                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SHANNON LEWANDOWSKI,

               Plaintiff,

       v.                                                        Case No. 16C1089

CITY OF MILWAUKEE,

               Defendant.


                            DEFENDANT’S INITIAL DISCLOSURES


       Defendant City of Milwaukee, by its attorneys, Grant F. Langley, City Attorney, by

Robin Pederson, Assistant City Attorney, submits the following initial disclosures pursuant to

Fed. R. Civ. P. 26(a)(1).

        (i): The name and, if known, the address and telephone number of each individual
likely to have discoverable information – along with the subjects of that information—that
the disclosing party may use to support its claims or defenses, unless solely for
impeachment:

       RESPONSE: The following persons may provide testimony regarding their knowledge of

the facts and circumstances surrounding the claims of Plaintiff and may be reached through

defense counsel.

   1. Police Officer Melanie Beasley – This witness may testify to her personal knowledge

       related to various events described throughout the Amended Complaint, including the

       events of and leading up to the plaintiff’s traffic accident.

   2. Deputy Inspector Michael Brunson – This witness was the Deputy Inspector in charge of

       Internal Affairs during the time at issue and may testify to his role and knowledge

       regarding the internal investigation against plaintiff.



      Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 805 Document 80-21
3. Detective Juanita Carr – This witness was riding along with plaintiff when the traffic

   accident occurred and may testify to her knowledge of events that led up to that and after.

4. Police Chief Edward Flynn – This witness was the decision maker regarding plaintiff’s

   discharge and may testify to his knowledge regarding the same.

5. Lt. Sean Hanley – This witness may testify in relation to the allegations concerning him

   contained in the Amended Complaint, including his supervision and contacts with

   plaintiff, and any complaints she may have lodged with him, and his communications

   with plaintiff regarding the traffic accident.

6. Captain Timothy Heier – This witness was a captain assigned to Internal Affairs during

   the time at issue and may testify to his role and knowledge regarding the internal

   investigation against plaintiff.

7. Sergeant Steven Kelly – This witness was present at the scene of the traffic accident and

   hospital and may testify to his observations and knowledge of the same.

8. Shorewood PD Michael Kerr – This witness may testify in relation to his contact with

   Jordan Lewandowski on the night of the traffic accident.

9. Police Officer Steven Kuspa – This witness responded to the scene of the traffic accident

   and may testify to his observations and knowledge related to that event.

10. Police Officer William Krumnow – This witness responded to the scene of the traffic

   accident and may testify to his observations and knowledge related to that event.

11. Lt. Timothy Leitzke – This witness was a lieutenant assigned to Internal Affairs during

   the time at issue and may testify to his role and knowledge regarding the internal

   investigation against plaintiff.




                                              2

  Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 805 Document 80-21
12. Detective. Shannon Lewandowski – This witness is the plaintiff and may be called to

   testify to her personal knowledge related to her claims.

13. Jordan Lewandowski – This witness may testify to his observations and knowledge

   related to his communications with plaintiff on the night of the traffic accident and the

   following day at the hospital.

14. Anna Pepelnjak – This witness is an attorney who conducted an investigation into the

   discrimination complaints lodged by plaintiff, and may testify to her knowledge of the

   same.

15. Police Officer Brian Pinter – This witness interviewed the plaintiff regarding her injuries

   suffered during the traffic accident and may testify to his observations and knowledge

   regarding the same.

16. Sergeant Adam Riley – This witness responded to the scene of the traffic accident and

   may testify to his observations and knowledge related to that event.

17. Sergeant Christopher Schroeder – This witness was a sergeant assigned to Internal

   Affairs during the time at issue and may testify to his role and knowledge regarding the

   internal investigation against plaintiff.

18. Captain James Shepard – This witness was a captain assigned to Internal Affairs during

   the time at issue and may testify to his role and knowledge regarding the internal

   investigation against plaintiff.

19. Shorewood PD Cody Smith – This witness may testify in relation to his contact with

   Jordan Lewandowski on the night of the traffic accident.

20. Police Officer Debora Stacey – This witness responded to the scene of the traffic accident

   and may testify to her observations and knowledge related to that event.



                                               3

  Case 2:16-cv-01089-WED Filed 04/22/19 Page 3 of 805 Document 80-21
   21. Police Officer Jesse Vollrath – This witness responded to the scene of the traffic accident

       and may testify to his observations and knowledge related to that event.

   22. Captain Heather Wurth – This witness was a lieutenant assigned to Internal Affairs

       during the time at issue and may testify to her role and knowledge regarding the internal

       investigation against plaintiff.

   23. Assistant Chief Carianne Yerkes – This witness was an inspector under Chief Flynn and

       was present at the time the discharge decision was made, and testified as the Chief’s

       designee at plaintiff’s FPC appeal, and may testify to her knowledge of the same.

   24. Sergeant Adam Zieger – This witness was a sergeant assigned to Internal Affairs during

       the time at issue and may testify to his role and knowledge regarding the internal

       investigation against plaintiff as the primary investigator.

FRCP 26(a)(1)(A)(ii): A copy—or a description by category and location--of all documents,
electronically stored information, and tangible things that the disclosing party has in its
possession, custody or control and may use to support its claims or defenses, unless solely
for impeachment:

RESPONSE: Please see attached documents Bates stamped 16CV1089 0001-800.

       (iii): A computation of any category of damages claimed by the disclosing party,
making available for inspection and copying as under Rule 34 the documents or other
evidentiary material, not privileged or protected from disclosure, on which such
computation is based, including materials bearing on the nature and extent of injuries
suffered.

RESPONSE: Not applicable.

       (iv): For inspection and copying as under Rule 34, the insurance agreement under
which an insurance business may be liable to satisfy all or part of a possible judgment in the
action or to indemnify or reimburse for payments made to satisfy the judgment.

RESPONSE: Not applicable

       Dated and signed at Milwaukee, Wisconsin 25 day of April, 2018.

                                                      GRANT F. LANGLEY

                                                 4

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 4 of 805 Document 80-21
                                          City Attorney



                                          ____________________________
                                          Robin A. Pederson
                                          Assistant City Attorney
                                          State Bar No. 01045759
                                          Attorneys for Defendant

P.O. ADDRESS:

800 City Hall
200 East Wells Street
Milwaukee, WI 53202
(414) 286-2601

1032-2016-1768:248779




                                      5

      Case 2:16-cv-01089-WED Filed 04/22/19 Page 5 of 805 Document 80-21
                                                          Milwaukee Police Department
                                                          Police Administration Building
                                                          7 49 West State Street
               E                                          Milwaukee, Wisconsin 53233
                                                          http://www.milwaukee.gov/police


                                                          Edward A. Flynn
                                                          Chief of Police

                                                          (414) 933-4444




                      PERSONNEL ORDER 2015- 150



                              December 16, 2015


RE:   DISCIPLINARY ACTION

      DETECTIVE SHANNON LEWANDOWSKI, (012860), Intelligence Fusion
Center, charged with violation of department Code of Conduct as follows:


      Core Value 1.00 - Competence, referencing Guiding Principle 1.03:
      Failure to use time to accomplish the mission of the department.


      Core Value 1.00 - Competence, referencing Guiding Principle 1.05,
      referencing Standard Operating Procedures relating to Department
      Owned Vehicles and Property, Section 640.15(A)(2): Failure to operate a
      department vehicle in a safe manner.


      Core Value 3.00 - Integrity, referencing Guiding Principle 3.10: Failure to
      be forthright and candid in connection with any administrative inquiry or
      report.


      The charges having been substantiated, she is found guilty as charged
and the penalty adjudged appropriate by the Chief of Police is as follows:


      Failure to use time to accomplish              Five (5) day suspension
      the mission of the department.                 without pay.




                                                          16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 6 of 805 Document 80-21- 0001
PERSONNEL ORDER 2015-150                        -2-              December 16, 2015


            Failure to operate a department                Thirty (30) day suspension
            vehicle in a safe manner.                      without pay.


            Failure to be forthright and candid            Discharged from the
            in connection with any administrative          department.
            inquiry or report.


       It is hereby ordered that DETECTIVE SHANNON LEWANDOWSKI be
discharged from the department and removed from the payroll effective
immediately pursuant to Wisconsin Statute§ 62.50(18).




                                                      EDWARD A. FL
                                                      CHIEF OF POLl
EAF:rls
(15-0032)




                                                          16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 7 of 805 Document 80-21- 0002
                  DISCIPLINE REVIEW SUMMARY

Review Date: 12-15-15 Time: 2:23pm-2:32pm Location: Chiefs Conference Room

File#: 15-0032 Charged Member: Det. Shannon Lewandowski

Members Present: Chief Flynn, AC's Harpole and Leibold, Insp. Yerkes, Captain Shepard,
Lt. Leitzke, Nicole Fleck

Reviewed/Discussed:                   Charge Specification(s)
                                      PM-5
                                      Case File History
                                      Comparables
                                      lAS Lieutenant's Cover
                                      Member's "Response to Charges"
                                      Other (if YES, explain)




Employee Motivation (A I M) A- Self Interest; M-N/A


Degree of Harm (A I M) A- Severe injury to Det. Lewandowski, Det. Carr, and operator of the
second vehicle; Destruction of squad; M-N/A


IEmployee Experience (A I M) A- 16 years of service; M- N/A I
Intentional/ Unintentional (A I M) A- Intentionally operated squad as an emergency vehicle
w/out cause and was responding to a location for reasons other than Department business,
Member was intentionally untruthful as to her true destination at the time of the squad
accident; M-N/A


Employee Past Record (A I M) A- 2015 Behavior that could discredit the Department
received District Level Reprimand; 2014 F/T treat Department supervisor w/ respect
received Policy Review; M- N/ A


Notes I Comments: Member received 5-day suspension, 30-day suspension, Member
discharged from the Department.




                                                                  16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 8 of 805 Document 80-21- 0003
                                       CORE VALUE 3.10- INTEGRITY
                                    REFERENCING GUIDING PRINCIPLE 3.10

    FAILURE TO BE FORTHRIGHT OR CANDID, ORALLY OR IN WRITING, IN CONNECTION
                  WITH ANY INQUIRY OR REPORT/UNTRUTHFULNESS

*Pull Section 105 00 or 105 05
       REVIEW BY                     FILE&NAME                     DISCIPLINE              Aggravating (A) or
      CHIEF FLYNN                                                   IMPOSED               Mitigating (M) Factors
         ASOF:
         01-07-14                    12-0655 PO Daniel           Discharged from          A: Employee Motivation
                                    VIDMAR (Signed a               department                 (Personal gain);
                                   property release form                                   Employee Experience;
                                     with a unknowing         (Also discharged for CV           Intentional
                                 citizen's name in order to    3.05 for theft and CV
                                   take possession of an         1.02 for negatively        M: Employee Past
                                    inventoried bicycle)      impacting his credibility         Record
                                                                      in court)             (Commendations)

                                                                                          Notes: Notified Chief re:
                                                                                          Vidmar's decision not to
                                                                                                  resign

                                                                                         REDUCED TO A 60-
                                                                                         DAY SUSPENSION
                                                                                           BYTHEFPCAT
                                                                                         APPEAL; MEMBER
                                                                                        STILL DISCHARGED
                                                                                           UNDER CV 1.02
           09-10-13                 13-0252 PO Joseph                  1 day           A: Employee
                                  SERIO (left inservice to                             Motivation: Said it was a
                                     attend former PO         (Also received 1 day for conscious decision to
                                   V agnini' s sentencing         CV 1.05 ref SOP      attend the hearing;
                                    hearing & failed to       010.110(4) being AWOL Employee Experience;
                                   accurately reflect the         from inservice)      Intentional: Attended
                                 hours he was gone on his                              sentencing hearing due to
                                         time card)                                    his feelings of family
                                                                                       toward his colleague

                                                                                          M: Employee Past
                                                                                          Record: Evaluations are
                                                                                          positive, state he is a
                                                                                          leader among his peers

                                                                                          Notes: Member attended
                                                                                          PO Vagnini's sentencing
                                                                                          hearing while on-duty,
                                                                                          photographed by JS
                                                                                          Online



                                                                        16CV1089
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 9 of 805 Document 80-21- 0004
03-12-13         12-0307 PO Dwight          Discharged from the       A: Employee Motivation
               COPELAND (submitted              department            (sought to gain
               a Worker's Comp report                                 financially); Employee
                 directly to the City's                               Experience (has
                 Employee's Benefits                                  demonstrated prior
                office; claimed he told                               understanding of dept
                 the Medical Section                                  procedures); Intentional
               about his injury and that                              (his account is contrary
                a Disability Specialist                               to witness statements);
                  told him to ftle the                                Past Record (seven
                  report, contrary to                                 sustained allegations
                 witness statements)                                  since 2011); Lengthy
                                                                      discussion about his
                                                                      career, disciplinary cases
                                                                      and attendance,
                                                                      supervisory evaluations,
                                                                      reliability
09-11-12        12-0420 Det. Rodolfo                2 days
                 GOMEZ Jr. (Asked          (Also received 1 day for
                  another member to           CV 1.05 ref SOP
               unlock his wife's iPhone     680.05(A) for causing
                because she forgot the      Dept equipment to be
               password & needed it for      used for non-Dept
                work; he was actually              reasons)
               checking for evidence of
                      an affair)




                                                           16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 10 of 805 Document 80-21- 0005
                             UNTRUTHFULNESS

                                    SECTION
                                     105.00



     REVIEW BY              FILE&NAME                    DISCIPLINE IMPOSED
    CHIEF FLYNN
       ASOF:
       09-01-11        10-0688 PO Cory HARRIS           Discharged from Department
                            (CV 3.11) (denied all       (Discharge upheld by the FPC
                         allegations of fight w gf-             under appeal)
                       her blood was found on his
                            shirt; DA's office has
                      indicated they won't call him
                       as a testifying witness in the
                                    future)
       05-23-11              11-0051 PO James            Discharged from Department
                        MORSOVILLO (CV 3.10)            (Charge Dismissed through an
                           (Untruthful statements         agreement to drop his FPC
                         during PI-21 re: staying at    appeal in exchange for having
                        the scene of an accident he        the untruthfulness charge
                              was involved in)          dismissed & being discharged
                                                         under 250.30(5) FT report an
                                                           off-duty incident instead)

       05-12-11       11-0012 PO Joel MOELLER                     5 days
                          (CV 3 .11) (inaccurate         (Charge dismissed by FPC
                          statements regarding a              during appeal)
                           pursuit during PI-21)
       04-11-11       10-0264 P A Twyla SHEFFA           Terminated :from the Dept.
                       (false statements during her
                                   PI-21)
       12-02-10          10-0391 PO Ladmarald           Discharged from Dept. (both
                         CATES (2 counts during                   counts)
                       non-custodial interview re:
                      sexual contact while on duty)
       10-12-10           10-0353 PO Tamecka               Discharged from Dept.
                            CARR-WINDING
       06-29-10           10-0016 OAI Monique                      2 days
                       ALSTON (stated she left a
                         msg on Capt. Zibolski's
                       voicemail -he doesn't have
                                    VM)




                                                           16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 11 of 805 Document 80-21- 0006
       2-15-10           09-0595 Sgt. Roosevelt            Discharged from the
                        Jenkins (made untruthful               Department
                       statements during a PI-21
                                interview)
       12-22-09            09-0467 Det. Andre                     1 day
                        MATTHEWS (orally in
                            connection with an
                                interview)
       9-30-09        09-0121 Sgt Pamela Holmes                  2 days
                      (stated she was not given an
                          order until later in the
                           morning, contrary to
                           statement of others)
       8-25-09        08-0648 PO Sean LESNJAK            Chrg Dismissed (all three
                          (3 counts of2/105.00)           counts were dismissed)

                          08-0648 PO F. Salinsky                  2 days
                      (stated he filed a sick/injured
                          report when he hadn't)
        7-1-09        08-0485 PO James Nisiewicz                  5 days
                         (was untruthful about his
                        knowledge of fraudulently
                      released Dept. property & his
                         activities on the incident
                                    date)

                        08-0656 PO Jason Dewitt                  30 days
                       (Stated he did not see a use
                         of force, contrary to his
                        proximity to the incident)

                      08-064 7 PO Elgerrith Tucker                3 days
                       (was untruthful in reporting
                        where his car was parked
                         when it was broken into)
       5-13-08            07-0933 CWII Vanleer                    4 days
                       (called in sick when he was
                        actually out of the country
                        and delayed in his return)
       4-23-08          07-0740 PO ELM (denied          DISCHARGED FROM DEPT
                      being armed & pulling a gun,
                      contrary to the statements of
                         4 witnesses & 1 victim)




                                                           16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 12 of 805 Document 80-21- 0007
                                    SQUAD ACCIDENT

                                           SECTION
                                          640.15(A)(2)

REVIEW BY        FILE&NAME                 DISCIPLINE      Aggravating (A) or Mitigating (M)
   CIDEF                                    IMPOSED                     Factors
  FLYNN
  ASOF:
  05-19-15       15-0091 PO Lucas          2days+EVOC      A: Employee Motivation (Speed as a
              MCALEER (Responded             re-training   factor immediately prior to accident);
              and acted as a secondary                      Degree of Harm (Squad car totaled -
              in a pursuit; believed an                      $19,000 damage; minor injuries to
             intersection to be clear &                    civilians); Employee Experience (12+
              struck a civilian vehicle                               years' experience)
             upon proceeding through)
                                                            M: Employee Motivation (Member
                                                              was attempting to respond to and
                                                           assist another member with a vehicle
                                                                pursuit for a violent felony);
                                                           Employee Experience (Above average
                                                           ratings & evals from all supervisors at
                                                           work location); Employee Past Record
                                                             (Above average ratings & minimal
                                                                    disciplinary history)

                                                              Notes: Video of pursuit & accident
                                                               was shown & speed/weather as a
                                                            factor in the accident was discussed.
                                                              Also discussed was the fault of the
                                                               civilian party involved. Member
                                                               signed a stipulation agreement &
                                                           indicated he was using means to drive
                                                                       with more caution.
 03-03-15       14-0379 PO Robert               OR         M: Degree of Harm (Minimal damage
               WENGER (Driving                               to squad (not repaired) and minimal
               reverse, hit a legally                           damage to other vehicle and no
                 parked vehicle)                                injuries); Employee Motivation
                                                            (Discussed member's response in the
                                                           efforts he is taking to mitigate further
                                                                        risk of accidents)

                                                            Employee Past Record: Discussed
                                                            prior accidents, all of which were
                                                            minimal damage and no injuries &
                                                           progressive damage; personnel evals
                                                                 were all above averagel




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 13 of 805 Document 80-21- 0008
2-11-15        , 14-0376 PO Rolando            Official         A: Degree of Harm (Minimal Squad
               HERNANDEZ (Struck              Reprimand                       damage)
              bus while responding to                           Employee Experience (Little history
              foot pursuit, pulled over,     (Also received     discussed; deferred to senior partner)
                  but continued, not         one (1) day for    Employee Past Record (Little history
              immediately reporting it        650.40(A)(1)         discussed/average evaluations)
                   to a supervisor.)          for failing to
                                            report the crash    M: Unintentional- responding to foot
                                            to a supervisor.)      pursuit; signed stip & accepted
                                                                            responsibility

                                                                Notes: AC Leibold questioned why 25
                                                                    squads responded to foot pursuit
01-20-15   ·'I_14-0389 PO Michael                3 days         A: Degree of Harm (Squad damage &
             LEES (No lights or siren,                             injury to all involved); Employee
            traveling at 65mph, struck                           Experience (Speed as factor, 14 year
                by a drunk driver)                               history & #of accidents)' Employee
                                                                Past Record(# of squad accidents & at
                                                                              fault history)

                                                                   M: Unintentional (OWl of other
                                                                              driver)

                                                                Notes: Chief considered penalty of not
                                                                  driving for a period of time and/or
                                                                   assignment to DPR (to be teo by
                                                                                Leibold)
11-25-14       14-03 86 PO Nicholas              1 day          A: Degree of Harm (Extensive squad
             DANKERT (Made aU-                                      damage, total loss); Employee
              tum in the intersection,                           Experience (1 prior squad accident-
            failing to yield the right of                       2012); Employee Past Record (1 prior
             way, causing an accident                                            crash)
               resulting in injury to
                 himself and severe                              M: Employee Motivation (Attention
             damage to both vehicles)                             diverted to possible shoplifters);
                                                                Employee Experience (Good reviews)

                                                                   Notes: Photos of squad accident




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 14 of 805 Document 80-21- 0009
  05-21-14       14-0009 PO Melissa         2days+EVO           A: Degree of Harm (Injuries);
               TAKACS (PI accident,          re-training           Employee Experience
·-1--        slipped on black ice into a
             tree, was traveling 43mph                           M: Employee Motivation
             with the pedal to the floor                       (Responding to a foot pursuit);
              prior to impact, both she                     Unintentional; Employee Past Record
               and her partner suffered                             (No prior accidents)
              significant injuries & the
                  vehicle sustained                         Notes: No seat belts on either member
              significant damage - $46,
                   218.89 to repair)
  05-21-14       14-0147 PO Michael              OR           A: Employee Past Record (3 prior
                  LEES (Non-injury                                      accidents)
               accident, failed to yield
                the right of way when                        M: Degree of Harm (No injuries to
                  making a left turn)                        member or citizen); Unintentional

                                                              Notes: Now assigned to bicycle
                                                            patrol. Photographs- squad repaired
                                                                by vehicle services personnel
  04-08-14      14-0100 PO Joshua              DLWR         A: Employee Experience; Employee
               ALBERT (Non-injury                           Past Record (Prior training - vehicle
                accident; 2 priors)                                      operations)

                                                              M: Degree of Harm (No injuries -
                                                                minor damage); Unintentional
  03-12-14       13-0506 PO Michael              OR         M: Degree of Harm (No damage- no
              LEES (Struck a concrete                       injury or cost to repair); Unintentional
             guard pole when exiting a
                  parking structure)
  03-13-12       11-0523 PO Maurice            Charge
             WOULFE (Backed up to             Dismissed
               read a plate & bumped
             another auto that was also
              backing; minor damage)
  02-07-12       11-03 56 PO Maurice        EVOC training
               WOULFE (parked his
             squad in front of a stolen
               auto, whose driver then
              fled & the vehicle rolled
                    into the squad)
  12-01-11      11-0297 PO Edgardo            Charge
               BAUZO-SANTIAGO                Dismissed
                (bumped the squad in
             front of his at a stoplight)




                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 15 of 805 Document 80-21- 0010
08-03-11           11-0095 PO Cheuyeml           O.R. +Policy
                   YANG (hit a patch of            Training
                         black ice)

                      11-0104 PO Justin
                 JOLLIFF (lights & sirens,      1 day+EVOC
                  went thru a red light & t-
                    boned another squad)
04-05-11              10-0599 PO Ross           2 days+ EVOC
                 KUESEL (no lights sirens,         re-training
           "}.      traveling 53-60 mph,
                    struck a vehicle in an
                         intersection)
03-14-11             10-0580 PO Richard              OR
                  TICCIONI (Driving too
                 fast for conditions, slid on
                 wet pavement into a tree)
03-08-11            10-0581 PO William             DLWR
                 KINGSTON (CV 1.00 GP
                   1.1 0) (FT yield, didn't
                   activate lights/siren far
                     enough in advance)

                  10-0597 PO Chauncey
                  HARRIS (CV 1.00 GP            1 day+EVOC
                  1.10) (drove through a          re-training
                  controlled intersection)

                      10-0598 PO Cindy
                 CARLSON (CV 1.00 GP
                 1.1 0) (clipped a median w        Charge
                  a tire while maneuvering        Dismissed
                     through barricades)
02-24-11              10-0506 Help Desk            DLWR
                      Specialist I Loretta
                  HOLLOWAY (CV 1.00
                  GP 1.1 0) (struck a fence
                  while looking at her cell
                            phone)
12-16-10         10-0430 PO Kurt MEYLE             Charge
                  (struck utility pole in an      Dismissed
                  effort to move out of the
                   way of an ambulance)
12-09-10             10-0067 PO Edward             Charge
                   MATECKI (pulled out            Dismissed
                 from a parked position to
                   catch a speeder & lost
                            control)



                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 16 of 805 Document 80-21- 0011
10-04-10      10-0321 PO Michael           DLWR
              GASSER (driving in
             reverse during pursuit,
                  struck a tree)
08-19-10        10-0234 PO Jerry          Charge
                  WHITELEY               Dismissed
08-05-10       10-0255 PO Joseph           O.R.
                   ESQUEDA
06-15-10       10-0160 PO Natalie       OR+ Policy
                 OLSZEWSKI               training

              09-0322 PO Richard
                VILLANUEVA              OR+ Policy
                                           training
05-11-10      09-0688 PO James         O.R. and EVOC
                  SOMMER                 re-training
05-05-10      09-0703 PO Laurel             Charge
                OSIEWALSKI               Dismissed
 3-15-10       09-0634 PO Robert            1 day and
                    Wagner                 EVOCre-
                                             training
                                           relative to
                                          approaching
                                            vehicles
                                           when they
                                           don't pull
                                               over
 10-27-09       09-0380 PO Jorge             DLWR
                      Suarez
 9-14-09        09-0187 PO Laura             O.R.
                    CAPTAIN
 8-25-09       09-0090 PO Wayne              O.R.
                     YOUNG
 8-13-09        09-0185 PO Nicole           DLWR
                      Miller
  7-1-09       09-0096 PO Andrew            DLWR
                    TISCHER
 5-29-09       09-0136 PO Shawn             3 days
                     Humitz




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 17 of 805 Document 80-21- 0012
                               CORE VALUE 1.00- COMPETENCE
                             REFERENCING GUIDING PRINCIPLE 1.03

                     FT RENDER SERVICE PROMPTLY AND EFFICIENTLY
              .
*AIsopull380 00
 REVIEW BY            FILE&NAME                   DISCIPLINE            Aggravating (A) or Mitigating (M)
CHIEF FLYNN                                        IMPOSED                           Factors
   ASOF:
   09-29-15          15-0174 PO Mathew                 1 day          A: Degree of Hann (Member's post went
                    JACKSON (Posted on                                   "viral" & created outrage amongst
                  Facebook during his shift     (Charge ofCV 3.01                community groups)
                  that he was sitting next to       for behavior
                  a shooting victim who he          creating the      M: Degree of Harm (Only created outrage
                     wanted to "poke his           appearance of        because it was discovered); Employee
                  bullet hole to cause him a      impropriety &         Experience (Member is relatively new
                       little more pain."       corruptive behavior   officer); Unintentional (Member believed
                                                  was dismissed.)        his settings on Facebook were set to
                                                                      private & he deleted his account after post
                                                                       was discovered); Employee Past Record
                                                                         (Member has not discipline history)

                                                                       Notes: Response to charges- Member
                                                                      admitted fault & apologized for offending
                                                                                       people.
   06-30-15         14-0260 Sgt. Gregory        Charge dismissed        A: Degree of Harm (Death of Victim)
                      SOUSEK (Did not
                    respond to a battery-                              M: Employee Motivation (Member was
                  cutting promptly when no                             making multiple attempts to find squads
                   squads were available)                                 for assignments); Degree ofHarm
                                                                        (Unknown if delay in police response
                                                                           contributed to death); Employee
                                                                      Experience (Member was a relatively new
                                                                        sergeant & had little experience as an
                                                                       acting shift commander, especially on a
                                                                      night as busy as the date of the incident);
                                                                          Employee Past Record (No related
                                                                         discipline history and average/above
                                                                                    average ratings)

                                                                         Notes: Discussed that the member's
                                                                        actions to find squads was appropriate
                                                                       given his assignment & experience and
                                                                      that the member received no guidance or
                                                                       assistance from his lieutenant, who was
                                                                      working on the night of the incident and
                                                                                   assigned "special"




                                                                   16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 18 of 805 Document 80-21- 0013
06-30-15       14-0260 Sgt. Rochelle      Charge dismissed      A: Degree of Harm (Death of victim)
                  GAWIN (Did not
                respond to a battery-                         M: Employee Motivation (Member was
             cutting promptly when no                              reported as responding to other
              squads were available)                          assignments with an apparent threat level
                                                                higher than the stabbing assignment);
                                                               Degree of Harm (Unknown if delay in
                                                                police response contributed to death);
                                                                 Employee Past Record (No related
                                                                 discipline history & average/above
                                                                           average ratings)

                                                                 Notes: Discussed that the member's
                                                              action or lack thereof could not be proven
                                                               or disproven, and that member has taken
                                                                 action to ensure this would not occur
                                                                                  agam.
06-30-15        14-0260 Lt. Timothy             1 day          A: Employee Motivation (Member was
                LEITZKE (Failed to                                out of his district & not attentive to
                 ensure an efficient                          radio/needs of shift commander); Degree
               response by members                                    ofHarm (Death of victim)
                under his command;
             squads did not respond to                            M: Employee Motivation (Member
                  a battery-cutting                            attending to other admin duties); Degree
             promptly; the victim was                            of Harm (Unknown if delay in police
                       DOA)                                    response caused death); Employee Past
                                                                Record (No discipline history & above
                                                                            average ratings)

                                                              Notes: Discussed that member needs to be
                                                               more familiar with police response/calls
                                                              for service & that member has taken steps
                                                              to correct this issue within his assignment.
05-05-14         14-0417 PT Claire        Charge dismissed;    M: Employee Motivation (Wanted to do
              ZELLNER (Received a          policy training      the right thing); Employee Experience
              911 hangup with noises                          (Hired in 2013); Unintentional (No willful
              but no verbal response,                          misconduct); Employee Past Record (No
              entered & closed out the                                     discipline history)
             call, went to lunch, came
             back & re-entered the call
                as a "call for police"
                 assignment, police
               arrived to find a DOE)




                                                                16CV1089
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 19 of 805 Document 80-21- 0014
08-05-14      13-0338 PO Cheuyeml              2 days           A: Employee Motivation (Personal gain-
             YANG (Went to the City                              misled his shift commander); Degree of
             of Oak Creek to resolve       (Also received 3       Harm (Negative impact); Intentional
              an accident involving a     days for CV 3.06
   ''A           family member)           for unnecessarily      Notes: Voice recordings left on citizen's
                                         interfering with the              cellphone mailbox
                                          personal affairs of
                                               another)
02-11-14      13-0266 PO Josephine               1 day              A: Employee Motivation (intent to
               JONES (went to her                                interfere on behalf of family); Employee
  'I'        residence outside of her     (Also received 2                Experience; Intentional
               district on duty in a      days for CV 3.06
                marked squad and           for interfering        M: Degree ofHarm; Employee Past
              became involved in a        officiously in the                  Record
              child custody dispute      private business of
                  involving her             others and a
                  grandchildren)         DLWR from lAD
                                          for SOP section
                                         250.25 for leaving
                                             her district)
10-01-13      13-0287 PO Thomas                 1 day              A: Degree of Harm (observed by a
                MARCUS(was                                        citizen, posted on Twitter); Employee
             photographed asleep at                              Experience; Employee Past Record (two
              the front desk ofthe                                           prior reprimands)
            Avenues West substation,
              photo was posted to                               M: Unintentional (worked 4 hours prior to
                     Twitter)                                       shift, normally sleeps at home)

                                                                  Notes: Employee evals were positive;
                                                                   Response - admitted he fell asleep
04-09-13       12-0663 PO Steven               DLWR                 A: Knowingly published untruth
            DUCKHORN (authored a
            Facebook post, while on-      (Also received 1
               duty, stating he was      day for CV 1.05 ref
              questioned about not       SOP 685.15(A)(6)
             paying for food be he is        for posting
                    Hispanic)                defamatory
                                          allegations re the
                                           dept to a social
                                          networking site)
01-16-13       12-0510 PO Thomas                 OR              A: Employee Experience (experienced
            ZIESEMER (left lAD but                                             employee)
            did not go back in service
              for 40 minutes, while
            dispatch called for him 11
                      times)




                                                                16CV1089
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 20 of 805 Document 80-21- 0015
12-06-12       12-0568 Cust. Worker II       Discharged from
                Ronald ARMSTRONG                  Dept.
                (passed out drunk in a
               hallway during his shift -     (Also discharged
                  Had a Last Chance            on CV 1.08 for
    '                                        reporting to work
                  Agreement that was
                  drafted by the City       intoxicated and CV
               Attorney & signed 01-21-         1.05 ref SOP
                  11 regarding his 2nd          010.70(B) FT
                     offense OWl)             report a medical
                                               condition which
                                             affected his ability
                                                  to work)
09-04-12           11-0465 Sgt. Charles       Demoted to P .0.
                CROSS (Left work early
                63 times between 12-26-     (Also demoted for
                  10 and 12-24-11, for a     CV 1.06, late for
                 total of 1,004 minutes)          duty, and
                                             discharged from
                                             the Dept for two
                                            counts of 3 .11 for
                                             filing inaccurate
                                                   reports)
06-05-12          11-0350 PO Dwight                 5 days
                COPELAND (Failed to
                 answer the radio while      (Also received 5
                   arguing with an ex-      days for CV 3.05-
                girlfriend while on duty)   DC not DV related)

                                              (Entire 10 day
                                            suspension upheld
                                            at the FPC appeal
                                                 hearing)
05-22-12           COURT ADMIN
                      CASES:

                  12-0010 PO Robert
                       MOORE
                 (Extended lunch- 39)             DLWR
                  (Leaving early- 8)              3 days

                   12-0011 PO James
                     HUMPHREYS
                  (Extended lunch- 5)        Charge Dismissed
                   (Leaving early - 5)            1 day




                                                                   16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 21 of 805 Document 80-21- 0016
05-15-12        COURT ADMIN
                   CASES:

                12-0007 PO Kelly
               BROWN (Extended
                   lunch-10)               DLWR
               (Leaving early - 1)          1 day



               12-0008 PO Scott
             DAVIS (Leaving early -         4 days
                     54)

                12-0009 PO Devlin
                    BURRIS
              (Extended lunch- 33)         DLWR
               (Leaving early -74)         8 days

              12-0013 PO Reginald
                  HAMPTON
              (Leaving early- 34)           3 days

               12-0014 PO Jennifer
                  HYCZEWSKI
               (Extended lunch - 1)
               (Leaving early - 17)    Charge Dismissed
                                            1 day

               12-0015 PO Gerardo
                    OCHOA
               (Leaving early - 11)         1 day


                 12-0016 PO Ray
                    HARRIS
              (Extended lunch- 10)         DLWR
               (Leaving early- 55)         4 days

               12-0017 PO Derrick
                    VANCE
              (Extended lunch- 10)         DLWR
               (Leaving early- 14)         2 days


                12-0018 PO Patricia
                    SCHNELL
               (Extended lunch- 2) ,   Charge Dismissed
               (Leaving early -13)          1 day



                                                                16CV1089
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 22 of 805 Document 80-21- 0017
               12-0019 PO Pamela
                   LOONEY
              (Extended lunch - 1)    Charge Dismissed
              (Leaving early- 68)          4days

              12-0020 PO Geoffrey
                    LASS A
               (Leaving early- 56)          2 days

                12-0021 PO Judy
                 HARGROVE
              (Extended lunch - 8)         DLWR
              (Leaving early- 23)          3 days

              12-0012 CLO Joanne
                     SUNN
              (Extended lunch - 9)        DLWR
              (Leaving early- 34)      Demoted to PO
12-21-11       11-0229 PO Robert           O.R.
             PALUSO (Count One-
             Extended lunch breaks
                on 41 occasions)

               11-0229 PO Robert             5 days
             PALUSO (Count Two-       (Total for case was
              Left work early on 25     2 O.R.'s and 10
                   occasions)             total days)




                                                                16CV1089
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 23 of 805 Document 80-21- 0018
                            IDLING/LOAFING

                                 SECTION
                                  380.00


   REVIEW BY              FILE&NAME                DISCIPLINE IMPOSED
  CHIEF FLYNN
     ASOF:
     12-16-10            10-0439 PO Steven                 5 days
                     MAHNKE (social visits at
                      the residence of a female
                     acquaintance on his lunch)
     12-02-10          10-03 91 PO Ladmarald        Discharged from Dept.
                       CATES (sexual contact
                           while on-duty)
     06-15-10           09-0690 Sgt Thomas            Demoted to P .0.
                       RUEGE (Four counts)
     05-05-10        09-0628 Sgt. Leon DAVIS               3 days

                        09-0628 Sgt. Carlos                3 days
                            HARMON

     11-10-09           09-0478 PO Martin                   1 day
                              Gonzalez
      7-1-09             08-0485 PO James                   O.R.
                             Nisiewicz
     5-21-09        08-0485 PO Karen REGNER                DLWR
                      (went to bank and to eat)

                      09-0041 Det CD CHILDS           Chrge Dismissed
                     (Attended civil court w/son
                            while on duty)
      1-15-09          08-0499 PA Jesse Colas               O.R.
     07-11-08           08-0181 Det Kenyatte                5 day
                              Wooden
      5-1-08             07-0841 PO Bridges                DLWR
     2-28-08             07-0883 PO Wilson                 DLWR
                              2 counts                     DLWR




                                                           16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 24 of 805 Document 80-21- 0019
                                           MILWAUKEE POUCE DEPARTMENT -                                INI"'U11MAIIUI'I n~'-"Un..,                          .... - ··-·· ..   ,_ .


NAME LEWANDOWSKI, SHANNON                                      DATEAPPOINTED                               POSITION ;.POLICE OFFICER                   S.S.#
DATE OF BIRTH                                                  PLA..CE MILWAUKEE WI                        PROMOTED TO:                                PAYROLL# .....
                                                                                                                                                                 67""'35""'2.___
ADDRESS      \\a~ J'4. h)C.I.tt'f'\\\ ''\:t~~'1 (ofl...)       TEL#   !.4~'l" t.\~~"'1       BADGE#         DETECTIVE                                  DA~E 2-13-05
PREVIOUS OCCUPATION                 HARLEY DAVIDSON (Machitiist)

PREVIOUS NAME(S) --------------~---------4
SINGLE   r&                 DIVORCED 0 DATE                                                               I
MARRIED      0         DATE                                   WIDOWER       0      DATE
    DATE         I                 ASSIGNMENTS AND TRANSFERS                             I     DATE                      AS~IGNMENTS       AND TRANSFERS

                                                                                              2/1/04          DISIRI(!r 7., NlGHl'S
06/07/99
11/14/99                                                                                     2-13-05        PROMOTED TO DETECTIVE. ASSIGNED TO CRIMINAL
                                                                                                            INVESTIGATION BUREAU. NIGHTS _,,. .;'f- 93' 9;,./~~ · ' ;,) "J
3/3/02                SPECIAL OPERATIONS BUREAU, ( CRIMINAL
                     INTELLIGENGE DIVISION), NIGHTS.                                                       VIOLENT CRIMES DIVISION, NIGHTS
 4/14/02         .JNO.       3, NIGHTS,          (Avenues West)                                               CIB. (METROPOLITAN INVESTIGATIONS DIV).NIGHTS
  6/9/02             :No ....j..   NI.GHTS ~·(:p~p·~s. ).
 07/21/02             NO. 7, NIGHTS                                                                        INTELLIGENCE FUSION CENTER. NIGHTS
 ffi/02/03       I    DISIRIGI'    oo,   NIGBIS (P .P .s.
                                                                                                                                                   .           .
                                                                                                       DESCRIPTION                                FINGERPRINT
                                                                                                                                              RIGHT INDEX FINGER
                                                                                     HEIGHT
                                                                                     WEIGHT
                                                                                     .BUILD
                                                                                  ". HAIR
                                                                                     COMPLEXION                                                   EXAMINATIONS
                                                                                     EYES
                                                                                     REMARKS:                      PS :f/:012860




(SIGNATURE)
                                                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 25 of 805 Document 80-21                                              16CV1089 - 0020
          DATE                                                                     MERITORIOUS MENTION
     ~


"



04/28/04                M} A BURGLARY




                                           ..

          DATE                                                                     .   '
                                                                                           ·DEMERITS
05/14/2002            VIDIATIQ\1 OR rur:ES ·oo PK'CETIJRFS: FAIIJN; 10 USE 'IDE UilYns:r P,RErPJJITCN 10 PmJEm 'll-JE ESCAPE OF A PRISCNER, SUSPENlJIID WITRCDl' PPY. FOR
                                             .-                                            '~·
                                                                                                                                                                                                        )




                      TiiD (2)   CXNSB:TIVE \~      oos.    ORDEPJ 2002-191    ~h-5914           .
    05/14/02          -VIOlATION OF_ DEPARTMENT RUlES AND PROCEDURES:· FAiliNG TO PR0HP1LY .COMMUNICATE TO HER COMt1AL'IDING OFFICER
                 -·
                       INFORMATION OF      ~IICH    THE DEPARTMENT TAKES COGNI4ANCE, SUSPENJ?ED WITI-IOUT PAY FOR ONE (1) WORKING DAY.
                       ORDER# 2002-192          CHARGE# 5919           ...    .-

     00/23/(]2         '.Ebt-suant to PerSCli.1tlel Order 2C02-192, pranilgatEd m 5/lL~/02, t1:e Chief hcs de:ida:l to :r:a:1oc.e the rne 91) dav !":!'~                    .    "\:J!o ~'
                        slrll b2 ra:.cirrl:d fu its entirety .. ~{b 2fJJ2-329
    5/21/15           lio1ation of Denartment Rule·s            &   Procedures: Core Value 3. 00 - Inteqrity. :referencing Guiding Principle 3:01:
                      \jehavinq in such a way that created the annearance of jmn-rnn-r;.,-r:v                      o-r-r.; .... ;,, p,..,...,.>{.,..., .   ..:~   n.       . , o-ro.,,.. Nn   20 l   s- .5

                                           Case 2:16-cv-01089-WED Filed 04/22/19 Page 26 of 805 Document 80-21                                                                   16CV1089 - 0021
                                                                                                                                                                       -
                                                                Milwaukee Police Department

                                                          Investigation Employee Case File History



Personnel Profile
 Employee Name:         LEWANDOWSKI, SHANNON                                 Rank:                 DETECTIVE
         Emplo)012860                                                      Bureau:                 331 58
      Sex:      F                                                          Sworn:
    Race:       White                                             Assignment:                      INTEL ERLY
     DOB:                                                             Hire Date:                   06/07/1999
  Height:       510                                                        Agency:                 Milwaukee Police Department
 Weight:        145                                                    Position:                   2309
Hair Color:     BLONDE                                                     Status:                 A
Eye Color:      GREEN


                            Incident                                                                                                                      Suspension Linked
    Case No     Status                   Allegation                             Violation                             Finding     Action Type Action
                            Date                                                                                                                             Days    Complainant

                                                                             Integrity, 3.01 -                                                 REPRIMAN
    IAS-2015-                          Integrity, 3.01 - Behavior that could Behavior that                            SUSTAINED                                     SGRIGNUOLI,
                Closed      01/23/2015 discredit the Dept.                   could bring                                             Initial   D-                   JOHNNYC
    0026
                                                                                                                                               OFFICIAL
                                                                                ,.li~ ....   r-.rli+ .._   n-,.,...

    IAS-2015-                                                                                                                                                       BRUNSON,
                Open        01/19/2015   Competence, 1.03 -Idling & loafing                                                                                         MICHAELJ
    0032

                                         Integrity, 3.06- Interfering in                                                                                            BRUNSON,
                                         business of another                                                                                                        MICHAELJ


                                         Competence, 1.05 - SOP Squad                                                                                               BRUNSON,
                                                                                640.15(A)(2)                                                                        MICHAELJ
                                         Accident

    IAS-2014-               12/28/2014 Competence, 1.05- FIT Know Dept
                Open                                                                                                                                                SMITH, Joyce S
    0435                               Policy/Procedure


                                                                      Page 1 of 10 on 10/15/2015 1:21:51 PM



                                         Case 2:16-cv-01089-WED Filed 04/22/19 Page 27 of 805 Document 80-21                                                                   16CV1089 - 0022
Personnel Profile
 Employee Name:         LEWANDOWSKI, SHANNON                             Rank:         DETECTIVE
         Emplo)012860                                                  Bureau:         331 58
     Sex:       F                                                       Sworn:
    Race:       White                                             Assignment:          INTEL ERLY
     DOB:                                                            Hire Date:        06/07/1999
  Height:       510                                                    Agency:         Milwaukee Police Department
 Weight:        145                                                   Position:        2309
Hair Color:     BLONDE                                                  Status:        A
Eye Color:      GREEN


                            Incident                                                                                                 Suspension Linked
    Case No     Status                   Allegation                             Violation       Finding         Action Type Action
                            Date                                                                                                        Days    Complainant

                                       Respect, 5.01 - FT treat a
    IAS-2014-                                                                                   POLICY                                         TURCINOVIC,
                Closed      02/23/2014 supervisor with courtesy &
    0094                                                                                        REVIEW                                         BORIS
                                       professionalism

    PPD-2012-                            lnt~grity,   3.03 -Improper Search &                                                                  MCDANIELS,
                Closed      0511812012                                                          UNFOUNDED
    0249                                 Se1zure                                                                                               ERICAL


    SIS-2011-
                Closed      01/04/2011   947.01 -Disorderly Conduct                             BASELESS                                       Collins, Julie C
    0006

    PPD-2009-                            PROCEDURES/INTERNAL-FIT BE                             NOT                                            BJORKQUIST,
                Closed      05/26/2009                                                                                                         PAULJ
    0524                                 CIVIL TWOS ASSOC                                       SUSTAINED

    PPD-2009-                            SERVICE RELATED-FITFULLY                               NOT                                            WEBER, TODD D
                Closed      04/12/2009
    0344                                 INVESTIGATE                                            SUSTAINED

                                         SERVICE RELATED-FIT BE                                 NOT                                            WEBER, TODD D
                                         CIVIUCOURTEOUS                                         SUSTAINED


    PPD-2008-   Closed                                                                          NOT                                            BEECHER,
                            05/15/2008   ETHICS-OTHER/                                                                                         VICTORE
    0315                                                                                        SUSTAINED




                                                                     Page 2 of 10 on 10/15/2015 1:21:51 PM



                                         Case 2:16-cv-01089-WED Filed 04/22/19 Page 28 of 805 Document 80-21                                               16CV1089 - 0023
Personnel Profile
 Employee Name:         LEWANDOWSKI, SHANNON                        Rank:       DETECTIVE
         Emplo)012860                                             Bureau:       331 58
     Sex:       F                                                  Sworn:
    Race:       White                                     Assignment:           INTEL ERLY
     DOB:                                                       Hire Date:      06/07/1999
  Height:       510                                               Agency:       Milwaukee Police Department
 Weight:        145                                              Position:      2309
Hair Color:     BLONDE                                             Status:      A
Eye Color:      GREEN


                            Incident                                                                                                     Suspension Linked
    Case No     Status                   Allegation                      Violation       Finding                    Action Type Action
                            Date                                                                                                            Days    Complainant

                                         PROCEDURES/INTERNAL-                            NOT                                                       BEECHER,
                                         FILING FALSE OFF RPT                            SUSTAINED                                                 VICTORE

                                                                         2/030.00-
                                         INSUBORDINATION-FIT OBEY                        NOT                                                       BEECHER,
                                                                         WRITTEN
                                         ORDER                                           SUSTAINED                                                 VICTORE
                                                                         DIRECTIVE

                                         SERVICE RELATED-FIT FULLY                       NOT                                                       BEECHER,
                                         INVESTIGATE                                     SUSTAINED                                                 VICTORE

                                                                                         FILED-
    PPD-2008-                            PROCEDURES/INTERNAL-                            PENDING
                Closed      1112812007                                                                                                             Flynn, Robert
    0679                                 FILING FALSE OFF RPT                            ADDITIONAL
                                                                                         III.II:::'"'DUATI'"'II.I


    PPD-2007-                                                                            POLICY                                                    RAMIREZ,
                Closed      09/26/2007   SOP, FIT KNOW-SECT.#            4/080.00(19)
    0758                                                                                 TRAINING                                                  ALEXANDER


    PPD-2007-                                                                            MEMBER
                Closed      09/17/2007 SERVICE RELATED-OTHER!                                                                                      Shank, Cynthia M
    0723                                                                                 COUNSELED

    PPD-2007-                            FIT CONFORM/STATE-STATUTE                       NOT
                Closed      0811512007
    0716                                 #                                               SUSTAINED




                                                                Page 3 of 10 on 10/15/2015 1:21:51 PM



                                         Case 2:16-cv-01089-WED Filed 04/22/19 Page 29 of 805 Document 80-21                                                  16CV1089 - 0024
Personnel Profile
 Employee Name:         LEWANDOWSKI, SHANNON                        Rank:       DETECTIVE
         Emplo)012860                                             Bureau:       331 58
      Sex:      F                                                 Sworn:
    Race:       White                                     Assignment:           INTEL ERLY
     DOB:                                                      Hire Date:       06/07/1999
  Height:       510                                               Agency:       Milwaukee Police Department
 Weight:        145                                             Position:       2309
Hair Color:     BLONDE                                            Status:       A
Eye Color:      GREEN
 --
                            Incident                                                                                               Suspension Linked
    Case No     Status                   Allegation                     Violation          Finding       Action Type Action
                            Date                                                                                                      Days    Complainant

                                         SERVICE RELATED-FIT BE                            NOT
                                                                                                                                             Flynn, Maribeth A
                                         CIVIUCOURTEOUS                                    SUSTAINED

                                                                                           SUPENDED
    CIS-2007-
                Closed      08/15/2007 943.20 - Theft                                      PENDING                                           Flynn, Maribeth A
    0173
                                                                                           ADDED INFO

    CL-C-2007- Closed       01/30/2007
    0021

                                         SERVICE RELATED-FIT BE                            NOT                                               LEMMERHIRT,
    Pl20060683 Closed       0811112006
                                         CIVIUCOURTEOUS                                    SUSTAINED                                         LISA

                                                                                                                        REPRIMAN
 )(PI20060503 Closed        06/20/2006 OTHER/-OFFICIOUS CONDUCT         2/065.00           SUSTAINED          Initial   D-                   GUERRO, DENISE
                                                                                                                        DISTRICT
                                                                                                                        LEVEL
                                                                                                                        REPRIMAN
                                                                        3/250.35-
                                       XSOP, FIT KNOW-SECT.#            3/250.35 (A) (5)   SUSTAINED          Initial   D-
                                                                                                                        DISTRICT
                                                                                                                                             GUERRO, DENISE

                                                                                                                        LEVEL

                            02/12/2006   PROCEDURES/INTERNAL-FIT BE                        NOT
    Pl20060113 Closed                                                                                                                        HAYNES, LINDA
                                         CIVIL TWOS ASSOC                                  SUSTAINED



                                                               Page 4 of 10 on 10/15/2015 1:21:51 PM



                                         Case 2:16-cv-01089-WED Filed 04/22/19 Page 30 of 805 Document 80-21                                            16CV1089 - 0025
Personnel Profile
 Employee Name:         LEWANDOWSKI, SHANNON                        Rank:     DETECTIVE
         Emplo)012860                                             Bureau:     331 58
     Sex:       F                                                 Sworn:
    Race:       White                                       Assignment:       INTEL ERLY
     DOB:                                                     Hire Date:      06/07/1999
  Height:       510                                               Agency:     Milwaukee Police Department
 Weight:        145                                             Position:     2309
Hair Color:     BLONDE                                            Status:     A
Eye Color:      GREEN


                            Incident                                                                                        Suspension Linked
    Case No     Status                   Allegation                    Violation       Finding         Action Type Action
                            Date                                                                                               Days    Complainant

                                         PROCEDURES/INTERNAL-Fff BE                    NOT                                            FLOWERS,
                                         CIVIL TWOS ASSOC                              SUSTAINED                                      KERRYL


                                         SERVICE RELATED-Fff BE                        NOT                                            CRAWFORD,
    Pl20050769 Closed       0812312005
                                         CIVIUCOURTEOUS                                SUSTAINED                                      JOETTA


    CIS-2005-
                Closed      06/17/2005
    0106

                                         SERVICE RELATED-Fff BE                        NOT
    Pl20040819 Closed       0912612004                                                                                                BLAN, ARKESHIA
                                         CIVIUCOURTEOUS                                SUSTAINED

                                         Frr CONFORM/STATE-STATUTE
    Pl20040530 Closed       0710212004                                                 UNFOUNDED                                      BILLINGS, MICKY
                                         #

    CIS-2004-
                Closed      07/02/2004 940.19(1)- Battery                              BASELESS                                       BILLINGS, MICKY
    0150

                                                                                                                                      MARTIN,
    P120040197 Closed       01/09/2004   OTHER!-OTHERI                                 OTHER
                                                                                                                                      UNIQUEKAJ.




                                                              Page 5 of 10 on 10/15/2015 1:21:51 PM



                                         Case 2:16-cv-01089-WED Filed 04/22/19 Page 31 of 805 Document 80-21                                     16CV1089 - 0026
Personnel Profile
 Employee Name:         LEWANDOWSKI, SHANNON                        Rank:     DETECTIVE
         Emplo)012860                                             Bureau:     331 58
      Sex:      F                                                 Sworn:
    Race:       White                                      Assignment:        INTEL ERLY
     DOB:                                                    Hire Date:       06/07/1999
  Height:       510                                               Agency:     Milwaukee Police Department
 Weight:        145                                             Position:     2309
Hair Color:     BLONDE                                            Status:     A
Eye Color:      GREEN


                            Incident                                                                                        Suspension Linked
    Case No     Status                   Allegation                    Violation       Finding         Action Type Action
                            Date                                                                                               Days    Complainant

    CIS-2004-                            FORCE/USE OF IMPROP.                                                                         MARTIN,
                Closed      10/30/2003                                                 BASELESS
    0017                                 -OTHER!                                                                                      UNIQUEKAJ.


                                         SERVICE RELATED-FIT FILE                      NOT
    Pl20030170 Closed       01/18/2003                                                                                                HUNT, JEANETTE
                                         REPORTS                                       SUSTAINED

                                         SERVICE RELATED-FIT BE                        NOT
                                                                                                                                      HUNT, JEANETTE
                                         CIVIUCOURTEOUS                                SUSTAINED

                                         SERVICE RELATED-FIT BE                        NOT                                            OMEREONYE,
    Pl20021131 Closed       09/27/2002
                                         CIVIUCOURTEOUS                                SUSTAINED                                      GOLD

                                                                                       RESOLVED AT
                                         SERVICE RELATED-FIT BE
    Pl20020447 Closed       0412412002                                                 DISTRICT                                       JONES, JOSEPH
                                         CIVIUCOURTEOUS
                                                                                       LEVEL

                                         FORCE/USE OF IMPROP.                          NOT
    Pl20020124 Closed       02/01/2002                                                                                                Lewis, Delisa H
                                         -BODILY FORCE                                 SUSTAINED

                                         SERVICE RELATED-FALSE                         NOT
                                                                                                                                      Lewis, Delisa H
                                         ARREST                                        SUSTAINED




                                                             Page 6 of 10 on 10/15/2015 1:21:51 PM



                                         Case 2:16-cv-01089-WED Filed 04/22/19 Page 32 of 805 Document 80-21                                     16CV1089 - 0027
Personnel Profile
 Employee Name:       LEWANDOWSKI, SHANNON                       Rank:      DETECTIVE
         Emplo}012860                                          Bureau:      331 58
     Sex:     F                                                Sworn:
    Race:     White                                       Assignment:       INTEL ERLY
     DOB:                                                   Hire Date:      06/07/1999
  Height:     510                                             Agency:       Milwaukee Police Department
 Weight:       145                                            Position:     2309
Hair Color:    BLONDE                                          Status:      A
Eye Color:     GREEN


                          Incident                                                                                             Suspension Linked
    Case No    Status                  Allegation                    Violation       Finding         Action Type Action
                          Date                                                                                                    Days    Complainant

                                                                                     NOT                                                 HOPKINS,
    Pl20011169 Closed     09/17/2001   SERVICE RELATED-OTHER!
                                                                                     SUSTAINED                                           BEVERLY

                                                                                                                    REPRIMAN
                                                                     2/225.00-                                      D-
    Pl20010328 Closed     02/26/2001   COURT-FIT APPEAR                              SUSTAINED            Initial                        DREES, CINDY L
                                                                     2/225.00                                       DISTRICT
                                                                                                                    LEVEL

                                       EQUIPMENT/DEPT-NEGLIGENT
    Pl2001 0243 Closed    02/21/2001                                                 UNFOUNDED                                           LUCAS, EARNEL
                                       CARE

                                       FORCE/USE OF IMPROP.                          NOT                                                 HARRIS, TYRONE
    Pl20010198 Closed     02/18/2001
                                       -BODILY FORCE                                 SUSTAINED

                                                              2111                                                  SUSPENSI
    Pl20001489 Closed     11/01/2000 RULES/REG FIT KNOW-RULE#      O.OO-             SUSTAINED            Initial                        LUCAS,EARNEL
                                              '               2/110.00                                              ON

                                                                31250 35   4                                        SUSPENSI
                                       RULES/REG FIT KNOW-RULE#      · (A)( )- SUSTAINED                  Initial                  0     LUCAS,EARNEL
                                                '               2/010.00                                            ON


    Pl20001 082 Closed    08/09/2000   FIT CONFORM/STATE-STATUTE                     UNFOUNDED                                            CARTER, ANDRE
                                       #



                                                             Page 7 of 10 on 10/15/2015 1:21:51 PM



                                       Case 2:16-cv-01089-WED Filed 04/22/19 Page 33 of 805 Document 80-21                                          16CV1089 - 0028
Personnel Profile
 Employee Name:         LEWANDOWSKI, SHANNON                         Rank:         DETECTIVE
         Emplo)012860                                              Bureau:         331 58
     Sex:       F                                                  Sworn:
    Race:       White                                         Assignment:          INTEL ERLY
     DOB:                                                       Hire Date:         06/07/1999
  Height:       510                                               Agency:          Milwaukee Police Department
 Weight:        145                                               Position:        2309
Hair Color:     BLONDE                                             Status:         A
Eye Color:      GREEN


                            Incident                                                                                                   Suspension Linked
    Case No     Status                   Allegation                      Violation               Finding      Action Type Action
                            Date                                                                                                          Days    Complainant

                                                                         3/250.35-
                                                                         3/250.35-                                         INSTRUCT!
    Pl20001 048 Closed      08/09/2000   SOP, FIT KNOW-SECT.#                                    SUSTAINED       Initial                         ETTIENNE, LISA D
                                                                         NOTIFYDISP                                        ON
                                                                         DC:   r'UA"I~C:   1"1

                                         SERVICE RELATED-FIT FULLY                               NOT
                                                                                                                                                 ETTIENNE, LISA D
                                         INVESTIGATE                                             SUSTAINED

    CIS-2000-                                                                                    WARRANT
                Closed      08/09/2000 940.19(1)- Battery                                                                                        CARTER, ANDRE
    0229                                                                                         REFUSED

                                         FORCE/USE OF IMPROP.                                                                                    ROSE, VICTOR M
    Pl20000062 Closed       01/25/2000                                                           EXONERATED
                                         -BATON

    CIS-2000-                                                                                                                                    ROSE, VICTOR
                Closed      01/25/2000   940.19(1)- Battery                                      BASELESS
    0019

                                         SERVICE RELATED-FIT BE                                  NOT                                             BLACK, LISA
    P120011287 Closed
                                         CIVIUCOURTEOUS                                          SUSTAINED

                                                                                                                           SUSPENSI
    Pl20010883 Closed                    PRISONER-ESCAPE/CUSTODY         2/460.00                SUSTAINED       Initial                   2      LUCAS, EARNEL
                                                                                                                           ON.




                                                                 Page 8 of 10 on 10/15/2015 1:21:51 PM



                                         Case 2:16-cv-01089-WED Filed 04/22/19 Page 34 of 805 Document 80-21                                              16CV1089 - 0029
Personnel Profile
 Employee Name:       LEWANDOWSKI, SHANNON                      Rank:     DETECTIVE
         Emplo)012860                                         Bureau:     331 58
     Sex:     F                                               Sworn:
    Race:     White                                   Assignment:         INTEL ERLY
     DOB:                                                Hire Date:       06/07/1999
  Height:     510                                             Agency:     Milwaukee Police Department
 Weight:      145                                         Position:       2309
Hair Color:   BLONDE                                          Status:     A
Eye Color:    GREEN


                          Incident                                                                                      Suspension Linked
    Case No    Status                Allegation                    Violation       Finding         Action Type Action
                          Date                                                                                             Days    Complainant

                                     SERVICE RELATED-FIT BE                        NOT
    Pl20011269 Closed                                                                                                             BANKS, JOHNNY
                                     CIVIUCOURTEOUS                                SUSTAINED

                                                                                   FILED-
                                     PROCEDURES/INTERNAL-FIT
    Pl20051228 Closed                                                              INFORMATION                                    HOERIG, MARY K
                                     KEEP INFO CONFIDENTIAL
                                                                                   ONLY
                                                                                   FILED-
                                     PROCEDURES/INTERNAL-FIT                                                                      COUNCIL, NS
                                                                                   INFORMATION
                                     KEEP INFO CONFIDENTIAL                                                                       CITIZEN
                                                                                   ONLY




                                                         Page 9 of 10 on 10/15/2015 1:21:51 PM



                                     Case 2:16-cv-01089-WED Filed 04/22/19 Page 35 of 805 Document 80-21                                   16CV1089 - 0030
View Records Where:

j (Employe~ N~~e-1~ CLEWANDOWSKI~SHANNON   '))                                                        I




                                             Page 10 of 10 on 10/15/2015 1:21:51 PM



                        Case 2:16-cv-01089-WED Filed 04/22/19 Page 36 of 805 Document 80-21   16CV1089 - 0031
PC-4 Rev. 06/12                                   MILWAUKEE POLICE DEPARTMENT


                                                                          CHARGES
                                                                                                                                         October 7, 2015

 AGAINST.................................................................... SHA.NN.ONLE.WAND.OWSKJ. .......................................................................... .

                                                               RANK}
                                                                POSITION
                                                                                          .... f.Q!AG!f-. ..Qf.f.JGE.:R. ................................................................ .
                                                                                           ... f.,$..... .Q l. J.~ 9.0,..f..4.. S..#lS. -:.00.~.2 .............................................. .
  (PAGEl OF2)

  Violation ofDepartment Code of Conduct as follows:
                                                                               CHARGE
  CORE VALUE 1.00- COMPETENCE:
          We are prudent stewards ofthe public 's grant ofauthority and resources. We are accountable for the quality
  of our pelformance andthe standards of our conduct. We are exemplary leaders and exemplary followers.
  REFERENCING GUIDING PRINCIPLE 1.05:
         All department members shall be familiar with department policy, procedures and training and shall conduct
  themselves accordingly.
  REFERENCING STANDARD OPERATING PROCEDURES RELATING TO: DEPARTMENT OWNED
  VEHICLES-- SECTION 640.15(A)(2):
  640.15                 VEHICLE OPERATIONS- GENERAL
       A. OPERATING REQUIREMENTS
                         2. Operators of Department vehicles shall, in all instances, operate the vehicle in a safe and
                            courteous manner, comply with all traffic laws and ordinances, and wear seat belts at all times,
                            except when doing so would endanger the safety of the operator or another, or when he/she has
                            provided medical certification that he/she is unable to do so.
                                                                         SPECIFICATION
  CORE VALUE 1.00- COMPETENCE/REFERENCING GUIDING PRINCIPLE 1.05
  REFERENCING S.O.P. SECTION 640.15(A)(2):
         On January 19, 2015, at 2:17a.m., Detective Shannon LEWANDOWSKI, while on-duty, was involved in
  a squad accident that occurred at North 35th Street and West North Avenue. Detective LEWANDOWSKI was
  operating a department vehicle eastbound on West North Avenue with the emergency lights activated. The
  department vehicle crashed into a vehicle that had attempted to travel northbound through the intersection
  with a red or yellow traffic light on North 35th Street.

         Prior to the squad accident, the passenger in the department vehicle, also a detective, had been
  assigned and intended to recover a firearm used in a shooting incident. Detective LEWANDOWSKI
  volunteered to assist the other detective, both ofwhom were in the same vehicle for that assignment. Instead
  ofresponding to the location to attempt the firearm recovery, Detective LEWANDOWSKI was responding to a
  location for reasons not related to aid in the recovery ofthefirearm.


     a
Respec!folly submitted,          ~

                             ~?:1' .. L
      James C. SHEPARD, Captain ofPolice
                                                                                                          Commanding Officer, Internal Affairs Divisim



                                                                           16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 37 of 805 Document 80-21- 0032
PC-4 Rev. 06/12                                   MILWAUKEE POLICE DEPARTMENT


                                                                          CHARGES
                                                                                                                                           October 7, 2015

 AGAI.NST.................................................................... SJIAN.NON.LEWANDO.WSKI........................................................................... .

                                                               RANK-}
                                                               POSITION
                                                                                              POLICE OFFICER
                                                                                          ............................................................................................................
                                                                                             P.S. 012860, lA.S. #15-0032
                                                                                          ............................................................................................................
  (PAGE20F2)

  Violation ofDepartment Code of Conduct asfollows:
                                                              SPECIFICATION (continued)
  CORE VALUE 1.00- COMPETENCE/REFERENCING GUIDING PRINCIPLE 1.05
  REFERENCING S. O.P. SECTION 640.15(A)(2):

          During a PI-21 interview, Detective LEWANDOWSKI stated she had previously activated the emergency
  lights and siren to prevent a vehicle from pulling out and striking her vehicle. Detective LEWANDOWSKI stated
  she turned off the siren, but thought she left the emergency lights on. Detective LEWANDOWSKI indicated there
  was no other reason for the emergency lights to be activated. Detective LEWANDOWSKI admitted she was not
  responding to recover the firearm at the time of the accident, but going to District Five to help an officer with a
  personal issue. Detective LEWANDOWSKI indicated she had been at District Five for the same issue earlier.

          The department vehicle was determined to be "totaled" with a value of$4, 52 5. Detective LEWANDOWSKJ, a
  second detective, and a citizen were all transported to the hospital for injuries. Both Detective LEWANDOWSKI and
  the other detective were unable to return to work for a significant period of time.

        Detective Shannon LEWANDOWSKI failed to operate the vehicle in a safe and courteous manner while
  complying with all traffic laws.




Respecifulfy submitted)                               ~



   ~?                         4
--+/]----1-l~=~-C=--::,....~c____,L-k."'r"""~~~=-----------
      Jame.s C. SHEPARD, Captain ofPolice
                                                            Commanding Officer, Internal Affairs Divisio1



                                                                          16CV1089
               Case 2:16-cv-01089-WED Filed 04/22/19 Page 38 of 805 Document 80-21- 0033
                                     WITNESSES
                             SERGEANT ADAM ZIEGER




                               JUDGMENT-ORDER




I HAVE REVIEWED THE CHARGE CONTAINED HEREIN AND ORDER




                                                                16CV1089
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 39 of 805 Document 80-21- 0034
PC-4 Rev. 06/12                                   MILWAUKEE POLICE DEPARTMENT


                                                                          CHARGES
                                                                                                                                            November 20, 2015
                                                                                                                                         ·····························································

  AGAINST.....................................................................S.HANNON.LEWANDO.WSKI. .......................................................................... .

                                                                RANK}
                                                                POSITION
                                                                                               DETECTIVE
                                                                                           ............................................................................................................

                                                                                            ... ?.: $......~9!.?~§9~ ..-!4.: .$.: ..#.!.~::PO.?.J.. ............................................
   (PAGEl OF2)

   Violation of Department Code of Conduct as follows:

                                                                                 CHARGE

   CORE VALUE 3.00 -INTEGRITY

           We recognize the complexity ofpolice work and exercise discretion in ways that are beyond reproach and worthy
   ofpublic trust. Honesty and truthfulness are fundamental elements of integrity. It is our duty to earn public trust through
   consistent words and actions. We are honest in word and deed.

   REFERENCING: GUIDING PRINCIPLE 3.10

           All department members shall be forthright and candid, orally or in writing, in connection with any administrative
   inquiry or report.
                                                                           SPECIFICATION
   CORE VALUE 3. 00- INTEGRITY
   REFERENCING GUIDING PRINCIPLE 3.10:

            On January 19, 2015, at 2:17a.m., Detective Shannon LEWANDOWSKI, while on-duty, was involved in a squad
   accident that occurred at North 35th Street and West North Avenue. Detective LEWANDOWSKI was operating a
   department vehicle eastbound on West North Avenue with the emergency lights and siren activated. The department
   vehicle crashed into a vehicle that had attempted to travel northbound through the intersection with a red or yellow
   traffic light on North 35th Street.

            Prior to the squad accident, the passenger in the department vehicle, also a detective, had been assigned a"f!d
   intended to recover a firearm used in a shooting incident. Detective LEWANDOWSKI volunteered to assist the other
  detective, and both were in the same vehicle for that assignment. Instead of responding to the location to attempt the
  firearm recovery, Detective LEWANDOWSKI was responding to a location for reasons not related to aid in the recovery
   of the firearm.

          At approximately 2:04a.m., Shorewood Police Department Sergeant Cody SMITH had contact with Detective
   LEWANDOWSKI'S son, Mr. Jordan LEWANDOWSKI, near 3616 North Maryland Avenue. Sergeant SMITH indicated
   during an interview, Mr. LEWANDOWSKI informed him his mother was a Milwaukee Police Detective by handing him a
   business card, and stated she was on her way to the location.




 Respectful{y submitted,

        1),,2,, ~p.&~----- Commanding Officer, Internal Affairs Divisic
       Michael J. BRUNSON, Deputy Inspector ofPolice

                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 40 of 805 Document 80-21- 0035
PC-4 Rev. 06/12                                      MILWAUKEE POLICE DEPARTMENT


                                                                              CHARGES
                                                                                                                                        November 20, 2015


  AGAINST. ................................................................... $]!.4.N.lfQN.!JfJf.4NP.QW..$.K!............................................................................

                                                                   RANK-}
                                                                   POSITION
                                                                                                  DETECTIVE

                                                                                                  P.S. #012860, IA.S. #15-0032
   (PAGE20F2)

   Violation ofDepartment Code of Conduct as follmvs:

                                                                     SPECIFICATION (continued)

  CORE VALUE 3. 00- INTEGRITY
  REFERENCING GUIDING PRINCIPLE 3.10:

          Police Lieutenant Sean HANLEY documented Detective LEWANDOWSKI contacted him by telephone at about
  6:38a.m. Detective LEWANDOWSKI informed Lieutenant HANLEY she received a phone call from her son, while
  driving to District Five, informing her he had been stopped by the UWM (University of Wisconsin- Milwaukee) Police
  Department. Additionally, Detective LEWANDOWSKI informed Lieutenant HANLEY she was driving to the area of
  UWMfirst to find her son. Lieutenant HANLEY documented Detective LEWANDOWSKI stated her emergency lights
  were activated to make cars pull over and get out of her way, but not to operate as an emergency vehicle.

           Witnesses at the scene ofDetective LEWANDOWSKI'S accident reported hearing her state that she needed to get her
  son. Police Sergeant Adam RILEY informed Lieutenant HANLEY that Detective LEWANDOWSKI told officers on the scene
  she was responding to the area ofUWM, because her son had been stopped by the UWM Police Department. Sergeant RILEY
  later informed Lieutenant HANLEY that witnesses were also making these statements. A witness, Jasmin HERNANDEZ,
  observed the white female detective use a phone and stated something regarding that she needed to get her son from the UWM
  Police Department. Police Officer Joseph BOEHLKE indicated the only thing he heardfrom Detective LEWANDOWSKIwas
  "just something about her son, that she had to get to her son." Officer BOEHLKE did not recall the exact words ofDetective
  LEWANDOWSKI stating, "I don't recall the exact words, but it seemed something to the effect of! need something about my
  son, or I need to get to my son. "

           During a PI-21 interview, Detective LEWANDOWSKI stated she had previously activated the emergency lights and
  siren to prevent a vehicle from pulling out and striking her vehicle. Detective LEWANDOWSKI stated she turned offthe siren,
  but thought she left the emergency lights on. Detective LEWANDOWSKI indicated there was no other reason for the
  emergency lights to be activated. Detective LEWANDOWSKI admitted she was not responding to recover the firearm at the
  time ofthe accident, but going to District Five to help an officer with a personal issue. Detective LEWANDOWSKI indicated
  she had been at District Five for the same issue earlier.

          Detective LEWANDOWSKI acknowledged she received a telephone call from her son informing he had been stopped
  by a Police Officer. Detective LEWANDOWSKI stated she was not meeting her son, and indicated Lieutenant HANLEY'S
  report was not accurate.

         Detective Shannon LEWANDOWSKIfailed to be forthright and candid, orally or in writing, in connection with any
  administrative inquiry or report.


Respectfully submitted)

-. . . . . .,~fL.~. . /-47J.-~ - - - !~A'Jl~.~:uc.IC.-"Q" lJ_~: ~o- -i'.QF-.<-' /LS;~r::::::c..=:___-'""'"_·-::_-:_-=:.:====--- Commanding Officer, Internal Affairs Divisio
                                                                ___
       Michael J BRUNS;);/!eputy Inspector ofPolice

                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 41 of 805 Document 80-21- 0036
                                     WITNESSES
                                 SERGEANT ADAM ZIEGER




                                  JUDGMENT-ORDER




DATE:   /5" J>.&c.   .2.a1_s-

I HAVE REVIEWED THE CHARGE CONTAINED HEREIN AND ORDER




                                                                   16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 42 of 805 Document 80-21- 0037
PC-4 Rev. 06/12                                  MILWAUKEE POLICE DEPARTMENT


                                                                        CHARGES
                                                                                                                                  October 7, 20I5

 AGAINST.................................................................... SHANNONLEWAND.OWSKI........................................................................... .

                                                              RANK-}
                                                              POSITION
                                                                                        ... .?.Q~!.9.§.Qf.f.!9.!PJ ..................................................................
                                                                                         . .r...0. . #.9.!!~R_Q.,.. f.4.:{!:..#lJ~Q[J}7. ............................................
  (PAGEl OF2)

  Violation of Department Code of Conduct as follows:

                                                                              CHARGE

  CORE VALUE 1.00 -COMPETENCE

          We are prudent stewards ofthe public's grant ofauthority and resources. We are accountable for the quality
  of our performance and the standards of our conduct. We are exemplary leaders and exemplary followers.

  REFERENCING: GUIDING PRINCIPLE 1.03

          All department members shall render service to the community promptly and efficiently. When not answering
  a call for service, members shall use their time to accomplish the mission ofthe department.

                                                                       SPECIFICATION

  CORE VALUE 1. 00- COMPETENCE
  REFERENCING GUIDING PRINCIPLE 1.03:

         On January I9, 2015, at 2:17a.m., Detective Shannon LEWANDOWSKI, while on-duty, was involved in
  a squad accident that occurred at North 35th Street and West North Avenue. Detective LEWANDOWSKI was
  operating a department vehicle eastbound on West North Avenue with the emergency lights activated. The
  department vehicle crashed into a vehicle that had attempted to travel northbound through the intersection
  with a red or yellow traffic light on North 35th Street.

         Prior to the squad accident, the passenger in the department vehicle, also a detective, had been
  assigned and intended to recover a firearm used in a shooting incident. Detective LEWANDOWSKI
  volunteered to assist the other detective, both ofwhom were in the same vehicle for that assignment. Instead
  ofresponding to the location to attempt the firearm recovery, Detective LEWANDOWSKI was responding to a
  location for reasons not related to aid in the recovery ofthefirearm.

          During a P 1-21 interview, Detective LEWANDOWSKI stated she had previously activated the emergency
  lights and siren to prevent a vehicle from pulling out and striking her vehicle. Detective LEWANDOWSKI stated
  she turned off the siren, but thought she left the emergency lights on. Detective LEWANDOWSKI indicated there
  was no other reason for the emergency lights to be activated Detective LEWANDOWSKI admitted she was not


~·t~d,,                         --· ___2_~-              /)
____.\~"'"==----f-C."~r,.._., ~---c?-""'-~----1"-'+---.,z;:;-r=-""~~-=r---------
                    __                                                                               Commanding Officer, Internal Affairs Divisio

      James C. SHEPARD, Captain ofPolice
                                                                          16CV1089
               Case 2:16-cv-01089-WED Filed 04/22/19 Page 43 of 805 Document 80-21- 0038
PC-4 Rev. 06/12                                   MILWAUKEE POLICE DEPARTMENT


                                                                          CHARGES
                                                                                                                                          October 7, 2015

 AGAINST.....................................................................SHANNON.LE.WANDO.WSKI. .......................................................................... .

                                                               RANK- }                       POLICE OFFICER
                                                               POSITION
                                                                                             P.S. #012860, LA.S. #15-0032
                                                                                         ............................................................................................................
  (PAGE20F2)

  Violation of Department Code ofConduct as follows:

                                                               SPECIFICATION (continued)

  CORE VALUE 1.00- COMPETENCE
  REFERENCING GUIDING PRINCIPLE 1.03:

  responding to recover the firearm at the time of the accident, but going to District Five to help an officer with a
  personal issue. Detective LEWANDOWSKI indicated she had been at District Five for the same issue earlier.

          Detective LEWANDOWSKI indicated that there was no urgency to complete the follow-up and that she
  intended to meet the other officer instead ofconducting the follow-up first because "she had called me and asked me
  to." Detective LEWANDOWSKI described that her response to District Five took precedence over the gun retrieval
  because that was where she was "going to go in the first place. " Detective LEWANDOWSKI added that the firearm
  retrieval was not her assignment.

         Detective Shannon LEWANDOWSKIfailed to render service to the community promptly and efficiently.
  Detective LEWANDOWSKifailed to use her time to accomplish the mission of the department.




Respectfullye)submi
                 ''--              -    A.    ~--~
_ _ ______::::,~-=----.~~~~
                    -~·~c..--~~~P~~~~Lj!"f._
                                           _____                                                        Commanding Officer, Internal Affairs Divisio1
                                       ~
      James C. SHEPARD, Captain ofPolice
                                                                          16CV1089
               Case 2:16-cv-01089-WED Filed 04/22/19 Page 44 of 805 Document 80-21- 0039
                                   WITNESSES
                              SERGEANT ADAM ZIEGER




                                JUDGMENT-ORDER




DATE:~&- C.          dots;-
I HAVE REVIEWED THE CHARGE CONTAINED HEREIN AND ORDER




                                                                16CV1089
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 45 of 805 Document 80-21- 0040
                                                                                                     Supplement No
Incident Report                                                          150180140                   ORIG
MILWAUKEE POLICE DEPT
                                                                         Reported Date
                                 2333 N. 49TH ST                         01/18/2015
                                                                         Nature of Call
                                 Milwaukee,WI 53210                      RECKLESUSE
                                                                         Officer
                                                                         JOHNSON,TROY P
                                  (414}935-7502




                                                                                          DIVISION
                                                                                                 0




                                                       Police - MISD




                                           SR




Report Officer                                        Printed At
017794/JOHNSON,TROY P                                 10/14/2015 04:57                Page 1 of 8



                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 46 of 805 Document 80-21- 0041
                                                                                                            Supplement No
 Incident Report                                                                    150180140               ORIG
 MILWAUKEE POLICE DEPT




                          FIREARM ACCESSORIES MAGAZI S&W                Silver and black 9mm        s
                          FIREARM ACCESSORIES HOLSTE            Black Gun Holster




                          EXPLOSIVES BULLET       Silver 9mm S7W RC Bullets
  EVD            ARTICLE: DOCUMENTS FORM      Consent Search form
Narrative
Actor intentionally pointed a firearm at the victim without consent, causing victim to fear for his safety. Actor then
obstructed the investigation by refusing to tell where the fire arm was.




Report Officer                                             Printed At
017794/JOHNSON,TROY P                                      10/14/2015 04:57                 Page 2 of 8



                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 47 of 805 Document 80-21- 0042
                                                                                             Supplement No
Incident Report                                                          150180140           ORIG
MILWAUKEE POLICE DEPT




                                                                   HISPANIC/LATINO


                                                                    LWAUKEE



                  LICENSE NUMBER




Report Officer                                        Printed At
017794/JOHNSON,TROY P                                 10/14/2015 04:57         Page 3 of 8



                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 48 of 805 Document 80-21- 0043
                                                                                             Supplement No
Incident Report                                                          150180140           ORIG
MILWAUKEE POLICE DEPT




Report Officer                                        Printed At
017794/JOHNSON,TROY P                                 10/14/2015 04:57        Page 4 of 8


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 49 of 805 Document 80-21- 0044
                                                                                                                                    Supplement No
Incident Report                                                                                            150180140                ORIG
MILWAUKEE POLICE DEPT
Item 'Involvement              llnv!Date          lin custody?
 2         EVIDENCE              01/18/2015          Yes
Description
Silver and black 9mm Mags
Typ JCat
A FIREARM ACCESSORIES
                                                  IMAGAZI IS&W
                                                  Article           Brand      IFIREARM ACCESSORIES
                                                                                UCRType                         I
                                                                                                                #;ieces

Link         Involvement   lnvl No      Name                                                 Race   Sex
sus            OIS         1            MEEKS,DEMETRIUS SR                                    B     M
Link         Involvement   lnvl No      Name                                                 Race   Sex
OTH            VIC         1            SELLERS,TIMOTHY A                                     B     M
Link         Involvement   lnv!No       Name                                                 Race   Sex
OTH            ACQ         1            AUTMAN,MARION A                                       B     F
Link         Involvement   lnv!No       Name                                                 Race   Sex
OTH            ORO         1            JOHNSON, TROY                                         B     M
Link         Involvement   lnv!No       Name                                                 Race   Sex   DOB
OTH            VAB         1            MILW PD
Item !Involvement              llnv!Date          lin Custody?
 3         EVIDENCE              01/18/2015          Yes
Description
Black Gun Holster
Typ    I
       Cat
A FIREARM ACCESSORIES
                                                  IHOLSTE IFIREARM ACCESSORIES
                                                  Article           UCRType                         I#{leces

Link         Involvement   lnv!No       Name                                                 Race   Sex
sus            OIS         1            MEEKS,DEMETRIUS SR                                    B     M
Link         Involvement   lnv!No       Name                                                 Race   Sex
OTH            VIC         1            SELLERS,TIMOTHY A                                     B     M
Link         Involvement   lnvl No      Name                                                 Race   Sex
OTH            ACQ         1            AUTMAN,MARION A                                       B     F
Link         Involvement   lnvl No      Name                                                 Race   Sex
OTH            ORO         1            JOHNSON, TROY                                         B     M
Link         Involvement   lnvl No      Name                                                 Race   Sex   DOB
OTH            VAB         1            MILW PD
Item !Involvement              llnviDate          lin Custody?
 4         EVIDENCE              01/18/2015          Yes
Description
St Joseph's video footage
Typ    I
       Cat
A RECORDINGS                     -   AUDIO/VISUAL
                                                                 IVIDEO IRECORDINGS
                                                                 Article      UCRType
                                                                                             - AUDIO, VISUAL
                                                                                                                          I1
                                                                                                                          #Pieces

Link         Involvement   lnviNo       Name                                                 Race   Sex   DOB
sus            OIS         1            MEEKS,DEMETRIUS SR                                    B     M
Link         Involvement   lnviNo       Name                                                 Race   Sex
OTH            VIC         1            SELLERS,TIMOTHY A                                     B     M
Link         Involvement   lnvl No      Name                                                 Race   Sex
OTH            ACQ         1            AUTMAN,MARION A                                       B     F
Link         Involvement   lnvl No      Name                                                 Race   Sex
OTH            ORO         1            JOHNSON, TROY                                         B     M
Link         Involvement   lnvl No      Name                                                 Race   Sex   DOB
OTH            VAB         1            MILW PD
Item _1_ Involvement           llnvl Date         lin Custody?
 5         EVIDENCE              01/18/2015          Yes
Description
containing QP of MEEKS
Typ    I
       Cat                                                       ICD
                                                                 Article      IRECORDINGS
                                                                              UCRType
A RECORDINGS
             Involvement
                                 -
                           lnvl No
                                     AUDIO/VISUAL
                                        Name
                                                                                             - AUDIO, VISUAL
                                                                                             Race   Sex   DOB
Link
sus            OIS         1            MEEKS,DEMETRIUS SR                                    B     M
Link         Involvement   lnvl No      Name                                                 Race   Sex
OTH            VIC         1            SELLERS,TIMOTHY A                                     B     M
Link         Involvement   lnvl No      Name                                                 Race   Sex
OTH            ACQ         1            AUTMAN,MARION A                                       B     F
Link         Involvement   lnvl No      Name                                                 Race   Sex   DOB
OTH            ORO         1            JOHNSON,TROY                                          B     M
Link         Involvement   lnvl No      Name                                                 Race   Sex   DOB
OTH            VAB         1            MILW PD




Report Officer                                                                  Printed At
017794/JOHNSON,TROY P                                                           10/14/2015 04:57                    Page 5 of 8


                                                                             16CV1089
                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 50 of 805 Document 80-21- 0045
                                                                                                       Supplement No
 Incident Report                                                                150180140              ORIG
 MILWAUKEE POLICE DEPT




 ASSAULTS
 Su          lement
This report was written by Detective Troy JOHNSON assigned to the Central Investigations Division, late power
shift, squad# 9271.
    On Thursday January 14, 2014, at 22:50 P.M. I was instructed by Lt. Michael SCHMIDTZ instructed me to
respond to 5000 W chambers (St. Joseph's Hospital) regarding shooting complaint. It was later determined by
officers that MEEKS intentionally pointed a firearm at the victim, Timothy A. SELLERS (8/M,         ) because
he wouldn't accept a ride with him. This incident occurred in the area of 18th an W North Ave. MEEKS then
obstructed the investigation by refusing to tell where the fire arm was.

·My dispatch time was 22:57 and my arrival time was 23:08. The call Cad Referenced the victim Demetrius
 MEEKS 8/M,              was at St. Joseph's hospital with a gunshot wound (GSW) to the arm. Upon arrival, I
 interviewed the follo~ing individual at which time he stated:
INTERVIEW OF DEMETRIUS MEEKS 8/M,
This report is a synopsis of an electronically recorded interview. Information included is a summation of what was
said. For a complete record of this interview, one must listen to the entire digital recording. I conducted a
Mirandized interview with Demetrius MEEKS 8/M,                  This interview was conducted at St. Joseph's
Hospital in ER room #23. The interview was recorded using an Olympus Digital voice reeorder due to the fact that·
MEEKS is a diabetic and sustained a gunshot wound to his right palm. MEEKS is scheduled to have surgery in
the morning on 01/29/15 and was ordered into the Dist. Atty.'s office January 20, 2015 at 8:30AM. I provided
 Report Officer                                          Printed AI
 017794/JOHNSON,TROY P                                   10/14/2015 04:57              Page 6 of 8



                                                                             16CV1089
                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 51 of 805 Document 80-21- 0046
                                                                                                             Supplement No
     Incident Report                                                                  150180140              ORIG
     MILWAUKEE POLICE DEPT
     Supplement
    MEEKS with a copy of the state of Wisconsin Department of Justice constitutional rights form. I read this form to
    MEEKS as he read along with me. Afterwards MEEKS acknowledged that he was sober, could read write and
    understand English, and agreed to make statements regarding the incident.
    MEEKS stated he was coming from his family owned bar, which is called "Still on 12th #2, located at 1887 N.12th
    St. MEEKS stated he got in his vehicle and drove westbound on W. North Ave. MEEKS stated he continued to
    travel past N. 16th St. which is a flashing light and continued westbound until he got toN. 17Th St., which is also a
     flashing yellow light. MEEKS stated when he got midblock between N.17th and N.18th St. an unknown black
    female ran out in the middle of the street, at which time he had to slam on the brakes to prevent from hitting her.
    MEEKS provided the following description of the unknown female:
    DESCRIPTION OF UNKNOWN 8/F
    8/F, medium complexion, 506 - 508, long black hair weave, and black stretch pants/leggings.
    MEEKS continued to state, when he stopped the unknown 8/F, she approached the front passenger side of his
    vehicle and yelled to him, "This guy has harassing me!" MEEKS stated he immediately turned northbound on N.
    18th St. and parked his vehicle on the corner just North of W, North Ave. MEEKS continued to state, he exited his
    vehicle and walked around to the front passenger side of his vehicle and opened the door for the unknown female
    so that she could enter into his vehicle. Meeks stated the unknown 8/F stated she needed a ride to North 27th
    and Center St. MEEKS went on to state he then walked back around to the front driver side of his vehicle and
    entered into the vehicle.
    MEEKS stated he is a CCW holder (valid #234029 and expires 2017) and he always keeps his silver and black
    9mm under his front driver seat. MEEKS continued to state once he was inside of his vehicle sitting in the front
    driver seat, he observed a 8/M, dark complexion, 6 feet to 602, black hooded sweatshirt, and black skullcap
    approach the front passenger side of his vehicle. MEEKS stated the same unknown suspect opened up his front
    passenger door, grabbed the unknown female by the arm and attempted to pull her out of the vehicle while he
    stated, "Get out of the van bitch!"
     MEEKS stated he is left-handed, so he grabbed his firearm from under his seat with his left hand, and grabbed a
    female by the arm and attempted to keep her inside of the van, with his right hand. MEEKS further stated while
    attempting to hold female in the van, the firearm accidentally discharged firing one round. MEEKS stated he did
    not know whether the unknown 8/M suspect pulled the unknown 8/F out of the van or if the unknown 8/F exited
    the van on her own. MEEKS continued to state after the gun went off he drove away traveling westbound W.
    North Ave. MEEKS continued to state he did not know he was shot at the time, but he observed that his front
    passenger side door was still open. MEEKS continued to state he attempted to reach over and close the front
    passenger side door and at that time he noticed that he sustained a gunshot wound to his right hand.
    During the interview I asked MEEKS what happened to the firearm at which time MEEKS stated he did not know.
    MEEKS did sign a consent to search authorization form for me to search his vehicle. Upon searching the van, I
    recovered one silver Smith & Wesson magazine clip with 15 9mm Luger RP bullets fromn the left side of the front
    driver seat. Also recovered one used red condom package near the front passenger seat. While speaking with
    MEEKS in ER room #23 I noticed that MEEKS did have a black gun holster with a second silver Smith & Wesson
    magazine containing two silver 9 mm RP bullets.
    Forensics investigator Michael WINKER squad #1922 responded to the scene and took 20 photos at 12:10 A.M.
    please see his supplemental report regarding.
    It should be noted that video footage was obtained from St. Joseph's Hospital and was placed on inventory. The
    recovered items were all placed on the below listed inventory.
    RECOVERED ITEMS ON INVENTORY #15001954
    Item# 1 -        17 Silver 9mm Luger RP bullets.
    Item# 2 -        Two silv~r Smith & Wesson magaz,ines and black gun holster
    Item# 3-         Mirandized interview of MEEKS and St. Joseph's video footage.
    Item# 4 -        Mirandized interview of MEEKS and St. Joseph's video footage.
    Item #5 -        St Joseph's video footage.
    Report Officer                                                Printed A!
    017794/JOHNSON,TROY P                                         10/14/2015 04:57           Page 7 of 8

\
\

                                                                                16CV1089
                     Case 2:16-cv-01089-WED Filed 04/22/19 Page 52 of 805 Document 80-21- 0047
                                                                                                           Supplement No
 Incident Report                                                                     150180140             ORIG
 MILWAUKEE POLICE DEPT
 Su plement
Item# 6 - Photos of Holster, magazines and two Silver bullets.
Item# 7- Consent to search authorization for and used condom wrapper.
MEEKS stated after he realized he had sustained a GSW to the right-hand, he immediately drove the gray 2002
Chrysler Town & Country van bearing Wisconsin auto plate of 237-VPH, vehicle registration number
2C4GP44332R657115 to St. Joseph's Hospital. MEEKS stated the vehicle belongs to his girlfriend Marion A
AUTMAN, 8/F,           . MEEKS continued to state he believes that this incident was an attempt robbery.
It should be noted that on Sunday, January 18, 2015, Squad #3221, P.O. William SCHMITZ and P.O. Mark
FLESSERT were dispatched to 1700 W North Ave for a Reckless Endangering Safety complaint. Upon our
arrival, we spoke with the caller/victim who identified himself as Anana SCOTT. Anana SCOTT was an alias that
the victim was using while dressed as a female. The victim's real name was Timothy A. SELLERS (b/m,
          , which was on his Wisconsin Identification card. Please see P.O. FLESSERT'S supplemental report
regarding.
MEEKS was ordered into the Dist. Atty.'s office for Tuesday, January 20, 2015 at 8:30A.M. And SELLERS was
ordered to the district attorneys office for Tuesday January 20th 2015 at 1:30 P.M.
This case is pending and will be submitted to the Dist. Atty.'s office for further review.




Report Officer                                              Printed At
 017794/JOHNSON,TROY P                                      10/14/2015 04:57                 Page 8 of 8



                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 53 of 805 Document 80-21- 0048
                                                                                                          Supplement No
 Incident Report                                                                 150180140                0001
 MILWAUKEE POLICE DEPT
                                                                                Reported Date
                                 2333 N. 49TH ST                                 01/19/2015
                                                                                Nature of Call
                                 Milwaukee,WI 53210                             RECKLESUSE
                                                                                Officer
                                                                                FLESSERT JR, MARK A
                                  (414)935-7502




                                                                                     - EARLY                1




This report was written by P.O. Mark FLESSERT (ps # 024601), assigned to District 3, Early Shift.
On Sunday, January 18, 2015, my partner William SCHMITZ (ps # 018355) and myself were dispatched to 1700
W North Ave for a Reckless Endangering Safety complaint. Upon our arrival, we spoke with the caller/victim who
identified himself as Anana SCOTT. Anana SCOTT was an alias that the victim was using while dressed as a
female. The victim's real name was Timothy A. SELLERS(b/m,          ), which was on his Wisconsin
Identification card.
SELLERS stated that he was walking westbound on W North Ave between 16th and 18th Street, when he was
approached by a Silver Mini Van with WI Plate: 237-VPH. SELLERS stated that the driver of the mini van was a
black male with a medium complexion, a baseball cap, and glasses that looked like reading glasses. SELLERS
stated that the driver's age appeared to be in his late 40's or early SO's. The driver told SELLERS that his name
was "Johnny".
According to SELLERS, they engaged in a conversation about SELLERS' age, and if he was in a relationship.
The driver eventually offered SELLERS a ride. SELLERS stated that after speaking with the driver, he elected to
refuse the ride.
SELLERS added that after he refused the ride in the van, the driver, pointed a silver semi-automatic handgun with
 a black grip at him and ordered SELLERS to get into the vehicle. SELLERS stated that he ran away when he
saw the ,gun pointed at him.
After running away, SELLERS called the police and returned to the scene to wait for our arrival. SELLERS was
evasive when asked about any possible illegal activity (such as soliciting), however was generally cooperative
Report Officer                                           PlintedAt
 024601/FLESSERT JR, MARK A                              10/14/2015 04:58                   Page 1 of 2


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 54 of 805 Document 80-21- 0049
                                                                                                      Supplement No
Incident Report                                                                150180140              0001
MILWAUKEE POLICE DEPT
Supplement
when describing the scene to us. SELLERS even answered our phone calls to his cell phone requesting
additional information.
It should also be noted that there were numerous Neighborhood Task Force (NTF) squads in the immediate area
conducting traffic stops. None of the squads observed any unusual behavior or heard any gunshots while
patrolling this area.
I spoke with P.O. Hue KONG (ps # 017582) and P.O. Sisto PLACENCIA (ps # 018131). KONG and PLACENCIA
were working at the intersection of 16th and North Ave. They arrived on our scene and stated that they didn't hear
 any gunshots.




Report Officer                                          Printed At
024601/FLESSERT JR, MARK A                              10/14/2015 04:58              Page 2 of 2



                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 55 of 805 Document 80-21- 0050
                                                                                         Supplement No-
Incident Report                                             150180140                    0002
MILWAUKEE POLICE DEPT
                                                            Reported Date
                    2333 N. 49TH ST                         01/19/2015
                                                            Nature of Call
                    Milwaukee,WI 53210                      RECKLESUSE
                                                            Officer
                                                            FISCHER,TODD J
                    (414)935-7502




                                                     INVESTIGATIONS DIVISION
                                                                             015




                                         - Firearm




                                                                                   CONS IN



                                               2015 04:58                     1 of 3


                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 56 of 805 Document 80-21- 0051
                                                                                                        Supplement No
 Incident Report                                                                150180140               0002
 MILWAUKEE POLICE DEPT




   Detective Todd J. Fischer of the Milwaukee Police Department, Command Investigation Bureau, Central
Geographic Division, Day Shift squad # 9235 while temporarily assigned to the Third District submit this report
concerning my involvement in this investigation.
On Monday January 19th 2015 Lieutenant Charles Berard directed me to complete follow up concerning the
Endangering Safety incident, which occurred at 1700 West North Avenue incident# 15-180-0140.
   I was briefed by Detective Troy Johnson one of the initial responding detectives. Detective Johnson
explained that the gun used in this shooting was unaccounted for and Detective Johnson requested that I make
contact with the resident at 2765 North 52nd Street which is three blocks away form Saint Josephs Regional
Medical Center located at 5000 West Chambers. Detective Johnson believed that Demetrius Meeks may have
dropped off the gun on his way to driving himself to the St Josephs hospital.
                  INTERVIEW OF MARION ANNETTE AUTMAN I HOWARD
 On Monday January 19th 2015 I interviewed Ms. Marion Annette Autman a black female with the date of birth of
12-05-1961. Ms. Autman resides at 2765 North 52nd Street with a contact phone number of (414) 639-9535. Mr.
Interview with Ms. Autman was conducted in the living room of her residence. Upon opening the door Ms. Autman
stated that she was expecting the police to come to her door and allowed me entry. Ms. Autman states that she
her son and Demetrius all live at the 2765 North 52nd Street address.
 Concerning Demetrius being shot. Ms. Autman states that she was aware that Demetrius was trained and
possessed a CCW concealed carry permit. Ms. Autman states that Demetrius usually has the gun in the
nightstand I dresser drawer. Ms. Autman states that she takes medication for her sleep disorder and was home
last night. Ms. Autman states that the medication causes her to sleep pretty heavy but she believes she would
have known if Demetrius had come home last night. Ms Autman states that she drove the van to the family bar
last night. That Demetrius and she were involved in a verbal argument at the bar and she left on her own to go
home in order to cool off. Ms. Autman states that the first she knew of Demetrius being shot was when he arrived
home this morning and needed to a shower and to be taken back to the hospital at 07:30 this morning.
   Concerning a search of her premises Ms. Autman gave me her consent allowing and assisted me in searching
her home in my attempt to locate Demetriuses handgun. We could not find the missing handgun
                        INTERVIEW OF DEMETRIUS MEEKS
       '                                                                          '                           '
 On Monday January 19th 2015 I interviewed Demetrius Meeks a black male with the date of birth of 09-09-1968.
Mr. Meeks states that he lives at the 2765 North 52nd Street residence. My interview with Mr. Meeks was
Report Officer                                           Printed At
007100/FISCHER,TODD J                                    10/14/2015 04:58               Page 2 of 3


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 57 of 805 Document 80-21- 0052
                                                                                                      Supplement No
Incident Report                                                                150180140              0002
MILWAUKEE POLICE DEPT
Supplement
conducted in the living room of his home at 2765 North 52nd Street. Mr. Meeks continued to state that he didn't
remember discharging the handgun. Mr. Meeks states that as the man was pulling the women out of the
passenger seat of his van he remembers bringing the handgun out from under the seat. Mr. Meeks states that he
didn't remember discharging his handgun. Mr. Meeks states that he doesn't remember what happened to the gun
after he was shot. Mr. Meeks states that he is sure the gun is not in his home or in the van. Mr. Meeks states he
didn't know which person the women or man took his gun but he now wants to report his gun stolen from his
possession. Mr. Meeks states that the condom found in the van was from sexual intercourse he had with Ms.
Autman not the women he picked up. Mr. Meeks states that he believed that he would be able to identify the
women and man if he was to see them again.
   Mr. Meeks provided me with the ATF Alcohol Tobacco and Firearms Form# 4472 and# 4473 listing himself
Demetrius Meeks as the purchaser of a Smith and Wesson brand, Model SD9VE, 9mm caliber, semiautomatic
handgun, with the serial number of# HEA91 OZ. The gun was purchased at Gander Mountain W190 N 10768
Commerce Circle Germantown, Wisconsin, 53027 (262) 250-0600 on August 22nd 2012.
    Concerning the search of his premises Mr. Meeks consented to the search of his home and even had his son
in law help by lifting up the bed mattress I box spring.
    I teletyped that Mr. Meeks handgun was missing I stolen on teletype# MWP3-0276 at 12:00 on 01-19-2015.
DETECTIVE TODD J. FISCHER 59399, Squad# 9235, P.S. # 007100, LOC # 0092.




Report Officer                                          PrlntedAt
007100/FISCHER,TODD J                                   10/14/2015 04:58              Page 3 of 3


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 58 of 805 Document 80-21- 0053
                                                                                                          Supplement No
Incident Report                                                               150180140                   0003
MILWAUKEE POLICE DEPT
                                                                              Reported Date
                                 2333 N. 49TH ST                              01/20/2015
                                                                              Nature of Call
                                 Milwaukee,WI 53210                           RECKLESUSE
                                                                              Officer
                                                                              JOHNSON,TROY P
                                  (414}935-7502




                                                                                               DIVISION




This report was written by Detective Troy JOHNSON assigned to the Central Investigations Division, late power
shift, squad # 9271.
  On Tuesday January 20, 2015, at 9:00 A.M.I took this case into the DA's office at which time DA Nicole
SHELDON reviewed and pended the case until she speaks with the victim.




Report Officer                                         Printed At
017794/JOHNSON,TROY P                                  10/14/2015 04:58                   Page 1 of 1


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 59 of 805 Document 80-21- 0054
                                                                                                          Supplement No
Incident Report                                                                150180140                  0004
MILWAUKEE POLICE DEPT
                                                                               Reported Date
                                 2333 N. 49TH ST                               01/21/2015
                                                                               Nature of Call
                                 Milwaukee,WI 53210                            RECKLESUSE
                                                                               Officer
                                                                               FLESSERT JR, MARK A
                                  (414)935-7502




                                                                     - EARLY




This report was written by P.O. Mark FLESSERT (ps # 024601) assigned to District 3, Early Shift.
On Wednesday, January 21, 2015, I, along with my partner William SCHMITZ came to the Milwaukee County
DA's office to present the ESBUODW case to ADA Nicole SHELDON.
This case was pended, needing the cooperation of Timothy SELLERS.




Report Officer                                          Printed At
024601/FLESSERT JR, MARK A                              10/14/2015 04:58                    Page 1 of 1


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 60 of 805 Document 80-21- 0055
                                                                                                             Supplement No
Incident Report                                                                 150180140                    0005
MILWAUKEE POLICE DEPT
                                                                                Reported Dale
                                 2333 N. 49TH ST                                01/24/2015
                                                                                Nature of Call
                                 Milwaukee,WI 53210                             RECKLESUSE
                                                                                Officer
                                                                                JOHNSON,TROY P
                                 (414)935-7502




                                                                       INVESTIGATIONS DIVISION
                                                                                                 015




                                                                                                       CONS IN




This report was written by Detective Troy JOHNSON assigned to the Central Investigations Division, late power
shift, squad # 9271.
   On Saturday January 23, 2015, at 1:10 A.M. I spoke with SELLERS over the telephone regarding his not
showing up at the DA's office at his appointed time. SELLERS stated he em ailed the DA and will try to make it to
see her some time next week. SELLERS stated he was sleeping and did not want to talk about the incident.




Report Officer                                           Printed AI
017794/JOHNSON,TROY P                                    10/14/2015 04:58                   Page 1 of 1


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 61 of 805 Document 80-21- 0056
                                                                                                          Supplement No
 Incident Report                                                              150180140                   0006
 MILWAUKEE POLICE DEPT
                                                                              Reported Date
                                 2333 N. 49TH ST                              02/04/2015
                                                                              Nature of Call
                                 Milwaukee,WI 53210                           RECKLESUSE
                                                                              Officer
                                                                              JOHNSON,TROY P
                                  (414)935-7502




                                                                                               DIVISION




This report was written by Detective Troy JOHNSON assigned to the Central Investigations Division, late power
shift, squad # 9271.
   On Wednesday February 3, 2015, at 12:42 P.M. I received an email from DA Nicole SHELDON stating
SELLERS was a no show at the DA'S office. SHELDON stated Officers arrived and waited, but SELLERS did not
show. DA SHELDON is not able to move forward with the case at this time.




Report Officer                                         Printed At
017794/JOHNSON,TROY P                                  10/14/2015 04:58                   Page 1 of 1


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 62 of 805 Document 80-21- 0057
Form PM-9E
11/09

                      MILWAUKEE POLICE DEPARTMENT
                              MEMORANDUM

       Date:    OCTOBER 13,2015

       TO:      MICHAEL BRUNSON
                DEPUTY INSPECTOR of POLICE

       FR:      ADAM ZIEGER
                POLICE SERGEANT

       RE:      DETECTIVE SHANNON LEWANDOWSKI PS #012860
                lA FILE #2015-0032/ RESPONSE TO CHARGES




       Sir,

       I, Police Sergeant Adam ZIEGER, reviewed a Response to Charges Memorandum
       submitted by Detective Shannon LEWANDOWSKI dated October 11, 2015.

       Detective LEWANDOWSKI provided reasons why she was driving to District Five with
       Detective Juanita CARR. Detective LEWANDOWSKI explained an "officer requested
       my help with filing of a felony case, additionally, and most importantly, to help her with
       the fear and stress she was experiencing while working, due to an assault by a co-
       worker." Detective LEWANDOWSKI met with the officer earlier, but left to assist with a
       shooting investigation agreeing to meet again.

       Detective LEWANDOWSKI indicated the activation of the emergency lights prevented a
       possible accident. Detective LEWANDOWSKI reported she used, "Due Care," and the
       emergency light activation also prevented other vehicles that were entering the
       intersection from being involved in the accident. Detective LEWANDOWSKI indicated
       the driver of the other vehicle involved in the accident not only tested positive for a
       blood alcohol level of .06, but THC as well.

       Detective LEWANDOWSKI cited Standard Operating Procedures 520-Equal
       Employment Opportunity Policy, specifically 520.25, 520.35, and 112.1 0-Sexual Assault
       Investigation Procedure as reasons for responding to meet the officer at District Five.
       Detective LEWANDOWSKI indicated that supervisors of the officer violated those
       sections of SOP. Detective LEWANDOWSKI reported, "As a team, we are to be of
       service to the Department and its members. I was doing exactly that."

       Detective LEWANDOWSKI indicated the firearm recovery that Detective CARR was
       pursuing involved no exigency. Detective LEWANDOWSKI reasoned, 'The victim is not
       a felon and legally owned his gun when he accidently discharged it, striking himself.
       There was no reason to retrieve the gun that the Sergeant fmm District 3 requested
       Detective Carr do. It is not a crime to have shot oneself." Detective LEWANDOWSKI
       Response to Charges
       14-0379
       Page 1 of2



                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 63 of 805 Document 80-21- 0058
admitted in her response that she was not aware of that information at the time of the
accident. Detective LEWANDOWSKI reported the follow up was completed by a
different Detective and the firearm was not taken. Detective LEWANDOWSKI believed
the community was served just as efficiently and more effectively for that reason.

I located Records Management System (RMS) report number 150180140 for a shooting
investigation that occurred on January 18, 2015. The subject who received the gunshot
wound reported he had accidentally shot himself while trying to protect a female from
another subject. A review of the reports revealed a citizen had filed a complaint that
contradicted the circumstances reported by the shooting victim.

The reporting victim indicated a subject (shooting victim) had pointed the firearm at
them, and ordered him into the vehicle. A detective attempted to recover the firearm
from the residence on January 19, 2015. The firearm was not located, and the subject
then reported his firearm missing or stolen. The incident was reviewed multiple times at
the Milwaukee County District Attorney's Office and not processed after the victim did
not appear.



                                               ResP.ectfully submitted,


                                              ~~-~16:a3
                                               Pdlice Sergeant
                                               Internal Affairs Division




Response to Charges
14-0379
Page 2 of2




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 64 of 805 Document 80-21- 0059
Form PM-9E
11/09

                     MILWAUKEE POLICE DEPARTMENT
                             MEMORANDUM

        Date: 10/11/2015

        TO:      Edward A. Flynn, Chief of Police

        FR:      Detective Shannon Lewandowski




        This report is written by Detective Shannon Lewandowski, assigned to Fusion, Late shift.

        On January 15th 2015, I was traveling to District 5 in an unmarked squad with Detective Juanita
        CARR in the front passenger seat. The two of us left District 3 together to take care of her
        follow-up regarding her assignment. Additionally, I had to return to Distinct 5 to meet with a
        female officer on duty that was feeling distraught.

        The female officer had asked me to meet her at the District earlier, so I responded to talk to her,
        but left to assist in a shooting. This officer requested my help with the filing of a felony case,
        additionally, and most importantly, to help her with the fear and stress she was experiencing
        while working, due to an assault by a co-worker. I explained that I would return before her shift
        ended at approximately 2:00a.m., to which she agreed.

        As Detective CARR and I traveled east on W. North Ave, a car picking up a female was
        impeding traffic, and about to go forward. I activated my red lights to warn the auto from
        pulling out eastbound. The auto stopped, and I was able to prevent from getting into a possible
        accident. Upon passing that auto, I continued toward N 35th St., traveling east, and was struck
        by an auto that ran a red light as it traveled north. The driver had a blood alcohol level of .06 and
        tested positive for THC. The driver confessed that she drank alcohol, her brakes were faulty, and
        she had prior knowledge of that fact her brakes were faulty as she ran the red light.

        I sustained great injury as a result of this accident, and then accused of untruthfulness and now
        charges ofViolations of Department code of Conduct, Core Value 1.00-Competence.

        Specifically that I failed to operate the vehicle in a safe and courteous manner while complying
        with all traffic laws. Approaching 36th St on W North Ave., I used my red lights and siren to
        avoid from being struck, and then entering the intersection a short distance (35th St) from that
        circumstance, I was struck. Even complying with a particular statute provides evidence that I
        used "Due Care." I was not only safe but coincidently had the special circumstances to have
        additional precaution measures since my emergency lights were still on and provided even
        additional regard and safety to the woman that struck us. The fact that I did have the lights on
        for that short distance most likely did prevent the death of Detective Juanita CARR and myself.
        The issue of using both my lights and siren or having one of them on prior to being hit is mute,
        since having the lights on stopped the other vehicles from becoming involved that were also
        entering the intersection.



                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 65 of 805 Document 80-21- 0060
Due to the fact that I had my red lights on as I made it to the intersection probably prevented
great bodily harm to Detective Carr and I, as well as the other cars entering the intersection
traveling westbound.

 In supplemental! ofiR# 15 019 017, the interview of witness Jasmin HERNANDEZ W!F 7-08-
1989, stated that she observed an unmarked police squad car traveling eastbound on W. North
Ave from 3600 block approaching N 35th St in the opposite direction as they were going.
HERNANDEZ stated that she was confident the light was green for east and west traffic
HERNANDEZ also stated that she knew that the car traveling eastbound was a police car
because she could see the flashing red lights as the vehicle approached them in their direction.
HERNANDEZ'S boyfriend pulled over to the curb, and the white car collided with the
unmarked squad. HERNANDEZ also stated that the unmarked squad was traveling 30-35mph,
the white car 40-45mph.

The second charge of Core Value 1.00-Competence states that I failed to render service to the
community promptly and efficiently, and failed to use her time to accomplish the mission of the
depmiment.

The mission of the department is "In partnership with the community, we will create and
maintain neighborhoods capable of sustaining civic life. We commit to reducing the levels of
crime, fear, and disorder through community-based, problem-oriented, and data-driven policing."
Milwaukee Police Department is proud ofthe established Code of Conduct and the Vision and
Mission Statement. In the spirit of partnering with the community, The Milwaukee Police
Department is supposed to strive to make our department accessible as possible to the people we
serve. With that in mind, the Standard Operating Procedures provide direction to the members in
a wide variety of situations that occur as they carry out the mission.

Part of that Standard Operating Procedure is section 520-Equal Employment Opportunity Policy.
"It is the policy of the Milwaukee Police Department to provide a work environment that is safe
and free from employment discrimination, harassment, improper treatment or inappropriate
conduct. .. to achieve this; deparmtment members shall uphold the highest standard of
professionalism, respect and civility toward their associates and the community."

Additionally, section 520.25 states that it is the Supervisors' responsibility to act promptly and
affirmatively when they observe behavior that violates inappropriate conduct, properly document
and forward to the lAD and reported incident or complaint of Sexual harassment or inappropriate
conduct. Section 520.35 states that Supervisors receiving the complaint must prepare a final
report which will be forwarded to the respective bureau. This incident was reported to two
Lieutenants and one Captain of district 5 and was never handled, much less properly.

Section 112.10 Sexual Assault Investigation Procedure states that the Milwaukee police
Department is to thoroughly investigate all allegations of sexual assault while remaining
sensitive to the needs and requests of the victims throughout the investigative process. I was
going to the District to meet those needs.

The sections listed above were violated by the supervisors of this officer at District 5, as she
continually had to endure many wrong-doings that attributed to her stress and anxiety based upon
the traumatic events that she reported to her supervisors and to lAD. As a team, we are to be of
service to the Department and its members. I was doing exactly that.

The gun that Detective Juanita CARR was recovering was her shooting incident/assignment, one
that I had no knowledge or participation of, but asked her if she needed assistance going to a



                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 66 of 805 Document 80-21- 0061
home in the midle of the night alone. Detective Carr agreed that follow-up would be to possibly
retrieve the gun. Instead of placing that in SharePoint, I suggested going back a second time.
There was no exigency in retrieving that gun, since the victim of the shooting shot himself with
his own gun. The victim is not a felon and legally owned his gun when he accidently discharged
it, striking himself. There was no reason to retrieve the gun that the Sergeant from District 3
requested Detective Carr do. I did not know this information at the time, only that Detective
CARR wanted to return to his home a second time.

Actually, it is well known that 80% of police officers, who are shot, shoot themselves. This is
not referring to suicide, but rather to negligent shootings where the officer injured himself or
herself. It is not a crime to have shot oneself.

The follow up was done by another Detective due to the accident, and the community was
served, just as efficiently and more effectively since the gun should not have been taken from the
victim, 'and in the end it was not.




                                                       "i(fJptA(~rfy x-u.tmff/tl)
                                                                            uw~
                                                                   rp {'2-fil   t>




                                                     2S :L Hd 2 I lJO Sl
                                                         BLi ''I j .. Li~


                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 67 of 805 Document 80-21- 0062
Form PM-9E
11/09


              co
                                   MILWAUKEE POLICE DEPARTMENT
               ..
              Ln                           MEMORANDUM
             <'?        __ J


                     I ' ' ~: ·.



    ~~ D~e: iNovember 12, 2015
   LJ_)    ~
   0~      C>       -
          Tt:f: ~Fire and Police Commission
           1.1")    ~;!:::;


          FR:           Detective Shannon Lewandowski

          RE:           Misconduct in Office



          I am once again reporting the misconduct in office of two members of the Milwaukee Police
          Department; Lieutenant of Police Sean Hanley and Sergeant Adam Riley. This complaint is a
          formal allegation of misconduct which began with the inaccurate and false statements made by
          Sergeant Adam Riley ofDistrict Three on Januaty 19, 2015. These statements were made during
          an accident that I was involved in, IR#15 019 0017, MPD Accident# QQD1J1J. Sergeant Riley
          took part of a statement made at a crime scene, one that I did not make, and knowingly passed on
          an untruth with the intent to deceive and give a false impression. To imply a falsity as this one is
          slanderous at a minimum.

          According to the investigation done by the Internal Affairs Division regarding the accident,
          claims were made that I informed officers on the scene that I was responding to the area of
          UWM because my son had been stopped by Police. This is false. Although I was knocked
          unconscious, when I became of mind, I merely asked for anyone to bring my son to the hospital.
          My 21 year -old- son is the only family I have .in the city of Milwaukee, and just as other officers
          assisted the other victims in calling their loved ones, I supposedly was not allowed.

          These statements made were not only insensible and impervious, but below and contrary to the
          standards expected in a Sergeants profession and status. They were not only thoughtless and
          carelessly made, but they have had an adverse impact on my recovery, my reputation, and on the
          integrity of Lieutenant Sean Hanley, and members of the Internal Investigations' a whole.

          The verbal statements used against me were "overheard" and received from other unknown
          officers. These statements cannot adequately be used as "fact" in an investigation. As of
          today's date, November 12, 2015, (297) days have passed, (9 months, 24 days) and there is still
          no written repmi of Sergeant Adam Riley's observations, and no repmi written about what he
          was told and by whom. On page 11 of 22 ofiAD report submitted by Sergeant Adam ZIEGER,
          Sergeant Riley described how he "heard" that I was going to UWM to "intervene," but has no
          idea who had said that.

          This scene was treated as a crime scene, as Lieutenant of Police Sean Hanley ordered Detectives
          to conduct interviews, and informed those arriving that I had traveled in the squad, on- duty, not
          in the mission or duty as a detective of police. I lmow this due to the fact that I was informed by
          Detective Troy JOHNSON of Central Division on the same day, as well as Lieutenant ofPolice
          Kevin Armbruster on January 21, 2015. Detective Troy JOHNSON stated to me, "I can't talk to




                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 68 of 805 Document 80-21- 0063
you because you are "hot" I was told that it is in my best interest not to communicate with you
since I am on probation, and I don't want to lose my rank."

According to the Milwaukee Police Department Standard Operating Procedures, 725 Crime
Scene Investigation effective August 21, 2014, specifically order #725.15(10)(a). "The success
of our investigations is dependent upon the support, tmst, and cooperation of our witnesses.
While it is critical to gather information in a timely manner, the circumstances of an
investigation and the emotional state of a witness should be considered and may occasionally
necessitate that an interview be delayed."

Also, Order 725.15(15) states, "All officers, having perfonned any tasks at a crime scene, shall
file a written report detailing their activities prior to securing for duty. From time to time it may
be necessary to file repmis at a later date; however, this shall only be done with the approval of a
supervisor in charge of the investigation."

According to the patrol sergeant's responsibilities, he/she is to communicate the "facts" of the
case to his/her shift commander. Facts are indisputable. They are not part of hearsay, or mmors.
Detem1ining what is the tmth is difficult when Sergeant Adam Riley never interviewed me, and
with his subjective opinion, along with that of Lieutenant Sean Hanley's opinion, the facts ended
up buried deep within, and I have been treated dishonestly, underhandedly and improperly.

This abuse of process, abuse of authority, lack of courtesy and professionalism went even fmiher
when Lieutenant ofPolice Sean Hanley, as well as Acting Captain ofPolice Johnny Sgrignuolli,
attended multiple roll calls with Detectives in the Central Division as well as roll call amongst
Patrol Officers, and defamed my character by making these false statements based on Sergeant
Adam Riley's hearsay, and without finding out the tmth.

The investigation lAD File #IAS-2015-0032 is a reflection ofLieutenant Hanley's continued lies
as he wrote in the memo he submitted in December 2014, when he called me into the office
demanding that I apologize for writing a memo that included the Chief of Police.

Lieutenant Sean Hanley also lied about the phone call contents that I made to him on the night of
the accident.

These statements were published as well as spoken and done so freely, and were injurious, as
they informed members and peers at daily roll calls starting on January 20, 2015 at District three
and District five. Officers were told that I was going to be fired. These statements made were
during the 8 month long investigation, and were not only false, but malicious and recklessly
made. The accusations were not only made to my peers, some who were quick to show their
support and others who voiced their opinions at roll calls, and at crime scenes.

Sergeant Adam Zieger ofiAD also demonstrates this in the interview with Sergeant Adam Riley.
What were even more damaging were the concems of the investigation being voiced at roll call,
to the District Attomey's Office and to Probation and Parole Agents who called me and told me.

There has not been even one day that I have been at work since my return from the accident
when I have not been approached by other members ofMPD, Lawyers from the District
Attomey's Office, that of which I had a good standing relationship with, and even in court when
I was on the stand.

The following are the only witnesses interviewed on the scene:




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 69 of 805 Document 80-21- 0064
1. Jasmin HERNANDEZ W/F                     pulled over to the side and did not go through the
intersection because they saw the red lights, and heard no siren, Detective Stated something that
she needed to get her son from UWM Police Department.
2. Javier GARIVAY W/M                  saw unmarked squad thought it was going to do au-turn
based on how it was positioned in traffic and he helped the Black Detective.
3. Juan PEREZ W/M                 observed unmarked detective car did not hear siren pulled over
to get out of intersection, Driver was yelling my leg is hurt, driver fell toO the ground.
4. Ricardo PEREZ W/M                 saw the detective car spin around and fluids coming from car
and he stayed with the driver.
5. Officer Kupsa is mentioned in the report by IAD, but I have no idea who this is since his last
name must be spelled wrong and there is no first name.

No repmis were generated for the incident from the following officers that were on the scene:

No repmi by Joseph Boehlke
No report by Joseph Goggins
No report By Sergeant Adam Riley
No repmi by Debora Stacey
No repmi by William Krummnow
No repmi by Jesse Vollrath
No report by Alexander Nuter
Ncr rCJ)ort by JoseplrGOGGINS.2i"'Z_
No report by Michael Destefanis
No repmi by David Wilhelm
No repmi by Robe1i Smith
No repoti by Anthony Knox
No repmi by Brian Flannery
No repoti by Larry Leibsle
No repmi by Ryan Fekete
No report by Michael Winker


If I were to conduct an investigation as this one was handled, I would be reprimanded. The truth
cannot be figured out when so many of lAD members are invested in the rumors and not in the
truth. Circling the drain with biased speculations instead of conducting a proper investigation is
what was done here. I own recorded proof that members of IAD who investigated my case are
unethical, and completed this investigation differently due to gender.

I was not interviewed at the hospital. I was kept separate from Detective Juanita CARR, but she
was not interviewed until days later. My son was not interviewed at the hospital even though he
made himself available. In fact, he was not interviewed until June 2015 via a phone
conversation. This was five months after the fact.

I was not interviewed by anyone until I was summoned to IAD, however Lieutenant ofPolice
Sean Hanley conducted an illegal interrogation of me since he already viewed me as a suspect,
and then asked me questions on the phone. I was the target of the investigation by Lt Hanley, yet
he never read me my rights. Lt Hanley's conduct allowed the creating of false evidence and is
just as unethical as perjmy. Furthermore, the statements that Sean Hanley wrote on the memo
are false.

The only people that can attest to where I was going at the time of the accident is myself,
Detective Juanita Carr, Jordan Lewandowski, and Detective Melanie Beasley. Beasley was not


                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 70 of 805 Document 80-21- 0065
interviewed for months, just as my son wasn't. They were available that night. Lieutenant
Hanley was at the hospital and never asked me how I was, nor asked me what happened. The
ethics and duty of the Milwaukee Police Department have an obligation to make this scene just
as important as those we make with the outside community.

The consequences for the inept, faulty investigative thinking has a high cost, which means that
my bills are not being paid by Workman's Compensation, damage to my reputation, and
considerable conflict at work. I request an outside investigation to look into and properly
investigate this incident, as well as the Core Values of Competence and Guiding Principles 1.03,
1.04, 1.05, ofiAD members that conducted the investigation, specifically Sergeant Adam Zieger.

I am not assured that the Milwaukee Police Department members mentioned above have
maintained integrity throughout any investigation involving me, and once again the disparate
treatment of other females in similar circumstances is obvious.

This accident has yet to be charged at the District Attorney's office, with no explanation.

I can be contacted at 1121 N Waverly Pl. #307, Milwaukee, WI 53202., (414) 405-4617.




                                                                Detective S. Lewandowski




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 71 of 805 Document 80-21- 0066
Form PM-9E
11/09

                      MILWAUKEE POLICE DEPARTMENT
                              MEMORANDUM

       Date:    DECEMBER 4, 2015

       TO:      MICHAEL BRUNSON
                DEPUTY INSPECTOR of POLICE

       FR:      ADAM ZIEGER
                POLICE SERGEANT

       RE:      DETECTIVE SHANNON LEWANDOWSKI PS #012860
                lA FILE #2015-0032/ RESPONSE TO CHARGES




        Sir,

       I, Police Sergeant Adam ZIEGER, reviewed a Response to Charges Memorandum
       submitted by Detective Shannon LEWANDOWSKI dated November 27, 2015. The
       memorandum was time stamped as received November 30, 2015, at 3:58p.m.

       Detective LEWANDOWSKI indicated the memorandum was a response for the new
       charge of Integrity she received November 20, 2015. Detective LEWANDOWSKI
       detailed she had not subsequently been able to obtain answers to questions she had
       regarding the new charge.

       Detective LEWANDOWSKI cited and listed a portion of Wisconsin State Statute 164,
       Law Enforcement Officers' Bill of Rights. Detective LEWANDOWSKI indicated at the
       time of her Pl-21 interview she had not yet returned to duty from the accident. Detective
       LEWANDOWSKI documented she was "Sick-Injured Off-Duty, due to the fact that the
       Milwaukee Police Department's medical section refused to treat my on-duty accident, as
       Injured on Duty." Detective LEWANDOWSKI continued, "This was done out of
       retaliation, and began with rumors overheard by officers." Detective LEWANDOWSKI
       indicated she was questioned and treated at the scene as if she had done something
       wrong. Detective LEWANDOWSKI documented, "Additionally, I was transferred during
       this process in violation of 164.03."

       Detective LEWANDOWSKI indicated the only true statement, regarding Police
       Lieutenant Sean HANLEY'S recorded interview, was she contacted him after the
       accident by cellular telephone. Detective LEWANDOWSKI indicated she did not report
       to Lieutenant HANLEY that Police Officer Melanie BEASLEY, "was afraid of "ALL" TEU,
       nor that they would band together and do something to her."                Detective
       LEWANDOWSKI indicated she never stated she drove 45 miles per hour or that her son
       was stopped by UWM police. Detective LEWANDOWSKI indicated she had no
       knowledge of any arrests made by the Tactical Enforcement Unit at District Five.
       Response to Charges
       15-0032
       Page 1 of 3



                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 72 of 805 Document 80-21- 0067
Detective LEWANDOWSKI indicated she reported Officer BEASLEY was concerned for
her safety, in emotional tears, "needed to talk to me," and needed assistance with a
report. Detective LEWANDOWSKI documented, "Officer Melanie BEASLEY needed my
assistance on reports regarding a RES on the day of the accident." Detective
LEWANDOWSKI indicated she stated this in her Pl-21 interview, but it had not been
investigated.

Detective LEWANDOWSKI was not satisfied with the quality of the investigation
conducted immediately following the incident and the subsequent internal investigation.
Detective LEWANDOWSKI asserted interviews and inquiries were not done on a timely
basis.

Detective LEWANDOWSKI detailed concerns she had with the following Milwaukee
Police Department Personnel: Lieutenant HANLEY, Captain of Police James
SHEPARD, Police LIEUTENANT Justin CARLONI, Police Lieutenant Timothy LEITZKE,
Sergeant ZIEGER, and Police Sergeant Roberta KLEIN.

Detective LEWANDOWSKI indicated she sustained a severe head injury and had been
honest about what occurred. Detective LEWANDOWSKI indicated she obtained her
"file" and it did not include several memorandums including one Police Sergeant Steven
HERRMANN obtained from her house 1-2 days after the accident.                Detective
LEWANDOWSKI requested an outside agency conduct an investigation of the
allegations, but did not specify what agency.

On December 3, 2015, I obtained and reviewed a memorandum dated January 22,
2015, submitted by Detective LEWANDOWSKI. The memorandum documented she
was involved in a squad accident on January 19, 2015, at about 2:30 a.m. Detective
LEWANDOWSKI requested, "to be carried as being injured on-duty."

Detective LEWANDOWSKI referenced and submitted a memorandum dated November
12, 2015, addressed to the Fire and Police Commission, with her response to charges
on November 30, 2015. In the memorandum, Detective LEWANDOWSKI alleged
Police Sergeant Adam RILEY made "inaccurate and false statements" at the scene of
the accident. Detective LEWANDOWSKI indicated she regained consciousness after
the accident, requested her son be brought to the hospital, and did not state she was
responding to UWM because her son had been stopped by police.                Detective
LEWANDOWSKI indicated the statements "used against me were "overheard" and
received from other unknown officers."

Detective LEWANDOWSKI cited Standard Operating Procedure 725 and referenced the
patrol sergeant's responsibilities. Detective LEWANDOWSKI indicated a sergeant is to
communicate the facts of a case, which are indisputable, not part of hearsay or rumors,
to the shift commander.

A review of SOP 725.15(8) Patrol Sergeants Responsibilities revealed it states, "If not
already completed, the patrol sergeant shall communicate the preliminary facts of the
case to his/her shift commander, in order to facilitate the dispatch of appropriate
investigative resources to the scene.

Response to Charges
15-0032
Page 2 of3



                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 73 of 805 Document 80-21- 0068
Detective LEWANDOWSKI indicated the scene was treated as a crime scene, and
Lieutenant HANLEY ordered detectives to conduct interviews.                 Detective
LEWANDOWSKI indicated Lieutenant HANLEY informed personnel that arrived she
operated the squad "not in the mission or duty as a detective of police." Detective
LEWANDOWSKI documented Detective Troy JOHNSON and Police Lieutenant Kevin
ARMBRUSTER informed her of those details. Detective LEWANDOWSKI listed several
officers that were on the scene of the accident, and did not file a report.

Detective LEWANDOWSKI indicated Lieutenant HANLEY was not truthful about the
contents of the phone call she made to him the night of the accident, and referenced a
memorandum Lieutenant HANLEY submitted December 2014.                         Detective
LEWANDOWSKI indicated Captain of Police Johnny SGRIGNUOLI and Lieutenant
HANLEY made false statements based on Sergeant RILEY'S "hearsay" at roll calls
about her and informed officers she was going to be fired.

Detective LEWANDOWSKI indicated a proper investigation was not completed, and she
has "recorded proof" Internal Affairs members, who investigated her case, are unethical
and conducted a biased investigation based on gender.

Detective LEWANDOWSKI indicated neither she, her son, nor Detective CARR was
interviewed at the hospital. Detective LEWANDOWSKI documented the first time she
was interviewed was at Internal Affairs.           Detective LEWANDOWSKI indicated
Lieutenant HANLEY viewed her as a "suspect," asked questions during their phone
conversation, and that was an illegal interrogation.

Lieutenant HANLEY documented in his Administrative Investigations Management
(AIM) Squad Accident report he instructed detectives to conduct interviews of the
witnesses. Lieutenant HANLEY indicated this was done because serious injuries were
possible and "the need for detailed interviews due to the possibility of violations of Rules
and Regulations and SOP." Lieutenant HANLEY decided to interview Detective
LEWANDOWSKI and Detective CARR later, because while at the hospital they were
receiving medical attention and were accompanied by family or friends. Lieutenant
HANLEY documented, when he was contacted by Detective LEWANDOWSKI she
asked if he wanted to know what happened, and he responded he did.

Detective LEWANDOWSKI desired the Internal Affairs members, who conducted the
investigation, be investigated for competence. Detective LEWANDOWSKI documented
there has not been an explanation why the accident had not been charged at the Office
of the District Attorney.




Response to Charges
15-0032
Page 3 of3



                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 74 of 805 Document 80-21- 0069
Form PM-9E
11/09

                                  ~·,rMILWAUKEE       POLICE DEPARTMENT
        c
        LL
        '"".
                                                     MEMORANDUM
    LJ. .·
    ,.'--·
         ·,      a
                (")
   L; .·                   ;-;.
   c.::         ;:::...
               ~e:;:November              27, 2015
               tr)
                          .,.__       ~




                          ""'- ....
                                  ..__~



               iO:            Eaward Flynn, Chief of Police

               FR:            Shannon Lewandowski

               RE:            Rebuttle for lAS 2015-0032



               This report is written by Detective Shannon Lewandowski, assigned to Fusion, Early shift.
               On November 20, 2015, I was once again summoned to lAD regarding the on-duty accident that
               I was injured during (January 19, 2015), at the intersection of 35th and W. North Ave when I
               was hit by a female that had been consuming alcohol and disregarded a red light. This is the
               second attempt during an approximate nine month investigation for alleged violations of
               depmiment Code of Conduct Core Values. The first core values that I was initially targeted, was
               that of Competence; and now this memo is a written response for the new allegations of
               Integrity, guiding principles 3.10.

               Sergeant Christopher Schroeder of lAD presented the manila folder with documentation for the
               second set of charges for the same accident, with another member of the Milwaukee Police
               Department who did not reveal his name or rank

               I had several questions regarding the charges, none of which Sergeant Christopher Schroeder
               could answer. I was then instructed to call Sergeant Adam Zieger the following day. I called
               lAD on November 21-25th with no return call. I had asked for Sergeant Christopher Schroeder
               to contact Lieutenant of Police Heather Wmih since she "signed off' on the charges according to
               Sergeant Christopher Schroeder. Sergeant Christopher Schroeder stated that no one was
               available. I then questioned the reason that I would receive such vague charges, with no
               supervisors available, and the reply was again that Sergeant Christopher Schroeder did not know.

               I asked why these charges were given to me November 20, 2015, and why were they not given to
               me October 7, 2015 with the first charges. Sergeant Christopher Schroeder replied that new
               information may have been revealed. I asked what the new information would have been since
               the Memorandum dated September 9, 2015, file #lAS 2015-0032, included with the new
               charges, and includes the same amount ofpages (22 pages) as the investigation did on October 7,
               2015. Sergeant Christopher Schroeder stated that he did not know. I asked why the exigency of
               these charges now, since it is a holiday week, with no supervision to explain, the answer is
               unknown also. The ability to present a proper rebuttal is significantly limited when the Sergeant
               presenting them has zero knowledge about the investigation.

               Regarding Chapter 164 ofthe Law Enforcement Officers' Bill ofRight, specifically 164.02:
               1.      If a law enforcement officer is under investigation and is subjected to interrogation for
               any reason which could lead to disciplinary action, demotion, dismissal or criminal charges, the
               interrogation shall comply with the following requirements:



                                                                             16CV1089
                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 75 of 805 Document 80-21- 0070
(a)     The law enforcement officer under investigation shall be informed of the nature of the
investigation prior to any interrogation.
(b)     At the request of the law enforcement officer under interrogation, she may be represented
by a representative of her choice, at the discretion of the officer, may be present at all times
during the interrogation.
2.      Evidence obtained during the course of an interrogation not conducted in accordance
with sub (1) may not be utilized in any subsequent disciplinary proceedings against the law
enforcement officer.

164.03, No law enforcement officer may be discharged, disciplined, demoted or denied
promotion, transfer or reassignment, or otherwise discriminated against in regard to employment,
or threatened with any such treatment by reason of the exercise of the rights under this chapter.
I was subjected to an interrogation (with Union representation, Police Officer Shawn Lauda),
after the accident on January 19, 2015, at lAD. I was questioned by Sergeant Adam Zieger. At
that time I had not returned to duty and was carried as Sick-Injured Off- Duty, due to the fact that
the Milwaukee Police Department's medical section refused to treat my on-duty accident, as
Injured on Duty. This was done out of retaliation, and began with rumors overheard by officers
(See memo attached November 12, 2015). The Milwaukee Police Department supervisors at my
scene treated me as ifl had done something wrong, and questioned me as such. Additionally, I
was transferred during this process in violation of 164.03.

This investigation by members ofiAD on September 9, 2015, has discouraging frequencies. To
conduct charges and specifications, alleging employee misconduct, in regards to me, has no
credibility. Specifically, those investigated by Sergeant Adam Zieger.

Sergeant Adam Zieger conduct a PI-21 at lAD, unknown date (not listed in the summary report
on page 20) with questions regarding the familiarity of Core Values 1.0- Competence, and
Guiding Principal1.03, as well as guiding Principal1.05, SOP 640.15(a)(2) Vehicle Operations,
and Guiding Principles 1.10. On October 11, 2015, which I responded in a Memorandum
regarding those charges.

During the PI-21 interview of Lieutenant of Police Sean Hanley during Sergeant Adam Zieger's
investigation of the accident, Lieutenant Sean Hanley indicated that I contacted him after the
accident by cellular telephone call. That is the only statement in the report regarding Lieutenant
Hanley's PI-21 that is true.

I reported that Officer Melanie Beasley was concerned for her safety, in emotional tears, and
needed to talk to me, as well as get assistance on a felony report. Lieutenant Sean Hanley and
Lieutenant Timothy Leitzke at that time were aware that Officer Melanie Beasley alleged the
sexual assault by TEU Police Officer Robert Wilkinson. Officer Beasley often cried at work,
suffered panic attacks, and had been reaching out for help. After Officer Beasley reached to both
Lieutenant Sean Hanley and Lieutenant Timothy Leitzke; both failed her. Additionally, Officer
Melanie Beasley needed my assistance on reports regarding a RES on the day of the accident as I
stated in my PI-21, but that too was never investigated.

Not at any time, did I say that Officer Melanie Beasley was afraid of "ALL" TEU officers, nor
that they would ban together and do something to her as reported by Sergeant Adam Zieger
regarding the PI-21 of Lieutenant Sean Hanley. I never stated that I was traveling 45mph. I
never stated that my son was stopped by UWM police. (Additionally he was not).
The fact that Lieutenant Sean Hanley failed to report the sexual assault allegations made by
Officer Melanie Beasley in October 2014, as well as those she reported in December 2014 to



                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 76 of 805 Document 80-21- 0071
Lieutenant Timothy LEITZKE, is one of the reasons for the statements made about this incident,
in retaliation and fear of their misconduct.

During the PI-21 of Lieutenant Sean Hanley, Lieutenant Sean Hanley stated that he could not
remember statements made by me in regards to specifics; however, he was selectively able to
recall circumstances of TEU officers bringing in arrest and direct quotes that I made. I had no
knowledge of any arrests made by TEU at District Five, and Officer Beasley was not afraid of
TEU personnel in general, rather for one officer in particular that she named. (TEU Officer
Robert Wilkinson). Additionally, Lieutenant Hanley failed to explain that he agreed that Officer
Beasley should take it serious about being threatened, and suggested that she call Police Officer
Robert Wilkinson's' wife, and obtain a restraining order.

Sergeant Adam Zieger conducted a 22 page investigation that took over nine months to prepare
and articulate, which was done with no fonnal training as an investigator, and vital interviews
and inquiries were not completed on a timely basis. I provided the computer IP# by which
Lieutenant Sean Hanley pulled up the photo on October 5, 2014 to view the photo of Wilkinson,
proving that I made a report of Melanie Beasley's welfare. That was never completed, or
omitted from the investigation. I paid for my file and memorandums are missing, not only from
this investigation, but many others.

These facts and allegations are pertinent to my investigation:

1.      Sergeant Adam Zieger was the Sergeant of Probationary employee Clayton Amborn at
District Five.
2.      Sergeant Adam Zieger had direct and personal knowledge that Police Officer Clayton
Amborn was out ill and off the payroll during his probationary period for 55 days.
3.      Sergeant Zeiger was a subordinate of Captain Thomas Stigler at District Five before
being transferred to lAD in November 2014.
4.      Sergeant Adam Zeiger handled portions of the PI-21 along with Sergeant Roberta Klien,
both of which influenced the conduct of the officer in relation to the OWl that was pending,
inducing the officer to omit the acts ofviolations of the officer's lawful conduct and obtaining
personal advantages Officer Amborn was not authorized to receive.
5.      Sergeant Zieger as well as Captain of Police Thomas Stigler assisted in the influence of
Officer Clayt~n Amborn and his standing, with intent to assist the officer in his omission, in the
violations he obtained while on probation, having received an OWl.
6.      Sergeant Adam Zieger had direct knowledge that documentation for that extension of
probation, due to Amborns' Sick time extension, which was completed by Sergeant Shannon
Taylor of District Five, yet disregarded that document.
7.      Officer Amborn stated that although his Sergeant and Captain had knowledge of the OWl
while he was on probation, it was known to lAD, and they purposefully ignored that fact and
carried on as if he was not.
8.      Due to items 1-7, the most recent allegations of Core Value 1.00 alleging my wrongdoing
were signed by Captain James Shepard Commanding Officer ofiAD. Captain Shepard's actions
are subjected to integrity issues from Sensitive Crimes investigations involving him and
Lieutenant of Police Justin Carloni as well.

It should also be noted that the acts of Sergeant Adam Zeiger, Sergeant Roberta Klien constitute
misconduct in public office and guilty of a class I and H felony.

I believe that it is inappropriate for Sergeant Adam Zieger to conduct an investigation of me or
anyone else. Originally I was told that my investigation was completed in June 2015. I
questioned how that could be when so many people were not interviewed. I inforn1ed Sergeant


                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 77 of 805 Document 80-21- 0072
Adam Zieger of additional interviews that needed to be completed for a fair investigation.
Sergeant Adam Zieger then informed me that he was given follow-up by Deputy Inspector
Michael Brunson, which included interviewing my son. This interview should have been one of
the first interviews conducted, and not only was it not, but it was completed over the phone.

 I was never interviewed until I was summoned to lAD while I still had not retumed to work, due
to a severe head injury. Ifi were to conduct any investigation as inept as this one, I can ensure
that there would be repercussions.

My son was at the hospital on the day of the accident and Lieutenant of Police Sean Hanley
never himself nor gave instruction for anyone else to interview him. My son made himself
available that night, later that night, and when Sergeant Steve Hermann visited at my horne.
Officer Melanie Beasley also made herself available to be immediately interviewed. Neither of
then were interview until more than five months after the fact.

Fmihermore, I paid for my file and the memo that Sergeant Steve Hermann picked up at my
house 1-2 days after the accident in January, were not in my file, as well as many others.

It is still unclear what exactly I am being charged for, however I have been available to answer
all and every question, even with a severe head injury. I have been honest and straightforward,
open and frank about not only what occmTed, but assisted in the investigation. Outside of scene
preservation, one of the most impmiant evidence gathering and fact findings occur through
interviews of those directly involved, yet here those directly involved were last. The wealmess
of this investigation is many. We are to collect evidence and interview those immediately and
use it to make up our minds, but in fact what was done is that the supervision on the scene and
throughout IAD made up their minds, then collected evidence to support that belief out of
retaliation.

It is important to practice moral principles by being honest. Integrity is not just about cohesion,
unity and being undivided. It is that, but just as well, it is the encouragement of responsibility
through our laws. However, when hard working women such as I, have to be suspicious of those
that want to have power over another instead, and are not bound by stringent rules, all we have is
intentional wrongdoing and improper behavior as this.

I would like an outside agency to investigate these allegations since it is improper to have
intemal affairs members who are in alleged violation of misconduct themselves, while not in a
detective command, and investigate any intemal matter. This is supposed to be a policing
function rather it has tumed into an enforcement function that basis of grudge holding, and
motivated by premeditated obstinate indifference. I will again be glad to cooperate in the
investigation to my fullest.




                                                       DetectiveS. Lewandowski




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 78 of 805 Document 80-21- 0073
PE-29E Rev. 7/14

                           MILWAUKEE POLICE DEPARTMENT
            EVALUATION INFORMATION REGARDING INTERNAL MATTERS

NAME: SHANNON LEWANDOWSKI                              PEOPLESOFT # 012860



      1. DATE OF APPOINTMENT                                    06-07-1999

      2. DATE OF ASSIGNMENT TO PRESENT LOCATION 08-30-2015

                                                             2011               2014               2012.
      3. SICK DAYS                                             1                  2                 53

      4. SUPERVISORS EVALUATIONS

          A. REPUTATION (Above Average- Average- Below Average)

                   SUPERVISOR: LT ARMBRUSTER               SINCE: 2014             RATING: Below Average
                   SUPERVISOR: LT LOUGH                    SINCE: 2013             RATING: Below Average
                   SUPERVISOR:                             SINCE:                  RATING: Above Average

          B. ADHERENCE TO CORE VALUES AND POLICIES

                   SUPERVISOR: LT ARMBRUSTER               SINCE: 2014             RATING: Average
                   SUPERVISOR: LT LOUGH                    SINCE: 2013             RATING: Below Average
                   SUPERVISOR:                             SINCE:                  RATING:   ~ove    AveJ:age

          C. INTEREST IN WORK

                   SUPERVISOR: LT ARMBRUSTER               SINCE: 2014             RATING: Above Average
                   SUPERVISOR: LT LOUGH                    SINCE: 2013             RATING: Above Average
                   SUPERVISOR:                             SINCE:                  RATING: Above Avera~e




SGT ADAM GROCHOWSKI
Prepared By

10-16-2015
Date


NOTE: Attach the members' latest rating report (Form PE-27) to this report. Commanding officers shall file
this report and attach it to each investigative package forwarded to the Internal Affairs Division.



                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 79 of 805 Document 80-21- 0074
PE-27E 7/14
                                                  MILWAUKEE POLICE DEPARTMENT

                                                              EVALUATION REPORT

                                                                                                     PERIOD ENDING                 12/31/2014

NAME           Lewandowski, Shannon                                                  Detective                               012860
                                                                                     RANK                                    P.S.#

DISTRICT/DIVISION _C::..:I.=:.D_ _ _ _ _ _ _ _ _ _ _ ____:S:c.:..H=IF'-T=---=-8p~:.--...c..4a::..:.___~A-'"'S=-=S~IG::..:N=M=E=N...:....T:__.::.0...:....09:..::2=----

Instructions: Rater to set forth in concise narrative manner specifically observed performance. or behavior during rating
period. Area 3 should present a specific recommendation or course of action through which employee can improve
performance as specified in Area 2 of report.


1. Identify area (s) where employee does well or excels: Detective Lewandowski is assigned to the late power shift
     in the Central Investigations Division, and she reports directly to District #3. Detective Lewandowski is very
     passionate bout her work and genuinely cares about the victims. She takes ownership of all of her cases, and
     completes the required follow up in order to obtain criminal charges AND a conviction. Detective Lewandowski is
     skilled at using social media to identify suspects and gather evidence against them. During this rating period, she
     chaired a trial in which the defendant was a high value target. At the conclusion of the trial, the defendant was found
     guilty of Attempt-1 51 Degree Intentional Homicide, and he was sentenced to 37years in prison.




2.   Identify area (s) where improvement is recommended: Detective Lewandowski should seek training on RMS
     (ORIG) reporting in order to minimize errors. Furthermore, she needs to focus on one task until it's completed, rather
     than jumping from one thing to the next. During this rating period, she was counseled by Lt. Sean Hanley about the
     proper way to follow the chain of command. This stemmed from an email that she sent to the Chief and other
     members of the command staff.




3. Recommended course of action through which employee can improve performance: Keep up with training and
technology which can assist investigations.




                                                                          16CV1089
               Case 2:16-cv-01089-WED Filed 04/22/19 Page 80 of 805 Document 80-21- 0075
How long has employee worked for rater: Since March 1st of 2013.




Other comments (continued from reverse, if necessary). Detective Lewandowski is punctual and neat in
appearance.




Rater's Signature:
                                                 Rank!Title

                                                                l__o-G")
Shift Commander Signature:         Gv\ 1)L             Rank!Title
                                                                      frAJL Q                 aL } 2-'2 )6Jt s
                                                                                                   Date




                                                                                                   Date


District/Division
Commander's Signature:                                                                       J.d-5>20)5
                                                                                                   Date




                                                                      16CV1089
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 81 of 805 Document 80-21- 0076
··~,:



    PE-27 5/87.

'
                                              MILWAUKEE POUCE DEPARTMENT
''

                                                      EVALUATION REPORT
;::.
'•'
                                                                                   PERIOD ENDING            12/3'1/2011

    NAME            Shannon Lewandowski                                Detective                       012860
                                                                       RANK                            P.S. #      S.S. #


    DISTRICT/BUREAU/DIVISION               Metropolitan                       SHIFT Late               ASSIGNMENT V.C.


    Instructions: Rater to set forth in concise narrative m·anner specifically observed performance or behavior during rating
    period. Area 3 should present a specific recommendation or course of action through which employee can improve
    performance as specified in Area 2 of report.


    f:E       identify area (s} where employee does well or excels: Detective Lewandowski shows exceptional skill in her
'.            thoroughness to investigate a felonious crime. Detective Lewandowski exhibits tenacity and is relentless when
'
              conducting follow-up to track down known and unknown criminals for any type of crime. Detective Lewandowski
              shows independence in her investigations and willingly accepts any assignment given to her without complaint.
              Detective Lewandowski is a reliable and dependable investigator. Additionally, Detective Lewandowki has shown
·. · considerable improvement in her overall report writing skills.

     [';I.




f:;:     Identify area {s) where improvement is recommended: Detective Lewandowski needs to continue to work on
    p-:. being consistent with her reports. Detective Lewandowski can be overly detailed in her reports where at times she
    j)\. needs to decide what is relevant and what is not, thus, keeping her reports more concise and to the point.




                                                                                                                                    .:,.




     :.t
    .•   I•




l. Recommended course of action through which employee can improve performance: Even though Detective
L~';Nandowski has shown improvement she should continue to use her supervisor for feedback on her reports and if she cir- ~.
ller supervisor identifies any training and/or coursework that will assist her in gaining more skills in her report writing, she .......
s;hould proactively take advantage of the opportunity. Additionally, Detective Lewandowski needs to respond in a positive
manner when she receives recommendation,·counsel and/or advice on how to be effective and efficient on how she
qqmpletes her reports. At times Detective Lewandowski can respond in ·a negative manner when she receives
P,rgfessional criticism which detracts from the message that this supervisor js attempting to convey to her about
c:&'mpleting her reports in an effective and efficient manner.               .




    ·..
    t·:
                                                                                16CV1089
                     Case 2:16-cv-01089-WED Filed 04/22/19 Page 82 of 805 Document 80-21- 0077
       How !ong has ernpfoyee worked fo.r rater: i 2 months
       :-·       '




 ~:ti·                                                                                                                       '    .
 ,-,({~her comments       (continued from reverse, if necessary}.. Demonstrates a critical skHI set ~y maintaining a "Division . :....
 t:_ri(ledian" with interrogatories that result in clearances. Additionally, demonstrates through performance, adherence to the
 J.f?,epartment's Code of Conduct.                               ·
dL1.

        i·.




 ~ ;.. ··

 '.p:i-ogress Evaluation: Progess is satisfactory.
 .-,!,                                                                                                                            .::
 I     .f~
 p:-<.




                                                                                                                                  . ...
 l·:·



 Rater's Signature:
 :·. ·.       .
 ,.,.                                                                                                                Date
 .·.·
 ~:~.:.


 ~~ift Commander Signature:
                                                                         1tle


 I have read this report and it has been reviewed with a Supervisory Officer.



Employee Signature
       · ·.
                          %-~rkull
                          -     J   I        .              Rankffitle
                                                                                                                'I --J-7 ~;I- .· .
                                                                                                                     Date


District/Bureau/Division
q~mmander's Signature:          a.~
                                +t~                                                                          s--1--f:L
                                                                                                                     Date
'·:   .
..~~·:
I,,-
     ..;.

                                                                          16CV1089
               Case 2:16-cv-01089-WED Filed 04/22/19 Page 83 of 805 Document 80-21- 0078
                                            MILWAUKEE POLICE DEPARTMENT
                                                   Officer_Arrest_Activity
                                            For Law Enforcement Purposes Only
 Summary of Arrest Activity for PSN 012860, LEWANDOWSKI,SHANNON From October 07, 2014 To October 07,2015
                                      1 Persons Arrested on 2 Total Charges
October 16, 201513:38

Booking#:      1420629              ROBINSON.DEVON B               M/B          DOB:               MPD 10#:. 000349937
Arrest data:               Location: 821 W STATE ST                      · Date-Time:10/08/2014 1120
               940.43(3)            lntim Wit/Threat For                                14281006
                                                                                        3
               946.49(1 )(a)       Bail Jump-Misdemeano                                '14281006
                                                                                        3




                                                                                                              Page 1 of




                                                                          16CV1089
               Case 2:16-cv-01089-WED Filed 04/22/19 Page 84 of 805 Document 80-21- 0079
                                                  MILWAUKEE POLICE DEPARTMENT
                                    Officer Activity Report For SHANNON LEWANDOWSKI, 012860
                                              From October 07, 2014 To October 07, 2015



Tiburon Incidents
'Originals                      8
.Supps                       38
·Total. Reports              46
·PSN Listed in Officer, Officer2,
:or Author

CMS Arrests
.Felony             ·1 Arrests With 1 Charges
·Misdemeanor        .1 Arrests With 1 Charges
Total Charges        2
Total Arrests        1

·TracsActlvity
Document          Document
Type              Status

Fl Activity .



Inventories··.
                    .lnv Type                    49·Case No
Evidence             EVID                        38:
Major Crime         MAJC                          8
Safekeeping         SAFE                          3




                                                                         16CV1089
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 85 of 805 Document 80-21- 0080
 Violation Summary by Officer Report                                                                                                                                    Page:      1

 Data Type: Municipal                                                                                                         Creation Date/Time:         10/9/201512:56:37 PM

 issue dates of    01/01/2012 through 10/08/2015                                                                        City of Milwaukee - PRODUCTION
 District:        All


                                                                                                                                                     % of All Valids:      100.00%
          Officer Name: LEWANDOWSKI SHANNON
                                                                                                                                                     % of All Voids:            0.00%
       Payroll Number: 012860
                                                                                                                                                     % of All Fines:       100.00%



                                                                       Fine   Late Fee   Valid            %of Officer      Officer     %of Officer        Void          %of Officer
 Ordinance:             Ordinance Description:                       Amount    Amount    Count                Valids:      Fines:          Fines:       Count:              Voids:

 106-1-1                DISORDERLY CONDUCT                          $185.00      $0.00                      100.00%       $185.00        100.00%              0                 0.00%


 Officer Totals:
                                                                                                                          -
                                                                                                                          $185.00                             0
                                                                              ~0 -:l.n~o\ fY' ~\; lH\

                                                                                ~\
                                                                              /.                      \
                                                                              ' \ ~\\.S~S~,e_. lt\ ~A~' 0~';>
                                                                                                 ')

 Report Totals:                                                                                                           $185.00                             0




                                                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 86 of 805 Document 80-21                                              16CV1089 - 0081
7.58 0410212012
                                 TABLE OF CONTENTS

                        DETECTIVE SHANNON LEWANDOWSKI
                                   PS #012860

                                  I.A.D. FILE #15-0032

1.    Milwaukee Police Department Memorandum (PM-9E), dated 09-11-15, by Police
      Lieutenant Heather WURTH, Internal Affairs Division (lAD) - Her cover; sustained by
      Deputy Inspector of Police Michael BRUNSON, lAD, on 09-27-15

2.    PM-9E, dated 03-07-15, by Police Sergeant Adam ZIEGER, lAD- His initiation

3.    PM-9E, dated 09-09-15, by Police Sergeant Adam ZIEGER, lAD- His summary

4.    Milwaukee Police Department Internal Investigation Informing the Member (PI-21),
      issued to Det. Juanita CARR on 03-27-15

5.    Pl-21, issued to Det. LEWANDOWSKI on 04-08-15

6.    Pl-21, issued to PO Andrew GROSS on 07-15-15

7.    PM-9E, dated 09-08-15, by Police Sergeant Adam ZIEGER, lAD, re: participation in
      interviews

8.    Supplemental documents related to the squad accident, including but not limited to MPD
      Incident Report #150190017, CAD call #150190259, Milwaukee Municipal Court case
      #15002151, MPD Incident Report #PA-2015-0011, and the restitution worksheet for
      squad damage

9.    Shorewood Police Department CAD Activity for call #15-000490

10.   CAD call #150190097

11.   Copy of Letter, dated 10-07-15, from Deputy Inspector of Police Michael J. BRUNSON
      to DET LEWANDOWSKI - - Advising her of Core Value violation; attached is copy of
      Charges and investigative summary

12.   Department Memo (PM-9E), dated 10-07-15, by Sergeant Adam ZIEGER and
      Lieutenant Heather WURTH, lAD/lAS -- Hand delivery of letter advising of Core Value
      violation to DET LEWANDOWSKI; attached also was copy of Charges and investigative
      summary

13.   Department Memo (PM-9E), dated 10-08-15, by OAII Tyronda WILLIAMS, lAD/lAS --
      Certified mailing of letter advising of Core Value violation by DET LEWANDOWSKI and
      copy of Charges and investigative summary to the Milwaukee Police Association

14.   Copy of Letter, dated 11-20-15, from Deputy Inspector of Police Michael J. BRUNSON
      to DET LEWANDOWSKI --Advising her of Core Value violation; attached is copy of
      Charges and investigative summary




                                                            16CV1089
 Case 2:16-cv-01089-WED Filed 04/22/19 Page 87 of 805 Document 80-21- 0082
Table of Contents
Det. Shannon LEWANDOWSKI
I.A. D. FILE #15-0032
Page#2



15.      Department Memo (PM-9E), dated 11-20-15, by Sergeant Matthew PALMER and
         Sergeant William WALSH, lAD/lAS -- Hand delivery of letter advising of Core Value
         violation to DET LEWANDOWSKI; attached also was copy of Charges and investigative
         summary

16.      Department Memo (PM-9E), dated 11-23-15, by OAIV Rebecca SMITH, lAD/lAS --
         Certified mailing of letter advising of Core Value violation by DET LEWANDOWSKI and
         copy of Charges and investigative summary to the Milwaukee Police Association



15-0032 table/rls




                                                            16CV1089
 Case 2:16-cv-01089-WED Filed 04/22/19 Page 88 of 805 Document 80-21- 0083
Form PM-9E
11/09

                       MILWAUKEE POLICE DEPARTMENT
                               MEMORANDUM
       Date: September 11, 2015

       TO:     Michael J. BRUNSON
               Deputy Inspector of Police

       CC:     James SHEPARD
                Captain of Police

        FR:    Heather WURTH
               Police Lieutenant

       RE:     Allegations of Misconduct on the part of Detective Shannon LEWANDOWSKI
               lAS FILE #2015-0032

       Sir,


       I have reviewed the investigation regarding the allegations of misconduct on the part of
       Detective Shannon LEWANDOWSKI and have found it to be thorough and complete. The
       investigation, which was assigned to Sergeant Adam ZIEGER, is summarized below.


       On January 19, 2015, at about 2:17 a.m., while on duty, Detective LEWANDOWSKI
       operated a squad with the emergency lights activated and collided with a vehicle at North
       35th Street and West North Avenue.     Both Detective LEWANDOWSKI and passenger
       Detective Juanita CARR sustained injuries that prevented their return to duty. The squad
       damage was determined to be "totaled," with a value of $4525.00.


       The other vehicle's driver, Ms. Debrielle JOHNSON, admitted to drinking prior to the
       crash. Ms. JOHNSON was transported to a hospital and treated for a vertebrae fracture.
       An evidentiary blood sample from Ms. JOHNSON tested positive for ethanol at .064
       g/1 OOmL. Ms. JOHNSON reported she tried to stop for the yellow light, but could not due
       to brake problems of which she was previously aware. Ms. JOHNSON was issued five
       citations including Wisconsin State Statue violations for Cause Injury/Operating While
       Intoxicated (OWl), Failure to Obey Sign or Signal, and four other ordinance level
       violations. Ms. JOHNSON pleaded "no contest" and was found guilty of the ordinance
       violations in Milwaukee Municipal Court.    There is no record of disposition for the
       Operating While Intoxicated.
       Lieutenant Cover
       lA File# 2015-0032
       Page 1 of 5




                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 89 of 805 Document 80-21- 0084
Witnesses reported the squad, with flashing red and blue lights, collided with a speeding
vehicle attempting to make it through an intersection with a red or yellow light.       A
witness heard the driver of the detective's vehicle scream to call her son, who was at the
University of Wisconsin Milwaukee (UWM) police station, and she needed to get him. A
second witness described the detective that had been driving called her son to verify he
was "okay."


Police Lieutenant Sean HANLEY responded to the scene and reported his findings in the
Administrative       Investigations   Management   System    (AIM).   Lieutenant   HANLEY
documented being informed by Police Sergeant Adam RILEY that the squad's emergency
lights had been activated at the time of the crash, and there were no assignments that
required such a response.         Further, Sergeant RILEY reported officers and witnesses
stated Detective LEWANDOWSKI was responding to her son who had been stopped by
the UWM Police Department.


Lieutenant HANLEY documented he had assigned Detective CARR to go to 2765 North
52nd Street to recover a firearm involved in a shooting investigation. Lieutenant HANLEY
documented Detective CARR wanted to conduct the search as instructed, and Detective
LEWANDOWSKI wanted to go to District Five first.            Lieutenant HANLEY documented
neither detective informed him they were responding elsewhere.            Detective CARR
reported to Lieutenant HANLEY that the emergency lights were activated to scare
prostitutes.


Lieutenant HANLEY also documented a telephone call he received from Detective
LEWANDOWSKI the morning after the accident.            According to Lieutenant HANLEY'S
report, Detective LEWANDOWSKI intended to assist with follow-up assigned to Detective
CARR, but received a call from Police Officer Melanie BEASLEY who had asked her for
assistance dealing with a personal matter.         According to Detective LEWANDOWSKI,
Officer BEASLEY reported to her that she was "afraid" and had asked her to come to
District Five. Detective LEWANDOWSKI also reported that she was first responding to
find her son, who had been stopped by a UWM Police Officer.            Lieutenant HANLEY
reported Detective LEWANDOWSKI acknowledged driving about 45 miles per hour, and
the emergency lights were activated to make cars pull over.




Lieutenant Cover
lA File# 2015-0032
Page 2 of 5



                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 90 of 805 Document 80-21- 0085
Detective       LEWANDOWSKI'S     son,   Jordan   LEWANDOWSKI, was      interviewed   and
acknowledged he called to inform his mother he had been stopped by a police officer,
though he denied that his mother was meeting him.


Shorewood Police Sergeant Cody SMITH confirmed stopping Mr. LEWANDOWSKI on
January 19, 2015.       Sergeant SMITH reported that at the time of the stop, Mr.
LEWANDOWSKI handed him a business card with his mother's name on it.                  Mr.
LEWANDOWSKI informed Sergeant SMITH that his mother was a detective and on her
way to the stop.      Sergeant SMITH indicated that under different circumstances, he
probably would have arrested Mr. LEWANDOWSKI for OWl.


Detective LEWANDOWSKI reported she had sustained injuries including:             Cervical
Musculoligamentous -         causing delayed speech and memory loss, a concussion,
whiplash, a sprained right ankle with a ligament tear, as well as bruising and swelling to
her right leg and ankle.


During a Pl-21 interview, Detective CARR confirmed Detective LEWANDOWSKI was
driving and she (Detective LEWANDOWSKI) activated the emergency lights somewhere
between North Sherman Boulevard and North 35th Street to ensure a vehicle near
prostitutes moved over. Detective CARR acknowledged there was no other reason for
the emergency light activation.


Detective CARR was not sure if the follow-up had been assigned by Lieutenant HANLEY,
but felt she initiated the follow-up. Detective CARR described there was not any urgency
to complete the follow-up, acknowledged it was closer to District Three, but indicated the
intention was to complete it on the way back to the District. Detective CARR described
Detective LEWANDOWSKI was going to District Five first before conducting the follow-
up related to the firearm.


Detective CARR was conveyed by ambulance to the hospital after the accident, and has
not returned to duty since. Detective CARR reported that she has received treatment for
a concussion, has had a headache since the accident, was diagnosed with Carpal Tunnel
Syndrome in her wrists, and has three degenerative bulging discs in her neck with one
bulging disc in her lower back.



Lieutenant Cover
lA File# 2015-0032
Page 3 of 5



                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 91 of 805 Document 80-21- 0086
During a Pl-21 interview, Detective LEWANDOWSKI acknowledged she was driving and
on-duty during the accident. Detective LEWANDOWSKI observed a vehicle in the bicycle
lane that appeared it was going to pull into traffic, and activated the emergency siren to
prevent the vehicle from striking the squad.     Detective LEWANDOWSKI immediately
turned off the siren, but thought she left the emergency lights on.             Detective
LEWANDOWSKI indicated there was not another reason for the emergency lights to be
activated.


Detective LEWANDOWSKI acknowledged she was familiar with Core Value 1.00 -
Competence, and Guiding Principal1.03.     Detective LEWANDOWSKI described she was
not assigned, but was going to help Detective CARR with the follow-up.          Detective
LEWANDOWSKI described she was going to District Five to help Officer BEASLEY, and
there was not an urgency to complete the follow-up. Detective LEWANDOWKI added it
was the third time going to District Five that shift, and she had met Officer BEASLEY
regarding the same issue earlier in the night. Detective LEWANDOWSKI reported she
was not going to meet her son, and did not tell that to Lieutenant HANLEY.


Detective LEWANDOWSKI acknowledged that she was familiar with Guiding Principal
1.05 and Standard Operating Procedure (SOP) 640.15(a)(2) Vehicle Operations. Detective
LEWANDOWSKI reasoned the emergency lights were used to prevent a vehicle from
hitting her. Detective LEWANDOWSKI stated she did not respond to District Five as an
emergency vehicle, and followed the rules of the road.


Detective LEWANDOWSKI described that after the accident she lost consciousness, and
was brought to the hospital in an ambulance. Detective LEWANDOWSKI indicated she
sustained a concussion that has caused memory problems, continued eye swelling, and
pain to both the neck and back. Detective LEWANDOWSKI has returned to duty.


After reviewing the attached investigative reports, there is evidence present to support
the allegation that Detective Shannon LEWANDOWKI failed to render service to the
community promptly and efficiently and failed to operate a department vehicle in a safe
a11d courteous manner while complying with all traffic laws and violated Department
Code of Conduct as follows. Therefore, I recommend that the allegations against the
aforementioned member be SUSTAINED.



Lieutenant Cover
lA File# 2015-0032
Page 4 of 5




                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 92 of 805 Document 80-21- 0087
         Core Value 1.00- Competence, Referencing Guiding Principle 1.03, which states;
All department members shall render service to the community promptly and efficiently.
When not answering a call for service, members shall use their time to accomplish the
mission of the department.


         Core Value 1.00- Competence, Referencing Guiding Principle 1.05, which states;
All department members shall be familiar with department policy, procedures and
training and shall conduct themselves accordingly.


         Referencing Standard Operating Procedure 640.15(A)(2), which states; Operators
of department vehicles shall, in all instances, operate the vehicle in a safe and courleous
manner, comply with all traffic laws and ordinances, and wear seat belts at all times,
except when doing so would endanger the safety of the operator or another, or when
he/she has provided medical certification that he/she is unable to do so.




                                                        ~W~~ubmitted,
            SEP 18 2015
 ~EVIEWED BY: GiK=~ C·?
DATE:               :)            ~                     Jl.b.~wu 11'4\  H
                                                        Police Lieuten nt
 otsPoslrloN: s;,sz:~,/J-eJ .. Clt47 <.s:               Internal Affairs Division




    Ol$pOsition:~.u.,ff4-~- ·- ·::. .;;;:·                        .    J
    vm~:- ;; e; z. o_=:rx:fo':!4-~is RvU      5&?    t t;e .z5(A)U-:21.



Lieutenant Cover
lA File# 2015-0032
Page 5 of 5



                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 93 of 805 Document 80-21- 0088
Form PM-9E
11/09

                           MILWAUKEE POLICE DEPARTMENT
                                   MEMORANDUM

       Date: March 7, 2015

       TO:        Heather WURTH
                  Police Lieutenant

       FR:        Adam ZIEGER
                  Police Sergeant

       RE:        Detective Shannon LEWANDOWSKI, Peoplesoft # 012860
                  File # IAS-2015-0032


       Ma'am,

       On January 29, 2015 Captain of Police Timothy HEIER instructed members of the
       Internal Affairs Division to initiate an investigation into an allegation of misconduct on
       the part of Police Detective Shannon LEWANDOWSKI.

       On January 19, 2015, at approximately 2:17a.m., Detective LEWANDOWSKI operated
       a Department vehicle, with emergency lights activated, and collided with another vehicle
       near 3500 West North Avenue. Detective LEWANDOWSKI was not responding to
       official Department business at the time of the accident.

       If this allegation is sustained it could constitute a violation of the Department's Code of
       Conduct as follows:

       Core Value 1.00: Competence, which states, "We are prudent stewards of the public's
       grant of authority and resources. We are accountable for the quality of our petformance
       and the standards of our conduct. We are exemplary leaders and exemplary followers."

       Referencing Guiding Principle 1.03, which states, "A// department members shall
       render service to the community promptly and efficiently. When not answering a call for
       service, members shall use their time to accomplish the mission of the department."

       Referencing Guiding Principle 1.05, which states, "All department members shall be
       familiar with department policy, procedures and training, and shall conduct themselves
       accordingly."

       Referencing Standard Operating Procedure 640.15(A)(2) Vehicle Operations -
       General:

             A.    Operating Requirements

       IAS-2015-0032
       Initiation Report
       Page 1 of 2




                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 94 of 805 Document 80-21- 0089
          2.                                           in all instances, opeA::~<..:J the vehicle in
                opJ, ... Lars of Department vehicles shall,
               a    safe and cowteous manner, comply with all traffic laws and ordinances.




                                                                Police Sergeant
                                                                Internal Affairs Division




IAS-2015-0032
Initiation Report
Page 2 of 2




                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 95 of 805 Document 80-21- 0090
                         l
Form PM-9E
11/09

                         MILWAUKEE POLICE DEPARTMENT
                                 MEMORANDUM
        Date:     September 9, 2015

        TO:       Michael BRUNSON
                  Deputy Inspector of Police

        FR:       Adam ZIEGER
                  Police Sergeant

        RE:       Police Detective Shannon LEWANDOWSKI, Peoplesoft # 012860
                  FILE# IAS-2015-0032


        On January 29, 2015, Captain of Police Timothy HEIER instructed members of the
        Internal Affairs Division to initiate an investigation into an allegation of misconduct on
        the part of Police Detective Shannon LEWANDOWSKI.

        ALLEGATION

        On January 19, 2015, at approximately 2:17a.m., Detective LEWANDOWSKI operated
        a Department vehicle with emergency lights activated and collided with another vehicle
        near 3500 West North Avenue. Detective LEWANDOWSKI was not responding to
        official Department business at the time of the accident.

        INVESTIGATION

        I, Police Sergeant Adam ZIEGER reviewed the Central Investigations daily lineup for
        January 18, 2015. The lineup reflected Detective LEWANDOWSKI was assigned as
        Squad 9291, and Detective Juanita CARR was assigned as Squad 9288.

        A review of Squad 9291's unit history for both January 18, 2015, and January 19, 2015,
        revealed the operator was Detective LEWANDOWSKI, and there were no Computer
        Aided Dispatch (CAD) entries listed.

        Squad 9288's unit history for both January 18, 2015, and January 19, 2015, revealed
        the operator was Detective CARR, and there were no CAD entries listed.

        I reviewed the January 18, 2015, daily lineup for District Five Power Shift, which
        reflected Police Officer Melanie BEASLEY and Police Officer Andrew GROSS were
        assigned as Squad 5428.

        A review of Squad 5428's unit history beginning January 18, 2015, revealed Officer
        BEASLEY and Officer GROSS were recorded as at the location of 4257 North Teutonia
        Avenue at 1:18 a.m. on January 19, 2015, CAD number 150190097. Squad 5428 was
        recorded as clear from the assignment at 2:21 a.m. ·

        Summary Report
        15-0032
        Page 1 of22



                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 96 of 805 Document 80-21- 0091
I reviewed CAD number 150190259, created January 19, 2015, at 2:17 a.m. for a
personal injury accident at North 35th Street and West North Avenue. Squad 3330
(Police Officer Sean AINES and Police Officer Scott WIETING), Squad 3341 (Police
Officer Jesse VOLLRATH and Police Officer Alexander NUTER), and Squad 3410
(Police Sergeant Wade GRUBICH) were dispatched to the accident. The CAD
recorded Squad 3430 (Police Officer Joseph GOGGINS and Police Officer Michael
DESTEFANIS), Squad 3482 (Police Officer Debora STACEY and Police Officer William
KRUMNOW), Squad 766 (Police Officer Joseph BOEHLKE and Police Officer Steven
KUSPA), and Squad 3210 (Police Sergeant Adam RILEY) responded. There were
several other squads documented as having responded. Incident report number
150190017 was added to the assignment.

The first call listed in the CAD was recorded as from telephone number 911/559-1577. I
reviewed a recording of the conversation between the telecommunicator and the caller.
The caller, who identified himself as Christopher THURMAN, indicated he was not at
the location, but looking out a window. Mr. THURMAN stated he did not witness the
accident. On April 29, 2015, I attempted to call 559-1577, and later spoke to a subject
who identified herself as Shannon SCHULTE. Ms. SCHULTE stated she did not call the
police that evening and was not in Milwaukee County.

The second call was from telephone number (414) 722-4618. I reviewed a recording
between the telecommunicator and the caller. The caller stated a police officer just hit a
car on North 35th Street and West North Avenue. The caller noted the subjects involved
were injured and one was unconscious. During a callback from the telecommunicator,
the caller identified himself as "Malik," and stated he did not witness the accident.

I interviewed a subject who identified himself as Malik L. TOWNSEND (          ) via
telephone. Mr. TOWNSEND stated he had been outside with a friend who owns the
barber shop in the 3400 block of West North Avenue, and heard the accident. Mr.
TOWNSEND described he did not see the accident, but assisted the injured detectives.
Mr. TOWNSEND did not hear any sirens before the accident, and stated he would have
heard them. Mr. TOWNSEND stated the detectives were distraught and did not state
where they were responding. Mr. TOWNSEND identified his friend as Bihia KADIMA
and provided a contact telephone number of (414) 426-?563.

The third call listed in the CAD was from (414) 405-4617, which was Detective
LEWANDOWSKI. I reviewed recordings of two conversations between Detective
LEWANDOWSKI and the telecommunicator. Detective LEWANDOWSKI identified
herself as a detective, requested an ambulance to the location, but did not provide her
name. D_uring a callback by the telecommunicator, Detective LEWANDOWSKI stated
she was in an accident with her partner and again requested an ambulance.

The fourth call listed in the CAD was from telephone number (414) 759-8229. The
recording identified the caller as Darryl OWENS. Mr. OWENS indicated he thought
someone was deceased, and a police officer's vehicle had been hit at North 35th Street
and West North Avenue. During the call, Mr. OWENS indicated he did not know what
happened; he heard a loud crash and was looking out his window.


Summary Report
15-0032
Page 2 of22




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 97 of 805 Document 80-21- 0092
The fifth call listed in the CAD was from (414) 628-4354 with name "lvette." I reviewed
a recording between a telecommunicator and a subject who identified herself as "lvette."
During this call, "lvette" stated she did not witness the accident.

I called (414) 628-4354, and the subject who answered identified herself as Evette
SPENCER. Ms. SPENCER stated Evette was her middle name and would not provide
her first name. Ms. SPENCER was unwilling to provide any more personal information,
or fully cooperate. Ms. SPENCER reported her two children, fourteen and twenty years
old, were also inside of her vehicle. Ms. SPENCER described the accident happened
while she was driving a vehicle and approaching the area. Ms. SPENCER stated, "We
couldn't see it ... all we saw was two cars hit." Ms. SPENCER stated, "The car that was
going through the red light was the officer." Ms. SPENCER was not sure if the siren
was activated. Ms. SPENCER stated she observed one person, a female, from the
non-police squad, and identified that subject as the driver. Ms. SPENCER then stated
she did not want to provide a statement.

The CAD documented Squad 3482, Officer STACEY and Officer KRUMNOW
responded to the accident at 2:20 a.m. At 2:30a.m., Squad 3482 changed locations to
3611 North Maryland Avenue. Message number 011501190830022373 was entered
stating, "Show us enroute to 3611 N Maryland AVE regarding." Unit 3482 sent the
message and "Debora STACEY" was the listed operator.

CAD number 150190264 was linked to the assi~nment. The CAD was created at 2:17
a.m. for a personal injury accident at North 35 Street and West North Avenue. The
CAD included, "Per pole cam, unable to see accident, 35th I Garfield cam is not
operational." The caller was identified as a male with phone number (414) 426-6562. I
reviewed a recording between the telecommunicator and the caller. The caller stated
there were two officers involved in an accident, and an ambulance was needed at North
35th Street and West North Avenue.

The telephone number (414) 426-6563 for Mr. KADIMA, provided by Mr. TOWNSEND,
was the incorrect number. Through department records, I was able to identify Mr.
KADIMA as Biaya P. KADIMA (B/M,                   with phone number (414) 426-6562. I
conducted a phone interview with Mr. KADIMA who indicated he did not witness the
accident occur. Mr. KADIMA exited from 3421 West North Avenue and went outside
after he heard the accident. Mr. KADIMA did not assist the injured detectives, or hear
any discussion about what happened. Mr. KADIMA described the female driver of the
other vehicle, which was not the squad, was intoxicated. Mr. KADIMA described the
female was asking strange questions like, "Was I driving?" Mr. KADIMA stated the
female was "hanging" outside of the driver's window of the vehicle.

I reviewed Records Management System (RMS) report number 150190017. The
original report was recorded as filed by Officer AINES. However, the supplemen"te
portion of the original report indicated it was written by Officer WIETit-l_~. A single ____ _
subject was arrested during the incident and identified in the report ct~- D~_billi~__D_,_ ______ _
JOHNSON (8/F,               ).

Officer WIETING indicated, at about 2:18 a.m. he was dispatched to investigate a
"crash" involving a Milwaukee Police Department squad. Upon arrival, Officer WIETING
Summary Report
15-0032
Page 3 of22




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 98 of 805 Document 80-21- 0093
observed Ms. JOHNSON outside of the vehicle with, "a bump in the center of her
forehead, which had a small laceration on it." Officer WIETING observed Ms.
JOHNSON'S eyes were glassy and bloodshot, and was slurring her speech. Ms.
JOHNSON admitted to Officer WIETING she had been drinking, and indicated she was
the only person that was in the vehicle. Ms. JOHNSON was treated by the Milwaukee
Fire Department (MFD) and transported to Froedtert Hospital.

Ms. JOHNSON was given intravenous fluids prior to an evidentiary blood sample being
obtained at 3:54 a.m. Ms. JOHNSON denied being the driver of the vehicle. Officer
WElTING described his observations of Ms. JOHNSON'S vehicle. The vehicle was a
2002 Mitsubishi Galant, and had crashed into a cement pillar of the business located on
the northeast corner of North 35th Street and West North Avenue.

I reviewed supplement 0001 of RMS report number 150190017, filed by Detective
Kenyatte WOODEN. Detective WOODEN was assigned by Police Lieutenant Sean
HANLEY to assist in the investigation of a personal injury accident that occurred at 3500
West North Avenue, involving two on-duty police detectives. Detective WOODEN
summarized an interview with Jasmin HERNANDEZ (H/F,                     .

Ms. HERNANDEZ was a front seat passenger in a vehicle westbound on West North
Avenue from North 34th Street, driven by a subject identified as Juan PEREZ. Ms.
HERNANDEZ observed a squad with flashing red and blue lights traveling eastbound
on West North Avenue approaching North 35th Street. Ms. HERNANDEZ stated she
was listening to music, and thought that may be why she did not hear an audible siren.
Ms. HERNANDEZ described the squad was traveling about 30 to 35 miles per hour as it
approached the intersection and collided with the vehicle traveling north on North 35th
Street at approximately 40 to 45 miles per hour. Ms. HERNANDEZ indicated the
accident was caused by the white colored vehicle failing to stop for the red light.

Ms. HERNANDEZ approached the scene to assist a detective, described as a black
female, while Mr. PEREZ assisted the detective who was the driver get out of the
vehicle. Ms. HERNANDEZ observed the white female detective use a phone and
stated something regarding that she needed to get her son from the UWM Police
Department. Ms. HERNANDEZ observed Javier M. GARIVAY (H/M,                ) who
followed them also help the passenger from the squad.

Detective WOODEN also summarized an interview with Mr. GARIVAY. Mr. GARIVAY
indicated he left the same party as Ms. HERNANDEZ and Mr. PEREZ a few minutes
later. Mr. GARIVAY stated he arrived after the accident occurred and assisted the black
female detective get out of the vehicle.

I reviewed supplement number 0002 of RMS report number 150190017, filed by
Detective Troy JOHNSON. Detective JOHNSON summarized an interview with Mr.
Juan R. PEREZ (H/M,                   Mr. PEREZ was driving westbound on West North
Avenue approaching North 35th Street, and Ms. HERNANDEZ was the passenger in the
vehicle. Mr. PEREZ observed a vehicle eastbound with flashing red and blue lights.
Mr. PEREZ reported he did not hear a siren, because his music was loud. Mr. PEREZ
stated he pulled over to allow the squad to have the right-of-way. Mr. PEREZ observed
the squad had a green light, and the other vehicle appeared to be speeding to try to
Summary Report
15-0032
Page 4 of22




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 99 of 805 Document 80-21- 0094
make it through the intersection, which appeared to have a red light.       Mr. PEREZ
observed the collision and assisted the detectives.

Mr. PEREZ reported the driver (of the squad) was yelling her leg was hurt. Mr. PEREZ
helped pick up the driver and escorted her to the sidewalk. Mr. PEREZ stated the driver
asked him to call her son and verify he was ok, at which time he did.

Detective JOHNSON also summarized an interview with Ricardo H. PEREZ (H/M,
             . Detective JOHNSON reported that Mr. R. PEREZ was a passenger in the
vehicle driven by Mr. GARIVAY, and assisted the driver of the detective's vehicle.

I reviewed supplement number 0003 of RMS report number 150190017, filed by
Detective Michael WILKERSON summarizing an interview of Ms. JOHNSON conducted
on Monday, January 19, 2015. Ms. JOHNSON admitted she had been drinking and
was the driver of the vehicle during the accident. Ms. JOHNSON informed Detective
WILKERSON that there was a passenger named "Kevin" inside her vehicle at the time
of the accident. Ms. JOHNSON described the traffic light turned yellow, and she tried to
stop. Ms. JOHNSON believed the light was still yellow as her vehicle failed to stop and
entered the intersection. Ms. JOHNSON indicated she did not observe the squad or
emergency lights. Ms. JOHNSON believed "Kevin" caused the accident because he
shifted the vehicle into neutral to help the vehicle try to stop. Ms. JOHNSON stated she
should not have been driving her 2002 Mitsubishi Galant, which was having brake
problems, and she had been adding brake fluid.

I reviewed a Wisconsin Department of Transportation Informing the Accused report
which indicated Ms. JOHNSON was arrested for Operating While Intoxicated, issued
citation number S467931-2, and consented to an evidentiary chemical test of her blood.

I reviewed a Milwaukee Police Department Operating While Intoxicated memorandum
submitted by Officer WIETING. Officer WIETING described the same details regarding
the accident scene that were included in his RMS report narrative. Additionally, Officer
WIETING reported the blood evidence was obtained by Registered Nurse (R.N.) Andrea
HOPPE at 3:54 a.m. at Froedtert Hospital.

Officer WIETING documented Ms. JOHNSON'S responses to questions asked by
Officer AINES. Ms. JOHNSON indicated she consumed wine and whiskey between
11:30 p.m. and 1:19 a.m. Ms. JOHNSON responded she was under the influence of
alcohol at the time she was being asked the questions by Officer AINES. Ms.
JOHNSON acknowledged she operated a motor vehicle and was involved in a crash.

Officer WIETING reported Officer DESTEFANIS interviewed Mr. Juan PEREZ at the
accident scene. The information provided to Officer DESTEFANIS included that Mr. J.
PEREZ was driving westbound on West North Avenue, with Ms. HERNANDEZ as the
passenger. Mr. J. PEREZ observed the eastbound squad with lights and a siren
activated. Mr. PEREZ saw a vehicle northbound on North 35th Street which disregarded
the red light at West North Avenue and struck the squad.



Summary Report
15-0032
Page 5 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 100 of 805 Document 80-21- 0095
Officer WIETING reported Police Officer Ryan FEKETE spoke to Darryl OWENS (8/M,
           ) and Felicia L. OWENS             ). Both Mr. and Ms. OWENS reported
they did not witness the accident.

Officer WIETING described Ms. JOHNSON acknowledged she was driving the vehicle,
but later stated she was not driving at the time of the accident. Officer WIETING
documented Ms. JOHNSON acknowledged to Detective WILKERSON, during her
interview, that she lied and was the driver of the vehicle.

I reviewed Wisconsin Motor Vehicle Accident Report number QQD1J1J filed by Officer
AINES, for a three person injury accident on North 35th Street at West North Avenue, at
2:15a.m., on January 19, 2015. Ms. JOHNSON was listed as operator one and issued
five citations. Vehicle one was a 2002 Mitsubishi white four door, with Wisconsin
registration 357WVX, and vehicle identification number (VIN) 4A3AA46G52E032572.
Operator two was listed as Detective LEWANDOWSKI. Vehicle two was described as a
2007 Ford Crown Victoria black four door with Wisconsin registration 280LPY and VIN
2FAFP71W67X11 023. The only occupant listed was Detective CARR.

Officer AINES reported vehicle one, operated by Ms. JOHNSON, disregarded a
northbound stop light, caused an accident in the intersection, and then struck the
concrete pillar. Officer AINES reported Detective LEWANDOWSKI operated vehicle
number two with the squad's emergency lights activated. Detective LEWANDOWSKI
and Detective CARR were transported to Froedtert Hospital and treated for complaints
of soreness, swelling, and bruises. Ms. JOHNSON was transported to Froedtert
Hospital and was treated for a fracture to her vertebrae. Officer AINES listed the
witnesses to the accident as Mr. Juan PEREZ, Ms. HERNANDEZ, and Mr. OWENS.

I reviewed the five citations issued to Ms. JOHNSON. The first was for Cause
Injury/Operating While Intoxicated, a violation of state statue 346.63(2)(a), and
numbered S467931-2. The second was for Operating after Suspension, a violation of
ordinance 101-1-2, and numbered 1100954-0. The third was for Operate Motor Vehicle
without Insurance, a violation of ordinance 101-1, and numbered 1100955-1. The fourth
was for Operate after Revocation/suspension of Registration, a violation of ordinance
101-1-2, and numbered 1100956-2. The fifth was for Failure to obey sign or signal, the
ordinance number was missing, had state statue 346.37(1)(c)3, and numbered 1100957-
3. All citations included a court date of January 20, 2015.

The Milwaukee Police Department Arrest-Detention Report of Ms. JOHNSON for
January 19, 2015, at 3500 West North Avenue documented the same citations as
previously reported. The report, signed by Officer WIETING, included an observation
that Ms. JOHNSON was intoxicated. The report documented Ms. JOHNSON was
conveyed to a hospital by MFD Medical Unit Seven.

I reviewed form CR-215, Probable Cause Statement and Judicial Determination, filed by
Officer WIETING for the arrest of Ms. JOHNSON. Officer WIETING reported, "Our
investigation revealed JOHNSON was operating a motor vehicle in the 2300 block of N
35th St ... after consuming alcoholic beverages, which resulted in a traffic crash." The
report documented the crash caused injuries to the occupants of a Milwaukee Police
Department unmarked vehicle traveling with the emergency lights and sirens operating.
Summary Report
15-0032
Page 6 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 101 of 805 Document 80-21- 0096
Officer WIETING described witnesses reported Ms. JOHNSON failed to stop for an
official red traffic signal.

I reviewed the Administrative Investigations Management (AIM) Squad Accident report
number PA-2015-0011 filed by Lieutenant HANLEY. Lieutenant HANLEY responded to
the scene of a squad accident on January 19, 2015, at approximately 2:17a.m., at the
intersection of North 35th Street and West North Avenue. Sergeant GRUBICH informed
Lieutenant HANLEY that Detective LEWANDOWSKI was driving east on West North
Avenue, and the collision was caused by the white Mitsubishi Galant, which failed to
stop for a red light while traveling north on North 35th Street. Lieutenant HANLEY was
also informed by Sergeant GRUBICH that Detective CARR was the front seat
passenger of the vehicle. Lieutenant HANLEY indicated Detective LEWANDOWSKI
and Detective CARR were receiving medical treatment and were not able to provide
much detail. Ms. JOHNSON had already been transported for medical treatment.

Sergeant RILEY reported to Lieutenant HANLEY the squad car involved in the accident
had been traveling with the emergency lights activated. Sergeant RILEY was not aware
of any assignment that required emergency light activation. Sergeant RILEY then
informed Lieutenant HANLEY that Detective LEWANDOWSKI told officers on the scene
she was responding to the area of UWM, because her son had been stopped by the
UWM Police Department. Sergeant RILEY later informed Lieutenant HANLEY that
witnesses were also making these statements.

Lieutenant HANLEY reported he received a phone call from Detective LEWANDOWSKI
at about 6:38 a.m. to discuss the accident. Detective LEWANDOWSKI informed
Lieutenant HANLEY that she and Detective CARR were going to attempt to try and
complete a consent search that was assigned to Detective CARR. Lieutenant HANLEY
added he had assigned Detective CARR to go to the address of 2765 North 52nd Street
to attempt to recover a firearm related to an ongoing shooting investigation.

Detective LEWANDOWSKI explained she was contacted by Officer BEASLEY, who had
a restraining order against a Police Officer assigned to the Tactical Enforcement Unit
(TEU). A different officer from the TEU was at District Five, and Officer BEASLEY was
afraid something might happen.          Lieutenant HANLEY reported while Detective
LEWANDOWSKI was driving to District Five, "to protect PO BEASLEY," she received a
phone call from her son informing her he had been stopped by the UWM Police
Department. Detective LEWANDOWSKI was driving to the area of UWM first to find her
son. Lieutenant HANLEY documented, ·" ... she did not have her sirens on but she did
have her red lights on ... was driving about 45mph. She said she did not have her red
lights on to drive like an emergency vehicle, she just had them on to make cars pull over
and get out of her way." Detective LEWANDOWSKI further reported to Lieutenant
HANLEY that the traffic light was green for the squad. Detective LEWANDOWSKI
explained Detective CARR was trying to find something in her (Detective
LEWANDOWSKI'S) phone and probably did not see anything.

Lieutenant HANLEY and Police Lieutenant Paul LOUGH went to speak to Detective
CARR on January 21, 2015, about the incident. Detective CARR reported she wanted
to respond ·to the residence to conduct the· search as instrUcted,· and Detective

Summary Report
15-0032
Page 7 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 102 of 805 Document 80-21- 0097
LEWANDOWSKI went with her. While in the squad, Detective LEWANDOWSKI wanted
to go to District Five first to help a friend, and then do the search.

Detective CARR reported while east on West North Avenue near North Sherman
Boulevard, Detective LEWANDOWSKI activated the emergency lights to scare
prostitutes that they had seen. Detective CARR thought the lights were left on, but was
not sure.      Detective CARR was attempting to locate "Melanie" in Detective
LEWANDOWSKI'S phone at the time of the accident. Detective CARR believed the
sirens were not activated, and added her memory was suffering since the accident.

Lieutenant HANLEY reported there were no working cameras in the area, including the
pole camera located at North 35th Street and West Garfield Avenue. Lieutenant
HANLEY was not notified by either detective they were responding to District Five or to
the area of UWM. The report indicated Detective LEWANDOWSKI was driving
department unmarked vehicle number 764, which was not equipped with a camera.

A query of the DP3 In Car Video Portal record revealed there were no recorded events
in the last year for vehicle number 764. I also did not locate any video capturing any
statements made by Detective LEWANDOWSKI or Detective CARR.

I reviewed an electronic copy of 186 photographs taken at the scene and hospital on
January 19, 2015. The photographs depicted the squad had Wisconsin registration
280-LPY displayed on the rear of the vehicle. There were flashing red and blue
emergency lights activated and visible in the rear and front windshields. There was a
blue flashing light inside the rear passenger side window and a red flashing light in the
driver side rear window. There was severe damage to the front of the vehicle.

Overall photographs taken of the intersection showed there were stop lights controlling
traffic in all four directions. There was a white Mitsubishi Galant with rear Wisconsin
registration 357 -WVX with a pillar directly in front of the vehicle. There was severe
damage to the front, driver side, and rear of the vehicle.

The photographs depicted visible injuries sustained by Detective LEWANDOWSKI,
Detective CARR, and Ms. JOHNSON. Detective LEWANDOWSKI had a large red mark
on what appeared to be her right forearm, a large contusion to the left forearm, a small
abrasion on an unknown ankle, and a laceration or abrasion to the right shin area.

Detective CARR appeared to have an abrasion on her lip and a bruise to the left
forearm near the elbow. Ms. JOHNSON had a brace around her neck, a laceration or
abrasion to the center of the forehead, an abrasion on the forehead above the right eye,
a contusion to an unknown area of the body, an abrasion or laceration to what appeared
to be the right knee, and a large abrasion to the upper left thigh area.

I reviewed a Milwaukee Police Department Accident Supplement report filed by Court
Administration Section Police Officer Brian PINTER. On February 6, 2015, Detective
LEWANDOWSKI reported to Officer PINTER, she sustained the following injuries:
Cervical Musculoligamentous causing delayed speech and memory loss, a concussion,
whiplash, ·sprained right ankle, a torn ligament to her right ankle, as well as bruising and
swelling to her right leg and ankle. Detective CARR informed her that she (Detective
Summary Report
15-0032
Page 8 of22



                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 103 of 805 Document 80-21- 0098
LEWANDOWSKI) had lost consciousness for three to four minutes.                 Detective
LEWANDOWSKI reported she was treated by Doctor Jamie EDWARDS.

I reviewed an accident supplement report filed by Court Administration Section Police
Officer Maurice WOULFE. On April 20, 2015, Detective CARR reported to Officer
WOULFE that she had suffered a concussion, neck pain from three bulging discs in her
neck, upper and lower back pain, had one bulging disc in her lower back, and Carpal
Tunnel Syndrome in both wrists. Detective CARR listed numerous physicians and
physical therapists from which she had been receiving treatment.

I viewed a record of the municipal citations, issued to Ms. JOHNSON, in the Milwaukee
Municipal Court query system.           Citation number 1100954-0 for Operating after
Suspension had a finding of guilty with a three day commitment entered for Ms.
JOHNSON. Citations 1100955-1 for Operate Motor Vehicle without Insurance, 1100956-
2 for Operating vehicle after suspension of Registration, and 1100957-3 for illegal right
turn on red had a finding of guilty with a two year driver license suspension.

I reviewed Wisconsin Department of Justice Confidential Report of Laboratory Findings
report submitted for Ms. JOHNSON. Blood reportedly recovered from Ms. JOHNSON
tested positive for ethanol with a result of .064 g/1 OOmL.

I reviewed a restitution worksheet filed by Police Service Specialist Investigator Mark
WAGNER, of Facilities Services, dated May 26, 2015. The squad was "totaled," with a
value listed for the vehicle of $4525.00. There was an additional $359.22 listed for a
"Damage Appraisal," and towing of the vehicle.

On March 09, 2015, I conducted a telephone interview of Ms. HERNANDEZ who stated
she was the front passenger in a vehicle driven by Juan PEREZ. Ms. HERNANDEZ
described Mr. PEREZ was driving on West North Avenue and they were traveling
towards the detective vehicle. The vehicle that was traveling north, that struck the
detective, ran the red light. Ms. HERNANDEZ continued to explain that the light might
have been yellow and the vehicle might have tried to make the light before it turned red.
The light was already green for the detective's vehicle, and it struck the other vehicle.
The vehicle that was struck by the detective's vehicle then struck the brick post. Ms.
HERNANDEZ stated the driver of the non-detective vehicle was "driving pretty fast."

Ms. HERNANDEZ approached the detective's vehicle and observed the driver had an
injured leg. Ms. HERNANEZ described the driver of the detective vehicle was a white
female with blonde hair. Ms. HERNANDEZ did not hear any discussion about what the
detectives were responding to. Ms. HERNANDEZ indicated she heard the driver of the
detective's vehicle screaming out to everyone to call her son, because her son was at
the UWM police station, and she needed to get to him. Ms. HERNANDEZ stated she
did not know if the squad's lights or siren were on before the accident occurred. Ms.
HERNANDEZ stated the music was not too loud in her vehicle, and she just did not
remember if the siren was on. Ms. HERNANDEZ had consumed alcohol from two
bottles of wine, which was shared between five people, prior to witnessing the accident.

I attempted to contact Mr. Juan Perez three or more times, and· Mr. PEREZ· did not
answer the telephone or return any messages. Attempted phone contact with Mr.
Summary Report
15-0032
Page 9 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 104 of 805 Document 80-21- 0099
                 \

Javier GAR IVAY revealed the phone number was no longer in service. I attempted to
contact Mr. Ricardo PEREZ two or more times. Mr. R. PEREZ returned one phone call,
but did not return any other messages that were left.

I conducted a telephone interview with Mr. Jordan LEWANDOWSKI on June 11, 2015.
Mr. LEWANDOWSKI acknowledged he had contact with an unknown law enforcement
agency at about 1:00 a.m. or 1:30 a.m. the night of the accident. Mr. LEWANDOWSKI
was able to only provide that he was stopped a few blocks away from Sandburg Hall.

Mr. LEWANDOWSKI stated he tells his mother when he gets "pulled over." Mr.
LEWANDOWSKI described he called his mother, informed her he was "pulled over,"
and he would call her (Detective LEWANDOWSKI) when he was done. Detective
LEWANDOWSKI responded, "Alright, bye." Mr. LEWANDOWSKI stated that was the
extent of the phone conversation. Mr. LEWANDOWSKI denied that his mother
requested him (Mr. LEWANDOWSKI) to call her back when he determined where he
was. Mr. LEWANDOWSKI responded that his mother did not state she wanted to meet
him or tell him where she was going. Mr. LEWANDOWSKI stated, "I would never put
my mom in that position to come like get me." Mr. LEWANDOWSKI stated he did not
inform his mother that he was by UWM.

Mr. LEWANDOWSKI stated his phone was answered by the officer who conducted the
stop. The officer informed Mr. LEWANDOWSKI of his mother's accident and then left.
Mr. LEWANDOWSKI obtained an exact address from his friend's residence, which was
the same location where he had contact with the police. Then, two unknown officers
picked him up and brought him to the hospital. Mr. LEWANDOWSKI stated the license
plate on his vehicle was 179-WVF.

A CAD comment search for January 19, 2015, and January 20, 2015, of
"LEWANDOWSKI" and license plate "179-WVF" returned no matching results.

I spoke with UWM Police Sergeant Joseph SUTHER who was unable to locate any
record of contact with Mr. LEWANDOWSKI.

Shorewood Police Department Public Safety Clerk Jackie BEARD located a contact
related to license plate 179-WVF, which occurred at 2:02 a.m. on January 19, 2015.
Clerk BEARD provided the contact's call number was 15-000490, for a field interview
conducted by Sergeant Cody SMITH, but did not have a name of an included subject.

I reviewed Shorewood Police Department CAD Activity Report 15-000490 for a
disturbance complaint at 3616 North Maryland Avenue on January 19, 2015. The notes
indicated the complaint was reported at 2:02:01, and the responding squads (Cody
SMITH and Michael KERR) were recorded as arrived at 2:05:03. There was comment,
"Subject turned over to MPD."

I conducted a telephone interview of Shorewood Police Sergeant SMITH on June 12,
2015. Sergeant SMITH recalled he worked on January 19, 2015, and had contact with
Mr. LEWANDOWSKI. Sergeant SMITH described he conducted a traffic stop of a
vehicle Mr. LEWANDOWSKI was driving near the 3600 block of North ·Maryland
Avenue. When Sergeant SMITH initially approached the vehicle, Mr. LEWANDOWSKI
Summary Report
15-0032
Page 10 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 105 of 805 Document 80-21- 0100
handed him a business card with his mother's name on it. Mr. LEWANDOWSKI
informed Sergeant SMITH his mother was a detective and on her way to the stop.
Sergeant SMITH stated, had it been a different circumstance he probably would have
taken Mr. LEWANDOWSKI into custody for "OWl" or absolute sobriety. Sergeant
SMITH spoke to someone who said he was on the way to pick up Mr. LEWANDOWSKI
because Mr. LEWANDOWSKI'S mother had been in a car accident. Sergeant SMITH
believed Jordan had told him the same thing. Sergeant SMITH did not remember if he
just released Jordan, or an officer waited with Mr. LEWANDOWSKI. Sergeant SMITH
thought Shorewood Police Officer Michael KERR might have been present at the stop.
Sergeant SMITH did not talk directly to Detective LEWANDOWSKI.· Sergeant SMITH
checked for squad video of the incident and informed me there was none available.

During a subsequent telephone interview on August 7, 2015, Sergeant SMITH
confirmed after initial contact with Mr. LEWANDOWSKI, he conducted an investigation
related to the initial noise complaint. Sergeant SMITH was informed Detective
LEWANDOWSKI was involved in an accident "on the way there, and that somebody
from Milwaukee was coming." Sergeant SMITH confirmed after doing his investigation,
he did not wait for Detective LEWANDOWSKI to arrive at any time.

During a non Pl-21 interview, Sergeant GRUBICH recalled working on January 19,
2015, as Squad 3410. Sergeant GRUBICH confirmed he responded to North 35th
Street and West North Avenue and located an accident at the location involving an
unmarked squad which was severely damaged. Sergeant GRUBICH stated Detective
LEWANDOWSKI sustained facial abrasions and was lying on the concrete. Detective
CARR had a cervical collar on and was "moaning obviously like she was in pain."
Sergeant GRUBICH stated both detectives were transported by separate medical units.

Sergeant GRUBICH approached the detectives to ascertain their injuries, and then
attended to the scene. Sergeant GRUBICH stated the detectives did not tell him what
happened. Sergeant GRUBICH stated that the citizen witnesses on scene, that were
right behind the accident, told him that the squad had their emergency lights activated.
Sergeant GRUBICH stated he did not hear where or to what the squad was responding.
After the incident, Sergeant GRUBICH stated he heard a rumor that Detective
LEWANDOWSKI was going to the UWM area because her son had been stopped by a
UWM Police Officer. Sergeant GRUBICH stated he did not recall who said this, but
described he heard it when several officers were talking loud in preparation for roll call.

During a non Pl-21 interview, Sergeant RILEY indicated he responded to the scene of
the accident. Sergeant RILEY was informed Detective LEWANDOWSKI operated an
unmarked vehicle east on West North Avenue, with the emergency lights activated, and
was responding to a matter with her son. Additionally, Detective LEWANDOWSKI was
responding to intervene possibly at a contact with the UWM Police Department.
Sergeant RILEY acknowledged he did not receive this information from Detective
LEWANDOWSKI and described he had heard it amongst discussions.

Sergeant RILEY did not know who provided the information to him, and stated there
were District Three officers from different shifts and TEU officers on scene. Sergeant
RILEY added there were conflicting reports whether or not the squad's emergency siren

Summary Report
15-0032
Page 11 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 106 of 805 Document 80-21- 0101
Was briefly activated. Sergeant RILEY reported citizens observed the emergency lights
were activated. Sergeant RILEY forwarded the information to Lieutenant HANLEY.

During a non Pl-21 interview, Officer BOEHLKE confirmed he was assigned to TEU and
responded to the accident scene with his partner Officer KUSPA. Upon arrival, Officer
BOEHLKE observed an accident occurred involving a department vehicle, and then
primarily conducted "scene security." As to the location the squad was responding to
Officer BOEHLKE stated, "I thought I heard something down on the Eastside like
Milwaukee, UWM Milwaukee Police, or something to that effect." Officer BOEHLKE did
not recall the source of that information.

Officer BOEHLKE did not speak directly with any witnesses or either member involved
in the accident. Officer BOEHLKE thought he heard a statement made by Detective
LEWANDOWSKI and noted, "... 1 was a little further down on the scene." Officer
BOEHLKE responded the only thing he heard from Detective LEWANDOWSKI was
"just something about her son, that she had to get to her son." Officer BOEHLKE did
not recall the exact words of Detective LEWANDOWSKI stating, "I don't recall the exact
words, but it seemed something to the effect of I need something about my son, or I
need to get to my son." Officer BOEHLKE described he observed from a distance,
Detective LEWANDOWSKI was distraught, very "worry-some," and slightly agitated.

Officer BOEHLKE described he overheard a witness speaking to an officer. Officer
BOEHLKE stated, "I believe they indicated that the department vehicle was operating
lights and siren, had a green traffic signal, and I believe the other motorist in question,
the alleged drunk driver, violated a red traffic signal which resulted in the collision."
Officer BOEHLKE was unable to recall who the witness or officer was.

Officer BOEHLKE described a discussion he had with Officer KUSPA after they had left
the scene.     Officer BOEHLKE stated, "I basically remember the extent of the
conversation being something to the effect that she was at the District Three Police
Station. She received a telephone call from a different agency that being I believe it
was University of Wisconsin Milwaukee Police.        That there was some sort of
investigation going on with her son, and that she was responding to that location."
Officer BOEHLKE was not on-scene with Officer KUSPA, and was not aware where that
information would have been obtained.

During a non Pl-21 interview, Officer KUSPA confirmed he responded to the accident
scene with his partner Officer BOEHLKE. Officer KUSPA described several Officers
were also arriving simultaneously. Officer KUSPA acknowledged it appeared an
accident involving detectives with a department vehicle occurred. ·Officer KUSPA
described the detective had an apparent leg injury, was very incoherent, and kept
saying, "Go get my son." Officer KUSPA thought she may have hit her head, and would
not answer his questions about her injuries, and just kept responding regarding her son.
Officer KUSPA described the detective was aggressively yelling to get her son, that he
was stopped by the UWM Police. Officer KUSPA stated the detective did not provide
any information as to what caused the accident. Officer KUSPA did not initially recall
the name of the detective, but later confirmed it was Detective LEWANDOWSKI.


Summary Report
15-0032
Page 12 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 107 of 805 Document 80-21- 0102
Officer KUSPA stated witnesses on the scene observed the s~uad travel at a high rate
of speed eastbound, approaching the intersection of North 35t Street and West North
Avenue. Officer KUSPA recalled, 'The light had just changed as the squad was going
through traveling red lights and siren, and a vehicle that was traveling northbound on
North 35th Street ran through the intersection just as the light changed, and then the
squad t-boned that car." Officer KUSPA detailed the light changed green for the squad
and red for the other vehicle simultaneously as they entered the intersection. Officer
KUSPA indicated this information was obtained from witnesses when he asked if
anybody saw what happened. Officer KUSPA did not obtain their names, requested the
witnesses to wait to speak to an officer, and they were subsequently interviewed.

Officer KUSPA stated neither detective informed him where they were responding.
After receiving information from witnesses that the squad was responding to something,
the direction the vehicle was traveling, and Detective LEWANDOWSKI instructing to get
her son, Officer KUSPA'S belief was the detectives were going together to go meet her
son, but not what the detectives reported to him. Officer KUSPA then reported the
witness statements, and Detective LEWANDOWSKI'S statements, "about her wanting
me or any other officers to go meet her son at the UWM area because her son was
stopped by the police" to Sergeant GRUBICH.

During a Pl-21 interview, Officer GROSS acknowledged he was assigned as Squad
5428 with Officer BEASLEY on January 18, 2015, and the shift ended On January 19,
2015. In reference to CAD complaint number 150190097, for an assignment at 4257
North Teutonia Avenue, Officer GROSS could not recall if they were at the location until
the assignment reflected it was cleared at 2:21 a.m. After that assignment, Officer
GROSS believed they went to District Five so Officer BEASLEY could talk to a
detective. Officer GROSS stated he did not discuss any personal matters with Officer
BEASLEY, did not observe any signs of distress or danger, and was not aware of a
department member was involved in an accident.

Personnel Order 2015-66, dated June 19, 2015, promoted Officer BEASLEY to the rank
of Detective. Henceforth, Officer BEASLEY will be referred to as Detective BEASLEY.

During a non Pl-21 interview, Detective BEASLEY acknowledged she intended to meet
Detective LEWANDOWSKI at District Five at about the time the accident had occurred.
Detective BEASLEY tried to talk to Detective LEWANDOWSKI earlier, in person, while
at District Five. Detective LEWANDOWSKI did not have time, and they agreed to meet
again at District Five around "two to three." Detective BEASLEY included there were "a
lot of things" she wanted to talk to Detective LEWANDOWSKI about, including a report.
Detective BEASLEY described after Detective LEWANDOWSKI did not arrive, she
attempted to call Detective LEWANDOWSKI at about 3:00 a.m., and there was no
answer. Detective BEASLEY stated she later learned from a phone call from Detective
LEWANDOWSKI that she did not make it back to the district because she was involved
in a vehicular accident. Detective BEASLEY stated Detective LEWANDOWSKI never
told her of an intention to meet her son before the accident.

During a non Pl-21 interview, Officer WIETING acknowledged he and Officer AINES
responded to the accident scene. Officer WIETING confirmed he located an accident at
the location. Officer WIETING stated he spoke to Detective LEWANDOWSKI briefly
Summary Report
15-0032
Page 13 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 108 of 805 Document 80-21- 0103
who only directed him to check on the welfare of the occupant of the other vehicle.
Officer WElTING did not hear any other communication from Detective
LEWANDOWSKI during the investigation. Officer WElTING described he accompanied
Ms. JOHNSON to Froedtert Hospital, who he had observed had swelling to her
forehead and a laceration. Officer WElTING acknowledged he was assigned to
investigate the accident, and subsequently the related "OWl." Officer WElTING recalled
Detective LEWANDOWSKI and a Detective with first name "Juanita" were involved in
the accident. Officer WElTING indicated Ms. JOHNSON admitted to "drinking", and her
eyes appeared to be bloodshot.         Officer WElTING stated he did not obtain any
information relative to what or where the detectives were responding to. Officer
WElTING did not recall what information he obtained that caused him to document, in
form CR-215, a determination the squad was operating with emergency lights and siren
activated at the time of the accident.

Officer AINES separated from the department prior to the completion of the
investigation.

During a non Pl-21 interview, Officer KRUMNOW confirmed he responded to the
accident scene with his partner Officer STACEY. Officer KRUMNOW described
Detective LEWANDOWSKI gave him her telephone and directed to locate her son, and
added he was with a friend at UWM. Officer KRUMNOW initially went and parked near
the UWM Police Station because that was where Detective LEWANDOWSKI told them
to go. Officer KRUMNOW described Detective LEWANDOWSKI was "not all there."
Officer KRUMNOW confirmed he went to the area of 3611 North Maryland Avenue to
pick up Detective LEWANDOWSKI'S son and brought him to the hospital. Officer
KRUMNOW did not speak to any law enforcement officers from another jurisdiction, and
there were no officers present when they located Mr. LEWANDOWSKI.

Officer KRUMNOW reported he did speak to Detective LEWANDOWSKI after Mr.
LEWANDOWSKI was brought to the hospital. Officer KRUMNOW only remembered
checking on Detective LEWANDOWSKI and seeing she had bruises.          Officer
KRUMNOW responded that Detective LEWANDOWSKI never informed him of where
she was going before she got involved in the accident. Officer KRUMNOW did not
remember what if anything Mr. LEWANDOWSKI had said to him. Officer KRUMNOW
stated neither Detective CARR, or Detective LEWANDOWSKI informed him why the
emergency lights were on.

During a non Pl-21 interview, Officer STACEY acknowledged she responded to an
accident at North 35th Street and West North Avenue involving Detective
LEWANDOWSKI and Detective CARR. Officer STACEY stated she spoke briefly with
Detective LEWANDOWSKI. Detective LEWANDOWSKI "wasn't making any sense and
told us to go get her son." Officer STACEY recalled Detective LEWANDOWSKI stated
something indicating that her son might be with District Five, and he was "stopped."

Officer STACEY went to the area of 3611 North Maryland Avenue with her partner
Officer KRUMNOW and located Mr. LEWANDOWSKI. Officer STACEY stated the
address may have been provided to her by Officer GOGGINS. Officer STACEY stated
Mr. LEWANDOWSKI was alone and she did not speak to another member of another
police department.
Summary Report
15-0032
Page 14 of22




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 109 of 805 Document 80-21- 0104
 Officer STACEY did not remember if Detective LEWANDOWSKI informed her, at the
 scene, of an intention to meet Mr. LEWANDOWSKI prior to the accident, but stated she
 may have. Officer STACEY described Mr. LEWANDOWSKI informed her that he
 received a call and his mother wanted him to go to the hospital. Officer STACEY
 responded that Mr. LEWANDOWSKI did inform her he had contact with another police
 department, but did not provide related details. Officer STACEY did not think Mr.
 LEWANDOWSKI stated his mother was coming to meet him before the accident.

 Officer STACEY stated she did go to Detective LEWANDOWSKI'S residence during the
 next shift. Officer STACEY stated she did not witness Detective LEWANDOWSKI talk
 to anyone on the phone at that time. Officer STACEY reported Officer VOLLRATH may
 have accompanied Detective LEWANDOWSKI to the hospital.

 During a non Pl-21 interview, Officer GOGGINS confirmed he responded to the
 accident scene with Officer DESTEFANIS. Officer GOGGINS spoke to Detective
 LEWANDOWSKI and Detective CARR.               Officer GOGGINS recalled Detective
 LEWANDOWSKI was disorientated and requested him to contact her son. Officer
 GOGGINS indicated he contacted Detective CARR'S "significant other," from the scene.
 Officer GOGGINS did not successfully contact Mr. LEWANDOWSKI, nor did he believe
 he had spoken to another law enforcement official from another jurisdiction.

 Officer GOGGINS indicated while at the scene there was discussion that the detectives
 were responding to check on one of Detective LEWANDOWSKI'S son, but did not
 remember who, and did not recall if he had spoken to Detective LEWANDOWSKI or
 Detective CARR regarding that information. Officer GOGGINS responded Detective
 LEWANDOWSKI did not inform him why she wanted him to locate her son. Officer
 GOGGINS explained he assumed the intention was to notify her son that Detective
 LEWANDOWSKI was involved in an accident. Officer GOGGINS indicated someone at
 the scene said Detective LEWANDOWSKI'S son was stopped by UWM Police or
 Shorewood, but never heard that from either detective.

 Officer GOGGINS added, upon arrival, he observed the department vehicle involved in
 the accident had both emergency lights and the siren activated. Officer GOGGINS
 described the siren was "annoying" and turned off only the siren.

 During a non Pl-21 interview, Officer VOLLRATH confirmed he responded to the scene,
 and observed an accident had occurred. Officer VOLLRATH identified Detective
 LEWANDOWSKI and Detective CARR were involved in the accident.                Officer
 VOLLRATH was instructed to and remained with Detective LEWANDOWSKI on scene,
 while in the ambulance, and at the hospital. Officer VOLLRATH did not speak to
 Detective CARR.

  Detective LEWANDOWSKI informed Officer VOLLRATH that while traveling on West
  North Avenue a vehicle struck them. Detective LEWANDOWSKI did not inform Officer
-VOLLRATH where- she was going, -and reported he did not witness any statements
  made relative to that. Officer VOLLRATH described Detective LEWANDOWSKI might
 -have told another officer to get in contact with her son, and one of her son's arrived at
  the hospital later. Officer VOLLRATH acknowledged there was discussion that he
 Summary Report
 15-0032
 Page 15 of22




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 110 of 805 Document 80-21- 0105
 heard amongst officers related to going to meet her son, but none of the statements
 were from Detective LEWANDOWSKI.

 During a non Pl-21 interview, Lieutenant HANLEY indicated he was on duty and
 responded to the accident scene after he had heard radio transmissions for a possible
 fatal accident involving a detective. Upon arrival at North 35th Street and West North
 Avenue, Lieutenant HANLEY observed an accident had occurred.                 Lieutenant
 HANLEY'S investigation revealed Detective LEWANDOWSKI was the operator, and
 Detective CARR was the passenger of the vehicle involved. Lieutenant HANLEY
 confirmed he authored the squad accident report and it was accurate.

 Lieutenant HANLEY described the preliminary investigation revealed the department
 vehicle was eastbound on West North Avenue and collided with the citizen's vehicle
 traveling northbound on North 35th Street. Sergeant RILEY informed Lieutenant
 HANLEY witnesses to the accident reported the squad with emergency lights activated
 traveled through the intersection with a green traffic light, when the citizen vehicle
 disregarded the red traffic light and collided into the department vehicle.

 Lieutenant HANLEY reported he briefly spoke to Detective LEWANDOWSKI and
 Detective CARR at the scene. Both detectives were receiving medical attention and did
 not provide any details regarding the accident to Lieutenant HANLEY at that time.
 Lieutenant HANLEY stated he was informed by Sergeant RILEY that Detective
 LEWANDOWSKI was heard stating she was reporting to the area of UWM because her
 son was at a traffic stop with the police. Lieutenant HANLEY confirmed that neither
 detective provided any information to him personally relative to that, and it was
 information reported to Sergeant RILEY by TEU officers. Lieutenant HANLEY had not
 spoken to any officers that reported hearing related statements.

 Lieutenant HANLEY indicated he responded to the hospital and spoke to both Detective
 LEWANDOWSKI and Detective CARR. Detective CARR was "under medication," and
 did not make any statements about what happened. Detective LEWANDOSWKI was
 also receiving treatment and "under medication." Lieutenant HANLEY was unable to
 obtain a response about what happened from Detective LEWANDOWSKI.

 Lieutenant HANLEY added he personally ordered Detective CARR at District Three to
 conduct a "knock and talk" related to a shooting that had happened that evening. The
 purpose was to conduct a search of 2765 North 52nd Street to recover the firearm
 involved in the incident. At the time of the instruction to Detective CARR, Lieutenant
 HANLEY reported Detective LEWANDOWSKI was not present. Lieutenant HANLEY
_indicated he expected that the order to conduct the follow up would have been
 conducted immediately, and he ordered it to be completed right away. Lieutenant
 HANLEY described the residence was in close proximity to St. Joseph's hospital, and
 wanted the follow up completed before the victim was released.

 Lieutenant HANLEY indicated Detective LEWANDOWSKI contacted him, after the
 accident, later that morning on his cellular telephone. Lieutenant HANLEY provided
 additional details regarding what was reported to him related to Detective
 LEWANDOWSKI meeting Officer BEASLEY: Lieutenant HANLEY stated Detective
 LEWANDOWSKI told him, after entering the vehicle to conduct the consent search she
 Summary Report
 15-0032
 Page 16 of22




                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 111 of 805 Document 80-21- 0106
received a phone call from her friend Officer BEASLEY. Lieutenant HANLEY added the
TEU Officer had entered District Five with an arrest, and Officer BEASLEY was
concerned for her safety because she was afraid all TEU Officers "would all band
together and do something to her."

Detective LEWANDOWSKI stated to Lieutenant HANLEY, while traveling to District Five
she received a telephone call from her son who had been stopped by UWM police.
Detective LEWANDOWSKI indicated she was responding to that area first to find her
son. Detective LEWANDOWSKI reported operating about 45 mph with the department'
vehicle's emergency lights activated, but not the siren when the accident occurred.
Lieutenant HANLEY did not remember any specific statements made by Detective
LEWANDOWSKI as to when the emergency lights were activated.

Lieutenant HANLEY described the January 21, 2015, meeting he had with Detective
CARR at her residence. Lieutenant HANLEY indicated he did not ask, and Detective
CARR did not indicate she was aware of the situation regarding Detective
LEWANDOWSKI'S son. Detective CARR informed Lieutenant HANLEY she did not
think the siren was on because she recalled hearing Detective LEWANDOWSKI scream
at the time of the accident. Lieutenant HANLEY indicated, prior to the accident, he was
not informed by anyone that Detective CARR was responding elsewhere before the
accident, and not to the previously assigned follow-up.

During a Pl-21 interview, Detective CARR acknowledged, while on duty, she was
assigned as Squad 9288 on January 19, 2015, and at about 2:17 a.m., was the
passenger in the vehicle driven by Detective LEWANDOWSKI. While traveling east on
West North Avenue and at North 35th Street, their vehicle was involved in an accident.
Detective CARR reported she "has" a concussion and is receiving treatment.

Detective CARR stated she did not see the accident occur, and had been looking
through Detective LEWANDOWSKI'S cell phone at the time. Detective CARR was not
sure if the squad's emergency lights were activated at the time of the collision, and did
not see what the color of the traffic light was prior to the accident.

Detective CARR estimated the squad's emergency lights had been activated
somewhere between North Sherman Boulevard and North 35th Street. Detective CARR
continued, "There was a car that was in the road, you know with the prostitutes hanging
out over there." Detective CARR did not see the actual prostitutes, but recalled either
she (Detective CARR) or Detective LEWANDOWSKI mentioned something about
prostitutes. Detective LEWANDOWSKI "flipped the lights on" to make sure that the car
moved over. Detective CARR described she did not know if the lights were then turned
off. Detective CARR stated besides addressing the vehicle or prostitutes, there was no
other reason for the emergency lights to have been activated.

Detective CARR stated she looked through Detective LEWANDOWSKI'S cell phone
looking for a phone number of Detective LEWANDOWSKI'S son. Detective CARR was
not told why, but to answer if "Jordan" called. Detective CARR did not think Detective
LEWANDOWSKI was speeding. After the lights were activated, Detective CARR did
not observe any traffic violations committed. Detective CARR continued that she was

Summary Report
15-0032
Page 17 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 112 of 805 Document 80-21- 0107
 not paying attention because Detective LEWANDOWSKI was driving "normally." If the
 squad was being driven "erratically," she would have paid attention.

 Detective CARR viewed four photographs taken of the squad at the scene, which
 included the license plate 280-LPY. Detective CARR confirmed that was the squad she
 was in the night of the accident. Detective CARR acknowledged she remembered the
 inside of that squad that night and described that the emergency lights were positioned
 up by the dashboard.

 Detective CARR explained she had investigated a shooting in which the suspect lived
 on North 52nd Street, and was going to check for the firearm used in the offense.
 Detective LEWANDOWSKI was going to meet an officer at District Five and then go
 with Detective CARR to the residence so they did not have to call for another squad to
 meet them. Detective LEWANDOWSKI informed Detective CARR she was meeting
 "Melanie," but did not state why. Detective CARR stated they both left in the same
 vehicle from District Three. Detective CARR did not know if Lieutenant HANLEY had
 assigned the follow up or asked if she was going to check for the firearm, or if she had
 spoken to Lieutenant HANLEY before leaving District Three.

 Detective CARR stated she was conveyed to the hospital by ambulance and had not
 returned to duty since the accident. Detective CARR reported, in addition to the
 concussion, she has had a headache that has not stopped, was diagnosed with Carpal
 Tunnel Syndrome in her wrists, three degenerative bulging discs in her neck, and one in
 her back. Detective CARR viewed photographs and indicated they were of a lip injury
 plus bruising and pain to her left arm.

 Detective CARR acknowledged she was familiar with Core Value 1.00 - Competence.
 Detective CARR stated she was never told by Detective LEWANDOWSKI she was
 trying to meet her son. Detective CARR stated if she would have observed Detective
 LEWANDOWSKI utilize the emergency lights without accomplishing a mission of the
 police department, she would have either turned them off or told Detective
 LEWANDOWSKI to turn them off.

 Detective CARR acknowledged she was familiar with Guiding Principal 1.03, and felt
 that she did not violate the Guiding Principal. Detective CARR stated she did not know
 exactly what Detective LEWANDOWSKI was going to handle at District Five, but she
 was then going to respond with Detective CARR, which would have saved time by "not
 pulling other officers into their assignment." Detective CARR stated if she knew
 Detective LEWANDOWSKI was going to District Five to do something not work related
 she would not have went, adding she was trying to "get off work."

  Detective CARR acknowledged she was familiar with Core Value 2.00 - Courage,
  including Guiding Principals 2.02 and 2.03. Detective CARR also acknowledged she
  was familiar with Core Value 5.00 - Respect and Guiding Principal 5.03. Detective
  CARR stated the follow-up she intended to complete was close to District Three, and
  felt she initiated the follow-up. Detective CARR stated if she would have been ordered
. by Lieutenant Hanley to conduct the follow-up, she would have still gone to District Five
  first.  Detective CARR continued she assumed DeteCtive LEWANDOWSKI was

 Summary Report
 15-0032
 Page 18 of22




                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 113 of 805 Document 80-21- 0108
handling business that was work-related; the goal was not to have another vehicle go
out of service just to search a house when they could be taking other assignments.

Detective CARR responded there was not any urgency to complete the follow-up, but if
she would have been told to do it immediately she would have taken care of it right
away. Detective CARR stated she did not hear Detective LEWANDOWSKI have any
conversations with her son, or tell Detective CARR that she needed to meet her son, or
that something happened at UWM.             Detective CARR described that Detective
LEWANDOWSKI'S son came to the hospital, and Detective LEWANDOWSKI told her
that her son had been stopped by the police. Detective CARR recalled that Detective
LEWANDOWSKI told her that "Melanie" had been involved in some dispute but she did
not go into detail. After the accident, Detective LEWANDOWSKI never told Detective
CARR that she needed to go meet her son that night.

Detective CARR acknowledged the follow-up she needed to complete was closer.
Detective CARR indicated since she got into the car with Detective LEWANDOWSKI,
she rode with her to take care of her business and intended to take care of the follow-up
on the way back. Detective CARR stated she would have taken over driving if she felt
Detective LEWANDOWSKI had any "major issues" on her mind while she was driving.
Detective CARR stated, "She didn't tell me that she was, had another alternate agenda
or anything." Detective CARR added, "Detective LEWANDOWSKI was driving normal,
and she didn't seem like she was responding to anything urgent."

During a Pl-21 interview, Detective LEWANDOWSKI stated while on duty January 19,
2015, and assigned as Squad 9282 she was involved in an accident at West North
Avenue and North 35th Street at approximately 2:17 a.m. Detective LEWANDOWSKI
described she was driving east on West North Avenue to go to District Five, and
Detective CARR was the passenger. While at approximately North 36th Street, she
observed a car in the bicycle lane either picking up or dropping off "some girls." The
vehicle's brake lights were on, and it appeared it was going to pull into traffic. To warn
the driver and prevent the vehicle from striking the squad, Detective LEWANDOWSKI
activated the emergency siren. Detective LEWANDOWSKI'S description of how long
the siren was activated was equal to about one second. Detective LEWANDOWSKI
passed the vehicle with just the emergency lights on. Detective LEWANDOWSKI
added Detective CARR also noticed the vehicle because they made comments to each
other that the subject was picking up prostitutes.

Detective LEWANDOWSKI continued driving east, observed a car not stopping, and
they collided. Detective LEWANDOWSKI observed the traffic light was green for east
and west traffic prior to the collision. Detective LEWANDOWSKI stated she applied the
brakes, but could not avoid striking the vehicle. Detective LEWANDOWSKI did not
think she turned off the emergency lights prior to the collision.          Detective
LEWANDOWSKI stated the lights were only activated so the car she observed did not
pull out and strike the squad.

Detective LEWANDOWSKI viewed a photograph of the squad at the scene of the
accident, including a photograph with the license plate -280-LPY, and identified it was
the vehicle she operated the night of the accident.

Summary Report
15-0032
Page 19 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 114 of 805 Document 80-21- 0109
Detective LEWANDOWSKI described she lost consciousness after the accident and
was conveyed to a hospital by ambulance. Detective LEWANDOWSKI described she
sustained a concussion causing "short term memory issues."                     Detective
LEWANDOWSKI viewed photographs taken at the hospital. Detective LEWANDOWSKI
confirmed one was of left arm bruising from the accident, and one was of an injury to
her right arm. Detective LEWANDOWSKI stated she received a "cut" on her lower leg
as well as swelling and bruising to her knee. Detective LEWANDOWSKI continued her
eye was still swollen; she received "two black eyes," and had pain to her neck and back.
Detective LEWANDOWSKI added she has had trouble with short term memory,
"articulating herself," and had not returned to work since the accident.

Detective LEWANDOWSKI summarized the events that transpired before Detective
CARR entered the department vehicle with her. Detective CARR was sent to a
"shooting" earlier. Detective LEWANDOWSKI was at District Five at about 12:00 a.m.
or 12:30 a.m. with Officer BEASLEY, who had to conduct a search of a female subject.
Detective LEWANDOWSKI continued Officer BEASLEY did not want to be there,
because somebody against whom she had a complaint was there, or had his "buddies"
there. Detective LEWANDOWSKI stated Officer BEASLEY had lived with her about five
days a week for the last five or six months and asked her to come to the district.

Detective LEWANDOWSKI intended to help retrieve a firearm for Detective CARR'S
shooting assignment. Detective LEWANDOWSKI stated a sergeant asked Detective
CARR if she had recovered the firearm.                 Once the sergeant left, Detective
LEWANDOWSKI asked Detective CARR if she wanted help to retrieve the firearm.
Detective LEWANDOWSKI informed Detective CARR that she had something to do at
District Five "quick and then we'll do it, and we left together in one car."

Detective LEWANDOWSKI acknowledged, when the accident occurred, she was going
to meet Officer BEASLEY at District Five. Detective LEWANDOWSKI stated she
intended to meet Officer BEASLEY instead of conducting the follow-up first because
"she had called me and asked me to." Detective LEWANDOWSKI added it would have
been her second time at District Five that night. Detective LEWANDOWSKI described
she had been there for the same issue about two hours earlier.

Detective LEWANDOWSKI did not feel a need to and did not respond to District Five as
an emergency. Detective LEWANDOWSKI reported she left from District Three,
followed the rules of the road, and was not speeding. Detective LEWANDOWSKI
stated she did not activate the lights or siren to respond to District Five.

Detective LEWANDOWSKI acknowledged she was familiar with Core Value 1.00 -
Competence, and Guiding Principal 1.03. Detective LEWANDOWSKI did not believe
she violated the Guiding Principal, and accomplished the mission of the Department.
Detective LEWANDOWSKI explained she was going to District Five to aid a fellow
officer and then go retrieve the firearm Detective CARR did not retrieve on her own.

Detective LEWANDOWSKI described why she went to meet Officer BEASLEY instead
of aiding in the retrieval of the firearm. Detective LEWANDOWSKI stated, "A, that
wasn't my assignment to do with the gun that was just something I was going to help
her with. It took precedence because that was where I was going to go in the first
Summary Report
15-0032
Page 20 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 115 of 805 Document 80-21- 0110
place." Detective LEWANDOWSKI described the police purpose that she was serving,
by going to District Five, was to help a coworker. Detective LEWANDOWSKI stated,
"My co-worker called me and asked me to come there; I'm gonna come there."

Detective LEWANDOWSKI stated she had not been assigned or told to do the follow-up
and there was not any urgency to complete it. Detective LEWANDOWSKI did not know
exactly what was going on, but stated it would have been her third time back to the
district that day. Detective LEWANDOWSKI stated, "I was just returning back because
Melanie asked me are you coming, and I said yes." Officer BEASLEY informed
Detective LEWANDOWSKI she was "sitting in the parking lot," and needed her
(Detective LEWANDOWSKI) to come. Detective LEWANDOWSKI stated she was on
her way to District Five traveling east on West North Avenue to see what Officer
BEASLEY needed. Detective LEWANDOWSKI stated she goes to District Five on a
daily basis and described it as her "base for Central."

Detective LEWANDOWSKI acknowledged she was familiar with Guiding Principal 1.05,
Standard Operating Procedure (SOP) 640.15(a)(2) Vehicle Operations, and Guiding
Principal 1.1 0. Detective LEWANDOWSKI responded she had not violated the SOP or
Guiding Principles, because she used the emergency lights to prevent a vehicle from
hitting her.

Detective LEWANDOWSKI stated she last spoke to her son about when the sergeant
asked Detective CARR if the firearm was recovered. Detective LEWANDOWSKI
described, as she entered the vehicle to leave, her son called and informed her he got
pulled over. Jordan did not know where he was, and Detective LEWANDOWSKI told
Jordan to call her when he knew something. Detective LEWANDOWSKI provided
Detective CARR with her phone to answer if either Melanie or her son called, so she
would not drive and talk on the phone.

After the accident, Detective LEWANDOWSKI asked "Deb Stace" (Officer STACEY)
and Officer KRUMNOW to pick up her son. Detective LEWANDOWSKI communicated
with other officers who responded to the accident to locate her son, so they could tell
him that she was hurt and where she was.

Detective LEWANDOWSKI stated Lieutenant HANLEY was her supervisor, but was not
anymore. Detective LEWANDOWSKI stated she spoke to Lieutenant HANLEY later
and not at the scene of the accident. Detective LEWANDOWSKI stated her son Jordan
LEWANDOWSKI had contact with a police agency other than UWM. Detective
LEWANDOWSKI indicated she never had responded to anything when her son has
been pulled over. Detective LEWANDOWSKI described her concerns when her son
has had police contact and instructed, "tell them that I'm gonna be calling my mother
she's a Milwaukee Police Detective." Detective LEWANDOWSKI indicated she never
intended to meet her son prior to the accident.

Detective LEWANDOWSKI indicated she did not inform Lieutenant HANLEY of many of
the details he reported in the squad accident report, and those details were not true.
Detective L~WANDOWSKI neted she had contacted Lieutenant HANLEY at a District
Five telephone ·extension, and if the phones are recorded it would reflect that

Summary Report
15-0032
Page 21 of22



                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 116 of 805 Document 80-21- 0111
information was not provided. Detective LEWANDOWSKI requested the recording of
the phone conversation with Lieutenant HANLEY be obtained if it existed.

Detective LEWANDOWSKI stated she had informed Lieutenant HANLEY she was going
to District Five, and Detective CARR was with her because they were going to conduct
follow-up. Detective LEWANDOWSKI informed Lieutenant HANLEY she activated the
emergency lights to move a car over that was in traffic. Detective LEWANDOWSKI
stated, "I thought he was gonna, he had brake lights on, like come out, so I switched it
on to let him know." She stated that she told the citizens and officers who were helping
her to locate her phone and call her son, who goes to UWM, and tell him about the
accident. Detective LEWANDOWSKI stated she did not tell Lieutenant HANLEY she
was going to meet her son prior to the accident. Detective LEWANDOWSKI indicated
she told Lieutenant HANLEY she instructed other officers to pick up her son to take him
to the hospital.

Detective LEWANDOWSKI requested that her son be interviewed.               Detective
LEWANDOWSKI stated she had a subsequent conversation with Lieutenant HANLEY
and addressed the specific "rumors" that she was going to meet her son, and he
informed her that the information was coming from Sergeant GRUBICH. Detective
LEWANDOWSKI stated this conversation occurred a different day after the accident.




                                               R~s
                                                 . c     lly ubmitted,
                                              ~-          .
                                               A am Zie r-P8 016283
                                               Police Sergeant
                                               Internal Affairs Division




Summary Report
15-0032
Page 22 of22




                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 117 of 805 Document 80-21- 0112
Pl-21 Rev. 04/07
                               MILWAUKEE POLICE DEPARTMENT

                                         INTERNAL INVESTIGATION
                                          INFORMING THE MEMBER
1.) The Milwaukee Police Department is presently investigating you concerning an allegation- on January 19, 2015 you
were a passenger in a department vehicle, operated with emergency lights activated, while not accomplishing
the mission of the department near North 35th Street and West North Avenue. The department vehicle was
subsequently involved in a personal injury accident. lAD file# 2015-0032.




2.) This is a confidential investigation and shall not be discussed or disclosed- with the exception of the member's
    chosen representative pursuant to Wis. Stat. 164.02- without the authority of the Chief of Police.

3.) Disciplinary action may result.

4.) Refusal to respond during this investigation, or any response, which is untruthful, may result in discipline up to and
    including discharge from the Milwaukee Police Department.

5.) This is an internal investigation, and the answers you give, or the fruits thereof, cannot be used against you in a
    criminal proceeding.

6.) Pursuant to Wis. Stat. 164.02 and /111.70 (2), you may be represented by a representative of your choice, who, at
    your discretion, may be present for consultation at all times during the interrogation. .

7.) You will be required to provide verbal responses and/or a Memorandum(s). You may consult with your
    representative prior to responding.          ·

Your responses will be obtained at:    6680 N. Teutonia Ave Room 321A              JI                           6-/6 VM
                                               Location                                                             Time




                                                               '      -    ~u~Signoture



                                                                   Date    3/P?/,s=
                                                                               I            I




                                                                   Time     j .'t) ·7 tJ/)It
                                                                                        I




Original: With Investigative Package
Copy:     To Member



                                                                     16CV1089
          Case 2:16-cv-01089-WED Filed 04/22/19 Page 118 of 805 Document 80-21- 0113
Pl-21 Rev. 04/07
                               MILWAUKEE POLICE DEPARTMENT

                                         INTERNAL INVESTIGATION
                                          INFORMING THE MEMBER
1.) The Milwaukee Police Department is presently investigating you concerning an allegation- on January 19, 2015 you
were operating a department vehicle, with emergency lights activated, while not accomplishing the mission of
the department near North 35th Street and West North Avenue. The department vehicle was subsequently
involved in a personal injury accident. lAD file# 2015-0032.




2.) This is a confidential investigation and shall not be discussed or disclosed- with the exception of the member's
    chosen representative pursuant to Wis. Stat. 164.02- without the authority of the Chief of Police.

3.) Disciplinary action may result.

4.) Refusal to respond during this investigation, or any response, which is untruthful, may result in discipline up to and
    including discharge from the Milwaukee Police Department.

5.) This is an internal investigation, and the answers you give, or the fruits thereof, cannot be used against you in a
    criminal proceeding.

6.) Pursuant to Wis. Stat. 164.02 and /111.70 (2), you may be represented by a representative of your choice, who, at
    your discretion, may be present for consultation at all times during the interrogation.

7.) You will be required to provide verbal responses and/or a Memorandum(s). You may consult with your
    representative prior to responding.

Your responses will be obtained at:    6680 N. Teutonia Ave Room 321A                :/--   10/.L
                                       ----~Lo-c-at~io-n--------------------r,--~~D~at~e~~------~T~im_e_/~~
                                                                                                                1· roo,!)(J-1
I hereby acknowledge that I have read this form and I have received a o y of the same.




                                                                Date          ?/-- 7 .- / :5':
                                                                Time




S~ervisor's Signature

Original: With Investigative Package
Copy:     To Member
                                                                                                                             '.,
                                                                                                                             f      i
                                                                                                                             \.__

                                                                     16CV1089
          Case 2:16-cv-01089-WED Filed 04/22/19 Page 119 of 805 Document 80-21- 0114
Pl-21 Rev. 04/07
                               MILWAUKEE POLICE DEPARTMENT

                                          INTERNAL INVESTIGATION
                                           INFORMING THE MEMBER
1.) The Milwaukee Police Department is presently investigating you concerning an allegation- regarding your actions
and whereabouts while not on scene at your recorded assignments during your shift beginning January 18,
2015 and ending January 19, 2015.
Member to supply his memorandum book for January 18, 2015 and January 19, 2015.




2.) This is a confidential investigation and shall not be discussed or disclosed- with the exception of the member's
    chosen representative pursuant to Wis. Stat. 164.02- without the authority of the Chief of Police.

3.) Disciplinary action may result.

4.) Refusal to respond during this investigation, or any response, which is untruthful, may result in discipline up to and
    including discharge from the Milwaukee Police Department.

5.) This is an internal investigation, and the answers you give, or the fruits thereof, cannot be used against you in a
    criminal proceeding.                                          ·

6.) Pursuant to Wis. Stat. 164.02 and /111.70 (2), you may be represented by a representative of your choice, who, at
    your discretion, may be present for consultation at all times during the interrogation.

7.) You will be required to provide verbal responses and I or "In The Matter Of' Reports(s). You may consult with your
    representative prior to responding.

Your responses will be obtained at:    6680 N. Teutonia Ave Room 321A
                                               Location


I hereby acknowledge that I have read this form and I have received a cop




                                                                Date       l-    ~~-IS

                                                                Time




Original: With Investigative Package
Copy:- - To Member ·



                                                                     16CV1089
          Case 2:16-cv-01089-WED Filed 04/22/19 Page 120 of 805 Document 80-21- 0115
Form PM-9E
11/09

                     MILWAUKEE POLICE DEPARTMENT
                             MEMORANDUM

        Date: September 8, 2015

        TO:      Heather WURTH
                 Police Lieutenant

        FR:      Adam ZIEGER
                 Police Sergeant

        RE:      Police Detective Shannon LEWANDOWSKI, Peoplesoft #012860
                 FILE# IAS-2015-0032



        Ma'am,

        On April14, 2015, both Detective Shannon LEWANDOWSKI and Detective JUANITA CARR
        were interviewed persuant to issued PI-21's. Both Detective LEWANDOWSKI and Detective
        CARR were represented by Police Liaison Officer Shawn LAUDA of the Milwaukee Police
        Association (MP A). MP A representative LAUD A expressed to me, Police Sergeant Adam
        ZIEGER, a concern whether Detective LEWANDOWSKI and Detective CARR would be able to
        participate in the interview do to their injuries sustained from the accident. The concern was
        stated while the interview was not in progress, and therefore specifically not recorded. Both
        Detective LEWANDOWSKI and Detective CARR particpated and completed the interviews.



                                                            ¥~
                                                                   1
                                                              Respe ct~-ll S~~m~tted,--~
                                                                                           ---
                                                              Police Sergeant
                                                              Internal Affairs Division




                                                                                                         ______.)
                                                                                                              i




                                                                    16CV1089
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 121 of 805 Document 80-21- 0116
l             ~        -.-:   .   ~   •        -   • : .-           •-; '     ·.:.. -.            • ·. . .··- . ·.                .•                               .                        .               ,·r       '• • • .



    PA-45on •~1 N•l
         m\1 Ala'
                                                                            AUKE-E PO:ICE DEPARTMENT ARREST-DETENTION
                                                                                                  MPD ID# 0CYJ51<0"53;{
                                                                                                                                                                                                    RE~ORT                                            Page 1 of 3

                       Master C/CJIS 10                                                           MPD Arrest/Booking Number# 1501097                                        C/CJIS ARIBK #                                                            IE] Juvenile
                       Last, First Middle Suffix                                                                                                                                                                            H/N/ll                          Age
         ~                                                                                                                                                                                  I SeF         IRaB
         (i)                                                JOHNSON, DEBRIELLE D                                                                                                                                             N                               21
         ..0                                                                                                                                                                                                                          I State        Zip
             a1        Home Address 3112 N 38TH ST                                                                                     IApt 2
                                                                                                                                               IKlllLWAUKEE
         _J

         "'0
             <I)
                       Height
                       5'06"
                                                   Weight
                                                    150
                                                                             Build
                                                                             MED
                                                                                              Eyes
                                                                                              BRO            _lstK
                                                                                                                                             I
                                                                                                                               Nasses/Contacts        'Teeth
                                                                                                                                                                                                                      lrJfs       1
                                                                                                                                                                                                                                   Ron
                                                                                                                                                                                                                                         WI          53216
                                                                                                                                                                                                                                                ~ustache/Beard
                                                                                                                                                                                                                                                    ONE           _-
          0            Chin                        Hand                      Marital Status   Occupation                            I Employer                                                                                     School
         ()
             1-
                                                   R                         s                NURSE                                   UNKNOWN
             a1        ~iolJench                                                               _ltace of Birth ~~and State)                            IUSCitiYES                                                                  Country Citizenship
         co
         ..__...                                                                                MILWAU             E,WI



         -
                       Soc1al Secunty #                                     Home I elephone #                    I worK 1elephone #
             <I)
             <I)                                                            (414)313-3360-                  c
             (/)       Scars/MarksfTattoos:
             <I)
             1-
             1-

         -<            Alias/Maiden Name:

                   Date
                    01/19/2015
                                           Time
                                           02:301 MPD
                                                            l
                                                       Agency ID
                                                                              03
                                                                                         I Arrest Address
                                                                                           3500 W NORTH AV
    ......
     (/)
                   Agency ID               Arresting Officer PS #                                         Arresting Officer Name                                                                                                        DistrfcUBureau
     <I)           MPD                     019453                                                         WIETING SCOTT R JR                                                                                                            033
     1-
     1-            Agency JD               Arresting Officer PS #                                         Assisting Officer Name                                                                                                        DistrfcUBureau
    -<             MPD
                   Agency ID
                                           021475
                                           Arresting Officer PS #
                                                                                                          AINES, SEAN M                                                                                                                 033
                                                                                                          Assisting Officer Name                                                                                                        DistricUBureau


                   cc'J~e/o:istrict Station Wo~Other                                                                        I(Date
                                                                                                                             01/19/2015                        ITime 0247
                                                                                                                                                                                                         I BSquad        I Ambulance/~~
     <I)
     0             Agency ID              F,        -I PeopleSoft #                                            lName                                                                                                        DistricUBureau
                                                                                                                                                                                                                                                    Ji>tad#
     c             MPD Mdw.                •'"e                                                                                                                                                                         '                               ec:{ 7
     CO'
                                                                                                                                                                                                         ~~I Ambulance I Med Unit
     >.
                   CJ~roisfrict StatiQJi) Hospital/ Other
                                                                                                                            I Date                             I_ Time

                                                                                                                                                                                                         ---
     <I)


    0
     >
     c
                      MP.D
                   Agenc~ID      IPeopleSoft#(}I ol;;; I                                                       I     Name
                                                                                                                            PO JOldNSON                                                                    ( ~3ureau
                                                                                                                                                                                                                                l~:t'a
    ()
                   Released By Doctor                                                                                                              1     Date Returned to CJF                                Time Returned to CJF

    Arrestee de,~(      ~~           •         •                                                                                 rhyslcal Observation:
               Cooperative Argumentattve/combattve                                                                                                                 'J..n.foxt"c'-'~+ed
    NURSE I Employee ID                                         -            rig nature                                                     I Remarks
     Officer Processing Case:             I         Liaison~ rresting Offic~                                         I Employee Name      PO Sec 1/---             W/ti!N4                                 I Agency ID         {Yl ; / W            fD
                   Cit# I Warrant# I Commit#                                Court Case #I Summary                      I
                                                                                                                    Statute I Ordinance #                                                        FIMrJiOIT I State/Munl

                                                                                                                                                                                    II
                                                                                                                                                                                                                                             Bail
                                                                                                                                                                                                                              s
     1
                   Cit#: S467931-2
                   Charge Description
                   Cause lnj by lntoxic
                                                                                                                                    346.63{2)(A)1
                                                                                                                         i It Offense Date
                                                                                                                 1 Cnts 01/19/2015
                                                                                                                                                          .I
                                                                                                                                               issuing Agency                           Drug/Weapon/Gambling :ype                           Amount (DrugfTheft)

                   If Dispo:                                                             Deft. to Appear at                                          I Date:              111me:                Jig:
                   Remarks:

                   Cit# I Warrant# I Commit# Court Case# I Summary                                                    l
                                                                                                                    Statute I Ordinance #   .                                                                     I
                                                                                                                                                                                                         StateiMunl                          Bail
                   Cit#: 1100954-0
                   Charge Description
                                                                                                                                        101-1-2
                                                                                                                         i It Offense Date     'Issuing Agency
                                                                                                                                                                                        I        FIM601T
                                                                                                                                                                                                             M
                                                                                                                                                                                    I Drug/Weapon/Gambling Type                             Amount (DrugfTheft)
     2             OPERATE AFTER SUSPEN                                                                          1 Cnts 01/19/2015
                   If Dispo:                          Deft. to Appear at                                                                             I Date:              'Time:                 ISig:
                   Remarks:

                   Cit# I Warrant# I Commit#
                   Cit#: 1100965-1
                                             Court Case# I Summary          _l Statute I Ordinance #
                                                                                                   101-1-2
                                                                                                                                                                                            FIMIOIT
                                                                                                                                                                                              0
                                                                                                                                                                                                                  I
                                                                                                                                                                                                           State/Muni
                                                                                                                                                                                                               M
                                                                                                                                                                                                                                            ~ail


                   Charge Descnption                                                i It Offense Date    _,Issuing Agency                                                          .I   l
                                                                                                                                                                                        Drug/Weapon/Gambling Type                           Amount (DrugfTheft)
      3            OPERW/0 INSURANCE                                      1 Cnts 01/19/2015
                   lfDispo:                           Deft. to Appear at:                              I Date:          111me:                                                                   ISig:

                   Remarks:
                                                                                                                                                                                                                               -
                   Cit# I Warrant# I Commit# Court Case # I summary          Statute I Ordinance#
                                                                                               101-1-2
                                                                                                                      I                                                                 I       FIM601T           I
                                                                                                                                                                                                           State/Munl                       Bail


     4
                   Cit#: 1100956-2
                   Charge Description
                   VEHICLE REGISTRATION
                                                                                  i~ Offense Date
                                                                          1 Cnts 01/18/2015
                                                                                                     _llssuing Agency                                                              .I                          M
                                                                                                                                                                                        Drug/Weapon/Gambling Type                           Amount (DrugfTheft)

                   .lfDJspo:                           Deft. to Appear at                          I Date:          111me:                                                                      _ISig:

                   Remarks:




                                                                                             16CV1089
                                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 122 of 805 Document 80-21- 0117
PA-45             Rev 06/08                  MIL .AUKEE POLICE DEPARTMENT ARREST-DETENTION RE
Last First Middle Suffix
        '                        JOHNSON, DEBRIELLE D
              Cit# I Warrant# I Commit#                   ICourt Case# I Summary
                                                                                                     I   Statute I Ordinance#                                              I     F I M I 0 IT
                                                                                                                                                                                        0
                                                                                                                                                                                                    I    State I Muni
                                                                                                                                                                                                              M
                                                                                                                                                                                                                           Bail
              Cit#: 1100957-3
              Charge Description
              DISREGARD OFF SIGNAL
                                                                                                                I Offense Date
                                                                                                 1 Cnts 101/19/2015
                                                                                                                              101-1-2
                                                                                                                                           r Issuing Agency            I   Drug/Weapon/Gambling Type                       Amount ( Drug!Theft)
  5
                lfDispo:                                                Deft. to Appear at:                                           I   Date:            lnme:                     Sig:

                Remarks:


              Cit# I Warrant# I Commit#                   ICourt Case# rsummary
                                                                                                     I   Statute I Ordinance #                         I                        FIMI0 IT
                                                                                                                                                                                        0
                                                                                                                                                                                                         State/Muni
                                                                                                                                                                                                              M
                                                                                                                                                                                                                           Bail
                War#: 09130499
              Charge Description
              Disorderly Conduct
                                                                                                                1 Offense Date
                                                                                                 1 Cntsl11/03/2009
                                                                                                                                106-1
                                                                                                                                          J.          1
                                                                                                                                              Issuing Agency
                                                                                                                                           jWIMPDOOOO
                                                                                                                                                                           Drug/Weapon/Gambling Type                       Amount (Drugffheft)
  6
                lfDispo:                                                Deft. to Appear at                                            l   Date:            lnme:                 Sig:

                Remarks:


              Cit# I Warrant# I Commit#
              War#: 13080893
                                                          ICourt Case# I Summary
                                                                                                     l   Statute I Ordinance#
                                                                                                                           105-138
                                                                                                                                                                          l     F I M I o IT
                                                                                                                                                                                        0
                                                                                                                                                                                                         State/ Muni
                                                                                                                                                                                                              M
                                                                                                                                                                                                                           Ball


              Charge Description
              Resist/Obstruct Poli
                                                                                                                j Offense Date
                                                                                                 1 Cntsj10/01/2013
                                                                                                                                           1. Issuing Agency
                                                                                                                                           JWIMPDOOOO
                                                                                                                                                                       I   Drug/Weapon/Gambling Type                       Amount (Drugffheft)

 7
                lfDispo:                                                Deft. to Appear at:                                           I   Date:            rime:                 Sig:

                Remarks:



   ·~
                    Arrestee Property Inventory#   I Money Amount                              Agency Inventory Location
  a..u               Y315931                       I
  E <D
  o.c
  uo
                     1-'robatlon /1-'arole                                                                                             I  Agency Arrest#

  (.)"0
 ~(I)
                     Wanted Check Date             ITime              I Agency ID                PeopleSoft#                               r  Employee Name                                                I  District I Bureau
  • o+J
  a..c
  om
                     Accomplice Last Name                                             T  First                                        Middle Name          -f sex         TRace             TDOB              I   Ref to DA?

 a:s                 Family\D#                                                 I   Family Case#                                             Juvenile#                                       Active Case #


                     Name of Person Notified                                            I Date                        I Time                By Whom                                         PeopleSoft#
  (!)
  en
  mo
 (.)~
            c        ParenUGuardian Mother Last Name                                                                      I   First                                                   Ml        Home Telephone#


  <D m
 :::::E
                     Home Address                                                             Apt         I   City                                         r   State       I   Zip              Work Telephone#

  c ...
  <D-8
  >c
                     ParenUGuardian Father Last Name                                                                      I First                                                     Ml        Home Telephone#


 •
  ::J-
                     Home Address                                                             Apt                                                          r   State       I   Zip              Work Telephone#


  (!)
  (.)
                     Weapon Inventory#                    I   Type                            Color                                   Serial#                                          Manufacturer


 :E(I)               Vehicle Inventory#                                   Year                Make                                    Model                                            Body Style          J   Color
 ~g                  License#                                             State               Plate Type                              Exp. Year/Month      I   Vin #
 -(I)
  c:Q
  0>                 Evidence Inventory#                                                                                              Agency TnventoryL.ocat1on
 g-w
 ~
                     Property Damage?                             I  Estimated Amount                         rProperty Loss?                           1   Estimated Amount                  T     List Attached?


     .....c          Agency ID
                                MWPD                                                                                   I wler~'G SCOTTRJR                                                                               I~3;ct/   Bureau



·-
    ca
 E.!:;
    ca
                     Victim I Complainant Civilian Name                                                                                                           Sex         rRai:B        HINJU    I  DOB

t5-                  Home Address                                                             City                                                                  Zip                     Home I Work Telephone #
·- a..                                                                                                                                            TState
>E
     0
        0                              I
                    Injury to Victim? Medical Treatment?      I injury Description:




                                                                                      16CV1089
                           Case 2:16-cv-01089-WED Filed 04/22/19 Page 123 of 805 Document 80-21- 0118
                                                                                                                                                                              (
- PA-45              Rev 06/08          MILWAUKEE POLICE DEPARTMENT ARREST-DETENTION REPORT                                                                                                              Page 3 of3
      Last,FirstMiddleSuffix       JOHNSON, DEBRIELLE D                                  sef=                                                                                     I       ·rRas


                           See Form CR-215.                                                                                                                                                       Righ
               ~
               t:
                Q)
               E
               Q)
               :§
               (/)
               Q)
       +-' IJ)
       (/)::I
       <D
       ...._(_)
               (I)

       ...._   Q)

      -<:n
      ,_ro
       o.a0
      (/) ....
      _o..
      ·ro
      _.E
          ar
      <D ·-
      oo ..._
               0
               J!l
                t:
               Q)
               E
               Q)

               @
                                                                                                                                    -

                                                                                                                                 v         ·:::-FJ
                                                                                                                                                                                              /
                       Special Bail Factors:                                                                                                /
                                                                                                                                                .-'

                                                                                                                              I /      JlifG                               ,">I
      Report By: (Signature)       Po 2JtJ..:ii: wIf rttv'c;                       I   PeopleSoft   V /9'1:53            ~~~r~vai:(Sig7~ I r9~~e~:'ll~ I
                                                                                                                                             t /.>76) . ,-(                                               pate/y-
                                                                                                                                                                                                                    --~
                                                                                                                                                                                                                          .

                       State of Wisconsin, Milwaukee County                                    j                               - ~~~ Determr,ation
                                      I
                       Seal here                                                     I find probable cause to believe that \crime was ~rrutted and th~                                rail Amount
                                                 Subscribed and sworn before me this defendant committed the crime and direct..!hstJh aefendant be held in
                                                                                     custody pending further proceedings in this matter.
                                                  _ _ _ day of
 I
 i
                                                                                            Signature:                                                                 Date:                               Time:
                                                                                            I find no probable cause for continued detention and direct that the defendant be released.
 !'
 '                                                       Notary Public (Signature)
                                                                                            Signature:                                                                Date:                                Time:
                                                 Commission Expires:
                                                                                            Record entered M.P.O. System by:                             (PeopleSoft #)



               ADMITY IN             I    Date    Time       I   Bkng Cntrl Dep.                     I   Signature                                             J  AFIS y I N      I   AFIS Dep Emp ID




                                                                                        16CV1089
                             Case 2:16-cv-01089-WED Filed 04/22/19 Page 124 of 805 Document 80-21- 0119
                             (                                                                                      (

                                                                                                                           For Official Use
STATE OF WISCONSIN, CIRCUIT COURT, MILWAUKEE                                                              COUNTY

                                                                                   Probable Cause
Johnson Debrielle D                                                                 Statement and
                  Name of Arrested Person                                       Judicial Determination

07/07/1993                                                                   Case N o . - - - - - - - - - -
                       Date of Birth

     1.   I state as follows:
               181 a. I am the arresting officer in this case.
               0 b. I am a law enforcement officer and make this statement on information and belief.
     2. The above-named person was arrested without a warrant on 01/09/15 at 2:45                           181 a.m. 0 p.m.
        How identified: ~verbally 0 WI D.L. 0 Other ( s p e c i f y ) : - - - - - - - - - - - -
        Agency case no.               Arresting Officer: ..:.0-=-19=-4.:..:5:..::3'----- Department: Milwaukee Police
        Department

     3.   I have probable cause to believe that the arrested person committed the following offense(s):
          Offense(s)                                              Statute Number(s)
          Cause Injury by Intoxicated use of Motor Vehicle        346.63(2)(A) 1
          Operate after Suspension                                343.44(1)(a)
          Operate without Insurance                               344.62(1)
          Operate after suspension of Registration                341.03(1)
          Failure to Obey signal                                  346.37(1)(c)3
          Disorderly Conduct                                      947.01
          Resist/Obstruct a Police Officer                        946.41
     4. Information for following summary provided by: 0 Alleged Victim:              181 Other: Juan R PEREZ
     (W/M         of 2919 N 32nd St #5 Milwaukee, WI. 53210, ph#326-8116, and Darryl OWENS {B/M          ) of
     3511 W North Av #202, Milwaukee, WI, 53208, ph# 759-8229, and Felicia L OWENS            ), 3511 W North Av
     #202, Milwaukee, WI, 53208, ph #350-1790, and P.O. Scott WIETING (2333 N 49th St. Milwaukee, WI. 53210,
     ph# 935-7234).
     5.   I believe the arrested person committed this offense(s) because: Summarize below and/or 0
          documentation attached.
                     The alleged victim(s)         0   did     18] did not     consent to the above listed offense(s):



          This report was submitted by P.O. Scott WIETING, assigned to District 3, late shift.

          On Monday, January 19,2015, I was assigned to Squad 3330 (along with P.O. Sean AINES). At approximately 2:18
          A.M., we were dispatched to the intersection ofN 35th Stand W North Av, in the City and County of Milwaukee,
          regarding a traffic crash. Upon our arrival, I spoke with the driver of one of the vehicles involved. She identified herself
          as Debrielle D JOHNSON (B/F               Our investigation revealed, JOHNSON was operating a motor vehicle in the
          2300 block ofN 35th St, inside the City and County of Milwaukee, Wisconsin, after consuming alcoholic beverages,
          which resulted in a traffic crash. The crash caused injuries to the occupants in the other vehicle involved (an Milwaukee
          Police unmarked vehicle, that was traveling with the emergency lights and sirens operating). A check of JOHNSON's
          DOT status revealed that her Wisconsin Driver's License was suspended. JOHNSON stated she did not have auto
          insurance on her vehicle. A DOT check also showed her vehicle's registration (Wisconsin Plate of 357WVX) was
          suspended. According to witnesses JOHNSON disregarded an official red traffic signal. A wanted check revealed that
          JOHNSON had two outstanding warrants (one for disorderly conduct and one for resisting/obstructing a police officer).
          JOHNSON was conveyed to Froedtert Hospital for medical treatment. After she was discharged, JOHNSON was
          conveyed to District 3 for booking and processing




CR-215, 04/07 Probable Cause Statement and Judicial Determination                         §970.01 ,Wisconsin Statutes; 4th Amendment, US Constitution
                                 This form shall not be modified. It may be supplemented with additional material.
                                                                     Page 1 of 1

                                                                     16CV1089
          Case 2:16-cv-01089-WED Filed 04/22/19 Page 125 of 805 Document 80-21- 0120
                                  (                                                                                            (

Probable Cause Statement and Judicial Determination                                            Page 2 of 2       Case No.
                                                                                                                               ------------------


Subscribed and sworn to before me
on

                                                                                                                  Signature of Officer

                                                                                       Wieting, Scott R. Jr.
                                                                                                                Name Printed or Typed

                                                                                             Monday, January 19, 2015, 9:30                          !8l am 0 pm
                                                                                                       Date                                          Time




             (           /              Probable Cause Determination
I have reviewe'd-the-p~ble cause statement from the arresting officer. Based on this statement:
0 1. I find probable cause to believe that the arrested person committed the offense(s) 0 as listed above OR
        0 as follows: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


0     2.    I do not find sufficient probable cause to have been presented and direct that the arrested person be
            released from this custody. Reason(s) probable cause not found ( o p t i o n a l ) : - - - - - - - - - - - -

0     Telephone Conference Call Determining Probable Cause                            BY THE COURT:
      The initial probable cause was determined by a telephone
      conference call. The judge/commissioner instructed me to affix the
      decision, his/her signature, and date and time in the appropriate
      location, to be countersigned later by the judge/commissioner.
                                                                                                          Circuit Court Judge/Court Commissioner
Officer's Signature---------------------------
                                                                                                                  Name Printed or Typed

Distribution:1. Court-Original; 2. Sheriff; 3. Facility; 4. D.A.; 5. Arrested                -----~~------------------~~~Dam
                                                                                                  Date                Time
                                                                                                                                                         Opm
Person/Counsel




CR-215, 04/07 Probable Cause Statement and Judicial Determination                                    §970.01 ,Wisconsin Statutes; 4th Amendment, US Constitution
                                      This form shall not be modified. It may be supplemented with additional material.
                                                                                Page 2 of2

                                                                       16CV1089
            Case 2:16-cv-01089-WED Filed 04/22/19 Page 126 of 805 Document 80-21- 0121
                                                                                                                       (

                                                                                                                 [J              COPY
INFORMING THE ACCUSED                                                                                           Wisconsin Department of Transportation
SP4197    412010-2   s.343.305(4) Wis. Stats.                                                                   Police Number

                                                                                                                 S467'f3} -;)
Under Wisconsin's Implied Consent Law, I am required to read this notice to you:
   You have either been arrested for an offense that involves driving or operating a motor vehicle while
under the influence of alcohol or drugs, or both, or you are the operator of a vehicle that was involved
in an accident that caused the death of, great bodily harm to, or substantial bodily harm to a person,
or you are suspected of driving or being on tluty time with respect to a commercial motor vehicle after
consuming an intoxicating beverage.
   This law enforcement agency now wants to test one or more samples of your breath, blood or urine
to determine the concentration of alcohol or drugs in your system. If any test shows more alcohol
in your system than the law permits while driving, your operating privilege will be suspended. If you
refuse to take any test that this agency requests, your operating privilege will be revoked and you will
be subject to other penalties. The test results or the fact that you refused testing can be used against
you in court.                                     ·
   If you take all the requested tests, you may choose to take further tests. You may take the alternative
test that this law enforcement agency provides free of charge. You also may have a test conducted
by a qualified person of your choice at your expense. You, however, will have to make your own
arrangements for that test.
   If you have- a commercial driver license or were operating a commercial motor vehicle, other
consequences may result from positive test results or from refusing testing, such as being placed out
of service or disqualified.
  In addition, your operating privileges will also be suspended if a detectable amount of a restricted
controlled substance is in your blood.


Will you submit to an evidentiary chemical test of yo:r _ _                 b_~cn_o_d________? ~~ 0 No
                                                                              (breath, blood, urine)



I certify that I have read the above information to            _·D_e_b_r_/-e~l_le__D
                                                                                   __0_C>_/f_N_5_o_AJ
                                                                                                   __.......;____

                                                          OWJ:
who has been arrested for a violation of - - - - - - - - - - - - - - - - - - - - • and have


provided him/her a copy of this form. He/She was identified by                      V e. r be,,.        .s +ct +er"'l..en -f f



                 (Citation Number)                                                            (Dat~ and Time Signed)                    GJ.m.
                 (Agency)
                                                                       x   ·ro :?J Wd;                         ~r&rr,Nq
                                                                                              (Law Enforcement Officer)




Distribution: 1 -Agency Requesting Test; 2- Review Examiner; 3 -Person Requested to Submit to Test




                                                                       16CV1089
            Case 2:16-cv-01089-WED Filed 04/22/19 Page 127 of 805 Document 80-21- 0122
                                                                                                                                         (.··

                                   NOTICE OF INTENT TO SUSPEND OPERATING PRIVILEGE
                                                              Wisconsin Department of Transportation
                                                                                   MV3519        3/2011


                                                                                                                                                 NOTICE DATE
                                                                                                                              .T."~Iitk'\;~Y         Jrr71 /0/5
IN THE MATTER OF THE SUSPENSION OF:
   Driver Name- Last, First, Middle Initial
    :s-o 1i t-J so rv   I   'De'~r;el le            D
                                                                                                   I                                                         State of Issuance
                                                                                                                                                                    WI
   Address                                                                                                                                                   Sex
          3llJ.         N    31/~        s+           #;z         ~
                                                                  ' e_ I ~-                                                                                          F
  City                                                                                              State                                                    ZIP Code
            t.t( · )vJ Au 'K e.e                                                                          WI                                          5' 3 21£
  CITATION NUMBI;R                             STATUTE NUMBER                     DATE OF VIOLATION                                   TIME OF VIOLATION

                                               s. 346.63{1)(a)                               1- IC}-    26/.S.                             z~      15· 1J 1v 1
                                                                                  County Where Violation Occurred
                                              s. 346.63(1)(b}
                                                                                    /11 I. /i-"J~U 11 ee.
                                                                                  Operating Commercial Motor Vehicle
                                                                                  at Time of Violation
                                                                                                                                      Transporting Hazardous
                                                                                                                                      Materials
                                                                                                                                                                                 0'
                                              s. 346.63(1}(am}                                                                                                                   >....)
                                                                                  DYes                      [ZJ No                    DYes                   18) No               VI
                                                                                  This Notice (MV3519) Issued                         MV3530 Issued                              .....D
                                                                                                                                                                                 ,----.,
     SL.f67q)\.;~                             s. 346.63(2}(a)1
                                                                                  DIn person              · D Mailed                  DYes                   D No                  (",
                                                                                                                                                                                  :::n
                                              s .. 346.63(2}(a}2                                                                                                                  0
                                                                      .........   Check if Criminal Complaint Issued: D                                       ''
                                                                                                                                                                                  .__?
                                                                           •'




                                              s. 346.63(2)(a)3
                                                                                                                                                                   '''




                                                                                     f•1 J/t,J kv KM ?0 /ice De,;...r+M~rd·
                                              s. 940.09(1)(a)
                                                                                                 {Arresting Agency)
                                                                                                                      .                                   (Agency Code)


                                              s .. 940.09(1}(b)
                                                                  '
                                                                                  ,' .ro 5 (!off     tJIETttV&,.                                        "31 Li!j
                                              s. 940.25(1)(a}                           .. .
                                                                                         ~
                                                                                                     {Officer)                                           (Badge Number)


                                              s. 940.25(1)(b}                                                                                            .          ·.

On the above date you submitted to chemical testing administered in accordance with s.343.30!;5 Wis. Stats.
The test result indicated a prohibited alcohol concentration or a detectable amount of restricted controlled
substance. Your operating privilege will be administratively suspended for six months. You have a right to
obtain administrative and judicial review of the suspension under the provisions of s.343.305(8) Wis. Stats.
Thirty (30) days from the Notice Date listed in the box a!;>ove your operating privilege will be suspended
and a formal Order of Suspension will be mailed tq you by the Department of Transportation.
Within 10 days after this notification or within 13 days if this notice was mailed to you, you may request,
in writing, that the suspension b~ reviewed. If such a request is made a review shall be held within 30 days
of this notice. You may present evidence and you may be represented by counsel at the review.


Arresting    DMV Driver Services                                                                                                               Date DOT Received
Agency
submit
             Wisconsin Dept. of Transportation
white        PO Box 7930
ply to:      Madison, WI 53707-7930

                                                                                                                                                                         '·.


Distribution: Yellow- Driver; Pink- Driver; White- Review Examiner; Green - Law Enforcement                               L

                                                                          16CV1089
               Case 2:16-cv-01089-WED Filed 04/22/19 Page 128 of 805 Document 80-21- 0123
                        (                                                             (

P0-20 Rev. 5/12
                                                                                                                1
                                                                      NAME JOHNSON, Debrielle D
                                 MILWAUKEE POLICE DEPARTMENT
                            OPERATING WHILE INTOXICATED MEMORANDUM:
This report is written by: P.O. Scott WIETING, assigned to District 3, Late shift.

On Monday, January 19, 2015, at 2:18AM, Squad 3330, Officer(s) P.O. AINES and I,
responded to an accident and did investigate an incident involving the operation of a motor vehicle
where a subject was believed to be under the influence of an intoxicant. The defendant did operate/drive
a motor vehicle, a 2002 Mitsubishi Galant on 01/19/15, at approximately 2:17AM, in the City of
Milwaukee. The said operating was observed by Debrielle D JOHNSON (B/F               who stated that;

 PHASE ONE- VEHICLE IN MOTION               (Observations of the driving & observations of the stop)
· Upon my arrival, I observed JOHNSON's vehicle facing Northbound just east of the intersection at N 35th
  Stand W North Av. The vehicle had substantial damage to the entire body, and had come to rest after
  striking a concrete pillar infront of the business located on the Northeast corner of N 35th St and W North
  Av.

PHASE TWO - PERSONAL CONTACT (Observations of the driver & observations of the exit)
The arresting police officer made the following observation of the defendant at the scene. I observed a
female, later identified as JOHNSON, sitting in the 3400 block of W North Av, in the Eastbound lane. I
ran over and asked her if she was ok. JOHNSON stated she was; however, she had a bump in the
center of her forehead, which had a small laceration on it. JOHNSON was slurring her speech and stated
that she had been drinking prior to the accident. JOHNSON's eye appeared to be glassy and bloodshot.
Originally JOHNSON stated that she had been the only person in the car. I observed JOHNSON was
wearing shorts, a short sleeved shirt, and had one shoe on. JOHNSON stated that she was cold, so I put
her inside of our Squad car, uncuffed, where it was warm. I then observed JOHNSON's missing shoe on
the floor of her vehicle in front of the driver's seat. JOHNSON was then evaluated by Milwaukee Fire
Department members. JOHNSON began to complain of pain and began to cry. Due to JOHNSON's
complaints, as well as, the severity of the damage on her vehicle, JOHNSON was taken to the Froedtert
Hospital by Milwaukee Fire Department, Med Unit 7, Red shift, LT. MILLER.

PHASE THREE- PRE-ARREST SCREENING (Observations of field sobriety tests)
Based upon said observations, the defendant was requested to perform field sobriety tests. The result of
said tests are as follows: Due to the transport of JOHNSON to the hospital and physcial inability for
JOHNSON to complete the SFST's, I did not conduct them.

The tests were not conducted on scene, but at             for the following reason (s):
If no field sobriety tests were given due to level of intoxication, recent injury, or a refusal to perform tests,
explain in the space above.

 Based upon the above, the defendant was placed under arrest for OWl and later conveyed to Milwaukee
 Police District number 3 for processing.

 Were any intoxicants, drugs or paraphernalia found on the scene? No If yes, describe the type, location
 item(s) were observed, and condition of the items:                                                ·

 Was a ORE officer on the scene? No Did the ORE perform an evaluation? No If yes, see DRE Report.




                                                                         16CV1089
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 129 of 805 Document 80-21- 0124
                       (                                                             (

                                                                                                                2

 COMPLETE THE APPROPRIATE SECTION (5):
 The defendant was requested to take a blood test, which she consented to do. If test was refused,
 explain circumstances, Onc~rrived at Froedtert Hospital (9200 W Wisconsin Av, ph# 805-6717),
 JOHNSON was taken to the Trauma Bay to be treated. JOHNSON was admitted by Dr. Carrie PACE at
 2:58A.M. JOHNSON was given an IV for her medical care. After the medical personnel concluded their
 intial treatment and questions, I read JOHNSON the "Informing the Accused" form. JOHNSON stated
 that she would consent to a blood draw for testing. R.N. Andrea HOPPE conducted the blood draw at
 3:54A.M.

 On        , at        select, a chemical test of the defendant's breath was administered by           , District
        ,       shift, off group       , PS#          . The subject was observed for the twenty- minute period
prior to the administration of that test by         , beginning at       select. During that period of
observation the subject did not eat or drink anything, chew gum or tobacco, smoke, regurgitate or vomit.
The test results indicated an alcohol concentration of           . The defendant was then issued a citation
for Operating Motor Vehicle with Prohibited Alcohol Concentration.

 A chemical test of the defendant's blood was drawn at Froedtert, witnessed by Officer Scott WIETING
 and placed on evidentiary inventory at District 3.
 On 01/19/2015, at 5:15AM, Officer Sean AINES read the defendant their Constitutional Rights per
 Miranda. After reading the defendant his/her constitutional rights, he/she wished to make a statement.

 Were you operating a motor vehicle? Yes
 What street or highway were you on? 3rd and Mitchell
 Where were you going? Home
 Where were you coming from? 3rd and Mitchell
 What is today's date? 1/19/2015
 What time is it? 4 or 5 A.M.
 When did you last sleep? Night of 1/17/15
 How much sleep did you have? 4 to 6 hours
 Is that your normal amount? No
 Are you under a doctor's care? No (For what?)
 Have you taken any prescription medication/drugs in the last 24 hours? No
 What type?             Time of last use?            select
 Have you been to a dentist in the past 24 hours? No (What time?)           select
 What kind of dental care did you receive?
 Do you have epilepsy? No, Diabetes? No, Are you taking insulin? No, Last dose?
·Were you injured recently? No                Please describe:
 Do you have any physical defects? No                 Please describe:
 Have you been drinking? Yes             How much? 1 glass of wine and sips of whiskey Time started?
 11:30 PM Time stopped? 1:19AM
 What have you been drinking? (Check all that apply) D Beer IZI Wine D Whiskey D Brandy !2J Other,
 Specify: Red Wine, Hennessey Cognac
 Where were you drinking? Jynx Night Club
 With whom were you drinking? Joevenna PORTER
 Have you been using drugs? No (What type?)
 Are you under the influence of alcohol or drugs at this time? Yes
 Were you involved in a crash today? Yes




                                                                      16CV1089
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 130 of 805 Document 80-21- 0125
                      (                                                            (
                                                                                                           3
Have you been drinking or using drugs since then? No (What and how much?)

Additional officer comments or notes: Other officers on-scene spoke with multiple witness. Officer
Michael DESTEFANIS spoke with Juan R PEREZ (W/M                    of 2919 N 32nd St #5 Milwaukee, WI,
53210, ph#326-8116. PEREZ was driving his vehicle Westbound on W North Av, also inside of the
vehicle was Jasmin HERNANDEZ (W/M                   of 211 Fairview Av, South Milwaukee, Wl53172, ph#
531-1674. PEREZ stated he observed a Milwaukee Police Squad driving Eastbound on W North Av, with
the lights and siren operating. PEREZ then saw a vehicle traveling Northbound on N 35th St, disregard
the red light at N 35th stand W North Av. strike the Squad. The Squad car spun around, while continuing
to travel Eastbound. The vehicle that disregarded the red traffic light, hit a concrete pillar on the
Northeast side of the street.

P.O. Ryan FEKETE spoke with Darryl OWENS (B/M              ) of 3511 W North Av #202, Milwaukee, WI,
53208, ph# 759-8229. OWENS stated he heard a crash from his apartment, which is located on the
Southwest corner of the intersection of N 35th St and W North Av. OWENS looked out window and saw
JOHNSON slumped over the front driver's side window of the vehicle that struck the concrete pillar.
Felicia L OWENS           ), 3511 W North Av #202, Milwaukee, WI, 53208, ph #350-1790, reported
making similar observations.

JOHNSON's shoe was returned to her, at the hospital.

JOHNSON's license and vehicle registration was suspended. JOHNSON did not have any insurance on
her vehicle.

Additional statements or comments made by defendant: JOHNSON intially stated she had been the
driver of the vehicle and the only occupant of the vehicle at the time of the crash. As the night progressed
JOHNSON would change her story and stated she was in the rear seat on the passenger side, and then
the front passenger seat. JOHNSON admitted to Officer AINES that she was driving her vehicle, at the
time of his questioning.

In a statement JOHNSON made to Detective Michael WILKERSON, after she was read her Miranda
rights, JOHNSON eventually admitted to being the driver of the vehicle. JOHNSON stated that she was
approaching the intersection as the light was yellow. JOHNSON stated she has had trouble with her
brakes in the past, and needs to put brake fluid in the vehicle in order for the brakes to work. JOHNSON
stated "Kevin" (who she knew from school, graduate of 2011) was a passenger inside of her vehicle and
put the vehicle into neutral in an attempt to slow the vehicle down. JOHNSON stated she did not see any
lights or hear any sirens from a Squad car prior to the crash. The next event JOHNSON remembers is
having her clothes cut off at the hospital. JOHNSON stated she was sorry for lying about being the
passenger inside of the vehicle earlier.

Arresting Officer   fo fJ i/_~              Wlf=:!riV    a                     (Signature)

Arresting Officer P.O. Scott WIETING (Typed Name)
District 3, Shift Late, Hours 12AM-8AM, Off Group 15-06, PS# 019453, Vacation(s) Month of
March/Pending

Obtain a right index fingerprint from the defendant and place it at the end of this report.




                                                                      16CV1089
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 131 of 805 Document 80-21- 0126
                                                                                                                                 Page          1 -· 5
Wisconsin Motor Veb'                                      QQD1J1J                                                                               (
Accident Report                MV4cL        01/2005
PK2011
                                                                                                           DOT Document Number                  Document Override Number
                   !ZJ Reportable Accident               !ZJ On Emergency            0    Amended          QQD1J1J
                    Agency Accident Number                                            Police Number


                                                         5 -Time of Accident (Military Time)
                                                         0215




   'II:   z
   w
   (j
          0
          ~
                                                                                                                              13 - Longitude
   :::i
   0
          ~
   0..
                    80- First Harmful Event
          0         01
          u.
          ~         112 - Access Control            113 - Road Curvature                               Surface Type
          ...J      01                              01                                                 3
          ;:2       115- Traffic Way
          UJ
          z         01
          w
          (!)       117- Relation To Roadway
                    01
                    114 - Light Condition
                    03
                    9                                                                                                     9
                   0     Hit and Run                                                                                   0        Trailer or Towed
   'II:             9                                                                                                                      9
   1-
   z
   w
                   0 Truck, Bus, or Hazardous Materials                                                                                    D        Names Exchanged
   Cl              101                           102
   u
   (j              0 Supplemental Reports       ~ Witness Statements
   ~

                   Operator/Pedestrian
                    Unit Status                                                 81 - Most Harmful Event: Collision With               23 - Dir OfTravel     24 - Speed Limit
                                                                                01                                                    N                     30
                    36 - Operating as Classified
                    0




                    32- Date Of Birth


                    26- Address Street & Number                                                                                                     26- PO Box
                    3112 N 38TH ST# 2
                    27- City
                    MILWAUKEE
          .....
          0
                    39 - Seat Position                                                                           40 - Safety Equipment
                    01                                                                                           00
                    38- Injury Severity                                                                                                        44
          z         A                                                                                                                          !ZJ Medical Transport
          <(
                    43 - Trapped/Extricated
          02        02
          t;
          UJ        119 - What Driver Was Doing
          0         01
          UJ
          0.        64 - 1st Statute No.      64- 2nd Statute No.                                          64- 4th Statute No.                  64 - 5th Statute No.
          ~         346.63(2)(A)1             343.44(1)(A)                                                 344.62(1)                            346.37(1 )(C)3
          0

          ~w
                    122 - Driver Factors
                    04
          0.
          0
                    88- Driver or Pedestrian Cond
                    02
                    90 -Alcohol Test                                   90 - Alcohol Content                91 - Drug Test
                    12                                                                                     14


                                                                             16CV1089
                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 132 of 805 Document 80-21- 0127
Wisconsin Motor Ve(                        e                 QQD1J1J                                                               Page                  5
Accident Report             MV40vve 01/2005
PK2011
                  91 - Drugs Reported




                  124 ·Highway Factors
                  77




                 Vehicle
                  21 - UnitType                                                      Vehicle Type                                                    I   ~2 ·Total Occupants
                  1
                  56- License Plate Number
                  357wv'x·· · ..~ · · . '.
                                                           57 • Plate Type
                                                         1 AUT; . : ·
                                                                               JI WI
                                                                                     01
                                                                                  58 -Stat7159 • Exp Year . 155 -.V.ehicle Identification.. Number'
                                                                                        . .·. 2015    .      4A3AA46G52E0325n . ;                   >·,                         c
                  50- Year 151 ·Make
                  2002      MITS
                                                             I   52 • Model               I   !~. Body Style               54 • Color
                                                                                                                           WHI
                                                                                                                                            1100 • Skidmarks to Impact (Ft)
         .....
         c
                                                                                                                       1
                  94 - Vehicle Damage
         Ul       01,02,05,06,07,08
         ..J
         (...)
         5:
         Ul
         >        95 - Extent Of Damage                 96                                                I    97- Vehicle Removed By
                  4
                  123 ·Vehicle Factors
                                                    I
                                                    ~ Vehicle Towed Due To Damage

                  77




                 Vehicle Owner
                  45

         ..... C8J     Vehicle Owner Same As Operator
         c        46 -Vehicle Owner Last Name
                  JOHNSON
                                                                         I    46 • First Name
                                                                              DEBRIELLE
                                                                                                                 146 • Middle Initial 146 • Suffix
                                                                                                                  D
         0::      46 - Company Name
         Ul
         z
         ;:       47- Address Street & Number
         0                                                                                          147 ·PO Box
         :r:      3112 N 38TH ST # 2
         Ul
                  48 ·City
         >        MILWAUKEE
                                                                                     148 • State 148 ·Zip Code
                                                                                       WI         53216
                                                                                                                                    149 ·Telephone Number
                                                                                                                                     (414) 487-5500 EXT.

                 Insurance


         .....
         c
                 63 - Liability Insurance Company
                 NONE
                  61- Policy Holder Last Name                                           161 - Policy Holder First Name
                                                                                                                      Jo       Policy Holder Same As Owner


         en
         ~        61 - Policy Holder Company



                 School Bus
         .....
         c       0
                  Bus Travelling to/from
                      To   0    From
                                           I   School Name                                                        I   BodyMake                           I   Seating Capacity

         en       School District Contracted With
         ::::>
         co
                 Operator/Pedestrian
                 Unit Status                                                       81 ·Most Harmful Event: Collision With               23 • Dir Of Travel     24 - Speed Limit
                  E                                                                01                                                   E                      30
                 36 - Operating as Classified                37 - Endorsements
                  D                                                                                                   Operating Commercial Motor Vehicle




                 32 • Date Of Birth




                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 133 of 805 Document 80-21- 0128
Wisconsin Motor Ve(                      le             QQD1J1J                                                                      Page          (           5
Accident Report              MV4vvve 01/2005
PK2011
                  26 - Address Street & Number                                                                                                         126- PO Box
                  749 W STATEST
                  27- City
                  MILWAUKEE
                                                                                             I   27 - State
                                                                                                 WI
                                                                                                              I 53233
                                                                                                               27 - Zip Code                128- Telephone Number
                                                                                                                                             (414) 935-7360 EXT.
         N
         0
                  39 - Seat Position
                  01
                                                                                                                       I   40 - Safety Equipment
                                                                                                                           01
                  38- Injury Severity                              141- Airbag                         142- Ejected
                                                                                                                                              144
         z        B                                                  01                                  02                                        ~     Medical Transport
         <C
         C2       43- Trapped/Extricated
                  02
                                                        I    92 - Pedestrian Location          j_ 92- Pedestrian Action
         1-
         C/)
         w        119 - What Driver Was Doing                                 1120- Traffic Control                                          162 - No. of Citations issued
         0        01                                                            02
         w
         0..
         C2       64 - 1st Statute No.    _I 64 - 2nd Statute No.           -'- 64 - 3rd Statute No.          j   64- 4th Statute No.          .I      64- 5th Statute No.
         0
         1-       122- Driver Factors
         ~
         w        77
         0..
         0
                  88 - Driver or Pedestrian Cond
                  01
                                                    I   89 -Substance Presence
                                                        05                      .
                  90- Alcohol Test
                  10
                                                                    I   90 - Alcohol Content                   191 -Drug Test
                                                                                                                  14
                  91 - Drugs Reported




                  124- Highway Factors
                  77




                 Vehicle
                  21 - Unit Type
                  1



                  50- Year     51- Make
                  2007         FORD
         N
         0        94- Vehicle Damage
         w        01,02,08
         ...I
         (.)
         :2
         w        95- Extent Of Damage             96                                                         97 -Vehicle Removed By
         >        4                                ~ Vehicle Towed o·ue To Damage                             OWNER
                  123 -Vehicle Factors
                  77




                 Vehicle Owner
                  45
                 0     Vehicle Owner Same As Operator
         N
         0        46 - Vehicle Owner Last Name                          I   46- First Name                        146- Middle lnitial146- Suffix           I   Date Of Birth

         oc       46 - Company Name
         w
         z        CITY OF MILWAUKEE
         s:
         0       47- Address Street & Number                                                      147- PO Box
         X       7 49 W STATE ST
         w       48- City
         >       MILWAUKEE
                                                                                     148- State 148 -Zip Code
                                                                                       WI        53202
                                                                                                                                      149- Telephone Number
                                                                                                                                       (414) 935-7233 EXT.

                 Insurance




                                                                           16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 134 of 805 Document 80-21- 0129
Wisconsin Motor Ve~·"                       1               QQD1J1J                                                               Page
Accident Report               MV4o,_        01/2005
PK2011


         N
         0
                   63 • Liability Insurance Company
                   GOVERNMENT
                   61 • Policy Holder Last Name                                     I   61 • Policy Holder First Name
                                                                                                                        lo   Policy Holder Same As Owner


         en
         ~         61 • Policy Holder Company



                  School Bus
         N
         0
                   Bus Travelling to/from
                   0   To    0    From
                                                I   School Name                                                  .I   Body Make                      I   Seating Capacity

         en        School District Contracted With
         ::::l
         OJ

                  Occupant

                  0
                   02
                        Address Same As Operator
                   65 ·Unit No     I    66 ·Occupant Last Name
                                        CARR
                                                                                               66. First Name
                                                                                               JUANITA
                                                                                                                                         J
                                                                                                                                         66 • Middle Initial 166 • Suffix

                   68 ·Address Street & Number                                                 68- PO Box
         ,....     749 W STATE ST
         0
                   68 ·City
                   MILWAUKEE
                                                                                               68 • State
                                                                                               WI
                                                                                                            I   68 • Zip Code
                                                                                                                53233
         1-
         z         67 • Date of Birth                                                          69 ·Sex
         oct                                                                                   F
         0..
         ::::l
         (.)       71 • Seat Position                                                                           172 • Safety Equipment
         (.)       03                                                                                             01
         0
                   70 • Injury Severity
                   B
                                                                  73-Airbag
                                                                  01
                                                                                                   175 ·Ejected
                                                                                                       02
                                                                                                                                         1rs;;)
                                                                                                                                             77
                                                                                                                                                  Medical Transport
                   76 • Trapped/Ex1ricated                        78 ·Agency Space
                   02

                  Diagram and Narrative
                   105 • PHOTOS BY
                   FORENSIC INVESTIGATOR JAMES PETERSON




                                                WNorth Ave


                                                                        .,.   r{<l-~'~
                                                                  L - - _J L (])- _J
                                                                               .c          .       1
                                          ------------..15                                     .......
                                                                              ~~               L1j
                                                                                               IA.l
                                                                                               I       I
                                                                                               I
                                                                                               J__j
                                                                                                   11




                   THIS REPORT IS WRITTEN BY P.O. SEAN AINES ASSIGNED TO DISTRICT #3, LATE SHIFT, SQUAD #3330 ALONG WITH P.O. WIETING.
                   ON MONDAY JANUARY 19, 2015AT2:18 AM, I RESPONDED TO A TWO VEHICLE ACCIDENT AT THE INTERSECTION OF N. 35TH ST.
                   AND W. NORTH AVE. VEHICLE #1, BEING OPERATED BY JOHNSON, DEBRIELLE D. (B/F        , WAS TRAVELING NORTHBOUND ON
                   N. 35TH ST. VEHICLE #2, AN UNMARKED POLICE SQUAD BEING OPERATED BY LEWANDOWSKI, SHANNON (W/F              , WAS
                   TRAVELING EASTBOUND ON W. NORTH AVE. WITH IT'S EMERGENCY LIGHTS ACTIVATED. AS BOTH VEHICLES WERE
                   APPROACHING THE



                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 135 of 805 Document 80-21- 0130
Wisconsin Motor Ve( · 1e                               QQD1J1J                                                          Page         (        5
Accident Report               MV4\._ Je 01/2005
PK2011
                  INTERSECTION OF N. 35TH ST. AND W. NORTH AVE., VEHICLE #1 DISREGARDED A NORTHBOUND STOP LIGHT, CAUSING AN
                  ACCIDENT IN THE INTERSECTION. VEHICLE #1, AFTER STRIKING THE FRONT END OF VEHICLE #2, CONTINUED NORTHBOUND
                  STRIKING A CONCRETE PILLAR OF A BUSINESS ON THE NORTHEAST CORNER OF N. 35TH ST. AND W NORTH AVE WHERE IT CAME
                  TO A REST. VEHICLE #2, AFTER COLLIDING WITH VEHICLE #1, CONTINUED EASTBOUND AFTER SPINNING AROUND, COMING TO A
                  REST IN THE 3400 BLOCK OF W. NORTH AVE. LEWANDOWSKI AND FRONT PASSENGER OF VEHICLE #2, CARR, JUANITA        },
                  BOTH WERE TRANSPORTED TO FROEDTERT HOSPITAL WITH COMPLAINTS OF SORENESS, SWELLING, AND BRUISES TO THEIR
                  BODIES. JOHNSON WAS TRANSPORTED TO FROEDTERT HOSPITAL AND TREATED FOR A FRACTURE TO HER VERTEBRAE.



                 Witness

         ..-
         0
                  107 -Witness Last Name
                  PEREZ
                                                                          11 07 - First Name
                                                                            JUAN
                                                                                                                         I   ~07 - Middle Initial

         CJ)      108 - Address Streeet & Number                                               108- PO Box                               11 09 - Date of Birth
         CJ)
         w        2419 N 32ND ST #5
         z        110-City                                                                     State 111 o - Zip Code               1111 -Telephone Number
         !:=
         5:       MILWAUKEE                                                                    WI      53210                          (414) 326-8116 EXT.

                 Witness
                  107 - Witness Last Name                                 1107 - First Name                              1107- Middle Initial
         N
         0        HERNANDEZ                                                 JASMIN
         CJ)      108 -Address Streeet & Number                                                108- PO Box                                              f Birth
         CJ)
         w        211 FAIRVIEW AVE
         z        110- City                                                                    State 111 o - Zip Code               1111 -Telephone Number
         1-
         §        SOUTH MILWAUKEE                                                              WI      53172                          (414) 531-1674 EXT.

                 Witness
                  107- Witness Last Name                                  1107 ·First Name                               1107 -Middle Initial
         M
         0        OWENS                                                     DARRYL
         CJ)      108 - Address Streeet & Number                                               108- PO Box                                                  Birth
         CJ)
         w        3511 W NORTH AVE
         z
         1-       110- City                                                                    State 111 0 - Zip Code             1111 -Telephone Number
         §        MILWAUKEE                                                                    WI      53208                          (414) 759-8229 EXT.

                 Officer Information
                  125 - Officer Last Name                                     1125 - First Name              1125- Middle Initial              J31 -Officer ID
                  AINES                                                         SEAN                                                                21475
                  129 - Law Enforcement Agency No. 1130- Law Enforcement Agency Name
         z        33                                     MILWAUKEE POLICE DEPARTMENT
         0
         ~
                  126 • Law Enforcement Agency Address Street & Number
                  749 WEST STATE STREET
         ::E
         0:::     127- City                                 l127- State                         1127- Zip Code          1128 ·Telephone Number
         0        MILWAUKEE                                   WI                                    53233                (414) 933-4444 EXT.
         u.
         ~        132 - Date Notified       1133- Time Notified (Military Time) 1134- Time Arrived (Military Time) 1135- Date Of Report
         0:::     01/19/2015                  0217                                   0219                                 01/19/2015
         w
         (.)
         u:::
                  Agency Accident Number           I   Police Number                   119 - Special Study
         u.
         0        18- AGENCY SPACE




                                                                           16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 136 of 805 Document 80-21- 0131
~inted   for: H054/019453 (                                                            Mon Jan 19 08:23:24 2015

 Message From Terminal/Unit: TIME      Operator: TIME
late/Time Sent: 19-JAN-2015 07:27:50
 /0781 B758 CADTERM:H054    019453     WIMPDOOOO DOT    119241      6 01/19/15 07:27 01 OF 01 Request: 2015-01-1
)-07.27.50.000018 Type=CFL First=DEBRIELLE Middle=D
     Last=JOHNSON Sex=F DO
liD
JAM/                    DOMINICK
lTR/3112 N 38TH ST # 2
:TY/MILWAUKEE         ST/WI ZIP/53216 CT/MILWAUKEE
lEX/F RAC/BLACK              HGT/506 WGT/150 HAI/BRWN EYE/BRWN DONR/ N
,T= NON                        ISS= EXP= AT=

=======>>>   CONDENSED FORMAT / QUICK VIEW <<<=======

To License Issued Status=SUS
:onfidential ID Card Confidential Status=VAL Expires=07/07/2019
    Name on Card=JOHNSON DEBRIELLE DOMINICK

illDRESS UPDATED=01/06/2015
'ORMER: First=DEBRIELLE Middle=DOMINICK Last=JOHNSON Sex=F
    .DOB            Notified=08/31/2010 DID
'ORMER: First=DEBRIELLE Middle=D Last=JOHNSON Sex=F
     Notified=01/06/2015 DID=J5251649374701

11/27/2013 03/06/2013 GUILTY OWL
.1/18/2013 01/15/2014 GUILTY FFS
13/18/2014            SUSPENDED 2 YEAR FPF

=======>>>   EXPANDED FORMAT / DETAILED VIEW <<<=======

 PAGE    1 - MORE ...




                                       Page 1


                                                                          16CV1089
               Case 2:16-cv-01089-WED Filed 04/22/19 Page 137 of 805 Document 80-21- 0132
'rinted for: H054/019453 (                                                            Mon Jan 19 10:05:44 2015

 Message From Terminal/Unit: TIME      Operator: TIME
late/Time Sent: 19-JAN-2015 07:27:50
 /0781 B758 CADTERM:H054    019453     WIMPDOOOO DOT   119241      7 01/19/15 07:27 01 OF 01 ===>>JOHNSON, DE
liELLE DOMINICK Sex=F DOB
~DRESS UPDATED=01/06/2015
'ORMER: First=DEBRIELLE Middle=DOMINICK Last=JOHNSON Sex=F
                   Notified=08/31/2010 DI
'ORMER: First=DEBRIELLE Middle=D·Last=JOHNSON Sex=F DOB
    Notified=Ol/06/2015 DID=J5251649374701

lo License Issued Status=SUS Primary=Y

·* Confidential Product AND Confidential Status Next **
:D card Status=VAL Issued=01/06/2015 Expires=07/07/2019 Realid=N
    Original=08/31/2010 Application Type=DUPLICATE Name on Card=JOHNSON
    DEBRIELLE DOMINICK

11/27/2013 03/06/2013 GUILTY OWL {OPERATING WITHOUT DRIVER LICENSE)
IWL                     343.05{3) {a) Points=03 Court=WAUKESHA CITY
                        MUNICIPAL COURT County=WAUKESHA Class=D
                        Citation #=S044613-2
.1/18/2013 01/~5/2014 GUILTY FFS {FAILURE TO FASTEN SEAT BELT)
'FS                     347.48{2m) {d) Points=OO Court=MENOMONEE FALLS
                        VILLAGE MUNICIPAL COURT County=WAUKESHA Non
                        Driving Citation #=S137914-0 See File #=S130943
13/18/2014            SUSPENDED 2 YEAR FPF {FAILURE TO PAY FORFEITURE)
'PF                     Case #=S130943 Court=MENOMONEE FALLS VILLAGE
                        MUNICIPAL COURT County=WAUKESHA Eligible For
                        Reinstatement=03/17/2016 Mailed=03/19/2014

:nd of Record    { PAGE   2 - END)




                                     Page 1


                                                                           16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 138 of 805 Document 80-21- 0133
>rinted• for: H0541019453   (                                                                      ~on   Jan 19 09:02:03 2015
                                 --------------------------------~(
 Message From TerminaliUnit:--~T~I~ME=----o~p--er_a_t~o_r
                                                        __: __T==IME~----------------~-------------­
lateiTime Sent:   19-JAN-2015 06:05:16
 10159 B758 CADTERM:H054        019453        WIMPDOOOO DOT         100150       3 01119115 06:05 01 OF 01 INP   Input Reques

:NPl.    Plate: 357WVX Type: AUT     0111912015 06.05 AM CT
:NP2     Response 1 of 1

'LT Plate Information:
'LTl  NBR: 357WVX I Type: AUT - AUTOMOBILE

tEG Registration Information:
tEGl Type: AUTO I Last Updated: 1010112014 at 11:14 AM
tEG2 Status: SUSPENDED
tEG3 Period: ANNUAL I Expires: 0912812015

:Nc     Incidents:
:NCl      EMISSION SUSPENSION: SUSPEND

>WN Owner Detail:
>WNl  1st: JOHNSON DEBRIELLE DOMINICK
>WN2  DOB: 0          I DID:
>WN3a   3112 N 38TH ST i 2
>WN3d   MILWAUKEE WI 53216-3661

'EH Vehicle Information:
'EH2  4A3AA46G52E032572 / AUTOMOBILE
'EH3 Year: 2002 I Make: MITSUBISHI
'EH4 Model: GALANT ESILS I Style: 4DR SEDAN
'EH5  Color: WHITE I WHITE

.'TL Title Information:
'TLl   Title Number: S4343A3860013

,IN Lien Detail:
,INl  Secured party: 00040358
,IN2  WISCONSIN AUTO TITLE LOANS
,IN3a   1403 C MILLER PARK WAY
,IN3d   MILWAUKEE WI 53214-3649




                                          Page 1


                                                                           16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 139 of 805 Document 80-21- 0134
                                   (                                                                                                                                                                            (

   Ill                                                                              STATE OF WISCONSIN
                                                                                   BLOOD I URINE ANALYSIS                                                                                                                                                                                      II
                                                                                  ALCOHOL/OTHERDRUGS
                                                                                 WISCONSIN STATUTE 343.305(3)
                                                                                                                                                                                                       ·•.
~_:__AGENcy INFOR~:_riON_·                            .             ·.....-=---'---·:_ _
                                                                                       . _                            _:_c__,_' B. ~UBJECT INFORMATION                                       .
   Officer: P,.o. Sec    I...J1 EnN ~I
                             tt-                                      po        Set!-1 fiiNI:J                                         t Name: 'JOHN 50 /VI il-ehr; ell~
   Agency: f"\,'lv«~~..ee PJ?                                                                                                          _(Last,Rrst,MI)
   Address:      S! 3 3 > AJ '-7 erfr, s t-                                                                                            ~Address:            3l/ ;;{ N 3                     sH s + :tl:::<
                 fYir"lLJetv'Ke~, LJ l 1 5"'.>::{ JO                                                                                   ~                    !Yl.'lt.vc~uJ1e<7 W/1 532.76

                                                                                                                                       ~ Date of Birth:                                                                        Sex:
                                                                                                                                                                                                                                                                  ru(F
                                                                                                                                                                                                                                                   0-"--,-'M-=-c-o,-->t::...J=-.:~-
1c~· OFFENSE. INFORMATION.. ; .::;'                       '~::·.                                                                                                                                             : ·~          •      . :t_ :..-_, .:: ···:·.·_•..c::'.; _:.,_. _
                                                                                                                                                                                                                                                                            . . _:_:.:_
                                                                                                                                                                                                                                                                                ·;., __


  Drivers License                                                                                                                     DL Issuing   St~t~:    .tJ \        Citation No:     -.2_ '-{ ~ 2                                            q l_ _J _::_ ~
                                                                                                                                                        @>                   Comments:
  Violation Date:    1~ Il\.·~ J_o ~ 5                                 Violation Time:                                2 : J5                                P.M.
                                                                                                                                                                             Ae.<Z./dV].T
                                                                                                                                                                                                 1




  Traffic Statute 346.63 (specify):        (1)(a)         0             (1)(b)          0                  (1)(am)           0                (2)(a)   iJ      (2m)   0       Other Statute (specify):._ _ _ _ _ _ __

\ D,_SPECIMENCOLLEi:;TION·'· .. :·.. <,

  Specimen   Typ~Blood D               Urine
                                                                       .... ·              r .:-
                                                                   ·---"'--'-'-'-~~-'-'-~"--'----
                                                                                                      .-..
                                                                                                                                              . .·. ·.· ./                       ~~~.~,;,~,'Mfl~                                                                                                          1


  Specimen Collected by:                                                                                                               0      Physician       0      Person · ctin   I.   nder the direction of a Physician                                                  0          Officer

   Name (Print):                                                                                                                               Signature:

'7"e:ANAL¥SifREOU                                                                                                 .   - .·
                                                                                                                             ;.:.:_   ·:.     . -·::.-.:·: ... -"
                                                                                                                               •··. ,_._,__-~~---'---------"----                                 ·\--'---'-'--'-~----··--· CC.:.O'·-'-'·_:_.;___
                                                                                                                                                                                                                                                                                              . ·,. ----oi
                                                                                                                                                                                                                                                                                                          J
  181 Alcohol Only                             0            Cancel Drug Testing                                                            Suspected Drugs:
  0 Alcohol & THC Only                                       lf BAC is over:
  0   Alcohol & Cocaine Only           ,
  0   Alcohol and Drug Panel ' ;
                                        '--.....--:-:---cc
f.F~.J,J.:so~T9R'(.JNI=c?'RMA11DN_/) .. : :";~ ·:. ;··: ·: :. · ..

  Specimen Received By:                                                                                                                                              Date:

  Specimen Condition I Seal/ Labell 'Comments:                                                                                                                       Time:




                                           .   .:   -· ...·_,:; ..         .   --,::.   ·-:.._;          - .. ·-_ .
                                                                                                  ... ·:. ·:::


 Date of A n a l y s i s : - - - - - - - - -                                     Date R e p o r t e d : - - - - - - - - -                                                      Analyst Cert No.
                                                                                                                                                                                                 rr=-·==-.::.:::::...-::-........:..::=..::.::.~.:.:=:::..::=.-::.:.~;_:_-_-:.-..:_'3.::...=:
  Results of Analysis:
                                                                                                                                                                                                                      Analvsis Number
                                                                                                                                                                                                 f..
                                                                                                                                                                                                 '·


  Analyst Signature:

                                                                                                                                                                                                 ;.
  Reviewed by:                                                                                                                                                                                   ~z....:.-_c_·:.. ..,:.:..:..:... ..:...:.:::. .;...;._-_::.. ••-:,.::. .:::.::·.~..,__:_;,__,:._-:.:_:

                                                                                                      (Name and Title)                                                                                                                       .              34130.

 11       /C-1      04-05                                                                                                                                                                                                                    ~;II


                                                                         16CV1089
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 140 of 805 Document 80-21- 0135
    _.   __   ,
                                                                                          --- . -·-------------------·
                                                                                                                    (
                                                                                                                         ..
                                       (                    IN#                    AC#                                        .
    Milwaukee Police Department
    PROPER1Y CONTROL SECTION
                                                           0000000000
                                                           !NV
                                                                                   15001956
                                                                                   Lab#
                                                                                           -               *15u01956
                                                                                                               Drop Off Time
     OFFICER DROP RECEIPT                                                                                      01/19/2015 09:02:05 AM
     RESPONSIBLE WORK
     [33] - Dist #3Late                                                                   ..
                                                                                                 Other#
                                                                                                                                          I   PAGE
                                                                                                                                                     1
     RESPONSIBLE OFFICER                                                                         1YPE
     [021475]- PO Sean AINES                                                                     EVID
     SUBMITTING OFFICER
     [021475]- PO s·ean AINES
     CIRCUMSTANCES
01/09/2014
OWl Accident
N. 35th St. and W. North Ave.
JOHNSON, Debrielle D. (b/f
 PEOPLE
             name                                            address
                                                                                                      Relationship(s): Prisoner
         1   Johnson, Debrielle D:                           3112 N. 38th St. #2                      Charge(s):
             phone                     date of birth         Milwaukee, WI 53210                      Operating While lntoxicat
             (414) 487-5500
     ITEMS
                                                                              I
itm          T                                                              d. i
 no          ; qty                ACE generated description                 r id         flags                 user description
                      Y- Blood sample taken from OWl suspect                                         Blood sample taken from OWl suspect
         1        1
                                                                                                     JOHNSON, Debrielle D. (b/f
                                  *15001956                        '1-




                                                                                           :                             ·'




                                   .       :




                                                                                                                                       TOTAL ITEMS
                                       Approval Copy
I                                                                                                                                                1
                  DROP APPROVAL REQUIRES SIGNATURE OF DIST #3 DAYS WORK LOCATION SUPERVISING OFFICER
                                                                                               PS#           Wrk Lac
Supervisor sign here:                                                                                                              0   Approved
     Print name here                           SGT Winfrid T FINKLEY                      MP59651              31
                                                                                                                                  rnrnnRPrPintAnnrrwnl
                                                                                 16CV1089
                      Case 2:16-cv-01089-WED Filed 04/22/19 Page 141 of 805 Document 80-21- 0136
You Are Notified to (,.,ear                      I,_;D=a=te,__ _ ___, r-T-'-'i=m=e------.                 Form No. and Versio(           -        CITATION NO .

Appearance Required:                    §] ._____________,II 01:30
                                                 . JAN-20-2015                      PM                     MV4017           0901         I S467931            1-[IJ
                                                                                                          Estimated Points DEPOSIT                     Cash- Card
 MILWAUKEE COUNTY CIRCUIT COURT
                                                                                                                              $500.00                    N          N
 821 W STATE STREET RM 221
                                                                                                         Court Use
 MILWAUKEE, WI 53233



Defendant (Last Name, First, Middle), Street Address, P.O. Box, City, State, Zip                                 Birth Date                  Sex             Race
                                                                                                                                              F               B
IJOHNSON 1 . DEBRIELLE D
3112 N 38TH ST # 2                                                      Telephone NumbP-r                  HT           wr                    Hair           Eyes
MILWAUKEE, WI    53 216                                                 (414) 487-5500 EXT,                506          150        lbs         BLK           BRO

Driver License/Identification Card Number                   State           Exp. Yr.         OPERATING AS:
                                                             WI              2020             DRIVER

License Plate Number                     Plate Type         State           Exp. Yr.         Vehicle Class                  Vehicle Endorsements
 357WVX                                   Aur                WI              2015              D

Vehicle Identification Number                  US DOT No.                 Hazmat No.         Holds COL                      COL Waiver
 4A3AA46G52E03257 2                                                                           N

Vehicle Year        Make                 Type               Color
 2002                 MITS                4D                 WHI

Plaintiff                                                Ordinance Violated                                                    Adopting State Statute
 CITY OF MILWAUKEE                                        CIRCUIT                                                              346.63 (2)(a) 1
Violation Description                                                          SAC             Overweight
                                                                                                                                     Agency Space
 CAUSE INJURY/OPERATING WHILE INTOX.

WeekDay               Date                Time               Actual Speed      Legal           Over
                                                                                                                     OFF GROUP 6, SHIFT HOURS 12AM-8AM,
 MONDAY                   JAN-19-2015      02:15AM                                                                   ACCIDENT #QQD1J1J

County                                         CityNillage!Town
 MILWAUKEE • 4 0                                MILWAUKEE - 57, CITY

ON Hwy No. and/or Street Name                                                            f:'istimate Distance
 35TH ST N
                                                                                         GPS Coordinates
From/AT Hwy No. and/or Street Name
                                                                                                                        Minor Passenger
 NORTH AVE W
                                                                                                                         N

Officer Name                                                                   Zone: RR - Utility - School - Canst Accident Severity
 OFCR SEAN AINES                                                                         N         N         N          N           INJURY

Officer ID      Department                                                                         Date Citation Served,                  Method
 21475           MILWAUKEE POLICE DEPARTMENT                                                           JAN-19-2015                           IN PERSON

                                                   REPORT OF COURT DISPOSITION
Adjudicating Court                                                     Adjudicating Court Code                                       Adjudication Date


                                                                                                                                     Judge Code


Amended Charge and Description
                                                                                                          Speed amended to:



Adjudication:                                                                                                                        Plea



Describe other Disposition/Comments                                                                                                  Vacate refusa I




                                                                                                        If you have a disability and need help in court,
                   T331 9/2001 WDOT                      replicated copy of issued .:.
                                                                                                        please contact the above Clerk of Court's office.
                   s345.11 Wis. Stats                 WISCONSIN UNIFORM CITATION




                                                                     16CV1089
          Case 2:16-cv-01089-WED Filed 04/22/19 Page 142 of 805 Document 80-21- 0137
You Are Notified to          1.-~ear            ..
                                                 D=at:=:e_ _ _ __,        ,_,_Ti,_,_,m~e"-----.          Form No. and   Versio~            _ CITATION NO.
                                       fW\1 .1 JAN-20-2015              II 01:30 PM                       MV4017           0901          1noo954             1-[~J
Appearance Required:                   ~
                                                                                                         Estimated Points DEPOSIT                     Cash- Card
 MILWAUKEE CITY MUNICIPAL COURT
                                                                                                           3                  $114 00
                                                                                                                                    0                   N          N
 951 N JAMES LOVELL ST
                                                                                                         Court Use
 MILWAUKEE 1 WI 53 233



Defendant (Last Name, First, Middle), Street Address, P.O. Box, City, State, Zip                                Birth Date                 Sex              Race
                                                                                                                                            F                B
jJOHNSON, DEBRIELLE D
3112 N 38TH ST   #2                                                    Telephone Number                   HT            wr                  Hair            Eyes
MILWAUKEE, WI    53216                                                 (414) 487·5500 EXT,                506           150       lbs           BLK         BRO

Driver License/Identification Card Number                  State           Exp. Yr.          OPERATING AS;
                                                            WI               2020             DRIVER

License Plate Number                    Plate Type         State           Exp. Yr.          Vehicle Class                 Vehicle Endorsements
 .357WVX                                 AUT                WI               2015

Vehicle Identification Number                 US DOT No.                 Hazmat No.          Holds COL                     COL Waiver
 4A3AA46G52E032572                                                                            N

Vehicle Year        Make                Type               Color
 2002                 MITS               4D                 WHI

Plaintiff                                               Ordinance Violated                                                    Adopting State Statute
 CITY OF MILWAUKEE                                       101-1-2                                                              343.44 (1) (a)
Violation Description                                                          BAC             Overweight
                                                                                                                                        Agency Space
 OPERATING AFTER SUSPENSION

Week Day              Date               Time               Actual Speed       Legal           Over
 MONDAY                  JAN-19·2015      02:15 AM
County                                        CityNillage/Town
 MILWAUKEE • 4 0                               MILWAUKEE • 57, CITY

ON Hwy No. and/or Street Name                                                               Estimate Distance
 35TH ST N
                                                                                          GPS Coordinates
From/AT Hwy No. and/or Street Name
                                                                                                                       Minor Passenger
 NORTH AVE W
                                                                                                                        N

Officer Name                                                                   Zone; RR - Utility - School - Const                Accident Severity
 OFCR SEAN AINES                                                                        N         N         N          N           INJURY

Officer ID      Department                                                                         Date Citation Served,                   Method
 21475           MILWAUKEE POLICE DEPARTMENT                                                          JAN-19·2015                           IN PERSON

                                                     REPORT OF COURT DISPOSITION
Adjudicating Court                                                    Adjudicating Court Code                                       Adjudication Date


                                                                                                                                    Judge Code

Amended Charge and Description
                                                                                                         Speed amended to:



Adjudication:                                                                                                                       Plea



Describe other Disposition/Comments                                                                                                 Vacate refusal




                                                                                                       If you have a disability and need help in court,
                   T331 9/2001 WDOT                      replicated copy of issued
                                                                                                       please contact the above Clerk of Court's office.
                   s345.11 Wis. Stats                 WISCONSIN UNIFORM CITATION




                                                                      16CV1089
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 143 of 805 Document 80-21- 0138
You Are Notified to          k.   ,-&ar              ..D=-a"'-'t""e_ _ _ __,
                                          ~ 1. JAN-20-2015
                                                                               .-T"'-!i'"-'m"'-e-----,
                                                                             II 01:30 PM
                                                                                                                   Form No. and Versiol
                                                                                                                    MV4017           0901
                                                                                                                                                   .
                                                                                                                                                  1 noogss
                                                                                                                                                           CITATION NO.
                                                                                                                                                                      1-[CJ
Appearance Required:                      u                                                                        Estimated Points DEPOSIT                      Cash- Card
 MILWAUKEE CITY MUNICIPAL COURT
                                                                                                                                       $114.00                   N          N
 951 N JAMES LOVELL ST
                                                                                                                  Court Use
 MILWAUKEE, WI 53233



Defendant (Last Name, First, Middle), Street Address, P.O. Box, City, State, Zip                                          Birth Date               Sex               Race
                                                                                                                                                       F              B
!JOHNSON, DEBRIELLE D
3112 N 38TH ST   #2                                                         Telephone Number                        HT           WT                    Hair          Eyes
MILWAUKEE, WI    53216                                                      (414) 487-5500 EXT,                     506          150        lbs            BLK        BRO

Driver License/Identification Card Number                       State            Exp. Yr.          OPERATING AS:
                                                                 WI               2020              DRIVER

License Plate Number                       Plate Type           State            Exp. Yr.          Vehicle Class                     Vehicle Endorsements
 357WVX                                       AUT                WI               2015                  D

Vehicle Identification Number                      US DOT No.                  Hazmat No.          Holds COL                         CDL Waiver
 4A3M46G52E032572                                                                                   N

Vehicle Year        Make                   Type                 Color
 2002                 MITS                    4D                 WHI

Plaintiff                                                    Ordinance Violated                                                         Adopting State Statute
 CITY OF MILWAUKEE                                            101-1                                                                     344.62 (1)
Violation Description                                                                BAC             Overweight
                                                                                                                                              Agency Space
 OPERATE MOTOR VEHICLE W/0 INSURANCE

Week Day              Date                  Time                 Actual Speed        Legal           Over
 MONDAY                  JAN-19-2015           08:06 AM
County                                             CityNillage/Town
 MILWAUKEE • 4 0                                    MILWAUKEE - 57, CITY
ON Hwy No. and/or Street Name                                                                   Estimate Distance
 35TH ST    N
                                                                                                GPS Coordinates
From/AT Hwy No. and/or Street Name
                                                                                                                                 Minor Passenger
 NORTH AVE W
                                                                                                                                  N

Officer Name                                                                         Zone: RR - Utility - School - Const                    Accident Severity
 OFCR SEAN AINES                                                                               N            N         N          N           INJURY

Officer ID      Department                                                                                  Date Citation Served,                  Method
 21475           MILWAUKEE POLICE DEPARTMENT                                                                    JAN-19-2015

                                                       REPORT OF COURT DISPOSITION
Adjudicating Court                                                         Adjudicating Court Code                                            Adjudication Date


                                                                                                                                              Judge Code

Al)1ended Charge and Description
                                                                                                                   Speed amended to:



Adjudication:                                                                                                                                 Plea



Describe other Disposition/Comments                                                                                                           Vacate refusal




                                                                                                                 If you have a disability and need help in court,
                   T331 9/2001 WDOT                          replicated copy of issued
                                                                                                                 please contact the above Clerk of Court's office.
                   s345.11 Wis. Slats                     WISCONSIN UNIFORM CITATION




                                                                     16CV1089
          Case 2:16-cv-01089-WED Filed 04/22/19 Page 144 of 805 Document 80-21- 0139
. You Are Notified to A(.              ><lr            ,D=a=tc.o_e_ _ ___, ,T-'-'i=m=e_ ____,                    Form No. and Version (                CITATION NO.

                                              riJOl
                                                    I JAN-20-2015               II 01:30   PM                     MV4017            0901         I !100956         1-[~]
 Appearance Required:                         L:_J
                                                                                                                Estimated Points DEPOSIT                     Cash- Card
    MILWAUKEE CITY MUNICIPAL COURT
                                                                                                                                      $88.80                  N          N
    951 N JAMES LOVELL ST
                                                                                                                Court Use
    MILWAUKEE, WI 53233



 Defendant (Last Name, First, Middle), Street Address, P.O. Box; City, State, Zip                                        Birth Date               Sex             Race
                                                                                                                                                  .F               B
 jJOHNSON, DEBRIELLE D
 3112 N 38TH ST    #2                                                          Telephone Number                   HT            wr                   Hair         Eyes
 MILWAUKEE, WI       53 216                                                    {414) 487-5500 EXT.                506           150        lbs         BLK        BRO

 Driver License/Identification Card Number                        State            Exp. Yr.          OPERATING AS:
.                                                                  WI               2020

 License Plate Number                          Plate Type         State            Exp. Yr.          Vehicle Class                  Vehicle Endorsements
    357WVX                                      AUT                WI               2015

 Vehicle Identification Number                       US DOT No.                  Hazmat No.          Holds COL                      COL Waiver
    4A3AA46G52E032572

 Vehicle Year           Make                   Type               Color
    2002                 MITS                   4D                 WHI

 Plaintiff                                                     Ordinance Violated                                                      Adopting State Statute
    CITY OF MILWAUKEE                                           101-1-2                                                                341.03 (1) .
 Violation Description                                                                BAC              Overweight
                                                                                                                                             Agency Space
    OPERATE AFTER REV /SUSP OF REGISTRATION

 Week Day                Date                   Time               Actual Speed       Legal            Over
    MONDAY                    JAN-19-2015        08:06 AM

 County                                              CityNillage/Town
    MILWAUKEE - 40                                    MILWAUKEE - 57 , CITY

 ON Hwy No. and/or Street Name                                                                      Estimate Distance
    35TH ST N
                                                                                                GPS Coordinates
 From/AT Hwy No. and/or Street Name
                                                                                                                                Minor Passenger
    NORTH AVE W
                                                                                                                                 N

 Officer Name                                                                         Zone: RR - Utility - School - Cons!                  Accident Severity
    OFCR SEAN AINES                                                                             N        N           N          N           INJURY

 Officer 10       Department                                                                               Date Citation Served,                  Method
    21475         MILWAUKEE POLICE DEPARTMENT                                                                 JAN-19-2015

                                                          REPORT OF COURT DISPOSITION
 Adjudicating Court                                                           Adjudicating Court Code                                        Adjudication Date


                                                                                                                                             Judge Code


 Amended Charge and Description
                                                                                                                 Speed amended to:



 Adjudication:                                                                                                                               Plea



 Describe other Disposition/Comments                                                                                                         Vacate refusal




                                                                                                               If you have a disability and need help in court,
                      T331 9/2001 WDOT                         replicated copy of issued
                                                                                                               please contact the above Clerk of Court's office.
                      s345.11 Wis. Slats                    WISCONSIN UNIFORM CITATION




                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 145 of 805 Document 80-21- 0140
• You Are Notified to AL Jar                      lrD=a=t_,_e_ _ ______, rT-'-'i"-'-m=e----,                 Form No. and Version (                 CITATION NO.
                                        fii(;"l - JAN-20-2015           II 01:33 PM                           MV4017           0901         noo957               1~
 Appearance Required:                   ~
                                                                                                             Estimated Points DEPOSIT                     Cash- Card
  MILWAUKEE CITY MUNICIPAL COURT
                                                                                                                                 $88. so                    N          N
  951 N JAMES LOVELL ST
                                                                                                            Court Use
  MILWAUKEE, WI 53233



 Defendant (Last Name, First, Middle), Street Address, P .0. Box, City, State, Zip                                  Birth Date              Sex                 Race
                                                                                                                                                F               B
 jJOHNSON 1 DEBRIELLE D
 3112 N 38TH ST # 2                                                     Telephone Number                      HT           WT                   Hair            Eyes
 MILWAUKEE, WI    53216                                                 (414) 487-5500 EXT,                   506          150        1bs           BLK         BRO

 Driver License/Identification Card Number                   State         Exp.Yr.         OPERATING AS:
                                                              WI             2020             DRIVER

 License Plate Number                    Plate Type          State         Exp. Yr.        Vehicle Class                       Vehicle Endorsements
  357WVX                                  AUT                 WI             2015                 D


 Vehicle Identification Number                  US DOT No.                Hazmat No.       Holds COL                           COL Waiver
  4A3AA46G52E032572                                                                           N

 Vehicle Year        Make                Type                Color
  2002                MITS                 4D                 WHI

 Plaintiff                                                Ordinance Violated                                                      Adopting State Statute
  CITY OF MILWAUKEE                                                                                                               346.37(1) (c)3
 Violation Description                                                         BAG             Overweight
                                                                                                                                        Agency Space
  FAILURE TO OBEY SIGN OR SIGNAL

 Week Day             Date                Time                Actual Speed     Legal           Over
  MONDAY                  JAN-19-2015       08:07 AM

 County                                         CityNillage/Town
  MILWAUKEE • 40                                 MILWAUKEE - 57, CITY

 ON Hwy No. and/or Street Name                                                          Estimate Distance
  35TI! ST N
                                                                                        GPS Coordinates
 From/AT Hwy No. and/or Street Name
                                                                                                                           Minor Passenger
  NORTH AVE W
                                                                                                                            N

 Officer Name                                                                  Zone: RR - Utility - School - Cons!                    Accident Severity
  OFCR SEAN AINES                                                                      N              N         N          N           INJURY

 Officer ID      Department                                                                           Date Citation Served,                 Method
  21475          MILWAUKEE POLICE DEPARTMENT                                                              JAN-19-2015                           IN PERSON

                                                    REPORT OF COURT DISPOSITION
 Adjudicating Court                                            Adjudicating Court Code                                                  Adjudication Date


                                                                                                                                        Judge Code

 Amended Charge and Description
                                                                                                             Speed amended to:



 Adjudication:                                                                                                                          Plea



 Describe other Disposition/Comments                                                                                                    Vacate refusal




                                                                                                           If you have a disability and need help in court,
                    T331 9/2001 WDOT                      replicated copy of issued
                                                                                                           please contact the above Clerk of Court's office.
                    s345.11 Wis. Stats                 WISCONSIN UNIFORM CITATION




                                                                      16CV1089
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 146 of 805 Document 80-21- 0141
                    (                                                                                                         (
STATE OF WISCONSIN                         MUNICIPAL COURT                                                                        MILWAUKEE COUNTY

                                          CITY OF MILWAUKEE

                                                                  COMPLAINT                                  ·~
                                                                                                                                                           ..
 Case No.:      09130499                                                          ·'
                                                                                               Date of Birth:         ·                   ·-
 Name:          JOHNSON, DEBRIELLE DOMINIC                                                     Sex;     F            Race:        B             Eyes: BRO
 Address:       7123 W SILVER SPRING DR #3                                                     Hait:    BRO          Ht:          5'05"         Wt:   150
                :tvllLWAUKEE, Wl53218                                                          DLW:
 Date ofViolation:      09/15/09                                                               Telephone:          414-303-9363
                                                                                                                                          .:.
 Court Date:            11/03/09                                                               Veh_icle Plate:                            {
 Citation#:             65563680                                                               Veh,icle Type:
 Complainant:           GUZMAN, ERICK. M                                                       Ordinance#:         106-1-1
                                                                                               Statute#:

 Violation:·- Disorderly Conduce ----·· · ·--   +•   ·-------·   ••   -   - - - - -    ---·   ·-----~··-.   ·-- -·--··-·     -·   . ·-    :.    --·-· --   -·
                                                                                                                                          ..


On behalf oftne City ofMilwauke-~ the complai:::t .:'tates that on the; ~-!lsis of personal knowledge or. upon
information and belief, the defendant violated the ordinance (resolmion) in the City ofMilwaukei, Milwaukee
County.

                                                                             WARR.A..):n
                                                                                                                                                                    ·I
THE STATE OF WISCONSIN, TO ANY LAW ENFORCEMENT OFFICER:
The above complaint, the original of which is on file in the Office of the Clerk of the Clerk of the Municipal
Court, is the basis for accusing the defendant of committing the described offense contrary to the Wisconsin State
Statutes/ordinances ofthe City of Milwaukee.

On the basis of this complaint, I fmd probable cause that the defendap.t committed the offense. You are
commanded to arrest the defendant and bring hiin/her before the Municipal Court.




01/19/2015
Date                                                                                                 Municipal Judge                                            ·
                                                                                                     City ofMilwaukee


Bail Amount:             73.00
Bail Conditions:         None



I hereby certify that I have arrested the above-name defendant on
· ·i- ;q -. :2.015'                                                                            fO 3~1/ L)~Jr;- Wi fr;flJC,
Date                                                                                          Police Officer




RPT006 Rev: 05/13                                     www.municourt.m!lwaukee.gov                                                         Ret 09130499-04328722




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 147 of 805 Document 80-21- 0142
                                                                                                                      (
                                         CERTIFICATION OF DELIVERY OF PRISONER

 Defendant Name:       JOHNSON, DEBRIELLE DOMINIC                           DOB:                              MUNICIPAL CASE#:                09130499
· TO: The Sheriff of Milwaukee County, or the Superintendent of the House of Correction
 I hereby certify that'I am:        IH A Peace Officer of the City of Milwaukee, District Stations #         3
        .                 ·.        D A DeputY SheriffofMllwauk~~Co~nty              ·      ..       ----
. and that I took the defendant into custody on this commitment on the 1.1_ day of J;;....,u,<ry        , 20!5._, for delivery to you in
  accordance with the terms thereof.
                                                                                                                          .,

  Dated:      j -/Cf -/S                                                                          Title:   __J'DQ
                                                                                                               ____                          QIC,<..u-J
                                                                                                                               PeopleSoft #: _ _'_7_.--'...::.._

                               SHERIFF/JAILOR CERTIFICATION ON COMMITMENT RET~
 TO: Chief Court Administrator of the Municipal Court of the City of Milwaukee
 I hereby certify that I am the Sheriff or one of his deputies or jailors and that I did on the_ day of                , 20_,
 take the defendant into custody on this commitment and that the defendant was given credit for time served from tlie date of his/her arrest,
 whereupon he/she was then:                                                                  ·                     ·
                                                    -·---   --~-   ··------···-·---··-·--···-- . ··- . ·------:··   ---
 0    Held at the Milwaukee County Jail Facility to satisfy the terms of this commitment.
 0    Transferred to th-':' Milwaukee County House of Correction to satisfy the terms of this commitment;


     Dated:                       Signature:                                                               Title:


               SHEruFF/JAILOR/SUPERINTENDENT CERTIFICATION ON .COMMITMENT RETURN
 TO: Chief Court Administrator of the Municipal Court of the City of Milwaukee
 I hereby certify that I am:
 D The Sheriff ofMilwaukee County or one of his _deputies or jailors
 D The Superintendent of the House ofConection in and for Milwaukee County

 and that I took the defendant into custody on this commitment on the _ _ day of                          , 20_, and that the defendant was
 given credit for time served from the date of his/her an-est, whereupon he/she was then discharged by me for reason of his/her:


 0    Having paid to me the amount of the judgment herein, together with ~11 costs and fees.
 D Having been discharged by Order of the Municipal Court
D Having served his/her sentence herein in full from _ _ _ _ _ _ _ t o - - ' - - - - - -



     Dated:                       Signature:                                                                Title:

                 SHERIFF/JAILOR/SUPERINTENDENT CERTIFICATION ON WARRANT/RETURN
                                     OTHERTHANCOMMITMENT,

 TO: Chief Court Administrator of the Municipal Court of the City ofMilwaukee

 I hereby certify that I am:
o    The Sheriff ofMilwaukee County or one of his deputies or jailors
o    The Superintendent of the House of C::mrection in and for Milwaukee County
 and that I took the defendant into custody on this commitment on the _ _ day of _ _ _ _ _ _ _ , 20_, whereupon he/she was then
 discharged by me for reason of his/her:

o Having paid to me the amount of the judgment herein, together with all costs and fees.
o Having been discharged by Order of the MuniCipal Court

 Dated:                          Signature:                                                                Title:    ·------------
Please retain one copy for your records and return a copy to the Municipal Court of the City ofMilwaukee upon discharging the defendant in
accordance with the terms of the Warrant or Commitment.                                                     '




                                                                    16CV1089
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 148 of 805 Document 80-21- 0143
                      (                                                                                               (
STATE OF WISCONSIN                           MUNICIPAL COURT                                                           :MILWAUKEE COUNTY

                                            CITY OF Iv1ILWAUICEE

                                                              COMPLAINT                                                                                r


 Case No.:       13080893                                                              Date ofBirth:
 Name:           JOHNSON, DEBRIELLE DO:MINIC                                           Sexi    F              Race:    B           Eyes: BRO
 Address:        7123 WSILVERSPRINGDR#3.                                               Hai~:   BRO            Ht:      5'05"       Wt: 150
                 MILWAUKEE, WI 53218                                                   DL#:
 Date ofV1olation:        08/12/13                                                     Telephone:         414-303-9363
 Court Date:              10/01113                                                     Vehicle Plate:
 Citation#:               48968011122                                                  Vehicle Type:
 Complainant:             BAAKE, LISA M                                                Ordinance#:         105-138-2
                                                                                       Stat\lte #:                             ~

                                                                                           ·..                            --- .. -   ........      ' '
                                                           - -··.-   ··-··- ...   ·-    ~.
                                                                                                   ..     -     ·-
 Viohtion:     ResistiiigTOostrii.eting Police-officer·-                                     ;
                                                                                                                               ~




On behalf of the City of Milwaukee the complaint states that on the basis of personal knowledge or upon
information and belief, the defendant violated the ordinance (resolution) in the City ofMilwadkee, Milwaukee
County.

                                                                       WARRANT


THE STATE OF WISCONSIN, TO ANY LAW ENFORCEMENT OF:FICER:
The above complaint, the original of which is on file in the Office of the Clerk of the Clerk of the Municipal
Court, is the basis for accusing the defendant of committing the described offense contrary to the Wisconsin State
Statutes/ordhiances of the City ofMilwaukee.

On the basis of this complaint, I fmd probable cause that the defendant committed the offense. You are
commanded to arrest the defendant and bring him/her before the Municipal Court.




01119/2015
Date                                                                                             Municipal Judge                          .
                                                                                                 City ofMilwaukee

Bail Amount:                186.00
Bail Conditions:            None



I hereby certif)rthat I have arrested the above-name defendant on

       1 - l q " 2 0 15·                                                               Po 3?z.~H t~i;-                w 1E-n"v o,
Date                                                                               Police Officer




RPTOOI) Rev:. 05/13                                 www .municourt.milwaukee.gov                                               Ret 13080893-04328723




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 149 of 805 Document 80-21- 0144
                                                                                                                                   (
                                                         CERTIFICATION OF DELIVERY OF PRISONER

          . Defend<mt Name:       JOfl::t\fSON, DEBRIELLE DOlvllNIC                       DOB:                           MUNICIPAL CASE#:                13080893
            TO: The Sheriff of Milwaukee County, or the Superintendent of the House of Correction
            I hereby certify that I am:          ffil   A Peace Officer ofthe City ofMilwaukee, District ~tations   #_-_.3___
                                           .     A Deputy Sheriff of Milwaukee Co~nty
                                                 D
            and that I took the defendant into custody on this commitment on the _!_j_ day of 'J:;.'?U<i/'v                     , 20 j_J_, for delivery to you in
                                                                                                       1
            accordance with the terms thereof.

               Dated:   f -. / Cf-15                                                                         Title:   _h_O___ ,peopleSoft #: o;q l(',S)"
                                         SHERJ;FF/JAILOR CERTIFICATION ON COMMITMENT RETURN
           TO: Chief Court Administrator of the Municipal Court ofthe City of Milwaukee
           I hereby certify that I am the Sheriff or one of his deputies or jailors and that I did on the day of                  , 20     ,
           take the defendant into custody on this commitni.ent and that the defendant was given credit for time served from the date of his/her arrest
           whereupon he/she was then:                                                                                               ·                   '
                                                                            -------------- ------- ------·.
-·--- - -- o:Hefd at the-:M:Ifwaukee-County'Jail :Fa;iiitY-to ;~ti;rythe terms of this commitment.
           0     Transfe1Ted to the Milwaukee County House of Correction to satisfy the terms of this commitment;


                Dated: - - - - - -             Signature:                                                              Title:


                         SHERilt'F/JAILORJSlJPERINTENDENT CERTIFICATION ON COMMITMENT RETURN
           TO: Chief Court Administrator of the Municipal Court of the City of Milwaukee
           I hereby certify that I am:
           o The Sheriff of Milwaukee County or one ofhis deputies or jailors
           D     The Superintendent of the House of Conection in and for Milwaukee County
           and that I took the defendant into custody on this commitment on the _ _ day of                         , 20_, and that the defendant was
           given credit for time served from the date of his/her anest, whereupon he/she was then discharged by me for reason of his/her:


           D Having paid to me the amount of the judgment herein, together with all costs an.d fees.
           D     Having been discharged by Order of the Municipal Court
           D     Having served his/her sentence herein in full from _ _ _ _ _ _-'-, to _ _ _ _ _ __


               Dated:                           Signature:                                                             Title;

                            SHERIFF/JAILOR/SUPERINTENDENT CERTIFICATION ON WARRANT/RETURN
                                                                     OTHERTBANCO~TMENT


           TO: Chief Court Administrator of the Municipal Court of the City of Milwaukee

           I hereby certify that I am:
           o The Sheriff of Milwaukee County or one of his deputies or jailors
           D     The Superintendent of the House of Conection in and for Milwaukee County
           and that I took the defendant into custody on this commitment on the _ _ day of _ _ _ _ _ _ _ , 20_, whereupon he/she was then
           discharged by me for reason of his/her:

           D     Having paid to me the amount of the judgment herein, together with all costs and fees.
           D     Having been discharged by Order of the Municipal Court

           Dated:                              Signature:                                                             Title:

           Please retain one copy for your records and return a copy to the Municipal Court of the City ofMilwaukee upon discharging the defendant in
           accordance with the terms of the Warrant or Commitment.




                                                                               16CV1089
                    Case 2:16-cv-01089-WED Filed 04/22/19 Page 150 of 805 Document 80-21- 0145
                          r'                                                                (
                          \
                                                                                                              Supplement No
Incident Report                                                                   150190017                   ORIG
MILWAUKEE POLICE DEPT
                                                                                  Reported Date
                                     2333 N. 49TH ST                              01/19/2015
                                                                                  Nature of Call
                                     Milwaukee,WI 53210                           FLEE/TRAFF
                                                                                  Officer
                                                                                  AINES, SEAN M
                                     (414)935-7502




                                                 75/AINES,
                              LATE                                                                               5

                         - LATE




                                                                       In toxic




Known actor intentionally, and without consent, operated a motor vehicle (veh #1) while under the influence of
alcohol. Known actor then disobeyed a traffic signal causing a two vehicle accident (MPD Accident #QQD1J1J) in
which the passenger's of the other vehicle (veh #2) sustained injuries.




Report Officer                                            Printed At
021475/AINES, SEAN M                                      03/04/2015 19:24                      Page 1 of 4


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 151 of 805 Document 80-21- 0146
                          (                                                               (
                                                                                                            Supplement No
Incident Report                                                                      150190017              ORIG
MILWAUKEE POLICE DEPT




                                                                                                     CONS IN



                                                                           SCONSIN




                                                                  CAN AMERICAN




                                                             OFF SIGNAL
                                                               Conduct


                                                                        Poli

             93
This report was submitted by P.O. Scott                           to        3, late                       uary 19, 2015,
 I was assigned to Squad 3330 (along with P.O. Sean AINES). At approximately 2:18A.M., we were dispatched to
 the intersection of N 35th St and W North Av, in the City and County of Milwaukee, regarding a traffic crash. Upon
 our arrival, I spoke with the driver of one of the vehicles involved. She identified herself as Debrielle D JOHNSON
 (8/F         ). Our investigation revealed, JOHNSON was operating a motor vehicle in the 2300 block of N 35th St,
 inside the City and County of Milwaukee, Wisconsin, after consuming alcoholic beverages, which resulted in a
traffic crash. The crash caused injuries to the occupants in the other vehicle involved (an Milwaukee Police
unmarked vehicle, that was traveling with the emergency lights and sirens operating). A check of JOHNSON's
DOT status revealed that her Wisconsin Driver's License was suspended. JOHNSON stated she did not have
auto insurance on her vehicle. A DOT check also showed her vehicle's registration (Wisconsin Plate of 357WVX)
was suspended. According to witnesses JOHNSON disregarded an official red traffic signal. A wanted check
revealed that JOHNSON had two outstanding warrants (one for disorderly conduct and one for
resisting/obstructing a police officer). JOHNSON was conveyed to Froedtert Hospital for medical treatment. After
she was discharged, JOHNSON was conveyed to District 3 for booking and processing.


Report Officer                                             Printed At
 021475/AINES, SEAN M                                       03/04/2015 19:24                  Page 2 of 4


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 152 of 805 Document 80-21- 0147
             (                                                   (
                                                                                  Supplement No
Incident Report                                             150190017             ORIG
MILWAUKEE POLICE DEPT




                                                                        E




                                                                            CAR




                                         Printed At
           SEAN M                        03/04/2015 19:24              3 of 4



                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 153 of 805 Document 80-21- 0148
                                                                                       (
                          (
                                                                                                         Supplement No
Incident Report                                                                  150190017               ORIG

MILWAUKEE POLICE DEPT



                                                                            FRAGMENTS PHOTOS



                  DRINKING

ALL OTHERS
Supplement
This report was submitted by P.O. Scott WIETING, assigned to District 3, late shift.
On Monday, January 19, 2015, I was assigned to Squad 3330 (along with P.O. Sean AINES). At approximately
2:18A.M., we were dispatched to investigate a crash. One of the vehicles involved was an umarked Milwaukee
Police Department Squad.
Upon arrival I observed a female, later identified as JOHNSON, sitting in the 3400 block of W North Av, in the
Eastbound lane. I ran over and asked her if she was ok. JOHNSON stated she was; however, she had a bump in
the center of her forehead, which had a small laceration on it. JOHNSON was slurring her speech and stated that
she had been drinking prior to the accident.
JOHNSON's eye appeared to be glassy and bloodshot. Originally JOHNSON stated that she had been the only
person in the other vehicle involved in the accident. I observed JOHNSON was wearing shorts, a short sleeved
shirt, and had only one shoe on. JOHNSON stated that she was cold, so I put her inside of our Squad car,
uncuffed, where it was warm.
I observed JOHNSON's vehicle (2002 Mitsubishi Galant) facing Northbound in the 3400 block of W North Av. The
vehicle had crashed into a cement pillar of the business located on the Northeast corner of the intersection at N
35th Stand W North Av. I then observed JOHNSON's missing shoe on the floor of her vehicle in front of the
driver's seat.
JOHNSON was evaluated by Milwaukee Fire Department members. JOHNSON began to complain of pain and
began to cry. Due to JOHNSON's complaints, as well as, the severity of the damage on her vehicle, JOHNSON
was taken to the Froedtert Hospital by Milwaukee Fire Department, Med Unit 7, Red shift, L.T. MILLER.
Due to the transport of JOHNSON to the hospital and physcial inability for JOHNSON to complete the SFST's, I
did not conduct them.
Once we arrived at Froedtert Hospital (9200 W Wisconsin Av, ph# 805-6717), JOHNSON was taken to the
Trauma Bay to be treated. JOHNSON was admitted by Dr. Carrie PACE at 2:58A.M. JOHNSON was given an IV
for her medical care. After the medical personnel concluded their initial treatment and questions, I read JOHNSON
 the "Informing the Accused" form. JOHNSON stated that she would consent to a blood draw for testing. R.N.
Andrea HOPPE conducted the blood draw at 3:54A.M.
JOHNSON initially stated she had been the driver of the vehicle and the only occupant of the vehicle at the time of
 the crash. As the night progressed JOHNSON would change her story and stated she was in the rear seat on the
passenger side, and then the front passenger seat.
P.O. Brandy JOHNSON relieved me at Froedtert, in order for P.O. AINES and I to return to District 3 to finish the
paperwork regarding this incident.
The crash was filed under QQD1J1J.
This case was cleared by arrest and is to be reviewed by the District Attorney on 01/20/2015 at 8:30AM.




Report Officer                                           Printed At
 021475/AINES, SEAN M                                     03/04/2015 19:24                 Page 4 of 4


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 154 of 805 Document 80-21- 0149
                           (                                                             (
                                                                                                        Supplement No
 Incident Report                                                              150190017                 0001
 MILWAUKEE POLICE DEPT
                                                                              Reported Date
                                  2333 N. 49TH ST                             01/19/2015
                                                                              Nature of Call
                                  Milwaukee,WI 53210                          FLEE/TRAFF
                                                                              Officer
                                                                              WOODEN,KENYATTE R
                                  (414) 935-7502




                                                                     INVESTIGATIONS DIVISION
                                                                                               015




                                                                          CREEK




   This report is being written by Detective Kenyatte WOODEN, assigned to the CIS, Central Investigations
Division.
   On Monday, January 18, 2015, I was assigned by Lt. Sean HANLEY, to assist with an PI accident which
occurred at 3500 W. North Ave. regarding an unmarked squad which was struck by another vehicle. The
occupants of the unmarked squad were two on-duty Police Detectives. I was assigned to speak to citizen
witnesses regarding this accident.
                           INTERVIEW of Jasmin HERNANDEZ
  I spoke with Jasmine HERNANDEZ, H/F,                 520 W. Riverwood Dr., Oak Creek, WI, 53154
Report Officer                                         Printed At
011351/WOODEN,KENYATTE R                               03/04/2015 19:24                   Page 1 of 3


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 155 of 805 Document 80-21- 0150
                               (                                                       (
                                                                                                       Supplement No
    Incident Report                                                             150190017              0001
    MILWAUKEE POLICE DEPT
    Supplement                ·
(531-1674). HERNANDEZ stated that she was the front passenger of her vehicle which was being driven by her
boyfriend, Juan PEREZ.
    HERNANDEZ stated that they were traveling westbound on W. North Ave. from the 3400 block. HERNANDEZ
stated that they had a green light as they were traveling westbound. HERNANDEZ stated that she had observed
an unmarked police squad car traveling eastbound on W. North Ave. from the 3600 block approaching N. 35th St.,
 in the opposite direction as they were going.
   HERNANDEZ stated that she knew that the car traveling eastbound was a police car because she could see
the flashing red and blue lights as the vehicle was approaching them in their direction. HERNANDEZ stated that
she did not hear the audible siren of the vehicle because she was listening to music inside of her vehicle.
HERNANDEZ stated that her boyfriend PEREZ, had also observed the flashing red and blue lights and start the
pullover to the curb, when the squad was approaching.
   HERNANDEZ stated that she believes that the unmarked squad car was traveling approximately 30-35mph, as
it was approaching the intersection. HERNANDEZ stated that as the unmarked squad approached the intersection
 a white vehicle collided with the unmarked squad car. HERNANDEZ stated that the white vehicle was traveling
northbound on N. 35th St. HERNANDEZ stated that she believes the white vehicle was traveling approximately
40-45mph, when the vehicles collided.
  HERNANDEZ stated that the squad car has spun around in the eastbound lane of W. North Ave., and then
started to go back east. HERNANDEZ stated that the squad then started turning into their lane in a north direction
almost striking her vehicle. HERNANDEZ stated that she had observed that the white vehicle had collided with a
business on the North East corner of W. North Ave. and N. 35th St.
  HERNANDEZ stated that she and her boyfriend PEREZ got out of her vehicle and went to assist the Detectives
who were just involved in accident. HERNANDEZ stated that she went to the passenger side portion of the vehicle
 where she assisted a B/F, Detective to the north sidewalk a W. North Ave. HERNANDEZ stated that her
boyfriend, PEREZ along with two unknown black male citizens went and helped remove the driver of the squad
car to the south sidewalk of W. North Av.
~ HERNANDEZ stated that she had heard the W/F, Detective on her phone stating something that she needed to
get her son from the UWM Police Department, when she was sitting on the sidewalk. HERNANDEZ stated that
the whole incident occurred very quickly and did not observe where the two B/M citizens went to after they helped
out.
  HERNANDEZ stated that she remained with the B/F, Detective until the medical attention arrived on the scene.
HERNANDEZ stated that there were some unknown citizens who assisted the driver of the white vehicle also.
HERNANDEZ stated that she then observed her boyfriend's uncle, Javier M. GARIVAY, H/M
   HERNANDEZ stated that GARIVAY had followed them from a party they had just left. HERNANDEZ stated
that GARIVAY had helped her remove the passenger of the unmarked squad to safety onto the North sidewalk, of
 W. North Ave.
  HERNANDEZ stated that she was confident that the light was green for east and west traffic and that they had
the right of way. She stated that the driver in the white vehicle went through the stop light, which caused the
accident. HERNANDEZ could not provide no further information.

                                   INTERVIEW of Javier GARIVAY
     I spoke with Javier M. GARIVAY, H/M,           of 2419 N. 52nd St. (336-0947). GARIVAY stated that he was
 following, his nephew, Juan PEREZ and his girlfriend, Jasmin HERNANDEZ. GARIVAY stated that they all were
leaving a family member's house.
  GARIVAY you stated that he left a few minutes later then HERNANDEZ and PEREZ. GAR IVAY stated that he
was traveling westbound on W. North Ave. towards N. 35th St. He stated that as he made it to the 3400 block, he
saw an unmarked police squad which he thought was originally about to do a U-turn, based on how the vehicle
was positioned in traffic.
    Report Officer                                           Printed At
    011351/WOODEN,KENYATTE R                                 03/04/2015 19:24          Page 2 of 3


                                                                                16CV1089
                     Case 2:16-cv-01089-WED Filed 04/22/19 Page 156 of 805 Document 80-21- 0151
                           (                                                           (
                                                                                                      Supplement No
Incident Report                                                                 150190017              0001
MILWAUKEE POLICE DEPT
Supplement
   GARIVAY stated that as he got closer to the vehicle he observed that the vehicle was smoking. GARIVAY
stated that he then proceeded with his nephew's girlfriend, HERNANDEZ, to assist the Detectives by opening the
passenger door of the vehicle, and helping the B/F, Detective out of the vehicle. GAR IVAY stated that there were
two unknown black males helping his nephew assist the Detective who was driving to safety.
  GARIVAY stated that he did not know the black males who helped. He could only provide a very brief
description of the subjects. He stated that one of the males was wearing a black jacket and that the second male
was wearing a red jacket. GAR IVAY could not provide any further descriptions of these subjects.
   GARIVAY stated that he did not witness the accident because he was a few minutes behind, and when he
arrived the vehicles had already collided with one another. GAR IVAY could not provide any further information
regarding this incident.
   Detective Troy JOHNSON interviewed GARIVAY's nephew, Juan PEREZ and another citizen. Please see
Detective JOHNSON's report regarding.
    End of report.




Report Officer                                          Printed At
011351/WOODEN,KENYATTE R                                 03/04/2015 19:24              Page 3 of 3


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 157 of 805 Document 80-21- 0152
                            (                                                                  (
                                                                                                               Supplement No
 Incident Report                                                                  150190017                    0002
 MILWAUKEE POLICE DEPT
                                                                                  Reported Date
                                      2333 N. 49TH ST                             01/19/2015
                                                                                  Nature of Call
                                     Milwaukee,WI 53210                           FLEE/TRAFF
                                                                                  Officer
                                                                                  JOHNSON,TROY P
                                      (414)935-7502




                                                                        INVESTIGATIONS DIVISION
                                                                                                   015




                                                                                                         CONS IN




This report was written by '-'"'•"'._,.,          SON assigned to the Central Investigations Division, late power
shift, squad # 9271.
    On Thursday January 14, 2014, at 2:48A.M. I was instructed by Lt. Shawn HANLEY to respond to a PI
accident (officer/Detective involved) at the intersection of N 35th And W North Ave. Upon arrival, I interviewed the
following individuals /witness's
INTERVIEW OF JUAN R PEREZ, H/M,
JUAN stated he was driving his girlfriend Jasmine FERNANDEZ car traveling westbound on W. North Ave. JUAN
further stated, just as they were approaching the intersection of N. 35th St. and W. North Ave., they observed an
unmarked detective car with the red and blue lights flashing traveling eastbound. JUAN stated he did not hear a
siren because he had his music up loud. JUAN stated he immediately pulled his vehicle over to the right so that
the detective's vehicle could have the right-of-way. He further stated that the detective's vehicle did have the
Report Officer                                             Printed At
 017794/JOHNSON,TROY P                                     03/04/2015 19:24                   Page 1 of 2


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 158 of 805 Document 80-21- 0153
                                 (                                                              (
                                                                                                                Supplement No
       Incident Report                                                                  150190017               0002
       MILWAUKEE POLICE DEPT
       Supplement
      green light, when he also observed a white colored vehicle (possibly a Mitsubishi) speeding trying to make it
      through the intersection at which time it appeared they had the red light.
      JUAN continued to state, all of a sudden he saw the two vehicles collide, and all he saw was the impact and
      debris flying everywhere. JUAN stated the detective's car spent around the circle then begin to roll backwards
      towards his vehicle, almost colliding into his vehicle, but then came to a rest about 20 feet away from his vehicle.
      JUAN stated he immediately exited his vehicle and ran over to the detective's car, approaching the passenger
      side.
      JUAN continued to state he heard the driver of the vehicle yelling," My leg is hurt, my leg is hurt that I cant open
      my door!" JUAN stated he immediately ran around to the driver side of the vehicle and pulled on the driver side
      door, but the door was stuck shut. JUAN continued to state once he got driver-side door open, the driver
      attempted to exit the vehicle but then fell down to the ground. JUAN stated he annd a unknown person picked the
      driver of the vehicle up off the ground and took her over to the sidewalk located at the south east side of the
      street.
      JUAN continued to state, as he was taking the driver over to the southeast side of the street, the driver of the

*'.   vehicle was asking if the passengers of the other vehicle involved in the accident were okay and the driver of the
      vehicle asked asked if he could call to make sure her son was ok, at which time he did. JUAN stated after making
      sure the detective driver was okay, he walked towards the white Mitsubishi, at which time he observed unknown
      males carrying the driver of the Mitsubishi over to the southeast side of the sidewalk as well. JUAN stated he
      looked down on the ground just east of the white Mitsubishi vehicle, which was positioned near the light pole and
      fire hydrant on the North East side of the street near the corner.
      JUAN stated while he was standing near the Mitsubishi looking down, he heard a cell phone ringing approximately
       5 feet east of that same vehicle. JUAN stated he picked up the cell phone and walked back across the street.
      JUAN stated he asked the driver of the white Mitsubishi if the cell phone belonged her, at which time she stated
      yes. JUAN stated he handed the cell phone over to the driver of the white Mitsubishi. JUAN stated he does not
      know who called 911 , but he wanted to make sure that all of the people were out of the vehicles because the
      detective's car was leaking fluids and was smoking.
      I furthered my investigation by speaking with a second individual:
      INTERVIEW OF RICARDO H PEREZ, H/M,
      RICARDO stated he was the front passenger in his uncle's vehicle and they were trailing his brother JUAN at the
      time of the collision. RICARDO stated he observed the detective squad car spin around into a circle and told his
      uncle Javier GARIVARY to stop the vehicle. RICARDO stated he jumped out of the green Volkswagen and
      observed fluids coming from the detective's car.
      RICARDO stated he ran over to the detective's vehicle and helped get the driver out of the car and took her over
      to the southeast side of the street. RICARDO continued to state he stayed with the driver for while and made sure
      she was okay asking questions like, is there anything broken or do you need anything? RICARDO stated he
      stayed with the driver the entire time until MFD arrived on scene at which time he told MFD would heed saw and
      what aid he had rendered.




      Report Officer                                            Printed At
      017794/JOHNSON,TROY P                                     03/04/2015 19:24                Page 2 of 2


                                                                                  16CV1089
                       Case 2:16-cv-01089-WED Filed 04/22/19 Page 159 of 805 Document 80-21- 0154
                           (-
                                                                                                          Supplement No
Incident Report                                                                 150190017                 0003
MILWAUKEE POLICE DEPT
                                                                                Reported Date
                                 2333 N. 49TH ST                                01/19/2015
                                                                                Nature of Call
                                 Mi1waukee,WI 53210                             FLEE/TRAFF
                                                                                Officer
                                                                                WILKERSON, MICHAEL W
                                 (414) 935-7502




This report is written by Detective Michael WILKERSON, currently assigned to the Criminal Investigation Bureau
dayshift.
On Monday 19, 2015 I, Det. WILKERSON was assigned followup regarding the above listed incident.The specific
followup was to interview Debrielle D JOHNSON, B/F              who was in custody at Distrit# 3. I escorted
JOHNSON from her cell to interview room. I advised JOHNSON of her Miranda Warnings from a State of
Wisconsin Department of Justice Cnstitutional rights car. JOHNSON related to me she understood her rights and
agreed to speak with me.
JOHNSON stated on Sunday, January 18, 2015, she had gone out with her friend, Joevena PORTER, black
female 22-23, 5'4", 130 pounds, light complexion, and a ponytail.
JOHNSON indicated she has known Joevena for approximately 10 years. She related Joevena is a friend who
lived in her neighborhood when they lived in the area of 36 and Villard. JOHNSON indicated she considers
Joevena a close friend and a member of the family.
JOHNSON let Joevena drive her car, 2002 Mitsubishi Galant, to JYNX Club, in the area of fifth and national, (715
S. 5th street). JOHNSON indicated the car has been having brake problems and she has been adding a can of
brake fluid to the car to get the brakes to work properly. JOHNSON indicated they got to the club at approximately
11 PM. JOHNSON indicated she had one glass of wine and two sips of a mixed alcohol drink belonging to
Joevena.
JOHNSON related she and Joevena ran into Kevin and Marcus. Kevin was a friend she knew from high school.
JOHNSON described Kevin as 21 to 22 years of age, 6 foot two, shorthair, slim build, 180 pounds, medium
complexion, wearing a gray Nike jogging suit and a white Nike shoes.
Johnson related she and Kevin had a brief conversation in the club and that his friend Marcus was identified as a
Report Officer                                           Printed At
007042/WILKERSON, MICHAEL W                              03/04/2015 19:24                   Page 1 of 2


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 160 of 805 Document 80-21- 0155
                           I                                                               (
                                                                                                           Supplement No
 Incident Report                                                                   150190017               0003
 MILWAUKEE POLICE DEPT
 Supplement
person Joevena was talking to. JOHNSON indicated she was not involved with Kevin but her friend Joevena and
Marcus talked off and on. JOHNSON related later that night, Marcus drove with Kevin and followed them to
Joevena's house. JOHNSON indicated Marcus was driving a black Nissan Altima with Kevin in the passenger
seat and two other unknown males in the backseat.
JOHNSON related after they arrived at Joevena's house, she and Joevena got out of her car and they walked up
to Marcus' car. JOHNSON indicated they talked with Marcus and Kevin for a while outside of Joevena's house.
Johnson related she discussed the fact that she was having trouble with her car and Marcus indicated he would
help her get the car to her house. JOHNSON stated she got into the drivers seat of he car and Kevin was in the
passenger seat of her vehicle.
JOHNSON related she drove northbound on 35th St. and approached North Avenue. Johnson related she
observed the light at 35th and North Avenue turn yellow and tried to stop. JOHNSON stated she believed the light
was still yellow when her car entered the intersection at North Avenue.She indicated the car did not stop and
Marcus moved the gearshift from drive into neutral, in an effort to help her get the car to stop. She indicated she
did not see a car, red or blue lights, or hear a siren as they drove into the intersection at 35th and North Avenue.
JOHNSON indicated she didn't realize she had been involved in an accident until she was at the hospital and
being treated.
JOHNSON related she remembered she was driving the vehicle at the time of the accident and Kevin was in the
passenger seat but not much after that. She stated she believed Kevin caused the accident because Kevin shifted
 the car from drive to neutral. She indicated the car wasn't stopping prior to Kevin shifting the car into neutral even
though she was depressing the brake pedal. She related she knew she shouldn't have been driving the car
because she knew the cars brakes were faulty.




Report Officer                                             Printed At
 007042/WILKERSON, MICHAEL W                               03/04/2015 19:24                Page 2 of 2


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 161 of 805 Document 80-21- 0156
             (-                                                                                (
                                                                                                             Supplement No
 1ncident Report                                                                   150190017                 0004
 MILWAUKEE POLICE DEPT
                                                                                   Reported Date
                                 2333 N. 49TH ST                                   01/20/2015
                                                                                   Nature of Call
                                 Milwaukee,WI 53210                                FLEE/TRAFF
                                                                                   Officer
                                                                                   WIETING, SCOTT R JR
                                  (414)935-7502




                                                                        LWAUKEE
                                                                      SCOTT R JR




This report was submitted by P.O. Scott WIETING, assigned to District 3, late shift.
On Tuesday, January 20, 2015, I presented this case to ADA MINEO, who pended the case for medical releases
and findings to be discovered.
I will be returning Friday, January 23, 2015.




Report Officer                                           Printed AI
 019453/WIETING, SCOTT R JR                               03/04/2015 19:24                     Page 1 of 1


                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 162 of 805 Document 80-21- 0157
Police can #1501902sr                                                                           Page 1 of6
                                                                                   (

Detailed History for Police Call #150190259 As of 4/29/2015 21:41:34

Output for:

Priority:2 Type:1301 - ACC PI
Location:N 35TH ST I W NORTH AV,MKE < 2200/ 3498>
!created: llo111912o15 o2:17:2311PT12IIo16089j
!Entered: llol/19/2015 02:17:53IIPT12II0160891
!Dispatch: llol/19/2015 02:18:33IIPD09!1oo9255l
!Enroute: llol/19/2015 02: 18:3311PD09IIoo92551
lonscene: llol/19/2015 02:20:40IIM081II018121I
jTransprt: llol/19/2015 07:45:o811RDo4llo13528j
lcomplete:lloll19/2015 07:59:51IIRDo4llo13528j
!closed:   llol/19/2015 09:41:4oiiRDo4llo13528j

IC: PrimeUnit:3330 Dispo:C1 Type:1301- ACC PI
Agency:MWPD DAREA:D3 Squad Area:330 RptDist:3641
Case #:IR150190017 ~Detail

02:17:23 CREATE 016089/PT12         Location:N 35TH ST I W NORTH AV,MKE Type:1301 DAREA:D3
                                    RptDist:3641 TypeDesc:ACC PI LocDesc: < 2200/ 3498> Priority:2
                                    Response:1PO Agency:MWPD LocType:H
02:17:23 ALI                        E911Phne:911/559-1577 E911Pilot:414/511-7304 E911Add:3022 W CENTER-
                                    SW SECTOR,MKE E911Subs:VERIZON WIRELESS E911Srce:WRLS
                                    AliLong:-87.952101 AliLatitude:43.068724
02:17:53 ENTRY
02:17:53 -PREMIS                    Comment:PPR
02:17:55 SELECT      009255/PD09
02:18:04 INFO        024636/PT06 Location:N 35TH ST I W NORTH AV,MKE LocDesc: < 2200/ 3498> Priority:2
                                 Comment:MFD SENT//CLLR STS A POLICE OFFICER VEH JUST HIT A
                                 VEH AT LOCI//
02:18:04 ALI                     E911Phne:414/722-4618 E911Pilot:414/51l-7706 E911Add:3056 W MEINECKE
                                 AV- W,MKE E911Subs:SPRINT E911Srce:WPH2 AliLong:-87.956865
                                 AliLatitude:43.060763
02:18:04 ALIGEO                  GeoLong:-87.956865 GeoLat:43.060763 ClosestAdd:3444 W NORTH AV
                                 AddDesc:39 ft N Closestlnt:W NORTH AVI N 34TH ST InterDesc: 151 ft W
02:18:06 INFO        016089/PT12 Priority:2 Comment:MFD RESPONDING CALLER REPORTING NOT
                                 INVOLVED IN ACCIDENT AT LOC
02:18:19 INFO        018366/PT10 Location:N 35TH ST I W NORTH AV,MKE Name:FEMALE CLLR Phone:
                                 (414) 405-4617 LocDesc: < 2200/ 3498> Priority:2 Contact?:EITHER
                                 CallllnPerson Language?:English Comment:CLLR STATED SHE WAS A
                                 MILWAUKEE DETECTIVE AND NEEDED AMB AND DISCNNCTED. ON
                                 CLLBK, CLLR STATED IT WAS A TWO PERSON CAR ACCIDENT
                                 NEEDED AMB AND DISCNNCTED AGAIN. NFI
02:18:19 ALI                     E911Phne:414/405-4617 E911Pilot:414/511-7285 E911Add:2323 N 49TH- SE
                                 SECTOR,MKE E911Subs:VERIZON WIRELESS E911Srce:WPH2 AliLong:-
                                 87.956886 AliLatitude:43.060516
02:18:19 ALIGEO                  GeoLong:-87.956886 GeoLat:43.060516 ClosestAdd:3447 W NORTH AV
                                 AddDesc:21 ft S Closestlnt:W NORTH AV IN 34TH ST InterDesc:151 ft W
02:18:22 INFO        024636/PT06 Priority:2 Comment:2 OFFICERS INJ AT LOCI/THE OTHER OFFICER IS
                                 ON THE GROUND
02:18:33 DISPER      009255/PD09 3330 Operator:021475 019453 OperNames:AINES, SEAN M WIETING JR,
                                 SCOTTR
02:18:33 DISPER                  3341 Operator:018140 024292 OperNames:VOLLRATH, JESSE J NUTER,
                                 ALEXANDERD



http://browser/LIVE/Html!SystemDocs/CADinterface.aspx? CMD=QCH&QQQ=.150 190259&From=&To=&...    4/29/2015
                                                                 16CV1089
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 163 of 805 Document 80-21- 0158
Police Call #15019025(-                                                          (            Page 2 of6



02:18:33 DISPER                    3410 Operator:008099 OperNames:GRUBICH, WADE W
02:18:33 -PRIU                     3330
02:18:33 -HOLD
02:18:48 INFO        024640/PT01   Location:N 35TH ST I W NORTH AV,MKE Phone:(414) 759-8229 LocDesc: <
                                   2200/ 3498> Priority:2 Comment:CALLER STS THAT THERE IS A FEMALE
                                   IN A CAR, THINKS SHE MAY BE DECESASED. CALLER STS POLICE
                                   OFFICER AND FEMALE OFFICER ARE INJURED
02:18:48 ALI                       E911Phne:4141759-8229 E911Pilot:414/511-7707 E911Add:3056 W MEINECKE
                                   AV- W,MKE E911Subs:SPRINT E911Srce:WRLS AliLong:-87.960513
                                   AliLatitude:43.061482
02:19:08 INFO                      Name:DARREL OWENS Priority:2 Contact?:EITHER CallllnPerson
                                   Language?:English Comment:MFD RESPONDING
02:19:17 BACKER 009255/PD09        3390 UnitiD:3330 Location:N 35TH ST I W NORTH AV,MKE
                                   Operator:018121 OperNames:JOHNSON, BRANDY C
02:19:28 BACKER                    3430 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE
                                   Operator:014748 014727 OperNames:GOGGINS, JOSEPH D DESTEFANIS,
                                   MICHAELP
02:19:30 INFO        022578/RC06   Location:N 35TH ST I W NORTH AV,MKE Name:IVETTE Phone:(414) 628-
                                   4354 LocDesc: < 2200/ 3498> Priority:2 Contact?:EITHER CallllnPerson
                                   Language?:English Comment:CLLR REPORTING 2 VEH ACC. APPEARS
                                   TO BE A SQUAD CAR INVOLVED. CLLR WAS JUST DRIVING PAST. NFI
02:19:30 ALI                       E911Phne:414/628-4354 E911Pilot:414/511-7135 E911Add:3901 W NORTH- N
                                   AV,MKE E911Subs:T-Mobile USA, Inc. E911Srce:WRLS AliLong:-87.958903
                                   AliLatitude:43.059068
02:19:31 BACKER 009255/PD09        3460 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE
                                   Operator:007525 017473 OperNames:WILHELM, DAVID P SMITH, ROBERT
                                   R
02:19:44 BACKER                    3490 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE
                                   Operator:009066 016244 OperNames:KNOX, ANTHONY R FLANNERY,
                                   BRIANE
02:19:59 INFO       024640/PT01    Priority:2 Comment:CALLER STS HE DOES NOT KNOW WHAT HAPPEND
                                   JUST KNOW THAT THEY ARE BOTH INJURED. CALLER HAD NFI
02:20:03 INFO        024636/PT06   Name:MALIK Phone:(414) 722-4618 Priority:2 Contact?:EITHER
                                   CallllnPerson Language?:English Comment:CLLR STS OFFICERS ARE ON
                                   SCENE AT LOCI/NFI
02:20:14 MISC   009255/PD09        Comment:7472 SGT TW NOTIFIED
02:20:34 BACKER                    3482 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE
                                   Operator:016077 015962 OperNames:KRUMNOW, WILLIAM R STACEY,
                                   DEBORA A
02:20:37 INFO       016089/PT12    Name:CHRISTOPHER THURMAN RPaddr:3421 W NORTH Phone:N/A
                                   Priority:2 Contact?:EITHER Call/lnPerson Comment:3 CARS
                                   INVOLVED //CALLER DIFFICULT TO HEAR //THINKS A FEMALE IS
                                   INJ ///CALLER WATCHING
02:20:38 NOMORE
02:20:40 *ONSCN 018121/M081 3390
02:20:59 BACKER 009255/PD09 3450 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE
                            Operator:009073 019710 OperNames:LEIBSLE, LARRY L FEKETE, RYAN
                            M
02:21:02 INFO   024636/PT06 Priority:2 Comment:CLLR STS DID NOT WITNESS ACC//JUST SAW
                            AFTERMATHI/NFI
02:21:12 MISC   009255/PD09 3330 Comment:TRAFFIC OFFICERS
02:21:37 MISC               3390 Comment:BLOCKING TRAFFIC
02:21:41 XREF   024638/PT09 Service:P Call:#150190264 Type:1301 Agency:MWPD
02:22:02 CLOS   009255/PD09 3390 Location:N 35TH ST I W GARFIELD AV,MKE Comment:N/B TRAFFIC
02:22:21 INFO   024638/PT09 Location:N 35TH ST I W NORTH AV,MKE LocDesc: < 2200/ 3498> Priority:2
                            Comment:MEANT TO DUP CALLS TOGETHER .0264 .0259 NFI
02:23:13 BACKOS 009255/PD09 766 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE Operator:018526
                            016345 OperNames:BOEHLKE, JOSEPH M KUSP A, STEVEN J



http://browser/LIVE/Html/SystemDocs/CADinterface.aspx? CMD=QCH&OQQ=.150 190259&From=&To=&... 4/29/2015
                                                                 16CV1089
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 164 of 805 Document 80-21- 0159
Police can #150I9o2r                                                             (             Page 3 of6



                                   Comment:S/B TRAFFIC
02:23:22 MISC                      3410 Comment:REQ ID TECH
02:23:34 *ONSCN     017473/M071    3460
02:23:44 *ONSCN     024292/M156    3341
02:24:01 MISC       009255/PD09    3430 Comment:SQDS .. 35TH/ GARFIED.. LOT AT PICK N SAVE.. 36TH..
                                   NORTH/// 3 VEHICLS INVOLVED ..
02:24:29 CLOS                      3460 Location:N 36TH ST I W NORTH AV,MKE
02:24:38 BACKOS                    3431 UnitiD:3430 Location:N 34TH ST I W NORTH AV,MKE
                                   Operator:019738 016877 OperNames:MICHALAK JR, RICHARD D
                                   CARLSON, JOSEPH R
02:24:40   ONSCN                   3410
02:25:03   MISC                    3410 Comment:** CP **36TH/NORTH SAFE ENTRY WEST..
02:25:15   CLOS                    3341 Location:N 34TH ST /W NORTHAV,MKE
02:25:34   MISC                    3430 Comment:NEED 1 MORE MED UNIT..
02:26:01   MISC                    3430 Comment:2 VEHICELS.. INVOLVED WHT MITS 4DR 357WVX 2ND IS
                                   THE DETECTIVE CAR..
02:26:09 MISC                      3430 Comment:BRN CROWN VIC 280LPY
02:26:49 MISC                      3430 Comment:INJURED B/F 40YR WF 40YR..
02:26:57 MISC                      3430 Comment:SQD 9282 IS INVOLVED ..
02:27:19 *RFT       017473/M071    3460 Comment:INQUffiY QVEH,357WVX,PC,11,,
02:27:19 *ONSCN     016244/M092    3490
02:28:34 *MISC      016877/M463    3431 Comment:at 35th/north nothing southbound
02:28:36 BACKER     005321/PD03    1922 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE
                                   Operator:016643 OperNames:WINKER, MICHAEL J
02:28:36   COMBIN   009255/PD09    Service:P Call:#150190264 Type:l301 Agency:MWPD
02:28:44   COMBIN   005321/PD03    Service:P Ca11:#150190275 Type:PH Agency:MWPD
02:28:51   MISC     009255/PD09    3410 Comment:OFFICER TC COME TO THE SCENE.. OF ACCIDENT ..
02:29:11   SELECT   008076/PD02
02:29:22   BACKOS   009255/PD09    3210 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE
                                   Opei:ator:015127 OperNames:RILEY, ADAM K
02:29:22 -HOLD
02:30:45 CHGLOC                    3482 Location:3611 N MARYLAND AV Comment:RE:
02:30:51 LOGM                      3482 Message:011501190830022373 MessageType:Text Received:Ol/19/2015
                                   02:30:09 Comment:LOGM
02:31:27 BACKER                    3205 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE
02:31:52 CLEAR                     3205
02:31:56 BACKER                    9205 UnitiD:3410 Location:N 35TH ST I W NORTH AV,MKE
02:32:20 CLOS                      9205 Location:N 35TH ST I W NORTH AV,MKE
02:32:29 CLOS                      3410 Location:N 36TH ST I W NORTH AV,MKE
02:32:32 *ONSCN     019453/M451    3330
02:32:40 CHGLOC     009255/PD09    9205 Location:N 36TH ST I W NORTH AV,MKE
02:33:08 *RFT       019453/M451    3330 Comment:INQUffiY QPER,JOHNSON,DEBRIBELLE,B,F,B,07071993,,,
02:33:59 *RFT                      3330 Comment:INQUffiY QPER,JOHNSON,DEBRIELLE,B,F,B,07071993,,,
02:34:47 *RFT       019710/M7769   3450 Comment:INQUffiY QVEH,357WVX,PC,15,
02:37:11 *RFT       019453/M451    3330 Comment:INQUffiY QPER,JOHNSON,DEBRIELLE,D,F,B,07071993,,,
02:38:13 *RFT       019710/M7769   3450 Comment:INQUffiY QVEH,280LPY,PC,15,,
02:38:57 *ONSCN                    3450
02:39:53 ONSCN      009255/PD09    3430
02:42:15 *ONSCN     015962/M9986   3482
02:45:09 XPRMPT     008076/PD02    1922 Operator:016643 OperNames:WINKER, MICHAEL J
02:45:09 XDISP                     1921 Operator:015497 OperNames:PETERSON, JAMES C
02:45:12 ONSCN                     1921
02:47:37 *RFT       019453/M451    3330 Comment:INQUffiY QVEH,357WVX,PC,OO,,
02:47:41 CHGLOC     009255/PD09    3330 Location:FROEDTERT MEMORIAL LUTHERAN HOSPITAL,MKE
                                   Comment:MED 71//REQ SOMEONE TO BRING AN OWl KIT /!/PAPER



http://browser!LIVE/Html/SystemDocs/CADinterface.aspx? CMD=QCH&QQQ=.l50 190259&From=&To=&...   4/29/2015
                                                                 16CV1089
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 165 of 805 Document 80-21- 0160
Police Call #15019025(                                                                         Page 4 of6



                                    WORK
02:48:10 BACKOS                     3330W UnitiD:3410 Location:N 36TH ST I W NORTH AV,MKE
02:48:20 *ONSCN 019453/M451         3330
02:48:34 NOTIFY 009255/PD09         3330 Notified:MCSO
02:52:35 BACKOS 008076/PD02         3450W UnitiD:3450 Location:N 35TH ST I W NORTH AV,MKE
02:52:49 CHGLOC                     3450 Location:FROEDTERT MEMORIAL LUTHERAN HOSPITAL,MKE
                                    Comment:DROPPING OFF OWl KIT & PAPERS, 1/2 REMAINING AT
                                    ACCIDENT SCENE
02:53:02 *RFT   019453/M451         3330 Comment:INQUIRY QVEH,,,2FAFP71W67Xl10523,
02:53:41 BACKOS 008076/PD02         3341W UnitiD:3341 Location:N 34TH ST I W NORTH AV,MKE
02:54:10 CHGLOC                     3341W Location:FROEDTERT MEMORIAL LUTHERAN HOSPITAL,MKE
                                    Comment:IN MED 14 WITH INJ OFFICER
02:55:15 NOTIFY                     3330 Notified:MCSO
02:55:20 NOTIFY                     3341W Notified:MCSO
02:55:24 NOTIFY                     3450 Notified:MCSO
02:56:08 ONSCN       005321/PD03    9205
03:00:59 CLOS        008076/PD02    3450 Location:N 35TH ST I W NORTH AV,MKE
03:01:02 *CLEAR      018526/M9868   766 Dispo:C18 DispoLevel:O
03:01:14 CHGLOC      008076/PD02    3450W Location:FROEDTERT MEMORIAL LUTHERAN HOSPITAL,MKE
                                    Comment:TO DROP OFF OWl KIT & PAPERS
03:01:26 MISC                       3450 Comment:MEDIA ARRIVED
03:09:03 *RFT        014748/M143    3430 Comment:INQUIRY QVEH,280LPY,PC,15,
03:09:39 *RFT                       3430 Comment:INQUIRY QVEH,357WVX,PC,15,,
03:09:42 CONTCT      009255/PD09    3330 9205 19213210 3330W 3341 3341W 3390 3410 3430 ContactTime:120
03:09:42 CONTCT                     34313450 3450W 3460 3482 3490 ContactTime:120
03:15:00 *RFT        019710/M7769   3450 Comment:INQUIRY QPER,JOHNSON,DEBRIELLE,D,F,B,07071993,,
03:15:53 CLOS        009255/PD09    3210 Location:D3,MKE Comment:DROPPING OFF PROPERTY
03:20:41 CHGLOC                     3330W Location:FROEDTERT MEMORIAL LUTHERAN HOSPITAL,MKE
                                    Comment:MEET WI PARTNER
03:22:29   CASE                     3330 Incident#:IR150190017 Comment:019453
03:29:34   CLEAR                    3210 Dispo:C18 DispoLevel:O
03:31:58   *CHGLOC 019710/M7769     3450 Location:3500 W NORTH
03:32:55   *MISC   014748/M143      3430 Comment: CITY DPW TOWING 9282 SQUAD CAR, VEHICLE# 764
03:34:23   *MISC                    3430 Comment:TOW# 1607314 FORMITSUBISHI GALANT, PLATE#357-
                                    WVX
03:35:01 CHGLOC 009255/PD09         3490 Location:FROEDTERT MEMORIAL LUTHERAN HOSPITAL,MKE
                                    Comment:MEET WI PARTNER
03:35:04 NOTIFY                     3490 Notified:MCSO
03:37:53 *RFT        024292/M156    3341 Comment:INQUIRY QVEH,141CDE,PC,OO,,
03:44:49 *ONSCN      016244/M092    3490
03:48:11 CHGLOC      009255/PD09    9205 Location:D5,MKE Comment:RE
03:48:43 *ONSCN      019710/M7769   3450
03:50:41 CLEAR       009255/PD09    3450 3450W Dispo:C18 DispoLevel:O
03:53:15 MISC                       3410 Comment:D3 P/U KEY CAR 764.. DAMAGED SQD..
03:53:22 MISC                       3410 Comment:3430 HAS THE KEYS
04:01:49 MISC                       3430 Comment:MFD/ FLUSH OF VEHICLE FLUIDS.. TOWS ARE HERE
04:02:16 MISC                       3430 Comment:MFD/ NOTIFIED// ENROUTE
04:07:47 CONTCT                     3330 9205 19213330W 33413341W 3390 3410 3430 3431 ContactTime:120
04:07:47 CONTCT                     3460 3482 3490 ContactTime:120
04:08:47 CHGLOC      005321/PD03    1921 Location:FROEDTERT MEMORIAL LUTHERAN HOSPITAL,MKE
04:15:41 *MISC       014748/M143    3430 Comment:MFD ENGINE 32 ON SCENE
04:17:46 ONSCN       005321/PD03    9205
04:20:49 *MISC       014748/M143    3430 Comment:ENGINE 32 HAS COMPLETED THE FLUID CLEAN UP
04:21:28 ONSCN       005321/PD03    1921
04:23:36 *CHGLOC     014748/M143    3430 Location:D3



http://browser!LIVE/Html/SystemDocs/CADinterface.aspx? CMD=QCH&QQQ=.150 190259&From=&To=&...   4/29/2015
                                                                 16CV1089
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 166 of 805 Document 80-21- 0161
Police Call #15019025(                                                             (               Page 5 of6



04:27:21   *ONSCN             3430
04:29:39   CLEAR  009255/PD09 3490 Dispo:C18 DispoLevei:O
04:30:13   CHGLOC             3341W Location:D3,MKE Comment:DROPPED OF AT D3// BY 3490
04:35:09   CLEAR              3460 Dispo:C18 DispoLevel:O
04:35:22   CLEAR              3431 Dispo:C18 DispoLevel:O
04:35:52   CLEAR              3341 Dispo:C18 DispoLevei:O
04:36:00   BACKER             3341 UnitiD:3341W Location:D3,MKE Operator:018140 024292
                              OperNames:VOLLRATH, JESSE J NUTER, ALEXANDER D Comment:P/U
                              PARTNER
04:37:53 CLEAR                3390 Dispo:C18 DispoLevel:O
04:39:00 *ONSCN 024292/M156 3341
04:40:58 CLEAR   009255/PD09 3430 Dispo:C8 DispoLevei:O
04:46:25 BACKER               3390 UnitiD:3330 Location:FROEDTERT MEMORIAL LUTHERAN
                              HOSPITAL,MKE Operator:018121 OperNames:JOHNSON, BRANDY C
                              Comment:ER RM 29.. TAKE OVER FOR 3330
04:51:39 SELECT
04:51:49 CHGLOC               9205 Location:FROEDTERT MEMORIAL LUTHERAN HOSPITAL,MKE
                              Comment:RE
04:51:49 -HOLD
04:51:52 NOTIFY               9205 Notified:MCSO
05:02:06 ONSCN                3330W 3341W
05:02:35 CONTCT               3390
05:05:23 *ONSCN 018121/M081 3390
05:20:47 ONSCN   005321/PD03 9205
05:23:00 *CHGLOC 019453/M451 3330 Location:D3 Comment:RE
05:24:32 *ONSCN               3330
05:25:52 CLEAR   008076/PD02 33413341W Dispo:C18 DispoLevei:O
05:29:45 *CHGLOC 015962/M9986 3482 Location:D3 Comment:SECURE
05:31:36 CLOS    008076/PD02 3410 Location:D3,MKE
05:31:44 CHGLOC               3482 Location:D3,MKE
05:31:50 CLOS                 3330 Location:D3,MKE
05:36:42 *ONSCN 015962/M9986 3482
05:47:38 CONTCT 009255/PD09 3330 920519213330W 3390 3410 3482 ContactTime:90
06:11:35 CLEAR                3482 Dispo:C18 DispoLevel:O
06:22:38 CLEAR                9205 Dispo:C8 DispoLevei:O
06:22:55 MISC                 Comment:C18 FOR 9205
06:27:38 CLEAR   008076/PD02 3410 Dispo:C8 DispoLevei:O
06:45:38 CLEAR   005321/PD03 1921
07:18:09 CONTCT 009255/PD09 3330 3330W 3390
07:45:08 TRANSP 013528/RD04 3390 Location:D3 #C1,MKE
07:59:51 CMPLT                3390
08:38:33 CLEAR                3390
09:31:03 MISC                 3330 3330W Comment:N I R (SEVERAL TIMES)
09:41:32 SCDOFF               3330
09:41:36 SCDOFF               3330W
09:41:40 CLEAR                3330 3330W Dispo:C1 DispoLevel:O
09:41:40 -CLEAR
09:41:40 CLOSE
                                                                     ---------
CONTACT INFO·
 !Name                   IIPhone       IIRPaddr    !!contact?                                 !I
                                                                       IILanguage?IIResolved? satisfied ?I

 IFEMALE CLLR
                         w414) 405-
                          4617         I           II~ITHER
                                                   . Call!InPerson     JIEnglish       lc=JD
II                       lk414) 759-   II          II                  II              II     II           I

http://browser/LIVE/Html/SystemDocs/CADinterface.aspx? CMD=QCH&QQQ=.150 190259&From=&To=&... 4/29/2015
                                                                    16CV1089
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 167 of 805 Document 80-21- 0162
Police can #1501902f-                                                              (             Page 6 of6



                                                                       ,,
II                       118229        II          I                                   II   II            I
!DARREL OWENS
                         I            I            'EITHER
                                                   . Call/InPerson     !!English       ILJD
                                                                        ~LJD
                         w414) 628-                'EITHER
 IIVETTE                  4354         II          . CalVInPerson


                                                                        ~LJD
                         w414) 722-                I EITHER
!MALIK                    4618        _II          . Call/lnPerson
                                                   I. EITHER
 ICHRISTOPHER
  THURMAN                liN/A
                                        13421 w
                                         NORTH        Call/lnPerson    CJLJD




http://browser/LIVE/HtmVSystemDocs/CADinterface.aspx? CMD=QCH&QQQ=.l50 190259&From=&To=&... 4/29/2015
                                                                16CV1089
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 168 of 805 Document 80-21- 0163
                                                                                                 Page 1 of1
                   (                                                              (

                  8PD0900925519-JAN-2015 02:30:510Message From Terminal/Unit:             3482     Operate
Originally Sent To: -D3
Date/Time Sent: 19-JAN-2015 02:30:01
OSHOW US ENROUTE TO 3611 N MARYLAND AVE REGARDING




http://browser/LIVE/Html/SystemDocs/CADinterface.aspx?MVIEW+Message:MSGIDO 115011908300223 73    6/12/2015
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 169 of 805                      16CV1089
                                                                            Document 80-21- 0164
Police Call #15019026t ·                                                                                 Page 1 of 1
                                                                                            (

Detailed History for Police Call #150190264 As of 4/29/2015 20:25:58

Output for:

Priority:2 Type:1301- ACC PI
Location:N 35TH ST I W NORTH AV,MKE < 22001 3498>
!created: llol/1912015 02: 17:21jjPT09jj024638j
jEntered:llol/1912015 02:20:30!IPT09jjo24638j
lctosed: llo111912015 02:28:36j~j009255j

IC: PrimeUnit: Dispo: Type: 1301 - ACC PI
Agency:MWPD DAREA:D3 Squad Area:330 RptDist:3641            0   Detail

02:17:21 CREATE Location:N 35TH ST I W NORTH AV,MKE Type:1301 Name:MALE CLLR Phone:(414) 426-
                 6562 DAREA:D3 RptDist:3641 TypeDesc:ACC PI LocDesc: < 22001 3498> Priority:2
                 Response:1PO Agency:MWPD LocType:H Contact?:EITHER Call/InPerson
                 Language?:English
02:17:21 ALI     E911Phne:4141426-6562 E911Pilot:4141511-7387 E911Add:3100 W NORTH SW,:XX
                 E911Subs:AT & T MOBILITY E911Srce:WRLS AliLong:-87.953131 AliLatitude:43.061546
02:20:30 ENTRY   Comment:AMB SENT. CLLR STS THERE ARE 2 POLICE OFFICERS IN AN ACC AT
                 LOC. CLLR STS THIS JUST OCC.
02:20:30 VEH     V#:1 VehCol:TAN Misc:UNMARKED VEH
02:20:30 VEH     V#:2 VehCol:WHI
02:20:30 SUBJ    S#:1
02:20:30 SUBJ    S#:2
02:20:30 -PREMIS Comment:PPR
02:20:40 SELECT
02:21:01 HOLD
02:21:04 INFO    Priority:2 Comment:CLLR WAS NOT INVOLVED IN THE ACC. NFI
02:21:05 NOMORE
02:21:41 XREF    Service:P Call:#150190259 Type:1301 Agency:MWPD
02:22:55 SELECT
02:26:09 MISC    Comment:PER POLE CAM, UNABLE TO SEE ACCIDENT, 35TH I GARFIELD CAM IS
                 NOT OPERATIONAL
02:28:31 SELECT
02:28:36 COMBIN Service:P Call:#150190259 Type:l301 Agency:MWPD
02:28:36 -CLOSE

CONTACT INFO:
!Name            !!Phone           IIRPaddr llcontact?                   !!Language?   !!Resolved? !!satisfied?
                 ~========~~==~~============~
jMALE CLLR       lk414) 426-6562   II           !!EITHER Call/lnPerson   IIEnglish     II           II




htto:l/browseriLIVEIHtml/SvstemDocsiCADTnterface.asnx? CMD=OCH&000=.150 190204&From=&To=&... 41291201 'i
                                                                   16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 170 of 805 Document 80-21- 0165
Police Call #15019027( ·                                                                      Page 1 of 1
                                                                               (

Detailed History for Police Call #150190275 As of 4/29/2015 20:50:58

Output for:

Priority:1 Type:PH- PHOTO ASSIGN
Location:N 35TH ST I W NORTH AV,MKE < 22001 3498>
lcreated:llol/1912015 02:27:39jjPD09!1oo9255j
IEntered:llol/1912015 02:27:39!1PD09!1oo9255j
!Closed: llo111912015 02:28:44j~!oo532lj

IC: Prime Unit: Dispo: Type: PH- PHOTO ASSIGN
Agency:MWPD DAREA:FI(D3) Squad Area:330 RptDist:3641    0Detail

02:27:39 CREATE Location:N 35TH ST I W NORTH AV,MKE Type:PH DAREA:D3RptDist:3641
                 TypeDesc:PHOTO ASSIGN LocDesc: < 22001 3498> Priority:2 Agency:MWPD SquadArea:330
                 LocType:H
02:27:39 ENTRY DAREA:D3-->FI Priority:2-->1 Comment:PER 3410 REQ ID TECH RE: ACC PI
02:27:39 -PREMIS Comment:PPR
02:28:18 SELECT
02:28:44 COMBIN Service:P Call:#150190259 Type:1301 Agency:MWPD
02:28:44 -CLOSE




httn:l/browseriLIVE/Html/SvstemDocsiCADinterface.asox? CMD=OCH&000=.150190275&From=&To=&...   412912015
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 171 of 805                  16CV1089
                                                                        Document 80-21- 0166
Unit 9288                                                                                           Page 1 of1
                    (                                                                     (

Output for:

Detailed History for Unit 9288 Between 01/18/2015 00:00 And 01/19/2015 23:59   D Detail
00:05:48    LOGOFF
15:59:35    LOGON Operator:010730 OperNames:CARR, JUANITA DAREA:CITY
19:52:39    RELOG Operator:010730 OperNames:CARR, JUANITA DAREA:CITY
23:54:53    LOGOFF




http://browser!LIVE/Html!SystemDocs/CADinterface.aspx?_ CMD=QUH&QQQ=9288&From=O 11820 15&To...       4/13/2015
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 172 of 805                            16CV1089
                                                                                  Document 80-21- 0167
Unit9291                                                                                              Page 1 of 1
                                                                                            (

Output for:

Detailed History for Unit 9291 Between 01/18/2015 00:00 And 01/19/2015 23:59   0   Detail

03:56:43 LOGOFF
15:59:19 LOGON Operator:012860 OperNames:LEWANDOWSKI, SHANNON DAREA:CITY
[01/19/2015]
03:48:53 LOGOFF




http://browser/LNE/Html!SystemDocs/CADinterface.aspx?_ CMD=QUH&QQQ=9291 &From=O 11820 15&To. ..       4/13/2015
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 173 of 805                             16CV1089
                                                                                   Document 80-21- 0168
P0-15A 3/98 SUPPLEMENTAL~      ~R""'T~0:=:-~IN~C~ID.,..E~N""'T""'S~UP~P~L--E....
                                                                            M""'EN.,..T~""'P~AG~E~1""'o""'F~1---,.-D~AT__.E~O-F~R'-'~l tT     INCIDENT/ACCIDENT#
MILWAUKEE POLICE DEPARTMI::r.IT          [8] ACCIDENT SUPPLEMENT                                                        04/20/2015            S467931-2
                                         0 JUVENILE SUPPLEMENT
  '
  ~    '
                 INCIDENT                                                                            DATE OF INCIDENT/ACCIDENT

INCIDENT ·             OWl Causing Injury Debrielle Johnson                                      01/19/2015
INFORM~TIO~
 ;' ·~ ,
            ·
         , ,,          VICTIM                                                                    LOCATION OF INCIDENT/ACCIDENT                              DIST.#

'L·•,,· ·.,            Det S Lewandowski & Det J Carr                                                   1
                                                                                                 N. 35 h St. At W. North Ave                                3
JUVENILE LAST NAME                   FIRST                         MIDDLE                        DATE OF BIRTH                      0       DETAINED
                                                                                                                                    0       ORDERED TO MCCC
                                                                                                                                    0       OTHER
QUANTITY                   I   TYPE OF PROPERTY          I                  DESCRIPTION                        I   SERIAL#            I   CODE#        I  VALUE

      This report is typed by PO Maurice Woulfe, Assigned to Court Administration Section as the Traffic Liaison Officer.

   On Monday, April 20, 2015 at 2:35 PM, I spoke with Detective Juanita Carr over the phone regarding the injuries that she
suffered as a result of this crash. Det. Carr said that she suffered a concussion, Neck Pain from 3 bulging discs in her neck,
upper and lower back pain and has one bulging disc in her lower back. Det Carr said that she was also diagnosed with
Carpal Tunnel in both wrists as a result of this crash.

   Det. Carr said that she received treatment from the Emergency Room at Froedtert Hospital the night of the crash. She
has gotten treatment from her regular Doctor- DrS. Gundamraj at her office at the Aurora Medical Center located at 3289 N.
Mayfair Rd, Wauwatosa, WI 53226.

   Det Carr said that she is being treated by Dr. Jamie Edwards, an orthopedics Doctor at his offices at 3111 W. Rawson Ave
Suite 215, Franklin, WI.

   Det Carr said that she is being treated by Dr. Erin O'Toole, a Concussion specialist, at his offices at 8825 S. Howell Ave,
Oak Creek WI.

   Det. Carr said that she is being treated by Dr. Steven Trinkl, a carpal tunnel specialist, at his offices at 2323 N. Mayfair Rd.
Suite 310, Wauwatosa, WI 53226.

   Det. Carr said that she is being treated by Dr. Jitendra Baruah, a nerve specialist, at his offices at 2505 N. Mayfair Rd.
Suite 102, Wauwatosa, WI 53226. Dr. Baruah performed a Nerve study on her and determined that she suffered injuries that
resulted in Carpal Tunnel syndrome in both wrists.

   Det. Carr said that she is being treated by Nicole a Physical Therapist specializing in Concussions at her offices at Elm
brook Medical Arts Center, 17000 W. North Ave, Suite 2 West.

    Det. Carr said that she is being treated by Megan a physical Therapist specializing in Head, Neck and Back pain at her
offices at the Orthopedic Institute of Wisconsin located at 2323 N. Mayfair Rd Suite 300, Wauwatosa, WI 53226.

   Det. Carr said that she is supposed to start seeing a speech therapist and a psychologist, but has not been scheduled any
appointments yet.




REPORTING OFFICER                                                                          SUPERVISORS SIGNATURE


PO Maurice Woulfe                                             Payroll      Loc Code
                                                              09070        16




                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 174 of 805 Document 80-21- 0169
                                                                                                      (
P0-15A 3/98 SUPPLEMENTAL REPORT
MILWAUKEE POLICE DEPARTMENT
                                      I
                                      0 INCIDENT SUPPLEMENT
                                      [g) ACCIDENT SUPPLEMENT
                                      0 JUVENILE SUPPLEMENT
                                                                IPAGE 1 OF 1          I  DATE OF REPORT 'INCIDENT/ACCIDENT#
                                                                                         02/06/2015             QQD1J1J


                                                                                                                                         I
                                                                                                                                DIST.#

                                                                                                                                3
JUVENILE LAST NAME            FIRST               MIDDLE                 DATE OF BIRTH                    0
                                                                                                          0
                                                                                                              DETAINED
                                                                                                              ORDERED TO MCCC
                                                                                                                                         I
QUANTITY             I   TYPE OF PROPERTY   I              DESCRIPTION            I   SERIAL#
                                                                                                          0
                                                                                                          I
                                                                                                              OTHER
                                                                                                              CODE#       I   VALUE
                                                                                                                                         I
This report is written by P.O. Brian Pinter1 assigned to CAS, day shift.

On Friday, February 6, 2015, I i'nterviewed Detective Shannon Lewandowski regarding the injuries she suffered as
                                                                                                                                         Il
the result of a squad accident on 1/19/2015. Det. Lewandowski suffered the following injuries:
                                                                                                                                         l
                                                                                                                                          I
   •
   •
       Cervical Musculoligamentous. This is a strained neck injury. It causes delayed speech and memory loss.
       A concussion. Det. Lewandowski suffered 3-4 minutes of loss of consciousness. Det. Lewandowski was
                                                                                                                                         II
       told this by Det. Juanita Carr, who was also involved in the accident.                                                            f

   •   Whiplash
   •   Sprained right ankle
   •   Torn ligament to right ankle
   •   Bruising and swelling to her right leg and ankle

These injuries all caused pain and discomfort. Det. Lewandowski is being treated by Dr. Jamie Edwards.




REPORTIN7:-~6t
                                                                    SUPERVISORS SIGNATURE

                                            PS:008376 Loc; 16




                                                                      16CV1089
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 175 of 805 Document 80-21- 0170
                                 (                                                                                              (


 CONFIDENTIAL REPORT OF LABORATORY FINDINGS                                                                                          · Wisconsin Department of Justice
                                                                                                                                                                              I
 DJ-LE-1 03 (4/12)                                                                                                              Division of Law Enforcement Services
                                                                                                                                   State Crime Laboratory-Milwaukee
                                                                                                                                                1578 South II th Street
                                                                                                                                          Milwaukee, WI 53204-2860
                                                                                                                                                      (414} 382-7500
                                                                                                                                                                          I!
                                                                                                                                                 FAX (414) 382-7507
                                                                                                                                                                          I
 Submitting Agency:                                                                                   Date:
                                                                                                                                                                          i
                                                                                                                            February 13·, 2015                            l
                                                                                                                                                                          i
      Chief Edward A. Flynn
      Attn: Traffic Division                                                                          Case No:              R15-287
                                                                                                                                                                          I
      Milwaukee Police Department
      749 West State Street                                                                           Agency No:            15001956
                                                                                                                                                                          l
                                                                                                                                                                          !
                                                                                                                                                                          I

      P.O. Box 531
                                                                                                     Laboratory Analyst:                                                  I!
      Milwaukee WI 53201
                                                                                                                                                                          1




Case Name:           Johnson, Debrielle (S)                                                                      Bernard Huettl
                                                                                                                  (Toxicology) ~~,i;~~

I do hereby· certify this document, consisting of 1 page(s), to be a true and correct report of the findings ofthe State Crime'L'aboratory on the items
'"mlo_ed " •howo by "''' "''"· Th• "''""'"'''"'the"'"'"'''"' Ofthoeb""''""' '"'"''·                     .P '// ///7!:- . ._
                 Brad D. Sch1mel
                    ATTORNEY GENERAL
                                                                     _ _ __,c.L,:   71.it.~Zl. -'"-_.'-;/r;(;{j__~-?-V_f/L/_-=---
                                                                                                       +
                                                                                                        \J
                                                                                                                             ------
                                                                                                                   v. JzSIGNE~2.-fC(          -20( j
Item A1 (blood), reportedly recovered from De brielle D. Johnson on January 19, 2015 at 0354 hours, was received at the
State Crime Laboratory on January 22, 2015.


ltem A1 (blood)
Toxicologist                   Drug                                                Result                       Uncertainty
                                                                                                                (99.73% coverage probability)
Volatlles Analysis by Headspace Gas Chromatography
Bernard Huettl                 Ethanol                                             0.064 g/1 OOmL               ±0.003 g/100mL



Toxicology analysis of the above item(s) is complete. Upon the completion of all requested analyses, the item(s)
will be returned to the submitting agency.




                  COPYING AND DISTRIBUTION OF THIS REPORT IS THE RESPONSIBILjTY OF THE SUBMITTING AGENCY
      The laboratory rese!Ves the right to choose the items which will be tested and the methods which will be used to test them.

                                                                                                             llllli!IIJ 1111111111111111111111111 IIIII

                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 176 of 805 Document 80-21- 0171
Milwaukee Municipal y~- 1: - Case Infonnation and Online Payment System                                                                                                                Page 1 of 1




                        Offida/ Website ofthe GtyofMI/waukee                                                                                 CALL for Action (414) 285-CilY I Click for Services

                            Directory                Residents             Business             Visitors



             Municipal Court Query System
     Who WeAre             Court Reports and Statistics           Questions & Answers             Forms           Useful Links         Your Feedback

  tr.iD CITY OF MILWAUKEE                                                                    [New Search )
  ._,MUNICIPAL COURT                                      Case Information &
                                                          Online Payment System

                                                                                                                                                    For best results when printing:

                                                                                                                                                   Set page size to 70%
                                                                                                                                                   No "shrink to fit"
                                                                                                                                                   Landscape Orientation
                                                                                                                                                                                               Close


  Case Number: 15002151

   Defendant Information
     Name:                       jOHNSON, DEBRIElLE DOMINICK
     Last Known Address:         N/A
     Month of Birth:
     Sex:                        Female
     Race:                       Black

                                             [ All Cases for Defendant )   ( All Scheduled Appearances I Submit a Plea   J       Make a Payment

  Case Information
     case Type:                  Traffic citation                                                   Status:                       Active
     Violation:                  Statute 341.03(1 ), Oper Veh After Sus/Rev or Can of Reg           Citation!#:                   11009562
     Violation Date:             01/19/2015 08:06AM
     location:                   35TH ST N I NORTH AVE W                                            Deposit Amount:               $88.80
     Plea:                       No Contest                                                         In Collection?                No
     Plea Entered By:            Court                                                              Installment Plan?             No

  judgment
     Finding:                    Guilty                                                             Date:                         03/13/2015
     Penalty:                    $88.80                                                             Due on:                       05/12/2015
     Balance Due:                $88.80                                                             Branch:                       2

     Alternative to Non-Payment by Due Date                                                         Amount                                             Enforced On
     DL Suspension- Concurrent                                                                      2 Years
                                                                                            New Search

                                                                              Return To Municipal Court Home




                                                    Mayor Tom Barrett              Services & Programs                   Web & Email Policies

                                                    Common Council                 Do Business                           Contact Us

                                                    Departments                    Live &Work                                                                                       Design by City of Mil

                                                    Calendar                       Play




https :IIquery .municourt.milwaukee. gov I                                                                                                                                               5/1512015
            Case 2:16-cv-01089-WED Filed 04/22/19 Page 177 of 805                                                                                  16CV1089
                                                                                                                                              Document 80-21- 0172
Milwaukee Municipal             f        'i - Case Information and Online Payment System
                                                                                                                                                           (                           Page 1 of 1




                       omda/ Website oftile City ofMilwaukee                                                                                CALL for Action (414) 286-CilY I Click for Services

                           Directory                 Residents            Business            Visitors



            Municipal Court Query System
    Who WeAre             Court Reports and Statistics           Questions & Answers             Forms           Useful Links          Your Feedback

  ~CITY OF MILWAUKEE
  . , MUNICIPAL COURT                                     Case lnfoJTIIatlon &
                                                          Online Payment System
                                                                                           ( New Search }



                                                                                                                                                   For best results when printing:

                                                                                                                                                   Set page size to 70%
                                                                                                                                                   No "shrink to fit"
                                                                                                                                                   Landscape Orientation
                                                                                                                                                                                              Close


  Case Number: 15002152
  Defendant Information
    Name:                       JOHNSON, DEBRIELLE DOMINICK
    Last Known Address:         NfA
    Month of Birth:
    Sex:                        Female
    Race:                       Black

                                            ( All Cases for Defendant   J ( All Scheduled Appearances I     Submit a Plea ]     Make a Payment

  Case Information
    case Type:                  Traffic citation                                                   Status:                       Active
    Violation:                  Statute 346.37(1 )(c)3, Illegal RlghtTum on Red                    Citation#:                    I1009S73
    Violation Date:             01f19f2015 08:07AM
    location:                   35TH ST N f NORTH AVE W                                            Deposit Amount:               $88.80
    Plea:                       No Contest                                                         In Collection?                No
    Plea Entered By;            Court                                                              Installment Plan?             No

  judgment
    Finding:                    Guilty                                                             Date:                         03(13/2015
    Penalty.                    $88.80                                                             Due On:                       05(12/2015
    Balance Due:                $88.80                                                             Branch:                       2

    Alternative to Non-Payment by Due Date                                                        Amount                                              Enforced On
    Dl Suspension· Concurrent                                                                     2 Years
                                                                                          New Search

                                                                              Return To Municipal Court Home




                                                   Mayor Tom Barrett               Services & Programs                    Web & Email Policies

                                                   Common Council                  Do Business                            Contact Us

                                                   Departments                      llve&Work                                                                                      Design by City of Mil

                                                   Calendar                        Play




https ://query .municourt.milwaukee.gov/                                                                                                                                                5/15/2015
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 178 of 805                                                                                  16CV1089
                                                                                                                                             Document 80-21- 0173
Milwaukee Municipal             f        ·.-J: - Case Infonnation and Online Payment System
                                                                                                                                                           (                           Page 1 of 1




                        Offldal Website ofthe Oty ofMilwaukee                                                                                CALL for Action (414) 286-CilY I Click for Services

                            Directory                 Residents            Business             Visitors



             Municipal Court Query System
     Who WeAre             Court Reports and Statistics           Questions & Answers              Forms          Useful Links         Your Feedback

  tr."ID CITY OF MILWAUKEE
  W' MUNICIPAL COURT                                       Case lnrormalion &                ( New Search J
                                                           Online Payment System

                                                                                                                                                   For best results when printing:

                                                                                                                                                   Set page size to 70%
                                                                                                                                                   No "shrink to fit"
                                                                                                                                                   Landscape Orientation
                                                                                                                                                                                               Close


   Case Number: 15002149
  Defendant Information
     Name:                       jOHNSON, DEBRIELLE DOMINICK
     Last Known Address:         N/A
     Month of Birth:
     Sex:                        Female
     Race:                       Black

                                             [ All Cases for Defendant ]   (All Scheduled Appearances I Submit a Plea    J       Make a Payment

  Case Information
     caserype:                   Traffic citation                                                   Status:                       Active
     Violation:                  Statute 343.44(1 ){a), Operating After Suspension                  Citation!#:                   I1009S40
     Violation Date:             01/19/2015 02:15AM
     location:                   35TH ST N I NORTH AVE W                                             Deposit Amount:             $114.00
     Plea:                       No Contest                                                          In Collection?               No
     Plea Entered By:            Court                                                               Installment Plan?            No

  judgment
     Anding:                     Guilty                                                              Date:                       03/13/2015
     Penalty:                    $114.00                                                             Due On:                     05/1212015
     Balance Due:                $114.00                                                            Branch:                      2

     Alternative to Non-Payment by Due Date                                                         Amount                                            Enforced On
     Commitment- Consecutive                                                                        3 Days

                                                                                            New Search

                                                                              Return To Municipal Court Home




                                                    MayorTom Barrett                 Services & Programs                 Web & Email Policies

                                                    Common Council                   Do Business                         Contact Us

                                                    Departments                      Live &Work                                                                                     Design by City of Mil

                                                    Calendar                         Play




https :II query .municourt.milwaukee.govI                                                                                                                                                5/1512015
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 179 of 805                                                                                     16CV1089
                                                                                                                                              Document 80-21- 0174
Milwaukee MunicipalF 'lrt - Case Information and Online Payment System                                                                                                                  Page 1 of 1
                              \


                       omctal Website ofthe O'fy ofM/Avaukee                                                                                 CALL for Action (414) 286-CilY I Cllck for Services

                           Directory                  Residents               Business           Visitors



            Municipal Court Query System
    Who WeAre             Court Reports and Statistics             Questions & Answers              Forms         Useful Links         Your Feedback

  lfiiD CITY OF MILWAUKEE                                                                                    I
  .., MUNICIPA.l COURT                                    Case lnfomnatlon &
                                                          Online Payment System
                                                                                              { New Search



                                                                                                                                                    For best results when printing:

                                                                                                                                                   Set page size to 70%
                                                                                                                                                    No "shrink to fit"
                                                                                                                                                    Landscape Orientation
                                                                                                                                                                                               Close


  Case Number: 15002150

  Defendant Information
    Name:                         JOHNSON, DEBRIELLE DOMINICK
    Last Known Address:           N/A
    Month of Birth:
    Sex:                          Female
    Race:                         Black

                                              ( All Cases for Defendant   J   (All Scheduled Appearances I Submit a Plea )       Make a Payment )

  Case Information
    Case Type:                    Traffic citation                                                   Status:                     Active
    Violation:                    Statute 344.62(1 ), Operate Motor Vehicle without Insurance        Crtation#:                   11009551
    Violation Date:               01/19/2015 08:06AM
    Location:                     35TH 5T N I NORTH AVE W                                            Deposit Amount:              $114.00
    Plea:                         No Contest                                                         In Collection?               No
    Plea Entered By:              Court                                                              Installment Plan?            No

  judgment
    Finding:                      Guilty                                                             Date:                       03/13/2015
    Penalty:                      $114.00                                                            Due on:                     05/12/2015
    Balance Due:                  $114.00                                                            Branch:                     2

    Alternative to Non-Payment by Due Date                                                           Amount                                            Enforced On
    DL Suspension- Concurrent                                                                        2 Years

                                                                                             New Search

                                                                                 Return To Municipal Court Home




                                                     Mayor Tom Barrett                Services & Programs                Web & Email Policies

                                                     Common Council                   Do Business                        Contact Us

                                                     Departments                      Live &Work                                                                                    Design by City of Mil

                                                     Calendar                         Play




https ://query .municomt.milwaukee.govI                                                                                                                                                  5/15/2015
                                                                  16CV1089
       Case 2:16-cv-01089-WED Filed 04/22/19 Page 180 of 805 Document 80-21- 0175
     ----:(

    (aNTRAL INVESTIGATIONS EARLY                                  SQUAD L~'E-UP                                     SUNDAY,                  01118115

     SUPERVISORS
    ~LT.    ARMBRUSTER, Kevin (000970)                9203
         LT HANLEY, Sean (0079).9)                         X7858                                             9223 DET BURTCH, Kenton (018930)
    -R-LT. I.OUGil, Paul (013455}                     9305 LT. HANLEY. Sean (007929)
      R SGT. HERRMANN, SteYen (010014}                                                                       9225
     DETECTIVES                                       9306
    _R_DETARDIS,I.u~e(00915J.}                  05           X7858                                           9226
          DE" I' BliRTCH, K,nton (018930)       03    9204
    --llETCI\RR.Juanita10107JO)                 03                                                           9229
          llci'CARTER,I."o(008169)              05           fcENTRAL DETECTIVES 11A·7P
    _R_DET llORAVA. Jason (007010)              05    9220                                                   9230 DET FARINA. Andrew (018536)
          DE"I' FARINA, Andrew (OIS536)         03    9221 DBT KOHNERT, Britt (007108)
    -R- DEl' HARMS, Mark (01\320)               05    9291 DET LEWANDOWSKL Sh>nnon {012860)
       R DET IIENNER, James (011 !25)           05                                                     IDISTRICT 3 -LATE POW!'R SHIFT
      R OETJOHNSON,Steven(010978)               03                                                           9288 DET CARR, Juanita (01 0730)
    --DEl'. IOHNSON, Troy (0 17794)             DS
    -R-DETKNITrER,Daniei(OIJ913)                03           fD!STRICT I· FBI TASK FORCE                     9293
    =     DET KOHNERT. Brill (007108)           03    9222
    _R_DBTLACKOVIC,Scott(OI5116)                05    9227                                                   9294
          DEl' LEWANDOWSKI, Shannon (012860)    03    9232
    -R-DE"I' MALANCIIE, Gena (011333)           03                                                           9271 DET IOHNSON, Troy (017794)
    -R- DET I'ORTNOY, Ann< (0 IS 126}           03           fMETRO TASK FORCE
    -R-DH 1\lJTIIIiRFOIUl, Carlos (010270}      05    9257
    -R-1)1;1' SIIEiiiiAN. Wilham (012432)      wnoo
    -R-IJIO:l'SIMS.Jcromc(ll015~7)              03
   --DGT SUIMCZEWSKI. Mich•d (01 5508)          05
     R IJETTANEM, Michn<L (01287Q}              03
     R DET VARTANIAN. Ch,,d(018031}             05                                                           9224
   -R- DEl' IV ARil, Mitchell (007360)          05
   =DE1'WOODEN,Kcn)atte(OIIl51}                 05                                                           9228 D£T SLOMCZEWSKI, Michael (015508)

                                                                                                             9270

                                                                                                       folslrl<:t I ARSON OETECTlVE ·EARLY SHIFT
                                                                                              11A·7P         9265 DET CARTER, Leo (008169)

                                                                                                       I DISTRICT I ·LATE POWER SHIFT
                                                                                                             9290

                                                                                                             9292

                                                                                                             9286 llHT WOODHN, K'n)'UII< (01 1351)


                                                                                                       ID1str1ct 5 ARSON   OETECTlVE • LATE POWI'R
                                                                                                             9266
                                                                                                             9287




                                                           16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 181 of 805 Document 80-21- 0176
                                                                                                                                                                                                                               (
                                                                                                                                                                                                                               \
                                                                                                                                                                                                                                                UPDATED
                                                                                                     DISTRICT THREE - LATE SHIFT                                                                                                               3/30/15 20:22


                                                ~       '.·.·.·",',·
                                                          -         .. ·,·       ' ,'':·:,
                                                                             _' '<i                    '"··'                                                                                                                                 PRELIMINARY LINE-UP
                                                1'' '

I '' ·,· '                         •' ' SUPERVISORS ,'                                                     •·.   'I             1.· ' ,.             .·,OFFICE PERSONNEl) '' ' <.                I I·'           ' ' • '•. SECTORAREA320i'                     ,!   ,·,     j,        '   I
__V_ _ 007345 LT. FOSTER, M'Johno R.             CAPT:                                                                                                                                              3320L 016255 KRAKER (B,I,L,NP,R)
                                                   LT: 018008 SGT LASSANSKE (CIT,I,L,R,T)
_ _ _ 018008 D/SGT. LASSANSKE, Michael W.                     (ROLL CALL, 11P-7A)
FMLA% 015481 SGT. HEWITT, Raymond M.          AiD SGT: 018124 PO MA (B,C,I,L,NP,R,RF,T)                                                                                                             3321L                          NIS
 ACAD 013216 SGT. LIESKE, Thomas M.          BOOKER: 016282 WILKE (B,C,CIT,FTO,I,L,NP,R,T)
 ACAD 018141 SGT. WEBER, Todd D.                  CLK:
                                                  CLK:
I ' ' ' '' ·,· ,·: ;;
            'CLERICAL•                   ' lcoNSOLE: 015349 HERNANDEZ (B,C,CST,L,NP,R)                                                                                                             I·      >•                 i'   SECTOR AREA 330 ,' ''.                                 I
  H   002846 PDOA BERENDT, Mary L.           DESK PO: 021478 CHISUM (CIT,CST,F)                                                                                                                     3330L 021475 AINES (CIT,CST,L)
  H   003577 PDOA WALTERS-BOYD, Neaver C.                                                                                                                                                                 019453 WIETING (C)
~~~~~~~~~~~~~~~~AVE WEST
)1           'c,'; ·                           POLICE AIDE .;,,                                !•:   ' · '       I    CON/SS: 024086 SWEENEY(CST,NP,T)
                                                                                                                                                                                                    3331L 015968 WILSON (BIC,CIT,FTO,L,NP,T)
                                                                                                                                I      l   '   ' '    PATROL SERGEANTS' ' \' .,                           024621 SOWIN (OIT)
  :.. 1,· ,-;·.:::!:,'\;,,_           -··'/.   ··.OFFICERS                         ',·:·\;,"          ':·.;·;. I         3410 008099 GRUBICH (MIRT) (to cover)
          021475                                 AINES, Sean M.
    R     010723                                 ANTONIAK, Donald S.                                                     3311                        NIS                                           jr ,. • .. ,; •                 SECTORAR,EA.340
   0/0    018422                                 CABRAL, Andres                                                                                                                                     3340L                          NIS
          021478                                 CHISUM, Corianna E.                                                     3312                        NIS
 0/0 (RP) 016626                                 CHOVANEC, Aileene I.
          024276                                 DOMBECK, Ryan S.                                                        3313                        NIS
          021480                                 DREWEK, Daniel J.                                                                                                                                  3341L 018140 VOLLRATH (B,CIT,L,NP,R)
    R     018631                                 FARKAS, August J.                                                                                                                                               (repl for Chovanec)
    R     024278                                 FINKLEY, Melvin L.                                                                                                                                       024292 NUTER
    H     019712                                 FITZPATRICK, Zachary T.
    R     024279                                 GONZALEZ, Adam M.                                                                                                                                 f'•.· ''                .;:·sECTORAREA350f(·•.:,·,                            ·:;···'''
   FRL    017786                                 GOODWIN, Shannon Y.                                                                                                                                3350L 024276 DOMBECK
          015349                                 HERNANDEZ, Roberto A.                                                                                                                                    021480 DREWEK
          018121                                 JOHNSON, Brandy C.
    R     017457                                 KIEFER, Margaret J.
          016255                                 KRAKER, Jerry J.                                                               1·.'       ,>:., SPECIAt: ASSIGNMENTS ' '' '',                      3351L                          NIS
          018124                                 MA, Kenneth Y.
    R     014765                                 MAGEE, Eric T.                                                          3368                        NIS
   0/0    019200                                 McKINLEY, Markel R.
          024292                                 NUTER, Alexander D.                                                                                                                               ji.:<        . ·'   i '.   !: 'PATROLWAGOW':;·
          024086                                 SWEENEY, Eric M.                                                                                                                                   3390L 018121 JOHNSON (B,C,F,T)
    R     018140                                 VOLLRATH, Jesse J.
          019453                                 WIETING JR., Scott R.
          016282                                 WILKE, Kevin M.
          015968                                 WILSON, Anthony L.


~-~P:ni=l£§6§:1~;i!M~!N~A"C~.I
         R                    024608 JUMES, Charles L.
                              024621 SOWIN, Zachary L.




                                                                                                                                                           · >:TAAININGr·,::., .. • .: ·:·,,,,                    '' ' EQUIPMENT ON STREET.;                         ..•.         '       I
                                                                                                                                                                                                                                   E.C.D.S
                                                                                                                                           DAAT 720 UPDATE TRNG (8A-4P)                                                0           PATROL RIFLES
                              Total PO's                                                25                                                   SGT LIESKE I SGT WEBER
                               Working                                                  13
                                  R
                                  H
                                 0/0
                                  v
                               Oth Sch
                                  s




                                                                                                            16CV1089
                                                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 182 of 805 Document 80-21- 0177
                                                                                                            (




                                  DISTRICT THREE - POWER SHIFT
                                                                                                           UPDATED:
      FULL

.iillrn~~~~~~~ 18,2015 ~~ffi!Q~~~~
                                                                                                         3/30/2015 20:23
                                                                                      l•!lf!M·~e~n:oit"AR~~3ata'•!$1
                                           SQD#                                SQD#
                                            3410 008099 GRUBICH, Wade SGT       3430 014748 GOGGINS, Joseph (CP,L,R,NP,FTO)
                                                 (MIRT) 7P-3A                        014727 DESTEFANIS, Michael
                                           3411

                                           3418                                3431   019738 MICHALAK, Richard
                                                                                      016877 CARLSON, Joseph
      008844       DAVIS, Leon
R     019233       DELANEY, Thomas
      014727       DESTEFANIS, Michael
      017996       FASULO, Michael
      019710       FEKETE, Ryan            3480                                3440
      016244       FLANNERY, Brian
      014748       GOGGINS, Joseph
      018117       GRETENHARDT, Michael
R     008850       HOPGOOD, Troy           3481                                3441   008844 DAVIS, Leon (NP)
FUR   017463       JELINEK, Kyle
      019729       KEMPEN, Andrew
      009066       KNOX, Anthony
      018938       KOWALIK, Miles          3482
      016077       KRUMNOW, William
      009073       LEIBSLE, Larry                                              3450 009073 LEIBSLE, Larry (CST,I)
      019738       MICHALAK, Richard                                                019710 FEKETE, Ryan
      011680       NELSON, Nancy
      017923       NEMETH, Joshua
      018013       ORLANDO, Procopio                                           3451
      019741       RUBLEE, Michael
      013918       SCHULZ, Jason
      017473       SMITH, Robert
      015962       STACEY, Debora
      007525       WILHELM, David          3465
R     018035       YINKO, Frank R.
                                                                               3490 009066 KNOX, Anthony (PR, T)
                                                                                    016244 FLANNERY, Brian (PR, NP, GS)

                                           3456    018013 ORLANDO, Procopio
                                                   013918 SCHULZ, Jason               l~'fJW€JQ:c!'RP~I
                                                   (Bicycle Patrol)            3460 007525 WILHELM, David (T,L,R)
      Total PO's             27                                                     017473 SMITH, Robert (L,R,NP,ET)
       Working               15            3457
          R                  9
          H                  0
         0/0                  1
          v                  0
      OlhSch(T)              0              9288 010730 CARR, Juanita
          s                  0
                                            9291
                                                                                      Patrol Rifles: 3
      010730       CARR, Juanita            9292 012860 LEWANDOWSKI, Shannon          ECDs: 2
      010978       JOHNSON, Steve
       17794       JOHNSON, Troy            9293
      012860        LEWANDOWSKI, Shannon
      012879       TANEM, Michael           9294




                                                                              16CV1089
                   Case 2:16-cv-01089-WED Filed 04/22/19 Page 183 of 805 Document 80-21- 0178
         FULL                                         - 'JISTRICT #5                                     POWER SHIFT
                        I                                                                                  DATE: SUNDAY, JANUARY 18,2015
I'-~-;-;U:;PE;;;:R~V;;-;:IS;-::O:-;:!;R-=:-S"i'""7!,~--,'-.~
                                                          ... -:-,:-:::,,,.-:c-,,.:"'"';,,·-:-·,·,-:-,,=.,.,-~1  IPATROtSE~Gt;ANT, ,: ·'   ', I
                                                                          5410        NIS
                                                                          5411 012429 SEBESTYEN
                                                                          5412        NIS
~~~~~~~~~~~~~


_B_ 024062 AMBORN, Clayton PO                                                                                                                       5438              NIS
     017774              BEASLEY,Melanie PO
     018624              BUSSHARDT, Jessie PO
_B_ 024277               DONAHUE, Casey PO
     018114              DRISCOLL, Michael PO                                                                                                      5448 022645 SUTYAK
  R 014708               GRABOWSKI, Blaine PO                                                                                                           019772 HINSENKAMP
     024280              GROSS, Andrew                                                                                                                         CAR#283
     016226              HARRIS, Chauncey PO
     019772              HINSENKAMP, Jared PO
~ 018432                 KELLER,Daniel PO                                                                                                         5462                NIS
  R 022616               KENNEDY, Jeffrey PO
 F/% 017798              KRUEGER, Jeffrey PO
  R  022622              KWIATKOWSKI, Zachary PO                                                                                                                                                                .I
     014106              LEES, Michael PO                                                                                                         5464     016226 HARRIS (BIRT,BIC)
  R 024615               PAVLIK, Douglas-OIT                                                                                                               01 8946 SHIPMAN (T,CIT,MIRT)
  R 019446
     018946
                         NEWPORT, Jonathon
                         SHIPMAN, John PO
                                                                                                                                                                   CAR#261
                                                                                                                                                                                                             ....•.•   ,
     022645              SUTYAK, Daniel PO                                                          Desk PO                                       5468  018677 WATTS
     018677              WATTS, Robert PO                                                           LEES                                                        CAR#291
_B_ 019787               YANG, Joshua PO                                                                                                          ITAVERNsSI;;: ·,: •:''''' '': :·:. :',.'   .··:·:' - : ·   .:.;j
                                                                                                    FMLA                                           5469          NIS
                                                                                                    KRUEGER



                                                                                                                                                  I ' : .:' VIO~EI'ff CRIMI;S SATIJAATIQN; "                 :~ I
                                                                                                                                                  5481  018624 BUSSHARDT
                                                                                                                                                        018114 DRISCOLL (BIC, BIRT,POST)
                                                                                                                                                               CAR#181
                                                                                                                                                   5483        NIS


         NOTES:                                                                                                                                   !RELIEF.·                                                  .... ,
         RIFLES
         TASERS
         MORPHS

         Total PO's 20
          Working 10
                R        9
               H         0
              0/0        0
               v         0
            FMLA         1
             :;          u
           OTHER         u




                                                                                   16CV1089
                        Case 2:16-cv-01089-WED Filed 04/22/19 Page 184 of 805 Document 80-21- 0179
              (                                                                       (
                    Milwaukee Police Department
                                           Incident Report

Incident Type:     Squad Accidents                                         Incident#:       PA-2015-0011
Call Type:                                     Incident Date:        01/19/2015 Time:       2:17
Origin:                                        Date Reported:        01/19/2015 Time:       2:17
Report#:      QQD1J1J 15-019-0017
Location:
Address:      (Verified) 3500 W NORTH AV,, Milwaukee, WI 53208
District:     3                 Squad: 330             Census: 9000             Aldermanic: 15
Status:       Closed                                                      Date Closed:       02/04/2015

Subject(s)
 Subject:           JOHNSON, DEBRIELLE C
   Address:         3112 N 38TH ST

   City:            Milwaukee                      State:       WI             Zip:       53216
   Accident Role:                     Driver

   Unit:                              Unit2

   Injury Type:                       Minor

   Driving Activity:                  Going Straight

   Subject Injured:                   Yes

   Subject Deceased:                  No
   Ejected From Vehicle:              No
   Vehicle Type:                      4DR
   Vehicle Year:                      2002

   Vehicle Make:                      MITSUBISHI

   Vehicle Model:                     GALANT

   Vehicle Color:                     WHITE

   License Plate #:                   357\fiNX

   Type of Plate:                     PC

   State:                             WI

   Vin#:                              4A3AA6G52E032572

   Citation Issued:
   Citation Number:
   Notes:


Employee(s)



                                                                                                           1


                                                            16CV1089
 Case 2:16-cv-01089-WED Filed 04/22/19 Page 185 of 805 Document 80-21- 0180
            (                                                                    (
Employee:         LEWANDOWSKI, SHANNON              ID:     012860        Badge ID:
 Supervisor:                                        ID:
 Accident Role:                Driver
 Unit:                         Unit 1
 Type of Activity:             On Patrol; Responding as
                               Emergency Vehicle
 Manner of Collision:          Angle
 Driving Activity:             Going Straight
 Member Injured:               Yes
 Member Injury Type:           Minor
 Member Deceased:              No
 Squad Number:                 9291
 Car Number:                   764
 Type of Vehicle Involved:     Unmarked Squad
 Member wearing seatbelt:      Yes
 Member fit for duty:          Yes
 Airbag Deployed:              Yes
 Property Damage:              Yes
 Other Injured:                Yes
 Ejected From Vehicle:         No
 Citation Issued:              No
 Citation Number:
 Accident Result of            No
 Pursuit:
Notes:

 Action Taken

   Action Taken:       INTERNAL GENERATED                                       Suspension
                                                                             # Days Start Date
         Due Date:                     Date Action Taken:    01/29/2015
               Type:                       Order Number:
  Review/Hearing:      Date:                    Time:
         Notes:



 Employee Link Details

   Employee Details       LEWANDOWSKI,
                          SHANNON


   Subject Details        JOHNSON,
                          DEBRIELLE C


Employee:         PASSENGER, EMPLOYEE 1             ID:     PASSENGE      Badge ID:
                                                            R1
 Supervisor:                                        ID:

                                                                                                 2


                                                           16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 186 of 805 Document 80-21- 0181
                 --                                                              r



             (                                                                   (
  Accident Role:              Passenger
  Unit:                       Unit 1
  Type of Activity:           Responding as
                              Emergency Vehicle
  Manner of Collision:        Angle
  Driving Activity:           Going Straight
  Member Injured:             Yes
  Member Injury Type:         Complaint of Pain
  Member Deceased:            No
  Squad Number:               9288
  Car Number:                 764
  Type of Vehicle Involved:   Unmarked Squad
  Member wearing seatbelt: Yes
  Member fit for duty:        Yes
  Airbag Deployed:            No
  Property Damage:            Yes
  Other Injured:              Yes
  Ejected From Vehicle:       No
  Citation Issued:
  Citation Number:
  Accident Result of          No
  Pursuit:

 Notes: Detectrive Juanita CARR 010730 Central lnv


  Action Taken

  Employee Link Details

    Employee Details      PASSENGER,
                          EMPLOYEE 1


    Subject Details       JOHNSON,
                          DEBRIELLE C



Details
  District Review Finding:

  lAS Review Finding:

  District Discipline Recommended:

  lAS Discipline Recommended:

  Video Exists:                                No

  Video Reviewed by::

  Type of Accident:                            Department Vehicle Involved; Personal Injury;
                                               Property Damage

                                                                                               3


                                                           16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 187 of 805 Document 80-21- 0182
             (
  Reportable (Over $1000 or PI or over            Yes
  $200 govt dmg):

  Accident Location:                              Public Highway, Intersection/Related

  Investigation Officer:                          PO WIETING

  Photos Taken By:                                ID Division

  # of Photos Taken:                              Greater than 10

  Traffic Investigation (ARU):                    No

  lAS Investigation (lAD USE ONLY):               Yes

  lAS File# (lAD USE ONLY):                       IAS-2015-0032


Assignments

  Group:               Central Investigations -         Assigned To:        HANLEY, SEAN M
                       Supervisors
  Role:                Supervisor                       Assigned By:        HANLEY, SEAN M
 Assign Date:          1/19/2015                        Due Date:
  Completion Date: 1/22/2015                            Recommendation:
  Notes:



  Group:               Central Investigations -         Assigned To:        SGRIGNUOLI, JOHNNY C
                       Commander
  Role:                Reviewer                         Assigned By:        HANLEY, SEAN M
 Assign Date:          1/22/2015                        Due Date:
 Completion Date: 1/26/2015                             Recommendation:     Further Investigation
                                                                            Warranted
  Notes:
 Updated 1/22/2015 2:15:15 AM by 007929:

 Michelle,
 I am concerned with the fact Det Lewandowski and Carr were not reponding to the shooting follow up
 assigned which was in the 2700 blk of N 52nd st. Rather, Det Lewandowski was operating her squad
 w emergency lights to repond to personal business. Either she was exceeding the postd speed limit
 to visit a police officer friend at D5, or her son who had been stopped by UWM police. Regardless,
 operating the department vehicle in such a manner is not authorized.



  Group:               lAD -Admin                       Assigned To:        PAGAN, MICHELLE A
  Role:                Reviewer                         Assigned By:        SGRIGNUOLI, JOHNNY C
 Assign Date:          1/26/2015                        Due Date:
 Completion Date: 1/29/2015                             Recommendation:     Concur with Bureau,
                                                                            Division, District Level
                                                                            Investigation
  Notes:


                                                                                                       4


                                                           16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 188 of 805 Document 80-21- 0183
                (
    Group:               lAD- Admin                   Assigned To:            WILLIAMS, TYRONDA L
    Role:                Create File                  Assigned By:            PAGAN, MICHELLE A
    Assign Date:         1/29/2015                    Due Date:
    Completion Date: 1/29/2015                        Recommendation:
    Notes:



    Group:               Police Academy -             Assigned To:
                         Commander
    Role:                Reviewer                     Assigned By:            WILLIAMS, TYRONDA L
    Assign Date:         2/4/2015                     Due Date:
    Completion Date: 2/4/2015                         Recommendation:
    Notes:



 Notifications

 Exhibits

 Related Incidents

    Incident/Case# Date          Date Reported Incident Type          Status           Report#
    IAS-2015-0032    1/19/2015    1/29/2015     Personnel              Open


Incident Notes:
    This report is typed by Lt. Sean HANLEY, assigned to CID late power shift.
      On Monday, January ·19th, 2015 at approximately 2:17AM, there was a squad accident in the
intersection on N. 35th St. and W. North Av. I, squad 9205, responded to the scene. Upon arriving I was
informed by Sgt. Wade GRUBICH that Det. Shannon LEWANDOWSKI (Squad 9291) was driving the
squad and Det. Juanita CARR (Squad 9288) was in the front passenger seat. He also told me there
were witnesses that said Det. LEWANDOWSKI was traveling E/8 on North Av. She was travelling
through the intersection at N. 35th St., where she had a green light, and a white Mitsubishi Galant
disregarded a red light while travelling N/8 on N. 35th St. causing the collision in the intersection.
    I went over to Det. LEWANDOWSKI and asked her it she was okay, she was on a stretcher and
being treated by MFD personnel. She was not able to tell me much because the EMT's were working on
her.
    I went over to Det. CARR next, who was inside an MFD ambulance. She was also in pain and
receiving medical attention.
    The lady that was in the other vehicle, a 2002 Mitsubishi Galant, white 4dr, WI/357WVX,
VIN#4A3AA6G52E032572, was already enroute to Froedtert Lutheran Memorial Hospital before I
arrived on scene. This lady was identified as Debrielle D. JOHNSON (BF                   ).
    While on the scene I was informed by Sgt. Adam RILEY that the squad car involved in the accident,
a 2007 Ford Crown Vic. 4Dr. Brown, WI/280LPY, VIN#2FAFP71W67X110523, had been travelling with
its emergency lights on. I asked him if he knew of any assignment that required an emergency lights
response. He said he was not aware of any. I was then informed by Sgt. RILEY that Det.
LEWANDOWSKI had told officers on the scene that she was responding to the area of the University of
Wisconsin, Milwaukee, because her son had been stopped in a car by the UWM police. He also stated
the witnesses were stating that Det. LEWANDOWSKI was saying she was responding to UWM because
the UWM police had stopped her son. I asked Sgt. RILEY to confirm if this was true, he returned a short
time later and told me the witnesses were making these statements.
    At this point I contacted Detectives Kenyatte WOODEN and Troy JOHNSON and instructed them to
come to the scene for witness interviews. I did this because the possibility of serious injuries to the
                                                                                                          5


                                                             16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 189 of 805 Document 80-21- 0184
                   I
                   I
                                                                                         (
detectives involvea in the accident and the need for detailed interviews due to the possibility of violations
of Rules and Regulations and SOP.
    I then responded to Froedtert Hospital to check on Detectives LEWANDOWSKI and CARR. They
both had family or friends with them and were receiving medical attention while I was there. Under the
circumstances I decided I would interview them at a later time.
    At 6:38AM Det. LEWANDOWSKI called me and asked me if I would like her to tell me what had
happened. I said "Yes, I would like to know what happened". She stated her and Juanita (Det. CARR)
were going to try to do a consent-search tha.t I had assigned to Juanita. (I had assigned Det. CARR to
go to the address of 2765 N. 52nd St. and attempt to get consent to search the house for a gun relating
to an on-going shooting investigation, IR#15-019-Q017). Det. LEWANDOWSKI told me she was then
contacted by P.O. Melanie BEASLEY (a friend of Det. LEWANDOWSKI that works at District 5, late
power). Det. LEWANDOWSKI informed me that PO BEASLEY had a restraining order against a Police
Officer assigned to the Tac. Squad (Tactical Enforcement Unit). There was a Tac. Officer at District 5,
not the one that PO BEASLEY and a restraining order against, and PO BEASLEY was afraid something
might happen, so Det. LEWANDOWSKI was driving to District 5 to protect PO BEASLEY. Det.
LEWANDOWSKI then told me that while driving to District 5 she got a phone call from her son and he
had been stopped in his car by UWM police, so she was driving to the area of UWM first to find her son,
who was going to call her when he could figure out exactly where he was. I asked Det. LEWANDOWSKI
if she was driving with her red lights and sirens on? She stated she did not have her sirens on but she
did have her red lights on. She said she was driving about 45MPH EastBound on W. North Av. She said
she did not have her red lights on to drive like an emergency vehicle, she just had them on to make cars
pull over and get out of her way. She said she did not see the white vehicle until the last·second. She
had a green light and did not have time to react to the white vehicle that was travelling NorthBound on
N. 35th St. and ran the red light. Det. LEWANDOWSKI then said Det. CARR probably did not see
anything because she asked Juanita (Det. CARR) to find something in her (LEWANDOWSKI'S) phone
because she doesn't mess with her phone while she's driving. Det. LEWANDOWSKI then stated there
was probably video on North Av. that would show the accident.
    On Wednesday, January 21, 2015 at approximately 8:30PM, Lt. Paul LOUGH and I responded to
Det. Juanita CARR'S residence, at 4719 W. Nash St. to interview Det. CARR regarding this incident.
She stated she wanted to respond to the house I had told her to go to for the consent search (2765 N.
52nd St.) She went with Det. LEWANDOWSKI to do this search. While in the car Det. LEWANDOWSKI
wanted to go to District 5 to help a friend and then do the consent search. Det. CARR said that while
they were driving EastBound on W. North Av. at about Sherman Blvd. there were prostitutes on the
sidewalks and Det. LEWANDOWSKI turned on the red lights to scare them. Det. CARR said she doesn't
know if Shannon ever turned the lights off, she thinks she might have left them on, she wasn't really
paying attention because Shannon gave Det. CARR her cell phone and asked her to find "Melanie" in it.
Det. CARR said Melanie is a friend of Shannon that was at District 5 and needed help from Shannon, so
Det. CARR was looking down at the phone when the accident happened. She said she heard Shannon
yell something, she doesn't remember what, and she saw a white blur from the corner of her eye and
the collision occurred. Det. CARR doesn't believe the sirens were on because she heard Shannon yell.
Det. CARR said her memory has suffered since the accident and she has to take notes or she'll forget
things she easily remembered before the accident.
    A check of the area revealed there were no working cameras on North Av. and the pole camera on
35th and Garfield also does not work.
    The squad car is not equipped with a camera.
    The accident was investigated by PO's Scott WIETING and Sean AINES on squad 3330. The
accident is filed under Accident# QQD1 J1J and IR#15-019-0017. The driver of the Mitsubishi,
JOHNSON is being charged with Causing Injury by Intoxication, Operating After Suspension, Operating
Without Insurance, and she had Municipal warrants for Disorderly Conduct and Resist/Obstruct Police.
    Forensic Investigator James PETERSON responded to the scene and took 186 photos at 6:00AM.
    I was not notified or made aware by either Detective that they were responding to District 5 or to the
area of UWM.
    The witness interviews by the detectives are detailed in IR#15-019-0017.




Reviewing Supervisor (Print name)          Signature                    Date


Reviewing Supervisor (Print name)          Signature                    Date

                                                                                                            6



                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 190 of 805 Document 80-21- 0185
                                                                                              FAC SERVICE                                  PAGE   02/02
        05/26/2015               09:18 -· 4149357680

        THIS INFORM1tiON
                                                                           RESTITUTION WORKSHEET                   419?Rs
        IS NOT CONFIDENTIAL                                                      I
               Court Date:-------~·                                             ...L._ _       Case Number:__,..,----~,..........__-
                     6~ f11,1Lt\Y :fb~t...l>~f!"r
               Victim:CkT'-J                                                                   Oefendant:   JPh ;;t);)       lJtbR~ si.L£. ])
               Address:~~~t.~ LwtuJ, S'(                                                       Charge:~------~---~~
               Zip Code: &d..J&.Lll,ll_~.                                 ~~_3                 Read-in Charge: --..,..__----~--~~
               Phone:                                               Work:q~j~3()               V/W Specialist: _    •· _ - ~ ·

               Property Loss,., (itams stolen)
                                                                                  i                                                Value
                                                                                  !

               1.
               2.
... . . . ----·-·'3;-- .... -- .... . ~ ..   ~-·~··----   ,.   ·-·-·· .
               4.
               5.    ~-~--~------+---~~--~--==.,=~==-===="""-"'=-=:=:::..-···                                                                         --··
                            If these items are covered by any inJuranca, chack (                              TOTALS$ - - - - - - - -
                                                                                      l
                                                                                      I




                            If these items are covered by any ins, ranee, chack (

               Miscellaneous losses* (medical expenses, dlr rantal costs, etc,)

               1.
               2,
               3.
               4,                                                                         l
               5.
                            If these Items ate c~ered by any ins~rance, check <.                     > ·      TOTALS $ -~~-----~
                            ,.
              "'Please include ~ of any receipts ·You may ·~ave.
                                                   .       .

              If you checked that some or all ot your losses were covered by auto, homeowners· or renter's insumnce, what was your :tQ.tru
              deduotible{s):                                         . .          .     •              $ --------

              Insurance Company Name(s)/Agents:                            ~S~~ _._~~'-m---~--------~-------·--~­
              Total amount of restitution owed to !lQl!. (total of all items that w~re not covered by Insurance 2l!!.l any deductible(s):

              I believe this information to be true and correct.                                                      $-~-~----

            ~ ~··1m
              Signature of V1                    '"'            (l!lttnk    lU*'"' !!It :,)            Date
                                                                                                             -:;:_2 ', I')
              _ _ _ This information waa provid!i!d by phone to Viotim/Wltne~!: Servir:;e~                                  Date: _ _~-----




                                                                                16CV1089
                     Case 2:16-cv-01089-WED Filed 04/22/19 Page 191 of 805 Document 80-21- 0186
08-28-' 15 03:42 t~f)M- Shorewood PD                       414-847-2828                 T-424   ,~r>0001/0003   F-878
                                                                                                (
       3936 North Murray Avenue
       Shorewood, Wisconsin 53211
       (414) 847-2610
                                                                              Shorewood
       (414) 847-2626 (Fax)                                            Police Department




Fax
       To:     Sgt. Zieger                               From: Sgt. Simandl
       Date: 8/27/15                                     Pages: 3 (incl. cover)
       Re:     Requested call printout




       CONFIDENTIALilY NOTICE: This communication with its contents, including attachments, may
       contain confidential and/or legally privileged information. It i~ solely for the use of the intended
       recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
       applicable laws including the Electronic Communications Privacy Act. If you are not a named recipient,
       please contact the sender immediately and do not disclose the contents to another, use it for any
       purpose, store or copy the information in any medium. Please destroy all copies of the communication.




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 192 of 805 Document 80-21- 0187
      08-28-'15 03:42 fD0M- Shorewood PD                                                     414-847-2828                                T-424 P0002/0003 F-878
                                        (                                                                                                    (




 Reporting Period: 01/19/15- 01/19/15
 Village of Shorewood
 ·1~~9~~4~~ .·                  ·~6~6 ~ M~rv.lan.(.l A~~~$~ .                                               .J)js~uri:J~~c~ ..(9J~·f): . ·
 Reported                   01/1?/2015             2:02:01                            Prir11e unit          9'76
 Priority                    2                                                        Call Taker            Kochevar,   T;~l'llmle   M
 stac:Ked                   2:02:50                                                   Dispatch<!r           salerno, Olga A
 Oisp<!i:Che~l              2:03:53
 Mrivec;l                   2:05:03
                                                                                                            Finish
 Fil1iSi1ed                 2:31:0S

  Notes
               Ol/i9/Hi 02:02:01
                   CAR IN FRONT OF THJ:; HOUSe
                   YELLIN~
                   G PEOPLE
               01/19/15 02:02:58
                   ANOTHeR VEHICL.J:; JUST PULLI!D UP
               01/19/15         0~:0:5:17

                   CFS from •> bV           to DIST
                   Pri from-> 1 to 2
               01/19/15 02:0:S:Hi
                   Upr:f;;~te   reviewed by dispatcher· Salerno, Olga A-238
               01/J9/15 02:03:53
                   Dlspatl:;nec;l: \176, 970
               01/19/15 01:04;17
                   COUPLE: FEMALES/ 4 MALES
               01/19/15 02:04:26
                   NOTHING f1APf'cNING RIGHT NOW
               0 ~/19/15 02:04: 3S
                  POSSIBLY INTOXICATED
               01/19/15 02:05:06
                   CALlER- JAMES EDGAR ·414-630-0689
               01/19/15 ()2:06:07
                  Plates Added : 179WVF;
               01/19/15 02:31:07
                   I' I'D

   Unit;    Hi~l'lty

                                 Llmt       cc        Date/lime                   Officer            Op11r.otor      Disposition
                                 970        01        01/19/15 OZ:03:S3           9100
                                 976        DX        01/19/15 02:03:53           $1760
                                 1170       I:N       01/19/15 02.:04:02          9700
                                 976        Er.l      01/19/;1.5 02:04:02         9760
                                 970        OS        01/19/15 02:0S:03           9700
                                 976        OS        01/19/15 02:05:03           9760

Phoenix     ~MS   tev. OJ{Z3/15                              ** Confidential • Un~tuthorb:ed lise Prohibit<:~'!"*                                       Pa!Je 1 of l




                                                                       16CV1089
            Case 2:16-cv-01089-WED Filed 04/22/19 Page 193 of 805 Document 80-21- 0188
                                                                                     414-847-2626                          T-424 P0003/0003 F-676




                             970           FI'   01/19/15 02:31:07            9700                                Finish
                             976           FI    01/19/15 02;31:07            9760                                Finish
  Summary
     Subj~;Jct   turned over to MPD.

 lVlOtld~y 1 .Jcll"lu~t'l          19, ~O:l.~
    Kerr, Michael {9700)
         02:03:53                           Dl      970                Dispatched: 976, 970
         02:04:02                           EN      970
         02:05:03                           OS      970
         02:31:07                           Fl      970
    Smlth 535, Cody (9760)
         02:03:53                           Dl      976                Prime Unit
                                                                       Dispatched: 976, 970
         02:04:02                           EN      976
         02:05:03                           OS      976
         02:31:07                           Fl      976                FI'D




Phoenix RMS      rllV. 03/1.8/15                      ** confidential - Vnauthori:!!.;.(l Us~~: Prohibited "'"'                              Page   2 of2




                                                                   16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 194 of 805 Document 80-21- 0189
Police Call #15019009(                                                                  (               Page 1 of 1



Detailed History for Police Call #150190097 As of 7/15/2015 21:28:52

Output for:

Priority:3 Type:1636- TRBL W/SUBJ
Location:4257 N TEUTONIA AV,MKE
LocCross:btwn W HOPE AV and W ROOSEVELT DR
!created: llol/19/2015 00:47:33HPT09H024638I
!Entered: llol/19/2015 00:49:41llPT09II024638I
!Dispatch:lloll19/2015 01:01:16llPD10 lloo6781l
!Enroute: llol/19/2015 01:01:16llPD10IIo06781I
lonscene: llol/19/2015 01:18:04l!M066IIo24280l
!closed: llol/19/2015 02:21:ooi!Mo66llo24280j

IC: PrimeUnit:5428 Dispo:C15 Type:1636- TRBL W/SUBJ
Agency:MWPD DAREA:D5 Squad Area:520 RptDist:1583 0Detail
----·-------------
00:47:33 CREATE Location:4257 N TEUTONIA AV,MKE Type:1636 Name:FEMALE CLLR Phone:(414) 236-
                 8782 DAREA:D5 RptDist:1583 TypeDesc:TRBL W/SUBJ LocCross:btwn W HOPE AV and W
                 ROOSEVELT DR Priority:3 Response:1PO Agency:MWPD LocType:S Contact?:EITHER
                 CallllnPerson Language?:English
00:47:33 ALI     E911Phne:414/236-8782 E911Pilot:414/511-7132 E911Add:3025 WATKINSON- SE AV,MKE
                 E911Subs:T-Mobile USA, Inc. E911Srce:WPH2 AliLong:-87.942295 AliLatitude:43.094012
00:47:33 ALIGEO GeoLong:-87.942295 GeoLat:43.094012
00:47:33 ALIGEO GeoLong:-87.942295 GeoLat:43.094012 ClosestAdd:2418 WATKINSON AV AddDesc:13 ft S
                 Closestlnt:W ATKINSON AV IN 24TH ST InterDesc:145 ft NW
00:49:41 ENTRY   Comment:CLLR STS THERE ARE SUBJS AT LOC THAT ARE REFUSING TO LEAVE.
                 CLLR STS LOC IS A DUPLEX AND DISCONNECTED THE LINE. UNK IF CLLR IS IN
                 UPR OR LWR. UPON 3 CB NA. NFI
00:49:41 -NPREMS Comment:(none)
00:49:43 NOMORE
00:49:44 SELECT
00:49:57 HOLD
01:00:07 SELECT
01:01:16 DISPER 5428 Operator:017774 024280 OperNames:BEASLEY, MELANIE M GROSS, ANDREW R
01:01:16 -PRIU   5428
01:01:16 -HOLD
01:18:04 *ONSCN 5428
01:22:59 BACKER 5468 UnitiD:5428 Location:4257 N TEUTONIA AV,MKE Operator:018677
                 OperNames:WATTS, ROBERT I
01:24:52 *ONSCN 5468
01:36:41 *CLEAR 5468 Dispo:C18 DispoLevel:O
02:21:00 *CLEAR 5428 Dispo:C15 DispoLevel:O
02:21:00 -CLEAR
02:21:00 *CLOSE

CONTACT INFO:
jName         I!Phone                  IIRPaddr llcontact?                IILanguage? !!Resolved? llsatisfied?
                                                  ~============~:======~~======~~====~!
!FEMALE CLLR        11(414) 236-8782   II         IIEITHERCallllnPerson   IIEnglish    II          II




http://browser/LNE/HtmVSystemDocs/CADinterface.aspx?QCH+%23150 190097                                   7/15/2015
                                                                 16CV1089
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 195 of 805 Document 80-21- 0190
Unit 5428                                                                               (        Page 1 of2



Output for:

Detailed History for Unit 5428 Between 01/18/201518:00 And 01/19/2015 05:00   0Detail

18:57:16 LOGON Operator:017774 024280 OperNames:BEASLEY, MELANIE M; GROSS, ANDREW R
               DAREA:D5 Radio:017774

19:09:46 DISPER #150182185 Type:1358 Cal1Loc:3155 N 25TH ST,MKE
19:09:46 -PRIU

19:27:58 *RELOG Operator:017774 024280 Vehicle:115 Mileage:85618 OperNames:BEASLEY, MELANIE M
                 GROSS, ANDREW R Mobileid:M:M066 Radio:017774 CAR_l15
19:27:58 *OPON   Operators:017774 024280 OperNames:BEASLEY, MELANIE M GROSS, ANDREW R
19:27:59 -AVLCNT

19:37:21 *CLEAR #150182185 Type:1358 Dispo:C15 DispoLevei:O

19:38:46 DISPER    #150182045 Type:1626 Ca11Loc:3520 N 25TH ST,MKE
19:38:46 -PRIU
19:41:26 *ONSCN
20:18:50 *RFT      Comment:INQUIRY QPER,RAY,CLIFFORD,M,B,08141936,,
20:19:55 *RFT      Comment:INQUIRY QPER,DUNEAWAY,QUAVARI,M,M,B,07302000,,
20:22:48 TRANSP    Location:DETOX #CITZ,MKE LocDesc:at 2835 N 32ND ST #CITZ,MKE LocCross:btwn W
                   HADLEY ST and W LOCUST ST Comment:CITZ CONVEY
20:25:04 CLEAR     Type:1626 Dispo:C15 DispoLevei:O

20:26:43 DISPER #150182442 Type:1344 Ca11Loc:3538 N 13TH ST,MKE
20:26:43 -PRIU
20:32:17 *ONSCN
20:52:33 CLEAR Type:1344 Dispo:C9 DispoLevel:O Comment:C10

20:52:40 DISPOS #150182515 Type:1357 Location:N 15TH ST I W KEEFE AV,MKE
20:52:40 -PRIU
20:59:39 *CLEAR Type:1357 Dispo:C15 DispoLevei:O

21:00:32 BACKER #150182451 UnitiD:9271 Type:1304 Cai1Loc:3229 W BURLEIGH ST,MKE Location:N 30TH
                ST I W BURLEIGH ST,MKE
21:21:15 *ONSCN
21:28:03 *RFT   Comment:INQUIRY QPER,CORPRUE,DESHAWN,J,M,B,03151985,,,
21:42:42 CLEAR Type:l304 Dispo:C18 DispoLevei:O

21:42:52 DISPOS #150182671 Type:PW Location:2300 W BURLEIGH ST,MKE
21:42:52 -PRIU
21:51:45 *CLEAR Type:PW Dispo:C18 DispoLevel:O

21:54:08 DISPER #150182646 Type:1626 Ca11Loc:2576 N HOLTON ST #UPR,MKE
21:54:08 -PRIU
21:59:38 ONSCN
22:09:03 TRANSP Location:MCMH,MKE LocDesc:at 8900 W WISCONSIN A V,MKE LocCross: btwn N 89TH ST
                andN90THST
22:09:24 NOTIFY Notified:MCSO
22:11:48 *RFT   Comment:INQUIRY QPER,SCHWADER,ANTHONY,D,M,W,06161976,,
22:24:03 CMPLT
23:09:03 *CLEAR Type:1626 Dispo:C18 DispoLevei:O Comment: VOLUNTARY C7



http:/lbrowser/LIVE/Html/SystemDocs/CADinterface.aspx?_ CMD=QUH&QQQ=5428&From=O 11820 15+ 180. .. 7/15/2015
                                                                 16CV1089
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 196 of 805 Document 80-21- 0191
Unit 5428          (                                                              (            Page 2 of2




23:10:29 DISPER #150182594 Type:1851 CallLoc:3307 N 11TH ST,MKE
23:10:29 -PRIU
23:14:41 *ONSCN
23:22:35 *RFT   Comment:INQUIRY QPER,ROGERS,RONALD,M,B,04301957,,,
23:22:48 CLEAR Type:1851 Dispo:C10 DispoLevel:O

23:22:53 BACKER #150182725 UnitiD:5464 Type:1344 CallLoc:3462 N RICHARDS ST #A,MKE
                Location:D5,MKE Comment:FEMALE SEARECH
23:26:38 *ONSCN
[01/19/2015]
00:06:25 *CLEAR Type:1344 Dispo:C18 DispoLevel:O

00:12:30 *RFT     Comment: INQUIRY QVEH,845VAD,PC,OO,,
00:18:51 *RFT     Comment: INQUIRY QVEH,,462XBA,PC,OO,
00:32:51 *RFT     Comment: INQUIRY QVEH,928VYP,PC,OO,
00:33:46 *RFT     Comment:INQUIRY QVEH,675SEM,PC,OO,
00:36:38 *RFT     Comment:INQUIRY QVEH,373TWF,PC,OO,
00:55:52 *RFT     Comment:INQUIRY QVEH,487RZA,PC,OO,
00:58:44 *RFT     Comment: INQUIRY QVEH,740VVF,PC,OO,,

01:01:16 DISPER #150190097 Type:1636 CallLoc:4257 N TEUTONIA AV,MKE
01:01:16 -PRIU
01:18:04 *ONSCN
02:21:00 *CLEAR Type:1636 Dispo:C15 DispoLevel:O

02:43:35 BACKER #150190234 UnitiD:5320 Type:TS CallLoc:2008 W CENTER ST,MKE Location:D5 #C1,MKE
02:43:49 MISC   Comment: FOR FEMALE SEARCH
02:44:03 *ONSCN
04:57:08 SCDOFF
04:57:12 CLEAR Type:TS Dispo:C1 DispoLevel:O

04:57:12 LOGOFF




                                                                         ------~-~--~---               ~--   --~---   ~




http://browser/LIVE/Html/SystemDocs/CADinterface.aspx?_ CMD=QUH&QQQ=5428&From=O 11820 15+180... 7/15/2015
                                                                 16CV1089
      Case 2:16-cv-01089-WED Filed 04/22/19 Page 197 of 805 Document 80-21- 0192
                                                                                 (


                                                                 ~ Milwaukee Police D~partment
                                                                6Police Administration Building
                                                                 ~j 7 49 West State Street
                                                                ~Milwaukee, ~isconsin 53233.
                                                                @http:/lwww.mJiwaukee.gov/poiJce
                                                                ~~



                                                                ~ Edward A. Flynn
                                                                mChief of Police
                                                                t;j
                                        October 7, 2015         M(414) 935-noo
                                                                tj




 Shannon Lewandowski
 Detective
 P.S. #012860


Detective Lewandowski:


       There is reason to believe that you have violated the department Code of Conduct,
including but not limited to the following Core Value, which is detailed in the enclosed copy
of Charges and Specifications:

              Core Value 1.00- Competence, referencing Guiding Principle 1.05,
             Referencing Standard Operating Procedures Relating To: 640.15(A)(2)

              Core Value 1.00- Competence, referencing Guiding Principle 1.03

       Included with this letter is a summary of the investigation. If you wish to do so, you
are hereby afforded the opportunity to respond in writing to the information contained in the
summary of the investigation. Your department Memo (PM-9E) may include the following:

       a.)     A written statement of your side of the story including the names, addresses
               and phone numbers of additional witnesses you wish the department
               investigators to interview, specifying the nature of the information possessed
               by the additional witnesses.

       b.)     Any mitigating factors or circumstances you may wish the Chief to consider in
               determining a possible penalty.                                           ·

       You have the right to consult with your union representative in the preparation of
your written response. The Chief of Police will carefully consider the contents of your
department Memo (PM-9E) before making any decision on your guilt or innocence.
Similarly, he will weigh any mitigating circumstances against the nature and seriousness of
the charges before deciding upon any possible penalty. If you choose not to take this
opportunity, the Chief will be compelled to base his disciplinary decisions solely upon the
information possessed by the department.




                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 198 of 805 Document 80-21- 0193
                 (                                                        (

To:  Detective Shannon Lewandowski
Page2



        Your department Memo (PM-9E) must be received in the Office of the Internal
Affairs Division no later than 4:00P.M. on or before the seventh (7th) day following the
date you received this notice. If the seventh (7th) day falls on a Saturday, a Sunday, or a
holiday, your department Memo (PM-9E) may be received on the next regular business
day.

       If you have any questions regarding this matter, please contact the Internal Affairs
Division at 935-7942.


                                         Sincerely,


                                         EDWARD A. FLYNN
                                         CHIEF OF POLICE


                                      (]~c.
                                      "'-lames C. SHEPARD
                                         Captain of Police
                                         Internal Affairs D·ivision

EAF:JCS:rls

Enclosures (2)




                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 199 of 805 Document 80-21- 0194
                                     (                                                                                                        (
 PC-4 Rev. 06/12                                    MILWAUKEE POLICE DEPARTMENT


                                                                            CHARGES                                                      CO©f
                                                                                                                                           2~
                                                                                                                                           October 7,               15

   AGAINST ................................................................... SHANN.ONLE.WANDOWSKJ. ............................................. :...................._........ .

                                                                 RANK-}
                                                                 POSITION
                                                                                            ....?.Qt.!9.!f:..QF.F..1Glf:R................................................................ ..
                                                                                             .. .?.: §.....0.!7..~ R.O,..f.4.. S: ..#J..?. ::O.O.$.l ............................................. .
    (PAGEl OF2)

   Violation of Department Code of Conduct as follows:
                                                                                 CHARGE
   CORE VALUE 1. 00- COMPETENCE:
           Tif!e are prudent stewards ofthe public's grant ofauthority and resources. We are accountable for the quality
   of our performance and the standards of our conduct. We are exemplary leaders and exemplary followers.
   REFERENCING GUIDING PRINCIPLE 1. 05:
          All department members shall be familiar with department policy, procedures and training and shall conduct
   themselves accordingly.
   REFERENCING STANDARD OPERATING PROCEDURES RELATING TO: DEPARTMENT OWNED
   VEHICLES-- SECTION 640.15(A)(2):
   640.15                 VEHICLE OPERATIONS- GENERAL
        A. OPERATING REQUIREMENTS
                         2. Operators of Department vehicles shall, in all instances, operate the vehicle in a safe and
                            courteous manner, comply with all traffic laws and ordinances, and wear seat belts at all times,
                            except when doing so would endanger the safety ofthe operator or another, or when he/she has
                            provided medical certification that he/she is unable to do so.
                                                                         SPECIFICATION
  CORE VALUE 1. 00- COMPETENCE/REFERENCING GUIDING PRINCIPLE 1.05
  REFERENCING S.O.P. SECTION 640.15(A)(1j:
         On January 19, 2015, at 2:17a.m., Detective Shannon LEWANDOWSKI, while on-duty, was involvedin
  a squad accident that occurred at North 35th Street and West North Avenue. Detective LEWANDOWSKI was
  operating a department vehicle eastbound on West North Avenue with the emergency lights. activated. The
  department vehicle crashed into a vehicle that had attempted to travel northbound through the intersection
  with a red or yellow traffic light on North 35th Street.

         Prior to the squad accident, the passenger in the department vehicle, also a detective, had been
  assigned and intended to recover a firearm used in a shooting incident. Detective LEWANDOWSKI
  volunteered to assist the other detective, both ofwhom were in the same vehicle for that assignment. Instead
  ofresponding to the location to attempt the firearm recovery, Detective LEWANDOWSKI was responding to a
  location for reasons not related to aid in the recovery of the firearm.


     a
Rcspecifol~ submitted,

                             ~~/
                                 C?_
      James C. SHEPARD, Captain ofPolice
                                                                                                         Commanding Officer, Internal Affilis Division



                                                                           16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 200 of 805 Document 80-21- 0195
                                         WITNESSES




                                   JUDGMENT-ORDER




Dated   ------                                                    Chief of Police



                                                                   16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 201 of 805 Document 80-21- 0196
                                    (
 PC-4 Rev. 06/12                                    MILWAUKEE POLICE DEPARTMENT


                                                                            CHARGES
                                                                                                                                             October 7, 2015

   AGAI}IlST.................................................................... SHANN.ON.LEWANDOWSKI............................... :............................................ .

                                                                 RANK-}                        POLICE OFFICER
                                                                                            ············································································································
                                                                 POSITION
                                                                                            ....f..§ ... 9.P~§9! ...!:4.:!l...#.!~::P9.$.7 .............................................. .
    (PAGE20F2)
             .                                                               .
    Violation ofDepartment Code of Conduct as follows:
                                                                SPECIFICATION (continued)
   CORE VALUE 1.00- COMPETENCE/REFERENCING GUIDING PRINCIPLE 1.05
   REFERENCING S.O.P. SECTION 640.15(AJ(2):

           During a P1-21 interview, Detective LEWANDOWSKI stated she had previously activated the emergency
   lights and siren to prevent a vehicle from pulling out and striking her vehicle. Detective LEWANDOWSKI stated
   she turned off the siren, but thought she left the emergency lights on. Detective LEWANDOWSKI indicated there
   was no other reason for the emergency lights to be activated Detective LEWANDOWSKI admitted she was not
   responding to recover the firearm at the time of the accident, but going to District Five to help an officer with a
   personal issue. Detective LEWANDOWSKI indicated she had been at District Five for the same issue earlier~

           The department vehicle was determined to be "totaled" with a value of$4,525. Detective LEWANDOWSKI, a
   second detective, and a citizen were all transported to the hospitalfor injuries. Both Detective LEWANDOWSKI and
   the other detective were unable to return to workfor a significan(period of time.

         Detective Shannon LEWANDOWSKI failed to operate the vehicle in a safe and courteous manner while
   complying wit~ all traffic laws.




                       ¥
Respectfully_ submitted,                   !
-~/]------~~~~::...=.....---=C""'7"".~::::__---7'~'r'=7:1""~~==----------                                Commanding Officer, Internal Affairs Division
    ~?
     James C. SHEPARD, Captain ofPolice

                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 202 of 805 Document 80-21- 0197
                                         WITNESSES
                                 SERGEANT ADAM ZIEGER




                                   JUDGMENT-ORDER




DATE:

I HAVE REVIEWED THE CHARGE CONTAINED HEREIN AND ORDER




Dated - - - - -
                                                                 Chief of Police



                                                                   16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 203 of 805 Document 80-21- 0198
                                          (


                                         (_                                                                                                    (
    PC-4 Rev. 06/12                                       MILWAUKEE POLICE DEPARTMENT


                                                                                 CHARGES
                                                                                                                                             October 7, 2015

         AGAINST.................................................................... SHANNON.LEWAND.OWSKI............................................................................ .

                                                                          RANK-}
                                                                          POSITION
                                                                                                 ... .?.Q!./9.~. QfJ!'J9.ff.B ..................................................................
                                                                                                 .. .f..§.... #.9.!.l$.§.9.~ .!.4.: §.... #! ~:PQ.~ 7. ........................................... .
         (PAGEl OF2)

         Violation of Department Code of Conduct as follows:

                                                                                      CHARGE

         COREVALUEJ.OO -COMPETENCE

                 We are prudent stewards ofthe public's grant ofauthority and resources. We are accountable for the quality
         of our performance and the standards of our conduct. We are exemplary leaders and exemplary followers.

     REFERENCING: GUIDING PRINCIPLE 1.03

             All department members shall render service to the community promptly and efficiently. When not answering
     a call for service, members shall use their time to accomplish the mission ofthe department..

                                                                              SPECIFICATION

     CORE VALUE 1.00- COMPETENCE
     REFERENCING GUIDING PRINCIPLE 1.03:

            On January 19, 2015, at 2:17a.m., Detective Shannon LEWANDOWSKI, while on-duty, was involved in
    a squad accident that occurred at North 35th Street and West North Avenue. Detective LEWANDOWSKI was
    operating a department vehicle eastbound on West North Avenue with the emergency lights activated. The
    department vehicle crashed into a vehicle that had attempted to travel northbound through the intersection
    with a red or yellow traffic light on North 35th Street.

            Prior to the squad accident, the passenger in the department vehicle, also a detective, had been
     assigned and intended to recover a firearm used in a shooting incident. Detective LEWANDOWSKI
     volunteered to assist the other detective, both ofwhom were in the samevehiclefor that assignment. Instead
     ofresponding to the location to attempt the firearm recovery, Detective LEWANDOWSKI was responding to a
    ·location for reasons not related to aid in the recovery ofthefirearm.

            During a P1-21 interview, Detective LEWANDOWSKI stated she had previously activated the emergency
    lights and siren to prevent a vehicle from pulling out and striking her vehicle. Detective LEWANDOWSKI stated
    she turned off the siren, but thought she left the emergency lights on. Detective LEWANDOWSKI indicated there
    was no other reason for the emergency lights to be activated Detective LEWANDOWSKI admitted she was not


Rer:;zspec:_~d, ~. ~-
_
 ~--=--!--'~-~~
            _r~'---v-:;;-L-'---r'-t---rT-=---=..J"'-"f----
                                                        _ __ _ _ _ _ Commanding Officer, Internal Affairs Division
     .                            ;;'                                 I




           James C. SHEPARD, Captain ofPolice
                                                                                16CV1089
                     Case 2:16-cv-01089-WED Filed 04/22/19 Page 204 of 805 Document 80-21- 0199
                                     WITNESSES




                               JUDGMENT-ORDER




Dated------
                                                             Chief of Police



                                                               16CV1089
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 205 of 805 Document 80-21- 0200
                                                                                                                                              (
 PC-4 Rev. 06/12                                    MILWAUKEE POLICE DEPARTMENT


                                                                           CHARGES
                                                                                                                                            October 7, 2015

   AGAINST.....................................................................SHANNON.LEWANDO.WSKJ. .......................................................................... .

                                                                RAJ{K- }                       POLICE OFFICER
                                                                                           ............................................................................................................
                                                                POSITION
                                                                                               P.S. #012860, lA.S. #15-0032
                                                                                           ............................................................................................................
    (PAGE20F2)

    Violation of Department Code of Conduct as follows:

                                                                SPECIFICATION (continued)

   CORE VALUE 1.00- COMPETENCE
   REFERENCING GUIDING PRINCIPLE 1. 03:

   responding to recover the firearm at the time of the accident, but going to District Five to help an officer with a
   personal issue. Detective LEWANDOWSKI indicated she had been at District Five for the same issue earlier.

           Detective LEWANDOWSKI indicated that there was no urgency to complete the follow-up and that she
   intended to meet the other officer instead ofconducting the follow-up first because "she had called me and asked me
   to. " Detective LEWANDOWSKI described that her response to District Five tookprecedence over the gun retrieval
   because that was where she was "going to go in the first place. " Detective LEWANDOWSKI added that the firearm
   retrieval was not her assignment.

         Detective Shannon LEWANDOWSKI failed to render service to the community promptly and efficiently.
  Detective LEWANDOWSKIfailed to use her time to accomplish the mission of the department.




Respecifitllye)submi
                  .,__             -   d.     ~~
___        ___:_~=--~~~~..::.:.__·_:c...--'::::..!_.""""7"'~~~~~!d-4£!+----- Commanding Officer, Internal Affairs Division
                       ~
     James C. SHEPARD, Captain ofPolice
                                                                           16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 206 of 805 Document 80-21- 0201
                                       WITNESSES
                                  SERGEANT ADAM ZIEGER




                                   JUDGMENT-ORDER




DATE:

I HAVE REVIEWED THE CHARGE CONTAINED HEREIN AND ORDER




Dated _ _ _ __
                                                                 Chief of Police



                                                                   16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 207 of 805 Document 80-21- 0202
Form PM-9E
11/09

                   MILWAUKEE POLICE DEPARTMENT
                           MEMORANDUM
       Date:


       TO:     MICHAEL J. BRUNSON
               Deputy Inspector of Police


        RE:    DETECTIVE SHANNON LEWANDOWSKI
               I.A. D. FILE #15-0032




               On LtlEQN£~1
                                cx:.:ro-e£R :1,~01 $
                                                   ,
                                                             ·           7 ·5
                                                                        CJ
                                                       at approximately---------
       A.M.teiD Sergeant     flottm   :2r--£b£f!- 1"    Stf/tdZCNOit ~                      of the
        Internal Affairs Division hand delivered a sealed City of Milwaukee Police Department
       envelope to the above named at ::r;lf) ~I f1        . The envelope contained notification of
       pending charges and instructions for further proceedings, as well as a copy of the
       "Charges" and investigating supervisor's summary of the investigation involving the
        above named.


               On __-p~~--~~---7-
       A. M./P. M., "S9ellrggeea0ln~t:-:-:__-LL.L:___!~~L.U~~:__Jt.J~~~_!].-~- of the
        Internal Affairs Division personnel delivered a sealed envelope to
       k1 \V,      AJrM~~e Commanding Officer of_-.!.-1~~__.,(.-""'"<_ _ __
       This sealed envelope contained reports pertinent to the aforementioned pending
        "Charges."




        MEM.MO/rls


                                                                    16CV1089
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 208 of 805 Document 80-21- 0203
Form PM-9E
11/09

                            MILWAUKEE POLICE DEPARTMENT
                                    MEMORANDUM
          Date:            OCT 0 8 2015
          TO:         MICHAEL J. BRUNSON
                      Deputy Inspector of Police


          RE:         DETECTIVE SHANNON LEWANDOWSKI
                      I.A.D. FILE #15-0032




            ..        on          OCT () 8 2015                    , at approximately        (   l~0 0
        Q./P.M., I delivered a sealed envelope containing notification of pending charges and
          instructions for further proceedings, as well as a copy of the "Charges" and
          investigating supervisor's summary of the investigation regarding above, to
          Department 111ail room personnel,
          ---J.  ~.__,_,?-'-'--.~})o=-:::;;__r~: : :.=: : : =·+ - = = - - - - - - - - - - - - - ' with
          instructions to send said           velope via certified mail to the addressee:


                              Milwaukee Police Association, Mr. Michael Crivello, President
                                   6310 West Bluemound Road, Milwaukee, Wisconsin




          MPA.MO/rls




                                                                            16CV1089
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 209 of 805 Document 80-21- 0204
                (                                                                       (




                                       ·     ©
                                             DfV               R
                                                               ~         Milwaukee Police Department
                                                               ~.· Police Administration Building
                                                               M 7 49 West State Street
                                                               '~ Milwaukee, Wisconsin 53233
                                                               ~
                                                               ,.,.,~i
                                                                         http://www.milwaukee.gov/pol ice
                                                               f'1
                                                               ~~
                                                               ~ Edward A. Flynn
                                                               ~ Chief of Police

                                     November 20, 2015         ~ C414) 933-4444


Shannon Lewandowski
Detective
P.S. #012860


Detective Lewandowski:


       There is reason to believe that you have violated the department Code of Conduct,
including but not limited to the following Core Value, which is detailed in the enclosed copy
of Charges and Specifications:

               Core Value 3.00- Integrity, referencing Guiding Principle 3.10

      Included with this letter is a summary of the investigation. If you wish to do so, you
are hereby afforded the opportunity to respond in writing to the information contained in the
summary of the investigation. Your department Memo (PM-9E) may include the following:

      a.)    A written statement of your side of the story including the names, addresses
             and phone numbers of additional witnesses you wish the department
             investigators to interview, specifying the nature of the information possessed
             by the additional witnesses.

      b.)    Any mitigating factors or circumstances you may wish the Chief to consider in
             determining a possible penalty.

       You have the right to consult with your union representative in the preparation of
your written response. The Chief of Police will carefully consider the contents of your
department Memo (PM-9E) before making any decision on your guilt or innocence.
Similarly, he will weigh any mitigating circumstances against the nature and seriousness of
the charges before deciding upon any possible penalty. If you choose not to take this
opportunity, the Chief will be compelled to base his disciplinary decisions solely upon the
information possessed by the department.

       Your department Memo (PM-9E) must be received in the Office of the Internal
Affairs Division no later than 4:00P.M. on or before the seventh (7th) day following the
date you received this notice. If the seventh (7th) day falls on a Saturday, a Sunday, or a




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 210 of 805 Document 80-21- 0205
                 (                                                         (
To:  Detective Shannon Lewandowski
Page2



holiday, your department Memo (PM-9E) may be received on the next regular business
day.

       If you have any questions regarding this matter, please contact the Internal Affairs
Division at 935-7942'.


                                         Sincerely,


                                         EDWARD A. FLYNN
                                         CHIEF OF POLICE




                                         Michael J. BRUNSON
                                         Deputy Inspector of Police
                                         Internal Affairs Division

EAF:MJB:rls

Enclosures (2)




                                                              16CV1089
   Case 2:16-cv-01089-WED Filed 04/22/19 Page 211 of 805 Document 80-21- 0206
                                         /

                                     (             MILWAUKEE POLICE DEPARTMENT
PC-4 Rev. 06/12



                                                                            CHARGES
                                                                                                                                            November 20, 2015
                                                                                                                                          ·····························································
                                                                                    SHANNON.LE.WANDOWSKI.
 AG'':11AJ.N.ST............................................................................. ••••·•• •    .......................................................................... .

                                                                 RANK-}
                                                                 POSITION
                                                                                            .... !?.#.!.?!:.9.!.{!:'..§.............................................................................. .
                                                                                             ... ?.:!?:....~qlf.~§Q~.l4:§: ..#.!?::P9.~.~ .......................................... ..
   (PAGEl OF2)

   Violation ofDepartment Code of Conduct as follows:

                                                                                   CHARGE

   CORE VALUE 3. 00 -INTEGRITY

          We recognize the complexity ofpolice work and exercise discretion in ways that are beyond reproach and worthy
  ofpublic trust. Honesty and truthfulness are fundamental elements of integrity. It is our duty to earn public trust through
  consistent words and actions. We are honest in word and deed

  REFERENCING: GUIDING PRINCIPLE 3.10

          All department members shall be forthright and candid, orally or in writing, in connection with any administrative
  inquiry or report.
                                                                            SPECIFICATION
  CORE VALUE 3.00 -INTEGRITY
  REFERENCING GUIDING PRINCIPLE 3.10:

           On January 19, 2015, at 2:17a.m., Detective Shannon LEWANDOWSKI, while on-duty, was involved in a squad
  accident that occurred at North 35th Street and West North Avenue. Detective LEWANDOWSKI was operating a
  department vehicle eastbound on West North Avenue with the emergency lights and siren activated. The department
  vehicle crashed into a vehicle that had attempted to travel northbound through the intersection with a red or yellow
  traffic light on North 35th Street.

            Prior to the squad accident, the passenger in the department vehicle, also a detective, had been assigned and
   intended to recover a firearm used in a shooting incident. Detective LEWANDOWSKI volunteered to assist the other
   detective, and both were in the same vehicle for that assignment. Instead of responding to the location to attempt the
  firearm recovery, Detective LEWANDOWSKI was responding to a location for reasons not related to aid in the recovery
   of the firearm.

         At approximately 2:04a.m., Shorewood Police Department Sergeant Co_dy SMITH had contact with Detective
  LEWANDOWSKI'S son, Mr.· Jordan LEWANDOWSKI, near 3616 North Maryiand Avenue. Sergeant SMITH indicated
  during an interview, Mr. LEWANDOWSKI informed him his mother was a Milwaukee Police Detective by handing him a
  business card, and stated she was on her way to the location.




 Respectfully submitted~

 _ __:j)~·~<:...!Q~.,,.....~~~-~~~\---;P;Fk"-.!&:.-G;t~J...~~===-~------- Commanding Officer, Internal Affairs Division
      Michael J. BRUNSON, Deputy Inspector of Police

                                                                           16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 212 of 805 Document 80-21- 0207
                                        WITNESSES




                                   JUDGMENT-ORDER




·Dated   ------                                                   Chief of Police



                                                                    16CV1089
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 213 of 805 Document 80-21- 0208
PC-4 Rev. 06/12                                        MILWAUKEE POLICE DEPARTMENT {                                                                  0 IPY
                                                                                  CHARGES
                                                                                                                                             November 20, 2015


 AGAINST.................................................. ."................. $.H4NN.QN. J;!f,_W,4N.P..Q W.$4!... ···································... ···············.... ·.. ·····.. ·····..

                                                                     RANK-}
                                                                     POSITION
                                                                                                     DETECTIVE

                                                                                                     P.S. #012860, LA.S. #15-0032
  (PAGE20F2)

  Violation ofDeparlment Code of Conduct as follows:

                                                                       SPECIFICATION (continued)

  CORE VALUE 3.00-INTEGRITY
  REFERENCING GUIDING PRINCIPLE 3.10:

          Police Lieutenant Sean HANLEY documented Detective LEWANDOWSKI contacted him by telephone at about
  6:38a.m. Detective LEWANDOWSKI informed Lieutenant HANLEY she received a phone call from her son, while
  driving to District Five, informing her he had been stopped by the UWM (University of Wisconsin- Milwaukee) Police
  Department. Additionally, Detective LEWANDOWSKI informed Lieutenant HANLEY she was driving to the area of
  UWMfirst to find her son. Lieutenant HANLEY documented Detective LEWANDOWSKI stated her emergency lights
  were activated to make cars pull over and get out of her way, but not to operate as an emergency vehicle.

           Witnesses at the scene ofDetective LEWANDOWSKI'S accident reported hearing her state that she needed to get her
  son. Police Sergeant Adam RILEY informed Lieutenant HANLEY that Detective LEWANDOWSKI told officers on the scene
  she was responding to the area ofUWM, because her son had been stopped by the UWM Police Department. Sergeant RILEY
  later informed Lieutenant HANLEY that witnesses were also making these statements. A witness, Jasmin HERNANDEZ,
  observed the white female detective use a phone and stated something regarding that she needed to get her son from the UWM
  Police Department. Police Officer Joseph BOEHLKE indicated the only thing he heardfrom Detective LEWANDOWSKI was
  "just something about her son, that she had to get to her son." Officer BOEHLKE did not recall the exact words ofDetective
  LEWANDOWSKI stating, "I don't recall the ex(lct words, but it seemed something to the effect ofI need something about my
  son, or I need to get to my son. "

           During a PI-21 interview, Detective LEWANDOWSKI stated she had previously activated the emergency lights and
  siren to prevent a vehicle from pulling out and striking her vehicle. Detective LEWANDOWSKI stated she turned offthe siren,
  but thought she left the emergency lights on. Detective LEWANDOWSKI indicated there was no other reason for the
  emergency lights to be activated Detective LEWANDOWSKI admitted she was not responding to recover the firearm at the
  time of the accident, but going to District Five to help an officer with a personal issue. Detective LEWANDOWSKI indicated
  she had been at District Five for the same issue earlier.

    .    . Detective LEWANDOWSKI acknowledged she. received a telephone call from her son informing he fwd been stopped
  by a Police Officer. Detective LEWANDOWSKI stated she was not meeting her son, and indicated Lieutenant HANLEY'S
  report was not accurate.

         Detective Shannon LEWANDOWSKIfailed to be forthright and candid, orally or in writing, in connection with any
  administrative inquiry or report.



Respectful!J submitted~

__     p. !J._L-" '~!4-:. . - ~bAJI". l..-.,c~W=-""""'\:r--i'JQC-'-'.
                                           ...                       ~c.=:::~---~4 ::::::~~~--- Commanding Officer, Internal Affairs Division
                                                                             ..

      Michael J. BRUNS;}ilfeputy Inspector ofPolice


                                                                           16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 214 of 805 Document 80-21- 0209
                                     WITNESSES
                                 SERGEANT ADAM ZIEGER




                                  JUDGMENT-ORDER




DATE:

I HAVE REVIEWED THE CHARGE CONTAINED HEREIN AND ORDER




Dated _ _ _ __
                                                                 Chief of Police


                                                                   16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 215 of 805 Document 80-21- 0210
Form PM-9E
11/09

                           MILWAUKEE POLICE DEPARTMENT
                                   MEMORANDUM
        Date:


       TO:       MICHAEL J. BRUNSON
                 Deputy Inspector of Police


        RE:      DETECTIVE SHANNON LEWANDOWSKI
                 I.A.D. FILE #15-0032




                 On        fiJ~f.t,..jl N"vt ..... ~tr ~D                               , at approximately _fl..._;y.&..;;;..o_ _ __
       A.M.@1., Sergeant                        Atft..tk/                     !At.ht£!1                                                            ofthe
        Internal 'Affairs Division hand delivered a sealed City of Milwaukee Police Department
       envelope to the above named at                                    I. A. tJ.                        . The envelope contained notification of
       pending charges and instructions for further proceedings, as well as a copy of the
       "Charges" and investigating supervisor's summary of the investigation involving the
       above named.

                 On         I~ )o :L) ;.1..:6 I 5                                       , at approximately _c"-9.:.....'/I:.....S=.
                                                                                                                                 _ _ __
       @P.M.,          Serg~ant _'-'="'t-" '"'J'-'-~-'- 1)__,_-,
                                                          ) ~Pf_._.,.....,_._____,(~~-'-,_::;LJ;....=._""-"i).__-L-=~; . . . :~
                                                                                                                              )_;.)
                                                                                                                                 ______           of the
        Internal Affairs Division personnel delivered a sealed envelope to
       c~Jn-f _, D,':Jv1   d    SALJYcJ::vt---, the Commanding Officer of :Zv-)e./                                                £Vs, t; ._/   6,,-Jg>--';--
         v
       This sealed envelope contained reports pertinent to the aforementioned pending
       "Charges."

                                                                                         Respectfully submitted,

                                                                                            ;. ~ ££~/",{
                                                                                         ~ITce Sergeant
                                                                                         Internal Affairs Division



                                                                                         Police Sergeant
                                                                                         Internal Affairs Division

       MEM.MO/rls

                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 216 of 805 Document 80-21- 0211
Form PM-9E
11/09

                    MILWAUKEE POLICE DEPARTMENT
                            MEMORANDUM
        Date:


        TO:     MICHAEL J. BRUNSON
                Deputy Inspector of Police


        RE:     DETECTIVE SHANNON LEWANDOWSKI
                I.A.D. FILE #15-0032




                On _   _._1.!...._/--____,0("--'---'-":3'---..---L/..=5:...____ _ _ , at approximately   J;: 0 0 1/ rt1
        A.M./P.M., I delivered a sealed envelope containing notification of pending charges and
        instructions for further proceedings, as well as a copy of the "Charges" and
        investigating supervisor's summary of the investigation regarding above, to
        Department mail room personnel,
              d'Oa,i (? fto~or :2hcA..MO Dd[$-e6                                                             ,with
        instructions to send said envelope via certified mail to th addressee:


                       Milwaukee Police Association, Mr. Michael Crivello, President
                            6310 West Bluemound Road, Milwaukee, Wisconsin


                                                                                      Respectfully submitted,

                                                                                 ~&~a~
                                                                                                             34:I711




        MPA.MO/rls



                                                                        16CV1089
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 217 of 805 Document 80-21- 0212
                    MILWAUKEE POLICE DEPARTMENT
                       INTERNAL INVESTIGATION

                      DET. SHANNON LEWANDOWSKI
                     SEX DISCRIMINATION

                                   March 1, 2016

                                Anna M. Pepelnjak
                               Weiss Berzowski LLP

   I.      Overview:

       On October 14, 2015, Milwaukee Police Department Detective Shannon
Lewandowski submitted a citizen complaint to the Fire and Police Commission. Ex.
1, October 13, 2015 Complaint. FPC Executive Director MaryNell Regan assigned
Anna M. Pepelnj ak of Weiss Berzowski LLP to investigate the complaint.

        The following persons were interviewed: Det. Shannon Lewandowski (three
meetings), Sgt. Shannon Taylor, Sgt. Justin Sebestyen, Lt. Jeffrey Norman, Capt.
Thomas Stigler, PO Clayton Amborn and Sgt. Roberta Klein. The investigator issued
an FPC PI-21 to Det. Melanie Beasley, but Det. Beasley declined to participate in the
interview because she 'is on an indefinite medical leave.

       Det. Lewandowski's complaint has been divided into three component parts
for purposes of this analysis: (I) Lawrence Poggenburg matter; (II) PO Melanie
Beasley matter and (III) PO Clayton Amborn matter. Each subsection contains
findings and conclusions, leading to the final conclusion.

   H.     Lawrence Poggenburg matter:

              A. Findings:

        Ou November 28, 2011,    D~tective    Shannon Lewandowski sent a memo by
registered mail to Chief Edward A. Flynn. Ex. 2, 09/01/2011 Memo, Det.
Lewandowski to Chief Flynn. In the memo, Det. Lewandowski complained about a
number of events of allegedly harassing conduct by her neighbor, Lawrence
Poggenburg, and about the Milwaukee Police Department's purported failure to
address the problem. At interview, Det. Lewandowski stated that she never heard
from Chief Flynn in response to this memo. Det. Lewandowski did not identify Chief
Flynn as a target of her complaint either in writing or at interview.

      Det. Lewandowski's 10/13/2015 complaint states that, on an unidentified date,
she reported allegations about her neighbor to Lt. Jeffrey Norman.            Det.
Lewandowski's complaint asserts that "nothing occurred" as a result of this
                                          1



  Case 2:16-cv-01089-WED Filed 04/22/19 Page 218 of 805 Document16CV1089
                                                                  80-21- 0213
conversation.  At his PI-21 interview, Lt. Norman acknowledged that Det.
Lewandowski raised some concerns about a neighbor, but stated that Det.
Lewandowski's complaints constituted a peripheral issue in an investigation into a
parking complaint involving a nearby school. Lt. Norman looked into Det.
Lewandowski's allegations and found nothing he could pursue.

        Det. Lewandowski's October 13, 2015 complaint further asserts that, at an
nnrl~nnlAn.orl ~r"\.~1'"\+ ~n +~"'f'"Y"''O "~....-.
Ul U!i:>vlVi:>vU .l-'VlllL 1 1 LLH1v,
                                                     nhe ;:>VU!91L
                                +e,..... ....;:>,.,, ;:>H
                                              111 L- QJ.
                                                          ,.,,.... . . , . . . ."1..,.+ ll
                                                                                        t...el-J:' .-,....,..,..,..._,.1_:_1"'T t... .......- -..-..!_.._1...1-,..... ...... ,.., co-...1,,,....-4-
                                                                                                      vt,aJ. \..Hilt, llvl llvlbllUVl ;:> . llUUl'L
                                                                                                                       1

from then-Acting Metro Division Capt. Thomas Stigler. At his PI-21 interview, Capt.
Stigler acknowledged learning that Det. Lewandowski had problems with a neighbor
from Dist. #3 supervisors. However, Capt. Stigler recalled only one direct
conversation with Det. Lewandowski during which Det. Lewandowski spoke about
difficulties with a neighbor. 1 Capt. Stigler testified that this conversation took place
in a hallway and Det. Lewandowski was "emotional". He listened and advised Det.
Lewandowski that her concerns amounted to a "civil matter", not a criminal case or a
department rule violation that would warrant police intervention. Capt. Stigler
counseled Det. Lewandowski to consider moving her residence. He promised to ask
the Internal Affairs Division if there were any other options for assistance, and he did
so, but they had nothing of assistance to offer.

        On November 15, 2011, Det. Lewandowski applied for a restraining order
against Poggenburg. Ex. 3, CCAP, Court Record Events; Milwaukee County Case
No. 2011CV17284. The court granted a two-year injunction on December 7, 2011.
Det. Lewandowski's 10/13/2015 complaint does not describe any problems with her
neighbor or any failure to respond by the Milwaukee Police Department during the
pendency of the injunction. More recently, on August 25, 2015, Lawrence E.
Poggenburg was charged with misdemeanor Disorderly Conduct. Ex. 4, CCAP,
Milwaukee County Case No. 2015 CM 2479. The record indicates that, on October 1,
2015, Poggenburg was ordered to have no contact with "Shannon L." and her
residence. On January 11, 2016, on the State's motion, the charge was amended to a
county ordinance violation. Poggenburg pled "no contest" and was levied a $25.00
forfeiture, including costs.

                               B. Conclusions:

       Nothing in Det. Lewandowski's October 13,2015 complaint suggests that any
member of the Milwaukee Police Department failed or declined to act due to Det.
Lewandowski's sex. Rather, the concerns she raised were not actionable police
matters. As proof, Det. Lewandowski's use of the civil justice system appears to have
adequately addressed and resolved the problem.

1       Det. Lewandowski's 10/13/2015 complaint states that adherence to the "chain of command" is
what prompted her to approach Capt. Stigler. At interview, Capt. Stigler testified that, from approximately
2006 to 2011, he was the Acting Captain of the then-existing Metro Investigations Division but Det.
Lewandowski did not report directly to him in that or any other capacity.

                                                                                               2



    Case 2:16-cv-01089-WED Filed 04/22/19 Page 219 of 805 Document16CV1089
                                                                    80-21- 0214
      III.   PO Melanie Beasley Matter:

                 A. Findings:

       Det. Lewandowski's 10/13/2015 memo next claims that, on or about January
21, 2015 2 , she reached out to Capt. Stigler for help again. 3 According to the
complaint, the matter about which Det. Lewfu1dowski spoke with Capt. Stigler was a
complaint that Det. Lewandowski made on behalf of then-PO Melanie Beasley, a
female officer stationed at Dist. #5. Det. Lewandowski alleges she told Capt. Stigler
that PO Beasley "feared for her life" due to a "valid restraining order" against
"another member", a male police officer. Det. Lewandowski's memo claims that the
male officer often worked the same hours and assigmnents as the female officer. Det.
Lewandowski states that the female officer experienced "great mental trauma" and
called Det. Lewandowski to assist her "while on duty". Det. Lewandowski asserts
that she knew that PO Beasley emailed Capt. Stigler to say that she was afraid to
come to work because the male officer said he could "take her out at 1000 yards".
Det. Lewandowski asserts that Capt. Stigler never contacted the female officer.

        This investigator attempted to interview now-Det. Melanie Beasley by issuing
an FPC PI-21, pursuant to SOP 450.60(B). On Tuesday, February 16, 2016, Det.
Beasley made contact with this investigator and reported that she was unable to
participate in an interview for an indefinite period of time due to health problems. Ex.
5, 02/16/2016 Email, Beasley to Pepelnjak; Ex. 6, 02/16/2016 Report, Rogers
Memorial Hospital. Consequently, this report has been prepared without Det.
Beasley's input.      Specifically, this investigator makes no fmding as to Det.
Lewandowski's assertion that Det. Beasley "feared for her life" or experienced "great
mental trauma", since that information is uniquely within Det. Beasley's control.

        At Capt. Thomas Stigler's PI-21 interview, he stated that he became aware at
some point that PO Beasley and PO Robert Wilkinson were involved in a consensual
relationship. He later learned that the relationship broke off, after which animosity
develop~d between the two officers. PO Beasley spoke with Capt. Stigler about her
concerns regarding PO Wilkinson. Capt. Stigler ~dvised her that there was little he


2        On January 19, 2015, Det. Lewandowski was involved in a squad accident that totaled the squad
and caused personal injury to Det. Lewandowski and to her passenger, Det. Juanita Carr. Det.
Lewandowski's injuries required transport to the hospital by ambulance. After the accident, Det.
Lewandowski reported that she was injured in number of bodily areas, had trouble with her short-term
memory, and had difficulty "articulating herself'. Evidently, Det. Lewandowski was in a position to
pursue a complaint on behalf of PO Melanie Beasley just two days later.

3        Det. Lewandowski's memo asserts that she approached Capt. Stigler because he had recently
become the captain of Police Dist. #5. While at Dist. #5, Capt. Stigler had no supervisory authority over
Det. Lewandowski. Any inference that Det. Lewandowski contacted Capt. Stigler in adherence to the
chain of command is unfounded.

                                                   3



    Case 2:16-cv-01089-WED Filed 04/22/19 Page 220 of 805 Document16CV1089
                                                                    80-21- 0215
could do to address their interpersonal difficulties. He recommended that they
attempt to work the matter out between them. At her PI-21 interview, Sgt. Roberta
Klein testified that she participated in serving PO Beasley with a mutual, internal no
contact order as to PO Wilkinson. The identity of the person who arranged for the
issuance of this order is unknown to this investigator.

        It should be noted that the assertion in Det. Lewandowski's 10/13/2014 memo
that PO Beasley had a "valid restraining order" against PO vVilkinson is false. On
January 15, 2015, PO Beasley filed for a judicial restraining order (using Det.
Lewandowski as her witness) but the court denied PO Beasley's request for
injunction. On March 23, 2015, the case was dismissed. Ex. 7, CCAP, Milwaukee
County Case No. 2015 CV 488. CCAP does not disclose any other attempts by PO
Beasley to obtain a judicial restraining order against PO Wilkinson.

              B. Conclusions:

        Det. Lewandowski does not aid her gender-based discrimination claim by
alleging mistreatment of Det. Beasley. Det. Beasley's situation stemmed from a
romantic relationship that went sour. These situations cannot be properly or
successfully addressed by the police or by the employer. In addition, the fact that
Det. Beasley was unable to obtain a judicial restraining order suggests that her
allegations do not rise to the level of harassment or abuse required by statute.

   IV.    PO Clayton Amborn matter:

          A. Findings:

        The bulk ofDet. Lewandowski's 10/13/2015 complaint involves allegations of
favorable treatment accorded PO Clayton Amborn. Det. Lewandowski alleges that
Fifth District Capt. Thomas Stigler failed to follow MPD rules, "used his rank and
status" to contact Internal Affairs regarding PO Amborn's status and instructed the
investigating officers, including IA...D investigator Sgt. Roberta Klein, to "disregard
the fact" that PO Amborn was on probation at the time of a serious rule violation
committed by PO Amborn. Det. Lewandowski states that Capt. Stigler gave PO
Amborn his personal cell phone number, which PO Amborn used to contact Capt.
Stigler regarding his probationary status.

        Det. Lewandowski also alleges that Sgt. Roberta Klein deviated from
procedure with regard to PO Amborn. Det. Lewandowski claims that Sgt. Klein
"prepared" PO Amborn for "every question" she would ask him during his PI-21
interview and "what to say in response". Det. Lewandowski asserts that Sgt. Klein
permitted PO Amborn to augment the statements made in his recorded interview by
adding them to her report. Presumably, Det. Lewandowski offers this evidence in
support of her sex discrimination claim, as a similarly situated male comparator who
received more favorable treatment than she (a female) received.
                                          4


 Case 2:16-cv-01089-WED Filed 04/22/19 Page 221 of 805 Document16CV1089
                                                                 80-21- 0216
        PO Clayton Amborn joined the Milwaukee Police Department as a
probationary employee on August 5, 2013. Ex. 8, 07/02/2013 Appointment Letter,
Flynn to FPC. At the time, new officers served a 16-month probationary period. PO
Amborn's probationary class became regular employees on January 24, 2015. During
probation, PO Amborn was off work for 55 days, from October 26,2014 to January 4,
2015, due to illness. His immediate supervisor was Sgt. Shannon Taylor, who
conducted and signed most of PO Amborn's probationary and regular evaluations.
Ex. 9, Probationary and :MPD Evaluations, PO Clayton Amborn. 4

        PO Amborn's February 8, 2015 evaluation (identified as a "probationary
evaluation") shows his off-probation date as March 18, 2015. The same is true for his
1v1arch 7, 2015 evaluation. Sgt. Taylor initiated both of these evaluations. At his PI-
21 interview, Sgt. Taylor acknowledged that he knew PO Amborn missed over 50
days of work during probation. Sgt. Taylor denied that it was his responsibility as
Amborn's first line supervisor to start or monitor the process of extending probation.
Sgt. Taylor testified that one of the lieutenants may have filled out a document
lengthening PO Amborn's probation, but Sgt. Taylor claimed he never saw the'
paperwork. Lt. Jeffrey Norman denied that it was his responsibility to extend PO
Amborn's probation. Capt. Thomas Stigler testified that he thought the payroll
department had the duty to start the process of extending probation. All witnesses
testified that extending an officer's probation is a rare occurrence. Evidently, in order
to formally extend an officer's probation, FPC approval is required.

       On March 8, 2015, PO Amborn was involved in an off-duty property damage
automobile accident while driving intoxicated. He was charged with first offense
Operating While Intoxicated and Blood Alcohol Content .08%+ [§346.63(1)(a) and
§346.63(1)(b) WI Stats]. PO Amborn was initially stripped of his badge and gun, but
eventually returned to work on limited duty status. On March 10, 2015, Sgt. Roberta
Klein opened an IAD investigation into the offenses.

        At his PI-21 interview, Capt. Thomas Stigler he was aware that PO Amborn
was on medical leave in late 2014. Capt. Stigler stated that it is standard practice for
department and union representatives to periodically check on officers who are out on
medical leave. Capt. Stigler explained that officers on leave can become suicide
risks, especially if the officer has a limited personal support system. Capt. Stigler
said that, while on leave, PO Amborn reported that he was "doing fine" and would
return to work eventually.



4         PO Amborn's probationary evaluations do not appear to have been performed on a regular basis.
PO Amborn's absence accounts for the lack of evaluations from October 26, 2014 to January 4, 2015, but
the gaps exceed that time period. It is beyond the scope of this investigation to determine whether this
practice is typical.


                                                   5


    Case 2:16-cv-01089-WED Filed 04/22/19 Page 222 of 805 Document16CV1089
                                                                    80-21- 0217
        When PO Amborn was charged with OWI, Capt. Stigler became concerned.
He held a discussion with PO Amborn about the event, during which he stressed the
severity of the offense, asked for a plan for response from PO Amborn and sent him
to the department's EAP referral source. (PO Amborn described the conversation this
way: "He really laid into me; he snapped on me like he was my father"). Capt. Stigler
gave PO Amborn his personal cell phone number so the PO Amborn could keep Capt.
Stigler informed of his progress with EAP. Capt. Stigler said this is not unusual - he
recently gave another officer his personal cell phone number under similar
circumstances. As to PO Amborn's status as on/off probation, Capt. Stigler could not
recall how it came to his attention that probation had not been officially extended, but
the fact remained that the extension process was not completed.

        On April 9, 2015, Sgt. Klein issued a PI-21 "Informing the 1v1ember" form to
PO Amborn. At her PI-21 interview, Sgt. Klein testified that her practice for issuing
the PI-21 form is to prepare the form, contact the officer and ask him/her to report to
lAD to accept service of the form. When the officer appears, Sgt. Klein takes him/her
into an interview room with an lAD colleague (the subject officer is not represented),
explains the interview procedure, goes over the items listed on the form (including the
charges under investigation) and obtains the officer's signature on the PI-21 form.
Sgt. Klein does not record this conversation and she does not ask substantive
questions of the officer during this approximately 10-15 minute conference. Sgt.
Klein testified that this procedure is consistent with her training at lAD and currently
in use by other lAD investigators. Sgt. Klein confirmed that she followed this
procedure with PO Amborn.

        Sgt. Klein did state that the issue of PO P...mborn's probationary status came up
during their April 9, 2015 conversation. Sgt. Klein testified that she told PO Amborn
that lAD was trying to find out whether he was on probation at the time of his
<?ffense. At that time, Sgt. Klein was unaware of the formal procedure for extending
probation. She "m~y have" shown PO Amborn a performance evaluation marked
"probationary" (confirmed as true by PO Amborn). 5

       Between the issuance of the PI-21 and the actual interview, Sgt. Klein
investigated the question of PO Amborn's probationary status. She contacted Sgt.
Shannon Taylor and asked him for documents but he failed to provide them. Later,
Sgt. Klein received word from Lt. Heather Wurth and Sgt. Adam Zeiger at Dist. #5
that PO Amborn was not on probation because the FPC had not officially acted to
extend his probation. In response to Det. Lewandowski's allegation that Capt.
Thomas Stigler "reamed" her out, Sgt. Klein testified that she has never spoken with
Capt. Stigler about PO Amborn.


5        Sgt. Klein maintained that determining PO Amborn's status as on probation or off probation was a
legitimate inquiry because the subjects ofPI-21 interviews often ask about possible discipline options. Sgt.
Klein expressed her personal belief that termination was more likely to occur if PO Amborn were still on
probation, since he could not grieve the Chiefs decision.

                                                     6


  Case 2:16-cv-01089-WED Filed 04/22/19 Page 223 of 805 Document16CV1089
                                                                  80-21- 0218
        Although it was originally scheduled for April 23, 2015, PO Amborn's
recorded PI-21 interview actually took place on May 4, 2015. PO Amborn appeared
with his MPA representative. Because the question of PO Amborn's probation status
had been answered to Sgt. Klein's satisfaction by then, it was not brought up during
the PI-21 interview. Sgt. Klein asked questions regarding the March 8, 2015 OWl
offense and the property damage accident. PO Amborn admitted fault and took full
responsibility for his actions. (In the October 13, 2015 complaint, Det. Lewandowski
accuses Sgt. Klein of preparing PO Amborn as to "every question and what to say in
response".     Sgt. Klein denied doing so, stating that PO Amborn "answered the
questions on his own"). After the recorded interview was over, PO Amborn stated
that he wanted to add something to his remarks. He told Sgt. Klein that he wanted her
report to indicate that he was sorry for his behavior. Sgt. Klein checked with three
other IAD officers to determine if adding information not on the recording was
proper. When they advised her that it was, Sgt. Klein added that information to her
report.

        On May 21, 2015, PO Amborn pled guilty to Operating While Intoxicated and
sentenced to a forfeiture of $861.00, AODA program attendance, revocation of his
driver's license for 180 days and required use of an ignition interlock device for 365
days. Ex. 10, Municipal Court Query System, Case. No 15011551.

       PO Amborn was served with paperwork relative to Core Value violation,
charge and investigative summary pursuant to SOP 870.20(C) on June 2, 2015. He
submitted a response to the charge to IAD on June 8, 2015 [SOP 870.20(D)]. On
June 23, 2015, Chief Flynn conducted a disciplinary review of the record and
imposed a 30-day unpaid suspension, under SOP 870.20(E). The Personnel Order
imposing the discipline was signed by the Chief on June 24, 2015 and served on PO
Amborn on June 25, 2015. At his PI-21 interview, PO Amborn testified that he
served his 30-day unpaid suspension and did not file a grievance.

           B. Conclusions:

        Det. Lewandowski offers the above evidence to support her sex discrimination
claim. Sex discrimination claimants can prove their claims using the direct evidence
or the burden-shifting (indirect) method. This record is devoid of direct evidence of
sex discrimination, such as sexist statements, documents or overt sexist behavior.
Accordingly, Det. Lewandowski must prove sex discrimination using the indirect or
burden-shifting method under which the claimant must first establish a prima facie
case. The prima facie requires a complainant to show that (1) she is a member of a
protected class, (2) she experienced an adverse employment action, (3) she performed
her job to the satisfaction of her employer, and (4) a similarly situated individual, not ·
in the protected class, was treated more favorably. Puetz Motor Sales v. LIRC, 126
Wis.2d, 168, 173, 376 N.W.2d, 372, 374-75 (Ct. App. 1985); Texas Dept. of
Community Affairs v. Burdine, 450 U.S. 248, 253-254 (1981).
                                            7


  Case 2:16-cv-01089-WED Filed 04/22/19 Page 224 of 805 Document16CV1089
                                                                  80-21- 0219
        The evidence Det. Lewandowski offers fails more than one of the required
elements, but the fourth prong is the most decisive. Det. Lewandowski is not
similarly situated to PO Amborn in any sense. As a legal matter, to be "similarly
situated" requires a showing that two employees are directly comparable in "all
material respects". Grayson v. O'Neill, 308 F.3d 808, 819 (ih Cir. 2002). Typically,
that means that they had the same supervisor, were subject to the same standards, and
engaged in similar conduct without such differentiating or mitigating circumstances
as would distinguish their conduct or the employer's treatment of them. Gates v.
Caterpillar, 513 F.3d 680, 690 (7th Cir. 2008), citing Snipes v. Illinois Dept. ofCorr.,
291 F.3d 460, 463 (7th Cir. 2002) and Radue v. Kimberly-Clark Corp., 219 F.3d 612,
617-18 (7th Cir. 2000). The "similarly situated" analysis asks this question: Are there
enough shared features between the individuals to permit a meru1ingfu.l comparison?
While the test is both flexible and contextual, there still must be enough
commonalities to allow a comparison that, taken together with the other prima facie
evidence, authorizes a jury to reach an inference of discrimination. Humphries v.
CBOCS West, Inc., 474 F.3d 387, 405 (7th Cir. 2007), affd, 553 U.S. 442, 128 S.Ct.
1951, 170 L.Ed.2d 864 (2008).

         Based on these legal principles, it cannot be found that Det. Lewandowski and
PO Amborn are similarly situated. First, PO Amborn was assigned to Dist. #5 and his
first line supervisor was Sgt. Shannon Taylor. Sgt. Taylor reported to one or more
lieutenants, including Lt. Jeffrey Norman. Lt. Norman reported to Capt. Thomas
Stigler. Therefore, PO Amborn was a direct line subordinate of Capt. Thomas Stigler.
Det. Lewandowski was assigned to the Investigations Division, which is has no direct
or dotted line relationship with Dist. #5. Ex. 11, IviPD Organizational Chart, 2015.
She has no reporting relationship with any sergeant, lieutenant or captain in any of the
seven police districts. She does not report to Capt. Stigler. Second, PO Amborn was
a patrol officer; Det. Lewandowski was a detective. Their job duties, compensation
and qualifications are considerably different. Ex. 12, Job description, Patrol Officer;
Ex. 13, Job Description, Detective. Third, PO Amborn was a rookie, not a seasoned
officer. His hire date is August 5, 2013, compared with Det. Lewandowski's hire date
of June 7, 1999. Det. Lewandowski had considerably more experience in the
Milwaukee Police Department, a distinction that should have enhanced her
understanding of the range (and the limits) of the department's authority. Fourth, Det.
Lewandowski approached Capt. Stigler with a problem that was not a police problem
at all, but resolvable as a civil matter; PO Amborn's OWI clearly represented a
personnel issue requiring department attention.

       Det. Lewandowski's use of evidence associated with PO Amborn as a male
comparator to support her sex discrimination claim lacks factual and legal merit. Det.
Lewandowski complaint is groundless and therefore, the complaint must be
dismissed.



                                           8


 Case 2:16-cv-01089-WED Filed 04/22/19 Page 225 of 805 Document16CV1089
                                                                 80-21- 0220
                     Dated this-~-
                                  .7JL
                                     day of March, 2016.




P.O. ADDRESS:
700 North Water St., Suite 1400
1'-Ailwaukee, VII 53202
Phone:         414/276-5800
Fax:           414/276-0458
amp@wbb-law.com


                                    ADDENDUM

        A number of Det. Lewandowski's accusations are based on two recorded
interviews of PO Amborn conducted by then-PO Melanie Beasley on April24, 2015
and June 2, 20 15. According to Det. Lewandowski, PO Beasley recorded these
conversations using her cell phone, without disclosing the act of recording to PO
Amborn. On April24, 2015, PO Beasley questioned PO Amborn (in an undisclosed
setting in which background noise makes hearing the conversation difficult) and on
June 2, 2015, PO Beasley interrogated PO Amborn when they were assigned to a
patrol squad. On January 29, 2016, Det. Lewandowski provided the recordings to this
investigator. Ex. 14, CD, Recordings. She had previously provided a "transcript" of
the recordings. This "transcript", when compared to the audio, turns out to be
incomplete and inaccurate. Ex. 15, "Recording of PO Amborn and PO Beasley in
squad together".

        Moreover, some of Det. Lewandowski's 10/13/2015 accusations misrepresent
the recorded conversations. As an example, compare one of Det. Lewandowski's
allegations to the words of the recording:

      Lewandowski complaint: "Officer Clayton Amborn has been bragging
      to other officers that "Tommy Boy" (Thomas Stigler) is giving him
      special treatment and does not know why but believes that Captain
      Thomas Stigler had a prior OWI and understands his issues.

      Recording:



                                          9


                                                              16CV1089
 Case 2:16-cv-01089-WED Filed 04/22/19 Page 226 of 805 Document 80-21- 0221
         PO Amborn: I think Capt. may have had a similar experience happen to
         him.

         PO Beasley: Oh, I never heard of anything like that.

         PO Amborn: Maybe it was before he got on the job or he knows
         people on the job. Because. he really laid into me; he snapped on me
         like he was my father. And he's been very helpful ever since.

                                                           *****
         PO Amborn: Everyone keeps saying to me "Wow, you're best buddies
         nrl'th
          vv    Tom·m·y P.oy" P-.ven 11'lrp
                      .l..l..l..L      .i\....v {
                                    ..LJ   ..     r.f'hlC"'r'
                                                \ v
                                                .k-1   ~ v    ...,
                                                             .L    roame!J sa~rl........, "'YV17TP
                                                              <:! ....   ~   ~       ~           ...... , T hav"'n't
                                                                                                               v
                                                                                                      .L ........   .,.


         talked to the Capt. one f g time; he never called me."

         PO Beasley: That's his name?

         PO Amborn: Yeah ... But he reached out to me.
                                                       *****
        PO Amborn did not "brag" about rece1vmg special treatment from Capt.
Stigler, nor did he call Capt. Stigler "Tommy Boy". To the contrary, what PO
Amborn did is speculate on Capt. Stigler's motive (without expressing certainty or
source) and report statements made by others. Capt. Stigler offered a reasonable
explanation for his conduct, namely, concern for the wellbeing of a subordinate who
was in a tough situation. Det. Lewandowski draws a conclusion that is contrary to the
facts.

       These recordings raise issues as to Det. Lewandowski's credibility and
trustworthiness. 6 First, because PO Amborn was unaware that his discussions witl?-
PO Beasley were actually interrogations, his words were not well chosen, his thoughts
were poorly organized, a..nd his language was occasionally crude. After all, PO
Amborn thought he was talking to a friend, not an adversary who would seek to use
his statements against him. Second, PO Beasley asked leading and suggestive
questions, to which PO Amborn often responded with a casual "yeah". For all PO
Amborn knew, these talks were off-the-record, as conversations are, among friends or
coworkers. So, PO Amborn's perfunctory responses to PO Beasley's improper
questions fail to constitute knowledgeable acceptance of the questions' foundation.
Third, the incomplete and inaccurate "transcript" Det. Lewandowski provided to this


6        PO Beasley's use of her cell phone to record conversations may or may not amount to a violation
of policy. That question is beyond the scope of this investigation. Under SOP 750.20(A)(5), using the
department's digital audio-visual recording system to eavesdrop or to record the conversations of members
without the consent of all parties is prohibited. At the time of these recordings, there were no SOPs
prohibiting use of personal recording devices to record conversations with coworkers or superiors.

                                                            10


                                                               16CV1089
  Case 2:16-cv-01089-WED Filed 04/22/19 Page 227 of 805 Document 80-21- 0222
investigator calls her fact-finding capabilities into question. Attention to detail,
adherence to facts and getting the whole story are hallmarks of good police work.
None of those attributes describes this transcript. Finally, as shown above, Det.
Lewandowski's 10/13/2015 complaint mischaracterizes PO Ambom's statements to
Det. Lewandowski's advantage. Det. Lewandowski's credibility suffers for the effort.




                                        11


                                                              16CV1089
 Case 2:16-cv-01089-WED Filed 04/22/19 Page 228 of 805 Document 80-21- 0223
             EXHIBIT#]

                                                             16CV1089
Case 2:16-cv-01089-WED Filed 04/22/19 Page 229 of 805 Document 80-21- 0224
~ Fo~~ PM-9E                                                                                -~~!~ L~~ \\_;;: ~----~-y~-- t~'-
II   11/09
                            MJLWALAEE POLICE DEP                                                                                l
                                                    MEM 0         A--J.ct.f!!\o~-~:-IYI---+--------4..~-,..... ....~------------j




               Date: 10/13/2015

              TO:     The Fire and Police Commission
I             FR:     Detective Shannon Lewandowski

              RE:     Discrimination, Misconduct in Office



              This report is written by Detective Shannon Lewandowski, assigned to Fusion, late shift.

               1bis is the second attempt via memo to report the intentional disparate treatment in direct action
               due to gender; I and others have been discriminated within this department because we are
               women. 'While the laws and Codes of this Department are excellent in theory, they are
               inadequate in addressing the cover- ups, directly related to females on this police department.
               There is collusion in the ranks of the male Milwaukee Police Department. The selective
               enforcement of the law is very corrupt, illegal, and grounds for suspension or immediate
             . dismissal of several officers of rank according to the Code of Conduct and Standard Operating
               Procedures.

              Specifically, on or about September 1, 2011, I addressed a situation that I was having with my
              neighbor, Lawrence Poggenburg to_my Captain. I plead for help. At the time, Lieutenant of
              Police, Thomas STIGLER was the Acting Captain of the Metro Division, and that is where I was
              assigned. In tears, I plead for help, explained the fear that I had living next to this person. I went
              to Lt. Stigler for help as my leader, since I had addressed my concerns and need for help to ·
              Lieutenant of Police Jeffery NORMAN first, and nothing occurred. I asked for help, however he
              refused to intervene, nor did he direct me to whom I could get advice, and demonstrated lack of
              courage, and failed leadership. I looked to Lieutenant of Police Thomas STIGLER for impartial
              and effective advice or service in dealing with a neighbor, following the chain of command, as
              we are directed. The same chain of command that I went to on December 6, 2015 and was
              reprimanded. I questioned Lt STIGLER days after, then a week after, and he told me he would
              get back to me. That never happened.

              On or about January 21, 2015, I once again reached to Captain Thomas STIGLER, not because I
              wanted to, but because he was promoted to Captain of District 5. I informed Captain of Police
              Thomas Stigler that a female at his District on the late shift had a valid restraining order with
              another member, and that she feared for her life. This member often worked on the same shift,
              the same hours, and same assignments as the female he assaulted. Additionally, I informed him
              that the officer was experiencing great mental trauma from her experience, as I was being called
              to assist her while on duty, and she would like to talk to him. I am also aware that the Officer in
              distraught, emailed Captain Thomas STIGLER regarding her fear while coming to work, that
              regarding the other member told the female officer multiple times that he could "Take her out at
              1000 yards, and she would not see it coming in the dark." Captain STIGLER never contacted
              her.


                    Case 2:16-cv-01089-WED Filed 04/22/19 Page 230 of 805 Document16CV1089
                                                                                    80-21- 0225
I
     On or about March 2015, I had contact "With an officer of District 5 who explained that he was on
     probation and had been invr' -~din an OWI incident, when he was in-' ·icated and he struck two
     cars. Not only did Captain .~......_omas Stigler fail to follow the rules oftl1u·Milwaukee Police
(
     Department, but he used his rank and status to call Internal Affairs Division and order SergE:ant
     Roberta Klein and Sergeant Adam Zieger of IAD to disregard the fact that Officer Clayton
     Amborn was on probation during the time of his OWI.

     The first meeting with IAD and Officer Clayton Amborn was with Sergeant Roberta Klein, who
    was advismg Officer Clayton Amborn how to answer the questions. Officer Clayton Amborn
     answered the questions and said aloud that he was "thro-wn for a loop" when he observed that
    Sergeant Roberta Klein had documents that he was still on probation. Officer Clayton Amborn
    acknowledged that he was on probation and stated that "I thought that they were proceeding as if
    I was not on probation?" Sergeant Roberta Klein gave him a copy of proof that he was on
    probation during the time of the accident. Officer Clayton Amborn then called Captain Thomas
    Stigler on his personal cell phone because Captain Thomas Stigler told him to call if he needed
    any help with this investigation. Officer Clayton Amborn spoke with Captain Thomas Stigler
    and Captain Thomas Stigler became irate telling Officer Clayton Amborn that he would make
    some phone calls and told him not to worry. Soon after Captain Thomas Stigler told Officer
    Clayton Amborn. that he reamed out Sergeant Roberta Klein and Sergeant Adam Zieger to say
    that Officer Amborn -will be carried as ifhe is not on probation.

    Officer Clayton Amborn returned to IAD and Sergeant Roberta Klein prepared Officer Clayton
    Amborn for every question and what to say in-response, and proceeded as if he was not on
    probation, and the probation paperwork was never discussed. Officer Clayton Amborn then
    stated the week following Sergeant Roberta Klein called him to see how he was doing and if he
    was ok, once again receiving special treatment.

     During the interview the second time with Sergeant Roberta Klein, Officer Clayton Amborn
    stated that he forgot to mention a few things that the "Chief likes to hear when deciding the
    persons fate. Sergeant Roberta Klein stated that she would just put it in the report albeit she did
    not make those statements himself Officer Clayton Amborn has been bragging to other officers
    that "Tommy Boy'' (Thomas STIGLER) is giving him special treatment and does not know why,
    but believes that Captain Thomas Stigler had a prior OWI and understands his issues.
    Additionally, Officer Clayton Amborn bragged about being on probation January 24, 2015 along
    with his class, ~ut if this got out, he would claim it was a clerical error.

    Officer Amborn was out sick off of the payroll to answer the questions/preparing him in a
    portion of his field training, thus his probation was extended 55 days. At the time of his OWl,
    Officer Clayton Amborn had 8 days left on his probation.

    Captain Thomas Stigler not only gave Officer Clayton Amborn his personal cell phone number
    to call if he needed any help, he talked to him in the office, fixed or discarded the paperwork of
    his probation, directed Sergeant Roberta Klein at IAD to disregard the probation when he
    received a PI-21. Officer Clayton Amborn did respond to IAD for the violation, and when he
    was on the third floor of the Academy talking on recording explaining the accident to Sergeant
    Roberta Klein, he e},.,'_Plained that his Captain, Captain Thomas Stigler, :fixed this paperwork and
    he was "no longer on probation." Additionally Officer Amborn bragged about the fact that he
    was in an OWl, that he was drunk, and that he caused additional damage to two other vehicles.
    Officer Clayton Amborn then bragged and laughed about the fact that he has drank and drove
    drunk from a young age, and now had to "purchase Captain Stigler a bottle of booze or Scotch
    and write a damn letter to "Kiss the Chiefs' Ass."




          Case 2:16-cv-01089-WED Filed 04/22/19 Page 231 of 805 Document16CV1089
                                                                          80-21- 0226
 Officer Clayton Amborn was off the payroll while on probation, lAD went to his house and
 removed is gun and badger ·"'1 him. \Vhen he returned to work afte oing off approximately 55
                                                                           1
                                                                               •


 days, he returned to District . without his gun/badge and then those i\:.;...~.ZJ.s were returned to him
 within one day. Officer Amborn knew that he was on e1..'iended probation, and during an official
 evaluation that Officer Amborn signed. This evaluation was explained and signed in the
 presence of Sergeant Shannon Taylor.

Furthermore, after Officer Clayton Amborn was in a OWI accident, Sergeant Justin Sebestyen
informed roll-call at District 5 on March 8, 2015, "We·are going to be down another officer
because one of your fellow officers got arrested while on probation; and he doesn't have a leg to
stand on, and he cannot appeal, and he is going to lose his job.» Sergeant Justin Sebestyen also
made it very clear that we are not to drink and drive and can call for a ride via the Department.

Likewise, I was involved in an on-duty accident, that of which I was not supported in any way,
the Department has failed to pay my medical bills and leave, causing me additional stress and
additional medical problems, delaying my healing process. I was also reprimanded for having a
cell phone at a public hearing and disciplined on June 3, 2015. Although, I have returned to
work, I still am without my police powers, and have not been given my gun/badge back with no
explanation. This is also part of the retaliation that I continue to receive, and is obviously
discriminatory as male officers like Clayton Amborn are treated with special and different
treatment. The treatment that the female officer at his District received while having a valid
restraining order is reprehensible, shameful much less his actions dishonerable.

I work in an oppressive environment with a different set of rules for men and wo.men. The
actions of Captain Thomas Stigler, breach the Code of Conduct, exercising his powers to defraud
the Department while in public office, as he used his status to intervene personally with Officer
Amborn. Moreover, Captain Stigler has discriminated against more than one female under his
supervision, with different standards for men and women. Officer Amborn lied to lAD, and
Captain Thomas Stigler covered up for him. Officer Amborri is serving the public when he
should be terminated, much less exercising police powers on the public. Captain Thomas Stigler
provided his 11personal 11 cell phone number stating to Officer Amborn, 11 Call or text me for
whatever you need 11 thus providing assist3?ce for a male officer who did something criminal, as
opposed to females who actually needed him to be a leader and provide a safe work environment
or at least equal treatment.

Furthermore, Officer Robert Wilkinson was never placed on desk duty/suspended/admin.
suspension, while the restaining order was valid much less during the investigation and Sergeant
Klein used her powers to dismiss and mislead the investigation, willfully and knowingly.

I would like this complaint investigated by an outside agency, as these actions have impacted not
only my work, but created great concern due to the continued abuse of power of this Police
Department, Internal Affairs Division, making the work environment, a untrustworthy and
hostile work place, everyday.



                                                                  Respectfully submitted,



                                                                  Detective Shannon Lewandowski
                                                                  012860


      Case 2:16-cv-01089-WED Filed 04/22/19 Page 232 of 805 Document16CV1089
                                                                      80-21- 0227
              EXHIBIT#2.

Case 2:16-cv-01089-WED Filed 04/22/19 Page 233 of 805 Document16CV1089
                                                                80-21- 0228
 Shannon Lewandowski




 Edward A. Flynn


Chief of Police




Dear ChiefFlynn,

My name is Shannon Lewandowski, and I am a Detective in       th~   Metro Division at your Police Department. I am
writing to you as a citizen, not as your employee. I feel the need to address you by letter because I have been very
upset with the direction and way that I have been treated by the members of the Milwaukee Police Department. The
same Department that I represent and am honored to be a part. I love my job, consider myself an asset to the city of
Milwaukee, and have never tarnished its reputation.

However, for years I have become appalled, mortified, and mostly embarrassed to say that I am a Detective on the
Milwaukee Police Department when I personally have called for help. This is not during the course of my duties, but·
rather as a citizen. I would personally have never handled the following situations as my fellow officers have.

At my appointment time, I lived in Wauwatosa VVI., I looked for an apartment in 1999, and located one that was 4
blocks to the north of my home which was in Milwaukee. After filling out the application, the landlord wanted me to
rent from him. I soon declined after obsessive calls, personal questions that were out of order, and when he
physically appeared at my home, I eventually changed my phone number and looked for a home to purchase. That
weekend in 1999, I walked to the front door of where I currently live and asked the family that had a Shorewest
Realtor sign in the yard, if I could look at the horne without an appointment. That day, I purchased the home.

Five years later, my neighbors at 5231 W. Washington Blvd. moved in, this is a property right next to mine, to the
north. This man was the landlord from 1999. His name is Lawrence Poggenburg. When he moved in, I did not
welcome him to the neighborhood, since I recognized him immediately. I was not sure if he had remembered since
he had gotten married and five years had passed. I was wrong.




                                                                    16CV1089
       Case 2:16-cv-01089-WED Filed 04/22/19 Page 234 of 805 Document 80-21- 0229
 Lawrence Poggenburg did remember, and he has made the only place of serenity and comfort I have in the world, a
 distrustful place of defensiveness. Five years ago, anytime I went into the back yard or to the front of my house to
 leave, he would approach me and do the same vvith the incessant barrage of unwanted questions, md repeated
 intrusions that eventually included deep anger, hostility, and compulsive obsessive acts.toward me. The behaviqrs
 have escalated over the years, after the first six months of quietly dealing with it, I soon, for lack of better words,
 "told him ofl''·to set boundaries. I informed him not to come on my property, and I followed the advice of EVERY
 Sergeant that came to my calls for help, or his obsessive calls about me. This is the short list of officers that have
 come to my·home:



PO Timothy Koestering.

 PO Paul Riehle

 PO Jeff Hoffman

PO Tom Lieske

 PO Ashley Gryzkewicz

 PO Edwin Reyes

 Sgt Louis Staton

 PO Steven Olmstead

 PO Steven Strasser

 PO Scott IVERSON

 PO Gary Post



 Det. Moises Gomez

PO Peter Panasiuk

PO Greg Heaney

Sgt Charles Brown

PO Charlotte Brown

Sgt Sobek

Captain Terrance Gordon

Alderman Michael J Murphy

... many more that I cannot recall, and a CAD system that must either erase or file other calls in such a way that I
cannot retrieve.




       Case 2:16-cv-01089-WED Filed 04/22/19 Page 235 of 805 Document16CV1089
                                                                       80-21- 0230
     I have made every effort to alleviate this problem on my own and with the advice provided to me through my
     Supervisor. When CIB would finally go to arrest him, L: Poggenburg would lock himself in his home, pull the
     Clll'tains and refuse to answer the door. Captain T. Gordon handled an incident in 2008 or 2009 when L. Poggenblll'g
     exited his garage, pointed to me (I was not in ear shot of what was said but my neighbor was and made a statement)
     and stated to my then 14 year old son, "That is why you will always be poor and fatherless." My oldest son also heard
     this and called me as I drove to a basketball game in Waukesha. I pleaded with my eldest to not go outside and let the
     police handle the situation. Lt Gordon responded with officers. L. Poggenburg refused to exit his home, pulled the
     drapes and did not come out to the calls and !mocks of the police. No follow-up was ever done, no citations, no
     arrests, no advisement for him to stay away.

    The racial epithets from L. Poggenblll'g, include calling my sons and their Grandmother "Niggers, monkeys, 'go back
    to Africa,' 'go to your own neighborhood."'

    I on the other. hand am called "bitch, CW1t," and yells across my yard that "People like me do not belong on the police
    department."

    I have heard L. Poggenburg make remarks about the gay lifestyle of one of o\ll' neighbors who resides at 5211 W.
    Washington Bl.

    Assistant Chief Harpole who was at the time the District Three Captain, had arrived at my home, but only due to my
    constant request. That day I left my bedroom window open a short time, retlll'ned home and found that L.
    Poggenburg had aimed/ situated his rotor sprinkler grass watering device directly into my home, as it stayed at one
    constant stream into my window, satlll'ating my mattress. This mattress had to be    di~posed.   I was told that"although
    it app.ears intentional, it cannot be proved .." Only the siding of my home where my b.edroorn was located was .wet,
    none of his lawn. I tried to re-iterate "totality of circumstances" but no one was interested.

    Other traditionally non-police calls from L. Poggenburg resulted in Sergeants corning to my horne to ask if I had
    "thrown trash in the street" (CAD call 07 175 1952). Not only did I not throw trash in the street, this' is another form
    of his harassment !mowing that I had come home to sleep during the day, only to have more Supervisors !mocking at
    my door as I slept.

    CAD 11 103 1161, a call for "parking. too close to his car." L. Poggenburg lives on the corner.of 53nl/Washington
    Blvd. He has two corners to park on, a three car garage, three slabs to park. I do not have a garage, I do not have an
    alley, I do not have a parking slab. I have street parking only. I parked in the front of my home when returning from
    work, and he then parked his car up against mine and called the police. This is not a reason to call for police service,
    however Sgt. Larson responded from district three and woke me, and asked me to move my car, which I did. This
    was another attempt of many by L.Poggenburg for this intent only; harassment-.

    This summer L. Poggenburgs antics escalated with throwing garbage (bags) in between my home and his fence, spray
    painting a frame as it rested on a tree in the front of my home close to my parked car. This aerosol type canister
    propelled the paint mixture on the rear of my ca:. The neighbor Jeanett Soleski observed this and called my son who
    was in the yard. My son Kasey ran to the car and asked him to spray paint in the front of his own horne. We were
    able to remove the paint that landed on the bumper of my Honda civic. Police were called, and of course, it could
    not be proven as intentional.

    In 2007 I filed a harassment order after police responded to my ho~e. When I·arrived at the courthouse to file, I was
    informed that L. Poggenburg filed the same. Officers who were at Poggenburg's home the day prior had informed
    him that I would be filing a harassment order. That day, I was at the District Attorney's office prior to my




~          Case 2:16-cv-01089-WED Filed 04/22/19 Page 236 of 805 Document16CV1089
                                                                           80-21- 0231
 appointment with a case to present. I became ill and fainted at the District Attorney's office, and missed the hearing.
My illness, I believe, was the stress that I have to go through regarding this neighbor. I reopened the case and six
members from my neighborhood arrived at court to testify on my behalf. These members are the witnesses to the
behaviors ofL. Poggenburg. A supervisor from the Department who has witnessed hi.s antics also testi.fied. The
police had to be called again when L. Poggenburg stated that he was going to get my gun taken fro~ me, and get me
fired from the police department. The filing of such an order was dismissed after several residents on my block came
to court on my behalf and testi.fied.

 In 2008 my son Kasey graduated from High school. L Poggenburg placed his lawn hose the same way in which he
did in my bedroom window, destroying my .food: and getting my guest wet. When police were called, he locked
himself in the home and refused to come out. I was told that there was no way to prove that it was intentional. I
explained totality of the circumstances once more; however this has fallen to deaf ears, and told to get a restraining
order once more.

In 2008, L. Poggenburg built a play structure right next to my home, The photos are included. He sits in the
playhouse and observed by not only myself, but guests of my home, and he looks into my home. I have placed
curtains on the entire north side of my home to avoid looking at him in any capacity, as well as to keep him from
looking into my home. My neighbors John and Sandra Folaron of 5211 W Washington Bl Apt #4, asked me why I
approved the building of the play house so close to my house. I stated that I had not. John Folaron stated that he
called the City Inspector on him and also called about his fence. John Folaron stated that to his knowledge the fence
was on my property since it was so close to my home. After that conversation, I then was contacted by the city.            I
Inspector. I informed John Folaron that I did not want any more problems, and John explained that he has h~d
confrontations with L. Poggenburg regarding calling the police on him about loud parties.

L. Poggenburg called the city inspector on my property for a plastic shed that can hold 3-4 shovels and a lawn
mower. This shed came with the home which I had already been in for 12 years. L. Poggenburg informed the city
inspector that it was "new construction". The Alderman, Michael Murphy had to resolve the matter. I subsequently
took the shed down to avoid any other problems.

I placed video surveillance cameras on my home after the Burglary in 2008, and for protection/ evidence from L.
Poggenburg. I have kindly and angrily told L. Poggenburg to stay away from the front of my residence and my
children. Both of my boys were frightened of him when they were younger. L. Poggenburg would walk to my
home; confront my kids when I left for work or to the store. One time after having an ar~ent regarding him
talking to my children, I left for work. L. Poggenburg walked to my home and asked both of my sons if they wanted
to walk to get "ice cream" with him. Both of my children have been approached by him several other times. This
summer, L. Poggenburg charged at me when I ignored him, and he then called me a "fucking bitch." My son
observed and heard what was said and felt the need to defend me, knocking L. Poggenburg back off of our property
in the front of our home onto the ground. This is the only time he did NOT call the police.

L. Poggenburg was caught peering in my bedroom window this summer in August 2011, and provided the
explanation that he cut between my home and his fence to. enter my yard to retrieve a "Wiffle ball" a Scent plastic ball
(which was actually mine). As he GUt through the yard, he put his hands on my window (the writers prints were
visible), and looked in my bedroom. I was on my computer and it was 7am on a Sunday, as I was preparing to attend
church. My car was not parked in t:i:le front of my home and was getting repaired.;. This was his indication that I was
not home. Sgt Charlie Brown responded, gave his opinion about L Poggenburgs obsession with me and provided the
advice to put up another camera, and no-trespassing signs. I did.




        Case 2:16-cv-01089-WED Filed 04/22/19 Page 237 of 805 Document16CV1089
                                                                        80-21- 0232
 On November 1, 2011, a realtor carne to my home to provide an estimate on selling my home. She informed my
 sister that the signs on the outside of my home home (no trespassing etc) should be removed because I appears that
 the area is problematic. L. Poggenburg called the police because he placed a sign in my yard, and claimed that it was
 his. When PO Edwin Reyes and Sgt Sobek of District Three arrived to talk to me about the sign, I did not !mow
 about the sign removal. Later that day, L. Poggenburg threw a sign over my fence that read "u cunt." I asked Sgt
 Sobek to go to his home as I observed him throw it over the.fence. To my knowledge, nothing was done:

 On November 12, 2011 my children's Grandmother stayed the night at my home. Her name is Denise Rogers. She
 stayed the night for the safety of 111Y son, taking him to school on Friday the 11th and taldng care of the dog. At
 4:24am on November 12, 2011, ~· Poggenburg used a long pruning scissors to cut the surveillance wires on the
 north east side of my home. As th!" wires were ~t, interference was sounded on the alarm system, waking Denise.
 Denise, well aware of the problems, which she has witnessed herself, looked out the window where she slept and
 observed L. Poggenburg attempting to cut another wire. After she opened the window, L. Poggenburg ran from the
 side of the fence in his own yard and into the side .door of his home. Denise called me; I was in Fond duLac WI. I
 was in Fond duLac completing work on my Masters. I provided the phone numbers to Metro. Denise could get no
 answer, so she called District 3. Denise was at my residence until9am. No squad to our knowledge ever came.

· I filed a harassment order on November 15, 2011. After filing it, I called Sgt Sobek of District three who provided
 me his cell number and stated that when I saw him, to call, that he would personally go to his home to serve it.

 This summer to the best of my knowledge, L. Poggenburg was fired from the City of Milwaukee where he worked as
 an electrician. Since his dismissal with the city, he was hired (according to'facebook) at Potomac Electric Power
 Company which is either located according to Google in either Maryland, Washington D. C. or Boston. Happy as I
 an1, L. Poggenburg is gone a week or two at a time. However, this has not deterred him either because since then, as
he has in the past, blew all of his leaves in the front of my home, cut my surveillance wires, and threw notes over my
fence. Due to the fact that he is out of town during the week, it has become difficult to serve him the harassment
court order, him especially without him finding out that we were trying to serve him. If he had that knowledge, he
would make it even more difficult to be served if not impossible. Given my late shift schedule, court schedule, I only
rest between noon and 4pm and am then with my clllidren getting them from school etc. My schedule does not
permit such surveillance of his whereabouts.

 I have surrendered and decided to sell my home. I have lived her 13 years. I do not want to sell my house.
However, my ability to rest is limited having such a vile and vindictive, obsessive neighbor, and no piece of property
is worth all of this. I cannot sell my home with a realtor without an order since he will be sending people to my
home or even come himself when I am not here for the open houses. I cannot have that occur. As it stands, I tried to
post a sale sign on my lawn, and he has called my home over two dozen times and I believe have had ·his friends call. I
can see the numbers on the caller ID, and when I research those numbers, they come to friends of his that are on his
facebook page. (He has no knowledge that I access the page).




                                                                    16CV1089
       Case 2:16-cv-01089-WED Filed 04/22/19 Page 238 of 805 Document 80-21- 0233
 street. I observed the shooting, identified myself as I pointed my weapon at him. This suspect ran south right into
 NTF. This case has been charged RES and is already sentenced. I also opened my door to every officer on the block,
 fed them and let them use my facilities. \iVhen a canvass was done, Poggenburg refused to talk to the police. Later,
 L. Poggenburg made statements that the "niggers across the street are same as the niggers next to me." Well, the
 ones next to him are my sons. A junior in College, attending Chicago State on a Division One baseball scholarship,
 and another a junior in high School; honor roll and all city first pick wide receiver and tight end, all city first string
 baseball offensive and all State defensive player as a Sophomore. Fine·young men I might add.

 The list of problems with my neighbor is endless. However to top off the lack of regard for me not only as an
 employee, but as a female, parent, but a citizen. I filed the appropriate paperwork, at the cost of $168. For a
harassment order. The hearing was November 28, 2011. I observed L Poggenburg home at this residence on
November 26, 2011. I went to District three where I filed the order, talked to Lt Obergon to ask someone to go to
5231 W Washington bld and serve the order since I observed him at home.                                    windows in the
rear of his home that do not have curtains.                                                              allow any officer's
at the district to serve the harassment order, stating             t want any part of it."
at District 3. Further that Metro had to serve the order. Outside of the fact that I am coming for help once more, I
presented and filed a legal document that I paid for, received and filed on my own time in hopes to finally get the help
that the police of the district that I reside and pay taxes in. The same officers and supervisors that stated that they
needed this document to arrest my neighbor if needed, to set the boundaries that he could not set for himself.

Eventually Lt of Police Jim Timm and Lt of Police Paul Kavanaugh served the order, but to L. Poggenburg' s wife.
Colleen Poggenburg told the Lieutenant of Police Jim Timm that her husband was at Menard's and would be
returning but only to leave out of town for two weeks. Instead of waiting until he returned from Menards, they
s.erved his wife. Subsequently I took off another day of work, as did two of my neighbors, a friend who witnessed his
actions, Grandmother to my children, and my eldest son who took off of school. Court Commissioner Nancy Sturm
refused to move forward since the wife was served, even though L. Poggenburg's lawyer Brent Linster was
representing him. Additionally the Lieutenants of Metro and CIB did not file the appropriate paperwork, leaving me
lectured by the commissioner that "I should know better that Lawrence needed to be s~rved and not his wife." I
wanted to reply, but did not, that if I could have done it, and done it right myself, I would have. The lawyer Linster
stated that Lawrence Poggenburg would be out of town for next two weeks and the Commissioner left me with eight
days to serve a document that I cannot since he is supposedly out of town. When he is not out of town, he hides from
our department. I requested that out of "Good Faith" that Linster service his client. He refused, stating, "I fmd it
ironic that someone that harasses her so much carmot be found by her."

Additionally, I had addressed this entire situation                                                                     e
with more experience and the fact that he was Acting Captain at the time could help after both Lawrence and Colleen
Poggenburg tried to get all of my personnel records from MPD. On 08-31-2011 both Colleen and Lawrence
Poggenburg requ~sted All calls for service to my home. I was informed by PSSI Frank Heinrich that he would make
appropriate redactions to the reports. Asking myself why anyone would want these reports, still evades me, other
than to get personal information about me in the burglary reports.




Colleen Poggenburg, the wife of Lawrence Poggenburg has never uttered a word to me, however has stood and
watched majority of these incidents, and lied to police when they have come for her husband. She has watched her
husband berate me, watched him shovel snow and blow leaves onto my stairs in th~ front of my home, and watched




       Case 2:16-cv-01089-WED Filed 04/22/19 Page 239 of 805 Document16CV1089
                                                                       80-21- 0234
 him cut my trees and bushes. One winter when L Poggenburg was swearing at me and throwing snow on my cars
 with his snow blower, his father or father-in-law walked to my home and apologized (witnessed by another neighbor)
 and cleared all of the snow from my cars. L. Poggenburg has told me numerous times how he hates MPD since his
wife was married to a detective who beat her. I have no lmowledge of this (Det Larry Schimke) nor any validity in his
statement. However this may be part of his issue with me at hand.

I realize that by the time that anyone would even consider what or how to help me, December 7, 2011 at 10: 15am
will have passed and L. Poggenburg will not ha:ve been served, I will have fallen victim to more. Additionally, I will
have had to pay another $ 168 dollars that I do not have, my neighbors who are struggling in this economy cannot
continue to take off of work, nor can my son be asked to leave college to attend another hearing.



I would like to ask you, the head of my Departm~nt, what am I to do? How am I supposed to live? Where am I
supposed to turn for help? WILL SOMEONE PLEASE HELP ME?




Citizen

1632 N 53rd St

Milwaukee, WI 53208

(4-14) 4-05-4-617c(4-14) 4-55-3773h




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 240 of 805 Document16CV1089
                                                                      80-21- 0235
              EXHIBIT#3

Case 2:16-cv-01089-WED Filed 04/22/19 Page 241 of 805 Document16CV1089
                                                                80-21- 0236
                              Wisconsin Circuit Court Accec.;;
                                           '               --
                                                               (WCCA)
Shannon Lewandow~'<i vs. Lawrence Poggenburg
\



Milwaukee County Case Number 2011CV017284
Court Record Events
            Da-te             Event                                          Court Official        Court Reporter
    1       03-05-2012        Injunction hearing                             Amato, Dominic S.
                       Additional Text:
                       Petitioner appears in court. Respondent appears in court. De Nov Hearing for Injunction
                       proceeded. For reasons stated on the record, Court affirms commissioner decision and
                       Injunction remains in full force and effect. jci


            ~r.. 2°-2012      .~.mended
    2       UL-   v
                       Additional Text:
                       Notice of Hearing and Motion on Respondent's Motion to Review Decision I Ruling of Family
                       Court Commissioner, filed. jci


    3       02-22-2012        Notice
                       Additional Text:
                       to reschedule 3-2-12 Injunction hearing mailed to parties. filed. jci


    4       01-26-2012        Letters/correspondence
                       Additional Text:
                       from Attorney Brent Nistler, filed. jci


    5       01-20-2012        Transcript
                      Additional Text:
                      of 12-7-11 hearing, filed. jci


        6   12-19-2011    Amended
                    Additional Text:
                      Notice of Hearing and Motion on Respondent's Motion to Review Decision I Ruling of Family
                      Court Commissioner, filed. jci


        7    12-16-2011       Notice of hearing
                      Additional Text:
                      and Motion on Respondent's Motion to Review Decision I Ruling of Family Court Commissioner,
                      filed. jci


        J    12-07-2011      ·Injunction w/out firearm restriction           Honrath, William
                      Event Party
                      Poggenburg, Lawrence

        Paae 1 of2
                                                                                  16CV1089
                     Case 2:16-cv-01089-WED Filed 04/22/19 Page 242 of 805 Document 80-21- 0237
<
9    12-07-2011         Injunction grar ·                          Amato, Do·    1ic S.

10 12-07-2011           Injunction hearing                         Honrath, William         Digital Recording
               Additional Text:
               Petitioner appears in court. Respondent does NOT appear in court EXCEPT by attorney Michael
               Tuchalski. Respondent is reserving any jurisdictional defects, also indicated off the record that
               there's a challenge to the service. Petitioner does not agree to respondent's request to adjourn.
               Hearing for Injunction will proceed. Service is on file with the court. Sworn and examined:
               Petitioner. Sworn for petitioner: Denise Rogers. Petitioner's Motion for Injunction Granted and is
               effective until DECEMBER 07, 2013 (2 years). 4. Other: Respondent is not to subject the
               Petitioner to violent abusive or otherwise disorderly conduct under circumstances tending to
               provoke a disturbance. Filed, signed Injunction (Harassment).


11 12-06-2011           Proof of service                           TRO Court
               Additional Text:
               filed.


12 11-28-2011           Injunction hearing                         Sturm, Nancy L.          Digital Recording
               Additional Text:
               Petitioner appears. Respondent does NOT appear, Attorney Brett Nistler appears on behalf of
               Respondent, stating Respondent has not been served, ask court to dismiss matter. Respondent
               has NOT been served with a copy of the Temporary Restraining Order, Notice of Hearing, and
               Fact Sheet. The time for hearing on anlnjunction is adjourned to DECEMBER 7, 2011 at
               10:15AM ROOM 712, COURTHOUSE. If a temporary restraining order has been issued, it
               remains in effect until the injunction hearing is held. Petitioner given copies of Order. Filed,
               signed Order Extending Time for Hearing.


13 11-15-2011           Petition for TRO/injunction

14 11-15-2011           Temporary restraining order                Amato, Dominic S.

15 11-15-2011           Filing fee paid
                                             Amount
                                             $168.00
               Additional Text:
               11RV042493




Paae 2 of 2                                                                     Generated on 11-24-2015 at 12:17 om
                                                                           16CV1089
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 243 of 805 Document 80-21- 0238
              EXHIBIT#4

Case 2:16-cv-01089-WED Filed 04/22/19 Page 244 of 805 Document16CV1089
                                                                80-21- 0239
     search       calendar        pay fees online   reports   help     view cart (0 items)


 State of Wisconsin vs. Lawrence E Poggenburg                                                    Printable Version (PDF)


 Milwaukee County Case Number 2015CM002479
 Court Record Events
                                                                                                           What Is RSS?   1m
         Date                Event                                   Court Official             Court Reporter
 1       08-25-2015          Summons and complaint
                Additional Text:
                SUMMONS MAILED. DEFENDANT ORDERED INTO ROOM 221 SAFETY BUILDING ON 10/1/15@ 1:30
                pm

 2       10-01-2015          Request for substitution                Sweet, David                Digital Recording
                Additional Text:
                Defendant Lawrence E Poggenburg in court with attorney Brent Daniel Nistler. Patrick J Anderson
                appeared for the State of Wisconsin. Request for Substitution of Judge received and filed. Court
                consented to substitution against Judge Siefert. Parties are advised the Clerk of Circuit Court
                reassigned case pursuant to current court rules to Judge Dee, Br. 37. Pre-trial conference scheduled
                for October 19, 2015 at 01:30pm.

 3       10-01-2015          Initial appearance                      Sweet, David                Digital Recording
               Additional Text:
               Defendant is advised this case is assigned to Judge Dee, Branch 37. Court reviewed the complaint and
               found probable cause. Defendant advised of right to counsel and complaint given to Defendant's
               attorney. Defendant plead not guilty. Case is adjourned for a Pretrial Conference in Branch 37.

 4       10-01-2015          No Contact Provision Ordered            Sweet, David                DioitaLRecording
               AdditionalTe~~                                                                 ~
               Signed and fi~fendant to have no contact 1 Shannon L. and her residenc '.
               Court advised defendant th~ailtrre to comply with conditions of b, il- may resul.tJD__ao._adtlit~en
               charge of bail jf:impifl§~                                                                          -

 5      10-01-2015           Signature bond set                      Sweet, David                Digital Recording
               Event Party            Amount
               Poggenburg,
                                      $ 1000.00
               Lawrence E
               Additional Text:
               DEFENDANT WAS ORDERED BY THE COURT TO REPORT TO THE MILWAUKEE COUNTY JAIL (CJF) TO
               BE BOOKED AND RELEASED BY 3:00 P.M. ON (10-2-2015). IF THEY FAIL TO APPEAR A BENCH
               WARRANT WILL BE ISSUED FOR THEIR ARREST.

 6      10-01-2015           Judicial transfer                       Dee-37, T. Christopher

 7      10-19-2015           Pre-trial conference                    Dee-37, T. Christopher     Off the Record
               Additional Text:
               Defendant Lawrence E Poggenburg in court with attorney Brent Daniel Nistler. Kelly O'Neill appeared
               for the State of Wisconsin. Deputy Court Clerk: TC. Defense counsel has received discovery and offer.
               Assistant District Attorney's office requests additional time. Court ordered case adjourned for
               projected guilty plea and sentencing I possible disposition in Branch 37. Agreed Upon Request for a




file:/I/C :/Users/Public/Documents/microsoft!Work%20docs/City%20ofl/o20... 1/15/2016
                                                                           16CV1089
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 245 of 805 Document 80-21- 0240
             New Court Date is signr        i ·nd filed. Plea/sentencing hearing schedule             r November 6 1 2015 at
             08:30am.

 8     11-06-2015         Scheduling conference                           Dee-37 1 T. Christopher              Digital Recording
             Additional Text:
             Defendant Lawrence E Poggenburg in court with attorney Brent Daniel Nistler. Brittany Skye
             Kachingwe appeared for the State of Wisconsin. Deputy Court Clerk: TC. Case calendared for
             projected guilty plea and sentencing. For reasons stated on the record 1 Court ordered case adjourned
             for status conference in Branch 31. Defense counsel requests jury trial date. Any and all motions are
             to be filed with the court by the final pretrial date. Case is adjourned for Final Pretrial Conference and
             Jury Trial 1 Branch 31. All parties are notified that effective 11-19-15 this case will be assigned to
             Reserved Branch 1 Branch 31 1 in Room 615 of the Courthouse. Status conference scheduled for
             November 24 1 2015 at 08:30am. Final pre-trial scheduled for January 11 1 2016 at 08:30am. Jury
             trial scheduled for February 15 1 2016 at 09:00am.

 9     11-24-2015         Substitution of attorney                        Flynn 1 Dennis                       Off the Record
             Additional Text:
             -Stipulation received from Attorney Craig A. Mastantuono on behalf of his client; received and filed.
             Deputy Court Clerk: TC.

 10    11-24-2015         Status conference                               Flynn 1 Dennis                       Off the Record
             Additional Text:
             Attorney Leah Thomas on behalf of attorney Craig Mastantuono in court. Kelly O'Neill appeared for the
             State of Wisconsin. Deputy Court Clerk: TC. Defendant's appearance waived for today's proceedings.
             Defense counsel would like final pre-trial on January 11 1 2016 at 1:30 p.m. not 8:30a.m.

 11    12-01-2015         Judicial transfer                               RifeiL Paul J.

 12    01-11-2016         Amended                                         Rifelj 1 Paul J.                     Digital Recording
            Additional Text:
            Defendant Lawrence E Poggenburg in court with attorney Craig Mastantuono. Jennifer L Pickett
            appeared for the State of Wisconsin. eputy Court Clerk: TC. Case calendared for final pre-trial. AS TO
            COUNT 1: On motion of the State, Court ordered charge amended to Disorderly Conduct1 contrary to
            County ordinance section(s) 63.01 1 a Class forfeiture. Defendant enters a plea of no contest. Court
            found the Defendant guilty. Court orders Defendant to pay a forfeiture of $25.00 including costs to be
            paid by 02-10-16 or Civil Judgment. Court ordered February 15 1 2016 at 9:00a.m. jury trial vacated.

 13    01-11-2016         Charge amended

 14    01-11-2016         Dispositional order/judgment                    Rifelj 1 Paul J.


 Printable Version (PDF)

 Return to Case 2015CM002479


    notice to employers 1 accuracy 1 public records on the internet I information on other sites I data extraction option 1 rss I court terms
Technical problems? Contact us.




file:///C:/Users/Public/Documents/microsoft/Work%20docs/City%20o:f0/o20... 1/15/2016
         Case 2:16-cv-01089-WED Filed 04/22/19 Page 246 of 805 Document16CV1089
                                                                         80-21- 0241
              EXHIBIT#5

Case 2:16-cv-01089-WED Filed 04/22/19 Page 247 of 805 Document16CV1089
                                                                80-21- 0242
Anna M. Pepelnjak

From:                              Melanie < melaniecopper836@yahoo.com >
Sent:                              Tuesday, February 16, 2016 3:26 PM
To:                                Anna M. Pepelnjak
Subject:                           Re: From Det Melanie Beasley



Thank you. Have a nice day
Detective Melanie Beasley

Sent from my iPhone

>On Feb 16, 2016, at 3:09PM, Anna M. Pepelnjak <amp@wbb-law.com> wrote:
>
>Dear Det. Beasley,
> I have received your two voice mail messages, this email message and a fax regarding your inability to attend the Pl-21
interview on Friday, February 19, 2016. I wish you a speedy and full recovery.
>
> Because your health condition is indefinite in duration, I will prepare my investigative report without your input.
>
>Thank you,
>Anna Pepelnjak
>
>Sent from my iPhone
>
>>On Feb 16, 2016, at 6:27AM, Melanie <melaniecopper836@yahoo.com> wrote:
>>
>>Attorney Anna,
>>You advised me I am supposed to provide testimony this Friday morning regarding a memo Shannon Lewandowski
submitted to the Fire and Police Commission. I am on FMLA sick time and not able to attend to meeting. I will be in the
hospital all day on Friday.
>>Please send me a response back to this email So I am aware you have received and I'm accepted to not attend.
>>The Union President Mike Crivello has also been notified of the fact I'm not at work at this time due to being fully
incapacitated in treatment diagnosed by a psychiatrist.
>>Mike, I respectfully request you also call the fire and police
>>commission on my behalf and notify them as well that I am not able to testify at this time. I do not want there to be
any miscommunication in any way that I have ignored a Pl-21 or be punished for not attending for medical reasons
which were approved by the department. The attorneys number is 414-270-2518 Please both of you respond.
>> Sincerely,
>> Detective Melanie Beasley
>> 414-491-0792
>>
>>Sent from my iPhone




                                                             1



              Case 2:16-cv-01089-WED Filed 04/22/19 Page 248 of 805 Document16CV1089
                                                                              80-21- 0243
              EXHIBIT#6

Case 2:16-cv-01089-WED Filed 04/22/19 Page 249 of 805 Document16CV1089
                                                                80-21- 0244
--------
 ~  '
 ROGERS
                                     3470DV~IIey   Road, Ot:oi'IOlllO'Mlt,. WI 53066·4500 P. 262-646-4411 F.l62·646-3150
                                     AdmiHions or Information 000·767•4411         rogmhOJpiiDI.Oil!


 MEMORIAL HOSPITAL
 --ure.WOith.Ltvtng.




                                                                                               February l61h, 2016



To whom it may concern,

          Detective Beasley is cWTently on FMLA for medical reasons and is unable to attend

scheduled Pla2l meeting on Friday February 19th, 2016. Please confirm receiptofthis
                                                ..
 documentation with Detective Beasley·at melaniecopJ2er83§@yahoo.com or 414-491-0792.

Please feel free to contact me with any further questions.

'Sincerely,




Dr. Hemalqtha Rajanna, M.D,
PTSD Psychiatrist
Rogers Memorial Hospital
PTSD Partial Hospitalization Program
4J4,.539w3000



 11101 West Linc:olnAvllnu&. Milwnukeo, W153227 P. 414.3:Z7·3000 F. 414·327·6045
 40Ei Scienc:e Drive, Madison, Wl53711·1098 P. 606·236~11 F. 608·238-4412
 4600W!!!t Schroedor Dtive, OI'OWil Door, Wl53223 P. 414-355-9000 F. 414-35S-9G65
 9!H6 751h Streel, Kcno$ha, WI 53142 [', 262·!14~·4000 F. 262·942-7740




                                                                    16CV1089
       Case 2:16-cv-01089-WED Filed 04/22/19 Page 250 of 805 Document 80-21- 0245
              EXHIBIT#7

Case 2:16-cv-01089-WED Filed 04/22/19 Page 251 of 805 Document16CV1089
                                                                80-21- 0246
                      WisconF~,
                        Circuit Court Acces'""                                      ~WCCA)
Melanie M Beasley vs. Robert 5 Wilkinson
Milwaukee County Case Number 2015CV000488
 Filing Date                            Case Type                  Case Status
 01-15-2015                            Civil                       Closed
 Class Code Description                Responsible Official
 Harassment Restraining Order          Conen-30, Jeffrey A.
 Branch ld
 30


Parties

 Party Type                       Party Name                                          Party Status
 Petitioner                       Beasley, Melanie M
 Respondent                       Wilkinson, RobertS


Party Details

 Beasley, Melanie M - Petitioner

      Date of Birth                            Sex        Race 1
      11-1974
      Address                                             Address Updated On


      Party Attorney(s)
      Attorney Name             GAL Entered
      Smith, Richard Joseph No        03-23-2015


Wilkinson, Robert S • Respondent

      Date of Birth                                        Sex                  Race 1
      08-1969                                              Male                 Caucasian
      Address                                                                   Address Updated On
      Party Address Sealed by Judge Conen-30                                    01-15-2015




 1 The designation listed in the Race field is subjective. It is provided to the court by the agency that filed the
  case.
 2 Non-Court activities do not require personal court appearances. For questions regarding which court type


Paae 1 of 2
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 252 of 805 Document16CV1089
                                                                              80-21- 0247
   activities require court appearances, please contact the Clerk of Circuit Court in the county where the case
   originated.                        -




Paae 2 of 2                                                                   Generated on 03-01-2016 at 12:25 om
                                                                           16CV1089
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 253 of 805 Document 80-21- 0248
                      Wiscon~!t.,          Circuit Court Accesr                  ~WCCA)
Melanie M Beasley vs. RobertS Wilkinson
Milwaukee County Case Number 2015CV000488
Court Record Events
     Date         Event                                                  Court Official         Court Reporter
 1 01-15-2015 Temporary restraining order                                Conen-30, Jeffrey A.

2    01-15-2015 Petition forTRO/injunction

 3   01-26-2015 Petitioners statement of resp possession firearms        TRO Court
               Additional Text:
               filed. Yes, I believe the respondent currently, or within the past six months, owned or possessed
               firearm .. 40 caliber smith and wesson (1 ); ruger lcp .380 (1 ); rifles, shotgun


4    01-26-2015 Injunction hearing                                       Rustad, Janice M.      Digital Recording
               Additional Text:
               Petitioner appears in court with attorney Jamie Lavora. Respondent appears in court with
               attorney Dan Sanders. Hearing for Injunction proceeded. Sworn: Petitioner and Respondent.
               Examined and cross-examined: Petitioner 10:58 Break 11:12 Recall Case Same Appearances
               Continued cross-examination of petitioner. Redirect. Recross. Exhibits moved into evidence.
               11 :53 case adjourned to 1:15pm. 1:25 Recall Case Same Appearances. Redirect/Recross of
               petitioner. Exhibits moved into evidence. Sworn for petitioner: Shannon Lewandowski 2:35 take
               a break. 3:11 Recall Case Same Appearances. Petitioner rest. Sworn for respondent: Christine
               Wilkinson. Exhibit moved into evidence. Respondent examinded. The time for hearing on an
               Injunction is extended and rescheduled for MARCH 23, 2015 at 2:15PM, ROOM 712,
               COURTHOUSE. If a temporary restraining order has been issued, it remains in effect until the
               injunction hearing is held. Parties given copies of Order. Filed, signed Order Extending Time for
               Hearing. 4:18pm hearing concluded.


5    03-09-2015 Transcript
               Additional Text:
               from Injunction Hearing on 1/26/15 (173 pages), filed.


6    03-23-2015 Stipulation and Order                                    Conen-30, Jeffrey A.
               Additional Text:
               for Substitution of Counsel, signed and filed.


7    03-23-2015 Injunction hearing                                       Rustad, Janice M.      Digital Recording
               Additional Text:
               Petitioner appears in court with attorney Richard J. Smith. Respondent appears in court with
               attorney Dan Sanders. Hearing for injunction proceeded. Sworn and examined: Respondent
               Petitioner through counsel introduce photograph. Sworn for rebuttal: Petitioner Closing




Paae 1 of 2
                                                                           16CV1089
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 254 of 805 Document 80-21- 0249
              argument. The petitioner failed to meet the burden of proof. Harassment: 813.125 and 48.25(6),
              Wis. Stats. Domestic_ "Jse: 813.12, Wis. Stats. Filed, signed r. 'er Dismissing/Denying Petition
              for Injunction.


8   03-23-2015 Injunction denied                                       Rustad, Janice M.
              Event Party
              Wilkinson, RobertS


9   03-23-2015 Dismissed                                               Conen-30, Jeffrey A.

10 04-13-2015 Transcript
              Additional Text:
              of Injunction Hearing on March 23, 2015 (84 pages), filed.


11 05-13-2015 Petition
              Additional Text:
              Affidavit and Proposed Order Concerning Removal of Address Information from Online Records,
              received. Forwarded to the Court for review/signature


12 06-09-2015 Order                                                    Conen-30, Jeffrey A.
              Additional Text:
              Petition, Affidavit and Order Concerning Removal of Address Information from Online Records,
              signed and filed.


13 06-09-2015 Order to seal party address                              Conen-30, Jeffrey A.
              Event Party
              Wilkinson, RobertS




Paae 2 of2                                                                   Generated on 03-01-2016 at 12:25 om
             Case 2:16-cv-01089-WED Filed 04/22/19 Page 255 of 805 Document16CV1089
                                                                             80-21- 0250
               EXHIBIT#8

Case 2:16-cv-01089-WED Filed 04/22/19 Page 256 of 805 Document16CV1089
                                                                80-21- 0251
                                                                      . Muwaukee Police Department
                                                                       ·   Police Administration Building
                                                                      ,.   7 49 West State Street
                             BE A FORCE                               '    Milwaukee, Wisconsin 53233
                                                                      :    http://www.milwaukee.gov/police


                                                                      : Edward A. Flynn
                                                July 2, 2013          ' Chief of Police

                                                                      ' (414) 935-7200
The Board of the
Fire & Police Commissioners
200 E. Wells Street - Room 706
Milwaukee, WI 53202

Dear Commissioners:

          I hereby nominate and appoint, subject to your approval, the following Police Aides:

                                          Dorian L. Andress
                                          Michael R. Braunreiter
                                          Jeremy A. Carter
                                          Alberto Figueroa
                                          Andrew T. Fuerte
                                          Robert J. Gregory
                                          Dominique L. Heaggan
                                          Jordan T. Herrmann
                                          Ryan A Lafond
                                          Paul A. Miner
                                          Maxwell T. Ours
                                          Kira L. Williams


to the rank of POLICE OFFICER in this Department to fill existing vacancies, effective SUNDAY,
AUGUST 4, 2013. These appointments are contingent upon successful completion of a medical
examination, drug screening, psychological evaluation, and background update.


                                               ?A:mitted,
                                                 EDWARD A. FLYNN
                                                 CHIEF OF POLICE
EAF:ac
cc: Payroll Supervisor Cindy Ratliff
F&P: 6/5/13




                                                    -,.·,;:·.
                                                    ,.   :'                 : '! ~ :_ .. .   '!


                                                                     16CV1089
        Case 2:16-cv-01089-WED Filed 04/22/19 Page 257 of 805 Document 80-21- 0252
Fire and Police Commission
July 2, 2013
Page2




Approved by the Board of Fire and Police Commissioners:


Chairman




                                                 Date:
                                                         -----------------------
                                                 Executive Director




      Case 2:16-cv-01089-WED Filed 04/22/19 Page 258 of 805 Document16CV1089
                                                                      80-21- 0253
                                                                                                                       [.;,,.waukee Police Department
                                                                                                                   :   Police Administration Building
                                                                                                                  '    7 49 West State Street
                      BE A FORCE                                                                                   ;   Milwaukee, Wisconsin 53233
                                                                                                                 ·~    http://www.milwaukee.gov/polic.e


                                                                                                                  .i Edward A. Flynn
                                                                                                                  r Chief of Police
                                                                                                                 ~·1
                                                                                                                 ,:l
                                                                          July 2, 2013                           •:; (414) 935-7200
                                                                                                                 ~J




       The Board of the
       Fire & Police Commissioners
       200 E. Wells, Room 706
       Milwaukee, WI 53202

       Dear Commissioners:

               I hereby nominate and appoint, subject to your approval, the following named
       individuals to the rank of Police Officer, effective Monday, August 5, 2013:

       POLICE OFFICER (Eligible List) -Adopted, July 12.2012:

                                                     110. Anthony Walesby, II
                                                    138. Jeffrey Jopp
                                                    148. William Pamperin
                                                    149. Lee Xiong
                                                    151. Clayton Amborn
                                                    153. Luis Vargas
                                                    154. Michael Ritmanich
                                                    155. Juan Roman

              The appointments will fill existing Police Officer vacancies in the Police
      Department. These names appear in the indicated order on the eligible lists for Police
      Officer adopted by your Honorable Board on July 12, 2012. The appointments are
      contingent upon successful completion of a medical examination, drug screen,
      psychological test, and background update.

              These appointments total eight (8) individuals from the eligibility list and twelve
       (12) Police Aides being appointed to Police Officer. The Monday, August 5, 2013, class
      will consist of twenty (20) Probationary Police Officers.


                                                                                     ~mitled,


JID)CE~ fEDW~!n)                                                                        EDWARD A FLYNN
!r'·~r                      IIJJ                                                        CHIEF OF POLICE
:.; Uj Ju:_ s zu11         !0
    L,..... _ _ _ _ _ _ _ j
                            1      I
                                   1




LFIRE :~lD P_?_:~!-~~~~~~~~~-J
                                       ;·   .....   7             'J-: : ., _.;;, .··    ~-,-   ...··,.!'                   ,, _; ·.
                                ·';:                    ~.   •.   ;   1   ' '! ' '   . ·• ~ ~-      ~;   '   •                         .   !'...,~




       Case 2:16-cv-01089-WED Filed 04/22/19 Page 259 of 805 Document16CV1089
                                                                       80-21- 0254
Fire and Police Commission
July 2, 2013
Page 2




EAF:ac
F&P: 6/5/13
RECRUIT CLASS: 8/5/13

cc: Payroll Supervisor Ratliff


Approved by the BOARD OF FIRE & POLICE COMMISSIONERS:


Chairman




                                          Date:-----------


                                          Executive Director




 Case 2:16-cv-01089-WED Filed 04/22/19 Page 260 of 805 Document16CV1089
                                                                 80-21- 0255
              EXHIBIT#9

Case 2:16-cv-01089-WED Filed 04/22/19 Page 261 of 805 Document16CV1089
                                                                80-21- 0256
 PE-27 5/87
                                        MILWAUKEE POLICE DEPARTMEN'l

                                                   EVALUATION REPORT

                                                                                PERIOD ENDING           June 30, 2014

NAME          AMBORN, Clayton                                       P.O.                           024062
                                                                    RANK                           P.S.#       S.S.#

DISTRICT/BUREAU/DIVISION              District 5                            SHIFT Late Power       ASSIGNMENT 54
                                    --~~----------------------------~--------~~~~~~------



Instructions: Rater to set forth in concise narrative manner specifically observed performance or behavior during rating
period. Area 3 should present a specific recommendation or course of action through which employee can improve
performance as specified in Area 2 of report.


1.. Identify area (s) where employee does-well or excels: P.O. AMBORN is currently assigned to district five, late
     power shift. He shows a positive attitude toward yvork and works well with others ..He is regularly punctual for duty
     and confoms to uniform and appearance standards. He has shown a desire to engage tn pro.active policing and
     appears to be learning the intricacies of his job, as well as his role in achieving departmental goals.




2.   Identify area (s) wher,e improvement is recommended: P.O. AMBORN is still a relatively new officer, having five
     months left before he completes his probationary period. As such, he still has much to learn and should strive to
     improve himself in all aspects of his job. Being a newer employee, he lacks much of the advanced training that is
     available that will make him more of an asset to the department. In the near future, P.O. AMBORN should focus on 1)
     increasing his self-initiated. activity, and 2) explore some training opportunites onc.e the busy summer months come to
     a close.




3. Recommended course of action through which employee can improve performance: P.O. AMBORN should
engage in all aspects of proactive policing including traffic stops and field interviews, thereby increasing his activity and
becoming more accustomed to the intricacies of the job. He should also look to specific training such as Narco-Pouch
operator, speed .enforcement training, and CSO/CST training. As P.O. ·AMBORN gains more experience, he should
consider the Leadership in Police Organizations (LPO) training course.




                                                                            16CV1089
               Case 2:16-cv-01089-WED Filed 04/22/19 Page 262 of 805 Document 80-21- 0257
How long has employee worked             ;ater: 4 months




Other comments (continued from reverse, if necessary).


Merits/Commendations: None during this period


Disciplinary Actions: None this period


Memo Book: Conforms to departmental standards




Progress Evaluation: Satisfactory




Rater's Signature:                                                               07-!/-!Lf
                                                                                  Date




Shift Commander Signature:


I have read this report and it has been reviewed with a




DistricUBureau/Division
Commander's Signature:


            Case 2:16-cv-01089-WED Filed 04/22/19 Page 263 of 805 Document16CV1089
                                                                            80-21- 0258
 PR-89                                              Milwaukee Police Department
                                                  """'robationary Performance Report

                                   Check one:           Police Sergeant_
                                                       Police Officer X

[X ] Satisfactory                   [] Needs Improvement               [ ] Not Responding to Training (Unsatisfactory)

                                               (Note: Refer to Block N for special circumstances)


Number of previous rating periods with a rating of (if none in a category, indicate 0): Needs Improvement   0 or Unsatisfactory 0
                       '
    Name PO Clayton AMBORN                                            Rank Police Officer     PS# 024062                 Date of Report
                                                                                                                             07-04-14

    District                                                          Shift                                             Date Probation Ends
    District 5                                                        Late Power                                        12-6-2013
                        ..
INSTRUCTIONS: Complete either block! or II, and all blocks thereafter (exceptblocklV; ifnot applicable). Staple field training module evaluations
and reworked reports to this form.

 I.     OField Training (12th module ending date: _)


    Module#                  Assigned FTS/FTO Name


    )Module#                 Assigned FTS/FTO Name

                                                                                     ·"
    Module#                  Assigned FTS/FTO Name
               ..

IT.     [X] Probationary Period Evalua~on (for the month of: June)


 Regular Duty Assignment:

 Activity Days:

 Non-Activity Days:
                                                                                                                                               -I
  Sick/Injured Days:

    Other Absence Days:


                    PROBATIONARY POLICE OFFICER ONLY

                                   ACTIVTIY                      '                                     QUANTITY
      - Traffic (mo_ving)CitatiQ.ns Issued

      - Traffic (equipment) Citations Issued

      - Traffic (parking) Citations Issued
                                                                                                                    l

      - Other Municipal Cases Processed                                                                             '
J
      - StateNon-Traffic Cases Processed

      - Traffic W amings Issued

      - Field Interviews Written

      - Inter Agency Referrals Made


                      Case 2:16-cv-01089-WED Filed 04/22/19 Page 264 of 805 Document16CV1089
                                                                                      80-21- 0259
ill. REMARKS:                        Give any spec,_ instances to support your evaluation, such as, outstal.. ~g accomplishments, improper actions, complaints
                                     or commendations. Ifprobationary sergeantfofficer was rated. A Needs Improvement= list specific areas for improvemf
                                     for a rating of A Unsatisfactory."' list reasons.

PO AMBORN has shown a positive e~;ttitude towards his work and an eagerness to learn. PO AMBORN works well with his co-
                     workers. PO AMBORN is punctual for duty and maintains a professional appearance. PO AMBORN has
                   . shown that he stays CJLJTent with crime 1rends in the district PO AMBORN'S activity during the month of
                     June was 12 arrest, 23 incident reports, 12 traffic stops and 5 subject stops.




In an effort to improve areas of performance the following con·ective measures have been (or will be) implemented:
On occasion PO .A..11BORN wi.Il be assigned to u proactive squad assigned with a vetera...< ?fficer ltt:lp.hlm improve on initiating self-generated activity.


Remedial trahling was (or will be) provided that consisted ofthe following:
N/A




Indicate how long F. T. Lieutenan:t/F. T. Sergeant has obs ru d employee's
F.T. Lieutenant's/F.T. Sergeant's Signatur~=~~~L:....«~~~-~~~~----Date o7-o4- !l{




IV. NON-PATROL DUTY OR UNAVAILABLE FORD                                                 CUMSTANCES
                                   SHIFT COMMANDER TO CHECK AND COMPLETE lF APPLICABLE FOR TillS RATING PERIOD

rB      This probationary sergeant/officer has been temporarily reassigned to non-patrol duty because (briefly describe reason for temporary reassignment)
         Limited duty due to an old duty injury and therefore, the rating indicated is limited to these duties. Probationary sergeant/officer was not rated for perfOrmance of duties
        in patrol setting, which comprises the probationary sergeant's/officer's essential duties and responsibilities.

r       Not rated for this monthly rating period because probationary sergeant/officer was unavailable for duty duriog rating period for_ days, because of

                                                                                                               (Specify number of days and reasons for off-duty status)


V.      E:MPLOYEE

     I have read this report and it has been reviewed with a supervisory

     Employee's Signature: PO Clayton AMBORN                      pt).                                                               'Date


                                                                                 ent, for other than A satisfactory progress= rating)




DISTRIBUTION:
        Original to Training Bureau
                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 265 of 805 Document16CV1089
                                                                                 80-21- 0260
         PR-89                                                . M:ilwaukee Police Department
                                                                :obationary Perforrnat1.Ce Report .
-~
             \;

                                               Check one:          Police Sergeant_
                                                                  Police Officer X

     [X] Satisfactory                           [] Needs Improvement             [] Not Responding to Training (Unsatisfactory)

                                                          (Note: !lefer to Block N for special circumstances)


    Number ofprevio~s rating periods wiih arating of(ifnone in a category, indicate 0): Needs Improvement          0 or Unsatisfactory Q
         Name PO Clayton AMBORN                                                  Rank Police Officer   PS#024062               Date of Report
                                                                                                                                    07-04-14

         District                                                                Shift                                        Date Probation Ends
             District 5                                                          Late Power                                   12-6-2013

                                                                                                                                ..
    INSTRUCTIONS: Complete erther block I or II, and all blocks thereafter (except block IV; if not applicable). Staple field training module evaluations
    and reworked reports to this form.

         I.        0 Field Training (12th module ending date:    _) ·


             Module#                    Assigned FTS/FTO Name
                                                                                   '
         l


         'Module#                       Assigned FTS/FTO Name

                                                                                                ;

         Module#                        Assigned FTS/FTO Name



    II.            [XJ Probationary Period Evalua~ion (for the month of: June)


         Regular Duty Assignment

         Activity Days:

    I Non-Activity Days:
         Sick/Injured Days:

         Other Absence Days:


                          PROBATIONARY POIJCE OFFICER ONLY

                                              ACTIVITY                      '                                   QUANTITY
                  - Traffic (rooving)Citatiqns Issued

                  -Traffic (equipment) Citations Issued

                  - Traffic (parking) Citations Issued

    ;'
                  -: Other Municipal Cases Processed
'
                  - StateNon-Traffic Cases Processed

                  - Traffic Warnings Issued

                  - Field Interviews Written

                  - Inter Agency Referrals Made

                                                                                           16CV1089
                              Case 2:16-cv-01089-WED Filed 04/22/19 Page 266 of 805 Document 80-21- 0261
ill. REMARKS:                        Give any specL..~ instances to support your evaluation, such as, outstan~.uug accomplishments, improper actions, cornplaiDt«
                                     or commendations. Ifprobationary sergeant/officer was rated. A Needs Improvement= list specific areas for improvem
                                     for a rating of A Unsatisfactory.:::: list reasons.

PO AMBORN has shown a positive a,ttitude towards his work and an eagerness to learn. PO AMBORN works well with his co-
                    workers. PO AMBORN is punctual for duty and maintains a professional appearance. PO AMBORN has
                     shown that he stays current with cri.me trends in the district. PO AlviBORN' S activity during the month of ·
                    June was 12 arrest, 23 incident reports, 12 traffic stops and·S subject stops.




In an effort to improve areas of perfoimance the foliowmg corrective measures have been (or :will be) implemented: . -.• - -
On occasion PO Atv.fBORN will be assigned to a proactive squad assigned with a veteran officer help him improve on iilltia...'ing self-generated activity.



Remedial training was (or will be) provided that consisted of the following:
N/A




Indicate how long F.T. Lieutenant/F.T. Sergeant has obs -~ d employee1s
F.T. Lieutenant's/F.T. Sergeants SignaturP.               ~ ~.                                                                                    Date a 7-ot;.- tl{




IV.    NON-PATROL DUT':i OR UNAVAll.ABLE FORD                                           CUMSTANCES
                                  SBJFT COMlv.lANDER TO CHECK AND COMPLETE IF APPLICABLE FOR THIS RATING PERIOD

lli    This probational')' sergeant/officer has been temporarily reassigned to non-patrol duty because (briefly descn'be reason for temponuy reassignment)
        Limited du1;y due to an old du1;y injury and therefore, the rating indicated is limited to these duties. Probationary sergeant/officer was not rated for performance of duties
       in pa.tm~ setting. whi~;b compris~ the prohafionary sere<".Hnt'sloffir-flr's "~sr.ntial rlntif.'S and resporu;ibiliti~E.

r      Not rated for this monthly rating period because probationary sergeant/officer was unavailable for duty diLri.ng rating period for_ days, because of

                                                                                                               (SpecifY number of days and reasons for off-duty status)


V.     EMPLOYEE

    I have read this report and it has been reviewed with a supervisory

    Employee's Signature: PO Clayton AMBORN                      Pt).                                                                 Date

                                                                                ent, for other than A satisfactory progress= rating)




DISTRIBUTION:
       Original to Training Bureau                                             16CV1089
                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 267 of 805 Document 80-21- 0262
         PR-89                                              Milwaukee Police Department
                                                       ___ 'robationary Performance Report

                                          Check one:              Police Sergeant_
                                                                 Police Officer X

 [X] Satisfactory                          [ ] Needs Improvement              []Not Responding to TrainiD.g (Unsatisfactory)

                                                      [.Note: Refer to Block 1 V for special circumstances)


Number of previous rating periods with a rating of (if none in a category, indicate 0): Needs Improvement        0 or Unsatisfactory 0
         Name PO Clayton AMBORN                                               Rank Police Officer   PS#024062             Date of Report
                                                                                                                               09-05-14

         District                                                             Shift                                      Date Probation Ends
         DistrictS                                                            Late Power                                 12-05-2014
                                                                                                                                      .
INSTRUCTIONS: Complete either block I or TI, and all blocks thereafter (except blocklV; ifnot applicable). Staple field trainlngmodule evaluations
and reworked reports to this form.

         L    OField Training (12th module ending date:         _)


          Module#                 Assigned FTS/FTO Name


         lModule#                 Assigned FTS/FTO Name


          Module#                 Assigned FTS/FTO Name



rr.           [XJ Probationary Period Evaluation (for the month of: September)



IReguJ~ Dmy " " ' - Squad Pmrol                             .
         Activity Days: 13

II       Non-Activity Days: 0
                                                                                                                                                 I
         Sick/Injured Days: 0

         Other Absence Days: 0


                     PROBATIONARY POLICE OFF1CER ONLY

                                         ACTIVITY                                                             QUANTITY
             - Traffic (movi.ng)Citations Issued

             - Traffic (equipment) Citations Issued

             - Traffic (parking) Citations Issued

             - Other Municipal Cases Processed
     \


             - State Non-Traffic Cases Processed

             - Traffic Warnings Issued

             - Field Interviews Written

             - Inter Agency Referrals Made

                                                                                     16CV1089
                        Case 2:16-cv-01089-WED Filed 04/22/19 Page 268 of 805 Document 80-21- 0263
                                    Give any spem...~ illstances to support your evaluation, such as, out>i:anUJ.Ug accomplishments, improper actions, compla.Wtq
                                    or commendations. Ifprobationary sergeant/officer was rated. A Needs Improvement-"" list f!Peci£C areasforimproven:
                                    for a rating of A Unsatisfactory."=' list reasons.

PO AMBORl\f has shown a positive attitude towards his work and an eagerness to learn. PO AMBORl\f works well with his co-
                      workers. PO AMBORl\f is punctual for duty and maintains a professional appearance. PO .AJ:v.[BORl\f has
                       shown that he stays current with crime trends in the district PO .Alvl.:::BORN has shown that he has the ability
                       to work as a one-man squad. A review ofPO AMBORl\f'S activity during the month of September shows
                       the following: 0 arrest, 21 incident reports, 35 traffic stops and 1 su9Jiect stop. PO AMBORN incident
                      reports and traffic stops are above average, but arrest and subject stops compared to his peers· during the
                       same time period are below average.




In an. effort to improve areas of performance the following corrective measures have been (or will be) implemented;
O.u occasion PO AMBORN ·will he a.qflienecl to fl proActive squad assigned with a veteran officer help him improve on initiating self-generated actlvily. A
supervisor will meet with PO AMBORN regularly during the rating period to review his activity, to ensure that he his performing at a level comparable
with his peers. A sergeant will meet with PO AMBORN regularly to review his activity to ensure that he is performing at or above a level comparable with
his peers.


Remedial training was {or will be) provided that consisted of the following:
N/A




Indicate how long F.T: Lieutenant/F.T. Sergean ·                                               ed. employee1s·perfo
                                                                                                                ~
F.T. Li~utenant's/F.T. Sergeant's Signature                                                        u.uvt.          U ",                        Date 10-04-2014 ·


Shift Commander's Signature                       '1/r-tfv~ ~                                        JUtlClt!v'OVLC

IV. NON-PATROL DUTY OR UNAV~ABLE FOR DUTY CIRCUMSTANCES
                                 SIDFT COMMANDER TO CHECK. AND COMPLETE IF APPilCABLEFOR TillS RATING PERIOD

fE     This probationary sergeant/officer has been tewponrrily reassigned to non-patrol duty becanse (briefly describe reason for temporazy reassignment),
       Limited duty due to an old duly injury and 1herefore, 1he rating indicated is limited to 1hese duties. Probationary sergesot/officer was not rated for perfmmance of duties
       in patrol setting, which comprises 1he probationary sergeant's/o:fficer's essentiai. duties and responsibilities.

r      Not rated for this monthly rating period because probationary sergeant/officer was unavailable for duty during rating period for_ days, becanse of

                                                                                                              {Specify number of days and reasons for off-duty status)



V.     EMPLOYEE

     I have read this report and it has been reviewed wi~t,f~pfficer.

     Employee's Signature: PO Clayton AMBORN                   ~f;;l'ft-.0                                                          Date 09-05-2014


VI. COMMANDING omCER (C/O to int~ew and comment,J~ther than A satisfactory progres~ rating)

Signature            Ce~,~Jri'Ut4- j/ ~ (!:!!)                                                           Date       I o/tJs-/tl..f

Comments:


                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 269 of 805 Document16CV1089
                                                                                 80-21- 0264
 PR:89                                                 :Milwaukee Police Department
                                                                                                                                                    ..
                                                        Jbationary Performance Report                                                              ..

                                    Check one:             Police Sergeant_
                                                          Police Officer X

[X] Satisfactory                     []Needs Improvement                  [ ] Not Responcling to Training (Unsatisfactory)

                                                  (Note: Refer to Block IV for special circumstances)


Number of previous rating periods with a rating of(ifnone in a category, indicate 0): Needs Improvement     0 or Unsatisfactory 0
     Name PO Clayton AMBORN                                              Rank Police Officer   PS# 024062              Date of Report
                                                                                                                             09-05-14

     District                                                            Shift                                        Date Probation Ends
     District 5 I                                                        Late Power                                   12-05-2014

                                                                                                                        ..
INSTRUCTIONS: Complete e1ther block I or II, and all blocks thereafter (except block N; Ifnot apphcable). Staple field trammg module evaluations
and reworked reports to this fonn.

 I.      [] Field Training (12th module ending date: _)


     Module#                Assigned FTS/FTO Name


      Module#               Assigned FTS/FTO Name


     Module#                Assigned FTS/FTO Name



II.      [X] Probationary Period Evaluation (for the month of: August)


  Regular Duty Assignment: Squad Patrol

  Activity Days: 16

 Non-Activity Days: 0

  Sick/Injured Days: 0

  Other Absence Days: 0


                PROBATIONARY POLICE OFFICER ONLY

                                  ACTNlTY                                                               QUANTITY
       - Traffic (moving)Citations Issued

       -Traffic (equipment) Citations Issued                                                                                                  ..
       - Traffic (parking) Citations Issued

       - Other Municipal Cases Processed
_j     - State Non-Traffic Cases Processed
                                              ;

       -Traffic Warnings Issued

       - Field Interviews Written

       - Inter Agency Referrals Made

                                                                                 16CV1089
                    Case 2:16-cv-01089-WED Filed 04/22/19 Page 270 of 805 Document 80-21- 0265
Ill. REMARKS:                        Give any specific instances to support your evaluation, such as, outstanding accomplishments, improper actions, complaiJ'+--
                                     or commendations. If probationary sergeant/officer was rated, A Needs Improvement"' list epeci:fic areas for irnprovemt
                                     for a rating of A Unsatisfactory,=< list reasons.

PO AMBORN has shown a positive attitude towards iris work and an eagerness to learn. PO AMBORN works well with his co-
                     workers. PO AMBORN is punctual for duty and maintains a professional appearance. PO AMBORN has
                     shown that he stays current with crime trends in the district. PO AMBORN has shown that he has the ability
                    to work as a one-man squad. A review ofPO AMBORN'S activity thus far during this current Compstat
                     rating period (July 20- September 5) shows the following: 8 arrest, 40 incident reports, 29 traffic stops and
                     2 subject stops. PO AMBORN incident reports are above average, but arrest, traffic stops and subject stops
                     during this rating period compared to his peers are below average.




In an effort to :improve areas of performance the following corrective measures have been (or will be) implemented:                                                                    ,
On occasion PO Al'v.ffiORN Will be assigned to a proactive squad assigned with a veteran o:tlicer help him :improve on initiating self-generated activity. A
supervisor will meet with PO AMBORN regularly during the rating period to review his·activity, to ensure that he his performing at a level comparable
with his peers. A sergeant will meet with PO AMBORN regularly to review his activity to ensure that he is performing at or above a level comparable with
his peers.                                                                                                                                                 •


Remedial training was (or will be) provided that consisted of the following:
N/A




Indicate how long F.T. Lieutenant/F.T. Serge
F. T. Lieutenant' s/F. T. Sergeant's Signature ~=-4f!iF=::-:::---'<-¥'-="'----'--==t;...c::...__ _ _ _ _ _ Date 09-05-2014


                                                                                                                                                                                 ...t.r
                                                                                                                                                                                ·~···

IV. NON-PATROL DUTY OR UNAVAILABLE FOR DU                                                      STANCES                                                                             .   ~·


                                   SHIFT COMMANDER TO CHECK AND COMPLETE IF APPUCABLE FOR THIS RATING PERIOD

[2      This probationary sergeant/officer has been temporarily reassigned to non-patrol duty because (briefly describe reason for temporary reassignment)
         Limited duty due to an old duty injury and therefore, the rating indicated is limited to these duties. Probationary sergeant/officer was not rated for performance of d~ties
        in patrol setting, which comprises the probationary sergeant's/officer's essential duties and responsibilities.                                                            ·'

[       Not rated for this monthly rating period because probationary sergeant/officer was unavailable for duty durin grating period for_ days, because of

                                                                                                              (Specify number of days and reasons for off-duty status)


V.      EMPLOYEE

     I have read this report and it has been reviewed with a supervisory o:ffi

     Employee's Signature: PO Clayton AMBORN                                                                                          Date 09-05-2014




Comments:


                  Case 2:16-cv-01089-WED Filed 04/22/19 Page 271 of 805 Document16CV1089
                                                                                  80-21- 0266
 PE-27 5/87
                                         IVIILWAUKEE POLICE DEPARTMEN'r

                                                   EVALUATION REPORT

                                                                                PERIOD ENDING          12-31-2014

 NAME         Clayton AMBORN                                       Police Officer                 024062      N/A
                                                                   RANK                           P.S.#       S.S.#

 DISTRICT/BUREAU/DIVISION             District 5                           SHIFT Late Power
                                    ~~~~------------------~~~~~~~--~~~~~~~-------
                                                                                                  ASSIGNMENT 54


 Instructions: Rater to set forth in concise narrative manner specifically observed performance or behavior during rating
 period. Area 3 should present a specific recommendation or course of action through which employee can improve
 perfomiance as specified in Area 2 of report.


 1. Identify area {s) where employee does well or excels: PO AMBORN, when at work, is prepared for duty and has a
     neat and clean uniform appearance. PO AMBORN gets along well with his peers and does not receive citizen
     complaints. PO AMBORN is a good team worker. PO AMBORN works effectively with co- workers and is respectful
     towards supervision. PO AMBORN accepts assigments willingly and without complaint PO AMBORN keeps informed
     of the latest trends and ·developments that occur in the district.




 Identify area (s) where improvement is recommended: During comp stat rating period, June 1, 2014 through July 19,
 2014, the power shift means were as follows: 69 traffic stops, 16 subject stops, 10 arrest and 34 incident reports. PO
 AMBORN'S activity during this rating period compared to his peer during this rating period is as follows: 45 traffic stops, 6
 subject stops, 12 arrest and 32 incident reports. Traffic stops, subject stops and incident report are below an acceptable
 level compared to his peer during this rating period. PO AMBORN'S arrest activity during this rating period was above
 average.

· During camp stat rating period, July 27, 2014 through September 13, 2014, the power shift means were as follows: 56
  traffic stops, 20 subject stops, 10 arrest and 38 incident reports. PO AMBORN'S activity during this rating period
  compared to his peer during this rating period is as follows: 25 traffic stops, 2 subject stops, 6 arrest and 35 incident
  reports. PO AMBORN'S traffic stops, subject stops, arrest and incident reports were all below an acceptable level
  compared to his peers.

 PO AMBORN has a poor attendance record. PO AMBORN has been absent for a substantial portion of this evaluation
 period.                                                                                             ·




               Case 2:16-cv-01089-WED Filed 04/22/19 Page 272 of 805 Document16CV1089
                                                                               80-21- 0267
                                 ~
2.   Recommended course of actioi .rough which employee can improve pt. Jrmance: PO AMBORN can
     improve is performance by improving his attendance. By improving his attendance his activity will improve. PO
     AMBORN will also improve his activity my focusing on patrolling in the district hot spots, and focusing ori target
     vehicles, during his unobligated patrol time. ·          ·

 Short term goal: PO AJVlBORN should improve his     attendanc~

Long term goals: PO AMBORN should continue to seek additidnal training to expand his knowledge base and to also
improve his overall activity.




How long has employee worked for rater: 12 months




Other comments (continued from reverse, if necessary). On Sunpay, June 8th, 2014, PO AMBORN and his partner
responded to a Strong Armed Robbery. PO AMBORN and his partner arrested 5 .subjects regarding the Strong Armed
robbery. PO AMBORN also conducted custodial interrogations regarding.

PO Ambom has completed the credit requirement.




Progress Evaluation: PO AMBORN needs improvement




Rater's Signature:
                                                                                                                          IS
                                                                                                              Date



Shift Commander Si~nature:
                        ·.                                                                                     Date

f have read this report and it has been reviewed wit a


~ployee    Signature:        ~' Af'1~"1'1,j
                         P() -~
                             ,   .• ··                   Rank/1ltle


District/Bureau/Division
Commander'sCaseSignature:
                      2:16-cv-01089-WED          Filed 04/22/19 Page 273 of 805 Document16CV1089
                                                                                          80-21- 0268
                                                          Milwaukee Police Deparhnent
                                                       i'robationm-y Perfqrmance Repmi
\ .. '··.             -

                                      Check one:              Police Sergeant_.
                                                             Police Officer X
                                                                                                                            ...
[X] Satisfactory                         [ ] Needs Improvement                  []Not Responding to Training (Unsatisfactory)

                                                   (Note: Refer to Block IV for special circumstances)


Numbe~·ofprevious rating periods with a rating of,(ifnone in a category, indicate 0):            Needs hnprovement   0 or Unsatisfactory 0
      Name PO Clayton AMBORN                                                  Rank Police Officer       PS# 024062                Date ofReport
                                                                                                                                       02-08-2015

      District                                                               Shift                                          Date Probation Ends
      District 5                                                            .Late Power                                     03-18-2015


INSTRUCTIONS: Complete either block I or Il, and all blocks thereafter (except block IV; 1f not apphcable). Staple.field training module evaluations
an_ci reworked reports to this form.

     I.       DField Training (12th   module ending date:' .,J          .   --·:_.-


      Module#                   Assigned FTS/FTO Name


     )Modul~#                   Assigned FTS/FTO Name                       .....·.·-.-:   ..


     Module#                    Assigned FTS/F~O Name
                                           ..· - .. --


II.           [XJ Probationary Period Evaluation (for the month of: August)


     Regular Duty ASsignment: Squad Patrol

     Activity Days:

     Non-Activity Days:

     Sick/Injured Days:

     Other Absence Days:

                   PROBATIONARY POLICE OFFICER ONLY

                                     ACTIVITY                                                                  QUANTITY
          - Traffic (moving)Citations Issued

          -Traffic (equipment) Citations Issued

          - Traffic (parking) Citations Issued

          - Oth.er Municipal Cases Processed
)'
          - State Non-Traffic Cases Processed

          -Traffic Warnings Issued
                                                                                                                        -
                                                                                           ...
          -Field Interviews Written
          ~   Inter Agency Referrals Made


                       Case 2:16-cv-01089-WED Filed 04/22/19 Page 274 of 805 Document16CV1089
                                                                                       80-21- 0269
           ill. REMARKS:                           Give any specific ins~ances to support your evaluation, such as, outstanding accomplishments, improper actions, compl' · •
                                                   or commendatiOns. lfprobatwnarv sergeant/officer was rated. A Needs lriiprovement= hst specrfic areas for rm:prover.
                                                   for a rating of A Unsatisfactory.= list reasons.

           PO AMBORN has shown a positive attitude towards his work and an eagerness to learn. PO AMBORN works well with his co-
                     .         werkers. PO AJv.ffiORN is punctual for duty and maintains a professional appearance. PO AMBORN has
                                shown that h.e stays current with crime trends in the district PO AJv.ffiORN has shown that he has the ability
                               to work as a one-man squad. A review of PO AMBORN'S activity during the month of January shows the
                               following: 0 arrest, 13 incident reports, 33 traffic stops and 4 subject stops.




           In an effort to improve areas of performance the following corrective measures have been (or will be) implemented:
           On occasion PO AMBORN will be assigned to a proactive squad assigned with a veteran officer' help him improve on initiating self-generated activity. A
           supervisor will meet with PO AMBORN regularly during the rating period to review his activity, to ensure that he his performing at a level comparable
           with his peers. A sergeant will meet wlth PO AMBORN regularly to review his activity to ensure t.h.at he is performing at or above a level comparable with
           his peers.                                        ·



           Remedial training was (or will be) provided that consisted of the following:
           N/A




           Indicate how long F.T. Lieutenant!F.T. Serge:ti obtt~~ce:                                                                                                         o.).-l7 ,-!_5
           F.T. Lieutenant's/F.T. Sergeant's Signature                                           .,               ~                                .                Date·,        .      ..


           Shift Commander's Signature                            1-I"H6        ttt,'   ~1/l.~~ IV rL ClNa. uc_
           IV. NON-PATROL DUTY OR UNAVAILABLE.FOR DUTY CIRCUMSTANCES
                                               SHIFT COMMANDER TO CHECK AND COMPLETE lF APPLICABLE FOR TillS RATING PERIOD

           rs      This probationary sergeant/officer has been temporarily reassigned to non-patrol duty because (briefly describe reason for temporary reassignment)
                    Limited duty due to an old duty injurv and fu(:refore, fu(: rnting indicated is limitlil to these oufie.q Prnh:~tinn:ll}' sr.rzr,;mtloffic:r.r w~s not rated for perfonnance of duties
                   in patrol setting, which comprises the probationary sergeant's/officer's essential duties and responsibilities.

           r       Not rated for this monthly rating period because probationary sergeant/officer was unavailable for duty during rating period for_ days, because of

..... _,                                                                                                                       (SpecifY number of days and reasons for off-duty status)



           V.      EMPLOYEE

                I have read this report and it has been reviewed with a superv'so

                Employee's Signature: PO Clayton AMBORN                                                                                                 Date     z/r7 /rf
           ~·      C~l\11Vf_A~n:G OFFICE;} (C/O to interview and .c;o~ent, for other than A satisfactory progres~ rat~~

           S1gnature ·          {!~,~Ut4-R. ~@                                                                            Date      tJ~/rtjts
           Comments:



           DISTR.IBUTION:                                                                                              16CV1089
                   Original Case      2:16-cv-01089-WED
                            to Training Bureau                                   Filed 04/22/19 Page 275 of 805 Document 80-21- 0270
             PR-89                                              Milwaukee Police Department
                                                               urobationary Performance Report

                                                  Check one:          Police Sergeant_
                                                                   . Police Officer X

         [X ] Satisfactory                            []Needs Improvement          []Not Responcling to Training (Unsatisfactory)

                                                            (Note: Refer to Block IV for special circumstances)


         Number of previous rating periods with a rating of (if none in a category, indicate 0): Needs Improvement      0 or Unsatisfactory Q
             Name PO Clayton AMBORN                                               Rank Police Officer     PS# 024062                Date of Report
                                                                                                                                         03-07-2015

             District                                                             Shift                                           Date Probation Ends
             District 5                                                           Late Power                                      03-18-2015


         INSTRUCTIONS: Complete either block I or ll, and all blocks thereafter (except block IV; ifnot applicable). Staple :field training module evaluations
         and reworked reports to this form.

             L     IJ Field Training (12th module ending date:     _j


             Module#                     Assigned FTS/FTO Name


             ·Module#                    Assigned FTS/FTO Name


             Module#                     Assigned FTS/FTO Name



         II.       [X] Probationary Period Evaluation (for the month of: February)


             Regular Duty Assignment: Squad Patrol

             Activity Days:

             Non-Activity Days:

             Sick/Injured Days:
                                                 ·.
             Other Absel?-ce Days:


                          PROBATIONARY POLICE OFFICER ONLY

                                            ACTNJTY                                                               QUANTITY
                 - Traffic (moving)Citations Issued

                 -Traffic ( equipment) Citations Issued

                 -·Traffic (parking) Citations Issued

                 - Other Mun ic-i nal Cases Processed
         )
..   -   J
                 - State Non-Tra!Iic Cases Processed

                 - Trnffir. W"rnino-o T~~n"'rl

                 -Field Interviews Written

                 -Inter Agency Referrals Made


                                                                                          16CV1089
                             Case 2:16-cv-01089-WED Filed 04/22/19 Page 276 of 805 Document 80-21- 0271
Case 2:16-cv-01089-WED Filed 04/22/19 Page 277 of 805 Document16CV1089
                                                                80-21- 0272
III. REMARKS:                       Give any specifi... -.otances to support your evaluation, such as, outstandih, ...ccomplish<nents, improper actions, complaints
                                    or commendations. If probationary sergeant/officer was rated, A Needs Improvement= list specific areas for improvement:
                                    for a ratine: of A Unsatisfactory,:= Jist reasons.

PO Alv.IBORN has shown a positive attitude towards his work and an eagerness to learn. PO AMBORN works well with his co-
                       workers. PO AMBORN is punctual for duty and maintains a professional appearance. PO AMBORN has
                       shown that he stays current with crime trends in the district. PO AMBORN has shown that he has the ability
                       to work as a one-man squad. A review ofPO AMBORN'S activit-y during the monfu ofFebruary shows fue
                       followi..ng: 2 arrest, 10 incident reports, 56 traffic stops and 1 subject stops. PO P..MBORN has improved
                       his traffic activity fuis month.                            ·




In an effort to improve areas of performance the following corrective measures have been (or will be) implemented:
On occasion PO AMBORN will be assigned to a proactive squad assigned with a veteran officer help him improve on initiating self-generated activity. A
supervisor will meet with PO Alv.lBORN regularly during the rating period to review his activity, to ensure that he his performing at a level comparable
with his peers. A sergeant wilJ meet with PQ AMB.ORN regularly to review his activity to ensure that he is performing at or above a level comparable with
his peers.


Rerp.edial training was (or will be) provided that consisted of the following:
N/A




b.dicate how long F.T. Lieuten~t!F.T. Sergeant~b~:Ced employ~~ce:
F.T. Lieutenant's/F.T. Sergeant's Signature A--~M-~~       ~                                                    /                               Date   a 3 ~d?-l,S
Shift .Corpmander's Signature                     1-J.JJf14~-t~c-J-r.--C                                 \JV!Lr'!t/\i 0 viC..                   Date     ~~/tofts;-

IV. .NON-PATROL DUTY OR UNAVAILABLE FOR DUTY CIRCUMSTANCES
                                  SIDFT CO:tvfMANDER TO CHECK AND COMPLETE IF APPLICABlE FOR TillS RATING PERIOD

r3     This probationary sergean1iofficer has been temporarily reassigned to non-patrol duty because (briefly describe reason for temporary reassignment)
        Limited duty due to an old dutv injmy and therefore, the rating indicated is limited to these duties. Probationary sergeant/officer was not rated for performance of duties
       in patrol setting, which comprises the probationary sergeant's/officer's essential duties and responsibilities.

r      Not rated for this monthly rating period because probationary sergeant/officer was unavailable for duty during rating period for_ days, because of

                                                                                                              (Specify number of days and reasons for off-duty status)


V.     EMPLOYEE



     Employee's Signature: PO Clayton AMBORN

VI.    COMMANDING OFFICER J,C/0 to interview and comment, for other than A satisfactory progress= rating)

)ignature           {2;.~~Jrlttz /i_ ~@)                                                                 Date       &   ~/     t0   /t s-
Comments:



                   Case 2:16-cv-01089-WED Filed 04/22/19 Page 278 of 805 Document16CV1089
                                                                                   80-21- 0273
Case 2:16-cv-01089-WED Filed 04/22/19 Page 279 of 805 Document16CV1089
                                                                80-21- 0274
  PE-27 5/87
                                          MILWAUKEE POLICE DEPARTMENT .

                                                 EVALUATION REPORT

                                                                               PERIOD ENDING           OE-31-2015

  NAME         PO Clayton AMBORN                                   Police Officer                 024062     N/A
                                                                   RANK                           P.S. #     S.S.#

  DISTRICT/BUREAU/DIVISION            5   .                                SHIFT Power            ASSIGNMENT Patrol
                                    ~----------------------~~~--~------~~~~~~~~-----



  Instructions: Rater to set forth in concise narrative manner specifically observed performance or b€lhavior during rating
  period. Area 3 should present a specific recommendation or course of action through which employee can improve
  performance as specified in Area 2 of report.


  Identify area (s) where employee does well or excels: PO AMBORN, when at work, is prepared for duty and has a
  neat and clean uniform appearance. PO AMBORN gets along well with his peers and does not receive citizen complaints .
. PO AMBORN is a good team worker. PO AMBORN works effectively with co- workers and is respectful towards
  supervision. PO AMBORN accepts assigments willingly and without complaint. PO AMBORN keeps informed of the latest
  trends and developments that occur in the district




 Identify area (s) where improvement is recommended: PO AMBORN has shown that he is a capable officer when is
 working, but he has a poor attendance record and is on medical substantiation. PO AMBORN should strive to improve his
 attendance, which will improve his activity during the next evaluation period.




 3. Recommended course of action through which employee can improve performance: PO AMBORN could
 improve his performance by requesting to attend specialty-training course order by the academy or other Law
 Enforcement entities.




--~-)




                 Case 2:16-cv-01089-WED Filed 04/22/19 Page 280 of 805 Document16CV1089
                                                                                 80-21- 0275
How long has employee worked fc..       .. ter: 18 months




Other c~mments {continued from reverse, if necessary). N/A




Progress Evaluation: PO AMBORN needs improvement.




         No ~t::-:          ~o      /'9/J-1 .&o /
                                               /(./ A/-ee-as /                     "'/?'?r
                                                                                     /'-ave       ~ .!!?~
    ,//v       o /' e cz s        c?F      d-? c-/ s ,co , v /17 H t<:, «,-....r9';_
                                            ;<e~o/'-r- ~r,~Y/"'~.9'
                                       /I ~rt- d a- ,.z./C-e..
                                   ct-- f~/Ve?I.A:./£e.~ye c::rF- ?Ot-v.d -o/-jJrtJce-/v/es"
                                                                      '


                            Sg~--- Gr'-a/1/-r- A qs p,~ed- /Jfe-~o :s o/"f-/
                          rlioese. ""&.s;-c/e.S f,_A/h~~c!L. A.t9C/e.. 6ee-/f/ ,;=vr~are:/e~:.
                                     1
                         r:ro A-caderur          Fc:>r- y,ra,~...-r-~- ~" ~


Rater's Signature:
                                                       Rankllrtle v



Sh~ft   Commander Signature:
                                                              ·       itle     ·                           Date
               .                                            ~-/
I have read this report and it has been reviewed with a Supervisory Officer.



Employee Signature:
                   -
                        Po.~ .                        ""Rankffitle
                                                                                                      g(rL/rs-
                                                                                                       1   Date


_District/Bureau/Division
 Commander's Signature:
                                                                                              ·   ·        Date

                                                                           16CV1089
              Case 2:16-cv-01089-WED Filed 04/22/19 Page 281 of 805 Document 80-21- 0276
            EXHIBIT#JO

Case 2:16-cv-01089-WED Filed 04/22/19 Page 282 of 805 Document16CV1089
                                                                80-21- 0277
  Name:                 AMBORN, CLAYTON R
  Last Known
  Address:              N/A
  Month of Birth:
  Sex:                  Male
  Race:                 White



Case Information
  Case Type:            Traffic citation                                       Status:             Closed
                        Statute 346.63(1)(b ), Operating While Intoxicated -
  Violation:                                                                   Citation#:          U8747874
                        BAC .08%+
  Violation Date:       03/08/2015 01:15AM
  Location:             1ST ST S I 800 BLK                                     Deposit Amount:     $811.00
  Plea:                 No Contest                                             In Collection?      No
  Plea Entered By:      Defendant                                              Installment Plan?   No

Judgment
  Finding:              Guilty - Suspended Sentence                            Date:               05/21/2015
  Penalty:              $0.00                                                  Due On:             05/21/2015




                                                                                 16CV1089
                    Case 2:16-cv-01089-WED Filed 04/22/19 Page 283 of 805 Document 80-21- 0278
  Name:                       AMBORN, CLAYTON R
  Last Known
  Address:                    N/A

  Month of Birth:
  Sex:                        Male
  Race:                       White



Case Information
  Case Type:                  Traffic citation                                    Status:                Closed
  Violation:                  Statute 346.63(l)(a), Operating While lntoxicated   Citation#:             U8747863
  Violation Date:             03/08/2015 01:15AM
  Location:                   1ST ST S / 800 BLK                                  Deposit Amount:        $811.00
  Plea:                       No Contest                                          In Collection?         No
  Plea Entered By:            Defendant                                           Installment Plan?      No

Judgment
  Finding:                    Guilty                                              Date:                  05/21/2015
  Penalty:                    $861.00                                             Due On:                07/20/2015
  Balance Due:                $0.00                                               Branch:                1


  Additional Penalty                                                              Amount                              Enforced On
  AODA Assessment                                                                 1 Program attendance
  DL Revocation - Concurrent                                                      180 Days                            05/22/2015
  Ignition Interlock Device                                                       365 Days                            05/22/2015


  Alternative to Non-Payment by Due Date                                                                              Enforced On




                                                                                 16CV1089
                    Case 2:16-cv-01089-WED Filed 04/22/19 Page 284 of 805 Document 80-21- 0279
            EXHIBIT#ll

Case 2:16-cv-01089-WED Filed 04/22/19 Page 285 of 805 Document16CV1089
                                                                80-21- 0280
                                                                          CIVIL                                    COURT
                                                                                       NORTII              AOMINISTnATION
                                                                                   INVESTIGATIONS                  SECTION
                                         OFFICE OF
                                                                                      DIVISION
                                        COMMUNITY
                                                                                                        PROPERTY CONTROL
                                       OUTREACH AND
                                                                                       SOUTH                 SECTION
                                                                                   INVESTIGATIONS
                                                                                      DIVISION
                                                                                                                  TECHNICAL
                                                                                                          COMMUNICATIONS
                                                                                       FINANCIAL
                                                                                      CRIMES UNIT                  DIVISION

                                                                                                         FACILITIES SERVICES
                                                                                    METROPOliTAN
 PLANNING&                                                                                                         DIVISION
                                                                                   INVESTIGATIONS
  LOGISTICS                                                                           DIVISION
                                                                                                                  FLEET SERVICES
   POLICY,                                                                                                           SECTION
                                                                                  SENSITIVE CRIMES
 RESEARCH &
                                                                                      DIVISION
DEVELOPMENT                                                                                                         PRINTING &
                                                                                                                  STORES SECTION
  GKANT&
 COMMUNITY                                                                                                       INFORMATION
DEVELOPMENT                                                                        INVESTIGATIVE                    SYSTEMS
                                                                                   M/INAGEMENT                      DIVISION
COORDINATION
                                                                                      DIVISION
 STRATEGIC&                                                                                                       TECHNOLOGY
                                                                                                                     UNIT

                                                                     DIVISION
                                                                                                                     RADIO

                                                                     BACKGROUND



                                                                                       CENTER


                                                                                          STAC




                                                      •,;!   '!   --~I~                              :, ' I ..
                                                                                                     I ~•• •; •

               Case 2:16-cv-01089-WED Filed 04/22/19 Page 286 of 805                     16CV1089
                                                                                  Document 80-21- 0281
\




    Case 2:16-cv-01089-WED Filed 04/22/19 Page 287 of 805 Document16CV1089
                                                                    80-21- 0282
            EXHIBIT#12

Case 2:16-cv-01089-WED Filed 04/22/19 Page 288 of 805 Document16CV1089
                                                                80-21- 0283
 Cit}' o.f Milwaukee
 CS-25, Rev. 12109                      JOB D-ESCRIPTION                                                                     FOR DERUS!: ONLY
                                                                                                         -~ac~ilcy         t-jp, :-'-'.;;,.-.~···'"'"'·~.,...,;,.;_..,...,_-"-....:..,...,....;;
                                                                                                         ~1\y.:~eivlq~                                    Ftl:l~ri9i'i :' . .
Jnstructions: Complete all sections, Refer to the Guidelines for Preparing Job                           Ocimmtssia11: .,....·...;,·..,...,.-,--          ool))rn!t(ee:. _ .._·_.
Descriptions for instructions on completing specific Items.                                          :RirEi'·~ P.~lloe         · . ··                     Goiiimoh ·            ·
                                                                                                    . commission: .·                                      council;

1. Date Prepared/ Revised:                2.   Pr~s~nt   Incumbent:                                               ls    in~umb~nt                  underfilllng position?
         ·4/15/15                                                  Variou~
3. Da:te Filled:                          4. Previous Incumbent:                                                  YESO        N.O lSJ
                                                                  Valious                                         If YES, lndtoate Underfill Title in b.ox 10,
5. Department:                                               Sureau: Varied.                                    . Unit:·
 Pollee Department                                           Divisi9r.t:                       ·~   ..            Section:·
                                                             Telephone:                                           Work S.chedu.le:
6. Work Location: Varied                                                                                          Hours: : 8 hr shifts;· vai'lbus start tlme.s
                                                             Email:
                                                                                                                  f     oa s:
7.   Represent~d      by a                s:   Bargaining Unit: local21; Mi!w Police Assn                                   9. FLSA Status (check one);
     Union?. [g) Yes         0     No     If in DJstrict Council 48 which local?                                             D ExempJ [g] Non-Exempt
10. Official Title:                                                                                                   Pay Range   Job c·ode    EEO Code
       Pollee Officer                                                                                                      4B                        2342
          Underfill Tftle (if appficable)z       I                                                                                                                                             --
        Requested Title (if applicable):         I
         RectJmm.etid ~d· T.ltle (DER Os~·:(Jnty).:                    Approve~.
                                                                       IW:             S4/£ ·
                                                                                  . . ·....
                                                                        Date:    C:!BfznAS'                                                                                            '
                                                                                                                                                                                                    !
                                                                                   (    {
11. BASIC                                            FUNCTI,ON                                            OF                                                              POSITION:

     The preservation of public peace, protection of life and properly, prevention o~ crime·, enforcement of ordinances of the
     City of Milwaul<ee and the laws of the State of Wisconsin, ·and the arrest of violatois thereof'in accordanc~ with the Code.
     of Conduct· and mission of the MllW!;'Ukee Pollee Department.


12. DESCRIPTION OF JOB (Check if description applies to Official Title lZl or Underfill Title 0)~

            A.  ESSENTIAL FUNCTIONS/Duties, and Responsibilities: (~efer to the- "Guidelines tor Prf;pwing Job
                Descriptions" for instructions oil determinin~ /Es.sential Functions)
              %of Time                                           ESSENTIAL FUNCTIONS
              100             •     Carries and maintains flrewms·~nd otherdefenslv~ weapons In accordance .with o.fflolal training.
                              •     Executes powers of arrest and control, including full search-of arrestee.               ·
                              •     Serves as a credible witness in court a·nd administrative proceed! Ms .
                              •     Ha~ working imowledg-e of the Wisconsin criminal and traffic laws ana Cltv of Mllwaul(ee.ordlnances ..
                              •     Enforces criminal laws, ldentifres, detalhs, ~nd processes wanted lndivldup.ls, ?II in accordance with the
                                    Constitution of the United States, State of Wisconsin and ordinances of tl:re Ci~y of Milwaukee.
                              •     Responds to oC)Ils for service or traffic related assig_rimenls In or1:l~r of priority and hC)ndles such calls
                                    efficiently ~nd responsibly, consistent wlth training, Department dlr~otlves, Cede of Conduct,. and Standard
                                    Operating Procedures·.
                              •     Conducts or.ime s.cene investigations, prqperly 9o9u.mentlng all pertinent fnformatlon to such investig~tion ·
                                    incltidlnff, avid~nce recoyel)' and presel\l~tiQn, wttne·ss ~nd si.rsP.ect statements, and provides such
                                    lnformat on to the. commanding officers.
                              ..    Physically control s\)spects who are actively r'el?isting arrest ensuring the liumane treatinehf and care of
                                    prisoners detained.                                · ·          ·             · · . . .·             . ·       · ·
                              •    ·Prepares and testifies lti court as to the· facts surrounding any crii'nlnal, departmental, ·or civil action·.
                              •     Properly and thoroughly documents all pertinent information. needed to prepare for and present a ·case ln
                                    the Dlstriyt Attorney's Office for charging. Ensures accurate entry 9f all lnformaUo.n Into the Records
                                    ManaQement Svstem.


The above statements are intended to summarize the nature and level of work and IYpic:al-responsibllilies and duties being pfilrformed by the incurnbant(s)
                of /his job. They ere not'/nteiJded to be an exhauslfve list of all ((;Jsponslb/1/tles, duties, and tasks required of the position.

Page 1 of 5, CS-25, Job Description


                                                                        16CV1089
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 289 of 805 Document 80-21- 0284
               %ofTime                                                    ESSENTIAL FUNCTIONS
                               • Using the data available, familiarizes him/herself with the dally crime trends, auspect and/or vehicle
                                 descriptions, and when directed, deploys to those areas to abate crime and to apprehend those individuals
                                 responsible.
                               • Identifies and develops strategies to solve problems, utlll~ing data and the analysis of data to manage
                                 those issues,
                               • Develops and maintains functional knowledge of the technology available to properly elicit information
                                 relative to offensea and to properlY report those inoidenr, of which an officer takes cognizance.
                               • Maintains a professional demeanor and displays a proper attitude in all dealings with citizens, supervisors
                                 and other departmental personnel.
                               • Acts in a manner consistent with the Code of Conduct, Policies and Procedures and Standard Operating
                                 Procedures as set forth by the Chief of Pollee.
                               • Participates in and succ~~sfully completes all required training (e.g,, recruit, field, probationary, CPR,
                                 firearm DAAT, EVOC etc ,
                               • Reports to duty fully eg!:!JP.ped, prepared, and fit for the full duration of hlslher scheduled shift.

             B. PERIPHERAL DUTIES:
              %of Time                                                         PERIPHERAL DUTY
                       • Other duties as assigned .
                               •
                               •
                               •
                               •
                               •
                               •
                               •
                               •
                               •
             C. NAME AND TITLE OF IMMEDIATE SUPERVISOR:
                   Normally a Police     Sergean~,    but could be a Lieutenant of Pollee, Captain of Pollee, or Civilian Manager,

             D.    SUPERVIS£0N RECEIVED: (Describe the extent to which work assignments and methods are outlined,
                   reviewed, and approved by this position's supervisor.)

                   A pollee officer is supervised by a member of a higher rank who makes assignments of work and discusses
                   methods to be employed in the performance of such duties, reviews and approves work performed, and
                   instructs the pollee officer in the proper method of performing all the duties of an officer.

             E. SUPERVISION EXERCISED:
                   Total number of employees for whom responsible, either directly or indirectly                  =None.
                   Direct Supervision: list the number and titles of personnel directly supervised. Specify the kind and extent
                   of supervision exercised by_ indicating one or more of the following:
                    a. Assign duties                                      e. Sign or approve work
                    b. Outline methods                                    f.   Make hiring recommendations
                    c. Direct work ln progress                            g. Prepare performance appraisals
                    d. Check or inspect completed work                    h. Take dlsciQIInary aclion or effectivelY recommend such




Th~   above statements are intended to summarize the nature end level of work and typiG8/ responsibilities and duties being performed by the lnoumbent(s)
                 of this job. Th~Y ar~ nollntend~d to be an exhaus/fve list of all resppnslbl/ll/es, dulles, and tasl<s rdqu/red of the position.

Page 2 of 5, CS-25, Job Description


                                                                         16CV1089
            Case 2:16-cv-01089-WED Filed 04/22/19 Page 290 of 805 Document 80-21- 0285
                   a.    Assign duties                                                        e.    Sign or approve work
                   b.    Outline methods                                                      f.    Make hiring recommendations
                   c.    Dlrecl work in progress                                              g.    Prepare performance appraisala
                   d.    Check or ins ect com leted work                                      h.    Take disci Hna        action or effective! recommend such

                i~~~~!t~!f; Jf~~I~~;~fJ;;t,s~m;itW~;~~~!~!.i\\)~~fS~~,~fi~;;:;tw;:f/~~.W~~~J:~~i~t;~fl@!il!t;~{;~ ~.   e eo   fh~~~~~y.~:~w1~1kir?i~f=~t~~tt~·J1~::\

           F. MIN:IMIMUM QUALIFICATIONS REQUIRED: (Indicate the MINIMUM qualifiCations required to enter the job
                 as a recrultlprobationary officer.)

                    i. Education and Experience:
                       Minimum age 21. United States Citizenship. High School Diploma or Wisconsin GED, or other GED
                       with minimum total score of 230, or Certified High School Equivalency Diploma, and 60 college credits
                       within five years of hire.                    ·

                    il. Knowledge. Skills and Abilities:
                        Successful completion of aU portions of the examination process established by the Fire and Police
                         Commission (written, oral, medical, background and/or psychological).
                         Ability to read, understand, and explain Wisconsin State Statutes and City of Milwaukee ordinances
                         Ability to communicate effectively with a diverse population, in-person, via telephone, and in writing
                         Ability to use language In writing to communicate information or Ideas including organizing Information
                         and expressing lt In a clear and logical manner using proper sentence structure, grammar and
                         appropriate vocabulary
                         Ability to recognize or Identify the existence of a problem or issue that needs to be addressed, critically
                         evaluate the problem or issue, evaluate alternative solutions and arrive at a sound decision
                         Abllity to memorize and retain new information Including the memory of names, faces, vehicles,
                         geographic locations, maps and patrol pattems
                         Ability to maintain self-control and take direction from supervisors
                         Ability to perform physical activities necessary to protect oneself and others

                   iii. Certifications, Licenses. Registrations:
                         Valid Motor Vehicle Operator's License (Drivers License) at time of background Investigation, Must
                         maintain valid Driver's License.

                   iv.   Other Requirements:
                         Participation in and successful completion of all phases of the required training (Phases I, II, Ill, IV, V,
                         and VI - Recruit Officer, Officer in Training (OIT) and Probationary Officer};
                         Attainment of LESB certification during recruit training. Maintenance of !..ESB certification thereafter.



         13. PHYSICAL AND ENVIRONMENTAL DEMANDS: TOOLS AND EQUIPMENT USED
           The Americans with Disabilities Act of 1993 requires job descriptions to provide detailed Information regarding the
           physical demands required to perform the essential functions of a job; the conditions under which the job is
           performed; and the tools and equipment the employee will be required to use on the job. Reasonable
           accommodations may be made to enable qualified individuals to perform the essential duties and responsibilities
           of the job for each of the categories listed below.

           G.    PHYSICAL ACTIVITY OF THE POSITION! (List the physlcaf activities that are representative of those that
                 must be met to successfully perform the essential functions of the job).

                 CHECK ALL THAT APPLY:
                     Climbing: Ascending or descending ladders, stairs, scaffolding, ramps, poles, and the like; using feet and
                     legs and/or hands and arms. Body agility is emphasized. Check only if the amount and kind of climbing
                     re uired exceeds that re ulred for ordina locomotion.

The above statements aralntencfed to summartze the nature and level of work and typical responsibilities and duties being petformed by the lnoumbent(s)
               of this job. They are not intendEtd to be an exhaustive /is/ of all responsibilities, duties, and tasks required of t11e pos/1/on.

Page 3 of 5, CS-25, Job Description


          Case 2:16-cv-01089-WED Filed 04/22/19 Page 291 of 805 Document16CV1089
                                                                          80-21- 0286
                    u       Balancing: Maintaining body equilibrium to prevent failing when walking, standing or crouching on narrow,
                            sllppery or erratically moving surfaces. Check only if the amount and kind of balancing exceeds that
                            needed for ordinary locomotion and maintenance of body equilibrium.
                    [8]     Stooping: Bending body downward and forward by bending spine at the waist. Check only if it occurs to a
                            considerable depree and requires full use of the lower extremlfies and back muscles.
                    [8]     Kneeling: Bending legs at knee to come to a rest on knee or knees.
                    [8J     Crouching: Bending the body downward and forward by bending leg and spine.
                    [8J     Crawilng: Moving about on hands and knees or hands and feet.
                    [?SJ    Raachlng: Extending Hand(s)and arm(s) in any direction.
                            Standing: ParticUlarly for sustained periods of time.
                            Walking: Moving about on foot to accomplish tasks, particularly for long distances.
                            Pushing: Using upper extremities to exert force In order to draw, press against something with steady
                            force in order to thrust forward, downward or outward.
                    tEl     Pulling: Using upper extremities to exert force in order to draw, drag, haul or tug objects In a sustained
                            motion.
                    [8)     LJftlng: Raising objects from a lower to a higher position or moving objects horizontally from position-to-
                            position. Check only If it occurs to a considerable degree and requires substantial use of the upper
                            extremities and back muscles.
                    [?SJ    Fingering: Picking, pinching, typing or otherwise working primarily with fingers rather than with the whole
                            hand or arm as ln handlinq,
                    IZl     Grasping: Applying pressure to an object with fingers and palm.
                    ~       Feeling: Perceiving attributes of objects such as size, shape, temperature or texture by touching with the
                            skin particularly that of fhe fingertips.
                    [8]     Talking: Expressin~ or exchanging Ideas by means of the spoken word. Those activities whlch demand
                            detaned or importan Instructions spoken to other workers accurately, loudlY or quicklY.
                    [?SJ    Hearing: Perceiving the nature of sounds with no less than a 40 db loss. Ability to receive oral
                            communication and make fine dlscrimlnatlons In sound.
                    [8)     Repetitive Motions: Substantial movements (motions) of the wrist, hands, and/or fingers.
                    ~       Driving; Minimum standards required by State Law (including license).

            H. PHYSICAL REQUI~EMcNTS OF THE POSITION: (List the physical requirements that are essential
                  functions of the job.)

                  CHECK ONE:
                   0 Sedentary      Work: Exerting up to 10 pounds of force occasionally and/or negligible amount of force
                       frequently or constantly to llft, carry, push, ~un or otherwise move objects. Sedentary work involves sitting
                       most of the time. Jobs are sedentary lf wa king and standing are required only occasionally and all other
                       sedentary criteria are met.
                    u  Light Work: Exerting up to 10 pounds of force occasionally and/or negligible amount of force constantly to
                       move objects. If the use of arm and/or leg controls requires exertion of forces greater than that for sedentary
                       work and the worker sits most of the time the job is rated for L[g_ht Work.
                   181 Medium Work: Exerting up to 50 pounds of force occasionally and/or up to 20 pounds of force frequently,
                       and/or up to 10 _pounds of force constantly to move obJects.
                       Heavy Work~ Exerting up to 100 pounds of force occasionally, and/or up to 50 pounds of force frequently,
                   0 and/or    up to 20 pounds of force constantly to move oblects.
                   0 Very Heavy Work: Exerting In excess of 100 pounds of force occasionally, andfor tn excess of 50 pounds of
                       force frequently, and/or in excess of 20 pounds of force constantly to move objects,

            1.   VISUAL ACUITY REQUIREMENTS: {List the visual acuity requirements that are essential functions of the
                 job.)

                  CHECK ONE·
                   [81 Operators {Electronic Equipment), Inspection, Close Assembly, Clerical, Administrative:
                           This is a minimum standard for use with those whose Job requires work done at close visual range (i.e. preparing
                           and analyzing data and figures, accounting, transcription, computer terminal, extensive reading, visual inspeotlon
                           Involving small parts, operation of machines using measurement devises assembly or fabrication of parts).
                    0      Machine Operators, Mechanics, SkliiEld Tradespeople: This is a minimum standard for use with those whose
                           worl< deals with machines where the seeing job Is at or within arm's reach, This also Includes mechanics and
                           skllled tradespeople and those who do work of a non-repetitive nature such as carpenters, technicians, service
                           people plumbers. painters mechanics eto. (If the machine operator also Inspects check the "Operators" box.)
                  TI       Mobile Equipment Operators: This Is a minimum standard for use with those who operate cars, trucks, forkllfts,
                           cranes and hl~h lift eQuipment.

The above statements are Intended lo summarize the nature Mc;lleveJ of work and typfoaf responslblllties ancl duties being performrJd by lhfl lnoumbent(s)
               of this job. They are not Intended lobe an exhaustive list of all responsibilities, duties, end Iasks required of fhe position.

Page 4 of 5, CS-25, Job Description



           Case 2:16-cv-01089-WED Filed 04/22/19 Page 292 of 805 Document16CV1089
                                                                           80-21- 0287
                         Other: This is a minimum standar based on the criteria of accuracy and neatness of work for janitors, sweepers,
                         etc.

           J,    THE CONDITIONS THE WORKER WILL BE SUBJECT TO IN THIS POSITION:
                 List the environmental/working conditions io which the employee may be exposed Whlie performing the
                 essential functions of the job. include scheduling considerations such as; on-call for emergencies, rotating
                 shift, etc. Approximate Percentage of time performing field work: ~%

                  CHI:CKALL THAT APPLY:
                   0 None:     The worker is not substantially exposed to adverse environmental conditions (such as typical offiqe·or
                        administrative work).
                        The worker is subject to inside environmental conditions: Protection from weather conditions but not
                   0    necessarily from temperature chanQes (i.e. warehouse>s, covered loading docks garages etc.)
                   l?SI The worker is subject to outside environmenta1 conditions: No effective protectlon from weather.
                   l?SI The worker Is subject to extreme cold: Temperatures below 32 degrees for period of more than one hour.
                   l?SI The worker is subject to extreme heat: Temperatures above 100 degrees for periods of more than one hour.
                             worker Is subject to noise: There Is sufficient noise to cause the worker lo shout in order to be heard above
                   l?SI The
                        the surroundlno noise level.
                   l?SI The worker Is subject to vibration: Exposure 1o osclllailng movements of the extremities or whole body.
                        The worker Is subJ.ect to hazards: Includes a variety of physical conditions, such as proxlmltyto moving
                   ~ mechanloal parts electrical current workin_q on scaffoldlnQ and hir:Jh places or exposure to chemicals.
                        The worker Is subject to atmospheric conditions; One or more of the following conditions that affect the
                   ~ respiratory svslem or the skin: Fumes odors dust, mists aases or poor ventilation.
                   D The worker Is subject to oil: There Is air and/or skln exposure io oils and other cutting fluids.                   .
                   IZJ The worker Is required to wear a respirator. (In recruit training)
           K.    MACHINE, TOOLS, EQUIPMENT, ELECTRONIC DEVICES, SOFTWARE, ETC. USED BY POSITION:
                 List equipment needed to successfully perform the essential functions of the job. Reasonable
                 accommodations may be made to enable qualified individuals with disabilities to perform the essential
                 functions.)

                 CHECKALL THAT APPLY.·
                  [gl Camera and photographic equipment                     ~
                                                                       Office Equipment (desk, chair, telephone, etc.)
                   D Cleaning supplies                                      0
                                                                       Office supplies (pens, staplers, pencils, etc.)
                   ~ commercial vehicle                             ~ Packing materials (boxes, shrink wrap, etc.)
                   0 Data processing equipment                      ~ PC equipment (monitor, keyboard, printer, etc.)
                   D Handcart                                          PC software
                  _IZ] Hand tools (please lfstJ: screwdrivers hammer, knives
                   ~Office Machines (check alfthat appfy): l2s;J Copier        l2s;J Facsimile l J Calculator 0 Cash reQlster
                   l?SI Other (please list): Firearms (training, use and dismantle); riot gear (helmet, baton); ballistic vest and
                   Sam Browne belt and equipment (handcuffs baton etc.).

           L.    SUPPLEMENTARY INFORMATION: (Indicate any other information which further explains the Importance,
                 difficulty, or uniqueness of the position, such as Its scope of responsibility related to finances, equipment,
                 people, information, etc. Also indicate success factors such a personal characteristics that contribute to an
                 indtvidual's ability to perform well in the job, and any other special considerations.)
                 Ability to communicate effectively with a variety of people, write accurate and complete reports, make quick
                 and appropriate decisions under stressful situations, perform physical activities necessary to protect self and
                 others, and work long hours for extended periods of time.

           M. I believe that the statements made above in describing this job are complete and
              accurate.




The above statements are Intended to summarize the nature and level of work and lyploa/ responsibilities Emd duties being performerJ by the incumbent(s)
               of this job. They are not intended to btJ an exhaustive Jist of a/f respons/b/111/es, duties, and tasl<s f6qulred of the position.

Page 5 of 5, CS~25, Job Description


                                                                        16CV1089
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 293 of 805 Document 80-21- 0288
            EXHIBIT#13

Case 2:16-cv-01089-WED Filed 04/22/19 Page 294 of 805 Document16CV1089
                                                                80-21- 0289
 City of Milwaukee
 CS-25, Rev. 12109                    JOB DESCRIPTION

 Instructions: Complete all sections. Refer to the Guidelines for Preparing Job
 Descriptions for instructions on completing specific items.


1. Date Prepared/ Revised:              2. Present Incumbent:                                         jls incumbent underfilling position?
              4/15/15                                        Various                                  I
3. Date Filled:                         4.   Previous Incumbent:                                        YESO NO ~
                                                             Various                                    If YES, indicate Underfill Title in box 10.
5. Department:                                           Bureau: Varied                                  Unit:
 Police Department                                       Division:                                       Section:
                                                                                                        Work Schedule:
                                                           Telephone:
6. Work Location: Varied                                                                                 Hours: 8 hr shifts; various start times
                                                           Email:
                                                                                                        I Da s:
7.   Represented by a                   8. Bargaining Unit: Local 21, Milw Police Assn                           9. FLSA Status (check one):
     Union?     lZl   Yes   ONo         If in District Council 48, which local?                                   0 Exempt !61 Non-Exempt
10. Official Title:                                                                                    ': ?ay:Raiige .·Job:code · EE6' .Code .
      Detective                                                                                               4F           2309
        Underfill Title (if applicable): 1
      Requested Title (if applicable): I



                                                                     :~;t~':';":!U~';:t,;'i :,,,,.. ,;;::2:(:: ~bi~;:y··. ~; ..:>:: ..i··,;!i~~:~if\
         Recommended Titre (DER Use Only):                                                            <:~.::,.,;;; :~-:~~~m; r:~· }:!~:·i·:::'i'i    ~:\; i::_.;:.:::~=y·::_:1';f;:;~~~;

                                                                                                                              [:.;::,..   ~:::i).?~c,_:;~:·. ·.;:          _::;,::};':I

11. BASIC FUNCTION OF POSITION:

Investigation of major crimes and any other investigations deemed necessary by the Chief of Police and/or his designee.
Recognize crime trends and pattems and identify solutions in combination with personnel from other bureaus and
divisions.



12. DESCRIPTION OF JOB (Check if description applies to Official TitleD or Underfill Title 0):

           A.    ESSENTIAL FUNCTIONS/Duties and Responsibilities: (Refer to the "Guidelines tor Preparing Job
                 Descriptions" for instructions on determining Essential Functions.)
              %of Time                                                    ESSENTiAL FUNCTioNS
                  100        •    Carries and maintains firearms and other defensive weapons in accordance with official training.
                             •    Executes powers of arrest and control, Including full search of arrested persons .
                             •    Investigation of criminal offenses that usually fall into the area of major felonies .
                             •    Protection of life and property .
                              •   Serves as a credible witness ln court and administrative proceedinQs.
                              •   Has complete knowledg·e of Wisconsin State Statutes and City of Milwaukee Ordinances.
                              •   Assists in developing and administrating crime prevention programs to eliminate causes of crime.
                              •   Detection and apprehension of criminal offenders .
                              •   Manages crimine3l investigations and properly documents and recovers evidence. Identifies, documents,
                                  preserves, processes and analyzes items of evidence obtained from crime scenes and suspects, placing
                                  them in proper containers, and properly maintaining the chain of custody.
                              •   Obtains and executes search and arrest warrants needed to collect additional evidence and to arrest
                                  suspects.
                              •   Conducts proper interview/interrogation techniques that produce statements that stand the test of judicial
                                  proceedings.
                             •    Responds to crime scenes and mentors/aids police officers in proper crime scene management.
                             •    Conducts investigative evidence recovery, interviews of witnesses, and the apprehension of wanted
                                  persons at crime scenes.                                                 ·

The above statements are intended to summarlze the nature and level of work and typical responsibiliUes and duties being performed by the inaumbent(s)
               of this job. They are not intended to be an exhaustive list of all responsibilities, duties, and tasks required of the position.

Page 1 of 5, CS-25, Job Description

                Case 2:16-cv-01089-WED Filed 04/22/19 Page 295 of 805 Document16CV1089
                                                                                80-21- 0290
             %of Time                                                     ESSENTIAL FUNCTIONS
                              • Conducts a review and analysis of completed police reports to determine what additional information and
                                investigative work is needed and collaborates with other districts and bureaus to ensure the work is
                                properly completed.
                              • Based on an analysis of crime trends, suspected offenders and/or problem locations, collaborates with
                                other districts and bureaus to deploy police resources to mitigate crime and apprehend the offenders
                                involved.
                              • Thoroughly and properly documents crime scenes, including but not limited to citizen/witness interviews,
                                offender/suspect interviews, evidence location and recovery, scene diagrams, and all other aspects
                                pertinent to the investigation.
                              • Demonstrates a thorough knowledge of Wisconsin Criminal Code and case law that affect the detective's
                                duties.
                              • Participates in and successfully completes all required training (e.g., CPR, Firearms, DAAT, EVOC, etc.).
                              • Reports to dut)l fully equipped, prepared, and fit for the full duration of his/her scheduled shift.
                              • Acts in a manner consistent with the Department's Code of Conduct, policies and procedures, and
                                Standard OperatingProcedures as set forth bythe Chief of Police .
                              • When directed, enforces ·criminal laws, identifies, detains, and processes wanted individuals, an in
                                accordance with the Constitution of the United States, State of Wisconsin and ordinances of the City of
                                Milwaukee.
                              • When directed, responds to calls for service in order of priority and handles such calls efficiently and
                                responsibly, consistent with training, Department directives, Code of Conduct, and Standard Operating
                                Procedures.
                              • Manages major crime scenes until officially relieved by a higher ranking supervisor, Directs uniform
                                personnel who are involved in the investigation. Processes and protects the crime scene for evidence,
                                directing the recovery and packing of evidence, directing the arrest of wanted persons and preparing the
                                case for proper presentation to the District Attorney's Office and court.



           8. PERIPHERAL DUTIES:
            %of Time                                                         PERIPHERAL DUTY
                              • Other duties as assigned .
                              •
                              •
                              •
                              •
                              •
                              •
                              •
                              •
                              •
           C.    NAME AND TITLE OF IMMEDIATE SUPERVISOR:

                 Police Lieutenant or Police Sergeant

           D.    SUPERVISION RECEIVED: (Describe the extent to which work assignments and methods are outlined,
                 reviewed, and approved by this position's supervisor.)

                 Police Lieutenant monitors daily work assignments. A Detective follows procedures and policies set forth by
                 the Division Commander (Captain of Police), Inspector, and Assistant Chief of the work location.

           E.    SUPERVISION EXERCISED:
                 Total number of employees for whom responsible, either directly or indirectly= N/A.

                 Direct Supervision: List the number and titles of personnel directly supervised. Specify the kind and extent
                 of supervision exercised by indicating one or more of the following:
                   a.   Assign duties                                              e.   Sign or approve work
                   b.   Outline ·methods                                           f.   Make hiring recommendations
                   c.   Direct work in progress                                    g.   Prepare performance appraisals
                   d.   Check or inspect com_Qieted work                           h.   Take disciplinary action or effectively recommend such

The above statements are intended to summarize the nature and level of work and typical responsibilfties and duties being performed by the incumbent(s)
               of this job. They are not intended to be an exhaustive list of all responsibilities, duties, and tasks required of the position.

Page 2 of 5, CS-25, Job Description

                Case 2:16-cv-01089-WED Filed 04/22/19 Page 296 of 805 Document16CV1089
                                                                                80-21- 0291
                  Number                                                                                Extent of Supervision Exercised
                 Supervised                                  Job Title                               (Select those that apply from fist above, a -h)




            F.    MINIMIMUM QUALIFICATIONS REQUIRED: (Indicate the MINIMUM qualifications required to enter the
                 job.)

                     i. Education and Experience:
                        Minimum years of experience as specified by the Fire and Police Commission at time of promotional
                        process.
                        Familiarity with problem-oriented policing and ethical issues in policing.

                    ii. Knowledge, Skills and Abilities:
                        Ability to analyze and solve problems, make decisions, and exercise judgment effectively. Good oral
                        and written communication skills. Ability to accurately recall details. Knowledge of the Milwaukee
                        Police Departmenfs Standard Operating Procedures, general rules and regulations, and Code of
                        Conduct. Knowledge of laws, ordinances and the criminal law handbook. Strong planning and
                        organization skills. Knowledge and experience with current technologies required within ranks. Ability
                        to analyze information and develop action plans.

                   iii. Certifications. licenses, Registrations:
                         Maintenance of a valid Driver's license.

                   W. Other Requirements:
                      Maintenance of LESB certification.

          13. PHYSICAL AND ENVIRONMENTAL DEMANDS: TOOLS AND EQUIPMENT USED

           The Americans with Disabilities Act of 1993 requires job descriptions to provide detailed information regarding the
           physical demands required to perform the essential functions of a job; the conditions under which the job is
           performed; and the tools and equipment the employee will be required to use on the job. Reasonable
           accommodations may be made to enable qualified individuals to perform the essential duties and responsibilities
           of the job for each of the categories listed below.

           G.    PHYSICAL ACTIVITY OF THE POSITION: (List the physical activities that are representative of those that
                 must be met to successfully perform the essential functions ofthe job).

                 CHECK ALL THAT APPLY·
                  0 Climbing: Ascending or descending ladders, stairs, scaffolding, ramps, poles, and the like; using feet and
                         legs and/or hands and arms. Body agHity is emphasized. Check only if the amount and kind of climbing
                         required exceeds that required for ordinarv locomotion.
                   u     Balancing: Maintaining body equilibrium to prevent failing when walking, standing or crouching on narrow,
                         slippery or erratically moving surfaces. Check only if the amount and klnd of balancing exceeds that
                         needed for ordinary_ locomotion and maintenance of body_ equilibrium.
                   ~     Stooping: Bending body downward and forward by bending spine at the waist. Check only if ft occurs to a
                         considerable degree and requires full use of the lower extremities and back muscles.
                   _0    Kneeling: Bending legs at knee to come to a rest on knee or knees.
                   [gJ   Crouching: Bending the body downward and forward by bending leg and spine.
                   [gJ   Crawling: Moving about on hands and knees or hands and feet.


The above statements ere intended to summarize the nature and level of work and typical responsibilities and duties being performed by the inoumbent(s)
               of this job. They are not intended to be an exhaustive list of all responsibilities, duties, and tasks required of the position.

Page 3 of 5, CS-25, Job Description

              Case 2:16-cv-01089-WED Filed 04/22/19 Page 297 of 805 Document16CV1089
                                                                              80-21- 0292
                   ~      Reaching: Extending Hand(s) and arm(s) ln any direction.
                   ~      Standing: Particularly for sustained periods of time.
                   ~      Walking: Moving about on foot to accomplish tasks, particularly for long distances.
                   lZl    Pushing: Using upper extremities to exert force in order to draw, press against something with steady
                          force in order to thrust fotward, downward or outward.
                   ~      Pulling: Using upper extremities to exert force in order to draw, drag, haul or tug objects in a sustained
                          motion.
                   ~      Lifting: Raising objects from a lower to a higher position or moving objects horizontally from position-to-
                          position. Check only if It occurs to a considerable degree and requires substantial use of the upper
                          extremities and back muscles.
                   ~      Fingering: Picking, pinching, typing or otherwlse working primarily with fingers rather than with the whole
                          hand or arm as In handliQQ.
                   lZl    Grasping: Applying pressure to an object with fingers and palm.
                   ~      Feeling: Perceiving attributes of objects such as size, shape, temperature or texture by touching with the
                          skin, particularly that of the fingertips.
                   lZl    Talking: Expressing or exchanging Ideas by means of the spoken word. Those activities which demand
                          detailed or important instructions spoken to other workers accurately, loudly or quickly.
                   ~      Hearing: Perceiving the nature of sounds with no less than a 40 db loss. Ability to receive oral
                          communication and make fine discriminations in sound.
                   lZl    Repetitive Motions: Substantial movements (motions) of the wrist, hands, and/or fingers.
                   lZl    Driving: Minimum standards required by State Law (including license)~

           H.    PHYSICAL REQUIREMENTS OF THE POSITION: (List the physical requirements that are essential
                 functions of the job.)

                 CHECK ONE:
                  0 Sedentary      Work: Exerting up to 10 pounds of force occasionally and/or negligible amount of force
                    frequently or constantly to lift, carry, push, pun or othetwise move objects. Sedentary work involves sitting
                    most of the time. Jobs are sedentary if walking and standing are required only occasionally and all other
                    sedentary criteria are met.
                  D Light Work; Exerting up to 10 pounds of force occasionally and/or negligible amount of force constantly to
                    move objects. If the use of arm and/or leg controls requires exertion of forces greater than that for sedentary
                    work and the worker sits most of the time, the job Is rated for Light Work.
                  ~ Medium Work: Exerting up to 50 pounds of force occasionally and/or up to 20 pounds of force frequently,
                    and/or U_Q_ to 10 p_ounds of force constantly to move objects.
                  0 and/or
                    Heavy Work: Exerting up to 100 pounds of force occasionally, and/or up to 50 pounds of force frequently,
                            ur>_ to 20 p_ounds of force constantly_ to move objects.
                  D Very Heavy Work: Exerting in excess of 100 pounds of force occasionally, and/or in excess of 50 pounds of
                    force frequently, and/or in excess of 20 pounds of force constantlyJo move objects.

           I.    VISUAL ACUITY REQUIREMENTS: (List the visual acuity requirements that are essential functions of the
                 job.)

                 CHECK ONE·
                  !X] Operators (Electronic Equipment}, Inspection, Close Assembly, Clerical, Administrative:
                      This is a minimum standard for use with those whose job requires work done at close visual range (i.e. preparing
                      and analyz:lng data and figures, accounting, transcription, computer terminal, extensive reading, visual inspection
                      involving small parts operation of machines, usinQ measurement devises assembly or fabrication of parts).
                      Machine Operators, Mechanics, Skilled Tradespeople: This is a minimum standard for use with those whose
                  0 work    deals with machines where the seeing job is at or within arm's reach. This also includes mechanics and
                      skilled tradespeople and those who do work of a non-repetitive nature such as carpenters, technicians, service
                      people Qlumbers _2_ainters, mechanics, etc. (If the machine operator also inspects, check the "Operators" box.)
                  0 Mobile      Equipment Operators: This is a minimum standard for use with those who operate cars, trucks, forklifts,
                      cranes, and high lift equipment.
                  0 Other:
                      etc.
                                This is a minimum standard based on the criteria of accuracy and neatness of work for janitors, sweepers,


           J.    THE CONDITIONS THE WORKER WILL BE SUBJECT TO IN THIS POSITION:
                 List the environmental/working conditions to which the employee may be exposed while performing the
                 essential functions of the job. Include scheduling considerations such as on-call for emergencies, rotating
                 shift, etc. Approximate Percentage of time performing field work: 50%


The above statements are intended to summarize the nature and level of work and typical responsibilities and duties being performed by the incumbent(s)
               of this job. They are not intended to be an exhaustive list of all responsibilities, duties, and tasks required of the position.

Page 4 of 5, CS-25, Job Description
                                                                             16CV1089
                Case 2:16-cv-01089-WED Filed 04/22/19 Page 298 of 805 Document 80-21- 0293
                  CHECK ALL THAT APPLY·             I




                   0 Nona:     The worker Is not substantially exposed to adverse environmental conditions (such as typical office or
                       administrative work}.
                       The worker Is subject to inside environmental conditlonl:l: Protection from weather conditions but no!
                   fZJ necessarilY  from temperature changes (I.e. warehouses covered loading docks garages ero.)
                   ~ The worker Is subject to outside environmental conditions: No effective protection from weather.
                   fZJ The worker is subject to extreme cold: Temperatures below 32 degrees for period of more than one hour.
                   fZJ The worker Is subject to extreme heat: Temperatures above 100 degrees for periods of more than one hour.
                   fZJ The  worker Is subJect to noise: There is sufficient noise to cause the worker to shout In order to be heard above
                       the surroundlnP nois~ leveL
                   [31 The worker 1s subject to vibration: Exposure to osclllatlng movements of the extremities or whole body.
                       The worker is subject to hazards: Includes a variety of physical condttlons, such as proximity to moving
                   [8J mechanical   parts electrical current working on scaffolding and high places or exposure to chemicals.
                       The worker Is subject to atmospheric conditions: One or more of the following conditions that affect the
                   !8J resplratorv system or the skin: Fumes odors dust mists gases or poor ventilation.
                   0 The worker is .subject to oil: There is air and/or skin exposure to oils and other cutting fluids.
                   0 The worker Is required to wear a respirator.
           K.    MACHINE, TOOLS, EQUIPMENT, ELECTRONIC DEVICES, SOFtwARE, ETC. USED BY POSITION:
                 List equipment needed to successfully perform the essential functions of the job. Reasonable
                 accommodations may be made to enable qualified Individuals with disabilities to perform the essential
                 functions.)

                 CHECK ALL THAT APPLY:
                   jg) Camera and photographic equipment                     ~Office Equipment (desk, chalr, telephone, etc.)
                   ~ Cleaning supplies                                       [gj Office supplies (pens, staplers, pencils, etc.)
                                                                             D Packing materials (boxes, shrink wrap, etc.)
                   El Commercial vehicle
                      Data processing equipment
                      Handcart          .
                                                                             [gj PC equipment (monitor, keyboard, printer, etc.)
                                                                             D PC software
                     Hand tools (please list);
                     Office Machines (check a!f that appfy): 129. Copier ~ Facsiml!e [] Calculator [ J Cash register
                     Other (please list): Firearms (training, use and dismantle); riot gear (helmet, baton); ballistic vest and
                   Sam 13rowne belt and equipment (handcuffs baton etc.).

           L.    SUPPLEMENTARY INFORMATION; (Indicate any other information which further explains the Importance,
                 difficulty, or uniqueness of the position, such as its scope of responsibility related to finances, equipment,
                 people, information, etc. Also indicate success factors such a personal characteristics that contribute to an
                 individual's ability to perform well in the job, and any other special considerations.)



           M. I believe that the statements made above in describing this job are complete and
              accurate.




The above statements are Intended to summer/1:e the nature and level of work and typloal responsibilities and duties being performed by the lnuumbf!nt(s)
               of this job. They are not Intended to be an exhausf/ve list of all responsfbilit/es, duties, and tasks required of the posil/on.

Page 5 of 5, CS~26, Job Description


                                                                        16CV1089
           Case 2:16-cv-01089-WED Filed 04/22/19 Page 299 of 805 Document 80-21- 0294
            EXHIBIT#14

Case 2:16-cv-01089-WED Filed 04/22/19 Page 300 of 805 Document16CV1089
                                                                80-21- 0295
Case 2:16-cv-01089-WED Filed 04/22/19 Page 301 of 805 Document16CV1089
                                                                80-21- 0296
            EXHIBIT#l5

Case 2:16-cv-01089-WED Filed 04/22/19 Page 302 of 805 Document16CV1089
                                                                80-21- 0297
 1   Z0000031 start @2:25

 2   June 2, 2015 ... 8:30pm

 3   .. So your hours. What are you supposed to do about that?

 4
 5   Oh ok     JVlt:--(4.-tH-i.
 6
 1                                 bO'"
 8   Oh yeah the     rf}~~ I ..e.
 9                                                                                       .   f(/m bOvl(
10   Just call the captain. since he gave you his number ...

11
12
13
14

15   Did they tell you have thirty days like everyone else

16                                                                            ~bov-11
17   Yeah ..

18                                                                                  .flrn b~rn
19   About what?      (Y}--e,. fan I e_
20
21                                                                                                   YY/
22
23
24   Yeah      HdCl)1, l~
25
26
27                                                                                            to
28
29

30   So that is good that it is not that much and get to keep your job   vu~ J-e_




                                                                         16CV1089
            Case 2:16-cv-01089-WED Filed 04/22/19 Page 303 of 805 Document 80-21- 0298
          31    Yeah but it sucks when I have to take that suspension I have a car payment, the device, I have to                r:Jj1 onf __
.~·-.,


          32    of the tickets by July 860$ so I should do a couple DPM or something otherwise it will suck                   'f'1YY1. t:lJr/1.
                                                    / fVlt Ia "'.l-
          33    Do you have to blow into it to drive ... yes you have to blow into it to start the car urn shot u even~otto
          34   do it to park the car and then it can go off randomly anywhere from 5-40 minutes for a year ..                ffrn b:::Jr/1
          35   I have a bicycle .. i w~_d:r what they would do if that was my primary vehicle? It is still technically a moto
          36   of transportation ~~.hom

          37   You can use your bicycle itt would be funny no you can            /~1t.ftl11i-(_
          38   Everyone .. r.all in ah.brain fart ... Schanke to pick me up in his Uberthat is what he does when he leaves
          39   work .. does he ever go home -      4mhorn.
         40    Maybe you will find out this week when you go on your vacation but it will probably be thirty days you ./J/1                  1
         41    know that it is going to be 30 days .. rumor is that you at least will be off every other week unpaid tho             I ftt!.-ttLA.t-(
         42    I know that you cannot work on a suspension day but if it is off day you can work for someone and make
         43    up for it...

         44    I also wanted to talk to the union to see if I couldJ1t unemployment during the suspension. I don't
         45    know ask him that is what they are there for           ..f-/rYI,Wrri
         46    You will find out this week ..they used to let you pick when you wanted to take it now they tell u and u
         47    can use vacation maybe holidays maybe comp ... 10:21              /Vl~
         ;48   Yeah at least thy don't wake me take it all one month not sure how it works ask another officer that has
          49   been through it        .:t..tmbOrlt                                                .
         50    Your probably shiting your pants when it happened ..            ~fll-e
         51    When did it happen?         M-dartt-e-
         52    March 8, my mother's birthday .. oh r you serious? lwas off the night for her birthday and I was out with
         53    some district two coppers we were all..l wasn't as bad as I blew. Obviously I blew high I remember
         54    everything. Probably because my tolerance is really high .. haha                ;1/-;-n /::;iJrn
         55    That was not a real good happy birthday phone call to my mom                      lfrn dJY t1
         56    So when did the captain call you then ( 11:40)         y,/lA - I·- "l.:.e....
                                                                         V~'-'

               He called me two days later asking me how I thought I was still on probation .. I told him that urn sgt
                 ylor had my last probationary review and said that it was extended or having the probationary date
                nding   datet[fi1J~"ff-8nd that is why I assumed I was on probation.                  I should have been .. but
               someone, specifically sergeant Taylor never submitted the proper paperwork to the Captain and the
               Captain had to review it and sign off on it and send it to the fire and police commissi?J)_andl.~ey sign off
                n it and ~1~ t~e (xtens!on and that was never done. That kind of saved my ass
                         1VV~&nJ--e
                                                                                                                  ft(nU()(Y}
         63    Ha

                                                           fired      .~ fl'l



                     Case 2:16-cv-01089-WED Filed 04/22/19 Page 304 of 805 Document16CV1089
                                                                                     80-21- 0299
65   Why was he called to ask you?

66   Yeah he called and asked me why I thought I was on probation. He said "well so you know I was never
67   aware of you being extended on probation and I would be the one to sign that paper .. so as far as I'm
68   concerned your probation ended um January 24               ~tor 11
69   Oh that is good      11/l~ (_                                        (l"l~(tttttL
                                                                      /
70   Is he saying that to tell you not to worry about it kind of thing? He really looked out for me .. he gave me
71   his cell number and told me to text him if I need a status or what's going on .. he could have been like hey
72   not on file but it is on file now and could have been what stopped him from submitting it late I'm still on
73   probation. Clerical error..    .fly-ntDrll
74   That is what it sounds like he did ..   ~Uutt-L
75   He could have been like always talking to me ask me how im doing gave me his phone number..          ~rT/
76   13:33

77                                                              you the questions and asked you what to     say?/lft:./tv~rt---
78
79
80
81
82
83
84
85

86   They just told you not to mention the probation thing then?     ~{d.flt--l
87   The recording? No they said don't mention that it was recorded.

88   They never brought it up so I never brought it up...    ./1rnbtJY"n
89   They just asked me where I was what I was doing         ,4-r-n Wi"'/7
90
91

92

93

94

95

96

97




          Case 2:16-cv-01089-WED Filed 04/22/19 Page 305 of 805 Document16CV1089
                                                                          80-21- 0300
 1                                     BEFORE THE
 2                      MILWAUKEE FIRE AND POLICE COMMISSION
 3           - - - - - - - - - - - - - - - - - - - - - - - - - -
 4           In Re the Appeal of:                      MPD Personnel
                                                     Order No. 2015-150
 5           SHANNON LEWANDOWSKI
 6           - - - - - - - - - - - - - - - - - - - - - - - - - -
 7

 8
                         MILWAUKEE POLICE & FIRE COMMISSION
 9
                                       Ann Wilson
10                                    Kathryn Hein
                                     Angela McKenzie
11

12                        Hearing Examiner: Rudolph Konrad
13

14           HEARING HELD:                                TRANSCRIPT PAGES
15                                                             1 - 290
             200 E. Wells Street
16           Milwaukee, Wisconsin                       EXHIBITS IDENTIFIED:
17                                                              1 - 21
             Date: August 10, 2016
18
                                                          EXHIBITS ADMITTED:
19

20

21

22

23

24

25


     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                                   1
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 306 of 805 Document16CV1089
                                                                     80-21- 0301
 1                             A P P E A R A N C E S:
 2

 3

 4           THE COMMISSION:
 5                                   COMMISSIONER ANN WILSON
                                     COMMISSIONER KATHRYN HEIN
 6                                   COMMISSIONER ANGELA MC KENZIE
 7

 8           Hearing Examiner: Rudolph Konrad
 9

10           For the Milwaukee Police Department:
11              MILWAUKEE DISTRICT ATTORNEY'S OFFICE
                By: ROBIN A. PEDERSON
12              200 E. Wells Street #800
                Milwaukee, Wisconsin 53202
13
             The Appellant in Person and By:
14
                GIMBEL REILLY GUERIN BROWN, LLP.
15              By: STEVEN C. MC GAVER
                Two Plaza East
16              330 E. Kilbourn Avenue #1170
                Milwaukee, Wisconsin 53202
17

18

19

20

21

22

23

24

25


     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                                   2
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 307 of 805 Document16CV1089
                                                                     80-21- 0302
 1

 2                       E X A M I N A T I O N         I N D E X
 3
             WITNESS                                             PAGE NO.
 4
             CODY SMITH
 5
             Direct Exam by Mr. Pederson                             12
 6           Cross-Exam by Mr. McGaver                               24
 7
             SEAN HANLEY
 8
             Direct Exam by Mr. Pederson                             29
 9           Cross-Exam by Mr. Mc Gaver                              54
             Redirect Exam by Mr. Pederson                           78
10           Recross-Exam by Mr. McGaver                             84
             Re-Redirect Exam by Mr. Pederson                        89
11

12           ADAM ZIEGER
13           Direct Exam by Mr. Pederson                            90
             Cross-Exam by Mr. McGaver                             140
14           Redirect Exam by Mr. Pederson                         155
             Recross-Exam by Mr. McGaver                           156
15           Re-Redirect Exam by Mr. Pederson                      156
16

17           JUANITA CARR
18           Direct Exam by Mr. McGaver                            159
             Cross-Exam by Mr. Pederson                            175
19           Redirect Exam by Mr. McGaver                          193
20

21           JORDAN LEWANDOWSKI
22           Direct Exam by Mr. McGaver                            195
             Cross-Exam by Mr. Pederson                            206
23           Redirect Exam by Mr. McGaver                          212
             Recross-Exam by Mr. Pederson                          213
24

25


     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                                   3
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 308 of 805 Document16CV1089
                                                                     80-21- 0303
 1
             DEBORA STACEY
 2
             Direct Exam by Mr. McGaver                            215
 3           Cross-Exam by Mr. Pederson                            223
 4

 5           JESSE VOLLRATH
 6           Direct Exam by Mr. McGaver                            224
             Cross-Exam by Mr. Pederson                            230
 7

 8           DENISE BROWN-ROGERS
 9           Direct Exam by Mr. McGaver                            232
             Cross-Exam by Mr. Pederson                            237
10           Redirect Exam by Mr. McGaver                          238
11

12           SHANNON LEWANDOWSKI
13           Direct Exam by Mr. McGaver                            239
14

15

16

17

18

19

20

21

22

23

24

25


     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                                   4
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 309 of 805 Document16CV1089
                                                                     80-21- 0304
 1                             MR. KONRAD:             Good morning. This
 2           is Wednesday, August 10, 2016 at approximately 8:37 a.m.
 3           We are here in the matter of a disciplinary appeal of
 4           Police Detective Shannon Lewandowski from the Milwaukee
 5           Police Department Personnel Order No. 2015-150. My name
 6           is Rudolph Konrad and I am the hearing examiner for this
 7           matter and will serve as the chair of the hearing today.
 8           I am joined by Fire and Police Commissioners Kathy Hein,
 9           Ann Wilson and Angela McKenzie. This will be Phase I.
10           In the Phase I hearing, Detective Lewandowski disputes
11           the charges against her.
12                             Could we have the appearances of counsel
13           for the record, please? City first.
14                             MR. PEDERSON:               Thank you. Good
15           morning, Commissioners and Mr. Konrad. I am Robin
16           Pederson, Assistant City Attorney. I am representing
17           Chief Flynn today and today with me as my court officer
18           will be Lieutenant Lipski.
19                             MR. MC GAVER:           Good morning. My
20           name is Steven McGaver of the law firm of Gimbel Reilly
21           Guerin & Brown. Shannon Lewandowski is present at the
22           hearing today as well as a law clerk of mine, Brianna
23           Meyer, although she is not formally appearing.
24                             MR. KONRAD:             Thank you. Are there
25           any matters we need to attend or address before the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                                   5
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 310 of 805 Document16CV1089
                                                                     80-21- 0305
 1           opening statements?
 2                             MR. PEDERSON:           I don't believe so.
 3                             MR. KONRAD:             Counsel may make an
 4           opening statement if they choose, starting with the
 5           city.
 6                             MR. PEDERSON:           Thank you, Mr.
 7           Konrad.
 8                             Commissioners, I expect the chief's case
 9           to be relatively straightforward. I expect to call
10           three witnesses. That would be Sergeant Cody Smith of
11           the Shorewood Police Department, Lieutenant Hanley of
12           the Milwaukee Police Department and finally, Sergeant
13           Zieger who is the investigator in the Internal Affairs
14           matter. Through those witnesses, I expect to establish
15           all the facts necessary for the chief's side of the
16           case. We are scheduled for two days, so I guess things
17           might get a little more complicated as we go forward,
18           but when I say the chief's case is straightforward, I
19           mean it in that, you know, there are three charges here.
20           One of them relate to operating a vehicle in a manner
21           that was not consistent with the law as required by
22           SOPs and to that extent we are going to -- operating,
23           Detective Lewandowski was operating a squad car as an
24           emergency vehicle contrary to law. It is as simple
25           as that. There is a charge relating to effective and

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                                   6
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 311 of 805 Document16CV1089
                                                                     80-21- 0306
 1           efficient time -- use of time in completing the mission
 2           of the department. To that extent, we are going to put
 3           on evidence that shows that she was engaged in a
 4           personal -- personal concerns. That is, she was en
 5           route to attend to matters that were not concerns of the
 6           department. There is two possibilities here. The facts
 7           are going to come out that she was either going to see
 8           her son, who had been pulled over by a police officer,
 9           or heading to District 5 for a to assist a fellow
10           officer for a matter that was, again, personal.
11                             So to that extent, it doesn't matter what
12           the truth is. The chief is going to maintain she was on
13           her way to the scene where her son had been stopped. I
14           expect that they are going to maintain she was on her
15           way to District 5. So the chief's position on that is
16           that it doesn't matter which one it is. It was not
17           effectively and efficiently a matter or a concern of the
18           department. So that is sustains -- that is the evidence
19           we will present to sustain that rule violation.
20                             Finally, the most significant charge is
21           the integrity charge. For that, I expect to put up
22           evidence which will demonstrate that the detective
23           changed her story substantively. That is to say, that
24           when, on a night that the accident -- the squad accident
25           at issue here occurred, it was -- she was interviewed by

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                                   7
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 312 of 805 Document16CV1089
                                                                     80-21- 0307
 1           Lieutenant Hanley regarding that to gather facts as part
 2           of the accident investigation and she gave one version
 3           of the events to Lieutenant Hanley. On subsequent
 4           occasions, she completely recanted everything that she
 5           said and gave entirely different facts. Not a matter
 6           if this is confusion or anything, but flatly said that
 7           Lieutenant Hanley was lying, that he misrepresented
 8           purposely. Now, this is going to largely be a credi-
 9           bility concern because the only witness to that original
10           statement provided from Lewandowski to Lieutenant Hanley
11           are the two people involved; the detective and the
12           lieutenant. So I don't know how you are going to make
13           your credibility determination, but I think there are
14           going to be enough supporting circumstantial facts to
15           support the chief's position that the detective did
16           fabricate, retract her story in a manner that was
17           inconsistent with integrity rules of the department.
18                             So that is the evidence I expect to
19           present and that is all. Thank you.
20                             MR. MC GAVER:           This is a strange
21           case, although the city intends to present it in a
22           relatively straightforward matter. I say it is strange
23           because it is involving a car accident and it is strange
24           in that Ms. Lewandowski, former Detective Lewandowski
25           didn't cause the car accident. She was hit by a driver

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                                   8
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 313 of 805 Document16CV1089
                                                                     80-21- 0308
 1           who ran a red light, who was drunk, impaired with both
 2           marijuana and alcohol, knew that the car she was driving
 3           had bad brakes and collided into the squad car that
 4           Lewandowski was driving. Lewandowski entered the inter-
 5           section. The evidence will show she had a green light
 6           and she didn't do anything wrong, what I mean by that is
 7           there is going to be evidence that the lights were on,
 8           the squad lights. Ms. Lewandowski's position is that
 9           the squad lights were on because she was using them as
10           hazard lights to make sure there was not a collision
11           with a car pulling out in front of her before she
12           entered the intersection. She entered the intersection
13           and she was slammed into by a different car that no one
14           saw coming. The other allegation is that she was
15           engaging in what my office has come to call frolic and
16           detour, that she wasn't using her time for the purposes
17           of the department. Well, that is nonsense. It is
18           nonsense for -- in either scenario that the city
19           presents. It is nonsense that she was not -- the city
20           might present some evidence showing that she was on her
21           way to intervene in a traffic stop where her son was
22           pulled over by Shorewood police, although there is a lot
23           of statements that apparently, it was UWM police who had
24           nothing to do with anything and that Lewandowski was
25           on her way to intervene.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                                   9
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 314 of 805 Document16CV1089
                                                                     80-21- 0309
 1                             You are going to hear from Lewandowski
 2           herself, you are going to hear from her son Jordan as
 3           well as a couple other witnesses, including Juanita
 4           Carr, the detective in the car with Lewandowski, and no
 5           one will say that she was on her way to intervene in the
 6           traffic stop that her son was involved in.
 7                             The other scenario is also nonsense, but
 8           for a different reason. You will hear testimony and
 9           Lewandowski will say that she was on her way to District
10           5. Through counsel, another officer by the name of
11           Melanie Beasley. Now, you won't hear from Detective --
12           then-Officer Beasley, but we have some stipulated
13           testimony, so you will read about a statement that she
14           made. Lewandowski was having some trouble completing
15           some police reports and she asked for -- I'm sorry.
16           Beasley was having some trouble completing some police
17           reports and she asked for Lewandowski's assistance,
18           which I think is a pretty fair use of police resources;
19           aiding another officer. And she was having a personal
20           problem with another member of the police department
21           who, at best, was engaging in some harassing and
22           stalking behavior. At worst, sexual assault. And
23           Lewandowski's aim -- one of her aims was to counsel
24           that Officer, now Detective Beasley about what should
25           be done. You will hear about how, as a result of the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              10
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 315 of 805 Document16CV1089
                                                                     80-21- 0310
 1           accident, Ms. Lewandowski still has some lingering
 2           health issues. She was unconscious for a period of
 3           time in the car. She was pulled out of the car and any
 4           statement that she made shortly thereafter, I think the
 5           evidence will be pretty clear that she had no idea what
 6           she was saying, at least then and there.
 7                             So at the end of all of this, the
 8           investigation into Lewandowski's conduct commenced and
 9           I will see that it was pretty sloppily done. It was
10           sloppy for a couple reasons. Number one, a number of
11           the key witnesses weren't interviewed until four, five,
12           six, sometimes seven months after this accident took
13           place. That is a lot of time to pass. People's
14           memories fade. They don't recall exactly what happened,
15           so it is not the most reliable recollection of what
16           occurred. There were only a handful of witnesses that
17           were interviewed at the scene of the accident. None of
18           them by Internal Affairs. If you are going to conduct
19           an Internal Affairs investigation which is ultimately
20           going to result in the loss of a detective's job, the
21           investigation must be better.
22                             So at the end of this case, I am
23           confident that we will be able to show you that there
24           were no rule violations committed by Ms. Lewandowski and
25           that termination of her and other penalties associated

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              11
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 316 of 805 Document16CV1089
                                                                     80-21- 0311
 1           with these alleged rule violations were in error. Thank
 2           you.
 3                             MS. WILSON:            You said somebody
 4           knew they had bad brakes. Was it --
 5                             MR. MC GAVER:          The driver of the --
 6           the drunk driver.
 7                             MS. WILSON:            Okay.
 8                             MR. KONRAD:            Mr. Pederson, you may
 9           call your first witness.
10                             MR. PEDERSON:          The chief would call
11           Sergeant Cody Smith.
12                             CODY SMITH, having been first duly sworn
13           on oath to tell the truth, the whole truth, and nothing
14           but the truth testified as follows:
15                             MR. KONRAD:            The witness is sworn.
16           DIRECT EXAMINATION BY MR. PEDERSON:
17     Q     Please state your name and spell your name for the
18           record.
19     A     Cody. C-o-d-y. Last name is Smith. S-m-i-t-h.
20     Q     Mr. Smith, how are you employed?
21     A     I am a late shift sergeant with the Village of Shorewood
22           Police Department.
23     Q     How long have you had that position?
24     A     I have been a sergeant since March of 2015.
25     Q     Were you on duty January 1, 2015?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              12
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 317 of 805 Document16CV1089
                                                                     80-21- 0312
 1     A     I was.
 2     Q     What time did you start your shift that day?
 3     A     I believe it was 10:45 p.m.
 4     Q     That would have been the day before on the 18th, I
 5           assume?
 6     A     Yes.
 7     Q     Were you on duty at approximately 2:00 a.m.?
 8     A     I was.
 9     Q     Do you recall receiving a call for service at around
10           that time?
11     A     I do.
12     Q     Can you please indicate what that call was?
13     A     A disturbance in the 3500 block of North Maryland
14           Avenue.
15     Q     What did you do when you received that call?
16     A     I responded to the 3500 block of Maryland.
17     Q     What happened when you arrived there?
18     A     I observed a vehicle leaving the scene of a house
19           that I believe the disturbance was coming from.
20     Q     What did you do next upon making that observation?
21     A     Conducted a field interview on that vehicle.
22     Q     I presume that you first had to stop the vehicle.
23           Is that right?
24     A     Correct.
25     Q     Was there any issues with stopping the vehicle?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              13
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 318 of 805 Document16CV1089
                                                                     80-21- 0313
 1     A     No.
 2     Q     How far did the vehicle get from the point where you
 3           first saw it until you stopped it?
 4     A     I don't remember.
 5     Q     Was it very far at all?
 6     A     No. It was still in the 3500 block of Maryland.
 7     Q     Thank you. What happened after you actually conducted
 8           the stop?
 9     A     I made a driver's side approach on that vehicle.
10     Q     Did you identify the driver?
11     A     I did.
12     Q     Who was the driver?
13     A     Jordan Lewandowski.
14     Q     Was there anyone else in the car?
15     A     No.
16     Q     After you identified him, what happened next?
17     A     He had a business card that he made me aware of.
18     Q     How did he make you aware of it?
19     A     I don't remember if he showed it to me or if it was on
20           his lap, but I remember seeing specifically a gold
21           colored badge business card with a name on it for
22           "Detective".
23     Q     Did he give you that or just show it to you?
24     A     I don't remember if he handed it to me or showed it to
25           me.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              14
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 319 of 805 Document16CV1089
                                                                     80-21- 0314
 1     Q     Did you see the card?
 2     A     Yes.
 3     Q     Did you read the card?
 4     A     I did.
 5     Q     What did the card say?
 6     A     Detective Shannon Lewandowski, Milwaukee Police
 7           Department.
 8     Q     Did he say anything in connection with that card?
 9     A     That his mom was on the way.
10     Q     What did you understand that to mean?
11     A     That she was going to be arriving at our traffic stop.
12     Q     Did you ask him any questions as to why she was coming
13           or anything?
14     A     Not that I can recall.
15     Q     Is there a reason why you didn't ask him why his mom was
16           on the way?
17     A     I was going to grab his ID and continue on with my
18           business.
19     Q     What was your thought processes related to the
20           possibility of a Milwaukee police detective coming to
21           the scene? How was that going to affect anything in
22           your mind?
23     A     That is the first time I had ever experienced anything
24           like that, so I was kind of working my way through it.
25           I went back to my squad car and ran the ID that was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              15
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 320 of 805 Document16CV1089
                                                                     80-21- 0315
 1           provided to me.
 2     Q     When you had this contact with Jordan Lewandowski,
 3           did you make any observations that related to your
 4           investigation or created any other concerns?
 5     A     I did observe an odor of intoxicants coming from inside
 6           the vehicle.
 7     Q     Why was that an issue?
 8     A     For one, the vehicle was operated and two, Jordan
 9           Lewandowski was 19 years old.
10     Q     I believe you already testified that after you got his
11           information, you went back to your squad car. Is that
12           right?
13     A     Yes.
14     Q     What happened then?
15     A     I am not sure when, but another officer arrived on the
16           scene, Officer Michael Kerr.
17     Q     Is this a Milwaukee officer or Shorewood?
18     A     Shorewood officer.
19     Q     I'd like to backtrack a little bit. Upon your first
20           contact with him, was he ever on his phone or anything
21           like that?
22     A     Not that I can recall.
23     Q     Do you have an approximate time of the actual stop of
24           the vehicle contact?
25     A     No.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              16
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 321 of 805 Document16CV1089
                                                                     80-21- 0316
 1     Q     Are you able to give us some indication of how long it
 2           took from the 2:00 a.m. hour? I believe we -- around
 3           2:00 a.m. that you received the call for service?
 4     A     Yes.
 5     Q     How long after that? Are you able to approximate at
 6           all?
 7     A     I'd just be guessing.
 8     Q     How far did you have to travel from the point that you
 9           received the call till you got to the scene?
10     A     Shorewood is very small, so I would say less than five
11           minutes.
12     Q     Okay. Let's go forward now to where the other officer
13           arrived at the scene. What happens next?
14     A     I make a second approach on the vehicle that was
15           stopped.
16     Q     What is your intent at that point?
17     A     I established field sobriety tests on Jordan
18           Lewandowski.
19     Q     What happened next?
20     A     After the field sobriety tests, I had Jordan conduct
21           a preliminary breath test.
22     Q     What is a "preliminary breath test"?
23     A     It is a device that you use on the street to get
24           somebody's breath alcohol concentration.
25     Q     Did you actually have him perform that test?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              17
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 322 of 805 Document16CV1089
                                                                     80-21- 0317
 1     A     Yes.
 2     Q     What was the result of that test?
 3     A     0.09 BRAC.
 4     Q     What is "BRAC"?
 5     A     Breath alcohol concentration.
 6     Q     So what did that indicate to you?
 7     A     Exactly that. A 19-year-old kid is a .09 and operating
 8           a motor vehicle.
 9     Q     What happened next?
10     A     I believe Jordan's phone rang. He answered the phone
11           and stated that his mom had been in a car accident.
12     Q     After that?
13     A     It was brought to my attention that somebody from the
14           Milwaukee Police Department was going to be coming to
15           pick up Jordan.
16     Q     How did you become aware of that?
17     A     I don't remember if I talked to somebody on the phone or
18           if he had mentioned it to me.
19     Q     If you talked to somebody on the phone, would it have
20           been what phone?
21     A     His phone.
22     Q     Do you know who it was that that information came from?
23     A     I don't know.
24     Q     What was -- what was your understanding what was going
25           to happen when somebody picked him up?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              18
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 323 of 805 Document16CV1089
                                                                     80-21- 0318
 1     A     That they were going to take him to the hospital to see
 2           his mom.
 3     Q     Did you have an understanding of who was going to pick
 4           him up?
 5     A     I don't.
 6     Q     Did you have an understanding whether it was going to
 7           be Milwaukee Police Department officers or a private
 8           citizen?
 9     A     That was my understanding, that somebody from the
10           Milwaukee Police Department was coming.
11     Q     What did you do at that time?
12     A     I don't remember what happened next. I don't remember.
13     Q     Going back to the point where he indicated that his mom
14           was on the way, is there any doubt in your mind, because
15           I understand you have had some trouble recalling, is
16           there any doubt in your mind at all that he indicated
17           that his mother was on the way to the scene?
18     A     No doubt.
19     Q     Is there any other source of that information than
20           Jordan Lewandowski?
21     A     No.
22     Q     You testified -- I believe you testified already that
23           you had decided that you were going to allow him to
24           leave the scene. Is that right?
25     A     Correct.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              19
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 324 of 805 Document16CV1089
                                                                     80-21- 0319
 1     Q     What did you base that decision on?
 2     A     That his mother had just been involved in a serious
 3           car accident and was on her way to the hospital.
 4     Q     That was just a discretionary call on your part, fair to
 5           say?
 6     A     Yes.
 7                             MR. PEDERSON:          That is all I have
 8           for this witness on direct.
 9                             MR. KONRAD:            Commissioners with
10           any questions?
11                             MS. WILSON:            What is the process
12           for any officer that gets hurt on duty to notify the
13           family? Does another officer do it? Take them to the
14           hospital? What is the process?
15                             MR. PEDERSON:          Who are you asking?
16                             MS. WILSON:            What is the process?
17           I am sorry. If an officer gets hurt on duty, what is
18           the process of notifying the family or getting the
19           family to where the officer is, or is there a process?
20                             MR. KONRAD:            I think that is an
21           excellent question. I don't think this witness can
22           testify as to what the Milwaukee police process is.
23           However, counsel perhaps can take note of that and
24           answer the question with the appropriate witness.
25                             MR. PEDERSON:          At a future time?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              20
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 325 of 805 Document16CV1089
                                                                     80-21- 0320
 1                             MR. KONRAD:            In the course of this
 2           hearing.
 3                             MR. PEDERSON:          I will be happy to
 4           address that with an appropriate witness, Commissioner.
 5                             MS. HEIN:              From the time you got
 6           your initial phone call for service till the time Jordan
 7           indicated that his -- he got the phone call indicating
 8           his mother was in an accident, can you give me an
 9           approximate amount of time that elapsed?
10                             THE WITNESS:           Any approximation
11           would be simply a guess.
12                             MS. HEIN:              You said it took less
13           than five minutes to get there. So, I guess, I am
14           looking for a -- Would it take a half hour from the
15           time you got there till he got that phone call?
16                             THE WITNESS:          No.
17                             MS. HEIN:             A matter of, like,
18           maybe five or ten minutes? Even an approximate would
19           be helpful.
20                             THE WITNESS:           Just based on
21           standard field sobriety tests and how long those take
22           and just a straightforward traffic stop where nothing
23           else is going on, I would say the field sobriety tests
24           take somewhere around seven to nine minutes. For me to
25           get to the location was five minutes. I would say

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              21
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 326 of 805 Document16CV1089
                                                                     80-21- 0321
 1           between 15 and 20 minutes would be the entirety of this
 2           whole thing.
 3                             MS. HEIN:              Thank you.
 4                             MS. MC KENZIE:         You stopped the car.
 5                             THE WITNESS:           Yes.
 6                             MS. MC KENZIE:         You approached the
 7           driver.
 8                             THE WITNESS:          Yes.
 9                             MS. MC KENZIE:        The driver was in the
10           car with the card either on his lap or in his hand to
11           show or give to you.
12                             THE WITNESS:          I don't know if his
13           intention was to give it to me or for me to see it.
14                             MS. MC KENZIE:        But you saw a card.
15                             THE WITNESS:          Yes.
16                             MS. MC KENZIE:        The driver said to
17           you, "my mom is coming."
18                             THE WITNESS:          Yes.
19                             MS. MC KENZIE:        So after that, you
20           still continued to do your job, which is the field
21           sobriety tests. Is that correct?
22                             THE WITNESS:          Yes.
23                             MS. MC KENZIE:        At what point did the
24           phone interaction happen where you on the phone with
25           someone? Before or after the sobriety test?

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                              22
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 327 of 805 Document16CV1089
                                                                     80-21- 0322
 1                             THE WITNESS:           It was after the PBT,
 2           the breath test.
 3                             MS. MC KENZIE:        After the breath
 4           test -- I'm sorry. Do you also have a person come out
 5           of the car and walk and do those types of things?
 6                             THE WITNESS:          Yes.
 7                             MS. MC KENZIE:        You engage the driver
 8           that way.
 9                             THE WITNESS:          Yes.
10                             MS. MC KENZIE:        So after that is when
11           you received the call.
12                             THE WITNESS:          Yes.
13                             MS. MC KENZIE:        And, then, just so I
14           am clear, after you received the call, you let the
15           driver go.
16                             THE WITNESS:          Yes.
17                             MS. MC KENZIE:        In the car. So he
18           drove away.
19                             THE WITNESS:          He didn't drive away.
20                             MS. MC KENZIE:        How did you let him
21           go?
22                             THE WITNESS:          I don't recall. All I
23           know is I wasn't going to let a 19-year-old kid drive
24           a vehicle who is over the legal limit.
25                             MS. MC KENZIE:         Was there someone who

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                              23
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 328 of 805 Document16CV1089
                                                                     80-21- 0323
 1           came at the time to pick him up? Do you recall that.
 2                             THE WITNESS:           I don't recall that.
 3                             MS. MC KENZIE:         Okay.
 4                             MR. KONRAD:            Cross?
 5           CROSS-EXAMINATION BY MR. MC GAVER:
 6     Q     Sergeant Smith, remind everybody here when you were
 7           promoted to sergeant.
 8     A     March of 2015.
 9     Q     So that was after this incident. Correct?
10     A     Yes.
11     Q     You were a patrol officer at the time?
12     A     Yes.
13     Q     Have you ever met Shannon Lewandowski?
14     A     No.
15     Q     Have you ever spoken to Shannon Lewandowski either in
16           person or on the phone?
17     A     No.
18     Q     Isn't it true that you were called to this scene and
19           your interaction with Jordan Lewandowski was because of
20           a noise complaint?
21     A     Yes.
22     Q     Isn't it true that there was nothing in the initial CAD
23           report or any information that you initially received
24           involving a car that caused you to report to that scene.
25           Correct?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              24
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 329 of 805 Document16CV1089
                                                                     80-21- 0324
 1     A     Not that I can remember.
 2     Q     As far as you know, there was no car involved when --
 3           Strike that. Your understanding, approaching the scene
 4           of Jordan Lewandowski, your understanding was that there
 5           was no car involved. Is that fair?
 6     A     That is not fair.
 7     Q     What is not fair about it?
 8     A     The vehicle is leaving the area where a noise complaint
 9           was called in.
10     Q     But that is not the reason you were initially dispatched
11           there. Correct?
12     A     A noise complaint. Correct.
13     Q     At some point, your testimony was a little unclear.
14           You got ahold of Jordan Lewandowski's phone. Is that
15           true?
16     A     Not that I can recall.
17     Q     Whose phone did you speak to a representative of the
18           Milwaukee Police Department on?
19     A     I don't remember if I spoke to somebody on the phone or
20           Jordan told me his mom was in an accident. I can't
21           remember.
22     Q     Jordan did tell you his mother was on the way. Correct?
23     A     Correct.
24     Q     Do you remember the exact words he used?
25     A     I don't.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              25
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 330 of 805 Document16CV1089
                                                                     80-21- 0325
 1     Q     Is there a squad dash cam in the vehicle you were
 2           driving?
 3     A     There is.
 4     Q     Were you able to consult that footage?
 5     A     I was not.
 6     Q     Why not?
 7     A     We have had the squad video crash multiple times since
 8           then.
 9     Q     Even though footage may have been taken at the time, it
10           was not available?
11     A     It has never been available for me to view.
12     Q     When were you first interviewed about this incident?
13     A     I don't recall.
14     Q     If I told you it was -- we'll call it several months --
15           How about June 12, 2015? Would you quarrel with me?
16     A     I don't remember what day it was.
17     Q     But you wouldn't dispute that.
18     A     I wouldn't dispute it.
19     Q     If Detective Lewandowski had shown up to the scene,
20           would it have impacted or changed anything that you
21           would have done with Jordan Lewandowski?
22     A     It never happened, so I can't answer that question.
23     Q     I think you might have testified to this, but I am not
24           sure. Has another officer ever intervened in a traffic
25           stop that you were conducting?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              26
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 331 of 805 Document16CV1089
                                                                     80-21- 0326
 1     A     No.
 2     Q     At the end of all of this, did anybody remain on scene
 3           with Jordan Lewandowski?
 4     A     Not that I can recall.
 5     Q     Is that because no representative of the Shorewood
 6           Police Department was present with Jordan Lewandowski
 7           when you left?
 8     A     Not that I can remember.
 9     Q     So your testimony today is that you took the word of a
10           19-year-old who was on the phone with somebody and told
11           you that his mother was in a car accident and that got
12           him off the hook for a potential OWI charge. Is that
13           true?
14     A     That is not what I am testifying to.
15     Q     What is wrong with that statement?
16     A     You are accusing me of doing something when I am not the
17           one that is here on trial.
18     Q     I just asked you what you did.
19     A     I didn't have a chance to do what I was going to do
20           because that was obviously derailed by some other set of
21           circumstances.
22     Q     But the cause of that was a phone call that Jordan took
23           and you don't know whether you even spoke to the person
24           on the other end of the phone?
25     A     Correct. I don't recall if I spoke to them or not.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              27
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 332 of 805 Document16CV1089
                                                                     80-21- 0327
 1     Q     You don't know whether that person was a Milwaukee
 2           police officer?
 3     A     Correct.
 4     Q     Did you generate a police report as a result of this
 5           incident?
 6     A     No.
 7     Q     Did you write anything down in your memo book?
 8     A     Not that I can remember.
 9     Q     Did you bring your memo book here today?
10     A     No.
11     Q     Once Jordan Lewandowski left your custody, I will call
12           it "custody" because it is the easiest word to use,
13           although I don't think he was in formal custody. True?
14     A     True.
15     Q     We'll change the word, then. After Jordan Lewandowski
16           left your presence, you don't know what happened to him.
17     A     Correct.
18     Q     And you don't know whether anybody from Milwaukee police
19           came to pick him up.
20     A     Correct.
21     Q     You don't know whether his mother ever reported to the
22           scene.
23     A     Correct.
24     Q     Or if he got in the car and drove away.
25     A     I don't know.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              28
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 333 of 805 Document16CV1089
                                                                     80-21- 0328
 1                             MR. MC GAVER:          Nothing further.
 2           Thank you.
 3                             MR. PEDERSON:          I have no redirect.
 4                             MR. KONRAD:            Thank you.
 5           (Witness excused)
 6                             MR. PEDERSON:          The chief next calls
 7           Lieutenant Hanley.
 8                             SEAN HANLEY, having been first duly sworn
 9           on oath to tell the truth, the whole truth, and nothing
10           but the truth testified as follows:
11           DIRECT EXAMINATION BY MR. PEDERSON:
12     Q     Could you please state your name for the record and
13           spell your name?
14     A     Sean Hanley. H-a-n-l-e-y.
15     Q     How are you employed?
16     A     Lieutenant with the Milwaukee Police Department.
17     Q     How long have you been with the police department?
18     A     20 years.
19     Q     How long have you been a lieutenant?
20     A     Since February of 2013.
21     Q     To your recollection, were you working on the evening
22           of January 18/morning of January 19, 2015?
23     A     Yes, I was.
24     Q     What were you doing that day?
25     A     I was a lieutenant in CIB for Central.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              29
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 334 of 805 Document16CV1089
                                                                     80-21- 0329
 1     Q     What was your job in that capacity?
 2     A     Central covers -- at that time, covered Districts 3 and
 3           5. It was my job to supervise detectives and crime
 4           scenes that occurred in that area.
 5     Q     Was there a call that evening related to a person who
 6           was shot?
 7     A     Yes.
 8     Q     Could you please provide some facts related to that
 9           incident?
10     A     A person showed up at St. Joseph's Hospital shot through
11           the hand -- he had a holster, but didn't have a gun with
12           him -- stating that he accidentally had shot himself
13           while trying to help a female that was being chased on
14           17 and North.
15     Q     Was this incident responded to or addressed or
16           investigate in any way by Milwaukee police personnel?
17     A     Yes.
18     Q     Why?
19     A     We investigate all shootings in the city.
20     Q     Were you involved in that investigation in any capacity?
21     A     Yes.
22     Q     How so?
23     A     I responded to the hospital because at the time he
24           showed up at the hospital, we didn't have a scene, we
25           didn't know where the incident occurred.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              30
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 335 of 805 Document16CV1089
                                                                     80-21- 0330
 1     Q     What happened next as a part of that investigation?
 2     A     His statement of how he shot himself was very question-
 3           able and the fact that he no longer possesses his gun,
 4           which he has a holster for, two magazines for, is also
 5           very suspicious and we believe that the circumstances
 6           he is giving us are not truthful at that point.
 7     Q     So what is the safety or police concern?
 8     A     The police concern is one, he shot himself, so he had
 9           his gun in his hand brandishing it. Two, if he is being
10           untruthful, that is a crime. It is a crime to shoot a
11           gun in the city unless you fall under -- the district
12           attorney rules it self-defense or something like that,
13           but just on the outside, you can't shoot a gun in the
14           city.
15     Q     All right. Was there any other police concerns related
16           to that?
17     A     We wanted to recover the gun. He is a permit holder,
18           the gun was just used in an incident, so we would like
19           to recover the gun as evidence of that.
20     Q     Did you have any facts to know for certain that the
21           story he was providing was the whole truth and there
22           was nothing more to it?
23     A     He became -- He couldn't explain where his gun was.
24           He had a holster, he had two magazines and he couldn't
25           explain the whereabouts of his gun, although he said he

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              31
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 336 of 805 Document16CV1089
                                                                     80-21- 0331
 1           drove straight from the shooting incident to the
 2           hospital.
 3     Q     So what did you decide needed to happen next in this
 4           investigation at that time?
 5     A     I directed Detective Juanita Carr to go to his house and
 6           do a "knock and talk" to try to get a consent search to
 7           try to locate his gun before he was released from the
 8           hospital.
 9     Q     I think you might have said -- Juanita Carr is a
10           detective. Is that right?
11     A     Yes.
12     Q     Where were you when you gave this directive to Detective
13           Carr?
14     A     District 3.
15     Q     Where was Detective Carr?
16     A     At District 3.
17     Q     Face to face?
18     A     Yes.
19     Q     Do you have an approximate time that you gave her this
20           task?
21     A     Probably between 12:30 and 1:00 a.m.
22     Q     Again, I believe it is in the record, but I want to make
23           sure it is clear. What was the assignment specifically
24           given to her?
25     A     To go directly to the house, which was close to St.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              32
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 337 of 805 Document16CV1089
                                                                     80-21- 0332
 1           Joe's -- it is 2765 North 52nd Street -- and to try to
 2           obtain consent from this person's girlfriend to search
 3           the house for the gun before he is discharged from the
 4           hospital.
 5     Q     So was this time-sensitive?
 6     A     Yes.
 7     Q     Why was it -- why in your mind was it a time-sensitive
 8           issue?
 9     A     Because this type of gunshot injury, many times, results
10           in a very quick release from the hospital and I wanted
11           to -- We might have a higher chance of compliance if he
12           is not -- has not returned home yet.
13     Q     I believe you gave the address, but I am not sure it was
14           clear to me. Can you provide the address of the house
15           again?
16     A     2765 North 52nd.
17     Q     Are you familiar with District 3?
18     A     Yes.
19     Q     Are you familiar with how long it might take to drive
20           from District 3 to this address you just provided?
21     A     Yes.
22     Q     How long would it take, approximately?
23     A     Five minutes or less.
24     Q     When you gave Detective Carr this assignment, did you
25           let her know that you wanted it done quickly?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              33
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 338 of 805 Document16CV1089
                                                                     80-21- 0333
 1     A     Yes.
 2     Q     To your knowledge, what happened next?
 3     A     What I discovered later or what I assumed?
 4     Q     What is the next thing you know personally?
 5     A     The next thing personally is I reported back to District
 6           5.
 7     Q     Was that immediately after giving Detective Carr the
 8           instruction or sometime after that?
 9     A     It was immediately after giving it to her.
10     Q     What happened after you arrived at District 5?
11     A     I become aware there was a traffic accident involving
12           two detectives on 35th and North.
13     Q     Do you have an approximate time for that?
14     A     The accident was initiated at 2:17 a.m. I wasn't
15           notified immediately. I was probably notified within
16           five minutes -- five to ten minutes.
17     Q     What did you do when you received that information?
18     A     I immediately went to my squad and started responding
19           to 35th and North.
20     Q     Why did you do that?
21     A     Well, one, it is in Central, but two, it is after mid-
22           night and in the geographic divisions we had at the
23           time, that would be -- I would be the only lieutenant
24           working in the regular section of the investigative
25           bureau after midnight. It would be my responsibility

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              34
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 339 of 805 Document16CV1089
                                                                     80-21- 0334
 1           to respond to that, no matter where I am.
 2     Q     What would be your function once you responded to the
 3           scene?
 4     A     To supervise a fair and impartial investigation of the
 5           scene and to check on the welfare of the injured
 6           parties.
 7     Q     What type of investigation?
 8     A     Traffic accident.
 9     Q     You don't respond to every traffic accident.
10     A     No.
11     Q     So why was it required for a supervisor to be at this
12           traffic accident?
13     A     For standard SOPs, supervisors have to respond to every
14           traffic accident involving a duty member.
15     Q     Did you know who was involved in the accident?
16     A     No, I didn't.
17     Q     When did you discover that?
18     A     When I arrived on scene.
19     Q     When did you arrive on the scene?
20     A     2:32 a.m.
21     Q     What happened when you arrived on the scene?
22     A     I was approached by Sergeant Wade Grubich who told me
23           who was involved in the accident and witness statements
24           pertaining to the direction of travel of the vehicles.
25     Q     Who was involved in the accident?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              35
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 340 of 805 Document16CV1089
                                                                     80-21- 0335
 1     A     A citizen, Debrielle Johnson, and the two detectives,
 2           Shannon Lewandowski and Juanita Carr.
 3     Q     What information were you provided at that time and
 4           in conjunction with your observation did you come to
 5           understand what happened?
 6     A     Sergeant Grubich told me there were witnesses stating
 7           that the squad car was traveling eastbound on West North
 8           Avenue going through an intersection which had a green
 9           light and that a Mitsubishi was traveling northbound on
10           north 35th Street and disregarded a red light causing
11           the squad car to hit the Mitsubishi.
12     Q     So based on those preliminary facts, it is your under-
13           standing the squad car was not at fault and that the
14           citizen-driven vehicle was at fault?
15     A     Yes.
16     Q     Were you given any information or make any observations
17           consistent with whether the squad car was being operated
18           as an emergency vehicle at the time of the accident?
19     A     Yes.
20     Q     What did you see or observe or learn regarding that?
21     A     Sergeant Adam Riley told me that Detective Lewandowski
22           had been making a statement that she was going to UWM
23           because her son had been stopped in a traffic accident
24           and he told me that she was operating with her lights
25           on, activated.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              36
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 341 of 805 Document16CV1089
                                                                     80-21- 0336
 1     Q     Was that of concern to you when you were provided that
 2           information?
 3     A     Originally, he said the lights on, yes. That was a
 4           concern because we are limited in the capacity that we
 5           can use our emergency lights. So I asked him if he knew
 6           of any call that would require emergency lights. He
 7           said no. Then reporting to the area of UW-Milwaukee,
 8           her son was stopped by the police was a concern.
 9     Q     You said you are limited in how you can use your
10           emergency lights. Can you please expand on that?
11     A     State statute and SOP give very direct criteria for
12           us to use our emergency lights, being responding to
13           emergency situations, exigent circumstances or in
14           pursuit of a vehicle or making a traffic stop, you can
15           use your lights for an escort, but you can't use them to
16           report to a non-emergency situation.
17     Q     What about the distinction of having just lights and
18           no siren? Does that make a difference?
19     A     Yes. There is very few situations where you can use
20           just your emergency lights without your sirens acti-
21           vated. That being, you can for an escort, like an over-
22           sized load or something. You can on what is -- what we
23           call a "silent run". It relates to getting to a scene
24           of a felony where the sound of the sirens may cause harm
25           to the victim, may cause evidence to be destroyed, may

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              37
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 342 of 805 Document16CV1089
                                                                     80-21- 0337
 1           cause the perpetrator to flee. In those cases, you can
 2           use your lights without your siren, but you can't dis-
 3           regard a red light. Those are only felony cases.
 4     Q     So you said that was a concern you had related to the
 5           emergency lights. What about the information you were
 6           provided regarding she may have been on her way to UWM
 7           or something -- something regarding her son?
 8     A     That is a concern.
 9     Q     Why was that?
10     A     We are not allowed by SOP to interfere with the investi-
11           gation of other departments. Plus, they were on an
12           assignment. I was not notified they were not responding
13           to the assignment, which is required.
14     Q     In your role as the supervisor at the scene, did you
15           make any decision at that time regarding how the acci-
16           dent investigation should proceed based on the informa-
17           tion you received?
18     A     Yes.
19     Q     What decision did you make?
20     A     I called two detectives to the scene to do detailed
21           citizen interviews.
22     Q     Anything else?
23     A     I notified acting Captain Johnny Sgrignuoli just due
24           to the injuries, which is standard. The whole protocol
25           when a squad accident, you know, they are taken to the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              38
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 343 of 805 Document16CV1089
                                                                     80-21- 0338
 1           hospital, I am going to need to bring support to the
 2           hospital, do comp reports. I mean, there is a whole
 3           process.
 4     Q     Is it your job to oversee to make sure that all of that
 5           takes place properly?
 6     A     Yes. It is my job on the scene to make sure it is done
 7           properly and to ensure a fair and unbiased investigation
 8           to all parties involved.
 9     Q     Including officers?
10     A     Including officers.
11     Q     Speaking of officers, did you check in on the two
12           detectives?
13     A     Yes.
14     Q     What observations did you make about them?
15     A     Originally, I talked to both of them on the scene
16           briefly. They were being treated medically. Later,
17           I went to the hospital, to Froedtert.
18     Q     Is it your -- Do you have any specific task as it
19           relates to conducting interviews?
20     A     Yes.
21     Q     What is your role as the supervisor as it relates to
22           interviews?
23     A     My role as a supervisor is I am responsible for inter-
24           viewing the department members and I have three days
25           from the time of the incident to complete my accident

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              39
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 344 of 805 Document16CV1089
                                                                     80-21- 0339
 1           report per SOP. I have to start it the night of the
 2           accident and have it completed within three days.
 3     Q     You said you spoke to them on the scene. What did you
 4           speak to them about?
 5     A     I asked them if they were all right, if they need any-
 6           thing.
 7     Q     Were you looking to conduct the interview that you
 8           needed to conduct at that time?
 9     A     No. They were receiving medical treatment.
10     Q     I believe you already testified that they were trans-
11           ferred to a medical facility. Is that correct?
12     A     To Froedtert.
13     Q     What happened after they were transported?
14     A     What do you mean? I stayed on the scene for a while to
15           oversee the investigation, I had detectives respond to
16           there to do the citizen witnesses. Some citizens were
17           Good Samaritans. They helped pull the detectives out of
18           the car and get them to safety. They thought the car
19           was going to go up in flames. Then I reported to
20           District 5 to get some necessary paperwork because I
21           have to turn them over to the doctors. It is preferable
22           we give them our department medical form so they can
23           fill them out and, then, report to Froedtert.
24     Q     How about the gun search assignment that you gave to
25           Detective Carr? Did you get any information regarding

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              40
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 345 of 805 Document16CV1089
                                                                     80-21- 0340
 1           whether that was done at that time or not?
 2                             MR. MC GAVER:          I will object.
 3           The question is vague. What time are we talking about?
 4                             MR. PEDERSON:          I can limit it to the
 5           time when he is at the scene.
 6                             MR. MC GAVER:          Thank you.
 7                             MR. KONRAD:            You may proceed.
 8           Answer the question.
 9     A     At the scene, I didn't know it had not been done, no.
10     Q     Was there a time that came that you discovered it had
11           not been done yet?
12     A     Yes.
13     Q     When did you first discover that?
14     A     At the hospital. I don't remember if it was at the
15           hospital or when Detective Lewandowski called me when
16           I first realized it had not been done.
17     Q     Are you aware of when -- if the search was ever done?
18     A     I am not aware that it was ever done, no.
19     Q     Do you know definitively if it was done by Detective
20           Carr and Detective Lewandowski at any time?
21     A     It was not.
22     Q     So after you are at District 5, what happens next after
23           you left the scene?
24     A     I reported to District 5 to pick up the necessary paper-
25           work. Then I reported to Froedtert Hospital.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              41
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 346 of 805 Document16CV1089
                                                                     80-21- 0341
 1     Q     Why did you do that?
 2     A     Because there is forms that we have to give the medical
 3           personnel that they fill out regarding when they come
 4           back to work, if they come back, are they going to be
 5           limited duty. Department forms.
 6     Q     Do you know what time you arrived at the hospital?
 7     A     At, I believe, 5:21 p.m. I went out -- I go in at 4:51.
 8           I ran into some construction and arrived on scene at
 9           5:20.
10     Q     What did you do when you arrived at the hospital?
11     A     I entered the hospital and located first Detective
12           Lewandowski.
13     Q     What happened when you located her?
14     A     I talked to her.
15     Q     What did you talk to her about?
16     A     I asked her if she was all right, explained to her the
17           process of "injured on duty." I told her I will talk to
18           her at a later time regarding her accident.
19     Q     Did you make any observations regarding her physical
20           condition?
21     A     Her right foot, I believe, seemed hurt. Other than
22           that, she seemed in fairly good spirits. She was
23           walking on her foot that seemed hurt -- one of her feet.
24           I believe it was her right foot.
25     Q     How much time did you spend with her?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              42
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 347 of 805 Document16CV1089
                                                                     80-21- 0342
 1     A     I was at the hospital till 6:22. That included time
 2           with Detective Lewandowski and time with Detective Carr
 3           and talking to medical staff.
 4     Q     Are you able to approximate how much of that approximate
 5           hour or so you spent with -- in the company of Detective
 6           Lewandowski?
 7     A     Probably 20 minutes.
 8     Q     During that time, was she speaking? Was she awake?
 9     A     Yes.
10     Q     Did you make observations of her that indicated to
11           you that she might not be lucid or might have trouble
12           communicating, anything like that?
13     A     No. She was talking fine, she was walking.
14     Q     Was there a point where you went and visited Detective
15           Carr?
16     A     Yes.
17     Q     What happened there?
18     A     Detective Lewandowski walked me to the room Detective
19           Carr was in and she had family or friends in her room.
20           I talked to her for a little while, explained again the
21           process, asked if she was all right. I told her I would
22           talk to her at a later time regarding the accident.
23     Q     Did you make any observations of her? Was she able to
24           communicate at the time or was there any difficulty
25           regarding that?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              43
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 348 of 805 Document16CV1089
                                                                     80-21- 0343
 1     A     No difficulty. She communicated fine.
 2     Q     Did you consider the possibility of interviewing either
 3           or both of the detectives at that time?
 4     A     Both had family or friends with them and they had
 5           medical staff coming in and going, so I decided at that
 6           time to not do it at that time.
 7     Q     Does that correlate with the time you left?
 8     A     Yes.
 9     Q     I believe you already testified you left the hospital
10           at approximately 6:22 a.m.?
11     A     Yes.
12     Q     So you were there approximately one hour. Is that
13           right?
14     A     Yes.
15     Q     All right. What happened when you left the hospital?
16     A     I was driving back to District 5 to start the necessary
17           reports and I received a phone call from Detective
18           Lewandowski.
19     Q     Was this your personal cell phone you received a phone
20           call on?
21     A     Yes.
22     Q     Did you know where the call came from?
23     A     No. It showed up as "restricted".
24     Q     But you answered it and it was Detective Lewandowski.
25           Is that right?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              44
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 349 of 805 Document16CV1089
                                                                     80-21- 0344
 1     A     Yes.
 2     Q     Okay. And what happened when you answered the phone and
 3           spoke to her?
 4     A     She asked me if I would like to know what happened and I
 5           said yes.
 6     Q     Do you have an approximate time that she called you?
 7     A     6:38 a.m.
 8     Q     Had you told her to give you a call right away or
 9           anything like that?
10     A     No.
11     Q     Were you expecting her to call you?
12     A     No.
13     Q     Did you ask her when she called -- I want to be more
14           clear. When you spoke to her, how did that conversation
15           go? Did you ask her at that time, "hey, can I talk to
16           you", or did she offer? How did that happen?
17                             MR. MC GAVER:             I will object.
18           Compound.
19                             MR. KONRAD:               Sustained.
20           BY MR. Pederson:
21     Q     When you received the call, can you clearly state what
22           Detective Lewandowski said to you?
23     A     She said, "would you like to know what happened", words
24           to that effect.
25     Q     Did you have an understanding of what she was referring

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              45
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 350 of 805 Document16CV1089
                                                                     80-21- 0345
 1           to?
 2     A     She said the accident.
 3     Q     So what happened after that?
 4     A     I said yes, and I pulled over.
 5     Q     Did you take a statement from her at that time?
 6                             MS. WILSON:            You said yes and then
 7           what?
 8                             THE WITNESS:           I said, "yes, I would
 9           like to know what happened", and I pulled over.
10                             MS. WILSON:            Pulled over. Okay.
11           BY MR. Pederson:
12     Q     Did you take a statement from her at that time?
13     A     Yes, I did.
14           (A document was marked as Exhibit No. 1)
15     Q     Lieutenant, I have presented you a document marked for
16           identification as Exhibit 1. Are you familiar with that
17           document?
18     A     Yes, I am.
19     Q     What is this document?
20     A     This is the AIMS report for the accident.
21                             MR. KONRAD:            I don't have a copy
22           of number one. It says two on it.
23           (Discussion off the record)
24           BY MR. PEDERSON:
25     Q     Does this document relate to the statement that you took

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              46
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 351 of 805 Document16CV1089
                                                                     80-21- 0346
 1           from Detective Lewandowski?
 2     A     Yes, it does.
 3     Q     How so?
 4     A     This is my putting onto paper what was said.
 5     Q     I will direct your attention to Page 5 and Page 6 of the
 6           document. Do you see that?
 7     A     Yes.
 8     Q     What is contained on those two pages?
 9     A     My narrative of the original investigation.
10     Q     What part of the investigation does this specifically
11           relate to?
12     A     The traffic accident.
13     Q     When did you write this narrative?
14     A     January 22.
15     Q     As I look right above it, it says "Date Reported:
16           1/29/2015". Can you explain how that is?
17     A     On what page?
18     Q     I am on Page 5.
19     A     January 29 is when Michele Pagan assigned it to Tyronda
20           Williams. This time, it is completely out of my hands.
21           I don't have any contact with this report anymore.
22     Q     Is there anything on this document that relates to
23           January 22 or indicates January 22?
24     A     On Page 4, kind of the middle of the page under
25           "Assignments", it is assigned to me by me. "Assign

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              47
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 352 of 805 Document16CV1089
                                                                     80-21- 0347
 1           Date, 1/19/2015", which is the date of the accident,
 2           the date we open the report and do what is considered
 3           a phase, put preliminary names and stuff in it. I
 4           completed it on January 22, which I would have tracked
 5           it -- what we call "tracked it" to Johnny Sgrignuoli,
 6           who was a lieutenant, but he was the acting captain of
 7           Central at that point.
 8     Q     To someone who is not familiar with the AIMS reporting
 9           system that you are describing, this looks a little
10           confusing because you are saying that the January 22
11           date that is on Page 4, there is a lot of separation to
12           the narrative. Why is that?
13     A     That is a confusing system. There is a separate tab
14           for tracking, totally different than the narrative which
15           is on a tab called "Notes". We do the narrative. When
16           we are done with the reports, we go back to tracking,
17           put a completed date, saying, "I am done with this",
18           and I send it to the next person in the chain that needs
19           to see it.
20     Q     As you sit here today, when it comes to the narrative
21           to Pages 5 and 6, is there any doubt that you submitted
22           that on January 22?
23     A     No.
24     Q     Just another thing just to cover. On Page 4, there is
25           another smaller narrative that starts with, "Michelle,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              48
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 353 of 805 Document16CV1089
                                                                     80-21- 0348
 1           I am concerned". Do you see that?
 2     A     Yes.
 3     Q     Did you write that?
 4     A     No.
 5     Q     Is it correct to say that the narrative contained on
 6           Pages 5 and 6 relates specifically to the statement that
 7           you took from Detective Lewandowski when she called you
 8           at approximately 6:38 in the morning on January 19,
 9           2015?
10     A     Yes.
11     Q     All right. Is the information that you convey in this
12           report true and accurate?
13     A     Yes.
14     Q     Did you truthfully record the statements as you under-
15           stood them as they were provided to you by Detective
16           Lewandowski?
17     A     Yes.
18     Q     In review of the document that you have in front of you,
19           does that appear to be a true and accurate copy of the
20           report that you generated back on January 22?
21     A     Yes.
22                             MR. PEDERSON:          I move this document
23           into evidence.
24                             MR. MC GAVER:          I'll object. There
25           is multiple levels of hearsay within the document which

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              49
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 354 of 805 Document16CV1089
                                                                     80-21- 0349
 1           really calls question to the reliability therein. For
 2           that reason, I don't believe it should be offered for
 3           the truth of the matter as asserted therein and I would
 4           object.
 5                             MR. KONRAD:            Overruled. The
 6           document is admitted.
 7           BY MR. PEDERSON:
 8     Q     Please indicate what Detective Lewandowski advised you
 9           during that phone call.
10     A     She advised me that she was teaming up with Juanita Carr
11           to go do -- to try to get the consent search and when I
12           instructed Detective Juanita Carr to get the consent
13           search, I also told her, "either have officers or
14           another detective go with you. It is a two-person
15           assignment." So she said that she was contacted by
16           Officer Melanie Beasley, who is a District 5 officer,
17           stating that she had a restraining order on a TAC
18           officer, a different TAC officer in District 5, and she
19           was concerned something might happen, so Shannon started
20           to go to District 5 to help Melanie and, then, got a
21           phone call from her son saying he was stopped in the
22           area of UWM by the police -- UWM police and she was
23           going to respond to that area first while trying to
24           figure out exactly where he was and, then, go to
25           District 5 and when all of that was done, do the consent

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              50
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 355 of 805 Document16CV1089
                                                                     80-21- 0350
 1           search. She also indicated she was going about 45 miles
 2           an hour eastbound and turned her lights on, but not her
 3           sirens and she was not using her vehicle as an emergency
 4           vehicle. She just wanted the cars in front of her to
 5           get out of her way and that she had handed her phone to
 6           Detective Juanita Carr because she doesn't mess with her
 7           phone while she is driving and the accident, she didn't
 8           have time to respond. The car ran a red light.
 9     Q     At that time, did she make any statements to you regard-
10           ing turning on the lights because she wanted to prevent
11           an accident with another vehicle that might pull out of
12           North Avenue or anything like that?
13     A     No.
14     Q     Again, to be clear, did she tell you why the emergency
15           lights were on?
16     A     To have cars move out of her way so she could get to the
17           area of UWM.
18     Q     As you sit here today, is there any doubt in your mind
19           whatsoever that she said she was going to the scene of
20           her son?
21     A     No doubt, no.
22     Q     Was there any confusion on that at all?
23     A     No.
24     Q     At the time that she said she was going to District 5
25           to assist Detective Melanie Beasley, did she indicate to

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              51
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 356 of 805 Document16CV1089
                                                                     80-21- 0351
 1           you at that time any official police business that she
 2           would be doing in relation to that?
 3     A     No.
 4     Q     Was there any other purpose that she reported to you at
 5           that time of her going to District 5 other than this
 6           support function for Officer Beasley?
 7     A     No.
 8     Q     As it relates to the search that you were talking about,
 9           is that the time you found out that the search was not
10           done? Am I correct?
11     A     Yes.
12     Q     Did you talk to her about that at all?
13     A     What do you mean? She told me she had not done it
14           because they were going to do it and, then, the other
15           things occurred.
16     Q     When she was talking to you, did she seem to have any
17           trouble communicating?
18     A     No.
19     Q     Was she lucid?
20     A     Yes.
21     Q     Was she responsive to your questions?
22     A     Yes.
23     Q     Was she hesitant or express any concern or reservation
24           about speaking to you at the time?
25     A     No.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              52
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 357 of 805 Document16CV1089
                                                                     80-21- 0352
 1     Q     To any of your questions?
 2     A     No.
 3     Q     Did she make any statement at that time about the
 4           possibility of video capturing the accident?
 5     A     Yes.
 6     Q     What did she say?
 7     A     She said the Subway sub shop on 35th and North has video
 8           that probably captured the accident.
 9                             MR. PEDERSON:          That is all I have
10           for this witness.
11                             MR. MC GAVER:          Could we take a five-
12           minute break?
13                             MR. KONRAD:            Certainly. We will
14           break for five minutes.
15           (Discussion off the record)
16                             MR. KONRAD:            We are back in ses-
17           sion. Before you start your cross, there is a question
18           pending as to whether or not the police department has a
19           procedure for notifying family members when officers are
20           injured on duty and what that procedure is.
21                             So I will ask, Lieutenant, are you aware
22           of any -- do you have knowledge of any such procedure?
23                             THE WITNESS:           I don't know if there
24           is a standard operating procedure. I assume there is.
25           Typically, when we do these, we make notification

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              53
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 358 of 805 Document16CV1089
                                                                     80-21- 0353
 1           whenever possible in person and we offer family members
 2           rides to the hospital.
 3                             MR. KONRAD:            Thank you.
 4                             Mr. McGaver, you may proceed.
 5                             MR. MC GAVER:          I think with the
 6           first witness, we had commissioners ask questions before
 7           cross-examination. Do you want to do that again or
 8           would you prefer --
 9                             MR. KONRAD:            Do you have any
10           questions for the lieutenant?
11                             MS. HEIN:              I do. When you took
12           the report when you were in your car and you pulled
13           over, are those reports recorded or do you just take
14           notes and, then --
15                             THE WITNESS:          Take notes and, then,
16           this is the recorded report. Do you mean audio
17           recorded?
18                             MS. HEIN:              Yes.
19                             THE WITNESS:           No.
20                             MR. KONRAD:            You may proceed.
21                             MR. MC GAVER:          Thank you.
22           CROSS-EXAMINATION BY MR. MC GAVER:
23     Q     Lieutenant, as of January 19, 2015, you were then-
24           Detective Lewandowski's immediate supervisor. Correct?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                              54
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 359 of 805 Document16CV1089
                                                                     80-21- 0354
 1     Q     And you were also Detective Carr's immediate supervisor
 2           at that time. Correct?
 3     A     Yes.
 4     Q     And in your capacity as Detective Carr's immediate
 5           supervisor, you personally ordered her to conduct --
 6           I will call it a "knock and talk". Is that a fair term?
 7     A     Yes.
 8     Q     That was related to a shooting earlier that evening at
 9           2765 North 52nd?
10     A     Yes.
11     Q     That was to recover -- or attempt to recover the firearm
12           involved in that incident. Correct?
13     A     Yes.
14     Q     Did you direct her to do so in person?
15     A     Yes.
16     Q     At District 3?
17     A     Yes.
18     Q     How long did that interaction last?
19     A     Probably ten minutes.
20     Q     Where within District 3 did the conversation take place?
21     A     I believe it was in -- Well, it was in the Captain's
22           office.
23     Q     Was Shannon Lewandowski present for that conversation?
24     A     No.
25     Q     Was she in the building, if you know?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              55
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 360 of 805 Document16CV1089
                                                                     80-21- 0355
 1     A     I don't know.
 2     Q     Did you ever directly order Shannon Lewandowski to
 3           participate in that investigation?
 4     A     No. I told Detective Carr to take somebody with her,
 5           whether it was an officer or another detective. I never
 6           told Detective Lewandowski --
 7     Q     So you never told Lewandowski in person to participate
 8           in the investigation. Right?
 9     A     Yes.
10     Q     And you never told Detective Carr to relay to Detective
11           Lewandowski that she was to participate in that investi-
12           gation. True?
13     A     No. She was to relay the person going with her.
14           Detective Lewandowski's name never came up in that
15           conversation.
16     Q     You testified earlier that you reported to the hospital
17           to participate in the investigation of the shooting.
18           Is that true?
19     A     Yes.
20     Q     And why did you do that yourself instead of sending a
21           detective to do that?
22     A     A detective was there. As an investigative lieutenant,
23           we have to respond to every shooting. We don't always
24           respond to the hospital, but in this case, when he
25           showed up at the hospital, we didn't know where the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              56
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 361 of 805 Document16CV1089
                                                                     80-21- 0356
 1           scene was, so I responded to the hospital.
 2     Q     I am going to fast-forward to the accident. We have
 3           been over that it occurred at roughly 2:17 in the
 4           morning on January 19. Right?
 5     A     Yes.
 6     Q     When, approximately, did you respond?
 7     A     I arrived on the scene at 2:32.
 8     Q     And you testified that when you arrived on the scene,
 9           you spoke with Sergeant Wade Grubich?
10     A     Yes.
11     Q     Was he the first person you talked with?
12     A     Yes.
13     Q     Sergeant Grubich told you that Lewandowski was going
14           to the UWM area because her son had been stopped by UWM
15           police. Is that what you heard from Grubich?
16     A     No.
17     Q     Did Grubich mention anything about Lewandowski heading
18           to the UWM area?
19     A     No.
20     Q     What about Sergeant Riley? Did he say anything about
21           Lewandowski headed to the UWM area?
22     A     Yes.
23     Q     Did Riley tell you where he received this information?
24     A     Yes.
25     Q     And who told Sergeant Riley about Lewandowski going to

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              57
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 362 of 805 Document16CV1089
                                                                     80-21- 0357
 1           UWM?
 2     A     He said officers on the scene told him that Detective
 3           Lewandowski told them and the witnesses, so he at that
 4           point -- that is what he -- he didn't specify which
 5           officers.
 6     Q     He didn't give you any names?
 7     A     No.
 8     Q     And he didn't say that that information came from
 9           Lewandowski to him. True?
10     A     Correct.
11     Q     So at that point, you don't know who Lewandowski
12           supposedly told that she was going to the UWM area at
13           that time. Right?
14     A     I don't know which officers. He also said witnesses.
15     Q     Just because I missed something here, when you were at
16           District 5 before responding to the traffic accident,
17           was Melanie Beasley present at District 5?
18     A     I don't remember seeing her.
19     Q     Do you know Melanie Beasley?
20     A     Yes.
21     Q     Do you know whether she was working at all that day?
22     A     I don't know if she was or not.
23     Q     You testified you spoke with Lewandowski once you
24           arrived on scene. What did she say to you?
25     A     I asked her if she was all right. She said, "what does

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              58
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 363 of 805 Document16CV1089
                                                                     80-21- 0358
 1           it look like?" She was getting medical attention. She
 2           was on a stretcher. She was concerned that her bag may
 3           have been taken.
 4     Q     So how much time did you spend with Lewandowski on the
 5           scene?
 6     A     Probably four or five minutes, but there were a lot of
 7           medical personnel tending to her, so there wasn't a lot
 8           of conversation at that time.
 9     Q     I am sorry I interrupted you. Did Lewandowski, in those
10           four or five minutes, tell you anything about what the
11           cause of the traffic accident was?
12     A     No.
13     Q     You spent some time with Detective Carr on scene, too.
14           Right?
15     A     Yes.
16     Q     How long did you spend with Detective Carr?
17     A     Maybe three minutes.
18     Q     Did Detective Carr tell you anything about how the --
19           what the cause of the accident was while you spent the
20           three or four minutes on scene with her?
21     A     No.
22     Q     Both Detective Carr and Detective Lewandowski were
23           conveyed to Froedtert in ambulances. Right?
24     A     Yes.
25     Q     Separate ambulances?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              59
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 364 of 805 Document16CV1089
                                                                     80-21- 0359
 1     A     Yes.
 2     Q     Do you know who rode with Lewandowski, which members of
 3           the police department?
 4     A     No.
 5     Q     Do you know who rode with Carr?
 6     A     No.
 7     Q     You testified that you eventually made your way to
 8           Froedtert and you spoke to Detective Lewandowski.
 9           Correct?
10     A     Yes.
11     Q     We, kind of, have been over this, but I want to pin it
12           down. How much time did you spend with Detective
13           Lewandowski at the hospital?
14     A     I would estimate 20 minutes.
15     Q     Where in the hospital did you spend this time with
16           Lewandowski?
17     A     In her room and then partly, because she walked me to
18           Detective Carr's room, so partly there.
19     Q     Who was in Lewandowski's hospital room with her?
20     A     I believe one of her sons.
21     Q     Anyone else?
22     A     Not that I recall. Medical personnel was in and out.
23     Q     Was her mother there?
24     A     Maybe.
25     Q     Was her sister there?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              60
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 365 of 805 Document16CV1089
                                                                     80-21- 0360
 1     A     I don't know.
 2     Q     Were any officers in the room with her?
 3     A     Not that I recall.
 4     Q     Were any officers waiting outside the room?
 5     A     I don't recall.
 6     Q     So your testimony is, despite the fact that Detective
 7           Lewandowski had family and friends with her, she still
 8           walked you to Detective Carr's room?
 9     A     Yes.
10     Q     I would assume, but I will just ask, did her family and
11           friends or whoever was in the room with her accompany
12           her while escorting you to Detective Carr's room?
13     A     I don't believe so, no. I wasn't paying a whole lot
14           of attention to that, so it is possible they did.
15     Q     You asked Lewandowski how she was doing? She responded
16           that her foot was injured, but she was otherwise okay.
17           True?
18     A     I don't know that she said she was "otherwise okay."
19     Q     Did you know at that point in time, visiting Shannon
20           Lewandowski in the hospital, whether she had been
21           unconscious earlier that morning?
22     A     No. I never heard that.
23     Q     You told Lewandowski that you eventually needed to speak
24           with her to complete your -- what we have referred to as
25           the AIMS report. Correct?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              61
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 366 of 805 Document16CV1089
                                                                     80-21- 0361
 1     A     Yes.
 2     Q     And you added that you wouldn't do it there, but you'd
 3           follow up with her in a day or two. Right?
 4     A     Yes.
 5     Q     And you did follow -- Actually, she followed up later
 6           that day -- later that morning with a phone call that
 7           occurred somewhere around 6:30, 6:38 I think?
 8     A     6:38, yes.
 9     Q     After that phone call, did you participate in any more
10           interviews or conduct any more interviews of Lewandowski
11           relative to this incident?
12     A     No.
13     Q     How long did that phone call last?
14     A     I would guess five to ten minutes.
15     Q     If I told you seven minutes, would you dispute that?
16     A     No.
17     Q     I am going to eventually hand you what's been marked as
18           Exhibit 2. I will represent to you this is a report
19           prepared by Sergeant Adam Zieger. It is 22 pages in
20           length. It's dated September 9, 2015. Is anything I've
21           started untrue so far? It is an excerpt of the report.
22           Is that what it is?
23     A     Yes.
24     Q     On the bottom, it says "Page 16 of 22." Let me know
25           when you are there.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              62
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 367 of 805 Document16CV1089
                                                                     80-21- 0362
 1     A     I am there.
 2     Q     It is the third paragraph from the bottom starting with,
 3           "Lieutenant Hanley indicated he responded." Are you
 4           with me?
 5     A     Yes.
 6     Q     Okay.
 7                       "Lieutenant Hanley indicated he responded to
 8           the hospital and spoke to both Detective Lewandowski and
 9           Detective Carr. Detective Carr was 'under medication,'
10           and did not make any statements about what happened.
11           Detective Lewandowski was also receiving treatment and
12           'under medication.' Lieutenant Hanley was unable to
13           obtain a response about what happened from Detective
14           Lewandowski."
15           Do you remember making those statements to Sergeant
16           Zieger when he interviewed you as a result of this
17           investigation?
18     A     Do I remember saying that?
19     Q     Yes.
20     A     No.
21     Q     Did I read it accurately?
22     A     I probably said it. Do I remember saying it? No.
23     Q     When the call came in about the accident initially, at
24           least some caller to the 911 system reported it as a
25           fatal accident. Do you know anything about that?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              63
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 368 of 805 Document16CV1089
                                                                     80-21- 0363
 1     A     I know that was --
 2     Q     Is that true?
 3     A     Yes.
 4     Q     So when you reported to the scene, you were initially
 5           under the impression that somebody had died.
 6     A     I was under the impression there was a high likelihood
 7           that somebody had died, but citizens often get those
 8           wrong.
 9     Q     Talk a little bit about the phone call that you received
10           from Shannon Lewandowski at 6:38 in the morning. You
11           testified earlier that at 6:22 or thereabouts, you left
12           the hospital and, then, this phone call came in roughly
13           at 6:38. Is my timing correct?
14     A     Yes.
15     Q     And do you remember Shannon Lewandowski telling you
16           about any phone calls that she received while she was
17           on her way to wherever she was going at District 5 or
18           the UWM area?
19     A     Yes.
20     Q     What did she tell you about the first phone call she
21           received in the squad car traveling to District 5?
22     A     To clarify, she said she was contacted by Melanie
23           Beasley and that is why she was going to District 5,
24           so I don't know whether that was a phone call or a text.
25           I don't know how she was contacted. So as far as while

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              64
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 369 of 805 Document16CV1089
                                                                     80-21- 0364
 1           driving, I am only aware of one phone call from her son.
 2     Q     Fair point. But she did tell you that while she was in
 3           the squad car, Melanie Beasley had contacted her in some
 4           way. Correct?
 5     A     Yes.
 6     Q     Have you ever ridden in a squad car while Shannon
 7           Lewandowski is driving?
 8     A     No.
 9     Q     So you don't know anything about Shannon's -- I'll call
10           it an "internal policy" about handing her phone off to
11           the passenger while she is driving?
12     A     No.
13     Q     Then you mentioned that you are aware of a second phone
14           call that she received from her son while she was in the
15           squad en route to District 5 or UWM.
16     A     Again, to clarify, I don't know if she received a phone
17           call from Melanie as far as --
18     Q     I am talking about her son.
19     A     I am only aware of one phone call.
20     Q     Let's talk about the Melanie situation a little bit.
21           Were you aware at that point at 6:30 or so in the
22           morning on the 19th, that Shannon had previously --
23           Detective Lewandowski had previously been at District 5
24           discussing matters with Melanie Beasley earlier in her
25           shift? Did you know that?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              65
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 370 of 805 Document16CV1089
                                                                     80-21- 0365
 1     A     No.
 2     Q     If Detective Lewandowski was discussing matters related
 3           to department business with then Officer, now Detective
 4           Beasley, would that be acceptable use of time as a
 5           police department member?
 6     A     You mean after the assignment or before? I am not quite
 7           clear on what --
 8     Q     I mean before. Let's say --
 9     A     If she is not on an assignment, sure.
10     Q     What about counseling Beasley relative to a personal
11           matter related to another member of the police depart-
12           ment? Would that be acceptable use of company time?
13     A     Again, it depends if you are on assignment. Officers
14           and detectives are not banned from talking to each
15           other, but if it is pulling them away from an assign-
16           ment, then, it is not appropriate. If they are not on
17           an assignment, if they have downtime, then, of course,
18           they can talk.
19     Q     You never placed Lewandowski on assignment at all that
20           morning. Correct?
21     A     Correct.
22     Q     You don't know whether she was on an assignment or not.
23           Strike that. I will withdraw that question. Did you
24           know anything about a particular officer being served
25           with a temporary restraining order against -- by Melanie

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              66
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 371 of 805 Document16CV1089
                                                                     80-21- 0366
 1           Beasley on the morning of January 19, 2015?
 2     A     Not till the phone call at 6:38.
 3     Q     Have you ever heard of temporary restraining orders or
 4           restraining orders being served on department members
 5           while they are at work?
 6     A     While they are at work?
 7     Q     Yes.
 8     A     Not that I have personally observed.
 9     Q     Do you know anything about a temporary restraining order
10           being served at District 5 on January 16, 2015?
11     A     No.
12     Q     Do you know anything -- did you that morning know
13           anything about Melanie Beasley's situation relative to
14           an unnamed TEU or Tactical Enforcement Unit officer?
15     A     I had been told she was seeing one. That was it.
16     Q     Did you know anything about some abuse or harassment
17           that occurred in the relationship?
18     A     No.
19     Q     You were a supervisor at District 5?
20     A     No.
21     Q     I am sorry. At CIB?
22     A     Yes.
23     Q     You are stationed out of District 5. Correct?
24     A     Yes.
25     Q     Primarily, or you were at that time?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              67
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 372 of 805 Document16CV1089
                                                                     80-21- 0367
 1     A     At that time.
 2     Q     In your capacity as a supervisor, wouldn't you like to
 3           know that there was a restraining order served at
 4           District 5 against one of the members in the department?
 5     A     It sounds like maybe I should know, but really, I didn't
 6           supervise officers. I supervised detectives. So the
 7           supervisors at Five responsible for the personnel at
 8           Five, don't have any obligation to tell me there was a
 9           restraining order served.
10     Q     So you never instructed Melanie Beasley to get a
11           restraining order against this officer?
12     A     No.
13     Q     You testified some about the limits of what an officer,
14           driving a squad car, can use lights and sirens for. Do
15           you recall that testimony?
16     A     Yes.
17     Q     And if there is a traffic hazard, a car pulling out into
18           traffic -- let's just call it a traffic hazard in front
19           of an officer's squad car, would that be an acceptable
20           use of squad lights?
21     A     Yes.
22     Q     Are you familiar with the particular squad car that
23           Shannon Lewandowski was driving on the morning of
24           January 19, 2015?
25     A     I am familiar with it.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              68
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 373 of 805 Document16CV1089
                                                                     80-21- 0368
 1     Q     Have you ever been in that car?
 2     A     No.
 3     Q     Are you familiar with vehicles equipped with the same
 4           features as that car?
 5     A     Yes.
 6     Q     Do you know how the lights and sirens operate on that
 7           particular car, or cars like it?
 8     A     We have, like, four different systems out there.
 9     Q     Do you know what system that car utilizes?
10     A     No, I don't. As far as you mean where the buttons are?
11     Q     Yes.
12     A     No.
13     Q     What are the options for where buttons could be located?
14     A     Some of them are on the dash, some of them are on the
15           console.
16     Q     The ones on the center console, do they operate on what
17           I will call a toggle switch?
18     A     Yes.
19     Q     So, for instance, the squad car equipped with lights and
20           sirens operated from the center console, what would one
21           have to do to turn the lights on?
22     A     Hit the toggle switch, which is sometimes an old-
23           fashioned metal switch, sometimes it is an electric
24           two-stage button.
25     Q     What would an officer have to do to operate the sirens

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              69
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 374 of 805 Document16CV1089
                                                                     80-21- 0369
 1           on a car like that?
 2     A     Usually, you hit the toggle switch to the next position.
 3     Q     If I wanted -- if I was an officer driving that car and
 4           wanted to change the sound of the siren that was being
 5           employed, how would I do that?
 6     A     Usually, you hit the horn.
 7     Q     Tap the steering wheel?
 8     A     Yes.
 9     Q     Are those squad cars equipped with horns, so to speak?
10     A     Well, they are equipped with regular horns. They are
11           also equipped with air horns. When the sirens are
12           running, if you hit the horns --
13     Q     You mean if the lights are running?
14     A     Sorry. No, if the sirens are running, if you hit the
15           horn, it changes the tone of the horn. I mean, if you
16           hit the horn, it changes the tone of the siren if the
17           siren is on, or the cadence of the siren.
18     Q     Are you now aware of what department was involved with
19           the traffic stop of Jordan Lewandowski?
20     A     Now, I am.
21     Q     You said you might have seen or you think Jordan
22           Lewandowski was with Shannon Lewandowski at the
23           hospital. Correct?
24     A     It is possible one of her sons were there. I don't
25           remember which one.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              70
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 375 of 805 Document16CV1089
                                                                     80-21- 0370
 1     Q     Do you know Shannon Lewandowski's sons?
 2     A     I have met them.
 3     Q     Do you know what Jordan Lewandowski looks like?
 4     A     Yes.
 5     Q     So if he was at the hospital, you would know he was
 6           there. Right?
 7     A     Yes.
 8     Q     Was he at the hospital?
 9     A     I don't remember.
10     Q     Shannon Lewandowski told you she was traveling at 45
11           miles an hour in her telephone conversation with you the
12           morning of the 19th. Correct?
13     A     Yes.
14     Q     Do you know the speed limit going eastbound on North
15           Avenue on the corner of 35th and North Avenue?
16     A     30.
17     Q     So it is your testimony that she admitted to speeding
18           to you while she was on the phone on the morning of
19           January 19, 2015?
20     A     Yes.
21     Q     The seven-minute phone call on the 19th, that is the
22           last time you spoke with Shannon Lewandowski. Correct?
23     A     Yes.
24     Q     You never visited her at home to check up on her to
25           see how she was recovering from her injuries?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              71
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 376 of 805 Document16CV1089
                                                                     80-21- 0371
 1     A     No. I sent her a detective.
 2     Q     When did you send the detective?
 3     A     A few days after that.
 4     Q     So she made no other statements to you relative to this
 5           incident. Correct?
 6     A     No.
 7     Q     When you received the phone call from Lewandowski in the
 8           early morning hours of the 19th, you said you pulled
 9           over. Right?
10     A     Yes.
11     Q     Why did you pull over?
12     A     To talk on the phone and take notes.
13     Q     You took notes?
14     A     Yes.
15     Q     What happened to the notes?
16     A     I used them to compile my report.
17     Q     Do you have them with you?
18     A     No.
19     Q     What did you do after you compiled the report with the
20           notes?
21     A     Keep the steno pad until it was used up.
22     Q     Are the notes available?
23     A     No.
24     Q     Where are they right now?
25     A     We don't retain them.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              72
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 377 of 805 Document16CV1089
                                                                     80-21- 0372
 1     Q     Is that against department policy?
 2     A     No.
 3     Q     Was an accident reconstructionist used at the scene of
 4           the accident?
 5     A     No.
 6     Q     So no skid mark measurements were taken?
 7     A     I don't know if skid mark measurements were taken.
 8     Q     You don't know whether they were or not?
 9     A     I don't know if there were skid marks.
10     Q     Were any measurements taken on scene?
11     A     I don't know. District squad handled the accident.
12           We handled the interviews.
13     Q     You interviewed Detective Carr a few days after the
14           accident. Correct?
15     A     Yes.
16     Q     Where did that interview take place?
17     A     At her house.
18     Q     Did she say anything about Shannon Lewandowski going to
19           intervene at a traffic stop by UWM or any other police
20           department, in that interview with you?
21     A     No, she didn't.
22     Q     Did you ask her?
23     A     No.
24     Q     She didn't mention it at all?
25     A     No.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              73
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 378 of 805 Document16CV1089
                                                                     80-21- 0373
 1     Q     Where did Detective Carr say that Shannon Lewandowski
 2           was going when she got into the accident?
 3     A     To District 5.
 4     Q     Did Detective Carr express a problem that she had with
 5           her going to District 5 instead of going to attempt to
 6           recover the gun that you ordered her to do?
 7     A     Did she express a problem?
 8     Q     Did she express a problem?
 9     A     No.
10     Q     Was there any discipline to Detective Carr for failing
11           to recover the gun? Did you take any action to disci-
12           pline Detective Carr for failure to recover the gun?
13     A     No.
14                             MR. MC GAVER:          Nothing further.
15                             MR. KONRAD:            Commissioners, do you
16           have any questions?
17                             MS. MC KENZIE:         I have a couple
18           questions.
19                             When you were supervising detectives and
20           you told one detective to perform a certain assignment
21           and also, to choose another detective to go with, does
22           that other detective, then, fall within your juris-
23           diction of the assignment? In other words, they should
24           follow the assignment?
25                             THE WITNESS:          Yes.

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                              74
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 379 of 805 Document16CV1089
                                                                     80-21- 0374
 1                             MS. MC KENZIE:        Do you normally, in
 2           any way, brief that second detective?
 3                             THE WITNESS:          If they are not on
 4           the scene, they brief the first detective and she is
 5           expected to brief the second, at that point, depending
 6           on the availability, because it very well could have
 7           ended up an officer going with her.
 8                             MS. MC KENZIE:        When you gave that
 9           assignment to Detective Carr, did you emphasize the
10           importance of the -- that it was time-sensitive?
11                             THE WITNESS:          Yes.
12                             MS. MC KENZIE:        In your experience,
13           are detectives allowed to prioritize assignments? So
14           for example, you give a detective an assignment and they
15           say, "well, I understand I have to do this, but I am
16           going to do X before that." Do they have that flexi-
17           bility?
18                             THE WITNESS:           No. They have to
19           discuss that with you because in the Bureau, we actually
20           take the function of dispatching them. So we have to
21           know what they are doing when they are on an assignment.
22                             MS. MC KENZIE:         And so is it your
23           experience -- I don't know you would know this. Do
24           Detective Carr and Detective Lewandowski, do they
25           normally ride together? For example, if you tell Carr,

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                              75
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 380 of 805 Document16CV1089
                                                                     80-21- 0375
 1           "I need you to do this", do you often find that she
 2           chooses Lewandowski and vice-versa?
 3                             THE WITNESS:          No, not necessarily.
 4           This was weekend staffing because although it happened
 5           on a Monday morning, it falls under Sunday night's
 6           staffing because we start at Sunday night and at that
 7           time, weekend staffing was low. You grab who you can.
 8                             MS. HEIN:              If a detective or
 9           officer were to receive word from a family member that
10           there was an issue that they need -- that needed their
11           attention, what would be the procedure to assist that
12           relative?
13                             THE WITNESS:          Either way, they would
14           have to -- if they want to assist, they would have to
15           ask their supervisor.
16                             MS. HEIN:              If they wanted to
17           leave. What if Detective Lewandowski wanted to go to
18           Shorewood to assist her son? What would be the correct
19           procedure?
20                             THE WITNESS:          She would have had to
21           ask me if it is all right.
22                             MS. HEIN:             That is all?
23                             THE WITNESS:          Well, there is an SOP
24           prohibiting us from interfering officially in police
25           matters of other jurisdictions.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              76
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 381 of 805 Document16CV1089
                                                                     80-21- 0376
 1                             MS. HEIN:              So if they needed to
 2           go home for some reason --
 3                             THE WITNESS:           She has to clear it
 4           through a supervisor.
 5                             MS. HEIN:              That would be you in
 6           this case.
 7                             THE WITNESS:           In this case, yes.
 8                             MR. KONRAD:            Did that happen in
 9           this case?
10                             THE WITNESS:           No.
11                             MS. WILSON:            If an officer is on
12           duty and a family member -- I am trying to figure out --
13           if a family member is stopped by another officer, be it
14           Milwaukee or Chicago, whatever, does, then, that family
15           member -- can that family member, then, get permission
16           to go and see about the other individual?
17                             THE WITNESS:           You can ask per-
18           mission of the supervisor, but I never heard of it being
19           granted.
20                             MS. WILSON:            That was going to be
21           my next question. I have nothing else.
22                             MS. MC KENZIE:         When you interviewed
23           Carr, you didn't ask her about whether or not Detective
24           Lewandowski was heading toward UWM. Is that correct?
25                             THE WITNESS:          Correct. I asked her

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                              77
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 382 of 805 Document16CV1089
                                                                     80-21- 0377
 1           her recollection of what happened that night.
 2                             MS. MC KENZIE:        Let me ask you, why
 3           is it that you did not? Did you not think it was
 4           important?
 5                             THE WITNESS:          No. I wanted -- I
 6           didn't want to bias her memory. She was saying she was
 7           having problems with her memory since the accident and
 8           writing a lot of notes.
 9                             MS. MC KENZIE:        There was a question
10           about whether or not Detective Carr was disciplined.
11           In your assessment, why didn't that occur?
12                             THE WITNESS:          I didn't recommend
13           discipline for anybody in this case. Whether this
14           turned into an Internal against Detective Carr, I have
15           no idea. Once it goes to Internal Affairs, the only
16           time we find out is if they call us out to interview us.
17                             MR. KONRAD:            Mr. Pederson?
18                             MR. PEDERSON:          Just a few points to
19           follow up on.
20           REDIRECT EXAMINATION BY MR. PEDERSON:
21     Q     I believe the first time you testified, I think --
22           you said you had given this assignment to Detective Carr
23           around 12:30 to 1:00. Since then, we have kind of
24           nailed down the time of 2:00 a.m. I am just wondering,
25           now that your memory is a little refreshed -- or my

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              78
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 383 of 805 Document16CV1089
                                                                     80-21- 0378
 1           memory of your testimony is wrong, is there any
 2           correction or would you affirm the time that you gave?
 3     A     12:30 to 1:00.
 4     Q     So is there any concern about why she wasn't even going
 5           somewhere until 2:00 in the morning?
 6     A     Yes. When the accident occurred, I had no idea who was
 7           in it and it never occurred to me that it was her.
 8     Q     Another question. You were asked if Detective
 9           Lewandowski ever asked for permission to go to the
10           scene. I am not asking you to speculate, but based on
11           your knowledge of SOPs, would you have granted such a
12           request?
13     A     No.
14     Q     Why not?
15     A     Because it would be interfering with a traffic stop from
16           another department.
17     Q     Were you familiar with Detective Lewandowski's caseload
18           at that time?
19     A     Yes.
20     Q     Was she a busy person?
21     A     Detective Lewandowski, if she was not on an active
22           shooting, she usually remained quite busy with other
23           investigations.
24     Q     Now, specifically around the early morning hours of
25           January 19, did she have work that she could be doing?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              79
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 384 of 805 Document16CV1089
                                                                     80-21- 0379
 1     A     Yes.
 2     Q     You previously testified that if a department member has
 3           downtime and decides to spend a few minutes, whatever,
 4           speak to another department member about personal
 5           matters, whatever, that would be okay. Do you recall
 6           that testimony?
 7     A     Yes.
 8     Q     All right. In your opinion, based on your knowledge of
 9           that evening and Detective Lewandowski's caseload and
10           workload, did she have that kind of downtime to travel
11           from District 3 to District 5 to talk to --
12     A     Let me specify this to you. We don't ban people from
13           talking when they run into each other and if she
14           responded to District 5, even though her office at that
15           time was in District 3 and mine was Five, we were all
16           still Central. That was our geographic area. It was
17           called "Central" at that time, which covered Three and
18           Five. So Five is still in her area.
19     Q     Okay. My question to you is, given whatever knowledge
20           you have of that evening and her workload, if she was
21           traveling specifically from District 5 to District 3 to
22           speak to Officer Beasley on a personal matter when she
23           had already decided to join up and conduct this search
24           for a gun as part of the assignment given to Detective
25           Carr, is that following procedure?          Is that a concern

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              80
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 385 of 805 Document16CV1089
                                                                     80-21- 0380
 1           in terms of being a supervisor?
 2     A     Going from Three to Five. Let me correct you on that.
 3           She wasn't going from Five to Three, but that is a
 4           concern.
 5     Q     If I said Five to Three, I was wrong. I am sorry.
 6           Was your opinion based on that?
 7     A     That is a concern.
 8     Q     Why is it a concern?
 9     A     Because I gave Detective Carr an assignment. So it is
10           really incumbent on her to go to the assignment and if
11           they agreed Detective Lewandowski would go to that
12           assignment, she is basically putting herself on that
13           assignment, also.
14     Q     If she instead decided, "I am going to prioritize this
15           trip to District 5 to talk to my -- Officer Beasley
16           instead", would that be an effective and appropriate use
17           of police time?
18     A     No.
19     Q     Specifically, were you aware when Detective Carr and
20           Detective Lewandowski were supposed to end their tour of
21           duty that day?
22     A     4:00 a.m.
23     Q     All right. And did that play into your concerns also
24           regarding what they were doing and how they were
25           prioritizing?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              81
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 386 of 805 Document16CV1089
                                                                     80-21- 0381
 1     A     Yes.
 2     Q     How?
 3     A     We are monitored very closely on overtime. So if I have
 4           an assignment at 1:30, even if it results in search and
 5           recovery of a weapon, you may still end up with some
 6           overtime with the inventory reports. But now, if you go
 7           to two other locations before you go to that assignment,
 8           aside from the exigency of getting there before the
 9           person was released from the hospital, now, you are
10           basically pushing the assignment off and doing it on
11           overtime. We are monitored in our department on over-
12           time very closely.
13     Q     Do you have any personal bias against Detective
14           Lewandowski?
15     A     No, not at all.
16     Q     Do you have any personal bias against Juanita Carr?
17     A     Not at all.
18     Q     Were you truthful in your report that was submitted as
19           Exhibit 1?
20     A     Yes.
21                             MR. PEDERSON:          That is all I have.
22                             MR. KONRAD:            I have a question.
23           If an officer is on an assignment and is contacted by
24           another officer who indicated there is some personal
25           crisis and ask that officer to intervene or assist, is

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              82
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 387 of 805 Document16CV1089
                                                                     80-21- 0382
 1           it proper procedure to be for the first officer to call
 2           you for permission to be relieved of one assignment and
 3           pursue this other matter?
 4                             THE WITNESS:           Yes. In a case of if
 5           they are in a district, the district has other officers
 6           and supervisors there, so it shouldn't require somebody
 7           coming from an outside location.
 8                             MR. KONRAD:            That didn't happen in
 9           this case, did it?
10                             THE WITNESS:           No.
11                             MR. KONRAD:            Had it happened, you
12           could have assigned someone to -- If you believed that
13           the crisis was of sufficient significance that it should
14           take precedence over recovery of the gun, then you could
15           have assigned someone else to recover the gun.
16                             THE WITNESS:           If that would have
17           happened and I would have decided it would have been
18           that important, then, I wouldn't have had them both go
19           to Five. I would have had Juanita go with a different
20           detective or officer to conduct the search, but in this
21           case, I didn't see the reason to go there at all,
22           authorizing anybody to go do that.
23                             MR. KONRAD:               Any redirect (sic)?
24                             MR. MC GAVER:             Yes, a couple
25           questions.

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                              83
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 388 of 805 Document16CV1089
                                                                     80-21- 0383
 1           RECROSS-EXAMINATION BY MR. MC GAVER:
 2     Q     On January 19, 2015, do you know whether Detective Carr
 3           was at 2765 North 52nd Street prior to the accident that
 4           occurred at about 2:17 a.m.?
 5     A     Now, I do.
 6     Q     She was there before, wasn't she?
 7     A     No, she wasn't.
 8     Q     This was not a follow-up stop at that house?
 9     A     I am sorry?
10     Q     She was not at -- Let me rephrase. Detective Carr, as
11           far as you know, never went to 2765 North 52nd Street.
12           True?
13     A     Correct. Well, if she did as part of the initial
14           investigation, I don't remember. I know she never went
15           there after I gave her the assignment that night.
16     Q     You are not aware of Detective Carr knocking on the
17           front door of 2765 North 52nd Street and nobody
18           answering the door. Is that true?
19     A     That is true.
20                             MR. PEDERSON:          I'm going to object
21           to the foundation of the question. When are we talking
22           about?
23                             MR. MC GAVER:          At any time.
24                             MR. KONRAD:            Counsel, do you plan
25           on bringing evidence that Detective Carr went to that

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              84
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 389 of 805 Document16CV1089
                                                                     80-21- 0384
 1           house?
 2                             MR. MC GAVER:          I do. I anticipate
 3           calling Detective Carr as a witness and I believe she
 4           will testify that she was present at that house and
 5           knocked on that door?
 6                             MR. KONRAD:            Contingent on you
 7           connecting it up, you can answer the question.
 8     A     I am not aware.
 9           BY MR. MC GAVER:
10     Q     In connection with this case, you provided sworn
11           testimony in the form of an affidavit. Correct?
12     A     An affidavit?
13     Q     Do you know what an affidavit is?
14     A     Yes.
15     Q     Yes, you did?
16     A     I don't recall.
17     Q     I am going to hand you a document marked as Exhibit 3.
18           Can you tell me what that is?
19     A     Yes.
20     Q     Is that your signature on the second page?
21     A     Yes.
22     Q     Before you signed it, did you swear that the contents of
23           the document was the truth, the whole truth and nothing
24           but the truth before a notary public?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              85
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 390 of 805 Document16CV1089
                                                                     80-21- 0385
 1     Q     As far as you know, this is testimony given under oath.
 2           Correct?
 3     A     Correct.
 4     Q     The contents of the affidavit are still substantially
 5           true and correct today?
 6     A     Yes.
 7                             MR. MC GAVER:          I will offer Exhibit
 8           3.
 9                             MR. KONRAD:            Admitted.
10                             MR. MC GAVER:          Nothing further.
11                             MR. PEDERSON:          I object to the
12           admission of this. What's the relevance?
13                             MR. MC GAVER:          Prior testimony that
14           he's given. I think the Commission can make their own
15           conclusion as to whether it is similar or the same as
16           testimony he's given in connection with his interview
17           with Sergeant Zieger on the AIMS report and in this
18           hearing here today.
19                             MR. PEDERSON:          I maintain my objec-
20           tion. If he thinks there is an inconsistency, he should
21           confront the witness with the inconsistency and give him
22           an opportunity to explain if there is an inconsistency
23           or --
24                             MR. MC GAVER:          I think we are
25           dealing with a sophisticated group of commissioners who

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              86
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 391 of 805 Document16CV1089
                                                                     80-21- 0386
 1           can draw that conclusion themselves.
 2                             MR. KONRAD:            I assume you are
 3           offering this as impeachment?
 4                             MR. MC GAVER:          Yes, and as
 5           substantive evidence of the actions that Lieutenant
 6           Hanley took in the course of the investigation related
 7           to the accident and the follow-up.
 8                             MR. KONRAD:            Through a prior
 9           statement of --
10                             MR. MC GAVER:          Correct.
11                             MR. KONRAD:            It will be admitted.
12                             MS. WILSON:            Usually, don't you
13           all need one a little bit different than the other one
14           or you put them all together? Okay.
15                             MS. HEIN:              I have a question of
16           logistics. You were -- Detective Lewandowski was going
17           from Three to Five. Right?
18                             THE WITNESS:           Yes.
19                             MS. HEIN:              Three is at, like,
20           45th and Fond du Lac. Correct?
21                             THE WITNESS:           No. 49th and Lisbon.
22                             MS. HEIN:              Okay. And where is
23           Five?
24                             THE WITNESS:           It is on Fourth and
25           Locust.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              87
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 392 of 805 Document16CV1089
                                                                     80-21- 0387
 1                             MS. MC KENZIE:         When is it that you
 2           did this affidavit? When was this affidavit done and
 3           what purpose was your understanding?
 4                             THE WITNESS:           It was done April 27.
 5                             MS. MC KENZIE:         Why is it that you
 6           did this affidavit as opposed to the fact that we have
 7           your investigative information in the report that you
 8           completed for the police department? Why did you need
 9           to do an affidavit?
10                             THE WITNESS:          I don't know the
11           reason why I needed to do one. We typically don't do
12           these in criminal cases like this when we have a report.
13                             MS. MC KENZIE:         Who told you to do an
14           affidavit?
15                             THE WITNESS:           City attorney.
16                             MR. KONRAD:            For the record, I
17           think the record is clear this affidavit was filed in
18           support of a brief that was filed in opposition to a
19           motion to exclude the Hanley statement. Had Officer
20           Carr gone to that house, would there be any kind of
21           report required or would the CAD report indicate she had
22           been there or what evidence would there be other than
23           her statement?
24                             THE WITNESS:          She should be on the
25           CAD as going there. Plus, she should have done a supp

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              88
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 393 of 805 Document16CV1089
                                                                     80-21- 0388
 1           in our report system stating she went there and knocked
 2           on the door and received no answer.
 3                             MR. PEDERSON:          I guess a follow-up.
 4           RE-REDIRECT EXAMINATION BY MR. PEDERSON:
 5     Q     To your knowledge, does a supp report exist?
 6     A     No.
 7                             MR. KONRAD:            Thank you.
 8           (Witness excused)
 9                             MR. KONRAD:            Mr. Pederson?
10                             MR. PEDERSON:          The chief will call
11           Sergeant Zieger. I have one matter to attend to. For
12           the record, I would move a number of documents in. The
13           personnel order, the Complaint and the charging spec
14           into evidence. As was indicated, the Commission likes
15           to have those documents as part of the record. So if
16           there is no objection --
17                             MR. MC GAVER:          No.
18                             MR. PEDERSON:          -- I would like to
19           move them at this time.
20                             MR. KONRAD:            Do they have numbers?
21           Four, five, six?
22                             MR. PEDERSON:          Yes. For the record,
23           three additional documents have been marked into
24           evidence. Number four is Personnel Order 2015-150.
25           As number five, the Complaint in the matter of the

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                              89
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 394 of 805 Document16CV1089
                                                                     80-21- 0389
 1           appeal of Shannon Lewandowski. Number six, Charges and
 2           Specifications, three rule violations -- as they relate
 3           to the three rule violations in this matter marked as
 4           number six.
 5                             Mr. Examiner, additionally, counsel has
 6           raised my attention at this time, since we are handling
 7           housekeeping matters, that we had agreed to a stipula-
 8           tion in this matter regarding a statement of Melanie
 9           Beasley. I would enter that into evidence at this time
10           marked as number seven.
11                             MR. MC GAVER:             No objection to
12           that.
13                             MR. PEDERSON:             I think that
14           handles the housekeeping up to this point.
15                             So I think we are ready to swear in the
16           witness and proceed.
17                             ADAM ZIEGER, having been first duly sworn
18           on oath to tell the truth, the whole truth, and nothing
19           but the truth testified as follows:
20                             MR. KONRAD:            The witness is sworn.
21           DIRECT EXAMINATION BY MR. PEDERSON:
22     Q     Would you please state your name and spell your last
23           name for the record?
24     A     Adam Zieger. Last name is Z-i-e-g-e-r.
25     Q     How are you employed?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              90
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 395 of 805 Document16CV1089
                                                                     80-21- 0390
 1     A     Milwaukee Police Department, police sergeant.
 2     Q     How long have you been with the police department?
 3     A     2003.
 4     Q     Where are you currently assigned?
 5     A     Internal Affairs.
 6     Q     How long have you been there?
 7     A     Since a day in November -- I am not sure exactly what
 8           day of November -- of 2014.
 9     Q     What do you do in the Internal Affairs Division?
10     A     I am assigned investigations and, then, I investigate
11           them.
12     Q     Did you conduct an investigation in this matter?
13     A     Yes.
14     Q     What specifically did you do?
15     A     I interviewed witnesses, who witnessed the accident, I
16           interviewed two detectives involved and subsequently
17           after that, interviewed people that responded to the
18           accident as well as the sergeant from Shorewood Police
19           Department.
20     Q     Did you review any reports?
21     A     Yes.
22     Q     What reports did you review?
23     A     I reviewed reports from the RMS system -- it's either
24           Records Management System or Reports Management
25           System -- pertaining to this case. CAD records,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              91
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 396 of 805 Document16CV1089
                                                                     80-21- 0391
 1           Lieutenant Hanley's vehicle accident report. An acci-
 2           dent report, a few supplementary reports from that
 3           accident report, citations, inventory, a report from
 4           submitting a sample of a test for alcohol to the
 5           Department of Justice, a subsequent report from the
 6           Department of Justice.
 7                             MR. PEDERSON:          I think that is a
 8           sufficient list for now. Thank you, Sergeant.
 9     Q     Is it correct to say that you were the primary investi-
10           gator in this matter?
11     A     Yes.
12     Q     Did you conduct a full investigation?
13     A     Yes.
14     Q     When you completed your investigation, did you create a
15           summary report of your findings?
16     A     Yes.
17     Q     I direct your attention to a document that has been
18           placed in front of you marked for identification as
19           Exhibit 8. Do you see it?
20     A     Yes.
21     Q     Are you familiar with that document?
22     A     Yes.
23     Q     What is that document?
24     A     It is a copy of a memorandum that I submitted, which is
25           my summary report of this investigation.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              92
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 397 of 805 Document16CV1089
                                                                     80-21- 0392
 1     Q     Is it true that this document is dated September 9,
 2           2015?
 3     A     Yes.
 4     Q     It purports, on the first page, to have 22 pages?
 5     A     Yes.
 6     Q     Could you please just take a quick look through that
 7           document in front of you and ensure that that is a true
 8           and correct copy of the report that you submitted?
 9     A     I believe it to be.
10                             MR. PEDERSON:          I will admit it into
11           evidence.
12                             MR. MC GAVER:          I will object. I
13           know hearsay is admissible, but there are several
14           statements attributed to numerous witnesses where the
15           actual source of the statement is completely undeter-
16           mined and indeterminable, so for those reasons, I will
17           object.
18                             MR. KONRAD:            One of the elements
19           of proof that the chief has to meet is that he conducted
20           a thorough and complete investigation of the incident.
21           So for that purpose, obviously, the report is admissible
22           for that purpose. In addition, large parts of the
23           report do contain statements that would be admissible
24           under the "exception to hearsay" rule. For example,
25           statements of Shannon Lewandowski herself. Other parts

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              93
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 398 of 805 Document16CV1089
                                                                     80-21- 0393
 1           of hearsay that has been corroborated, in part, by the
 2           testimony of the lieutenant. Of course, we have not
 3           looked at everything in the report. If there is hearsay
 4           that is uncorroborated or in other ways, not reliable,
 5           the Commission will ignore that -- those entries in its
 6           decision and its decision, when it writes its Findings
 7           of Fact, will articulate the parts of the record that
 8           the Commission is relying on. So with those
 9           limitations, the report is admitted.
10           BY MR. PEDERSON:
11     Q     Sergeant Zieger, did you review the CAD reports related
12           to this matter?
13     A     Yes.
14     Q     What is a CAD report?
15     A     I believe it stands for Computer Automated Dispatch
16           Report. It's an dispatch record of the activity
17           involving the assignment. It could be -- maybe a better
18           word than "assignment" might be a complaint that comes
19           through the communications division or radio trans-
20           missions from personnel on patrol.
21     Q     Did you check to see at the time or approximate time of
22           the accident, if Detective Lewandowski or Detective Carr
23           were on assignment according to CAD?
24     A     I did.
25     Q     What did you find?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              94
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 399 of 805 Document16CV1089
                                                                     80-21- 0394
 1     A     I did not find a record of a unit history.
 2     Q     Can you please indicate, what is the obligation of
 3           members of the department to call in what they are
 4           doing?
 5     A     When officers make contact with a citizen or someone
 6           makes contact with a citizen, they need to report it to
 7           a dispatcher. Generally, as they make location changes
 8           throughout their day, you notify the dispatcher so the
 9           dispatcher knows where you are and they can allocate the
10           resources that are needed.
11     Q     If Detectives Carr and Lewandowski were on their way,
12           for example, to the house to conduct a search, would
13           they be generally ordinarily expected to call that in
14           and record that with CAD?
15     A     I don't think it would be uncommon for them to notify
16           the dispatcher when they got there. I mean, it wouldn't
17           be uncommon to not notify them while en route.
18                             MR. KONRAD:            What was the last --
19           Wouldn't be uncommon, what?
20                             THE WITNESS:           I am not familiar
21           with every single -- what every detective, how they
22           handle it, but I don't think it is uncommon for a
23           detective not to notify them before they get there.
24                             MR. KONRAD:            In other words, it is
25           common for them to notify --

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              95
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 400 of 805 Document16CV1089
                                                                     80-21- 0395
 1                             THE WITNESS:           They might notify
 2           somebody, but they may not notify the dispatcher, "hey,
 3           I am going to a specific location", as they travel
 4           within -- Patrol officers travel within and look for
 5           things to do and things like that.
 6                             MR. KONRAD:            You said "it is not
 7           uncommon." So it is common.
 8                             MR. PEDERSON:          I can clarify it.
 9           BY MR. PEDERSON:
10     Q     If I understand your testimony correctly -- And please
11           don't let me put words in your mouth. It is my under-
12           standing you are saying -- your testimony is that it
13           is -- it would not be unusual for a detective not to
14           report to dispatch that they are on their way to conduct
15           a search and rather, wait until they got to the place
16           and, then, report it themselves. Is that what your
17           testimony is?
18     A     Correct.
19                             MR. KONRAD:            Thank you.
20     Q     If the detectives were on their way to District 5 on
21           an official business matter, similarly, when would you
22           expect a report to CAD be made, if at all?
23     A     I don't think there would be -- Depending if they were
24           assigned to something, for instance, a homicide or a
25           shooting and they were part of that assignment, I think

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              96
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 401 of 805 Document16CV1089
                                                                     80-21- 0396
 1           they would have an obligation to notify dispatch, but at
 2           that time, many of the detectives were operating out of
 3           districts and I don't know that they necessarily
 4           informed the dispatcher when they are in or out of the
 5           district. I don't know.
 6     Q     Then again, just assuming, the last possibility here,
 7           I want you to assume that they were on their way -- in
 8           fact, Detective Lewandowski was on her way, at least,
 9           to Shorewood to assist her son. Would there be any
10           obligation on the part of a department member to report
11           that?
12     A     Yes.
13     Q     What is your understanding of what the obligation would
14           be?
15     A     If they are responding to a particular matter within the
16           course of duty of that nature, they need to tell the
17           dispatcher that they were part of that, that they were
18           going to that.
19     Q     When you searched the CAD records, were you specifically
20           looking for those different possible entries to be made
21           in relation to them reporting their location?
22     A     I did. I searched for their unit history and didn't
23           find anything.
24     Q     Did you search the CAD for reports of the traffic
25           accident that the detectives were involved in?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              97
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 402 of 805 Document16CV1089
                                                                     80-21- 0397
 1     A     Yes.
 2     Q     What did you find?
 3     A     I found more than one CAD assignment created or CAD
 4           complaint created; one initiating at 2:17, I believe it
 5           was, and there was maybe 23 seconds or 30-some seconds.
 6           I am not sure on the seconds, but I believe it is 2:17
 7           a.m. for an accident. I don't remember what it was
 8           titled originally.
 9     Q     So if I understand you correctly, you are indicating
10           that two different dispatchers recorded the same event
11           roughly around the same time?
12     A     Separate -- I don't know if they were dispatchers or
13           telecommunicators, but persons within the communications
14           TCD received calls related to the same incident.
15     Q     How can that happen? How could two different communi-
16           cations personnel be recording information on the same
17           matter?
18     A     There is multiple persons, particularly, that answer 911
19           calls. There is not just one person that answers 911
20           calls, there is several people working and there is
21           ability for several calls to come in at one time.
22     Q     Was that the case in this matter?
23     A     I don't know if they were at the exact same time, but
24           they were within close proximity.
25     Q     I believe you testified that those multiple entries from

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              98
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 403 of 805 Document16CV1089
                                                                     80-21- 0398
 1           the different communications personnel were at 2:17. Is
 2           that right?
 3     A     I believe, off the top of my head, that that was the
 4           created time for that complaint.
 5     Q     I direct your attention to the top of Page 2 of your
 6           report, if that refreshes your recollection.
 7     A     Yes.
 8     Q     Based upon the recording of 2:17, are you able to deduce
 9           from the facts of the investigation any other knowledge
10           that you may have a rough estimate of when the accident
11           must have occurred?
12     A     It had to have occurred before 2:17 and the amount of
13           seconds that were on the created time on the CAD.
14     Q     Based on any other facts, are you able to, then, deduce
15           how much earlier than 2:17 it may have happened or would
16           you have expected to have happened?
17     A     Based on the nature of the calls that were coming in
18           and how the first entry on the CAD appeared that the
19           dispatcher or telecommunicator entering preliminary
20           information, basic information, about what location
21           and what they possibly had immediately into the CAD.
22     Q     Had you gained knowledge of what happened at the acci-
23           dent?
24     A     Yes.
25     Q     How did you obtain this knowledge?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                              99
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 404 of 805 Document16CV1089
                                                                     80-21- 0399
 1     A     Viewed the records management reports, RMS reports, I
 2           viewed the accident report itself and I interviewed a
 3           witness to the accident as well.
 4     Q     Based upon that knowledge, we will come back to some
 5           details, but just give me an overview, please, of your
 6           understanding of what happened in the accident.
 7     A     In the accident, my understanding is the department
 8           vehicle was traveling east on North Avenue and as it
 9           approached the 35th Street intersection, had its
10           emergency lights activated and collided with a citizen
11           vehicle, I believe, traveling south on 35th Street.
12     Q     Do you have knowledge of who was at fault in the
13           accident?
14     A     I didn't make a determination of who was at fault in the
15           accident.
16     Q     Do you have any information about who crossed against a
17           red light?
18     A     Yes.
19     Q     What information do you have?
20     A     I have information that the citizen vehicle was --
21           the witnesses either indicated that the citizen vehicle
22           either traveled into the intersection ignoring the red
23           light or was speeding trying to travel through the
24           intersection through a yellow light to try to make it
25           through the intersection before a red light.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             100
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 405 of 805 Document16CV1089
                                                                     80-21- 0400
 1     Q     Were there witnesses to this?
 2     A     Yes.
 3     Q     How many witnesses are you aware of?
 4     A     I am aware of, for sure, two that witnessed the accident
 5           and a third that may have witnessed the accident, but
 6           reported that she had and, then, at one time, indicated
 7           she hadn't.
 8     Q     Are you aware whether or not those witnesses called
 9           immediately after observing the accident? Strike that
10           question. Do you have knowledge whether or not those
11           witnesses called and reported to 911 having observed an
12           accident?
13     A     There was several people that called 911 to report the
14           accident. I am not sure, from my memory, if it was the
15           people that actually saw the vehicles collide or if it
16           was people that were nearby and were obviously aware
17           that an accident just occurred and immediately called
18           the police through hearing the accident or whatever
19           happened.
20     Q     Are you aware whether or not those calls reporting the
21           accident were close in time to when the accident
22           occurred?
23     A     Yes.
24     Q     So based on that information and the fact that it was
25           entered at 2:17, are you able to give a very rough

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             101
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 406 of 805 Document16CV1089
                                                                     80-21- 0401
 1           approximation of how much earlier than 2:17, based on
 2           the information you have, that you would expect that the
 3           accident occurred?
 4     A     Approximately one minute.
 5     Q     Are you aware of a witness having been traveling in the
 6           opposite direction of the detectives on North Avenue?
 7     A     Yes.
 8     Q     Are you aware of what their location was?
 9     A     I believe I obtained that. I don't recall. I don't
10           remember what it was, but I do believe I obtained that
11           information.
12     Q     Okay. Do you have a recollection of whether they were
13           eastbound -- strike that -- whether they were east or
14           west of the intersection of 35th Street?
15     A     I believe they were east of 35th Street.
16                             MR. PEDERSON:          I would direct your
17           attention to the last paragraph of Page 4 of your
18           report. If you would give that a quick review. Let me
19           know when you are done.
20                             THE WITNESS:           I have read it.
21     Q     Does that paragraph relate to the questions I am asking
22           you right now?
23     A     Yes.
24     Q     All right. Does this refresh your recollection?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             102
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 407 of 805 Document16CV1089
                                                                     80-21- 0402
 1     Q     Who was operating that vehicle?
 2     A     Juan Perez.
 3     Q     Was he east or west of 35th Street?
 4     A     He reported that he was east of 35th Street.
 5     Q     I suppose another way of saying that is, he was
 6           approaching 35th Street westbound on North Avenue.
 7           Is that right?
 8     A     Yes.
 9     Q     If I have the scene right, detectives would have been
10           traveling toward him. Again, they also were approaching
11           35th Street on North Avenue. Is that right?
12     A     Yes.
13     Q     In your review of the reports, did Mr. Perez make any
14           statements regarding observing emergency lights on the
15           detective's vehicle?
16     A     Yes.
17     Q     What did he say?
18     A     He reported that he observed flashing red and blue
19           lights.
20     Q     What did he do in response to that?
21     A     Started to pull over, or did pull over.
22     Q     Was it your testimony that he did or tried?
23     A     He was either starting to pull over, in the process of
24           pulling over or he had pulled all the way over. I don't
25           remember which one of the two.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             103
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 408 of 805 Document16CV1089
                                                                     80-21- 0403
 1     Q     I direct your attention to the third line up in the last
 2           paragraph. I will read into the record.
 3                       "Mr. Perez stated he pulled over to allow the
 4           squad to have the right-of-way."
 5           Do you see that?
 6     A     You said the third sentence?
 7     Q     Third line up from the bottom. Sorry if that wasn't
 8           clear.
 9     A     I see it.
10     Q     Did I read that correctly?
11     A     Can you read it again?
12     Q     "Mr. Perez stated he pulled over to allow the squad to
13           have the right-of-way."
14     A     Yes.
15     Q     Okay. To be clear, this wasn't a statement that
16           Mr. Perez said to you. Right?
17     A     Correct.
18     Q     This is a statement that you pulled from a report of
19           someone else who interviewed Mr. Perez. Is that right?
20     A     Correct.
21     Q     Was there anyone that you personally interviewed that
22           was a witness?
23     A     Yes.
24     Q     Who was that?
25     A     Ms. Hernandez.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             104
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 409 of 805 Document16CV1089
                                                                     80-21- 0404
 1     Q     When were you able to interview her?
 2     A     I don't recall what the date was.
 3     Q     What did she advise you that she observed?
 4     A     She advised me that she observed the vehicle traveling
 5           with the emergency lights activated and that she
 6           observed the collision. Then she observed either the
 7           citizen vehicle travel through the red -- I am going off
 8           of my recollection of her statement that's reported --
 9           that she traveled -- or that the citizen vehicle either
10           traveled through the red light or she was reporting that
11           it was speeding trying to make it through the inter-
12           section before the light turned red.
13     Q     Did she give you any indications of how the long
14           emergency lights had been on?
15     A     Not that I remember, no.
16     Q     But she did definitely tell you that they were on.
17     A     Yes.
18     Q     Did she make any other statements as regards to
19           statements of Shannon Lewandowski that she heard?
20     A     Yes.
21     Q     What did she say?
22     A     I reviewed a report of a statement that was obtained
23           from her and I also obtained a statement, so I'd have to
24           look to be sure which one is which for sure, but in both
25           scenarios, both times, she indicated that she heard

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             105
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 410 of 805 Document16CV1089
                                                                     80-21- 0405
 1           something related to the detective's concern about her
 2           son -- getting to her son. Those are not the exact
 3           words. That is from my memory.
 4     Q     To your knowledge, were there any other individuals
 5           present at the scene that indicated that they
 6           specifically heard from Detective Lewandowski any
 7           statements related similarly about her son?
 8     A     Yes.
 9     Q     Who else?
10     A     There was officers that heard statements similar to that
11           nature. There were citizen witnesses. If I interviewed
12           some that heard, I don't recall another citizen witness
13           from my memory that said that.
14     Q     And again, is it accurate to say you can't tell
15           specifically what they heard or what they reported?
16           Right?
17     A     I can tell -- I can tell you what they said, but it
18           is fair that they didn't recall specifically the exact
19           words.
20     Q     Tell me what they said.
21     A     Subject Hernandez -- and again, I am not sure if it was
22           in the first interview with the detective or my inter-
23           view -- said that she observed the detective on the
24           phone and indicated something about her needing to get
25           to her son and I believe something mentioning UWM might

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             106
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 411 of 805 Document16CV1089
                                                                     80-21- 0406
 1           have been in that as well.
 2     Q     Is it accurate to say that there were multiple witnesses
 3           of unknown sources who indicated that there were some
 4           statements made by Detective Lewandowski regarding her
 5           son being stopped at UWM, etc.?
 6     A     Yes. There was -- Mr. Perez, I believe also informed
 7           the detective that he heard a statement regarding that.
 8     Q     Did you have an opportunity to interview Lieutenant
 9           Hanley?
10     A     Yes.
11     Q     When you interviewed Lieutenant Hanley, were you aware
12           of his prior report that's been contained in Document
13           No. 1?
14                             THE WITNESS:           I'm pretty sure I
15           know what you are talking about, but I will look at it
16           to make sure.
17                             MR. PEDERSON:          Please do.
18     A     Yes.
19     Q     Did you review that prior to your interview with him?
20     A     Yes.
21     Q     Did you discuss the contents of that report with him?
22     A     Yes.
23     Q     What did he have to say regarding that?
24     A     He confirmed that the information in it was true and
25           that Detective Lewandowski called and reported that she

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             107
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 412 of 805 Document16CV1089
                                                                     80-21- 0407
 1           was initially responding to District 5 prior to the
 2           accident and she had her lights activated, not to act
 3           as an emergency vehicle, but to move cars out of her
 4           way, and that at some point, she said was traveling to
 5           meet or to locate her son at UWM, or in that area of
 6           UWM.
 7                             MR. PEDERSON:          I want to take a step
 8           back. I have some clean-up questions on a few things.
 9     Q     Are you aware of the other driver, the citizen driver,
10           the other person who was involved, the other vehicle
11           that was involved in the accident?
12     A     Yes.
13     Q     What was that person's name?
14     A     I would like to look to be sure, but I think it was
15           Debrielle Johnson.
16                             MR. PEDERSON:          You can confirm and
17           if you do refer to the document, just point to us what
18           you are looking at.
19     A     Sure. Page 3 of the summary report, Exhibit 8. And
20           yes, it's Debrielle Johnson.
21     Q     It is the second-to-the-last paragraph there?
22     A     Yes.
23     Q     Where you report that the driver is Debrielle Johnson.
24           Is that right?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             108
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 413 of 805 Document16CV1089
                                                                     80-21- 0408
 1     Q     Are you aware whether she was issued some citations on
 2           the scene?
 3     A     On the scene, I don't think she was issued any cita-
 4           tions, but probably at the hospital.
 5     Q     I direct your attention to Page 9 of your report, second
 6           full paragraph. Are you reporting there in your report
 7           regarding citations issued to Ms. Johnson?
 8     A     Yes.
 9     Q     What are you reporting and what are you aware of?
10     A     That she was issued a citation for operating under
11           suspension and the fact that she had a finding of guilt
12           on that charge. The charge may be an inappropriate term
13           on that citation. And she was also issued for operating
14           a motor vehicle without insurance and for operating a
15           vehicle after suspension of registration and for illegal
16           right turn on red was also listed. Those -- I don't
17           believe those are the total encompassing citations that
18           she was issued altogether.
19     Q     What else was she issued?
20     A     I believe she was also issued a citation for OWI. I am
21           not for sure.
22     Q     Okay. I would direct your attention to the next para-
23           graph there. What are you reporting in the next para-
24           graph? Strike that. Are you aware whether a blood
25           sample was taken from Ms. Johnson on the evening in

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             109
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 414 of 805 Document16CV1089
                                                                     80-21- 0409
 1           question?
 2     A     Yes.
 3     Q     Was it sent to the Department of Justice laboratory for
 4           BAC analysis?
 5     A     Yes.
 6     Q     Did the Department of Justice send a report back
 7           indicating that they had conducted an analysis and what
 8           the results were?
 9     A     Yes.
10     Q     What were the results of that analysis according to the
11           Department of Justice?
12     A     That it was ethanol at a level of .064.
13     Q     Is that a prohibited BAC level?
14     A     No.
15     Q     What is a prohibited BAC level?
16     A     I believe it starts at .08.
17                             MS. WILSON:            I didn't hear what
18           you said.
19                             THE WITNESS:           I believe it starts
20           at .08.
21     Q     Did you check records to indicate -- Strike that. Did
22           you review any databases or records that are available
23           to you in relation to the OWI charge?
24     A     Yes.
25     Q     What did you find?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             110
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 415 of 805 Document16CV1089
                                                                     80-21- 0410
 1     A     I didn't find a criminal charge issued for it. I found,
 2           I believe, a report indicating that a conference had
 3           been done and I believe I located the actual citation --
 4           or a copy of the citation.
 5     Q     So is it correct to say that Ms. Johnson was never
 6           actually charged with an OWI?
 7     A     I don't think so, no.
 8     Q     Certainly, are you able to testify today that Ms.
 9           Johnson was ever convicted of an OWI?
10     A     It's been some time since I checked that, but I don't
11           believe she has.
12     Q     Going back to your interview of Lieutenant Hanley, did
13           he say anything in his interview that was inconsistent
14           with his report?
15     A     Not that I am aware of.
16     Q     Did you become aware of any inconsistency that you
17           needed to investigate?
18     A     No.
19     Q     Was there a point in time that you interviewed Detective
20           Lewandowski?
21     A     Yes.
22     Q     Is that interview documented in the summary report?
23     A     Yes.
24     Q     I direct your attention to Page 19 of your summary
25           report. I direct your attention to the third full

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             111
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 416 of 805 Document16CV1089
                                                                     80-21- 0411
 1           paragraph. Is it accurate to say that is a portion of
 2           the report here where you document -- you start to
 3           document the interview you had with her?
 4     A     Yes.
 5     Q     During that interview, did you discuss -- what did you
 6           discuss?
 7     A     We discussed what happened prior to the accident, what
 8           happened during the accident and we also discussed the
 9           phone call between Detective Lewandowski and Lieutenant
10           Hanley.
11     Q     Let's start at the beginning. What did she tell you?
12     A     She told me that relating to going to the accident, that
13           she had mentioned that a sergeant told Detective Carr or
14           discussed with Detective Carr about the gun not being
15           recovered and that Detective Carr was going to go
16           recover the firearm and she asked Detective Carr if she
17           would like her to go with her and I don't know if she
18           said yes, but they agreed they were going to go together
19           and they discussed that she was going to attend to a
20           matter at District 5 first and that they would go after
21           that.
22     Q     Based on her statements there, she was aware at the time
23           what specifically the assignment was that Detective Carr
24           was responsible for carrying out. Is that right?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             112
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 417 of 805 Document16CV1089
                                                                     80-21- 0412
 1     Q     And by agreeing to assist her with it, she had assumed
 2           some professional responsibility to see that it was
 3           carried out. Is that an accurate statement?
 4     A     I typically -- I don't know if I make that decision, but
 5           I feel, yes.
 6     Q     Based on your understanding of SOPs and work rules and
 7           your experience as a police officer, is that statement
 8           true?
 9     A     Correct.
10     Q     Did she tell you what this -- this side thing she wanted
11           to do at District 5 first, what it was?
12     A     We discussed that.
13     Q     What did she tell you?
14     A     She told me that she had previously in the evening
15           spoken with Detective Melanie Beasley and, I believe,
16           that Detective Lewandowski informed me that there was a
17           situation where Detective Beasley was at the district to
18           conduct a search of a female and that she didn't want to
19           be there and they finished that encounter and she was
20           going to talk to her again, because she had contacted
21           her and wanted her to come meet her there.
22     Q     Did she indicate whether or not she advised Detective
23           Carr of those details or facts?
24     A     It was clear that she advised Detective Carr that she
25           was meeting someone at District 5. I don't believe she

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             113
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 418 of 805 Document16CV1089
                                                                     80-21- 0413
 1           told me that she provided those details to her.
 2     Q     Did you ask her why she decided to go to District 5
 3           first, why that was a greater priority than to go find
 4           this gun?
 5     A     I asked her why she went to District 5 first. That may
 6           not have been the exact question, but we did discuss why
 7           she went to District 5.
 8     Q     I now direct your attention to Page 20 of your report,
 9           the last paragraph. Is this the paragraph where you
10           document asking that question to her?
11     A     Yes.
12     Q     Is it true that you wrote a quote attributed to her
13           which was her response?
14     A     Yes.
15     Q     What was her response?
16     A     "That wasn't my assignment to do with the gun. That was
17           just something I was going to help her with. It took
18           precedence because that was where I was going to go in
19           the first place", and then it continues on the next
20           page.
21                             THE WITNESS:           Would you like me to
22           read it in its entirety?
23                             MR. PEDERSON:          No, that was fine.
24     Q     Did you then ask her what police purpose she was serving
25           by going to District 5?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             114
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 419 of 805 Document16CV1089
                                                                     80-21- 0414
 1     A     Yes.
 2     Q     Did she respond?
 3     A     She responded,
 4                       "my co-worker called me and asked me to come
 5           there; I'm gonna come there."
 6     Q     Is that a quote you also attribute to her in the body
 7           of your summary report?
 8     A     Yes.
 9     Q     Did she at that time indicate to you any other purpose
10           other than going to support then-Officer Beasley?
11     A     During that interview, I don't think so, no.
12     Q     Had she given you another reason why, would you have
13           documented it?
14     A     I think so.
15     Q     If she, for example, had told you at that time that in
16           addition to this support function, whatever it was, that
17           Officer -- with Officer Beasley, that she was also going
18           there on police business to assist with the filing of a
19           felony arrest, would you have documented that?
20     A     I don't recall her telling me that during that inter-
21           view.
22     Q     My question is, if she had, would you have documented
23           that she said that?
24     A     I think I would have, yes.
25     Q     Did Detective Lewandowski make any statements to you

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             115
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 420 of 805 Document16CV1089
                                                                     80-21- 0415
 1           regarding why she had emergency lights on while she was
 2           on North Avenue?
 3     A     Yes.
 4     Q     What did she say?
 5     A     She described that while she was near 35th Street --
 6           I'm sorry, near 36th Street, she observed a vehicle on
 7           the side of the road, she described it in the bicycle
 8           lane, and that the vehicle had its brake lights on and
 9           she thought the vehicle might pull out and strike her
10           vehicle, so to prevent the vehicle from striking her,
11           she activated her emergency lights and she described
12           that the siren -- she activated the siren for a very
13           short period of time, a second or less than a second.
14     Q     I believe you indicated that she testified that she did
15           this near 36th Street?
16     A     It was during the interview testimony, but yes, near
17           36th Street.
18     Q     It is probably obvious, but that would be a full one
19           block before 35th Street where -- the intersection where
20           the accident occurred. Is that right?
21     A     36th Street would be one full block away from 35th
22           Street. During her interview, she stated she was near
23           36th Street. I don't remember if I got clarification
24           whether that was west of 36th Street, east of 36th
25           Street. I may have. I just don't remember.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             116
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 421 of 805 Document16CV1089
                                                                     80-21- 0416
 1     Q     Are you familiar with Milwaukee Police Department squad
 2           cars?
 3     A     Yes.
 4     Q     You heard testimony earlier today about the type of
 5           buttons and how to function and operate the lights in
 6           that particular car at issue?
 7     A     I heard some of that.
 8     Q     Are you familiar with that type that was described?
 9     A     I don't remember what specific type. I don't remember
10           the exact testimony. But I am familiar with the type of
11           vehicle that detectives drive and how their emergency
12           lights are operated.
13     Q     Have you, yourself, operated detective vehicles?
14     A     I have operated identical vehicles that weren't assigned
15           to detectives, but we have them in patrol as well, or we
16           used to.
17     Q     In operating these vehicles, have you had occasion to
18           turn on the lights and turn on the siren and do all of
19           those things?
20     A     Yes.
21     Q     Have you had an occasion to do a quick -- I'll call it
22           a burst of turning on a light for some reason to alert
23           someone or something like that? Have you had occasion
24           to do that?
25     A     I am sure I have.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             117
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 422 of 805 Document16CV1089
                                                                     80-21- 0417
 1     Q     Based on your experience and your knowledge of what was
 2           provided to you today, is Shannon Lewandowski's expla-
 3           nation consistent with the evidence that we have here
 4           today?
 5                             MR. MC GAVER:          I will object. It
 6           goes to the ultimate question of the case. I think
 7           there is a lack of foundation for this witness to answer
 8           that particular question.
 9                             MR. KONRAD:            We will hear the
10           answer and decide what it is worth.
11     A     Can you repeat that?
12     Q     I will break it down and make it a little easier. What
13           I am wondering is -- Let's start with you. On those
14           occasions when you have had an opportunity to turn on
15           and off a light, are you able to do this in a quick
16           fashion?
17     A     Yes.
18     Q     How long would it take you?
19     A     Less than a second.
20     Q     We are assuming the purpose of doing that is to alert
21           someone who you fear might come out. Would there be any
22           reason to turn it on and just leave it on? The lights,
23           that is?
24     A     If you were going to make contact with a car or block
25           the car off, but I wouldn't see a reason to turn it on

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             118
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 423 of 805 Document16CV1089
                                                                     80-21- 0418
 1           and off as they passed a car.
 2     Q     What I am wondering is if Lewandowski, if she was
 3           turning on and off -- turning on the lights, at least --
 4           that is what she told you -- to attempt to alert a
 5           vehicle of her presence to avoid an accident. Right?
 6     A     Yes.
 7     Q     Once she passed that vehicle, would there be any reason
 8           to continue having the lights on?
 9     A     No.
10     Q     When she got to the intersection of 35th Street and was
11           going through that intersection with the emergency
12           lights on, given the explanation she gave you as to why
13           she turned them on, in your knowledge of how it all
14           works, is there any reasonable reason why those
15           emergency lights should have still been on at that time?
16                             MR. MC GAVER:          Same objection.
17                             MR. PEDERSON:          I think I have laid
18           an adequate foundation.
19                             MR. KONRAD:            Your line of ques-
20           tioning is a little more like a closing argument. I
21           think the facts of what occurred are pretty well in the
22           record. I think the Commission can judge the evidence
23           at this point. You are certainly welcome to make --
24           you're piecing together arguments of the facts in your
25           closing argument. So we can move on.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             119
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 424 of 805 Document16CV1089
                                                                     80-21- 0419
 1                             MR. PEDERSON:          If I may ask one
 2           summation question related to this and if you want
 3           to --
 4                             MR. KONRAD:            Go ahead.
 5           BY MR. PEDERSON:
 6     Q     Did Detective Lewandowski ever provide an explanation to
 7           you as to why she still had the emergency lights on when
 8           she was going through the intersection of 35th Street?
 9     A     I don't believe so, no.
10     Q     Did you ask her or confront her about the statements
11           attributed to her by Lieutenant Hanley?
12     A     Yes.
13     Q     What did she say?
14     A     She said that the majority of the statements, nearly all
15           of them were not true.
16     Q     Did you ask her if she was aware, at the time of the
17           accident, that her son had been stopped by some police
18           agency?
19     A     I don't know if that is an exact -- you know, if that is
20           an exact phrasing of the question, but she reported to
21           me that she did know that her son was stopped by a
22           police agency prior to the accident.
23     Q     Did she tell you when she became aware of that?
24     A     Well, she told me before she entered the squad car at
25           District 3, I believe, just prior to.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             120
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 425 of 805 Document16CV1089
                                                                     80-21- 0420
 1     Q     Did she tell you how she became aware?
 2     A     A telephone conversation from her son.
 3     Q     Are you familiar with the District 3 area?
 4     A     I am familiar with it.
 5     Q     Are you familiar with the location of District 3
 6           station?
 7     A     Yes.
 8     Q     Are you familiar with where the location of this
 9           accident was?
10     A     Yes.
11     Q     Assuming that someone were to travel a direct route down
12           North Avenue, are you able to give an approximation of
13           how long, just roughly, it may take someone to drive
14           from the Third District station to 35th Street?
15     A     Obviously, it can be done based differently upon how
16           fast someone is going, but at a normal driving rate,
17           I'd say that could be accomplished certainly around five
18           minutes.
19     Q     Do you know how long it would take to drive to this
20           house where the search was supposed to take place?
21     A     I don't remember what the address was.
22     Q     It was previously indicated in the 2700 block of 52nd
23           Street.
24     A     Not much time at all.
25     Q     So a matter of about five minutes, something like that?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             121
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 426 of 805 Document16CV1089
                                                                     80-21- 0421
 1     A     Probably less.
 2     Q     Given the location of the vehicle, are you able to
 3           indicate whether or not they were headed in the direc-
 4           tion of the house?
 5     A     I don't think they were headed in the direction of the
 6           house.
 7                             MS. WILSON:            They were or they
 8           weren't?
 9                             THE WITNESS:           They were not.
10           Sorry.
11           BY MR. PEDERSON:
12     Q     In fact, they were already past the house and were
13           headed east on North Avenue. Is that right?
14     A     Yes.
15     Q     Did you ask Detective Lewandowski if she was going to
16           the scene of where her son was?
17     A     I did.
18     Q     What did she say?
19     A     She said she was not, that she was going to District 5.
20     Q     Did she tell you when she last spoke to her son after
21           the initial time before she left the station?
22     A     After that?
23     Q     Yes.
24     A     I don't know that she said she spoke to him again. She
25           may have, she may not have.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             122
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 427 of 805 Document16CV1089
                                                                     80-21- 0422
 1     Q     Did she tell you what she told her son when she spoke to
 2           him on the phone at the station before she left?
 3     A     I believe she did, but I don't remember what that was.
 4     Q     Did she indicate whether or not -- Strike that. I want
 5           to direct your attention to Page 21 of your report.
 6     A     I am there.
 7     Q     Third full paragraph. I'd ask you to read that and see
 8           if it refreshes your recollection.
 9     A     I read it.
10     Q     Does that refresh your recollection?
11     A     I believe I read the wrong paragraph.
12     Q     I am on Page 21, the third full paragraph.
13     A     I see which paragraph. Yes.
14     Q     Does that refresh your recollection as to what she had
15           said to her son?
16     A     Yes.
17     Q     What did she say?
18     A     To call her when he knew something.
19     Q     Is it accurate to say at the time she was traveling in
20           her car, she was expecting another phone call from her
21           son. Is that right?
22     A     She asked him to call her back. I don't know what her
23           expectation was, if she expected she was going to get a
24           call when she was driving or not. It seemed reasonable
25           that someone would know that something would happen when

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             123
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 428 of 805 Document16CV1089
                                                                     80-21- 0423
 1           she was still driving the car.
 2     Q     Did the detective tell you anything about what she was
 3           doing with her phone at or around the time that the
 4           accident occurred?
 5     A     Yes.
 6     Q     What did she tell you?
 7     A     She told me she didn't have her phone, that she had
 8           given it to Detective Carr.
 9     Q     Why did she do that?
10     A     She wanted Detective Carr to find, I believe, Melanie's
11           number in it -- in the phone. But she wanted Detective
12           Carr to answer the phone, I believe, and, I believe, she
13           wanted her to look for a phone number. I am not sure
14           from my memory if Detective Carr stated that she was
15           looking for a number in the phone or if that was
16           Detective Lewandowski. But she had given the phone to
17           her and she was supposedly looking at the phone or
18           looking for a number.
19     Q     You have had a number of documents placed in front of
20           you for identification. I direct your attention to the
21           first one marked for identification as number nine. Can
22           you tell me what that document is?
23     A     It is a memorandum from Detective Lewandowski to Chief
24           of Police Edward Flynn dated October 11, 2015.
25     Q     Have you seen this document before?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             124
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 429 of 805 Document16CV1089
                                                                     80-21- 0424
 1     A     Yes.
 2     Q     Could you please give it a quick look-over and indicate
 3           whether it is appears to be a true and correct copy of
 4           the report it purports to be?
 5     A     Yes, it appears to be.
 6                             MR. PEDERSON:          I move this into
 7           evidence.
 8                             MR. MC GAVER:          No objection.
 9                             MR. KONRAD:            Admitted. Exhibit 9
10           is admitted.
11     Q     What is your understanding of why this document was
12           filed? What is the purpose of this document?
13     A     When a member is served, the proper term would be
14           "charges", they have an opportunity to submit a response
15           to those charges in writing.
16     Q     You are talking about the charge and specifications that
17           are provided to members after a determination has been
18           made that they may have committed a rule violation?
19     A     Yes.
20     Q     We have had those entered into evidence today, or at
21           least a portion of them. I direct your attention to
22           Document -- You will have to tell me. Oh, number six.
23           Do you have that in front of you?
24     A     Yes.
25     Q     Is that what you are talking about?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             125
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 430 of 805 Document16CV1089
                                                                     80-21- 0425
 1     A     Yes.
 2     Q     Is it correct to say that all the charges that are
 3           contained here today were not in front of her at that
 4           time? Is that right?
 5     A     Correct.
 6     Q     What was different?
 7     A     She was served with two or three charges that day.
 8     Q     Which one was she not charged with then that she is
 9           charged with here today in this packet?
10     A     It would be -- the common word we use of untruthfulness.
11           I don't know the exact wording of the charge. Integrity
12           charge.
13     Q     I direct your attention to the fourth page of this
14           document where it indicates "integrity".
15                             MS. MC KENZIE:         Document 6?
16                             MR. PEDERSON:          Yes.
17     Q     Is it correct to say that that page -- the three pages
18           relating to that charge were not present at that time?
19     A     Yes.
20     Q     Why is that?
21     A     That was not part -- the integrity charge was not part
22           of the charges at that time. It was determined later.
23     Q     That has nothing to do with you. You don't decide what
24           charges are issues.
25     A     Right.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             126
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 431 of 805 Document16CV1089
                                                                     80-21- 0426
 1     Q     I suppose another point of clarification, as far as
 2           differences, the memo in number nine is dated
 3           October 11, 2015. Is that right?
 4     A     Correct.
 5     Q     So for example, on Page 3 of Document 6 where it has
 6           the decision of Chief Flynn occurring December 15, 2015,
 7           those notations, obviously, wouldn't have been there.
 8           Is that a correct assumption?
 9     A     Correct.
10     Q     All right. So this is what she is responding to in this
11           memo that is marked number nine. Is that right?
12     A     Yes.
13     Q     Did you review this document?
14     A     Yes.
15     Q     Were her statements in this document consistent with the
16           interview that she gave you?
17     A     Some of them were.
18     Q     Are there any specific inconsistencies that you are
19           aware of?
20     A     I am not aware of a positive THC or marijuana test.
21           I was not --
22     Q     I want you to stop there and back up. What are you
23           referring to? What portion of this document?
24     A     I guess, that would be the -- I guess I would call it
25           the third full paragraph where it begins, "as Detective

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             127
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 432 of 805 Document16CV1089
                                                                     80-21- 0427
 1           Carr." In the paragraph, it says,
 2                       "the driver had a blood level of .06 and
 3           tested positive for THC." THC is the active ingredient,
 4           I believe, in marijuana.
 5     Q     What was the inconsistency there?
 6     A     I wasn't aware of a positive test for marijuana.
 7     Q     Any others?
 8                             THE WITNESS:           Can I review it?
 9                             MR. PEDERSON:          Yes, please.
10     A     In the second paragraph, it states,
11                       "this officer requested my help with the
12           filing of a felony case. Additionally, and most
13           importantly, to help her with the fear and stress she
14           was experiencing while working, due to an assault by a
15           co-worker."
16           I don't recall being informed during the interview that
17           she was helping with a filing of a felony case with her
18           and that she was responding at that time because she had
19           asked her to come. She indicated earlier in the night,
20           that she did not want to be there regarding the matter.
21           It wasn't that -- It was for something that was on-
22           going, was my impression, not to deal with fear and
23           stress she was experiencing.
24     Q     Was this made part of her file as a formal response to
25           charges?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             128
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 433 of 805 Document16CV1089
                                                                     80-21- 0428
 1     A     Yes.
 2     Q     This was forwarded to the chief?
 3     A     I believe so, yes.
 4     Q     I now direct your attention to Document No. 10 marked
 5           for identification. Are you familiar with this docu-
 6           ment?
 7     A     Yes.
 8     Q     What is this document?
 9     A     It is a memorandum that she filed dated November 12.
10           It is dated November 12. I believe she attached it to
11           her second Response to Charges. I am not fully certain
12           on that, but I think she attached it to her second
13           Response to Charges.
14     Q     Let's talk more about this document. What is it, to
15           your knowledge?
16     A     She is providing more information regarding the state-
17           ments of Sergeant Riley and her perception of those
18           statements and she is also addressing claims of whether
19           she was meeting her son or not.
20     Q     In here, does she level allegations of misconduct toward
21           specific department members?
22     A     Yes.
23     Q     Who does she level those allegations towards?
24     A     There is quite a few.
25     Q     Please indicate to the extent you are able.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             129
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 434 of 805 Document16CV1089
                                                                     80-21- 0429
 1     A     Lieutenant Hanley, Sergeant Riley, I believe -- I am not
 2           sure if it is acting Captain Sgrignuoli or Captain
 3           Sgrignuoli.
 4     Q     I direct your attention to the second page from the
 5           bottom, fifth paragraph up. Let me know when you are
 6           there. It starts, "Lieutenant Sean Hanley."
 7     A     Yes.
 8     Q     I'll read that.
 9                       "Lieutenant Sean Hanley also lied about the
10           phone call contents that I made to him the night of the
11           accident."
12           Did I read that correctly?
13     A     Yes.
14     Q     Was this made part of the investigative file?
15     A     Yes.
16                             MR. PEDERSON:          I move that into
17           evidence, please.
18                             MR. MC GAVER:          No objection.
19                             MR. KONRAD:            It is admitted.
20           BY MR. Pederson:
21     Q     Finally, I direct your attention to Document No. 11
22           marked for identification. Are you familiar with this
23           document?
24     A     Yes.
25     Q     What is this?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             130
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 435 of 805 Document16CV1089
                                                                     80-21- 0430
 1     A     I believe this is her second Response to Charges that
 2           she submitted.
 3     Q     Is this another response she was provided when she was
 4           provided the integrity charge?
 5     A     That is what my understanding of what it was for, yes.
 6     Q     Directing your attention to Document No. 6, before, I
 7           had indicated that starting with Page 3, for three
 8           pages, that was not present at that time. She
 9           resubmitted this and, then, that charge was there?
10           Is that the difference for this one?
11     A     Can you re-ask that?
12     Q     You previously testified that with her prior -- her
13           first response, the integrity document, the documents
14           related to the integrity charges weren't there. Right?
15     A     Yes.
16     Q     As they appear today in Document No. 6. Right?
17     A     Yes.
18     Q     So this memo is a response to the portions that relate
19           to integrity. Is that correct?
20                             MS. WILSON:            Can you refer to the
21           number? The number? You are saying "this document".
22           I got all these documents.
23                             MR. PEDERSON:           Sure. I am
24           referring to Document No. 6, which is the charge and
25           specifications, and Pages 4, 5 and 6.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             131
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 436 of 805 Document16CV1089
                                                                     80-21- 0431
 1     Q     Is it accurate to say, Sergeant, that Pages 4, 5 and 6
 2           of Document 6 relate to the integrity charge?
 3     A     Yes.
 4     Q     And that these are the pages that were not present when
 5           she filed her first response memo?
 6     A     Yes.
 7     Q     And with the second response memo dated November 27,
 8           Document 11, this is the document when she was provided
 9           Pages 4, 5, and 6, Document 6. Right?
10     A     Just to clarify, I wasn't present when she was provided
11           those charges.
12                             MR. PEDERSON:          Maybe that is only
13           clear to me. I try to make it as clear as possible, but
14           let's proceed.
15     Q     Did you review this document?
16     A     Yes.
17     Q     All right. In this document, does she raise any new
18           issues or anything that was concerning your investiga-
19           tion?
20                             THE WITNESS:           May I review it?
21                             MR. PEDERSON:          Yes, please.
22     A     Yes, there is a line.
23     Q     Go ahead. What jumps out at you?
24     A     Page 2, second-to-the-last paragraph.
25                       "Additionally, Officer Melanie Beasley needed

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             132
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 437 of 805 Document16CV1089
                                                                     80-21- 0432
 1           my assistance on reports regarding a RES on the date of
 2           the accident as I stated in my PI-21, but that too was
 3           never investigated."
 4     Q     What is concerning about that statement?
 5     A     I don't believe she indicated in her PI-21 that she was
 6           assisting Officer Beasley with an RES report.
 7     Q     Anything else?
 8     A     No.
 9     Q     I would direct your attention to the next page, the
10           second-to-the-last page of this document, Document 11,
11           where she makes some statements about you. Do you see
12           that?
13     A     Yes.
14     Q     In here, she makes a number of statements regarding your
15           history of who you work for. Do you see all of this?
16     A     Yes.
17     Q     I will direct your attention to the second-to-the-last
18           paragraph in here. It starts, "it should also."
19           Do you see that?
20     A     Yes.
21     Q                   "It should also be noted that the acts of
22           Sergeant Adam Zieger, Sergeant Roberta Klien constitute
23           misconduct in public office and guilty of a class I and
24           H felony."
25           Do you see that?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             133
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 438 of 805 Document16CV1089
                                                                     80-21- 0433
 1     A     Yes.
 2     Q     Did I read that correctly?
 3     A     Yes.
 4     Q     Did that cause you to -- provoke you to have any sort of
 5           response to what she stated there?
 6     A     As far as the investigation goes, no.
 7     Q     Do you know what she is referring to there?
 8     A     I am sorry?
 9     Q     Do you know what she is referring to when she says you
10           committed misconduct, what allegations she is making?
11     A     I assume the ones that she laid out beforehand.
12     Q     Can you summarize your understanding of what the allega-
13           tions are there?
14     A     That during portions of the PI-21, I deduced an officer
15           to admit the acts of violations of an officer's lawful
16           conduct.
17     Q     Have you ever been investigated for any misconduct in
18           relation to your investigation in this matter?
19     A     I don't know.
20     Q     Not to your knowledge, I guess. Right?
21     A     No.
22     Q     Is there anywhere in this document where she denies
23           having been on her way to her son?
24     A     It is a few pages in. I am not sure. I would have to
25           review it.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             134
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 439 of 805 Document16CV1089
                                                                     80-21- 0434
 1     Q     Is it fair to say that the majority of this document is
 2           criticizing the investigation that was conducted and
 3           calling its -- well, the integrity of the investigation
 4           itself into question? Is that right?
 5     A     Yes.
 6     Q     When you received this, don't you have a responsibility
 7           to review it and determine if any follow-up investiga-
 8           tion is necessary due to issues that might be raised in
 9           it? Is that part of your job?
10     A     That is typically what is done with a typical Response
11           to Charges.
12     Q     Was there anything specific in here that you needed to
13           do to continue the investigation?
14     A     I believe I obtained -- after this, I think I obtained
15           a memorandum from the medical section.
16     Q     Do you recall what the memo was regarding?
17     A     I believe it was just the initial memorandum that a
18           sergeant filed indicating that she was injured.
19     Q     Nothing else. Am I right?
20                             THE WITNESS:           I need one more
21           second, please.
22                             MR. PEDERSON:          Maybe there is a
23           simple way I can ask this question.
24     Q     Is there anything contained, to your knowledge, in
25           Document No. 11 that fundamentally changed the nature of

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             135
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 440 of 805 Document16CV1089
                                                                     80-21- 0435
 1           the investigation or required any sort of significant
 2           work on you to address new issues raised?
 3     A     I don't believe from that document, no.
 4                             MR. KONRAD:            Counsel, it is now
 5           l2:00, noon.
 6                             MR. PEDERSON:          I am actually going
 7           to be wrapping up very quickly. I have one more area
 8           that I know off the top of my head. It won't take long,
 9           so I would prefer to continue.
10                             MR. KONRAD:            What is "rather
11           quickly"?
12                             MR. PEDERSON:          Ten minutes.
13                             MR. KONRAD:            All right.
14           (Discussion off the record)
15           BY MR. PEDERSON:
16     Q     I just want to talk about Juanita Carr. Did you inter-
17           view her?
18     A     Yes.
19     Q     What did you discuss with her?
20     A     I discussed what happened with the decision to go try
21           to make a gun recovery and where they were going before
22           they were involved in the accident and the accident
23           itself.
24     Q     What did she tell you regarding what started this whole
25           thing?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             136
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 441 of 805 Document16CV1089
                                                                     80-21- 0436
 1     A     She didn't recall whether she was instructed to do this,
 2           the follow-up, or she thought to do it on her own and
 3           that she decided to take -- or to be accompanied by
 4           Detective Lewandowski and Detective Lewandowski told her
 5           that she had a matter at District 5 she needed to take
 6           care of and they were going there first before going to
 7           do the follow-up.
 8     Q     What happened next?
 9     A     She said she wanted to do the follow-up. She wanted to
10           leave and go home. Those weren't her exact words, but
11           she said she wanted to leave on time or something to
12           that effect. And that she -- they were traveling on
13           North Avenue. At some point after Sherman Boulevard
14           before 35th Street, there was something going on on the
15           side of the road which may involve prostitution and that
16           the emergency lights were activated on the squad.
17     Q     Why was that?
18     A     I would have to look and see what her exact response to
19           that was, but it had to do with the vehicle on the side
20           of the road.
21     Q     Did she tell you what happened next?
22     A     That they continued and that she was not sure if the
23           emergency lights were still on and that they got into
24           the accident.
25     Q     Did she tell you what she, herself, was doing at the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             137
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 442 of 805 Document16CV1089
                                                                     80-21- 0437
 1           time the accident occurred?
 2     A     She did. It had to do with Detective Lewandowski's
 3           operating her phone. I don't remember if she was
 4           looking to get a number out of the phone or if she was
 5           trying to -- waiting for a call to answer. From my
 6           memory, I believe, it was she was looking for a number
 7           in the phone.
 8                             MS. MC KENZIE:        On whose phone?
 9                             THE WITNESS:          Detective
10           Lewandowski's phone.
11           BY MR. Pederson:
12     Q     So you are not sure exactly whether she was looking for
13           a number or not, but you know for sure that she had
14           Detective Lewandowski's phone for some purpose.
15     A     Yes.
16                             MR. PEDERSON:          That is all I have on
17           direct.
18                             MR. KONRAD:            Do the commissioners
19           have any questions?
20                             MS. MC KENZIE:         No.
21                             MS. WILSON:            I may have missed
22           something. When two people are riding in a squad car
23           and they are not assigned different assignments,
24           they go to one and go to another one, do they?
25                             THE WITNESS:          That could be a

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             138
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 443 of 805 Document16CV1089
                                                                     80-21- 0438
 1           complicated answer depending on the situation, but I
 2           don't think it would apply to this situation.
 3                             MS. WILSON:            The lights. When you
 4           turn on the lights, my understanding is the light was
 5           turned on to keep another car from hitting the squad
 6           car. Is that what we said? How fast -- I guess in
 7           your estimation, could you get a light on to keep some-
 8           body from hitting you, because it seems to me if some-
 9           body is coming that way, them lights must move real fast
10           and the person must respond real fast.
11                             THE WITNESS:          Commissioner, if I
12           felt the vehicle was going to probably hit me, I don't
13           think I would react and turn the lights on. I would
14           probably hit my brakes. But if you actually were
15           reacting to turn the lights on, it is physical. It's
16           just reaching -- I believe the center console would be
17           somewhere maybe a few inches away from the knee area.
18           You could just reach down and you would just have to
19           literally flip that toggle switch all the way over, if
20           someone was choosing to do that.
21                             MR. KONRAD:            All right. That
22           completes the morning session. We will reconvene in
23           Room 301B.
24                             MS. WILSON:            "A".
25                             MR. KONRAD:            "A". Excuse me.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             139
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 444 of 805 Document16CV1089
                                                                     80-21- 0439
 1           It's at the end of this hallway. We will reconvene at
 2           1:10. Does that give you enough time?
 3                             MR. PEDERSON:          I assume we will
 4           reconvene with the witness back on the stand?
 5                             MR. KONRAD:            Yes.
 6           (Lunch break was taken)
 7                             MR. KONRAD:            All right. We are
 8           ready to proceed with our afternoon session.
 9                             Mr. Pederson, do you have any more
10           witnesses?
11                             MR. PEDERSON:          I do not.
12                             MR. MC GAVER:          I have not been able
13           to cross-examine this witness.
14                             MR. KONRAD:            Sorry. You are still
15           under oath.
16           CROSS-EXAMINATION BY MR. MC GAVER:
17     Q     Sergeant, how many years of experience do you have
18           leading investigations?
19     A     I have been conducting investigations ever since I have
20           been trained as a police officer.
21     Q     How much training have you received in conducting
22           interviews?
23     A     I don't remember specifically. I am sure there is
24           training at the academy.
25     Q     After the academy?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             140
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 445 of 805 Document16CV1089
                                                                     80-21- 0440
 1     A     I am sure there's been -- I'm sure there's been in-
 2           service training on it, but a specific recollection of
 3           what that was -- and for the academy, I had formal
 4           schooling which included an interview class for criminal
 5           investigation -- interrogation.
 6     Q     Have you ever held the rank of detective?
 7     A     No.
 8     Q     You testified a little bit about the CAD reports in
 9           this case. Just a couple of questions about that.
10           Every time any officer leaves a police station, is
11           that supposed to be reported on a CAD entry somewhere?
12     A     No.
13     Q     Can you give me an example of a time where that wouldn't
14           be required to be reported?
15     A     As an example, for an officer on patrol looking for
16           maybe a contact, driving around looking for some --
17           trying to find, you know, an investigation or something
18           to do, it is not a designated assignment, it wouldn't
19           have a CAD generated for that.
20     Q     But if you are an officer going to a specific location
21           for a specific reason, you should probably have that
22           reported on a CAD entry. Is that fair?
23     A     It could or could not. An officer could be going to a
24           house for some sort of follow-up on what they were going
25           to do, but they are going to keep themselves available

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             141
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 446 of 805 Document16CV1089
                                                                     80-21- 0441
 1           until they get there and they may not put themselves
 2           until they get there and they may not tell the dis-
 3           patcher where they are headed. They might, say, remain
 4           available for in-service.
 5     Q     In the course of your investigation, are you aware of
 6           any Tactical Enforcement or TEU officers who were on the
 7           scene of the accident, even though there is no entry
 8           reported in CAD records?
 9     A     I am not sure one way or another.
10     Q     You came into this investigation a little bit after
11           it happened. In fact, ten days -- is that roughly
12           correct -- after the accident occurred, you started your
13           investigation?
14     A     I believe it was one of the last days of January.
15           January 28 seems to stand out to me.
16     Q     So you didn't have the opportunity to interview any
17           witnesses on the scene. Correct?
18     A     At the actual scene of the accident?
19     Q     Correct.
20     A     No.
21     Q     You interviewed one citizen witness, Jasmine Hernandez
22           after the fact. Why only her?
23     A     That is not the only person I interviewed.
24     Q     Citizen witness.
25     A     That is not the only citizen I interviewed.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             142
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 447 of 805 Document16CV1089
                                                                     80-21- 0442
 1     Q     Who else did you interview?
 2     A     Should be -- There was another subject that partially
 3           identified themselves. I believe, instead of providing
 4           her first name, she provided her middle name, Yvette.
 5           Then there were two male subjects. I believe her first
 6           name or last name was Kadima. Kadima with a "K". And I
 7           don't remember the other subject's name.
 8     Q     You interviewed detective Carr as part of the investi-
 9           gation. Correct?
10     A     Yes.
11     Q     And you didn't interview detective Carr until April 14,
12           2015. Is that right?
13     A     I am not sure that is the exact date, but I wouldn't
14           dispute that that is the date.
15     Q     85 days after the accident?
16     A     Is that 85?
17     Q     Do you trust my math?
18     A     If that is 85 days.
19     Q     Same question with regard to Shannon Lewandowski. I
20           believe -- correct me if I'm wrong -- that you inter-
21           viewed her on April 14 as well.
22     A     I wouldn't dispute that that is the correct date.
23     Q     Jordan Lewandowski, you interviewed him. Correct?
24     A     Yes.
25     Q     That occurred on June 11, 2015?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             143
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 448 of 805 Document16CV1089
                                                                     80-21- 0443
 1     A     Correct.
 2     Q     143 days later?
 3     A     If your math is right.
 4     Q     I hope so. Otherwise, I will look like a fool.
 5           June 12, Sergeant Smith, did you interview him?
 6     A     Yes.
 7     Q     On June 12?
 8     A     I don't remember -- the exact date, but June sounds
 9           appropriate.
10     Q     144 days after, if my math is correct? Would you
11           dispute that?
12     A     No.
13     Q     Then you completed -- I will skip ahead a little bit.
14           You completed your memo -- or at least it is dated
15           September 9, 2015. Is that right?
16     A     Yes.
17     Q     That is 233 days, if my math is right, after the acci-
18           dent. Correct?
19     A     Sure.
20     Q     While you were conducting interviews with officers who
21           reported to the accident scene, did anyone give you any
22           observations about how Shannon Lewandowski was acting?
23     A     Yes.
24     Q     Do you remember what Officer Boehlke said about Shannon
25           Lewandowski?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             144
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 449 of 805 Document16CV1089
                                                                     80-21- 0444
 1     A     I don't remember what he specifically said --
 2                             MR. MC GAVER:          For the record, it's
 3           B-o-e-h-l-k-e.
 4     A     -- about her actions. Correct.
 5     Q     Correct. About how she was acting, what he observed
 6           about Shannon Lewandowski. I will direct you to your
 7           report. Do you still have it in front of you?
 8     A     Yes.
 9     Q     That is Exhibit No. 8. I will direct you to Page 12 of
10           22, the second full paragraph.
11                             THE WITNESS:           Can you give me the
12           page number?
13                             MR. MC GAVER:          12 of 22. Let me
14           know when you are there.
15                             THE WITNESS:           Okay.
16                             MR. MC GAVER:          Second full
17           paragraph, the last full sentence starts with "Officer
18           Boehlke described." If you could read that sentence
19           and let me know when you are finished.
20                             THE WITNESS:           "Officer Boehlke --"
21           I will read it to myself.
22     Q     Does it refresh your memory as to what he said about
23           what he observed about Shannon Lewandowski?
24     A     I read the wrong paragraph.
25                             MR. MC GAVER:          Let me know when you

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             145
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 450 of 805 Document16CV1089
                                                                     80-21- 0445
 1           are ready.
 2                             THE WITNESS:           Yes.
 3     Q     So Officer Boehlke describes Shannon Lewandowski as
 4           being what?
 5     A     "Distraught, very 'worri-some' and slightly agitated."
 6     Q     Do you have any recollection of Officer Kuspa making
 7           observations to you about Shannon's condition, what he
 8           observed about Shannon's condition?
 9     A     I don't have an independent memory of it.
10                             MR. MC GAVER:          I direct you to the
11           last paragraph, the sentence starting with "Officer
12           Kuspa described." Let me know when you are there. I
13           will read it for you.
14                       "Officer Kuspa described the detective had
15           an apparent leg injury, was very incoherent, and kept
16           saying, 'Go get my son.'"
17           Did I read it correctly?
18     A     Yes.
19     Q     Is that your recollection of what Kuspa told you?
20     A     I don't have an independent memory of it, but.
21     Q     Do you have any reason to dispute it?
22     A     No.
23     Q     Go ahead, if you would, to Page 14 of 22. Did you
24           interview Officer Deb Stacey in connection with this
25           investigation?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             146
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 451 of 805 Document16CV1089
                                                                     80-21- 0446
 1     A     Yes.
 2     Q     Second-to-the-last paragraph on Page 14 of 22. Do you
 3           see what I am looking at?
 4     A     Yes.
 5     Q     Second-to-the-last sentence there, it starts with
 6                       "Detective Lewandowski 'wasn't making any
 7           sense' and told us to go get her son."
 8           Did I read that correctly?
 9     A     Yes.
10     Q     Any reason to dispute that is what Deb Stacey told you?
11     A     No.
12                             MR. MC GAVER:          Page 15 of 22. Let
13           me know when you are there.
14                             THE WITNESS:           I am there.
15     Q     Last paragraph. Start of a new sentence.
16                       "Officer Vollrath acknowledged there was
17           discussion that he -- next page -- heard amongst
18           officers related to going to meet her son, but none
19           of the statements were from Detective Lewandowski."
20           Did you interview Vollrath in connection with the
21           investigation?
22     A     Yes.
23     Q     Do you have any quarrel with that being what he told
24           you?
25     A     No.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             147
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 452 of 805 Document16CV1089
                                                                     80-21- 0447
 1     Q     Go to -- page over to 13 of 22. I think you are going
 2           backward now. Did you interview then-Officer, now-
 3           detective Melanie Beasley in connection with the
 4           investigation?
 5     A     Yes.
 6     Q     Do you remember whether Melanie Beasley told you
 7           anything about Shannon Lewandowski -- a conversation
 8           that she wanted to have -- "she" being Melanie, wanted
 9           to have with Shannon Lewandowski about finishing
10           reports?
11     A     Yes.
12     Q     What do you remember about that?
13     A     I remember that she stated that she wanted to talk to
14           Detective Lewandowski about several things and one of
15           them included a report that she was working on.
16     Q     Did she give any more details about what the report was
17           or what she wanted help with?
18     A     Not that I remember, no.
19     Q     Did you ask her?
20     A     I may have. I don't know.
21     Q     Did you interview -- Obviously, you testified that you
22           interviewed Detective Lewandowski in connection with the
23           incident. Correct?
24     A     Yes.
25     Q     What, if anything, did Detective Lewandowski explain to

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             148
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 453 of 805 Document16CV1089
                                                                     80-21- 0448
 1           you as to why Jordan would hand a business card to an
 2           officer who is pulling him over?
 3     A     That we didn't discuss that.
 4     Q     What about phone calls she would -- what about phone
 5           calls that she would -- would have instructed Jordan
 6           Lewandowski to make to her in the event that he was
 7           pulled over by a police officer?
 8     A     Which statements -- Could you repeat the question?
 9     Q     Did Shannon, in her interview with you, explain any
10           rationale or reasoning behind wanting her son to call
11           her if he was pulled over by police?
12     A     She said that -- I don't know if I remember it as a
13           "rationale."
14     Q     What did she say?
15     A     She said that he gets pulled over quite frequently and
16           she is worried about his safety.
17                             MS. MC KENZIE:         That is what she
18           said to you in the interview?
19                             THE WITNESS:          Yes.
20           BY MR. MC GAVER:
21     Q     In your interview with Detective Lewandowski, I am going
22           to ask you to assume her explanation of why she flipped
23           the toggle switch on her car and put her emergency
24           lights on as true. Do you remember the explanation that
25           she gave you for that?

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             149
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 454 of 805 Document16CV1089
                                                                     80-21- 0449
 1     A     Yes.
 2     Q     If you assume that explanation were to be true, do you
 3           have an opinion as to whether that would violate an
 4           approved reason why emergency lights should be used?
 5     A     An opinion?
 6     Q     Yes. What is your take on it?
 7     A     My opinion is that the lights of an authorized emergency
 8           vehicle can be activated when responding to an emergency
 9           and there is a slew of things as far as delivering
10           organs and assisting with that kind of thing as well
11           as --
12     Q     Observing a traffic hazard in the middle of the road?
13     A     I would agree if you were -- the lights would certainly
14           be an appropriate use if you were blocking traffic for a
15           traffic hazard.
16     Q     There's been testimony earlier today about the squad
17           lights being activated around 36th Street. Do you
18           remember either hearing that or saying it?
19     A     I said near 36th Street.
20     Q     That is one block away from 35th Street, obviously.
21           Correct?
22     A     35th Street to 36th Street is certainly one block, yes.
23           I don't remember if there was an elaboration as to what
24           side of 36th Street, but 35th Street to 36th Street is
25           about one block.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             150
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 455 of 805 Document16CV1089
                                                                     80-21- 0450
 1     Q     There is no quarrel that the accident occurred at the
 2           intersection of 35th and North. Right?
 3     A     No.
 4     Q     Okay. Did you ever find out over the course of your
 5           investigation whether Shannon Lewandowski was uncon-
 6           scious at any time?
 7     A     It was reported to me that she was.
 8     Q     Do you remember who reported it?
 9     A     I believe she did. I believe it may have been reported
10           to an officer of court administration who filed a
11           supplementary report and it may have been included in
12           there as well, but I am not for certain. I believe
13           Detective Lewandowski said she was informed that she had
14           lost consciousness.
15     Q     Do you know who told Lewandowski that she went
16           unconscious?
17     A     I don't remember.
18     Q     What about detective Carr? Do you know whether she
19           ever lost consciousness?
20     A     I don't remember her saying or ever reporting that she
21           lost consciousness.
22     Q     Did Detective Lewandowski ever report to you in the
23           process of you interviewing her that she had a hard
24           time articulating herself because of the nature of her
25           injury?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             151
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 456 of 805 Document16CV1089
                                                                     80-21- 0451
 1     A     Yes.
 2     Q     What about having issues with short-term memory?
 3     A     Yes.
 4     Q     Did you notice any slurred speech or -- slurred speech
 5           in your interview with Lewandowski?
 6     A     No.
 7     Q     Did she indicate that she was having problems with
 8           slurred speech?
 9     A     I don't remember if that was one of the things she said
10           or not.
11     Q     Earlier today, there was testimony about then-officer,
12           now-detective Melanie Beasley having an incident or a
13           problem with a Tactical Enforcement officer. Do you
14           have any independent knowledge of that investigation,
15           if one existed?
16     A     I think so.
17     Q     What do you know about it?
18     A     I know that the Special Investigation Section had an
19           investigation for that.
20     Q     Were you involved in the investigation?
21     A     Yes.
22     Q     What was your role?
23     A     I was interviewed briefly once.
24     Q     What was the topic of the discussion in your interview?
25     A     If I received a phone call from a sergeant at a

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             152
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 457 of 805 Document16CV1089
                                                                     80-21- 0452
 1           district.
 2     Q     Can you elaborate? I don't understand.
 3     A     They wanted to confirm that I received a phone call from
 4           a sergeant at District 5, being Sergeant Gawin.
 5     Q     Regarding what?
 6     A     Well, there was -- it was regarding then-Officer Beasley
 7           coming and talking to her after at a hearing that day at
 8           court.
 9     Q     Do you have any knowledge what that hearing would have
10           been about?
11     A     I believe it was regarding a restraining order.
12     Q     Do you have any independent knowledge about a restrain-
13           ing order that affected Officer Beasley being served
14           upon the District 5 police station?
15     A     I have no idea what you are asking.
16     Q     Do you know whether a restraining order was ever served
17           on any officer at District 5 regarding the Melanie
18           Beasley situation?
19     A     I am aware that I believe someone was served with a
20           restraining order, but I wouldn't have received that
21           information.
22                             MR. KONRAD:            Could we clarify?
23           Are we talking about some sort of confidential investi-
24           gation? By your answers, I see you are hesitating.
25                             THE WITNESS:          I believe it is --

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             153
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 458 of 805 Document16CV1089
                                                                     80-21- 0453
 1           there is still a pending investigation.
 2                             MR. MC GAVER:          I have not asked for
 3           the officer's name and I won't ask for the officer's
 4           name involved in it.
 5                             THE WITNESS:           I don't believe there
 6           is a pending criminal investigation.
 7           BY MR. MC GAVER:
 8     Q     Do you know whether that investigation is closed?
 9     A     I believe what you are referring to is the Special
10           Investigation Section investigation is closed, yes.
11                             MR. KONRAD:            If this is an
12           internal investigation, I don't think it is appropriate
13           for discussion.
14                             MR. MC GAVER:          That is fine. I have
15           nothing else.
16                             MR. PEDERSON:          Just a brief
17           redirect, if I may.
18                             MR. KONRAD:            Well, you have a
19           problem.
20                             MR. PEDERSON:          What's that?
21                             MR. KONRAD:            We don't want any
22           more discussion of that investigation.
23                             MR. PEDERSON:          I wasn't going to ask
24           about that.
25                             MR. KONRAD:            Then, you don't have

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             154
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 459 of 805 Document16CV1089
                                                                     80-21- 0454
 1           a problem.
 2                             MR. PEDERSON:           Thank you,
 3           Mr. Konrad.
 4                             I just want to quickly ask you about
 5           Jordan Lewandowski.
 6           REDIRECT EXAMINATION BY MR. PEDERSON:
 7     Q     This would be Detective Lewandowski's son. Am I right?
 8     A     Yes.
 9     Q     You indicated you interviewed him?
10     A     Yes.
11     Q     I believe you were asked some questions and you said you
12           didn't talk about that. What did you talk about with
13           Jordan?
14     A     Can you repeat that?
15     Q     What was the subject matter of your discussion with
16           Jordan Lewandowski?
17     A     The subject matter was the accident involving his mother
18           and his interaction with a police officer that night.
19     Q     Did you ask him whether or not he had a conversation
20           about his mom -- with his mom at that time?
21     A     Yes.
22     Q     What did he say?
23     A     He said he did have a short conversation with his mom.
24     Q     Did you ask him whether or not he had arranged with his
25           mother to have her come and pick him up -- or show up at

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             155
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 460 of 805 Document16CV1089
                                                                     80-21- 0455
 1           the scene, I should say?
 2     A     That was part of the discussion, yes.
 3     Q     What did he say?
 4     A     He said no.
 5     Q     Did he say anything else more specifically in relation
 6           to that?
 7     A     He said that he wouldn't ever put her in that position.
 8     Q     What position is that?
 9     A     To ask her to come meet him at a traffic stop.
10                             MR. PEDERSON:          That is all I have.
11                             MR. MC GAVER:          One question.
12           RECROSS-EXAMINATION BY MR. MC GAVER:
13     Q     The interview you conducted with Jordan, how was that
14           conducted?
15     A     Over the telephone.
16                             MR. MC GAVER:          That's it. Thank
17           you.
18                             MR. PEDERSON:          I am sorry. Can I
19           have a little leeway?
20                             MR. KONRAD:            Go ahead.
21           RE-REDIRECT EXAMINATION BY MR. PEDERSON:
22     Q     I want to talk about the timeline here. There were some
23           questions raised about how many days, how long it took.
24           Do you have an explanation as to why it took that long?
25     A     Yes. The interview and investigation, Detective

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             156
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 461 of 805 Document16CV1089
                                                                     80-21- 0456
 1           Lewandowski and detective Carr were -- had not returned
 2           to work. They were not coming to work. There was a
 3           little bit of difficulty -- I can't say for sure how
 4           long it was -- with me contacting one or both of them.
 5           And several of the interviews were interviews that were
 6           asked for me to complete after reviewing the status of
 7           the case with my current lieutenant.
 8     Q     How about the issue of the integrity charge coming later
 9           than the other two charges? Did that have any effect on
10           the timing?
11     A     That submission of the charge itself? It didn't affect
12           the timing of the investigation, the actual issuing of
13           the charge.
14     Q     Okay. Any other factors that caused the interviews --
15           the investigation to be extended, to your knowledge?
16     A     There is -- it is common we don't just look at one case,
17           we have several cases that we are working on at one
18           time. I work at night and I also respond to critical
19           incidents that occur in the city and I have additional
20           official responsibilities there on a daily basis.
21     Q     In terms of sequence, was it important to interview
22           anybody first or early on before you interviewed other
23           persons?
24     A     I tried to interview the witnesses that actually saw the
25           accident before the detectives.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             157
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 462 of 805 Document16CV1089
                                                                     80-21- 0457
 1     Q     Is there anyone you were reserving until after you spoke
 2           to the detectives?
 3     A     No.
 4     Q     Would it be accurate to say you couldn't begin to
 5           investigate an integrity charge until she provided an
 6           inconsistent statement to you? Is that right?
 7     A     Correct.
 8                             MR. PEDERSON:          That is all I have.
 9                             MR. MC GAVER:          Nothing further.
10                             MR. KONRAD:            Thank you.
11           (Witness excused)
12                             MR. PEDERSON:          The only housekeeping
13           matter is I need to move Exhibit 11 into evidence.
14                             MR. MC GAVER:          What is 11?
15                             MR. PEDERSON:          The third -- the
16           second Response to Charges.
17                             MR. MC GAVER:          No objection.
18                             MR. PEDERSON:          Other than that,
19           I think everything has been entered and with that,
20           the chief would rest his case.
21                             MR. KONRAD:            11 will be admitted.
22                             Mr. McGaver, do you have any witnesses?
23                             MR. MC GAVER:          I do. I call
24           Detective Juanita Carr.
25                             JUANITA CARR, having been first duly

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             158
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 463 of 805 Document16CV1089
                                                                     80-21- 0458
 1           sworn on oath to tell the truth, the whole truth, and
 2           nothing but the truth testified as follows:
 3                             MR. KONRAD:            She is sworn. You
 4           may proceed.
 5           DIRECT EXAMINATION BY MR. MC GAVER:
 6     Q     State your name for the record.
 7     A     My name is Juanita Carr.
 8     Q     You are a Milwaukee Police detective. Correct?
 9     A     Yes.
10     Q     What year did you start working for the Milwaukee Police
11           Department?
12     A     1996.
13     Q     What year were you promoted to detective?
14     A     2005.
15     Q     Where were you assigned on January 19, 2015?
16     A     I was assigned to the Criminal Investigation Bureau
17           working out of District 3.
18     Q     What hours did you work?
19     A     8:00 p.m. to 4:00 a.m.
20     Q     Did you work on January 19?
21     A     Yes.
22     Q     Did you have any contact with Lieutenant Sean Hanley
23           during that shift?
24     A     Yes.
25     Q     Who is Hanley in relation -- in professional relation-

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             159
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 464 of 805 Document16CV1089
                                                                     80-21- 0459
 1           ship to you, or who was he on January 19, 2015?
 2     A     One of the lieutenants out of the detective bureau.
 3     Q     Was he your supervisor?
 4     A     One of my supervisors.
 5     Q     Where did you have this first contact with Lieutenant
 6           Hanley?
 7     A     Where?
 8     Q     Where? Where did you meet with him?
 9     A     I believe at the hospital. Saint Joe's Hospital,
10           I believe.
11     Q     What did he tell you?
12     A     In regard to what?
13     Q     In that meeting. You met with him at Saint Joe's
14           Hospital. What were you talking about?
15     A     I don't recall exactly what our conversation was.
16           I was there investigating a shooting.
17     Q     Did he send you to a specific assignment at that time?
18     A     I am not understanding your question.
19     Q     What was the purpose of the conversation with Lieutenant
20           Hanley at St. Joseph's Hospital on January 19, 2015?
21           What did you guys talk about?
22     A     About the shooting and, then, recovering the weapon.
23     Q     What time did that conversation take place?
24     A     I don't recall the time.
25     Q     Can you tell me a little bit about the shooting you were

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             160
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 465 of 805 Document16CV1089
                                                                     80-21- 0460
 1           investigating?
 2     A     I believe it was a shooting where a male had shot
 3           himself.
 4     Q     Do you know any of the circumstances under which the
 5           male shot himself?
 6     A     No, I don't. I don't recall.
 7     Q     At any point in time, did you report to the 2700 block
 8           of 52nd Street?
 9     A     I don't know the exact time, but I know it would have
10           been right after leaving the hospital. That is the
11           location I believe the victim -- the male person who
12           shot himself, that is where he resided.
13     Q     What was the purpose of visiting that address?
14     A     I went there to try and recover the weapon that he used.
15     Q     Did you come into contact with anyone at that address?
16     A     No.
17     Q     What happened?
18     A     I didn't get an answer.
19     Q     Did you knock on the door?
20     A     Yes.
21     Q     Did you announce yourself as a member of the Milwaukee
22           Police Department?
23     A     No. No one answered, so I didn't respond to anything.
24     Q     Did Lieutenant Hanley at any point or anyone else for
25           that matter direct you to return to that address to

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             161
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 466 of 805 Document16CV1089
                                                                     80-21- 0461
 1           follow up with that investigation?
 2     A     Yes.
 3     Q     Who told you?
 4     A     I don't recall. It was one of the other supervisors out
 5           of the district.
 6     Q     It was not Lieutenant Hanley?
 7     A     No. I don't recall. I don't believe it was. I
 8           remember another supervisor at District 3 asking if I
 9           recovered the weapon and I told him no.
10     Q     Did you notice or believe there was any sense of urgency
11           to retrieve the gun used -- allegedly used in the shoot-
12           ing?
13     A     The urgency that I had noticed was after leaving the
14           hospital and that is when I went to try and recover
15           the weapon.
16     Q     Why was there some urgency?
17     A     So that I could make it to the house before the person
18           was released from the hospital. That would have been
19           the urgency.
20     Q     You were unsuccessful in locating the gun when you went
21           to the address. Fair?
22     A     Correct.
23     Q     Did you have any contact with Detective Lewandowski
24           during that shift?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             162
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 467 of 805 Document16CV1089
                                                                     80-21- 0462
 1     Q     Where did you first have contact with her?
 2     A     At District 3.
 3     Q     Approximately what time was that contact?
 4     A     I don't remember the time.
 5     Q     You make any plans to go anywhere with Detective
 6           Lewandowski?
 7     A     Yes.
 8     Q     What were those plans?
 9     A     I had plans to go back and check for the -- if I could
10           get inside the house to check for the gun that was used
11           in the incident and Detective Lewandowski said that she
12           had to go to District 3 to meet with another officer or
13           something, so we got in the car together so that we
14           could both handle both incidents or both locations.
15           She could go to District 5 and I could go to the
16           victim's location and see if I could recover the gun.
17     Q     Just to be clear, this would be the second attempt you
18           made to track down the gun at the location of the
19           shooting. Fair?
20     A     Yes.
21     Q     Did detective -- Did you notice Detective Lewandowski
22           take any phone calls before she got in the car with you?
23     A     I don't remember.
24     Q     Who drove the car?
25     A     She did.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             163
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 468 of 805 Document16CV1089
                                                                     80-21- 0463
 1     Q     Is there any reason why she was driving the car as
 2           opposed to you?
 3     A     No.
 4     Q     What, if anything, did Detective Lewandowski do with her
 5           phone when she got into the car?
 6     A     I don't know what she did with it immediately, but I
 7           know I did have her phone in my hand.
 8     Q     What was the purpose of you having Lewandowski's phone
 9           in your hand?
10     A     I was looking through her cell phone. I remember
11           looking through it.
12     Q     Prior to your departure from the District 5 police
13           department with Detective Lewandowski, did she tell
14           you anything about an incident with her son?
15     A     We never left District 5. We left out of District 3.
16                             MR. MC GAVER:          I apologize. You are
17           correct.
18                             MR. KONRAD:            The same question
19           except District 3?
20                             MR. MC GAVER:          Right.
21     Q     Did she mention her son at all?
22     A     When she passed me her phone, I remember her asking me
23           to look for his number so she could get in contact with
24           him.
25     Q     Did she explain to you why?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             164
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 469 of 805 Document16CV1089
                                                                     80-21- 0464
 1     A     I don't believe so.
 2     Q     What was your understanding of where you were planning
 3           on going immediately?
 4     A     Immediately?
 5     Q     Immediately. Where was the first stop?
 6     A     District 5.
 7     Q     And what was the purpose of you going to District 5?
 8     A     She was going to meet with another officer.
 9     Q     Who was the officer?
10     A     I didn't know at that time. I believe the young lady's
11           name is Melanie. I don't know her last name.
12     Q     Do you know anything about the purpose of Lewandowski's
13           planned meeting with Melanie?
14     A     No.
15     Q     To be clear, what was the plan after you departed from
16           District 5?
17     A     To go and pick up the gun, see if we could get inside
18           the house.
19     Q     How did Detective Lewandowski become involved in the
20           attempt to pick up the gun inside that house?
21     A     I told her that I was going to go and try and recover
22           the gun from that victim's residence, so she had to go
23           into District 5 and she was going to ride with me so we
24           could try and get inside the residence and recover the
25           gun.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             165
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 470 of 805 Document16CV1089
                                                                     80-21- 0465
 1     Q     As far as you know, did anyone order Detective
 2           Lewandowski to participate in that investigation?
 3     A     Not that I am aware of.
 4     Q     Prior to you approaching the intersection of 36th Street
 5           and North Avenue, did Detective Lewandowski receive any
 6           phone calls on her phone?
 7     A     No. I had her cell phone in my hand.
 8     Q     And it didn't ring?
 9     A     I don't believe so.
10     Q     As you approached the intersection of 36th Street and
11           North Avenue, what did you see?
12     A     I didn't see anything. I was looking down at her phone.
13           I just heard her say, "oh, N", some cuss word, but
14           before I could look as high up as the bottom of the
15           window on the passenger's side or the driver's side,
16           our car had been hit. I didn't know which direction we
17           were hit from.
18     Q     Prior to the collision --
19                             MS. MC KENZIE:         I'm sorry.
20                             She said, "oh, N"?
21                             THE WITNESS:           She said, "oh", just
22           "oh", and, then, she used a cuss word. I don't recall
23           which cuss word she used.
24                             MS. MC KENZIE:         Okay. Go ahead.
25           BY MR. MC GAVER:

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             166
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 471 of 805 Document16CV1089
                                                                     80-21- 0466
 1     Q     At any point prior to the collision, do you know whether
 2           Detective Lewandowski activated the squad lights?
 3     A     Yes. I believe that the lights were on.
 4     Q     Can you explain the circumstances under which she
 5           activated those lights?
 6     A     I can't explain it. I do know that there are -- during
 7           that time, there are a lot of prostitutes out in certain
 8           areas and a lot of times, people will activate the
 9           lights to let people know that, "hey; police are paying
10           attention to what you are doing, so you all stop doing
11           stuff like that," but I don't know why she specifically
12           may have activated the --
13     Q     Did Detective Lewandowski alter the manner in which she
14           was driving once the squad lights were activated?
15     A     No, I didn't notice anything different.
16     Q     Do you remember whether she activated the siren prior to
17           the collision?
18     A     I don't recall.
19     Q     Do you remember whether the siren was on at the time of
20           the collision?
21     A     No, I don't remember hearing the siren at all.
22     Q     Do you remember whether the lights were on -- the
23           emergency lights were on at the time of the collision?
24     A     I don't recall if they were on.
25     Q     Can you explain where the squad was impacted?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             167
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 472 of 805 Document16CV1089
                                                                     80-21- 0467
 1     A     We were struck from the front side of the vehicle on the
 2           passenger's side.
 3     Q     You were a passenger at that time?
 4     A     Yes.
 5     Q     What did the impact do, if anything, to Shannon
 6           Lewandowski's position in the car?
 7     A     She was actually on -- she was in the center of the
 8           driver and passenger's seat with her head laying back
 9           and her eyes were looking up toward the ceiling.
10     Q     Was she conscious?
11     A     She didn't look conscious, so I started screaming right
12           away.
13     Q     Did she respond to you?
14     A     Not initially.
15     Q     How long did it take for her to respond to you?
16     A     I don't recall.
17     Q     Do you know whether you lost consciousness at any point?
18     A     I don't think so.
19     Q     At any point, were you and/or -- were you removed from
20           the squad car?
21     A     Yes.
22     Q     How did that happen?
23     A     I believe there was a citizen that helped.
24     Q     At any point, did you witness whether Shannon
25           Lewandowski was removed from the squad car?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             168
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 473 of 805 Document16CV1089
                                                                     80-21- 0468
 1     A     I don't recall.
 2     Q     So you don't know --
 3     A     I believe she was, though.
 4     Q     Do you know how it happened?
 5     A     No, I can't recall.
 6     Q     Do you remember who the first responders -- the first
 7           emergency responder to the scene was?
 8     A     No.
 9     Q     Do you remember how long it took for emergency
10           responders to report to the scene?
11     A     No.
12     Q     Did you call 911?
13     A     No.
14     Q     Do you know who did?
15     A     No.
16     Q     Do you remember anything that you said to anyone
17           immediately following the collision?
18     A     No. I don't remember saying anything.
19     Q     Do you remember any officers reporting to the scene
20           while you were still on the scene?
21     A     Yes.
22     Q     Can you tell me who was there?
23     A     No.
24     Q     Do you remember speaking to any of the officers on
25           scene?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             169
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 474 of 805 Document16CV1089
                                                                     80-21- 0469
 1     A     No.
 2     Q     Do you remember -- did you witness Shannon Lewandowski
 3           say anything to any of the officers on scene?
 4     A     No. I was not near Shannon, so I don't know if she
 5           said anything or not. I can't recall hearing anything.
 6     Q     Did you tell anyone to contact next of kin or relatives?
 7     A     Excuse me?
 8     Q     Did you tell anyone to contact your relatives after the
 9           collision?
10     A     Yes. Someone did come to me and asked if there was
11           somebody that they could call. I can't remember who
12           that was.
13     Q     Do you know whether they got ahold of your relative?
14     A     Yes.
15     Q     How long were you on the scene after the accident?
16     A     It couldn't have been long, because I was taken off to
17           the hospital.
18     Q     In an ambulance?
19     A     Yes.
20     Q     Who rode with you in the ambulance? Did any members of
21           the police department ride with you in the ambulance?
22     A     I can't recall. I am sorry.
23     Q     Do you remember seeing Lieutenant Hanley at the scene of
24           the accident?
25     A     No.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             170
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 475 of 805 Document16CV1089
                                                                     80-21- 0470
 1     Q     Once you reported to the hospital, do you remember any
 2           officers speaking with you?
 3     A     There were officers there, yes.
 4     Q     Do you remember who?
 5     A     No.
 6     Q     Do you remember seeing Hanley at the hospital?
 7     A     Yes.
 8     Q     Did Lieutenant Hanley come speak to you at the hospital?
 9     A     Yes. I believe he came in the room and spoke.
10     Q     What did you say to Hanley at that time?
11     A     I don't know.
12     Q     Do you remember what he said to you?
13     A     No.
14     Q     Did you ever see Lieutenant Hanley speak with Detective
15           Lewandowski at the hospital?
16     A     No.
17     Q     Did Lieutenant Hanley enter your room at the hospital
18           with Shannon Lewandowski?
19     A     I don't remember.
20     Q     Did Shannon Lewandowski ever come into your room at the
21           hospital?
22     A     At the end of the night when she was leaving, I remember
23           her stopping by to check on me.
24     Q     Was Lieutenant Hanley with her?
25     A     I don't believe so.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             171
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 476 of 805 Document16CV1089
                                                                     80-21- 0471
 1     Q     What time were you discharged from the hospital?
 2     A     I don't remember.
 3     Q     Do you know who left with you?
 4     A     I had someone, one of my family members that was there.
 5     Q     Do you know your diagnosis when you were discharged from
 6           the hospital?
 7     A     No.
 8     Q     Did Lieutenant Hanley come to your house or visit you
 9           after the accident?
10     A     Yes.
11     Q     Do you know approximately how many days after the
12           accident he visited you at your house?
13     A     I know it wasn't -- it wasn't immediately. It was --
14           I don't remember how long it was, but I know it wasn't,
15           like, right away.
16     Q     What was the purpose of that visit?
17     A     I don't recall. I know he came, him and Lieutenant
18           Paul Lough came and interviewed me at my house, but I
19           don't remember which day that was.
20     Q     Were you given what is called a PI-21 form prior to that
21           conversation with Lieutenant Hanley?
22     A     No, I don't believe so.
23     Q     Do you know what a PI-21 form is?
24                             MR. PEDERSON:          I will object to this
25           line of questioning.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             172
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 477 of 805 Document16CV1089
                                                                     80-21- 0472
 1                             MR. KONRAD:            What is your
 2           objection?
 3                             MR. PEDERSON:          I am objecting to the
 4           line of questioning. He is asking if she was provided a
 5           PI-21 before interviewed by Lieutenant Hanley. I think
 6           that was -- you know, that issue was disposed of, I
 7           guess, obliquely by her own motion. I don't see how
 8           that is relevant.
 9                             MR. MC GAVER:             The motion that
10           was filed earlier in the case had to do with Shannon
11           Lewandowki. It had nothing to do with Juanita Carr.
12                             MR. KONRAD:            I think the testimony
13           is to elicit the nature of the visit, so go ahead.
14           BY MR. MC GAVER:
15     Q     Do you know what a PI-21 is?
16     A     Yes.
17     Q     What is it?
18     A     It is a form informing the member to contact PPD in
19           order to give a statement regarding a matter.
20     Q     PPD is now known as IAD?
21     A     Yes.
22     Q     Internal Affairs?
23     A     Yes.
24                             MS. WILSON:            Commissioner McKenzie
25           is new. I am old. You all are sliding acronyms around

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             173
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 478 of 805 Document16CV1089
                                                                     80-21- 0473
 1           here like nobody's business. You have to --
 2     Q     What does PPD stand for?
 3     A     I will call it IAD.
 4     Q     What does IAD stand for?
 5     A     Internal --
 6     Q     Affairs?
 7     A     Internal Affairs.
 8     Q     All right. PPD is Professional Performance Division if
 9           I am not mistaken?
10     A     Yes.
11     Q     Is it fair that IAD is now -- or PPD is now IAD?
12     A     Yes.
13     Q     Thank you. Did you ever return to work after the
14           accident?
15     A     Yes.
16     Q     How long were you off?
17     A     About eight, nine months.
18     Q     What kind of injuries did you suffer from the accident?
19     A     I had a concussion, a back -- back pain, neck pain,
20           wrist pain and headaches.
21     Q     Do you still have any of those issues?
22     A     Yes.
23     Q     Do you know who had the green light at the intersection
24           of 35th and North at the time just before the collision?
25     A     I believe Detective Lewandowski.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             174
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 479 of 805 Document16CV1089
                                                                     80-21- 0474
 1     Q     How do you know that?
 2     A     That is what I was told. I didn't see, so I didn't
 3           know.
 4     Q     How fast -- Do you have any idea how fast the squad
 5           that you were in was going at the time of the accident?
 6     A     No. We couldn't have been going fast because I was
 7           looking down at the phone that I had in my hand. It was
 8           Detective Lewandowski's. And if she would have been
 9           going fast, I wouldn't paid attention to what she was
10           doing. But I wasn't -- she was not doing anything that
11           startled me or that made me -- that I need to raise my
12           head up and look and see what she was doing.
13                             MR. MC GAVER:          Nothing further.
14                             MR. KONRAD:            Mr. Pederson?
15                             MR. PEDERSON:          Thank you,
16           Mr. Konrad.
17           CROSS-EXAMINATION BY MR. PEDERSON:
18     Q     I would like to start, detective, with your testimony
19           indicating that you had gone to the house to conduct
20           a search earlier in the evening. Do you recall the
21           testimony that I am referring to?
22     A     Yes.
23     Q     When you did that, did you go alone or were you with
24           anyone?
25     A     I was probably alone.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             175
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 480 of 805 Document16CV1089
                                                                     80-21- 0475
 1     Q     Is that consistent with department policy?
 2     A     To check for a gun?
 3     Q     Yes.
 4     A     I believe so.
 5     Q     So if I were to indicate to you that those -- typically,
 6           those searches are supposed to be conducted with more
 7           than one department member at a time, you would say you
 8           are not aware of that fact?
 9     A     No, I wouldn't say that. I am saying at that time, the
10           only person that was supposed to be at that residence
11           that I recall would have been his girlfriend or his wife
12           or a female that would have been there.
13     Q     How does that relate to whether or not you were going to
14           try to conduct the search alone or someone with you?
15           How did those two things connect? I don't understand.
16     A     I am not understanding your question.
17     Q     Maybe we are both misunderstanding each other. My
18           question to you was that you were at the house by
19           yourself. There was no other department member with
20           you at that house. Right?
21     A     Correct.
22     Q     And you knocked on the door and no one answered. Right?
23     A     Right.
24     Q     And my question to you was, at that time, let's say
25           someone did answer. Was it your intent to go into that

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             176
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 481 of 805 Document16CV1089
                                                                     80-21- 0476
 1           house alone to conduct -- to request to do a consent
 2           search and to conduct a search of the home?
 3     A     No, I'm sorry. No. Had I gotten an answer at the door,
 4           I would have called for another squad to respond there,
 5           but seeing that I didn't get an answer, I didn't have to
 6           call for anyone to come out. So the second time that --
 7           because Detective Lewandowski was going to ride with me,
 8           we would have been able to handle the search together.
 9     Q     So my follow-up question to you is, do you agree with me
10           that had you gone into the house alone and conducted the
11           search alone, that that would not have been consistent
12           with department policy?
13     A     I wouldn't have done that search alone.
14     Q     Very good. Did you write a report that you did that?
15     A     That I did what?
16     Q     That you went to the house, that you knocked on the door
17           and attempted to conduct a consent search, but no one
18           answered?
19     A     I would have put that in my report.
20     Q     So you did report that?
21     A     No. After the accident, I didn't file any report.
22     Q     So after you left the house, you went to District 3?
23     A     Correct.
24     Q     It is your testimony that while you were at District 3,
25           some supervisor instructed you to go back to the house

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             177
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 482 of 805 Document16CV1089
                                                                     80-21- 0477
 1           and try and conduct another search?
 2     A     There was a supervisor at District 3 that I remember
 3           asking if I had gotten the gun out of the house and I
 4           said no, but, then, Detective Lewandowski and I were
 5           going to go back -- we were going to back over to the
 6           house so I could check for the gun.
 7     Q     Did this supervisor you had the conversation with have
 8           knowledge that you had already attempted to conduct a
 9           consent search?
10                             MR. MC GAVER:           Objection. Calls
11           for speculation.
12                             MR. PEDERSON:          I can rephrase.
13     Q     Did you advise the supervisor that you had the conver-
14           sation with that you had already attempted to search the
15           house?
16     A     I don't remember if I actually advised the person, but
17           I do believe that -- I remember -- I remember, kind of,
18           saying that I had gone to the house and didn't recover
19           the gun out of there. They should have been aware.
20                             MS. MC KENZIE:         I am sorry. One
21           quick question because I think --
22                             Who sent you to the house originally the
23           first time?
24                             THE WITNESS:           That would have been
25           Lieutenant Hanley. But that is follow-up that we would

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             178
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 483 of 805 Document16CV1089
                                                                     80-21- 0478
 1           have done in the first place. Even if he wouldn't have
 2           said, "go to the house and check for the gun", it would
 3           have been done naturally.
 4           BY MR. PEDERSON:
 5     Q     Lieutenant Hanley -- it is your testimony Lieutenant
 6           Hanley gave you that directive while you were both at
 7           the hospital, though. Right?
 8     A     Yes. I think I remember him being at the hospital.
 9     Q     So when you were at District 3, it sounds to me what
10           you are saying that you have a conversation with the
11           supervisor. You don't recall who. You didn't
12           necessarily get a directive from that supervisor to go
13           again, but you decided on your own to do that because
14           that is what you do as a detective. Correct? Is that
15           your testimony?
16     A     You are confusing me.
17     Q     Let's take it in smaller pieces. You have testified
18           that you don't remember who the supervisor is that you
19           had a conversation with at District 3. Right?
20     A     Correct.
21     Q     And you are not sure if it was Hanley or not. Is that
22           true?
23     A     I don't believe it was Hanley. I believe it was another
24           supervisor from District 3 that was asking -- I am not
25           sure which supervisor that was. I don't believe it was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             179
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 484 of 805 Document16CV1089
                                                                     80-21- 0479
 1           Lieutenant Hanley.
 2     Q     How many supervisors do you have?
 3     A     There is a lot of lieutenants, but District 3, there
 4           was supervisors at District 3 in the detective bureau.
 5     Q     Let me limit it, then. How many supervisors, to your
 6           knowledge, who had knowledge of the investigation that
 7           you were conducting were present and there and working
 8           that night?
 9     A     I don't know.
10     Q     Do you recall having any interaction with Lieutenant
11           Hanley at District 3 that night at all?
12     A     I don't remember.
13     Q     So when you have this conversation with the supervisor,
14           whoever it was, did that supervisor give you an assign-
15           ment to go back to the house and search it again, or try
16           to search it again?
17     A     Yes, I believe so.
18     Q     I think you have already testified, but do you know
19           approximately what time that was?
20     A     No.
21     Q     How did it come to pass that Detective Lewandowski was
22           aware of your assignment?
23     A     We were actually sitting right next to each other and we
24           always talk about the assignments that we have or were
25           actually sent to and I told her that that is what I was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             180
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 485 of 805 Document16CV1089
                                                                     80-21- 0480
 1           going to go and do. I remember -- I think I remember
 2           discussing that the gun -- discussing the gun with her
 3           and rather than taking a squad out of service to go and
 4           do the search, Lewandowski was going to go with me.
 5     Q     So what happens next is you go outside and get ready to
 6           go, I assume. Is that right?
 7     A     Yes.
 8     Q     Was there much length of time between the time that you
 9           talked to the supervisor that you get in the car?
10     A     I don't remember.
11     Q     At some point, you are in the car and you are driving
12           away from District 3. Right?
13     A     Yes.
14     Q     At some point, you become aware that you are making this
15           quick run to whatever it is, to District 5 before you go
16           to the house. Is that right?
17     A     Yes.
18     Q     So when do you become aware that you are going to
19           District 5?
20     A     I don't remember, but I do know that the plan was to go
21           to District 5 so she could handle whatever was going on
22           at District 5 and, then, I was going to come back to the
23           house where the gun probably was on the way back,
24           because that was, like, a block away from District 3.
25           So we were going to make a circle out of it, I guess you

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             181
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 486 of 805 Document16CV1089
                                                                     80-21- 0481
 1           could say.
 2     Q     So this house was extremely close, the house that needed
 3           to have the search performed on it, or at least try to
 4           search. It was very close.
 5     A     Yes.
 6     Q     It would be a true statement, then, that before you left
 7           District 3, you knew you were going to District 5 first.
 8     A     I am not sure. I do know that we had -- that I had
 9           already checked for the gun and to go right back there,
10           I was -- I wanted to put a little time in there.
11                             MR. PEDERSON:          That is not my
12           question.
13     A     I believe we were probably going straight to District 5.
14           I am not real sure.
15     Q     But you would agree with me if the house is a block or
16           two away as you indicated, if you are going to go there
17           first when you left the district, you would have got
18           there right away, but you didn't.
19     A     Right.
20     Q     You were heading eastbound on North Avenue, so the
21           deduction there, the reasonable conclusion is that when
22           you got in the car with the detective, you knew at that
23           time, you were going to District 5 first. Right?
24     A     I knew once we were taking a left turn on North Avenue,
25           that we were going to District 5.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             182
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 487 of 805 Document16CV1089
                                                                     80-21- 0482
 1     Q     I think this is already in testimony. I want to make
 2           sure. The first time you went to the house, what was
 3           the police purpose?
 4     A     To the house where the gun was?
 5     Q     Yes.
 6     A     To recover the gun.
 7     Q     Okay. To ask for a consent search and see if you could
 8           find it. Is that right?
 9     A     Yes.
10     Q     Any other police purpose?
11     A     No.
12     Q     So when you are in the car, are you having any conver-
13           sation related to what she is going to District 5 for?
14     A     No.
15     Q     When you are in the car, it is about 2:00 a.m. Right?
16     A     Yes.
17     Q     And you are getting off at 4:00. Right?
18     A     Yes.
19     Q     If you get into the house and you find the gun, there is
20           going to be some work and some paperwork and it is going
21           to take some time. Right?
22     A     Yes.
23     Q     So given that set of facts, did you have any concerns
24           about how long this detour to District 5 was going to
25           take?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             183
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 488 of 805 Document16CV1089
                                                                     80-21- 0483
 1     A     No, I didn't. I didn't know, but I knew if there was
 2           work at my location, that I did have help.
 3     Q     So you didn't have any discussion with Detective
 4           Lewandowski about how long it might take or when you
 5           might expect to get back to the house or anything like
 6           that?
 7     A     No, I don't believe so.
 8     Q     Do you recall being interviewed by Sergeant Zieger in
 9           this matter?
10     A     Yes.
11     Q     Did you tell him about how you went to the house already
12           first?
13     A     I am sure I would have.
14     Q     When you have the phone in your hands, this is when you
15           have Detective Lewandowski's phone in your hands and you
16           are looking up the numbers, do you know why you are
17           doing that?
18     A     I was looking for her son's phone number.
19     Q     Did she tell you why, what she wanted to do?
20     A     I don't believe so.
21     Q     Was it the idea that you were going to call the number
22           for her? Is that what was going to happen, from your
23           understanding?
24     A     I don't remember.
25     Q     When the accident occurred, you had the phone in your

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             184
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 489 of 805 Document16CV1089
                                                                     80-21- 0484
 1           hands. Right?
 2     A     Yes.
 3     Q     What happened to the phone?
 4     A     I have no idea. That phone was the last thing on my
 5           mind at the time of the accident.
 6     Q     Sure. That is entirely reasonable. You didn't hang
 7           onto the phone to your knowledge, did you?
 8     A     I am sure I probably didn't.
 9     Q     But at that point, the phone is returned immediately to
10           Detective Lewandowski, isn't it?
11     A     I have no idea.
12     Q     You indicated that Lieutenant Hanley had come to your
13           house at some point to have a discussion with you. Do
14           you recall that testimony?
15     A     Yes.
16     Q     If I were to indicate to you that Lieutenant Hanley
17           reported that he went to your house on Wednesday,
18           January 21, 2015 at approximately 8:30 p.m., with
19           Lieutenant Paul Lowe, would you have any reason to
20           dispute that?
21     A     I don't know. If he would have come in, I am sure I
22           wouldn't have been interviewed at that time. I was
23           still suffering from a very bad concussion.
24     Q     So I need to understand your testimony. Are you saying
25           that that is not true, that can't be true?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             185
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 490 of 805 Document16CV1089
                                                                     80-21- 0485
 1     A     No, I am not saying that can't be true. I am saying
 2           that I don't know for sure. I don't remember if he
 3           did come a couple days -- I don't remember him coming
 4           a couple days after the accident.
 5     Q     But you have no specific facts or knowledge that you can
 6           point to to indicate that must be wrong. Is that true?
 7     A     Correct.
 8     Q     And if he reported in the same report that at that time
 9           that he had a conversation with you regarding your
10           recollection of the events that led up to the accident
11           and surrounding it, would that -- would you have any
12           reason to dispute that that was true or not true?
13     A     I don't remember discussing the accident with him at
14           that time. I really don't remember discussing the
15           accident with anyone for a few weeks of being home from
16           the hospital.
17                             MR. PEDERSON:          That is all I have.
18                             MR. KONRAD:            Commissioners with
19           any questions?
20                             MS. WILSON:            When you asked the
21           question about Lieutenant Hanley at the hospital, were
22           you talking about at the hospital about the shooting or
23           at the hospital that you were in the accident?
24                             MR. PEDERSON:          I was talking about
25           regarding the shooting. It is my understanding she

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             186
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 491 of 805 Document16CV1089
                                                                     80-21- 0486
 1           testified that she got that directive from Lieutenant
 2           Hanley while investigating the shooting investigation
 3           to go search the house.
 4                             MS. WILSON:            You may not know,
 5           but does anybody know how many lieutenants are on any
 6           given shift at any given time? Or nobody knows, just as
 7           many as we need?
 8                             MR. PEDERSON:          I believe there had
 9           been prior testimony that there was one other lieutenant
10           that was on duty at that time.
11                             MS. MC KENZIE:         Do you recall whether
12           or not you were working on the weekend shift?
13                             THE WITNESS:           On the weekend?
14                             MS. MC KENZIE:         The weekend shift
15           that you were working on?
16                             THE WITNESS:           I believe so. At
17           that time, we were working one weekend. Every third
18           weekend, we were off.
19                             MS. MC KENZIE:        Do you normally work
20           with Detective Lewandowski?
21                             THE WITNESS:          No. I normally work
22           by myself.
23                             MS. MC KENZIE:        So when you were given
24           the assignment by whoever your supervisor was at the
25           time to go retrieve the gun and you sat back down at

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             187
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 492 of 805 Document16CV1089
                                                                     80-21- 0487
 1           your desk, were you the person who initiates the
 2           discussion of, "let's go do this together"?
 3                             THE WITNESS:             I don't recall, but
 4           I know between the two of us, we would sit there and
 5           talk about our assignments and if there was something
 6           that needed to be done, you know, we would make sure
 7           that it got done.
 8                             MS. MC KENZIE:         My question is, do
 9           you work together often?
10                             THE WITNESS:           We don't ride in the
11           same car. We may end up at the same assignment, but we
12           are not, like, partnered in the same vehicle. But we --
13           Just as this young lady is sitting right next to me,
14           this is pretty much how Detective Lewandowski and I were
15           sitting in the assembly at District 3.
16                             MS. MC KENZIE:         I guess, outside of
17           this date, which is January 19, normally do you guys sit
18           together on weekends?
19                             THE WITNESS:          Yes.
20                             MS. MC KENZIE:        And so when you
21           initiated the discussion with Detective Lewandowski and
22           you said, "this is the assignment that I have," did you
23           say, "come with," or did she say to you, "I have some-
24           thing to do, I am going to go over" -- if you can.
25                             THE WITNESS:           I don't remember who

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             188
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 493 of 805 Document16CV1089
                                                                     80-21- 0488
 1           initiated that, you know, "you go with me, I go with
 2           you", but I do know that we both came to the conclusion
 3           that she had something that she needed to do and I had
 4           something that I needed to do, so I was actually trying
 5           to not call and have a squad meet me there. Since she
 6           was going to go out of the building, she could actually
 7           go and do the follow-up with me to see if we could both
 8           get inside of the house and once we got inside the
 9           house, we could both handle the follow-up, either --
10           you know.
11                             MS. MC KENZIE:         Was that her car that
12           you were in?
13                             THE WITNESS:           I don't believe that
14           car was assigned to anyone. I don't know what car she
15           is assigned.
16                             MS. MC KENZIE:         That is fine. I
17           guess my question was going to be, why is it that she
18           ended up driving and not you, if you can recall?
19                             THE WITNESS:           I don't know. She
20           probably had the keys. I don't know.
21                             MS. MC KENZIE:         Okay. When you are
22           in the car driving with her, it is my understanding from
23           your testimony that a supervisor, whoever the supervisor
24           was, told you to go retrieve the gun. Is that correct?
25                             THE WITNESS:          Yes.

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             189
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 494 of 805 Document16CV1089
                                                                     80-21- 0489
 1                             MS. MC KENZIE:        Were you under the
 2           impression that Detective Lewandowski had an assignment
 3           from a supervisor?
 4                             THE WITNESS:          No. I remember her
 5           saying that she was going to go to District 3 to meet
 6           with another officer. I don't know -- I didn't know at
 7           that time if a supervisor had sent her to District 3 or
 8           what. I just knew she was going to meet with another
 9           officer.
10                             MS. MC KENZIE:         I guess my question
11           is, did you, in some sense, feel like your assignment
12           was more of a priority than what she was doing?
13                             THE WITNESS:           No. I believe all
14           police work is equal.
15                             MS. WILSON:            And I want to follow
16           up on that. Do you believe that all police work is
17           equal or are you talking about this specific case?
18                             THE WITNESS:           No. I'm saying that
19           the way I respond, I respond to all of my assignments
20           with care, so I usually take as much care as possible
21           from one assignment to the next. I have to put myself
22           in the position. I have four children. Is this the way
23           I would want my children to be handled if a police
24           officer had to respond to one of their homes? So I
25           always -- I have a large family and I want it to be

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             190
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 495 of 805 Document16CV1089
                                                                     80-21- 0490
 1           taken care of -- I want people to be taken care of,
 2           so I do my job in the same way.
 3                             MS. WILSON:            "Care" is a wonderful
 4           word. "Equal" is a little bit -- Homicide is not equal
 5           with a robbery.
 6                             THE WITNESS:           The crime is not
 7           equal, but police work is.
 8                             MS. WILSON:            I got you.
 9                             MS. MC KENZIE:         You earlier testified
10           not knowing what you were diagnosed with. What were the
11           nature of your injuries?
12                             THE WITNESS:           I had been diagnosed
13           with a severe concussion. Generally, concussions are
14           gone within ten days, but I was still -- I am still
15           suffering from a concussion today. Part of the con-
16           cussion is the headaches that I still have. I have a
17           lot of instability where a person who is not under the
18           influence of alcohol or drugs -- I am not an alcohol or
19           drug user, but a person who is not under the influence
20           or alcohol or drugs can maintain their stability, walk
21           a straight line, stand on one foot without wobbling,
22           you know, doing different things. I couldn't do any of
23           that and it really makes you feel stupid when something
24           like that happens because you are supposed to be the
25           strong person. I had traumatic carpal tunnel in my left

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             191
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 496 of 805 Document16CV1089
                                                                     80-21- 0491
 1           wrist, low back pain, neck pain and upper back pain.
 2                             MS. MC KENZIE:         Are you currently
 3           working?
 4                             THE WITNESS:          I am working on
 5           limited duty status.
 6                             MS. MC KENZIE:        So you are still an
 7           employee of MPD?
 8                             THE WITNESS:          Yes.
 9                             MR. KONRAD:            When you responded to
10           2765 North 52nd Street, which was the location where the
11           gun was to be recovered, did you report your location to
12           the dispatch?
13                             THE WITNESS:           I don't recall.
14           Sometimes, detectives, and probably officers as well,
15           will leave the building, maybe knock on a door and if
16           you get a response or something, you may go over the air
17           at that point. Sometimes we are in a hurry and I know
18           we probably shouldn't be, but I don't recall thinking
19           that maybe I probably didn't, but had I gotten inside
20           the house, I would definitely have notified the dis-
21           patcher that put me out with a follow-up at that point.
22                             MR. KONRAD:            If you don't notify
23           the dispatcher before you get out of your squad and go
24           to the house, something happens, they have no way of
25           knowing where you are. Isn't that right?

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             192
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 497 of 805 Document16CV1089
                                                                     80-21- 0492
 1                             THE WITNESS:          I would assume that
 2           they are able to pinpoint our location through the cars,
 3           but I know that is not what actually -- I am not sure.
 4           I don't know if I would have gone out at that time with
 5           my location.
 6                             MR. KONRAD:            Thank you.
 7                             THE WITNESS:           You are welcome.
 8                             MR. MC GAVER:          A few questions on
 9           redirect.
10                             MR. KONRAD:            Go ahead.
11                             MR. MC GAVER:          Thank you.
12           REDIRECT EXAMINATION BY MR. MC GAVER:
13     Q     Was Shannon Lewandowski present for the conversation
14           that you had, you think, with Lieutenant Hanley at Saint
15           Joseph's Hospital?
16     A     No, I don't believe so.
17     Q     Was she present for the conversation that you had at
18           District 3 with an unknown supervisor?
19     A     I believe she was sitting at her desk. I am not sure.
20     Q     Did the supervisor order Lewandowski to participate in
21           the investigation?
22     A     No. She volunteered.
23     Q     Did she do that from time to time?
24     A     All the time.
25     Q     Before or during your squad ride on January 19, 2015

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             193
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 498 of 805 Document16CV1089
                                                                     80-21- 0493
 1           with Shannon Lewandowski, was there any talk of going to
 2           the UWM area?
 3     A     No.
 4                             MR. MC GAVER:          Thank you. Nothing
 5           further.
 6                             MS. WILSON:            I have a question.
 7           There was no conversation about UWM. Was there a con-
 8           versation about where you were going when you got in the
 9           car and left? Did she say, "let's go to a ball game"?
10           I mean, did you know where you were going?
11                             THE WITNESS:           I believe I knew that
12           we were probably going to go to District 5 first. If I
13           didn't know that, I was hoping that because I had just
14           gone to knock on the door at the victim's residence and
15           didn't get an answer, so I was trying to let a little
16           time lapse. I am sure that would have been the case.
17           But I don't remember if we had a conversation that we
18           were definitely going to District 5 first.
19                             MR. KONRAD:            No further questions
20           or examinations, thank you for testifying.
21                             MR. MC GAVER:          May the witness be
22           excused?
23                             MR. KONRAD:            Yes.
24           (Witness excused)
25                             MR. MC GAVER:          I call Jordan

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             194
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 499 of 805 Document16CV1089
                                                                     80-21- 0494
 1           Lewandowski to the stand.
 2                             JORDAN LEWANDOWSKI, having been first
 3           duly sworn on oath to tell the truth, the whole truth,
 4           and nothing but the truth testified as follows:
 5                             MR. KONRAD:            You are now sworn.
 6           DIRECT EXAMINATION BY MR. MC GAVER:
 7     Q     State your name and spell your last name for the record.
 8     A     Jordan Lewandowski. L-e-w-a-n-d-o-w-s-k-i.
 9     Q     Shannon Lewandowski is your mother. Correct?
10     A     Yes.
11     Q     You also have another brother?
12     A     Yes.
13     Q     What is his name?
14     A     Kasey Lewandowski.
15     Q     Where does he live?
16     A     San Diego, California.
17     Q     Was he involved in any of -- anything surrounding the
18           accident occurring January 19, 2015? Was he involved?
19     A     No.
20     Q     How old were you on January 19, 2015?
21     A     I was 19.
22     Q     How old are you now?
23     A     22.
24     Q     At any point, did you encounter a squad car?
25     A     Yes, I did.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             195
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 500 of 805 Document16CV1089
                                                                     80-21- 0495
 1     Q     Tell me how that happened.
 2     A     I was moving -- at the time, I was moving my car from
 3           the middle -- by a friend's driveway.
 4     Q     Why were you doing that?
 5     A     Because I would have got a parking ticket because my
 6           bumper was out on the sidewalk, so I was going to move
 7           it from one side of the street to the other.
 8     Q     Tell me about how it came to be that you encountered the
 9           squad car.
10     A     I was out with a few friends and I came back to the
11           house. We were drinking water. I told my friend
12           Michael that I was moving my car from one side of the
13           street to the other so I didn't get a ticket. So I
14           proceeded to move my car out of the driveway and since
15           the street is narrow on Maryland, I put my emergencies
16           on because there were three cars coming from my direc-
17           tion, so I let the two cars -- one car passed, another
18           car passed and a third car was sitting behind me and I
19           was waiting for it to go and, then, that is when I found
20           out it was a squad car with lights on and I assumed that
21           I was going to be pulled over.
22     Q     Have you been pulled over in the past?
23     A     Yes.
24     Q     Approximately how many times?
25     A     Approximately four.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             196
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 501 of 805 Document16CV1089
                                                                     80-21- 0496
 1     Q     Do you have a policy or procedure that you follow when
 2           you are pulled over by a squad that might be different
 3           from someone else?
 4     A     One thing I always do is I follow their directions to
 5           comply. I give them my ID and I give them my mother's
 6           business card.
 7     Q     Who told you to give the officer your mother's business
 8           card?
 9     A     My mother.
10     Q     Do you know why she wants you to give officers her
11           business card?
12     A     One thing that my mom told me when I first got my
13           driver's license was that when I am pulled over, being a
14           black male, that one of the most dangerous, one of the
15           most confusing or complicated issues with being pulled
16           over is that -- it is a complicated deal and the reason
17           why she told me to do that was to let the officers know
18           that I know my rights, and that is pretty much the
19           reason why.
20     Q     Do you have a practice of making any phone calls when
21           you are pulled over by the police?
22     A     I call my mom every time to tell her that I am getting
23           pulled over.
24     Q     Have you ever asked your mother to report to the scene
25           where you were pulled over by a police officer?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             197
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 502 of 805 Document16CV1089
                                                                     80-21- 0497
 1     A     Never.
 2     Q     Has she ever asked you to come to the scene where you
 3           are being pulled over by a police officer?
 4     A     Never.
 5     Q     Has she ever shown up?
 6     A     Never.
 7     Q     Did she -- did you ask her to come to the scene of
 8           3616 North Maryland on January 19, 2015?
 9     A     No.
10     Q     Did she tell you she was coming there?
11     A     No.
12     Q     Did you ever tell -- Do you know who Sergeant Cody
13           Smith is?
14     A     I believe he was the man who pulled me over initially.
15     Q     Did you tell Sergeant Smith that your mom was on her way
16           there?
17     A     No.
18     Q     Walk me through what happened with Sergeant Smith. He
19           approaches the car. What did he say to you?
20     A     The first question was, "why are you making all this
21           noise outside?" I say, "I don't know what you are
22           talking about." He, then, proceeds to ask me if this is
23           my vehicle or not and what I was doing in that area and
24           I told him that I have no idea what he is talking about,
25           I just was just moving my car from one side of the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             198
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 503 of 805 Document16CV1089
                                                                     80-21- 0498
 1           street to the other and he then asked me for my driver's
 2           license and that is when I gave him my driver's license
 3           and my mom's business card and he went back to the car
 4           and he came back and asked me if I was able -- he asked
 5           me to step out of the car, so I turned my -- I don't
 6           remember if the car was on, but I got out of the car
 7           and, then, he asked me to step out of the car, so I
 8           stepped out of the car and he then asked me to do a
 9           series of sobriety tests, but before he did that, he
10           searched me and took my wallet and my phone away from me
11           as well as my keys.
12     Q     He ran you through some field sobriety tests. Did he
13           conduct any other tests?
14     A     Not to my knowledge.
15     Q     Did he have you blow into a preliminary breath machine?
16     A     Yes, he did.
17     Q     Do you know what you blew?
18     A     I believe a .08.
19     Q     What were you doing at 3616 North Maryland to begin
20           with?
21     A     I was just with two of my friends -- four of my friends,
22           rather, and we were talking and there were two young
23           ladies who were leaving and so I walked them outside
24           and they got in their car and they left.
25     Q     So does somebody you know live at that address?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             199
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 504 of 805 Document16CV1089
                                                                     80-21- 0499
 1     A     Yes.
 2     Q     At what point during the interaction with the officer
 3           did you call your mother?
 4     A     Initially. I called her once I saw that the lights were
 5           on.
 6     Q     Was this before the officer took your phone away?
 7     A     Yes.
 8     Q     What did you say to your mom?
 9     A     I told her, "hey, I am pulled over at a traffic stop.
10           I will call you when I am done."
11     Q     What did she say to you?
12     A     "Okay."
13     Q     Was there anything more to the conversation?
14     A     No.
15     Q     Did your mother ask you where you were?
16     A     No.
17     Q     Did you know where you were?
18     A     No.
19                             MS. WILSON:            I didn't hear you.
20                             THE WITNESS:           No.
21     Q     What do you mean, "no"? Did you think you were in
22           Detroit or --
23     A     I knew I was in Milwaukee, Wisconsin. I didn't know
24           what house I was at or my exact location.
25     Q     Because you probably had a couple of cocktails?

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             200
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 505 of 805 Document16CV1089
                                                                     80-21- 0500
 1     A     Not just that. It is just I didn't -- I am not aware
 2           of what house numbers, what -- where I was.
 3     Q     At any point in time, did a second officer arrive at the
 4           scene?
 5     A     I don't know if there was a -- I don't remember if there
 6           was a second squad or if there was a partner or not.
 7     Q     Did you have any interaction with the second officer?
 8     A     Not that I recall.
 9     Q     At any point in time when the officer who you were
10           speaking with had your phone, did it ring?
11     A     Yes.
12     Q     Tell me about what happened.
13     A     I don't remember exactly why he had my phone, but he
14           answered it and I got -- I didn't know who was on the
15           other line, but he said a series of yeses, okays, and,
16           then, immediately, he gave me my phone back, my wallet,
17           my keys and told me, "your mom is in a neck brace" or
18           something, and he left the scene.
19     Q     Did any Shorewood police officers remain on the scene?
20     A     No.
21     Q     What did you do after everybody left?
22     A     I panicked. I went back inside and was trying to find
23           out who I could call to see what was going on, seeing
24           why my mother was in a neck brace.
25     Q     Did you try and call your mom's phone?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             201
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 506 of 805 Document16CV1089
                                                                     80-21- 0501
 1     A     Yes.
 2     Q     Multiple times?
 3     A     Yes.
 4     Q     Did you finally get ahold of someone?
 5     A     Yes.
 6     Q     Who?
 7     A     I believe Officer Deb Stacey.
 8     Q     You called her or she called you?
 9     A     I believe she called me.
10     Q     What did she say to you?
11     A     She asked me what my location was and I asked the house
12           owner where we were and, then, I repeated what he said
13           to me to Deb Stacey.
14     Q     Is Officer Stacey is a Milwaukee police officer?
15     A     Yes.
16     Q     What is the next thing you remember happening?
17     A     I remember panicking and asking -- very confused and I
18           remember going outside and not seeing a cop car pick me
19           up yet, or a police car, and I went back inside and I
20           went back outside again and at that time, Deb Stacey
21           arrived with another officer. I don't remember his
22           name, but she took me -- they took me to where my mother
23           was and I remember asking if my mom was alive or not and
24           I remember seeing on the police screen that it said --
25           I believe it was a police screen that that Lewandowski

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             202
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 507 of 805 Document16CV1089
                                                                     80-21- 0502
 1           was -- it said "deceased" on there and at that time, at
 2           that point, I began to panic even more.
 3     Q     Had you met Officer Stacey prior to that interaction?
 4     A     I believe an interaction where my mom and -- I run into
 5           police officers all the time, so she was a familiar
 6           person.
 7     Q     Did Officer Stacey take you anywhere?
 8     A     Other than to the hospital located around --
 9     Q     What hospital?
10     A     I believe it was Children's Hospital on Bluemound and
11           Wauwatosa.
12     Q     Froedtert?
13     A     Froedtert, yes.
14     Q     Any other family members report to the hospital?
15     A     There was my -- Denise Rogers, who is part of our
16           family, and Jondalyn Rogers, I believe, their last name
17           is.
18     Q     What is the Rogers women's relationship to you?
19     A     My grandmother and my cousin.
20     Q     Once you arrived at the hospital, where did you go?
21     A     Immediately to my mother's room.
22     Q     Is there any point that you left the company of your
23           mother once you got to the hospital that night -- I
24           should say that morning?
25     A     I believe I left to go -- I knew my mother -- there was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             203
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 508 of 805 Document16CV1089
                                                                     80-21- 0503
 1           a lieutenant or a sergeant in the hospital, so I went to
 2           go look for them. I needed to find out more information
 3           from talking to my mother, too.
 4     Q     Do you know the person's name that you were looking for?
 5     A     At the time, I did, because somebody informed me who the
 6           sergeant was, or lieutenant, but at the time, I knew.
 7           Not right now, I don't.
 8     Q     Do you know who Lieutenant Sean Hanley is?
 9     A     Yes.
10     Q     Who is he?
11     A     He is a boss of my mother's, a lieutenant, someone my
12           mother reports to.
13     Q     Did you see Lieutenant Hanley at the hospital at all?
14     A     I don't remember.
15     Q     Did Lieutenant Hanley -- do you remember seeing
16           Lieutenant Hanley speak with your mother at the
17           hospital?
18     A     No.
19     Q     Is there any possibility that Lieutenant Hanley spent
20           20 or 30 minutes with your mother at the hospital?
21     A     There is a possibility.
22     Q     When could that have happened?
23     A     Either before I was in the room or -- I don't remember
24           the particulars about the hospital or where we were at,
25           but he could have been in the room. I remember going

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             204
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 509 of 805 Document16CV1089
                                                                     80-21- 0504
 1           to look for him, though, because I knew he would have
 2           known -- whoever her sergeant or lieutenant was, they
 3           would have known.
 4     Q     Did you see Lieutenant Hanley speak with your mother at
 5           the hospital?
 6     A     Yes.
 7     Q     You did.
 8     A     I believe so. I think once we got up to leave out
 9           the -- my mother was being discharged, I saw him.
10     Q     What did he say?
11     A     I don't remember.
12     Q     Do you remember what your mom said to him?
13     A     No.
14                             MR. MC GAVER:          Nothing further.
15                             MR. KONRAD:            Commissioners, any
16           questions? We will take a ten-minute break.
17           (Discussion off the record)
18                             MR. KONRAD:            Mr. McGaver, are
19           you --
20                             MR. MC GAVER:          I was finished.
21                             MR. KONRAD:            You were finished
22           with your direct.
23                             Do you have any cross?
24                             MR. PEDERSON:          Very briefly, just a
25           few points.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             205
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 510 of 805 Document16CV1089
                                                                     80-21- 0505
 1                             MR. KONRAD:            The witness remains
 2           under oath. Conduct your cross.
 3                             MR. PEDERSON:          Thank you, Mr.
 4           Konrad.
 5           CROSS-EXAMINATION BY MR. PEDERSON:
 6     Q     Mr. Lewandowski, I have a few questions for you.
 7           On your testimony, if I recall correctly, you said that
 8           you had put your ID and your mom's business card to-
 9           gether and handed that to Sergeant Smith. Is that
10           right?
11     A     Yes.
12     Q     That occurred on the first interaction with him. Right?
13     A     Yes.
14     Q     Did you say anything to him in conjunction with that?
15     A     No.
16     Q     So you didn't mention to him that your mom is a detec-
17           tive for the police department, anything like that?
18     A     I don't recall. I assume that the business card that
19           says Milwaukee Police Department would speak for itself.
20           I don't recall saying my mom is a police officer. I
21           don't recall saying that.
22     Q     He took it from you. Right?
23     A     Yes.
24     Q     Did he look at it right there? Did you see him look at
25           it or anything like that?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             206
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 511 of 805 Document16CV1089
                                                                     80-21- 0506
 1     A     Not that I recall.
 2     Q     Did he ever ask you about the card, "why did you give me
 3           this card?" "What does this card have to do anything?"
 4           Did he ever ask any questions like that?
 5     A     Not that I recall.
 6     Q     So you are saying that at no point, neither you nor
 7           Sergeant Smith had any discussion whatsoever about your
 8           mom and the business card and why you handed it to him.
 9     A     I don't remember specifically an interaction.
10     Q     What was the name on your driver's license? How does
11           your name appear on your driver's license?
12     A     Jordan Lewandowski.
13     Q     How did your mom's name appear on her business card?
14     A     Shannon Lewandowski.
15     Q     Are you testifying today that it was your belief that
16           just based from that, the sergeant was supposed to
17           assume that Shannon Lewandowski was your mom and that
18           was -- Let's start there. Was that your assumption?
19     A     Yes.
20     Q     What did you expect him to conclude based on that fact?
21     A     I wasn't assuming that he would conclude anything, but
22           again, what I said before was the reason why I do that;
23           because I want them to know that I know my rights as a
24           citizen and that I respect police.
25     Q     He returned to his vehicle and, then, he came back and

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             207
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 512 of 805 Document16CV1089
                                                                     80-21- 0507
 1           asked you to step out. Right?
 2     A     Yes.
 3     Q     How long was he gone?
 4     A     Approximately five minutes.
 5     Q     When did he get your phone?
 6     A     After he asked me to step out of the vehicle and he
 7           searched me.
 8     Q     You performed a number of field sobriety tests. Right?
 9     A     Yes, but I also wasn't sure why. I was never told why I
10           was being pulled over except for the interaction that --
11           What was said before me stepping out of the car was what
12           was the noise that I was making or why was I being so
13           loud, what was the noise, and I responded in saying,
14           "I have no idea what you are talking about." So to this
15           day, I don't know why I was pulled over. I read the
16           reports that supposedly, it was a nuisance and that I
17           got caught leaving from the scene, but at the same time,
18           there was also two cars behind me, so I don't know why I
19           was pinpointed out of the three cars on that street and
20           even the two cars that were in front of the police
21           officers that were behind me.
22     Q     My question for you was, did you perform field sobriety
23           tests?
24     A     Yes.
25     Q     Had you been drinking that evening?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             208
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 513 of 805 Document16CV1089
                                                                     80-21- 0508
 1     A     Yes.
 2     Q     And did you fail the field sobriety tests?
 3     A     I passed them.
 4     Q     How do you know that?
 5     A     The other officer that was not Smith -- I forgot his
 6           name -- he said that, "I think he passed them", and at
 7           that point, that is where Officer Smith gave me the
 8           Breathalyzer.
 9     Q     Did he ask you to do that, consent to a Breathalyzer?
10     A     Yes, I believe so.
11     Q     It is an important point. Did he tell you, "you are?
12           Taking this PBT", or did he tell you, "do you consent to
13           a breath test?"
14     A     From what I recall, he said, "are you familiar with what
15           this is.," and I said, "yes, it is a Breathalyzer", and
16           I don't recall if he said, "do you consent to taking
17           this or do you not", or not even saying it. All I
18           remember is that I did take the test.
19     Q     Do you believe you were in good condition to drive that
20           evening?
21     A     Yes, but I wasn't planning on driving.
22     Q     You were going to move your car. Right?
23     A     Yes.
24     Q     That is driving, isn't it?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             209
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 514 of 805 Document16CV1089
                                                                     80-21- 0509
 1     Q     Okay. You said you blew a .08, from your recollection.
 2     A     Yes.
 3     Q     At some point, the phone rings and the sergeant hands
 4           you back your phone. I want to get a better under-
 5           standing. What does he tell you at that time?
 6     A     The phone rings, he answers it and he says a series of
 7           yeses and okays and gives me back my phone and says,
 8           "your mother is in a neck brace", and I said -- I was
 9           confused -- "what do you mean?" He is, like, "I don't
10           know, but your mother is in a neck brace," gave me my
11           phone, my keys and wallet and left the scene.
12     Q     What did the other officer do?
13     A     Got in the car as well.
14     Q     His own car?
15     A     I don't remember if it was his own or if it was --
16           or if he was in the same car.
17     Q     Did the sergeant tell you that MPD is on their way or
18           did you talk to someone on the phone yourself?
19     A     No. I was left unattended and with zero knowledge of
20           anything else that happened.
21     Q     So are you saying that Sergeant Smith had somebody on
22           the phone, he took all that information and, then, he
23           hung up and gave you your phone back?
24     A     Yes.
25     Q     So you never had an opportunity to talk to anybody?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             210
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 515 of 805 Document16CV1089
                                                                     80-21- 0510
 1     A     No.
 2     Q     At the time that the sergeant left, all you knew is
 3           something happened to your mom and that is it, period.
 4     A     Yes.
 5     Q     Did the sergeant tell you why he was leaving?
 6     A     No.
 7     Q     How long until a police officer showed up after the
 8           sergeant left?
 9     A     Approximately ten minutes, 15 minutes.
10     Q     And you testified that they took you to Froedtert.
11           Right?
12     A     Yes.
13     Q     There was some concern on your part, because you didn't
14           know what state your mother was in, but at some point,
15           you had contact with her.
16     A     Yes.
17     Q     You spoke with her?
18     A     Yes.
19     Q     How was she at that time?
20     A     She was not making sense, but the -- the first things we
21           were saying -- she was saying to me is, "I'm okay, I'm
22           okay."    She was -- her words weren't making sense. She
23           was slurring. I could tell she had a head injury from
24           the way she was speaking.
25     Q     Did you observe any injuries on her?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             211
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 516 of 805 Document16CV1089
                                                                     80-21- 0511
 1     A     I saw her ankle. I forgot what ankle it was. One of
 2           them was very bruised.
 3     Q     Any other injuries you observed on her?
 4     A     No, not that I recollect.
 5     Q     How about just looking at her? You've indicated that
 6           she was talking in a way that made you concerned, but
 7           how about just looking at her?         Did she look like she
 8           was dazed and confused?       How was she composed in her
 9           appearance?
10     A     I would say she looked tired as if she just woke up or a
11           very confused manner.
12                             MR. PEDERSON:              That is all I
13           have.
14                             MR. MC GAVER:              Follow-up.
15           REDIRECT EXAMINATION BY MR. MC GAVER:
16     Q     By giving your mom's business card to then-Officer
17           Smith, were you expecting any special favors or con-
18           sideration from him?
19     A     No.
20     Q     With the benefit hindsight --
21                             MR. KONRAD:            Do commissioners have
22           any questions based on that examination?
23                             MS. MC KENZIE:         No.
24                             MR. KONRAD:            Go ahead.
25           BY MR. MC GAVER:

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             212
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 517 of 805 Document16CV1089
                                                                     80-21- 0512
 1     Q     With the benefit of hindsight, you were 21 at the time.
 2           You know now you shouldn't have been driving. Right?
 3     A     Absolutely.
 4     Q     In your interaction and conversation with your mother
 5           at the hospital, did you tell her where you were or what
 6           happened with the traffic stop?
 7     A     No. I didn't, I don't believe so. The first things
 8           that were said was -- was me asking if she was okay and
 9           just us having conversation saying, "everything is going
10           to be okay."
11     Q     Did you ever tell her where you were and what happened
12           with the traffic stop?
13     A     Not until -- I don't recall saying anything at the
14           hospital. I don't recall.
15                             MR. MC GAVER:          Nothing further.
16                             MR. KONRAD:            Anything further?
17                             MR. PEDERSON:          I have one question.
18                             If you don't mind me using your phone
19           records.
20                             MR. MC GAVER:             Please.
21           RECROSS-EXAMINATION BY MR. PEDERSON:
22     Q     You previously testified that you called your mom just
23           to let her know and you said, "I will let you know when
24           it is done", and she said, "okay", and that was it.
25           Right?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             213
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 518 of 805 Document16CV1089
                                                                     80-21- 0513
 1     A     Right.
 2     Q     If I were to represent to you that your mother's phone
 3           records which have been produced reflect this phone call
 4           occurring at 2:11 a.m. and it lasted for two minutes,
 5           isn't that a bit longer than what you were testifying
 6           the nature and content of that conversation is?
 7     A     That is the initial contact.
 8     Q     There was a phone call from you at 2:11 a.m. and the
 9           next one is after the accident has occurred, according
10           to other records. This is the only phone call. The
11           only one prior from you is about 10:00 time. So at
12           2:11, you have a phone call. According to the records,
13           it is two minutes. So how do you account for the fact
14           that the records say it was a two-minute conversation
15           and you are saying it was a 15-second conversation?
16                             MR. MC GAVER:          I will object. That
17           is not his testimony. He didn't say, at least from my
18           recollection, he didn't say the conversation lasted 15
19           seconds.
20                             MR. KONRAD:            First of all, do I
21           have a stipulation that the phone record indicates a
22           phone call at 2:11 that lasted two minutes?
23                             MR. MC GAVER:          Sure.
24                             MR. KONRAD:            Do you want to
25           rephrase it?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             214
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 519 of 805 Document16CV1089
                                                                     80-21- 0514
 1           BY MR. PEDERSON:
 2     Q     I am submitting to you, Mr. Lewandowski, that that is
 3           not a two-minute conversation that you testified to,
 4           so is there any way you can account for a longer conver-
 5           sation, if this record is accurate?
 6     A     I cannot account for it.
 7                             MR. PEDERSON:           Thank you. That is
 8           all I have.
 9                             MR. MC GAVER:          Nothing further.
10                             MR. KONRAD:            The witness is
11           excused.
12           (Witness excused)
13                             MR. MC GAVER:          I call Officer Debora
14           Stacey.
15                             DEBORA STACEY, having been first duly
16           sworn on oath to tell the truth, the whole truth, and
17           nothing but the truth testified as follows:
18           DIRECT EXAMINATION BY MR. MC GAVER:
19     Q     How are you employed?
20     A     Milwaukee Police Department.
21     Q     Were you employed at the Milwaukee Police Department on
22           January 19, 2015?
23     A     Yes.
24     Q     What was your rank?
25     A     Police officer.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             215
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 520 of 805 Document16CV1089
                                                                     80-21- 0515
 1     Q     Where were you stationed?
 2     A     District 3.
 3     Q     What shift?
 4     A     Late power shift.
 5     Q     Did you happen to report to an accident at approximately
 6           2:17 a.m. on January 19, 2015?
 7     A     Yes.
 8     Q     How did you find out about the accident?
 9     A     We heard it broadcast over the radio.
10     Q     How did you decide to report -- why did you decide to
11           report?
12     A     When the accident came over and said there was possibly
13           two officers that were dead.
14     Q     Were you working with anyone on that night?
15     A     Yes.
16     Q     Who?
17     A     William Krumnow.
18     Q     Was Officer Krumnow with you in the squad responding to
19           the accident?
20     A     Yes.
21     Q     Do you know when you arrived on scene?
22     A     I don't recall.
23     Q     Do you know whether there were any emergency responders
24           who beat you to the scene?
25     A     Yes, there were a handful of other people that were

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             216
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 521 of 805 Document16CV1089
                                                                     80-21- 0516
 1           there.
 2     Q     Who else was there before you, if you remember?
 3     A     It was pretty chaotic. I remember running to her and
 4           her partner.
 5     Q     Who is "her"?
 6     A     Shannon Lewandowski and Juanita Carr. And I remember
 7           MFP was there --
 8                             MS. MC KENZIE:         The fire depart-
 9           ment -- Milwaukee Fire Department. Sorry.
10     A     I don't remember which squads were there.
11     Q     When you reported to the scene, do you remember whether
12           or not the emergency lights on the squad car involved in
13           the accident were activated?
14     A     On ours or hers?
15     Q     On Shannon Lewandowski's?
16     A     I don't remember.
17     Q     Do you remember whether the squad car siren that Shannon
18           Lewandowski was driving was activated?
19     A     I don't remember that, either.
20     Q     At some point in time, did you have contact with Shannon
21           Lewandowski?
22     A     Yes.
23     Q     How did she strike you?
24     A     She made absolutely no sense.
25     Q     What do you mean by that?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             217
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 522 of 805 Document16CV1089
                                                                     80-21- 0517
 1     A     Everything she was saying she was like she had a head
 2           injury. It was very apparent that she was slurring her
 3           words and yelling and was very upset and hurt.
 4     Q     Had you ever met Shannon Lewandowski prior to this
 5           encounter?
 6     A     Yes.
 7     Q     How would you characterize your relationship with
 8           Shannon Lewandowski?
 9     A     We are friends.
10     Q     Do you know her son?
11     A     I don't know him well, but I have met him.
12     Q     Would you know by sight?
13     A     Yes, through pictures.
14     Q     When you were interacting with Lewandowski in the early
15           morning hours of January 19, did she mention her son?
16     A     Yes.
17     Q     What did she say about him?
18     A     She kept yelling at me to go get her son.
19     Q     What did that cause you to do?
20     A     I wanted to get her son because I would do that for
21           anybody that was in an accident on the job.
22     Q     How did you come to go get her son? First of all, how
23           did you know where he was?
24     A     I didn't. I can't remember how I got to finally figure
25           out where he was, but I knew the general area. Somehow,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             218
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 523 of 805 Document16CV1089
                                                                     80-21- 0518
 1           somebody told us he was over by UWM.
 2     Q     Did you notice Lewandowski speaking to any other
 3           officers on scene?
 4     A     I believe she was speaking with Officer Joseph Goggins
 5           and is the only officer that I remember. We were only
 6           on scene for a real short period of time.
 7     Q     And then you and your partner went to look for Jordan
 8           Lewandowski?
 9     A     Yes.
10     Q     How long did it take before you tracked him down?
11     A     It seemed like it took forever at the time, but it was
12           probably ten, 15 minutes maybe. I am not really sure of
13           the time frame.
14     Q     Did you ever utilize Shannon's phone while you were on
15           the scene?
16     A     Not that I recall.
17     Q     Do you know who did?
18     A     No.
19     Q     If anyone?
20     A     No.
21     Q     Where did you ultimately track Jordan Lewandowski down?
22     A     A couple blocks away. I couldn't remember the address.
23           Somewhere in the vicinity of, like, the college, but it
24           wasn't on the college campus. It was at a house, like,
25           a couple blocks away.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             219
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 524 of 805 Document16CV1089
                                                                     80-21- 0519
 1     Q     Do you remember what municipality it was in?
 2     A     Maybe Shorewood. I am not sure. I don't know my way
 3           around that side of town at all.
 4     Q     When you encountered Jordan Lewandowski, was he with
 5           anyone?
 6     A     No, he was by himself.
 7     Q     No officers from other departments on the scene?
 8     A     No.
 9     Q     What did you say to Jordan when you first encountered
10           him?
11     A     I told him that we were taking him to the hospital
12           because his mom was in an accident.
13     Q     What did he say in response?
14     A     That he was worried about her and scared and upset and
15           he wanted to know what her injuries were and at the
16           time, we didn't know.
17     Q     Approximately how long did it take to arrive at the
18           hospital?
19     A     From there, to Froedtert, maybe 15, 20 minutes.
20     Q     When the squad car -- Who was driving?
21     A     My partner, Officer Krumnow was driving.
22     Q     When the squad driven by Officer Krumnow arrived at
23           Froedtert and he got into the hospital, did you
24           personally see Detective Lewandowski?
25     A     I saw her and her partner.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             220
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 525 of 805 Document16CV1089
                                                                     80-21- 0520
 1     Q     Did you talk to her?
 2     A     Yes.
 3     Q     What did you say to her?
 4     A     I was asking if she was okay, what her injuries are.
 5           That is about it.
 6     Q     How did she respond?
 7     A     She wasn't making sense.
 8     Q     How so?
 9     A     Slurring words and she wasn't her normal self.
10     Q     Do you know who Lieutenant Sean Hanley is?
11     A     Yes.
12     Q     Did you see him at the hospital?
13     A     I don't remember seeing him. He may have been there.
14           I don't remember.
15     Q     Did you see Lieutenant Hanley interact with Shannon
16           Lewandowski at the hospital?
17     A     Not that I remember.
18                             MR. MC GAVER:          Nothing further.
19           Thank you.
20                             MR. KONRAD:            Commissioners, any
21           questions?
22                             MS. WILSON:            Yes, I have.
23                             Where was Jordan when you were --
24           Was he in the house? Outdoors? On the corner?
25                             THE WITNESS:           He was standing in

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             221
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 526 of 805 Document16CV1089
                                                                     80-21- 0521
 1           front of a house on the sidewalk.
 2                             MS. WILSON:            On the sidewalk.
 3                             THE WITNESS:           Yes.
 4                             MS. WILSON:            Somebody else might
 5           have said it, but I know you had said there was --
 6           and you might not have used these word quite clearly,
 7           but she had "a head injury". Are you familiar with
 8           panic attacks?
 9                             THE WITNESS:           Yes.
10                             MS. WILSON:            I have them and I
11           start mumbling. Everybody, kind of, throws the phrase
12           "head injuries" around. Did she tell you she was
13           diagnosed with a head injury?
14                             THE WITNESS:           At the scene, the
15           fire department was yelling at me to get her son. I
16           think somebody at the scene said she was knocked out
17           unconscious, so that is where I got that information
18           from. I guess I put that together as to why she wasn't
19           making sense.
20                             MR. KONRAD:            Did you ever get
21           Jordan Lewandowski's phone number?
22                             THE WITNESS:           No. I tried to
23           contact him on Facebook because I looked for him under
24           his name. I don't remember speaking with him until we
25           got on scene, but it's been such a long period of time.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             222
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 527 of 805 Document16CV1089
                                                                     80-21- 0522
 1                             MR. KONRAD:            I am curious how you
 2           found each other.
 3                             THE WITNESS:          I was talking to
 4           officers at the scene. I believe that is how we found
 5           him. Like, somebody initially gave us the area that he
 6           was in and we were, kind of, driving around from block
 7           to block because the hall that somebody said he was at,
 8           he wasn't at. I think somebody at the scene may have
 9           given me his location. I honestly don't remember. I
10           also was in a squad accident and had a head injury, so
11           my memory is not the best.
12           CROSS-EXAMINATION BY MR. PEDERSON:
13     Q     You indicated you are friends with Shannon Lewandowski?
14     A     Yes.
15     Q     Would you characterize yourself as close friends?
16     A     Yes, I would say so.
17     Q     In fact, you went and visited Shannon Lewandowski the
18           next day after this occurred, didn't you?
19     A     Yes.
20     Q     That was a personal visit?
21     A     Yes.
22                             MR. PEDERSON:          Nothing further.
23                             MR. KONRAD:            Commissioners?
24                             MS. MC KENZIE:         When you saw her in
25           the hospital and you were talking with her and said that

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             223
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 528 of 805 Document16CV1089
                                                                     80-21- 0523
 1           she wasn't herself, did she mention anything about,
 2           "where is my son" or anything like that?
 3                             THE WITNESS:           That is when we met
 4           up. We were all together. I walked her son Jordan in.
 5                             MS. MC KENZIE:         Thank you.
 6                             MR. KONRAD:            You are excused.
 7           (Witness excused)
 8                             MR. MC GAVER:          Call Officer Jesse
 9           Vollrath.
10                             JESSE VOLLRATH, having been first duly
11           sworn on oath to tell the truth, the whole truth, and
12           nothing but the truth testified as follows:
13                             MR. KONRAD:            The witness is sworn.
14           DIRECT EXAMINATION BY MR. MC GAVER:
15     Q     Officer Vollrath, how were you employed on January 19,
16           2015?
17     A     Milwaukee Police Department.
18     Q     Are you still City of Milwaukee police officer?
19     A     Yes.
20     Q     How long have you been so employed?
21     A     December of 2006 was my appointment date.
22     Q     A little less than ten years?
23     A     Yes.
24     Q     Where were you assigned on January 19 of 15?
25     A     District 3, late shift.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             224
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 529 of 805 Document16CV1089
                                                                     80-21- 0524
 1     Q     What hours would those be?
 2     A     Midnight to 8:00 in the morning.
 3     Q     Did you have a partner?
 4     A     I believe so. I have to look at my assignment to see
 5           who my partner was.
 6     Q     What station were you at?        You said but I missed it.
 7     A     District 3.
 8     Q     Thank you. Did you have occasion to respond to an
 9           accident at approximately 2:17 on January 19 of 2015?
10     A     I believe so, yes.
11     Q     How did you learn about the accident?
12     A     Through dispatch.
13     Q     How is it that you came together to the accident scene?
14     A     How I arrived?
15     Q     How did you decide to go there?
16     A     Red lights and siren.
17     Q     On your own or did somebody order you there?
18     A     I went on my own.
19     Q     What did you see when you got there?
20     A     A Detective Carr was smashed and there was another
21           occupied vehicle at the corner of 35th and North Avenue.
22     Q     When you arrived, were there other emergency responders
23           there?
24     A     Yes.
25     Q     Do you remember who? Did you see anyone that you knew?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             225
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 530 of 805 Document16CV1089
                                                                     80-21- 0525
 1     A     Shannon Lewandowski, her partner, Juanita Carr was
 2           still inside the squad car. MFD personnel was there.
 3     Q     What was Shannon doing?
 4     A     She was sitting on the curb.
 5     Q     Did you have occasion to speak with Shannon Lewandowski?
 6     A     I did.
 7     Q     What did she say to you?
 8     A     She was screaming hysterically. She was worried about
 9           her kids. What I had to do, I tried to calm her down
10           the best I could. It was January. But I still put my
11           coat over her shoulders to keep her warm until we were
12           able to go in the MFD med unit.
13     Q     Did you notice anything unusual about Detective
14           Lewandowski's behavior?
15     A     Like I said, she was hysterical, as anybody would be
16           with almost, like, a head-on collision.
17     Q     Did you have occasion to speak to detective Carr?
18     A     No.
19     Q     Were you instructed to stay with Detective Lewandowski?
20     A     I was.
21     Q     Who instructed you to do so?
22     A     I believe Sergeant Wade Grubich was on scene.
23     Q     Did you follow those instructions?
24     A     I did.
25     Q     Shannon Lewandowski eventually left the scene. How did

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             226
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 531 of 805 Document16CV1089
                                                                     80-21- 0526
 1           she leave?
 2     A     I rode with her in the med unit to Froedtert.
 3     Q     And you rode with her?
 4     A     Yes.
 5     Q     From the time that you arrived on scene and interacted
 6           with Shannon Lewandowski, did she mention her son?
 7     A     Yes. She was worried about both of her kids knowing
 8           that -- she wanted other officers to contact her kids to
 9           make sure that they weren't going crazy trying to kill
10           themselves to get to the hospital for her well-being.
11     Q     Did you hear any rumblings or any officers on scene say
12           anything about UWM or going to UWM?
13     A     I don't remember that at all.
14     Q     You didn't hear Shannon say that. Correct?
15     A     No.
16     Q     Once you got to the hospital, where did they take
17           Shannon?
18     A     That is over a year and a half ago. I believe they took
19           her right into an ER room.
20     Q     Where were you when they took Shannon into the ER room?
21     A     I was by her side.
22     Q     In the room?
23     A     Correct.
24     Q     At any point in time, did any family members enter
25           Shannon's emergency room?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             227
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 532 of 805 Document16CV1089
                                                                     80-21- 0527
 1     A     I don't know what the time frame would be, but other
 2           officers, like Officer Stacey, she brought her son.
 3     Q     Any other family member show up?
 4     A     I am not sure if her other son showed up or not. I
 5           can't recall that.
 6     Q     Do you remember if any other officer besides Debora
 7           Stacey and you walked into that emergency room group?
 8     A     If I had to guess, probably three or four other ones
 9           that were concerned about her well-being.
10     Q     Do you remember any names?
11     A     No.
12     Q     Do you know who Lieutenant Sean Hanley is?
13     A     Yes.
14     Q     Was he at the hospital?
15     A     I don't remember seeing him. I recall seeing a
16           different lieutenant there.
17     Q     What lieutenant do you recall seeing?
18     A     Lieutenant Kelly.
19     Q     While you were with Shannon Lewandowski at the hospital,
20           did Lieutenant Hanley ever -- did you see Lieutenant
21           Hanley ever stop and talk to Shannon Lewandowski?
22     A     The only time I saw Lieutenant Hanley, I believe he was
23           at the scene of the accident, but I don't recall at the
24           hospital.
25     Q     From the point in time where you and Shannon Lewandowski

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             228
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 533 of 805 Document16CV1089
                                                                     80-21- 0528
 1           arrived at the hospital to the point in time where she
 2           was discharged and left, did you ever leave her side?
 3     A     Yes.
 4     Q     How long were you away from her?
 5     A     They ran several tests on her, like, I believe, a CT
 6           scan on her head, you know, her ankle. I know one of
 7           her ankels was either broke or very swollen. When she
 8           was getting tests done, I went over by detective Carr's
 9           room to see how she was doing.
10     Q     How long do you think in total you were away from
11           Shannon Lewandowski in minutes?
12     A     I don't know.
13                             MR. MC GAVER:          Nothing further.
14           Thank you.
15                             MR. KONRAD:            Commissioners?
16                             MS. MC KENZIE:         Do you and Detective
17           Lewandowski have a friendship?
18                             THE WITNESS:           I have known Shannon
19           from work. She came to a lot of our scenes -- crime
20           scenes. I know her as a great detective. She does a
21           very good job, always gets the job done well.
22                             MS. MC KENZIE:         Would you
23           characterize her as a friend?
24                             THE WITNESS:           An occasional friend
25           at work.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             229
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 534 of 805 Document16CV1089
                                                                     80-21- 0529
 1                             MS. MC KENZIE:         In any way, do you do
 2           anything outside of work together?
 3                             THE WITNESS:          No.
 4                             MS. MC KENZIE:        When you spent that
 5           time with her in the hospital, it was because you were
 6           told to watch over her or you were just being, like, a
 7           work friend?
 8                             THE WITNESS:           I would do that for
 9           my member of the police department that got in a severe
10           accident.
11                             MR. KONRAD:            Mr. Pederson?
12                             MR. PEDERSON:          Thank you, Mr.
13           Konrad.
14           CROSS-EXAMINATION BY MR. PEDERSON:
15     Q     Officer Vollrath, you provided some testimony about
16           UWM and whether you heard anything. Do you recall that
17           testimony?
18     A     No.
19     Q     I will ask it again. Do you recall any discussion of
20           Detective Lewandowski's son possibly being at UWM and
21           that is where she was headed?
22     A     I don't remember that at all.
23     Q     If I were to indicate to you that -- Strike that. Do
24           you recall having an interview with Sergeant Adam
25           Zieger?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             230
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 535 of 805 Document16CV1089
                                                                     80-21- 0530
 1     A     I do. I believe that was on my birthday last year.
 2     Q     Do you recall stating that you acknowledge that there
 3           was discussion that he -- that you heard among the
 4           officers relating the her going to meet her son, but you
 5           didn't personally hear any of those statements from
 6           Detective Lewandowski herself?
 7     A     I think what I was indicating at that interview is
 8           that I heard that her son was over by the UWM campus
 9           and Shannon probably asked for someone to go get her son
10           because that is where he was.
11                             MR. PEDERSON:          That is all I have.
12                             MR. KONRAD:            Just to clarify. You
13           didn't hear any of these comments yourself.
14                             THE WITNESS:           Which comments?
15                             MR. KONRAD:            You said you had
16           heard -- other people had heard that Shannon Lewandowski
17           was concerned about or had some discussion of
18           retrieveing her son or, as you put it, simply to get
19           her son after the accident. What comments did you,
20           yourself, hear her make at all concerning her son?
21                             THE WITNESS:           She was concerned
22           about one of us finding her son so he doesn't rush to
23           the hospital and try to get in an accident himself.
24                             MR. PEDERSON:          I am sorry to
25           interject, Mr. Konrad, but my question was much more

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             231
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 536 of 805 Document16CV1089
                                                                     80-21- 0531
 1           pointed than that. The summary report --
 2                             MR. KONRAD:            There is a
 3           contradiction. Go ahead.
 4                             MR. PEDERSON:          As long as the
 5           contradiction is clear. Very good. That is all I have.
 6                             MR. KONRAD:            Anything further?
 7                             MR. MC GAVER:          No.
 8                             MR. KONRAD:            Thank you. You are
 9           excused.
10           (Witness excused)
11                             MR. MC GAVER:          Call Denise Brown.
12                             DENISE BROWN-ROGERS, having been first
13           duly sworn on oath to tell the truth, the whole truth,
14           and nothing but the truth testified as follows:
15                             MR. KONRAD:            The witness is sworn.
16                             Your name is Denise Brown-Rogers.
17                             THE WITNESS:           Yes.
18           DIRECT EXAMINATION BY MR. MC GAVER:
19     Q     Ms. Brown-Rogers, are you acquainted with Shannon
20           Lewandowski?
21     A     Yes.
22     Q     What is your relationship?
23     A     She is my daughter.
24     Q     Biological daughter?
25     A     We don't use that word in our family. She is just my

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             232
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 537 of 805 Document16CV1089
                                                                     80-21- 0532
 1           daughter.
 2     Q     How long has she --
 3     A     She is my baby.
 4     Q     You raised her?
 5     A     Yes, from the time she was 12 years old.
 6     Q     Do you recall reporting to the hospital on January 19
 7           of 2015?
 8     A     Yes, I do.
 9     Q     Approximately what time -- How did it come to be that
10           you reported to the hospital on that date, at that time?
11     A     My grandson called me. They called me "Big Mama". He
12           said, "Big Mama, Mama has been in an accident." I said,
13           "where is she?" He said, "at Froedtert." So I hollered
14           upstairs for my youngest daughter to come and take me
15           out to Froedtert, because I was hysterical.
16     Q     Which grandson called you?
17     A     Jordan.
18     Q     Do you remember approximately what time he called you?
19     A     No, I don't.
20     Q     Do you remember what time you got to the hospital?
21     A     No, I don't.
22     Q     Do you remember what hospital it was?
23     A     Froedtert.
24     Q     When you walked into -- Did you encounter Shannon
25           Lewandowski when you got to Froedtert?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             233
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 538 of 805 Document16CV1089
                                                                     80-21- 0533
 1     A     The first officer that I saw -- I saw two officers
 2           standing on the side. One of the officers was --
 3           I just know her name as Debby. She testified just a few
 4           minutes ago. And the other officer, I don't know who he
 5           was, but she walked me in and showed me where Shannon
 6           was and I was --
 7     Q     What did you see when you first encountered Shannon?
 8     A     She was, kind of, sitting up on the gurney a little bit
 9           and she said something real crazy to me. She said, "hi
10           Mama. You look pretty." I though, oh, my God and I
11           said, "are you okay, baby?" She said, "I am fine."
12           Then she started talking about, "I gotta go do my
13           dishes. I left my dishes in the sink." I am a nurse,
14           so that was an indication to me that she had some type
15           of head injury. I didn't even know beyond that, I
16           didn't notice her ankle. I was too busy focusing on her
17           face and her upper body.
18     Q     Once you arrived at the hospital and got to the room and
19           saw Shannon, did you ever leave her side?
20     A     No. I took her to the bathroom, went in the bathroom
21           with her.
22     Q     Do you remember any lieutenants coming into the hospital
23           room to talk to Shannon?
24     A     No, I don't.
25     Q     Would you know a lieutenant if you saw one?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             234
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 539 of 805 Document16CV1089
                                                                     80-21- 0534
 1     A     Yes. My ex-husband was a sergeant on the police
 2           department, so I am quite familiar with officers.
 3     Q     Did you see any other police officers coming through to
 4           talk to Shannon?
 5     A     No, not that I can recall.
 6     Q     How long were you at the hospital?
 7     A     Till she was discharged. We took her home.
 8     Q     Do you remember how long that was?
 9     A     I really couldn't tell you.
10     Q     Did you go right home from the hospital?
11     A     We stopped to get her car, her personal vehicle, and my
12           daughter drove her personal vehicle and I drove my
13           daughter's car because my daughter drove me out to the
14           hospital, and, then, we went home with her.
15     Q     Where did you stop to get Shannon's personal vehicle?
16     A     It was at District 3.
17     Q     Did you go into District 3?
18     A     No.
19     Q     Did Shannon?
20     A     I don't remember her going in.
21     Q     There's been some testimony about a telephone conversa-
22           tion that Shannon was a participant in that took place
23           between 6:00 and 6:40 a.m. Do you remember hearing any
24           phone call that Shannon would have made?
25     A     I don't remember. Is this after the hospital?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             235
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 540 of 805 Document16CV1089
                                                                     80-21- 0535
 1     Q     Yes.
 2     A     I don't recall her being on the phone.
 3                             MR. MC GAVER:          Nothing further.
 4                             MS. MC KENZIE:         You indicated that at
 5           the time you stopped by your daughter's bedside, you do
 6           recall seeing lieutenants. Correct?
 7                             THE WITNESS:           I don't recall seeing
 8           any officers to come into the pod that she was in. It
 9           was me and my grandson and my daughter and hospital
10           personnel.
11                             MS. MC KENZIE:         I believe we had a
12           Jesse Vollrath testify that he was also sitting by your
13           daughter's side. Do you remember seeing him?
14                             THE WITNESS:           He might have been
15           there before I got there, but I didn't -- there was
16           nobody in the room with her other than my daughter --
17           my youngest daughter my grandson and myself.
18                             MS. MC KENZIE:         Thank you.
19                             MS. WILSON:            Was she released from
20           the emergency or did she have to stay in the hospital?
21                             THE WITNESS:           I didn't hear the
22           first part.
23                             MS. WILSON:            Let me ask her once
24           she gets up there. Thank you.
25                             MR. KONRAD:            Anything further?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             236
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 541 of 805 Document16CV1089
                                                                     80-21- 0536
 1           CROSS-EXAMINATION BY MR. PEDERSON:
 2     Q     You said you were by her side the entire time. Right?
 3     A     From the time I got to the hospital, yes.
 4     Q     Is it possible that she had a seven-minute phone call
 5           at approximately 6:30 without you being aware of it?
 6     A     Possible.
 7     Q     You indicated that you were a nurse.
 8     A     Yes, retired.
 9     Q     You were concerned your daughter was exhibiting some
10           signs of a head injury, I believe, you testified to.
11           Is that right?
12     A     Yes.
13     Q     But despite whatever background you might have, it is
14           fair to say that you weren't at that hospital taking
15           care of her in a medical sense.         Right?
16     A     No.
17     Q     You didn't diagnose her or anything like that.
18     A     No.
19     Q     That just is a concern you had based on your
20           observations and experience?
21     A     Yes.
22                             MR. PEDERSON:          That is all I have.
23           Thank you.
24                             MR. MC GAVER:          Just one follow-up
25           question.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             237
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 542 of 805 Document16CV1089
                                                                     80-21- 0537
 1           REDIRECT EXAMINATION BY MR. MC GAVER:
 2     Q     Were there officers outside the curtain -- the partition
 3           in the emergency room?
 4     A     Yes, there was. There was a female officer. Her
 5           pod -- Shannon's pod was on the end. There were female
 6           officer about two pods down. She insisted upon seeing
 7           Juanita, so we walked around, and there were some
 8           officers in the room with Ms. Juanita. She only saw her
 9           for about 30 seconds, a minute. She had to go to the
10           bathroom again, so I took her to the bathroom. I saw
11           officers outside the hospital entrance and a few inside
12           also.
13                             MR. MC GAVER:          Nothing further.
14           Thank you.
15                             MR. KONRAD:            Anything from the
16           commissioners?
17                             Thank you. You are excused.
18           (Witness excused)
19                             MR. MC GAVER:           I call Shannon
20           Lewandowski.
21                             SHANNON LEWANDOWSKI, having been first
22           duly sworn on oath to tell the truth, the whole truth,
23           and nothing but the truth testified as follows:
24                             MR. KONRAD:            The witness is sworn.
25           Go ahead.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             238
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 543 of 805 Document16CV1089
                                                                     80-21- 0538
 1           DIRECT EXAMINATION BY MR. MC GAVER:
 2     Q     Ms. Lewandowski, what year did you start with the
 3           Milwaukee police at the time?
 4     A     1999.
 5     Q     You were, at some point, promoted to detective.
 6           Correct?
 7     A     2005.
 8     Q     You remain so employed until you were discharged from
 9           the department. True?
10     A     Correct.
11     Q     I draw your attention to January 19 of 2015. Where were
12           you assigned?
13     A     Central Division, CIB.
14     Q     What station did you work at?
15     A     Three and five.
16     Q     What hours did you work?
17     A     8:00 at night till 4:00 in the morning.
18     Q     Who was your immediate supervisor?
19     A     I had a couple of them. Lieutenant Sean Hanley and
20           Lieutenant Paul Lough.
21     Q     Did you work with a partner?
22     A     Not assigned to my car, but periodically, we will work
23           with other detectives.
24     Q     At some point during your shift, did you have a conver-
25           sation with then-officer, now-detective Melanie Beasley?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             239
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 544 of 805 Document16CV1089
                                                                     80-21- 0539
 1     A     Yes.
 2     Q     Where did that conversation take place?
 3     A     District 5.
 4     Q     Approximately when did it take place?
 5     A     Beginning of -- I don't remember exactly what time.
 6           It was somewhere before midnight at District 5.
 7     Q     So before the car accident that we are talking about.
 8     A     Yes.
 9     Q     What did you talk with then-Officer Beasley about?
10     A     Melanie Beasley suffered some trauma from another
11           officer and on -- I already had knowledge of what had
12           happened because she went to get a restraining order
13           and so there was a temporary restraining order at
14           District 5 supposed to keep that officer away from her
15           district and that was not happening, so she wanted to
16           talk to me about who else to go to, so she and I had a
17           conversation that began sometime on the 18th and I heard
18           Juanita Carr get sent to a shooting. Whenever someone
19           gets sent to a shooting, if I am available, I always
20           respond with them.
21     Q     Where did Officer Beasley live at that time?
22     A     On South 84th Street.
23     Q     Did she spend anytime at your house?
24     A     Yes. She had been spending -- like, living at my house,
25           afraid to go home, so after work, she would come to my

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             240
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 545 of 805 Document16CV1089
                                                                     80-21- 0540
 1           house and stay.
 2     Q     You said you heard about a shooting. What did you do
 3           after you heard about the shooting?
 4     A     I told Melanie that I would return before her shift
 5           ended. Her shift ended at 3:00 and mine at ended at
 6           4:00. I called Juanita and asked her to give the exact
 7           address of where she was dispatched to and I said I was
 8           on my way.
 9     Q     Was that conversation with detective Carr took place on
10           the telephone?
11     A     Yes.
12                             MS. MC KENZIE:         I am sorry. You had
13           a conversation with Juanita. Where were you?
14                             THE WITNESS:          In District 5 talking
15           to Melanie in the garage.
16                             MS. MC KENZIE:        Why did you contact
17           her?
18                             THE WITNESS:          When I heard her get
19           dispatched to a shooting, I just went and responded. I
20           always do. I always volunteer to go to the assignment.
21                             MS. MC KENZIE:        How do you know it was
22           detective Carr that was --
23                             THE WITNESS:           Because she had
24           her -- We are each assigned a number and it was her
25           number and she said, "10-4." So I told Melanie, "hey,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             241
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 546 of 805 Document16CV1089
                                                                     80-21- 0541
 1           just hold up, like, are you leaving right now the
 2           district?" And she said, "yes." I said, "I will come
 3           back here at the end of your shift and we will resume
 4           the conversation."
 5           BY MR. MC GAVER:
 6     Q     What happened next? After you spoke with detective Carr
 7           on the telephone, what happened?
 8     A     I was en route to St. Joe's Hospital with her. She
 9           called me back and said she could handle it. They don't
10           even have a scene. So I just continued. I don't
11           remember what I did, if I did follow-up or a report or
12           what.
13     Q     Did you have occasion to have additional contact with
14           detective Carr?
15     A     Yes.
16     Q     How did that happen?
17     A     I went back to District 3, about two hours before the
18           end of my shift. I saw Juanita doing reports. I sat
19           next to her where I normally do and said, "what happened
20           with the shooting?" She gave me a brief description and
21           at that time, a black patrol sergeant, a black male -- I
22           don't remember his name -- walked by and stopped Juanita
23           and said, "did you recover the gun?" She said, "no."
24           He walked off. So I said to her, "did you go to recover
25           it yet?" She said, "yes." I said, "do you want to go

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             242
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 547 of 805 Document16CV1089
                                                                     80-21- 0542
 1           again before the end of your shift?" She said, "yes."
 2           So I said, "I have to run to District 5 to handle
 3           something. Since you just went, we will just go to five
 4           together, take your car and we will come back around
 5           three, do a search and if do we get the gun, I will
 6           inventory it for you", because she wanted to be off on
 7           time.
 8     Q     Did you have any experience working with detective Carr
 9           before that day?
10     A     Lots of experience, because we were promoted in the same
11           year.
12     Q     Did you believe there was any sense of urgency about
13           attempting to retrieve the gun and detective Carr's
14           actions surrounding that?
15     A     I knew there was not because she said that she already
16           went and she was actually putting that assignment into
17           the follow-up so the next shift could go and try and
18           recover it. I said to her, "if we get it, I will --
19           and there is overtime, I will stay on overtime and you
20           can go and I will inventory it." That is why we decided
21           to go together. Additionally, she said there were no
22           cars in service at that time, it was still pretty busy
23           and I said, "then, you will have to pull another car out
24           of service. I'll just go with you."
25     Q     "Pulling cars out of service", what does that mean?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             243
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 548 of 805 Document16CV1089
                                                                     80-21- 0543
 1     A     It means if Juanita got to the house and was able to get
 2           in, she would need help. You can't search a house by
 3           yourself.
 4     Q     So what squad car she would have?
 5     A     She wouldn't have to call for a squad car.
 6                             MS. WILSON:            She was what? I
 7           didn't hear what you said. You said she was something
 8           with a squad.
 9                             MR. MC GAVER:          Wouldn't have to call
10           for a squad.
11                             MS. WILSON:            Thank you.
12           BY MR. MC GAVER:
13     Q     You said you decided to take the squad car assigned to
14           detective Carr. Correct?
15     A     That is correct.
16     Q     Why did you decide on taking that car?
17     A     Because I already turned my car keys in. She still had
18           her car key sitting on the table.
19     Q     Can you reiterate what the plan was when you left?
20     A     I told her I had to go to District 5 because Melanie was
21           having a problem. She knows who Melanie is and she is
22           well aware of the problem, to my knowledge, because I
23           told her already.
24     Q     So what were you planning on doing once you got to
25           District 5?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             244
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 549 of 805 Document16CV1089
                                                                     80-21- 0544
 1     A     Melanie said that she had -- she had been off of work
 2           a lot taking days off because of the threats and the
 3           trauma to her that she had reported to IAD and was not
 4           getting the sufficient help that she needed. She was
 5           told by a supervisor, Sean Hanley, to get a restraining
 6           order. In the process of all of this, I was saying,
 7           "I will come with you through your process and if you
 8           need a place to stay, whatever you need, I got it."
 9           So I work in District 5. I didn't know Melanie as a
10           friend at all at that point. She was just another
11           female co-worker. Melanie had revealed to me things
12           that were happening to her, so I told her she could stay
13           by my house. She was afraid to go home. Now, she was
14           at the district that day and doing a search on a female
15           when other TAC officers were coming into the district
16           and I don't know if she felt threatened or was
17           threatened. I wasn't quite sure at that point. I told
18           her she had to go to the supervisor, that I had to go
19           and I was rushing out saying, "I have to go. Juanita
20           just got sent to a shooting." I never let -- I
21           always -- you can ask any of my supervisors. I always
22           respond to every shooting if I am available. I make
23           myself available to them. If they don't need me, then,
24           I go.
25     Q     Are there any other matters that you're planning on

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             245
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 550 of 805 Document16CV1089
                                                                     80-21- 0545
 1           assisting then-Officer Beasley with?
 2     A     Yes. Melanie had filed an ESUDW, Endangering Safety By
 3           Use of Dangerous Weapon. It is an acronym. It means
 4           endangering safety by use of a dangerous weapon. It is
 5           basically taking a handgun or any type of firearm and
 6           shooting into an occupied or unoccupied home.
 7                             MS. MC KENZIE:         Hold on. Go ahead.
 8     A     She was having a conflict with a supervisor on whether
 9           it was an endangering safety by use of a dangerous
10           weapon or a recklessly endangering safety. The
11           difference would have been taking it to the district
12           attorney's office or not taking it to the district
13           attorney's office via, like, a liaison. So that was an
14           issue that I originally was there for earlier in the
15           shift, but when I got to District 5 -- I normally work
16           at Central -- or a bunch of other officers there and
17           they just started talking to me about an incident that
18           happened prior where we had a huge fight on Sixth and
19           Hadley and a woman and her two daughters picked me up by
20           my jacket and were beating me, and they were asking how
21           I was and how everything was happening with that,
22           because it was like a melee. So Melanie takes me into
23           the garage. She's, like, "what am I supposed to do?
24           None of the supervisors here at District 5 are not only
25           not listening to me, but there is a valid temporary

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             246
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 551 of 805 Document16CV1089
                                                                     80-21- 0546
 1           restraining order, which holds the same type of
 2           authority as a regular restraining order, and these
 3           TAC officers keep coming in here." So I was trying
 4           to find her a supervisor that she could talk to.
 5     Q     Let's get back on track here. Before you left with
 6           Juanita Carr, did you receive any phone calls from
 7           family members?
 8     A     Yes.
 9     Q     Who called you?
10     A     My son, Jordan.
11     Q     What time did he call you?
12     A     Maybe, like, a little bit after 2:00.
13     Q     What did he tell you when he called you?
14     A     He said, "Mom, I got pulled over." I said, "where are
15           you?" He said, "I don't know." I said, "what are you
16           pulled over for?" He said, "I don't know." I hear some
17           talking back and I said, "listen. Are you on the east
18           side?" He said, "yes." I said, "when you find out
19           where you are and what is going on, just call me back."
20           He said, "all right." I hung up.
21     Q     Why would Jordan call you to tell you about this, if you
22           know?
23     A     I instructed both of my children to always call me and
24           let me know where they are. My family consists of me
25           and my two children. That is it. There is nobody else.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             247
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 552 of 805 Document16CV1089
                                                                     80-21- 0547
 1           Jordan is my -- I am missing words -- my emergency
 2           contact. My other son is 26. At the time, he was 24,
 3           he lived in California. I have Denise Rogers who lives
 4           in a completely different neighborhood and I usually
 5           don't worry her about anything. Outside of that, that
 6           is the rule in my house. I need to know where you are,
 7           especially since he had just transferred schools from
 8           Minnesota to UWM. He doesn't know the area. So I worry
 9           about my son's safety with all the robberies, not only
10           on the east side, but all over. The rule is -- There
11           is many rules that I have, but one of them is if you get
12           stop by police, that you always call and tell me where
13           you are.
14     Q     Did you give Jordan one of your business cards?
15     A     Yes.
16     Q     Why?
17     A     Both of my children have my business cards as well as my
18           other family members. I explained to my son that
19           traffic stops are the most unpredictable and dangerous
20           things that occur within patrol, and my son has been
21           stopped more than four times. I don't know why he said
22           that. I want the officer to know that that is my son.
23           I have a good reputation at work. I have a -- I am a
24           strong disciplinarian for my children and officers know
25           they know my children. So I want whoever has contact

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             248
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 553 of 805 Document16CV1089
                                                                     80-21- 0548
 1           with them to know that not that he knows his rights, but
 2           that he respects the law and he respects them and he
 3           doesn't anticipate being pulled out of his car and
 4           searched for no reason, and, so, that has happened to
 5           him in the past.
 6     Q     I think it goes without saying that you have received
 7           these types of calls from Jordan in the past.
 8     A     Yes, and from my other son, Kasey.
 9     Q     Have you ever gone to a scene where Jordan was pulled
10           over by an officer in the past?
11     A     Absolutely not.
12     Q     Have you ever intervened or spoken with officers who
13           pulled Jordan over in the past?
14     A     Absolutely not, no.
15     Q     Did Jordan tell you -- What did Jordan tell you about
16           his location when he was pulled over on January 19,
17           2015?
18     A     He said he didn't know where he was.
19     Q     Did you have plans to go to him?
20     A     Absolutely not.
21     Q     Did you plan on intervening in that traffic stop?
22     A     No.
23     Q     Did the phone call that you received from Jordan change
24           any of the plans that you had made with detective Carr?
25     A     The only thing that would have changed would be if he

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             249
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 554 of 805 Document16CV1089
                                                                     80-21- 0549
 1           got a citation, which I didn't know he was drinking, but
 2           if he would have got a citation, I would have taken the
 3           car from him. That is about it. So nothing changed.
 4           He gets pulled over, I know where he is. He works
 5           downtown on Third Street. He goes to work, he leaves
 6           work, he calls me. I stay on the phone with him until
 7           he is inside. It is just -- this is way I operate with
 8           my children. He is out late at night, 4:00, 5:00 in the
 9           morning, because he works at a bar downtown. That is
10           the same rule. You must call me. I need to know where
11           you are.
12     Q     What do you typically do with your phone when you are
13           driving with someone else in the car?
14     A     When I'm driving someone else's car?
15     Q     With someone else in the car.
16     A     I don't answer my phone driving. If my phone is
17           ringing, I will pull over and answer it. But on this
18           day, I tossed the phone to Juanita before we left the
19           garage at District 3 after Jordan called and I tossed it
20           to her and I said, "when Jordan calls, just answer it
21           for me and ask him where he is at."
22     Q     Have you ever driven that particular squad car prior to
23           January 19 of 2015?
24     A     I can't remember. We interchange cars all the time.
25     Q     Just so we are crystal clear, where was your destina-

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             250
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 555 of 805 Document16CV1089
                                                                     80-21- 0550
 1           tion?
 2     A     District 5.
 3     Q     As you approached the intersection of 36th Street and
 4           North Avenue, what did you see?
 5     A     I Wisch there was a map because it is one block between
 6           35th and 36th, but it is not a huge, long block. It is
 7           a short block. As I was passing -- or coming to 36th
 8           Street, I could see a car in the road. That inter-
 9           section --     There you go. Thank you.
10                             MR. MC GAVER:          Hold on. I will pull
11           a map out for you.
12     Q     I am handing you what's been identified as Exhibit 12.
13           Can you tell me what that is?
14     A     This is an overhead view of --
15     Q     What am I looking at? What are we looking at?
16     A     I believe that the right side of this map is west and
17           the street going straight down the middle is 35th. It
18           is hard for me to tell. Is that correct?
19     Q     You tell me.
20     A     It is hard for me to tell from this overview because it
21           looks like it is missing -- This is old. It looks like
22           it is missing a building on the corner.
23                             MR. MC GAVER:          It appears that the
24           orientation of the map is up being north, so I don't
25           know if that helps.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             251
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 556 of 805 Document16CV1089
                                                                     80-21- 0551
 1                             MR. PEDERSON:          I object to that.
 2           Leading. It doesn't say that.
 3     A     It is hard for me to tell.
 4     Q     Then, just walk me through it. What direction were you
 5           driving on North Avenue?
 6     A     I am driving eastbound and --
 7     Q     As you approach 36th Street, what did you see?
 8     A     As I approached 36th Street, there is a new -- new paint
 9           on the road and they made a bike lane there. There used
10           to be, like, a passing or parking lane. There really
11           isn't anymore. There is a car somewhere between 35th
12           and 36th that had pulled over what I assumed to be
13           picking up a call girl, prostitute. The car is white or
14           light color. It is pulled over and as I am approaching
15           it, I see the brake lights go on, I see them go off.
16           I see a girl by the car door on the passenger's side.
17           I make a comment to Juanita about needing a vice divi-
18           sion for exact this reason. She laughs.
19     Q     What do you mean by that, that you "need a vice division
20           for this exact reason"?
21     A     We don't have a vice division like we used to have that
22           attacks drugs and prostitution like we used to.
23     Q     So what did you do in reaction to seeing this?
24     A     So I said to her something regarding, "that is why we
25           need a vice." I used the toggle switch which is on the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             252
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 557 of 805 Document16CV1089
                                                                     80-21- 0552
 1           console between my seat and hers. When you first make
 2           the first move of it and it clicks, one movement to the
 3           right, the interior lights go on and it is, like, click,
 4           click, click, click, like that. I think the outside
 5           lights by the the headlights go on and, then, the next
 6           switch is the sound of the siren. So I always say
 7           "blurp". That is what police will say. You "blurp" it.
 8     Q     Can you repeat that?
 9     A     It is, like, moving it to the right real fast and it
10           sounds like this; "blurp", and it is how we use a horn.
11           We don't use the horn per se. We've never, ever been
12           trained to just use the horn. This is just allowing him
13           to know that I am coming down the street and don't pull
14           out and hit me. It's just so we didn't get hit.
15     Q     Are you familiar with the SOPs regarding use of
16           emergency lights?
17     A     Yes. This operation is used all the time. I could sit
18           on 35th Street and you can see every single day, some-
19           body probably using that, because that is a horrible
20           intersection. Police use it all the time.
21     Q     Did you leave the squad lights on after you activated
22           them?
23     A     I went around the car and as I went around the car --
24           The intersection at 35th and North Avenue has a cell
25           phone store on the southwest corner and it has huge

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             253
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 558 of 805 Document16CV1089
                                                                     80-21- 0553
 1           large windows and I could see the car coming from the
 2           south going north on 35th and I looked up to see if I
 3           had the green light wondering if the car was going to
 4           stop and I slammed on the brakes. I reached out to
 5           Juanita and, like, she said, I am sure I -- I don't
 6           recall but I am sure I swore and to let her know --
 7           it is just a reaction that when you have children, you
 8           want to hold them back, and that is what I did to her.
 9           I impacted that car.
10     Q     How fast were you going when you went through the
11           intersection of 35th and North?
12     A     I was going the speed limit, if not slower, because
13           when I went around this car, I was already slowing down.
14           I wasn't pulling this car over, I had no intent on
15           pulling this car over. I went around it notifying it
16           so it doesn't come out into traffic and I was braking
17           because I see the car coming and I still collide with
18           him.
19     Q     Were your squad lights on as you traveled through the
20           intersection?
21     A     Yes, I never got a chance, I believe, to turn them off.
22           There was no distance. I went around the car and before
23           I got straight in the lane, I could see the lights
24           coming. I hit the brake -- I am not worried about the
25           lights -- and I am through.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             254
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 559 of 805 Document16CV1089
                                                                     80-21- 0554
 1     Q     Were the sirens on traveling through the intersection?
 2     A     I don't know.
 3     Q     Where was the squad impacted?
 4     A     I believe it was just the front end. My front end hit
 5           her driver's side and passenger's side -- driver side
 6           back part of her car.
 7     Q     What did the impact do to your position in the car?
 8     A     I was flipped over the console. My right foot was still
 9           stuck under the pedal of the car and I was on top of --
10           part of me was on top of Juanita.
11     Q     Do you know whether you lost consciousness?
12     A     I was told that I did. I don't know if you really know
13           that you lose consciousness.
14     Q     Do you remember who told you that you went unconscious?
15     A     Juanita, because she was screaming in my ear that I was
16           dead.
17     Q     How did you get removed from the squad?
18     A     Some citizens came to the car and were asking -- they
19           were talking on how to get me out of the car. I noticed
20           two of them. I recognized two of them. They said,
21           "oh, it is Blonde, it's Blonde," and they are trying
22           to pull me out of the window, but my foot is stuck
23           underneath the pedal and then I don't remember how I got
24           out, if I got out through the window or -- I remember
25           they were trying to squeeze me out of the door, but the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             255
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 560 of 805 Document16CV1089
                                                                     80-21- 0555
 1           door didn't really open. I am not quite sure.
 2     Q     Did you call 911?
 3     A     I was told that I did and I don't remember me calling
 4           911 or even where I got the phone from, because Juanita
 5           had it.
 6     Q     Do you remember who the first emergency responder to the
 7           scene was?
 8     A     No. The only person that I remember that was taking
 9           care of me was Jesse Vollrath.
10     Q     Do you remember anything that you said to any of the
11           first responders or officers immediately following the
12           accident?
13     A     Yes. I remember telling somebody -- Officer Joe Goggins
14           asked me, you know, who should he call for me and I
15           said, "call my son." I don't remember that he said --
16           the report that I was given said that I was giving him
17           the wrong number. He was very frustrated with me and I
18           was getting even more frustrated because I knew my son
19           was at a traffic stop and when I have been injured
20           before on duty when I have been at the hospital, my
21           youngest son, Jordan, just freaks out, like, I am his
22           only family member, I am his only parent. I didn't want
23           him driving. So I said, "somebody, get ahold of my son.
24           He is on a traffic stop." I don't remember who it was.
25           It was an officer. He probably was new. He was bent

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             256
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 561 of 805 Document16CV1089
                                                                     80-21- 0556
 1           down and he said, "where", and I said, "on the east
 2           side. He goes to UWM." He came back telling me that he
 3           called the District 5 console and there was nobody on
 4           any traffic stops. So I said, "call UWM police and see
 5           if they have one." They called UWM police. He came
 6           back and said, "they are not on any traffic stops."
 7           So I was like, "well, I don't know. I don't know where
 8           he is. Just somebody go find him", and that is it.
 9           When I saw Deb Stacey -- She knows me. What we have in
10           comment common is being single parents of young, black
11           men, so we have that connection with each other and we
12           support each other and that's why she knows my son and I
13           told her, "can you just go find Jordan for me", and she
14           said "yes, I got it. I got it." That is it.
15     Q     How long after the accident until you were loaded into
16           an ambulance?
17     A     I don't know.
18     Q     Did any officers ride with you in the ambulance?
19     A     Jesse Vollrath.
20     Q     Any discussion with Officer Vollrath in the ambulance?
21     A     Not that I recall. Just that I was convinced that
22           Juanita died. I don't know if I heard it on the scene
23           or whatever, but that is what I kept talking to him
24           about.
25     Q     Did you see Lieutenant Hanley at the scene of the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             257
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 562 of 805 Document16CV1089
                                                                     80-21- 0557
 1           accident?
 2     A     No.
 3     Q     Do you remember having a conversation with him at that
 4           time?
 5     A     I didn't see him and I didn't talk to him.
 6     Q     Where did the ambulance take you?
 7     A     Froedtert.
 8     Q     Did any of your family members report to the hospital?
 9     A     Yes. Denise Rogers, who I call "Big Mama."
10     Q     Who was the first one to arrive?
11     A     Big Mama, my sister Jondalyn, and Deb Stacey.
12     Q     What about Jordan?
13     A     Then Deb Stacey brought in Jordan.
14     Q     Once you arrived at Froedtert, where did they take you?
15     A     I went right to a room, and the medical staff knows me
16           there from all the shootings. I remember them joking
17           around with me in and out and said they are going to
18           get me to x-ray and I will be on my way.
19     Q     Did any officers speak with you while you were at the
20           hospital?
21     A     Jesse Vollrath and Deb Stacey and William Krumnow.
22     Q     Did you see Lieutenant Hanley at the hospital?
23     A     No.
24     Q     Did Lieutenant Hanley speak with you while you were at
25           the hospital?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             258
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 563 of 805 Document16CV1089
                                                                     80-21- 0558
 1     A     No.
 2     Q     Did Lieutenant Hanley spend 20 minutes with you while
 3           you were at the hospital?
 4     A     Lieutenant Hanley never spoke to me at the hospital.
 5           That is why when I got discharged around 5:30, I called
 6           him -- or later, called him at 6:38.
 7     Q     What time were you discharged?
 8     A     It was after 5:30.
 9     Q     Who left with you?
10     A     My sister and my mom and Jordan.
11     Q     Who drove?
12     A     My sister.
13     Q     Whose car?
14     A     My sister's.
15     Q     Where did you go?
16     A     To District 3.
17     Q     Where did you go there?
18     A     Because I didn't want go to home without talking to a
19           supervisor.
20     Q     Did you encounter a supervisor at District 3?
21     A     No.
22     Q     What did you do next?
23     A     Someone drove my car home, either my son or -- or
24           Jondalyn drove back to my house. My house is, like,
25           four blocks from the district. Once I got home, I

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             259
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 564 of 805 Document16CV1089
                                                                     80-21- 0559
 1           wanted to know if somebody was going to come talk to
 2           me, so I called Hanley -- Lieutenant Hanley.
 3     Q     You called him on his cell phone?
 4     A     Yes.
 5     Q     How long did you speak with him?
 6     A     Ten, 15 minutes.
 7     Q     What did you say to him?
 8     A     I want to know if he was going to come over and talk to
 9           me and he said, "no." I said, "do you want to know,
10           like, what happened?" He said, "yes, go ahead. Tell
11           me." So I told him and then he said, "all right. Bye."
12     Q     Did you ever tell him that at the time you got into the
13           accident, that you were en route to pick up Jordan in
14           the area of UWM?
15     A     Absolutely not.
16                             MS. MC KENZIE:         Let me interrupt and
17           ask a question.
18                             MR. MC GAVER:          Please.
19                             MS. MC KENZIE:         There isn't some
20           standard or procedure for once you are in an accident,
21           as an officer, how that is reported and when you speak
22           to a superior, but what was your urgency in wanting to
23           speak to him?
24                             THE WITNESS:          We never go home from
25           a shift period, much less an accident, without notifying

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             260
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 565 of 805 Document16CV1089
                                                                     80-21- 0560
 1           your supervisor that you are secured or going home. So
 2           I am at the hospital, he doesn't talk to me there. I
 3           snet my son to look for him within the hospital because
 4           he knows who he is. He's not there. I asked Juanita if
 5           she talked to him. She said, "briefly, but he's gone."
 6           So, now, I am leaving. I don't know where my gun is, I
 7           don't know where my gun belt on. I don't know who has
 8           it. It is something that I am responsible for, and I
 9           remember questioning to find out if somebody had taken
10           my gun belt off of me while they are trying to remove me
11           from the car. Me getting ahold of my supervisor, that
12           is mandatory and I am, like, "don't you want to know
13           what happened?"
14                             MS. MC KENZIE:        Why Hanley?
15                             THE WITNESS:          He was working that
16           day. He is my supervisor that day.
17                             MS. MC KENZIE:        Wasn't there another
18           supervisor that was working that day?
19                             THE WITNESS:          I don't believe so.
20           That is who I reported to that and that is the super-
21           visor I have.
22           BY MR. MC GAVER:
23     Q     Is there any reason that you would have told Lieutenant
24           Hanley that you were on your way to get Jordon at UMM
25           when you got into the crash?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             261
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 566 of 805 Document16CV1089
                                                                     80-21- 0561
 1     A     It is not what happened. I didn't speak to him at all.
 2     Q     Did you tell Hanley that you were traveling 45 miles an
 3           hour at the time of the crash?
 4     A     On the phone?
 5     Q     Yes.
 6     A     No. I am going to tell my supervisor that I am speeding
 7           and that I am going to go do something, like, go impede
 8           on a traffic stop? It doesn't make sense. Like, I am
 9           going to tell my supervisor something that I did that
10           was illegal and wrong? Even if I did do it, but I
11           didn't. So I am not going to go and tell him any such
12           thing. I told him exactly what the problem was, that
13           there were TAC officers at the scene, and those are the
14           people that told him that I was going to UWM. These
15           are -- The overheard people are from TAC. TAC is the
16           group of guys that have the officer who has assaulted
17           Melanie Beasley.      They are on the scene telling a
18           sergeant that I am saying these things, but there is no
19           reports by them, there is nothing in their memo book.
20           I didn't say any of those things. All I wanted was
21           just, like Juanita Carr got her boyfriend to come to
22           her scene, her family members to come to the hospital.
23           I wanted my family members to come to the hospital,
24           especially because my family member was on a traffic
25           stop and I knew where he was and he is waiting to talk

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             262
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 567 of 805 Document16CV1089
                                                                     80-21- 0562
 1           to me.
 2     Q     Back to the conversation on the phone the morning of the
 3           19th th -- January 19, 2015. Did you tell Hanley that
 4           you had sirens on at the time of the accident?
 5     A     No. I don't know if they were on.
 6     Q     Did you tell him that you had your squad car emergency
 7           lights on at the time of the accident?
 8     A     Yes.
 9     Q     When you were speaking with Hanley on the phone that
10           morning, did anyone overhear the conversation?
11     A     I guess not. My son was at home. Melanie showed up at
12           my house because she had been calling me and asking me
13           where I was because I didn't show up at the district.
14           I told her I was involved in a car accident and I was at
15           the house, so she came to the house.
16     Q     Melanie came to the house later that morning?
17     A     Yes.
18     Q     What did you do immediately after you hung up with
19           Hanley?
20     A     I am just sitting on the couch with a lot of family
21           members or friends and some officers coming to see how I
22           am. I just remember sitting there and it just being,
23           kind of, chaotic.
24     Q     Did Hanley ever come to your house to visit you after
25           the accident?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             263
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 568 of 805 Document16CV1089
                                                                     80-21- 0563
 1     A     He never came to my house, period, after the accident.
 2     Q     This phone conversation, is that the last time you spoke
 3           with Lieutenant Hanley?
 4     A     Yes. It is the first and only time I spoke with
 5           Lieutenant Hanley from the night of the 18th to the
 6           19th.
 7     Q     Did you receive any treatment for medical issues you
 8           suffered in the accident?
 9     A     Yes.
10     Q     What issues -- What were you diagnosed with?
11     A     A concussion with brain bleed on the top of my head. I
12           believe that I hit the gun rack. My chest was black and
13           blue from one end to the other because of the air bags
14           blew. I had two black eyes. My right foot was swollen
15           and I reinjured my left knee. I am not quite sure how.
16           But I had surgery on it. And I had not finished therapy
17           for my short-term memory and my speech therapy because I
18           was fired.
19     Q     How many doctors did you see in the months following the
20           accident?
21     A     Five or six.
22           (A document was marked as Exhibit 13)
23     Q     I show you a document marked as Exhibit 13. What is
24           that?
25     A     Progress notes from one of the doctors that I saw after

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             264
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 569 of 805 Document16CV1089
                                                                     80-21- 0564
 1           the accident.
 2     Q     Can you flip through the whole packet and get me a sense
 3           of what is there?
 4     A     Just evaluations and medical imaging reports and diag-
 5           nosis of the problems that I had after the accident
 6           along with physician reports, duty-related issues that
 7           I had my medical doctors fill out.
 8     Q     Do you believe the doctors are a fair and accurate
 9           representation of the medical issues you have dealt
10           with since the accident?
11     A     They are.
12     Q     Including neck, head, ankle, knee. Am I missing any
13           injuries?
14     A     Head, neck, knee, foot. That is it.
15                             MR. MC GAVER:          I will offer Exhibit
16           13.
17                             MR. PEDERSON:          No objection.
18                             MR. KONRAD:            Received.
19           BY MR. MC GAVER:
20     Q     Where did you receive treatment?
21     A     Several places. Wheaton Franciscan out in Mequon and in
22           Franklin.
23     Q     Let me ask a different question. Do you have any
24           lingering medical issues to this day?
25     A     Yes. I still deal with short-term memory issues, having

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             265
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 570 of 805 Document16CV1089
                                                                     80-21- 0565
 1           to write everything down on a piece of paper and a lot
 2           of persistent issues involving my head.
 3     Q     You were interviewed by Sergeant Zieger in the course of
 4           the investigation. Correct?
 5     A     I was.
 6     Q     Did you tell Sergeant Zieger the same story you told
 7           here today?
 8     A     Yes.
 9     Q     Is there anything else you want to make sure that the
10           Commission knows about this situation?
11     A     Yes. I believe that as Sergeant Zieger said, I called
12           a lieutenant a liar in my memo and I did, and I mean it,
13           because the things that he said happened, they did not
14           happen, and the treatment that I got was directly
15           related to some of these memos that I submitted because
16           the bottom line is the fair treatment of women in this
17           department, specifically Melanie Beasley at that
18           district, which I have -- I have more than these memos
19           here that I have handed in. This investigation is a
20           direct result of that. I believe it is complete
21           retaliation for me trying to help another female out at
22           a district who was sexually assaulted by another member
23           and the only people on this scene of mine where I was
24           hurt and injured and in a close-to-fatal accident TAC
25           members who made these statements saying that I was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             266
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 571 of 805 Document16CV1089
                                                                     80-21- 0566
 1           saying that, but none of those TAC members have ever
 2           written a report. Sergeant Riley isn't even here today
 3           and if he is a supervisor on scene saying these people
 4           said that, then, where is that sergeant holding those
 5           people accountable for those things -- for them to be
 6           interviewed by detectives so that they could come to the
 7           truth? A simple investigation like this? The first
 8           people that I would have you can talked to -- which I
 9           have been a detective since 2005 -- would have been to
10           talk to Melanie Beasley.
11                             MR. PEDERSON:          I object at this
12           point. I think this is running far afield and is
13           a narrative --
14                             THE WITNESS:          It is not. This is
15           exactly what it is about.
16                             MR. KONRAD:            If you could sum up,
17           I would appreciate it.
18     A     If I was going to investiate the scene, it would have
19           been Melanie Beasley and my son and Juanita Carr.
20           They would have been separated from each other and
21           immediately talked to and you would have had the answers
22           to what happened. There would be no hearsay.
23                             MR. KONRAD:            Let me ask you this.
24           I read the lieutenant's report several times and it
25           appears to me he didn't come to the conclusion that you

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             267
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 572 of 805 Document16CV1089
                                                                     80-21- 0567
 1           were proceeding to pick up your son based on those
 2           ambiguous after-accident statements. He based that
 3           conclusion on what you told him, it appeared to me. So
 4           you are saying that you never said that to him at all.
 5                             THE WITNESS:           Not only did I not
 6           say that to him, but I never had a conversation for 20
 7           or 30 minutes at the hospital. I even asked for the
 8           video of the hospital room to be pulled to if he was
 9           even in there.
10                             MR. KONRAD:            Let's turn back to
11           the phone call.
12                             THE WITNESS:           The phone call, I
13           called him and I told him exactly what happened, and I
14           already had heard the rumors in my house saying that the
15           TAC officers were telling him that and I even told him
16           at that point "that didn't even get -- that is not what
17           happened. That is not where I was going."
18                             MR. KONRAD:            You are saying he
19           made up this conversation?
20                             THE WITNESS:           Yes.
21                             MR. MC GAVER:          Nothing further.
22                             MS. MC KENZIE:         Counsel, would you
23           happen to have -- You provided medical records. Do
24           you have the initial emergency room medical records?
25                             MR. MC GAVER:          I don't know if that

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             268
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 573 of 805 Document16CV1089
                                                                     80-21- 0568
 1           is part of that packet or not. Is there something
 2           specific you are looking for?
 3                             MS. MC KENZIE:         I want to see the
 4           information regarding when she was brought into the
 5           emergency room.
 6                             MR. MC GAVER:          I don't think it is
 7           in there.
 8                             MS. MC KENZIE:          If you don't have
 9           it, you don't have it. I was just wondering --
10           Maybe you could look for that as we move forward?
11                             MR. MC GAVER:          Sure.
12                             MR. PEDERSON:          I was going to
13           request a five-minute recess, if that is possible.
14                             MS. MC KENZIE:        It is up to the
15           hearing examiner.
16                             MR. KONRAD:            Mr. Mc Gaver, when
17           you filed your motion earlier in the case, didn't you
18           attach a complete set of medical records? The emergency
19           record should be in there.
20                             MR. MC GAVER:          They should. They
21           are somewhere in there. I just don't have the where-
22           withal to find them right now.
23                             MR. KONRAD:            Let's take a few
24           minutes.
25                             MR. MC GAVER:          I will see if I can

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             269
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 574 of 805 Document16CV1089
                                                                     80-21- 0569
 1           track them down.
 2                             MR. KONRAD:            We will take a five-
 3           minute break.
 4           (Discussion off the record)
 5                             MR. KONRAD:            Do the commissioners
 6           have any additional questions?
 7                             MS. WILSON:            I have a host of
 8           them, so you might as well go first.
 9

10                             MS. HEIN:                       I have two. I
11           had a couple things I confused about. The timeline.
12           You said that you and detective Carr left five -- I
13           mean, three and were going to five when the accident
14           happened. Where were you when that whole process when
15           you got a call from your son? Were you, like, still at
16           three or were you in the car or --
17                             THE WITNESS:           We were sitting in
18           the assembly next to each other on a table similar to
19           this.
20

21                             MS. HEIN:                          "Assembly"
22           meaning what.
23                             THE WITNESS:           Where the officers
24           have roll call in District 3.         After that, the sergeant
25           walks by, which is around probably five minutes to 2:00

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             270
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 575 of 805 Document16CV1089
                                                                     80-21- 0570
 1           or something and he said, "did you recover the gun?"
 2           She said, "no." He was, like, "oh", and he keeps going.
 3           I say to her, "did you go?" She said, "yes, I was just
 4           there." I said, "if you want to go again, I will go
 5           with you." The reason I offer it because that is what
 6           I do, but I have a reputation of being able to -- I will
 7           bang on the door until I -- you know, till somebody
 8           comes instead of just a short term. So she said, "sure
 9           let's go." I said, "I have to stop at District 5 first
10           to talk to Melanie. Her shift is over at 3:00, so we
11           will go five, we will come back around to see if the gun
12           is there. If you get it, I'll inventory it and we'll be
13           back at three -- District 3. So as I am -- we decide
14           that, we were walking out o the back of District 3 to
15           where the patrol cars are and that is when I receive the
16           phone call from my son. So I am talking to him from the
17           back door to the car. In the car, I turn it on I talk
18           to him. "Where are you?"         "I don't know." "What did
19           you get stopped for?" "I don't know." I said, "well,
20           call me back when you know where you are at." He said,
21           "all right."
22

23                             MS. HEIN:                     Then you get in
24           the car and you proceed to go to District 5.
25                             THE WITNESS:           Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             271
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 576 of 805 Document16CV1089
                                                                     80-21- 0571
 1

 2                             MS. HEIN:                       About how long
 3           --
 4           I guess I was confused.
 5                             THE WITNESS:           A minute. However
 6           long it took to hang up the phone and drive get out to
 7           North Avenue, which is right there, and from 49th get
 8           down to 35th before the accident.
 9

10                             MS. HEIN:                          Your son
11           didn't tell you where he -- he said, "I don't know where
12           I am."
13                             THE WITNESS:           That's correct.
14

15                             MS. HEIN:                          But did he
16           say he was on the east side or any kind of
17           clarification.
18                             THE WITNESS:           Yes. I believe he
19           said he was on the east side, and that is why I knew to
20           call District 5, because District 5 is the east side.
21           Plus, he works downtown. He works at the Pub Club.
22           So the same thing. When you get done with work, you
23           call me so I know when you are going home.
24

25                             MS. HEIN:                          And when

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             272
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 577 of 805 Document16CV1089
                                                                     80-21- 0572
 1           did you call district -- you said you just called five
 2           to know --
 3                             THE WITNESS:           The officers on
 4           scene, I remember asking somebody, because apparently,
 5           I was giving the wrong phone number to my son. He's had
 6           the same phone number since he had a cell phone, which
 7           has been years. Apparently, I was giving Officer
 8           Goggins the wrong phone number, so he was getting really
 9           frustrated with me and I remember him standing over me
10           going, "how do you not know what his phone number is?
11           So I turned to somebody else and said -- I was sitting
12           on the pavement -- "I said just call District 5, the
13           console and see."
14

15                             MS. HEIN:                     You said that
16           because he had said he was on the east side.
17                             THE WITNESS:           Yes.
18

19                             MS. HEIN:                       Then, you also
20           made the claim that the TAC officers who were on the
21           scene were indicating that you were going to UWM. First
22           of all, is a TAC officer different than a regular police
23           officer?
24                             THE WITNESS:           TAC officers do,
25           like, search warrants and more of the violent takedown

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             273
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 578 of 805 Document16CV1089
                                                                     80-21- 0573
 1           processes. They don't take normal assignments, they
 2           don't investigate. We investigate. We say -- For
 3           example, there might be a guy armed and he is not going
 4           to come out easily. They will come.
 5

 6                             MS. HEIN:                          Would it be
 7           usual for them to be at a car accident with a police
 8           officer involved?
 9                             THE WITNESS:           There really isn't a
10           usual or not usual. It is depends on the staffing. But
11           when you hear that two officers -- I mean, two
12           detectives have died, everybody comes. So they were all
13           on the scene.
14

15                             MS. HEIN:                    How would they
16           know -- how would they be able to spread the rumor that
17           you were going to UWM or up there if you didn't even
18           know?
19                             THE WITNESS:           Because I was saying
20           that -- they were taking bits and pieces, I imagine,
21           because I was saying, "my son lives by UWM" or, "he goes
22           to UWM. Call UWM police and see if he stopped there."
23

24                             MS. HEIN:                    So you are
25           claiming there was a statement from one of the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             274
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 579 of 805 Document16CV1089
                                                                     80-21- 0574
 1           witnesses, Mr. Hernandez, who also indicated that you
 2           are claiming that the TAC officers were -- that he heard
 3           it from the TAC officers?
 4                             THE WITNESS:           If I am saying it --
 5           if I'm making the statement -- I say the statement is,
 6           "my son goes to UWM or he is near UWM. Call UWM police"
 7           after I ask to have them call District 5, and they came
 8           back saying there was nobody on any traffic stops at
 9           that time. So I said the next best thing will be UWM
10           police, because he lives, like, five houses from the
11           campus. He lives right on Murray or Maryland. I am
12           saying that. The difference is if I am actually saying
13           I was going to go get my son on a traffic stop at UWM
14           police, first of all, he wasn't with UWM police. He was
15           with the Shorewood police. I didn't know where he was.
16           That is where the frustration came in with Goggins. I
17           just wanted somebody to get my son for me to let him
18           know where I was and that I was injured. It just got so
19           blown. When I wrote the rebuttal, I am asking all the
20           TAC officers that are there who are hearing this, which
21           is all written as I heard it from somebody, but I don't
22           know who, I am asking somebody, "listen. I will sit
23           down with you and and go over all of this and tell me
24           exactly what was being said", and I couldn't get any
25           compliance with internal investigation, like, I am

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             275
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 580 of 805 Document16CV1089
                                                                     80-21- 0575
 1           saying, "that is not what I was doing." I would have
 2           never jeopardize, you know, anything with Juanita and
 3           her status on things that she has to do. I am not going
 4           to take her to impede on a traffic stop that I don't
 5           even know where it is. So all I am saying is if you
 6           are going to do an investigation -- I offered my son to
 7           Lieutenant Hanley. "You want to come over and talk to
 8           him? He is at the house right now. Melanie is here,
 9           too. You want to talk to them?" No one wanted to come
10           and talk to them. If you already are telling me that
11           I am -- "TAC officers are saying that you were going to
12           go to UWM", these are the people that know where I was
13           really going. I know where I was going, Juanita knows,
14           Melanie knows and Jordan knows.
15                             MS. WILSON:            You have to help me
16           with some of this. I can't write as fast as she can.
17           I am trying to figure out how this phone call, this
18           hook-up you had with Juanita. Did you talk to her on
19           the phone, because you said something about you heard
20           her badge number. Do you remember that?
21                             THE WITNESS:           No. We all have
22           squad numbers, not badge numbers; squad numbers. I
23           believe mine was, at the time, 9282. I am not sure.
24           Probably 9281or something. So I am at District 5
25           talking to Melanie and I hear the dispatcher say, what-

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             276
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 581 of 805 Document16CV1089
                                                                     80-21- 0576
 1           ever Juanita's squad was, respond to the hospital for a
 2           shooting. So I tell Melanie, "hey, are you leaving the
 3           district?" She is, like, "yes." I am, like, "we will
 4           talk later." She's, like, "you gotta come back, you
 5           gotta come back." I'm, like, "no, we will talk later.
 6           She is, like, "what about this report, what about this
 7           report?" I said, "I will be back later. Your shift
 8           ends at 3:00, mine ends at 4:00. I will come back
 9           before your shift has ended and if not, if I can't make
10           it back here because of an assignment, we will talk on
11           the phone on how to deal with it." So she is, like,
12           "all right." I said, "just wait for me at the district.
13           I will come back." So that is when I got in my car and
14           proceeded to go to St. Joseph's Hospital, talked to
15           Juanita on the phone halfway there and she said, "this
16           is nothing. I got it." I said, "okay. Call me if you
17           need me."
18                             MS. WILSON:            Who took who --
19           Now, Juanita didn't seem to know whose car it was. It
20           was a car that you all -- you said was called up or
21           something that he explained. You just got a car?
22                             THE WITNESS:           There is a process of
23           getting cars, but because the process of CIB, Criminal
24           Investigation Bureau, being dismantled into the
25           districts, instead of all at once place, there is not

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             277
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 582 of 805 Document16CV1089
                                                                     80-21- 0577
 1           enough cars half the time for us, so sometimes, we
 2           share. I have been dropped off at crime scenes before.
 3           At this time, this was the car that she had keys sitting
 4           on the table. So I took them and I said, "I am
 5           driving."
 6                             MS. WILSON:            Because I know she
 7           said --
 8                             THE WITNESS:           She doesn't know how
 9           I got to drive.
10                             MS. WILSON:            Let me ask you this.
11           When your son called you, he said he had been stopped by
12           the police department. He didn't say, "and by the way,
13           Mom, I had a drink." My granddaughter had better told
14           me because I will beat her to death because that moves
15           everything to a different level. My other question
16           is --
17                             THE WITNESS:           Of course, he didn't
18           tell me that.
19                             MS. WILSON:            My other question is,
20           how did Officer Stacey -- if Jordan didn't know where he
21           was, you didn't know where he was, fifth district didn't
22           know where he was, nobody knew where he was, how did she
23           find him? She just drove up and down the street?
24                             THE WITNESS:          Internal investigation
25           hadn't even found out how she found out where he was.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             278
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 583 of 805 Document16CV1089
                                                                     80-21- 0578
 1           She told me later on that she tried to get ahold of him
 2           by calling his phone, but there was no answer. I
 3           imagine that is when he was probably doing sobriety
 4           tests or something, and Mr. Cody Smith had his phone.
 5           I am just speculating. Don't know. Or maybe everybody
 6           is calling the wrong number that I am giving. I am not
 7           quite sure. So she Facebooked a "In" box. So if he had
 8           his phone, it would -- it would come up as the Facebook
 9           page or something. That didn't happen. I don't know.
10           I don't know how somebody found out or -- or Jordan --
11           when he was looking for me, called the districts and
12           told them, "hey, I am looking for my mom", because they
13           left him just standing there when he called the
14           districts and asked or 911 and asked, "where is my mom?"
15           If they gave him -- and, then, he gave that address to
16           them and, then, they gave it to her? I don't know.
17                             MS. WILSON:            Your friend, I lost
18           her name.
19                             THE WITNESS:           Deb Stacey?
20                             MS. WILSON:            No. The one you
21           went to --
22                             THE WITNESS:           Melanie Beasley?
23                             MS. WILSON:            Melanie. You said
24           you went -- I think you said earlier, you went to talk
25           to her so you could help her find somebody who would

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             279
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 584 of 805 Document16CV1089
                                                                     80-21- 0579
 1           listen to her.
 2                             THE WITNESS:           No. She already had
 3           been telling me and Sojourner Truth House and Lieutenant
 4           Hanley. On October 5, she told him, she also told
 5           Lieutenant Lipski sitting at the table here about her
 6           sexual assault. She also told Adam Zieger and Sergeant
 7           Chris Schroeder (phonetic) from IAD, because I was with
 8           her all of those times that she told them what has been
 9           happening to her and nobody was listening to her and
10           they were giving her advice, like, "go get a restraining
11           order. Then we will do something." I was not friends
12           with Melanie at the time. She was a female that was
13           working the late shift, like I was, that I had been
14           responding to more District 5 incidents than I had been
15           District 3 incidents and I would see her and then I
16           would see her break down. We have an early interven-
17           tion program. We are trained through the academy that
18           you see anybody in distress, your co-workers, you help
19           them and when you get that information, you give it to a
20           supervisor to handle, and that is exactly what I did.
21                             MS. WILSON:            I have one more
22           question. The Shorewood officer -- officers I think
23           somebody said -- they stopped your son.
24                             THE WITNESS:           Yes.
25                             MS. WILSON:            They said he -- he

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             280
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 585 of 805 Document16CV1089
                                                                     80-21- 0580
 1           passed the test. Right?
 2                             THE WITNESS:           I got two different
 3           answers. The one that he gave today was that he failed
 4           it, saying he got a .09. I was told he got a .08.
 5           Regardless, he should not have been drinking at all. So
 6           whatever penalty he was going to get, he would have to
 7           deal with. I would never interfere with that. I have
 8           other brothers that have been in trouble with the law,
 9           and I've never interfered. They come -- Even the
10           detectives and the officers will call me and ask me,
11           "hey, your brother, John, he just did this, this and
12           this", and I will say, "he did it, he did it. Then you
13           arrest him." I never intervene and unfortunately, it
14           has happened several times with one of my brothers. I
15           have never intervene. I never ask them to give them
16           leniency. The only time I told both of my sons is to
17           hand that card over to give it to them to let that
18           officer know that you are not going get searched and
19           that you know the law and you respect the law, because
20           my mother raised me and she is a detective. So you
21           don't have to pull me out of my car. It just happened
22           with this. First of all, not to get into the traffic
23           stop, but why is he even stopped? The call was to a
24           house. It didn't mention anything about a blue car.
25           You don't get to pull over a car because it is leaving

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             281
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 586 of 805 Document16CV1089
                                                                     80-21- 0581
 1           the area. That is still a moot point just like the moot
 2           point that my son was drinking. And yes, he would have
 3           had to pay those penalties. I am not going to interfere
 4           in what he did. He is a 19-year-old. He just left
 5           Minnesota on a scholarship to come here and take the
 6           studies at UWM because he wanted to change his major.
 7           He makes those decisions, not me. I just pay the bill.
 8                             MS. WILSON:            Thank you.
 9                             MS. MC KENZIE:         I have a few
10           questions. I am going to straight to the Complaint
11           because this is really the basis for pretty much the
12           charges.
13                             MS. WILSON:            Where are you?
14                             MS. MC KENZIE:         The Complaint we
15           received. I am looking at Page 3 of the Complaint.
16           It says --
17                             MR. PEDERSON:          It should be here
18           somewhere. Document 5. Page through it and find
19           Document 5. It looks like this.
20                             MS. MC KENZIE:         I'm looking at
21           Page 3. One of the charges against you is that --
22           basically, it states,
23                       "Detective Lewandowski indicated that there
24           was no urgency to complete the follow-up and that she
25           intended to meet the other officer instead of conducting

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             282
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 587 of 805 Document16CV1089
                                                                     80-21- 0582
 1           the follow-up first because 'she had called me and asked
 2           me to.' Detective Lewandowski described that her
 3           response to District 5 took precedence over the gun
 4           retrieval because that was where she was 'going to go in
 5           the first place.' Detective Lewandowski added that the
 6           firearm retrieval was not her assignment."
 7                             THE WITNESS:          Yes.
 8                             MS. MC KENZIE:        Looking at that and
 9           seeing that the charge of "failed to use her time to
10           accomplish the mission of the department", are you
11           disagreeing with the fact that the mission of the
12           department was not to go to Ms. Beasley, but instead, to
13           do the job of gun retrieval? Are you disputing that?
14                             THE WITNESS:          I am saying this.
15                             MS. MC KENZIE:        So let me backtrack.
16           What was, at that time, the mission of the department?
17                             THE WITNESS:          The mission for
18           Juanita Carr was to retrieve the gun. I had nothing to
19           do with her assignment. I didn't know there was
20           exigency in it. She told me he shot himself and he was
21           a CCCW holder, meaning he was a permit holder. So she
22           explained it to me, in brief, that he pulled the gun out
23           of his pocket and probably shot himself in the leg.
24           That is all she knew. That isn't a crime to shoot
25           yourself with your own gun. It happens all the time.

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             283
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 588 of 805 Document16CV1089
                                                                     80-21- 0583
 1           We don't take people's guns from them for that. She
 2           explained there was no exigency in it. I didn't respond
 3           to the hospital, I didn't know that it was more than
 4           that. I only knew that is what she had told me. She
 5           wasn't even going go to get the gun a second time. What
 6           she was going to do was put it into the follow-up, which
 7           day shift would have got it. I said to her, "hey, I
 8           will go with you. Let's go and take care of it. I am
 9           going to go to District 5 first and talk to Melanie
10           about her report and since you were just there, let's
11           make some time go by and let people get home if they are
12           going to get home. I will go there. It is only going
13           to be a brief conversation with her, go over her report
14           to tell her what I would file and, then, come back to
15           District 3."
16                             MS. MC KENZIE:         So you are saying
17           that was not your assignment.
18                             THE WITNESS:           That is correct.
19                             MS. MC KENZIE:        The second part says
20           here on Page -- Well, you were the driver of the car.
21           Correct?
22                             THE WITNESS:          Yes.
23                             MS. MC KENZIE:        The second part, on
24           Page 5, it says,
25                       "The department vehicle was determined to be

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             284
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 589 of 805 Document16CV1089
                                                                     80-21- 0584
 1           'totaled' with a value of $4,525. Detective
 2           Lewandowski, a second detective, and a citizen were all
 3           transported to the hospital for injuries. Both
 4           Detective Lewandowski and the other detective were
 5           unable to return to work for a significant period of
 6           time.
 7                       detective Shannon Lewandowski failed to
 8           operate the vehicle in a safe and courteous manner
 9           while complying with all traffic laws."
10           So in your assessment, you are saying you did not
11           violate this particular charge.
12                             THE WITNESS:          I didn't violate one
13           charge.
14                             MS. MC KENZIE:        I am asking you about
15           this one.
16                             THE WITNESS:          About that one.
17                             MS. MC KENZIE:       Did you operate the
18           vehicle in a safe manner?
19                             THE WITNESS:           I operated the
20           vehicle not only in a safe manner. Juanita Carr even
21           said if I was speeding, she would have told me so. I
22           was operating at more of a safe manner because if I
23           wouldn't have had my lights on, the cars that were
24           coming from east to west that had pulled over when they
25           saw my lights would have also been in that intersection.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             285
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 590 of 805 Document16CV1089
                                                                     80-21- 0585
 1                             MS. MC KENZIE:         So again, let me ask
 2           you, based on police procedure, were you operating your
 3           car in a safe manner?
 4                             THE WITNESS:          Yes.
 5                             MS. MC KENZIE:        Not in your assess-
 6           ment. I understand your assessment and Juanita's
 7           assessment, but as an employee of the police department,
 8           were you operating your car in a safe manner?
 9                             THE WITNESS:           Yes.
10                             MS. WILSON:            Now, I have a follow-
11           up question to hers. If individuals shooting themselves
12           is not a crime, then, why would either one of you go to
13           see about the gun, because one of the duties of police
14           officers is to address crimes. So it looks like neither
15           one of you should have been going. You should have been
16           doing police work.
17                             THE WITNESS:          First of all, when
18           there is a shooting and people are -- I don't know the
19           whole case because since then, I never -- I only knew
20           that little caption of offering my assistance to
21           Juanita. I don't know all the semantics of the case.
22           I don't know what happened afterwards. I don't know
23           that they were lying to her or not. I wasn't part of
24           her case. I know about as much as her as all I know
25           about all the other detectives' work out there. It is

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             286
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 591 of 805 Document16CV1089
                                                                     80-21- 0586
 1           not my responsibility. Those are your cases. I have my
 2           cases, but if you need help, I am the first one who is
 3           going to offer the help. I am the first one at your
 4           scene. I am the last one usually at work.
 5                             MS. WILSON:            You are the one who
 6           said that shooting yourself is not a crime.
 7                             THE WITNESS:           She said, "he shot
 8           himself", so it is not a big deal and he is a permit
 9           holder. It would be a crime if he was a felon and he
10           had possession of a firearm, but this is what I was told
11           from her. He is a carry concealed weapon, he shot
12           himself in the leg with his own gun and he doesn't want
13           us to have the gun, because that is what I asked when
14           the patrol sergeant walked by. He said, "did you
15           recover the gun?" She said she went by herself and I am
16           thinking, "why would you go by yourself? That is
17           dangerous." She is, like, because he is just a CCW
18           carrier and he shot himself. So it is not a big deal."
19           So I just took her word for it.
20                             MS. WILSON:            I apologize. I
21           thought you said it. I am sorry.
22                             THE WITNESS:           No.
23                             MS. WILSON:            I have no more
24           questions.
25                             MR. KONRAD:            You said the

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             287
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 592 of 805 Document16CV1089
                                                                     80-21- 0587
 1           detectives are assigned to districts?
 2                             THE WITNESS:           Yes.
 3                             MR. KONRAD:            What district are you
 4           assigned to?
 5                             THE WITNESS:           Three and five.
 6           Central Division covers three and five.
 7                             MR. KONRAD:            That explains why you
 8           were going back and forth.
 9                             THE WITNESS:           I had a desk at both.
10                             MR. KONRAD:            Just so we are clear
11           on this shooting, the person who was injured reported
12           that they had shot themselves. Correct?
13                             THE WITNESS:           I don't know what
14           they reported, what they -- Obviously, they lied
15           because they couldn't find the scene for a while. I
16           don't know. All I know is that day when I went to
17           District 3 to ask Juanita if she needed any help, she
18           said, "it is not a big deal. He shot himself and he is
19           a CCW carrier." I left it at that.
20                             MR. KONRAD:            So you didn't know
21           whether or not her statement was based upon just the
22           report that a person was shot or was it based on a more
23           fuller investigation?
24                             THE WITNESS:           My decision to offer
25           my help just stands. Her decision in the exigency or

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             288
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 593 of 805 Document16CV1089
                                                                     80-21- 0588
 1           the urgency to get it is based on her being a detective
 2           for as long as I have been a detective. I cannot make
 3           those decisions for her. That is her case. Now, if a
 4           lieutenant would have said, "I want you to help her with
 5           that case", I would have said, "give me all the facts.
 6           What do we have going here?" But I didn't. I just
 7           offered my help.
 8                             MR. KONRAD:            Thank you. I think
 9           we will --
10                             I understand you may have follow-up,
11           but you will have a chance for redirect after the cross.
12                             MR. MC GAVER:          Fine.
13                             MR. KONRAD:            So we will adjourn
14           and reconvene tomorrow at 8:30 in Room 301-B.
15           (WHEREUPON, THE DEPOSITION WAS CONDUCTED AT 4:57 P.M.)
16

17

18

19

20

21

22

23

24

25


     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             289
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 594 of 805 Document16CV1089
                                                                     80-21- 0589
 1           STATE OF WISCONSIN )
                                )
 2           COUNTY OF MILWAUKEE)
 3

 4                             I, SUSAN K. TAYLOR, do hereby certify
 5           that I am a stenographic reporter; that I was present at
 6           the hearing in the above entitled action, and that I
 7           recorded the same in shorthand; that the above and
 8           foregoing is a true, correct and exact copy, in
 9           longhand, of my shorthand notes taken at said hearing.
10

11                              Dated this          day of           2016
12

13

14

15

16

17                                              SUSAN K. TAYLOR
18                                              Court Reporter
19

20

21

22

23

24

25




                                                                             290
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 595 of 805 Document16CV1089
                                                                     80-21- 0590
 1
                         E X A M I N A T I O N         I N D E X
 2

 3           WITNESS                                             PAGE NO.
 4           SHANNON LEWANDOWSKI
 5           Cross-Exam by Mr. Pederson                              292
             Redirect Exam by Mr. McGaver                            356
 6

 7           SEAN HANLEY
 8           Direct Exam by Mr. Pederson                             363
             Cross-Exam by Mr. McGaver                               381
 9           Redirect Exam by Mr. Pederson                           386
             Recross-Exam by Mr. McGaver                             388
10

11           STEVEN KELLY
12           Direct Exam by Mr. Pederson                             390
             Cross-Exam by Mr. McGaver                               396
13

14           ADAM ZIEGER
15           Direct Exam by Mr. Pederson                             400
             Cross-Exam by Mr. McGaver                               409
16

17
                                   PHASE II
18
             CARIANNE YERKES
19
             Direct Exam by Mr. Pederson                           440
20           Cross-Exam by Mr. McGaver                             459
21
             CHAD BOYACK
22
             Direct Exam by Mr. McGaver                            464
23

24           SHANNON LEWANDOWSKI
25           Direct Exam by Mr. McGaver                            467
             Cross-Exam by Mr. Pederson                            471
     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 596 of 805 Document16CV1089
                                                                     80-21- 0591
 1                             MR. KONRAD:         Good morning. It is
 2           Thursday, August 11, 2016, approximately 8:30 a.m. This
 3           is a continuation of the hearing in the matter of the
 4           Disciplinary Appeal of Detective Shannon Lewandowski.
 5           My name is Rudolph Konrad. I am the hearing examiner
 6           presiding over this matter. The Fire and Police
 7           Commission commissioners here serving on the panel are
 8           Commissioners Kathy Hein, Ann Wilson, and Angela
 9           McKenzie.
10                             We are still in Phase I of the
11           proceeding. We will begin with the cross-examination
12           of Ms. Lewandowski.
13                             Take the stand. You are still under
14           oath.
15           CROSS-EXAMINATION BY MR. PEDERSON:
16     Q     I would like to begin with you and Juanita Carr at
17           District 3. Okay?
18     A     Okay.
19     Q     I would like to get a better understanding of how it was
20           determined that you would go to the house with her to
21           perform the search. So my first question is, at the
22           time that you did that, did you already know that you
23           were going to go to District 5 first?
24     A     At the time that I volunteered?
25     Q     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             292
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 597 of 805 Document16CV1089
                                                                     80-21- 0592
 1     A     Yes.
 2     Q     Did you communicate that to Detective Carr?
 3     A     Yes.
 4     Q     What did you tell her?
 5     A     I said, "do you want to go and try to get the gun
 6           again?" And she said, "yes." I said, "I will go with
 7           you if you want", and she said, "fine." I said, "but I
 8           have to go to District 5 first and handle some business.
 9           It shouldn't take that long and, then, we can come back
10           around and do that," and she said, "yes, that is good,
11           because I was just at the house."
12     Q     What was your expectation about when you were going to
13           get back to the house to actually attempt to search?
14                             MR. MC GAVER:          I will object.
15           The question is vague. Are you asking about the time?
16                             MR. PEDERSON:          I am.
17                             MR. KONRAD:            What was the
18           question?
19     Q     Your plan was to go to District 5 first and, then, go to
20           the house and see if you could perform a search. Right?
21     A     Yes.
22     Q     Did you have an expectation at the time you left
23           District 5 about when you were going to get to District
24           5, how long it was going to take you and when you were
25           eventually going to get to the house?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             293
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 598 of 805 Document16CV1089
                                                                     80-21- 0593
 1     A     No.
 2     Q     Do you have any ability to estimate, like, an hour, two
 3           hours? Anything like that?
 4     A     Maybe half hour, 45 minutes. I -- if I thought about
 5           it right now, that is probably what it would have taken.
 6           I don't know how long the conversation would have
 7           lasted.
 8     Q     If you got into the house and you found the gun, there
 9           would be some paperwork going. Right?
10     A     Yes.
11     Q     Would that require some overtime?
12     A     I can't speculate because I could have went to District
13           5 and handled my business within ten minutes or it could
14           have been an hour. I can't speculate on it. I offered
15           my assistance to a co-worker. She accepted it and she
16           agreed to handle it the way we did.
17     Q     You'd agree with me that at the time you left the
18           district, though, you had -- both you and Detective Carr
19           only had two hours left on your shifts. Right?
20     A     That's correct.
21     Q     As a detective, you are expected to, the extent you are
22           able, to manage your workload so as to minimize, not
23           maximize overtime. You'd agree with me?
24     A     That is correct.
25     Q     Let's take a step back. You had previously indicated

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             294
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 599 of 805 Document16CV1089
                                                                     80-21- 0594
 1           that there was I believe your testimony was a black male
 2           sergeant who had asked Juanita Carr about if she found
 3           the gun. Was that your testimony?
 4     A     Yes.
 5     Q     Do you know the name of this sergeant?
 6     A     I don't.
 7     Q     But you worked in the district. Right?
 8     A     Yes.
 9     Q     How long did you work in the district?
10     A     I guess all of my career.
11     Q     Is it unusual that you wouldn't know who the sergeant
12           was that works on the very same shift that you work?
13     A     He doesn't work on my shift. I think he either works
14           day shift or maybe a power shift. I have only seen him
15           in passing as a patrol sergeant. He has nothing to do
16           with anything that I do.
17     Q     Do you know a sergeant by the name of Allen Perry?
18     A     I would have to see his face. I don't recognize the
19           name.
20     Q     Can you name any black sergeants -- black male sergeants
21           that you are familiar with at District 3?
22     A     Harmon (phonetic). I don't know.
23     Q     Okay. So you just said that you don't know the
24           sergeants because they don't have anything to do with
25           what you do. Right?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             295
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 600 of 805 Document16CV1089
                                                                     80-21- 0595
 1     A     Correct.
 2     Q     If that is the case, why is one of those sergeants
 3           getting involved in a detective's investigation and --
 4     A     You would have to ask him about that.
 5     Q     To your knowledge, is there a legitimate and bona fide
 6           reason why a patrol sergeant would regularly ask
 7           detectives about their investigations and ask them about
 8           their follow-up and ask them what they are doing
 9           regarding their investigation?
10     A     I don't know anything about regularly, like, no patrol
11           officer or sergeant, whatever, asked anything regularly.
12     Q     How often do patrol sergeants personally ask you about
13           your investigations and ask you if you performed follow-
14           up?
15     A     Not many, if any.
16     Q     Regarding Lieutenant Hanley at District 3, is it your
17           testimony that he was there, you just didn't speak to
18           him, or that he was not there?
19     A     What are you talking about?
20     Q     I can back up. You indicated it was not Lieutenant
21           Hanley that spoke to Juanita Carr. Right?
22                             MR. MC GAVER:             Objection. Vague
23           as to time.
24     Q     I am still at the station. I think that is clear.
25                             MR. KONRAD:         You are at the district

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             296
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 601 of 805 Document16CV1089
                                                                     80-21- 0596
 1           before -- before Shannon Lewandowski teamed up with
 2           Juanita Carr?
 3                             MR. PEDERSON:              I am still
 4           referencing the occasion where Shannon Lewandowski
 5           served this unknown -- observed this unknown sergeant
 6           speak to Juanita Carr.
 7     A     Did I see the conversation with --
 8     Q     I am saying at or around that time, to your knowledge,
 9           was Lieutenant Hanley at the district station at all?
10     A     I have no idea. I never saw him.
11     Q     When you left District 5, I believe you indicated before
12           you had a -- when you left District 3 on your way to
13           District 5, I believe yesterday's testimony, you said
14           you had a couple of reasons. One, to assist Melanie
15           Beasley in a review of filing a felony and this personal
16           or this other business concerning her personal safety
17           concerns. Right? You had two functions?
18     A     Yes.
19     Q     My question for you now is, to your knowledge, regarding
20           the filing of the felony, when did that felony occur?
21     A     I don't recall because I didn't make it to her to talk
22           to her about it.
23     Q     The information that you were going to provide her, is
24           there a reason why it had to come from you and couldn't
25           come from a supervisor or another person at District 5?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             297
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 602 of 805 Document16CV1089
                                                                     80-21- 0597
 1     A     You'd have to ask Melanie that. I don't know. She
 2           asked for my help. Detectives assist officers all the
 3           time and I was going there to do that. It was in my
 4           district anyway.
 5     Q     You'd agree with me that one of the functions of
 6           supervisors at districts is to assist their officers in
 7           the very thing that you are saying you were going there
 8           to assist her with. Right?
 9     A     I am a detective, not supervisor. That is their
10           responsibility. If an officer asks me for help at a
11           crime scene, especially a felony, I will offer that
12           help. I am going to give it to them.
13     Q     I appreciate that, but that wasn't responsive to my
14           question. Based on your knowledge and experience,
15           isn't the type of issue that you were going there to
16           assist her on was the filing of a "felony matter" is the
17           exact type of thing that supervisors are supposed to
18           assist their officers with in the district and that is
19           one of their basic functions, in fact?
20     A     My experience isn't as a supervisor or a lieutenant or a
21           sergeant. I have never worked in that capacity. I have
22           never been trained in that capacity. However, felony
23           investigations are part of detectives' work, so they are
24           part of my job assignment and so if somebody needs help
25           with them, that is what I am there for.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             298
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 603 of 805 Document16CV1089
                                                                     80-21- 0598
 1     Q     Do you regularly cross from one district to another to
 2           assist officers in basic functions of their job?
 3     A     In my division, yes. In Central, I work in Three and
 4           Five. The majority of my assignments are in District 5.
 5     Q     You were a very busy person. Right? At that time.
 6           In terms of your workload and your caseload. Right?
 7     A     I am sure I was.
 8     Q     Sure. You knew the search needed to be done for the
 9           gun. Right?
10     A     I guess so.
11     Q     Is it a true and accurate statement to say that you
12           decided on your own to prioritize the assistance and
13           going to see Melanie over the search for the gun?
14     A     No.
15     Q     How is that wrong?
16     A     I didn't make that decision. Juanita did. I offered
17           my assistance and she accepted it. I told her I had
18           to stop at District 5 and she agreed. It was her
19           assignment. I didn't know the exigency of it, the
20           urgency. I didn't know a supervisor instructed her.
21           All I knew is that she already went and I agreed to go
22           with her a second time.
23     Q     Well, if you are going to volunteer yourself, would you
24           agree with me that you bear some responsibility in
25           confirming what needs to be done, why and what the time

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             299
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 604 of 805 Document16CV1089
                                                                     80-21- 0599
 1           frame is?
 2     A     No. If she tells me -- if another coworker tells me
 3           they need assistance, "hey, we are going to go do a
 4           search warrant, we are going to go do a knock-and-talk,
 5           can you come along with us?" I don't ask any questions
 6           at that point unless they are offering me the informa-
 7           tion.
 8     Q     I am going to refer to Document No. 9. Please retrieve
 9           that. Go to the third page. I would direct your atten-
10           tion to the third line where it says, "there was no
11           exigency." Do you see it?
12     A     That is correct.
13     Q     I will read it. Please follow along.
14                       "There was no exigency in retrieving the gun,
15           since the victim of the shooting shot himself with his
16           own gun. The victim is not a felon and legally owned
17           his gun when he accidentally discharged it, striking
18           himself. There was no reason to retrieve the gun that
19           the Sergeant from District 3 requested Detective Carr
20           do. I did not know this information at the time, only
21           that Detective Carr wanted to return to his home a
22           second time."
23           Did I read that correctly?
24     A     Yes.
25     Q     All right. So when did you become aware of that infor-

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             300
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 605 of 805 Document16CV1089
                                                                     80-21- 0600
 1           mation if you didn't know it then?
 2     A     It is misconstrued that I didn't know this information
 3           at the time. I meant the information that it was more
 4           than what Juanita said it was; a CCW holder accidentally
 5           shooting himself, that it was actually something along
 6           the lines of a domestic dispute and there was some
 7           exigency in getting it, but I didn't know any of that
 8           information. I didn't know anything about that at the
 9           time. Other than what that says right there, that he
10           shot himself with his own gun and he didn't want to give
11           the gun back.
12     Q     If I understand your testimony, everything that you
13           listed here, you actually did know at the time.
14     A     Yes.
15     Q     So you did have some knowledge of underlying facts
16           related to the matter. Right?
17     A     I testified to that yesterday that I knew that.
18     Q     And so therefore, do you ask or wonder to yourself that
19           is it possible that perhaps this victim isn't a victim
20           at all and in fact, is covering up, lying, about having
21           been shot and therefore, should be important to get the
22           gun for another reason?
23     A     You are suggesting that I know everybody's -- other
24           detectives' business. You reiterated that I had my own
25           caseload, which I did. I am not interested in those

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             301
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 606 of 805 Document16CV1089
                                                                     80-21- 0601
 1           details unless they ask me to be involved in their case.
 2           So you are assuming that I should know everybody's
 3           business and everybody's assignments. If you ask me to
 4           do some follow-up, I will help you with it. If I am
 5           assigned follow-up from a supervisor, then, I am going
 6           to reach in differently, I am going to read all the
 7           reports, I am going to question a detective who is
 8           handling it so that I know how to treat the situation.
 9           When I am going with a detective who is assigned to it,
10           that is all I need to do.
11     Q     But you would agree with me that these facts that you
12           have here, there is plenty of reasons why that may not
13           be known to you at the time, why it may be actually
14           exigent and more to the story. You are acknowledging
15           that is true. Right?
16     A     You are asking me to speculate about something --
17                             MS. MC KENZIE:         Can you just answer
18           the question to the best of your knowledge? Do not
19           argue with the attorney, please.
20     A     I do not -- I don't know how to answer what you are
21           saying. You are asking me to speculate. I don't know.
22     Q     At some point, you had an interview with Sergeant
23           Zieger. Right?
24     A     Yes.
25     Q     Why didn't you tell him at the time that you had this

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             302
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 607 of 805 Document16CV1089
                                                                     80-21- 0602
 1           dual purpose and only told him at your interview about
 2           the single purpose of going to assist her regarding her
 3           personal issues?
 4     A     I don't remember if I omitted that. I would have to
 5           listen to that tape over again.
 6     Q     I am presenting to you, and you should know for yourself
 7           that Sergeant Zieger testified to that, so I am asking
 8           you, you don't have the benefit of reviewing it. I am
 9           asking you now, can you account for why you didn't,
10           according to the testimony of Sergeant Zieger?
11     A     I believe that I did say that to him. I believe it
12           was in April, I told him the dual reason is why. I
13           addressed both of those. So if he is stating that I
14           didn't say it, I am not saying I agree with it. I
15           would have to listen to it because I believe at that
16           time, which I have not even returned to work at that
17           time, I was still under treatment, I don't recall what
18           I said that day.
19     Q     Did you include in any of your written statements the
20           fact that you were aware that Juanita Carr had already
21           searched it just immediately prior to you leaving
22           District 5?
23     A     No.
24     Q     Why not?
25     A     I didn't feel there was a need to.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             303
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 608 of 805 Document16CV1089
                                                                     80-21- 0603
 1     Q     Wouldn't you agree with me that that is an important
 2           fact which justifies why you could go ahead and put off
 3           another search, because you were already there?
 4     A     If someone would have asked me, I would have told them
 5           that, but I never was asked.
 6     Q     You had been writing reports for a very long time.
 7           Right?
 8     A     Yes.
 9     Q     It is important to include all salient facts. Would you
10           agree with me?
11     A     Yes.
12     Q     And it is important to be detail oriented?
13     A     Yes.
14     Q     So my question for you is, don't you agree with me that
15           it is an important fact that Juanita Carr had just
16           searched the house a short time before you had left
17           District 5 as it relates to why you are not going there
18           right away?
19     A     I didn't know I had to be accountable for that purpose.
20           That should have been in Juanita Carr's report.
21     Q     Is there a reason why you didn't say that in the
22           interviews -- or your interview with Adam Zieger?
23     A     I did say that.
24     Q     You are indicating that you told Adam Zieger in your
25           interview that Juanita Carr informed you that she had

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             304
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 609 of 805 Document16CV1089
                                                                     80-21- 0604
 1           already searched the house once before she --
 2     A     No, that she was responsible for her assignment.
 3     Q     So, then, you would agree with me that the first time
 4           we have ever heard that Juanita Carr searched the house
 5           just before or shortly before you -- Let me back up.
 6           Would you agree with me that it was at this hearing the
 7           first time it was revealed that Juanita Carr attempted
 8           to search the house at issue shortly before the time
 9           that you met up with her and left District 5?
10     A     I don't know what Juanita Carr said in her hearing with
11           Zieger.
12     Q     I am asking, coming from you, is that the first time we
13           heard it?
14     A     From me personally, yes.
15                             MR. KONRAD:            I am confused with
16           the question and answer.
17                             MR. PEDERSON:          Do you want me to
18           restate it?
19                             MR. KONRAD:            Exhibit 9 is October
20           of 2015, her statement. She says that, "I didn't know
21           the situation at the time." Then, she says only that
22           Detective Carr wanted to return to the home a second
23           time.
24                             My question is, could you tell me again
25           what you meant by that sentence?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             305
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 610 of 805 Document16CV1089
                                                                     80-21- 0605
 1                             THE WITNESS:          He just asked me about
 2           "we." This is the first time we heard it and I already
 3           knew at the district, that Juanita had been to the
 4           house. So I volunteered to go a second time and he
 5           asked me if we -- if this is the first time we heard it,
 6           all of us, and I said, "yes, I guess so."
 7                             MR. KONRAD:            So your answer is the
 8           first time that all of us heard it, not the first time
 9           you heard it.
10                             THE WITNESS:           The first time I
11           heard it was at the district on the 19th from Juanita
12           herself.
13                             MR. KONRAD:            You said this was
14           not in any of her written statements. Counsel, which
15           written statements are you referring to? Her PI-21 or
16           the --
17                             MR. PEDERSON:          The exhibits that
18           have been submitted, the three separate exhibits that
19           have been submitted, including Exhibit 9.
20                             MR. KONRAD:            Thank you.
21           BY MR. PEDERSON:
22     Q     I would like to move forward in time to the -- when you
23           are driving in the car and on east North -- west North
24           Avenue approaching North 35th Street. Okay?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             306
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 611 of 805 Document16CV1089
                                                                     80-21- 0606
 1     Q     You have indicated that you turned on the emergency
 2           lights between 36th and 35th. Is that right?
 3     A     Yes.
 4     Q     If I recall your testimony correctly yesterday, it is
 5           not that there was a car coming out in front of you for
 6           sure, but you just thought it was possible and so it was
 7           just a cautionary measure. Is that right?
 8     A     No. I said the car was impeding traffic in the bicycle
 9           lane and half of my lane and its brake lights came on
10           and off and so as I was approaching it, I let them know
11           on a short notice that I was coming around them.
12     Q     I guess my question, then, is that this wasn't a close
13           call or anything. This was more of a cautionary
14           measure of, "he might pull out in a second. I am going
15           to go ahead and do this blurp -- I think you called
16           it -- and notify him so -- just to be extra safe so he
17           doesn't pull out while I am going around him."
18     A     I felt he might be pulling out because his brake lights
19           came on and off.
20     Q     This was not a quick action by you, like, a sudden,
21           unexpected thing. You saw this as you are coming up
22           that "he is blocking traffic, I am going to need to go
23           around him" and you took this measure just as part of a
24           calculated measure as you were approaching. Right?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             307
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 612 of 805 Document16CV1089
                                                                     80-21- 0607
 1     Q     If you are in a personal vehicle without the benefit of
 2           emergency lights, would you agree with me that someone
 3           would simply slow down, make sure there is no oncoming
 4           traffic and go around the vehicle?
 5     A     That is what I did in this vehicle, also except I
 6           illuminated the lights.
 7     Q     Why did you feel that was necessary?
 8     A     I just felt it was necessary.
 9     Q     Is there a reason why simply slowing down and going
10           around the vehicle was not going to be adequately safe?
11     A     It was just a little bit more safe with the lights.
12     Q     Are you trained to use your lights in this matter?
13     A     If someone is impeding traffic, we can use the lights
14           to go around them. It is part of the horn. The horn is
15           past the lights. In order for me to get to the horn, I
16           have to go on the toggle switch past the lights to the
17           horn.
18     Q     Would you agree with me that you are trained to be
19           cautious in how you use emergency lights and sirens?
20     A     Yes.
21     Q     Why is that?
22     A     They are used for emergencies.
23     Q     Would you agree with me that it is possible -- Strike
24           that. Would you agree with me that one of the reasons
25           why you are trained to be cautious is because turning on

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             308
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 613 of 805 Document16CV1089
                                                                     80-21- 0608
 1           lights and sirens suddenly in the midst of traffic can
 2           be distracting and you can actually create a more
 3           hazardous situation with people responding to it?
 4     A     I never experienced turning on emergency lights and
 5           people being distracted even more. We use the lights
 6           to block off streets when we have crime scenes. We have
 7           lights on at parades. We use the lights for several
 8           different non-emergency reasons. So this was a way for
 9           me, because I don't have a horn just to beep, to go
10           around the car in a safe manner and let him know not to
11           pull out. It is just that simple.
12     Q     So if this is a calculated move on your part, you just
13           do a quick notice to him, like, a horn, why do you leave
14           it on?
15     A     I couldn't tell you. I don't believe I did leave it on,
16           but I don't remember after I hit the car.
17     Q     It is your testimony that you were traveling approxi-
18           mately how fast at the time of the collision?
19     A     30 or less.
20     Q     Just to try to clarify something. In your testimony,
21           you said you didn't have a horn in your vehicle. Is
22           that right?
23     A     The horn doesn't work on there. You use it on the
24           toggle switch.
25     Q     What function does the horn have?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             309
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 614 of 805 Document16CV1089
                                                                     80-21- 0609
 1     A     I guess none.
 2     Q     Isn't there one of those air horns on the side that is
 3           attached to the vehicle?
 4     A     I don't know what you are referring to. Air horn?
 5     Q     Yes. Is there another piece of equipment on the vehicle
 6           that allows you to employ it so it makes a horn noise, a
 7           regular loud horn noise?
 8     A     Yes. On the toggle switch past the lights.
 9     Q     Is it accurate -- Do you recall stating in your PI-21
10           that you purposely left the emergency lights on?
11     A     I don't recall.
12     Q     Were you wearing your seat belt at the time of the
13           accident?
14     A     I believe so.
15     Q     Yesterday, you testified about how TAC officers
16           responded to the scene. Do you recall that testimony?
17     A     Yes.
18     Q     If I understand your testimony correctly, you were
19           indicating that that was somehow unusual that TAC
20           officers would respond to the scene of an accident.
21           Is that right?
22     A     I actually believe I testified that it would not be
23           unusual.
24     Q     Very good. Then, you would agree with me that TAC
25           officers, while they do have special assignments as part

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             310
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 615 of 805 Document16CV1089
                                                                     80-21- 0610
 1           of TAC, they also do regular patrol as well during the
 2           course of their tour of duty. Right?
 3     A     No, I don't believe they do patrol, but they might
 4           respond to two deceased detectives.
 5     Q     Let me ask the ultimate question so this will be easier.
 6           Would you agree with me that there is nothing unusual
 7           about the fact that there was a number of TAC officers
 8           that responded to the scene where you were in an auto
 9           accident?
10                             MS. WILSON:            I didn't hear you.
11                             MR. PEDERSON:          I tried to sum up in
12           a simple question if she would agree with me that there
13           would be nothing unusual about TAC officers responding
14           to the scene of an accident that she was involved in.
15     A     Just them responding? Nothing unusual.
16     Q     Is there anything unusual about TAC officers being there
17           at the scene that you were involved with?
18     A     Yes.
19     Q     Can you please explain why?
20     A     Because they made statements apparently to Sergeant
21           Riley who said that I was making these statements and
22           they didn't remain on the scene. They didn't write a
23           report. They weren't interviewed. If they are going to
24           take part of what I am babbling on the scene, then every
25           person who responds per SOP to a crime scene has to

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             311
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 616 of 805 Document16CV1089
                                                                     80-21- 0611
 1           write a report about what they heard or saw.
 2     Q     You indicated this was -- Strike that. It is your
 3           testimony that every single officer at a crime scene has
 4           to file a report?
 5     A     Every officer who responds to a crime scene is supposed
 6           to write a report based on what they did or heard or saw
 7           before the end of their shift.
 8     Q     Would you agree with me that supervision has discretion
 9           on who should and should not write reports?
10     A     Yes.
11     Q     Would you agree with me that supervision has an interest
12           in getting the reports from only key personnel, espe-
13           cially when there are large numbers of officers who
14           respond just due to efficiency?
15     A     Yes.
16     Q     So would you agree with me that it is not necessarily
17           unusual that not every single officer filed a report
18           that was at that scene?
19     A     I find it highly unusual that a sergeant, specifically
20           Adam Riley, stated that he heard statements from other
21           officers on the scene. He did not hold them, remain
22           there to be interviewed by detectives. He didn't ask
23           them to write a report about what they heard me say,
24           so everything was, "I heard something to the effect of
25           I heard she was going to do this or that," but there is

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             312
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 617 of 805 Document16CV1089
                                                                     80-21- 0612
 1           absolutely -- Sergeant Riley isn't here, Sergeant Zieger
 2           didn't seek those people out to find out who were those
 3           people on the scene who heard me say those statements?
 4           So yes, I find it troubling that I am responsible for
 5           somebody else's assignment according to how your ques-
 6           tioning goes, but here, the most important thing is
 7           something that I am saying and being held accountable
 8           to have someone get my son and those officers didn't
 9           write a report and we don't even know who they are.
10     Q     What else is unusual about the fact that the TAC
11           officers were there and what they did to you?
12     A     I don't think there is much else that I remember.
13     Q     Didn't you testify yesterday that you believe that they
14           were making up the story regarding your statements about
15           wanting to go to your son at UWM as part of a retalia-
16           tion toward you? Wasn't that your testimony?
17     A     My testimony wasn't that they made it up. My testimony
18           is that they said it and there was no reports done, no
19           questioning of them and the TAC officers that did show
20           up, I recognized them from TAC. I don't know their
21           names. There is no report done and at the same time, I
22           am responding to Melanie Beasley at District 5 for the
23           exact same problem of a TAC officer who had sexually
24           assaulted her, with a valid temporary restraining order
25           filed at her district, yet she was getting no help from

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             313
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 618 of 805 Document16CV1089
                                                                     80-21- 0613
 1           supervision there and it is kind of ironic that I am
 2           being disciplined for hearsay when I am asking those TAC
 3           officers who were at the scene to write that report and
 4           be interviewed, like, I want them to tell exactly what I
 5           said and tell the truth. It is not available. So I am
 6           going to go see Melanie and for some reason, there is no
 7           exigency of going to help a female officer who had been
 8           sexually assaulted at the district. Apparently, that is
 9           not important to this department.
10     Q     When did this alleged sexual assault occur?
11     A     You would have to ask Melanie Beasley on that. However,
12           I do know that October 5, 2014, I told Lieutenant Hanley
13           and, then, Lieutenant Hanley looked his picture up on
14           the computer to see who I was talking about. Then, I
15           gave the IP address of that computer to Sergeant Zieger
16           so he could see that he did look it up and that somehow
17           got lost. Then, Melanie Beasley told Lieutenant Timothy
18           Leitzke for an hour on November 11 and told -- for an
19           hour and ten minutes about how she was sexually
20           assaulted, harassed and threatened by a TAC member of
21           the department, and he has not done anything about it.
22           Then she went to --
23     Q     Let me stop you there.
24                             MR. KONRAD:            This line of
25           questioning, you may continue it, but the whole premise

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             314
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 619 of 805 Document16CV1089
                                                                     80-21- 0614
 1           seems to be based upon the idea that there were some
 2           very exact statements made to -- of that incident. The
 3           way I read the report, these statements were pretty
 4           ambiguous. For example, just something about her son.
 5           She had to get her son. I don't recall exact words.
 6           Something to the effect. You may continue, but --
 7                             MR. PEDERSON:          I don't think the
 8           context --
 9                             MR. KONRAD:            I don't see a clear
10           accusation, nor do I see conspiracy. You can go ahead,
11           but you should -- we should recognize the nature of
12           these statements on both sides.
13                             MR. PEDERSON:          I do have a purpose
14           that is unrelated to what the issue is that you are
15           raising right now.
16           BY MR. PEDERSON:
17     Q     I want to be clear. The sexual assault did occur
18           months prior to when the accident occurred. Right?
19     A     I am not sure of the date.
20     Q     But it was months. You are indicating that she was
21           complaining about it in November of 2014. Right?
22     A     Are you saying from the accident date?
23     Q     Yes.
24     A     Yes.
25     Q     You would agree with me that the district attorney

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             315
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 620 of 805 Document16CV1089
                                                                     80-21- 0615
 1           reviewed the case where Melanie Beasley made that
 2           allegation. Correct?
 3     A     Yes.
 4     Q     And you are aware that the DA decided not to process
 5           and issue charges in that case. Correct?
 6     A     Yes.
 7     Q     I want to get some clarification. Why was it so urgent
 8           at that moment, because the way you are testifying, it
 9           sounds like this just happened and you said it happened
10           at the district. I want you to clarify those points.
11           Why was there such an urgency for you to do it at that
12           time?
13                             MR. MC GAVER:          I'll object. It is
14           vague. What is she supposed to have been doing at that
15           time?
16                             MR. PEDERSON:          I don't understand
17           the objection.
18                             MR. MC GAVER:          You asked what was
19           she doing at the time?
20                             MR. PEDERSON:          Yes. I will try to
21           re-ask it.
22                             MR. MC GAVER:          The question is
23           vague.
24                             MR. KONRAD:            I assume the question
25           is, "why were you going to Five instead of checking on

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             316
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 621 of 805 Document16CV1089
                                                                     80-21- 0616
 1           the gun?"
 2                             MR. PEDERSON:          No. That is not the
 3           question. I will re-ask it.
 4           BY MR. PEDERSON:
 5     Q     You just testified that you're on your way to District 3
 6           and District 5 and it is this urgent thing, or at least
 7           that is the impression I get, because she is suffering,
 8           she just -- of the sexual assault and it is a big deal.
 9           That is the impression I am getting from your testimony
10           and I want to understand why, then, at that moment is it
11           such a big deal -- the sexual assault, while terrible,
12           if it occurred, occurred months ago and there is no
13           urgency or immediacy for you personally to be going
14           doing this. So please explain to me.
15                             MR. MC GAVER:          I am going to
16           interject another objection. I think the question is
17           still ambiguous. I think it is irrelevant at this
18           point. I have let it go on for a while. We seem to be
19           going nowhere and spinning our wheels. My objection is
20           the question is vague, ambiguous, irrelevant.
21                             MR. KONRAD:            The question has been
22           asked and answered. In previous testimony, she had
23           explained that she didn't because there had been a
24           previous search of the house. There was no urgency to
25           go back immediately. I will sustain the objection.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             317
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 622 of 805 Document16CV1089
                                                                     80-21- 0617
 1           BY MR. PEDERSON:
 2     Q     So is it your testimony today that the TAC officers were
 3           involved in a conspiracy and retaliation against you due
 4           to the whole situation with Melanie Beasley's accusa-
 5           tions and that whole thing? Is that your testimony?
 6           I can't be any more plain than that.
 7                             MR. MC GAVER:          Same objections. I
 8           will reiterate my relevance objection. It is the same
 9           question asked in a different manner.
10                             MR. PEDERSON:          It goes to her
11           credibility. She's provided this testimony. I should
12           be able to examine her on her credibility.
13                             MR. KONRAD:            I think it would
14           expose any bias she might have that might affect her
15           testimony, so go ahead.
16           BY MR. PEDERSON:
17     Q     Is that your testimony?
18     A     Can you rephrase or say this again?
19                             MR. MC GAVER:          It might be good to
20           have the court reporter read it back.
21                             MR. PEDERSON:          Sure.
22           (Question read)
23     A     No. I said it appears that way. Here I am, asking
24           Internal Investigations to contact those TAC officers
25           who are on the scene that overheard me say that I was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             318
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 623 of 805 Document16CV1089
                                                                     80-21- 0618
 1           going to UWM or to get my son, but all there is in the
 2           report is hearsay and rumors at the district and I
 3           wanted them to nail those people down and say, "hey,
 4           what exactly did you hear? What exactly did you see her
 5           -- her actions?" None of that was done. So yes, it
 6           just seems quite funny. I am trying to get a fair
 7           judgment here and I can't even get Internal to do
 8           something fair for me.
 9                             MS. MC KENZIE:         So, then, your issue
10           is with the process and not necessarily the information
11           at this time.
12                             THE WITNESS:          That is correct.
13           BY MR. PEDERSON:
14     Q     Yesterday, you testified that you knew where your son
15           was. Right?
16     A     That is not true.
17     Q     What did you say, then?
18     A     Depends when you are talking. When he called me first
19           or when he told me at the hospital?
20     Q     Your testimony yesterday, my recollection, is at the
21           accident scene, you were trying to figure out where he
22           was and have somebody contact him and you were offering
23           these suggestions of different agencies where the police
24           might -- the officers around you might try to figure out
25           where he is. Do you recall that testimony?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             319
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 624 of 805 Document16CV1089
                                                                     80-21- 0619
 1     A     Yes.
 2     Q     At that time, you said you got very frustrated because
 3           you knew where he was. Why don't you just go get him?
 4     A     I said that? I never said that.
 5     Q     That is my recollection.
 6     A     Your recollection isn't correct.
 7     Q     What did you know, then?
 8                             MR. MC GAVER:          The question is
 9           ambiguous. I will object.
10                             MR. KONRAD:            Could we focus on
11           what time we are talking about? Immediately after the
12           accident?
13                             MR. PEDERSON:          I am at the accident
14           scene.
15     Q     What did you know about the location of your son?
16     A     Absolutely nothing. Excuse me. Other than he was on
17           the east side.
18     Q     Your testimony is therefore, from knowing he is on the
19           east side, this is what led you to just, sort of, deduce
20           that maybe he is at UWM and to contact them. Is that
21           right?
22     A     That is not the correct order. The first thing that was
23           asked of me was from Officer Joe Goggins who asked me
24           what the phone number was of my son. When I couldn't
25           give him the correct phone number for whatever reason,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             320
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 625 of 805 Document16CV1089
                                                                     80-21- 0620
 1           I recall asking them to call District 5 console to see
 2           if a District 5 officer was on a traffic stop, because
 3           District 5 is the east side.
 4     Q     You had the phone, didn't you?
 5     A     Juanita did, yes.
 6     Q     You didn't have your phone in your hand personally
 7           yourself?
 8     A     When are you talking about?
 9     Q     At the accident scene after the accident occurred.
10     A     I don't recall. All I know is I had the phone because
11           I called 911 in the car, but I don't recall what
12           happened to my phone after. I think Deb Stacey may have
13           had my phone.
14                             MR. PEDERSON:          I have a document
15           that I would like to introduce, but I only have one
16           copy.
17                             MR. MC GAVER:          If I can take a look
18           at it beforehand.
19                             MR. KONRAD:            Is this phone
20           records?
21                             MR. PEDERSON:          Yes.
22     Q     Can I ask you what your son's phone number is?
23     A     414-405-5138.
24     Q     What is your phone number?
25     A     414-405-4617.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             321
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 626 of 805 Document16CV1089
                                                                     80-21- 0621
 1                             MR. PEDERSON:          Thank you.
 2                             MS. MC KENZIE:         What is your son's
 3           number again?
 4                             THE WITNESS:           414-405-5138.
 5                             MR. PEDERSON:          This will be
 6           Exhibit 14.
 7                             MR. KONRAD:            You are stipulating
 8           to its admission?
 9                             MR. MC GAVER:          I would like to have
10           him introduce it first.
11           (A document was marked as Exhibit No. 14)
12           BY MR. PEDERSON:
13     Q     I am presenting you a document marked for identification
14           as number 14.
15     A     Yes.
16     Q     Do you see it?
17     A     Yes.
18     Q     What is it?
19     A     My phone bill.
20     Q     Is it correct to say on this phone bill, this is a bill
21           for two phone numbers?
22     A     Yes.
23     Q     These two phone numbers are the phone numbers which you
24           just provided, that is your cell number and your son
25           Jordan's cell number?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             322
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 627 of 805 Document16CV1089
                                                                     80-21- 0622
 1     A     Yes.
 2     Q     I direct your attention to Page 19 of 20. Do you see
 3           it?
 4                             MR. MC GAVER:          Does anyone mind if I
 5           look on with the witness?
 6                             MR. PEDERSON:          I have no objection.
 7     A     Yes.
 8     Q     Is it correct to say that these are the phone call logs
 9           of the phone number for your son including the date of
10           January 19 --
11     A     Yes.
12     Q     -- of 2015?
13     A     Yes.
14     Q     I would direct your attention somewhere around the
15           middle where it indicates on January 19 at 2:11 a.m.
16           Do you see it?
17     A     Yes.
18     Q     Am I correct in stating that this phone record indicates
19           that your son placed a phone call to your phone number
20           at 2:11 a.m. and it lasted for two minutes?
21     A     Yes.
22     Q     Would it be correct to say this occurred approximately
23           five, six minutes or so before your accident?
24     A     Yes.
25     Q     Is this phone call where he informed you that he was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             323
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 628 of 805 Document16CV1089
                                                                     80-21- 0623
 1           stopped by the police?
 2     A     Yes.
 3     Q     Can you put in your own words what was indicated in that
 4           statement? How did that conversation go?
 5     A     He said, "Mother, I am pulled over." I said, "where you
 6           at?" He said, "I don't know." I said, "what are you
 7           pulled over for?" He said, "I don't know." I said,
 8           "when you find out, just call me back." He is, like,
 9           "okay." I heard some conversation on the phone and
10           eventually, he just hung up. I tossed my phone to
11           Juanita and said, "when my son calls, just answer it.
12           Jordan got stopped."
13     Q     He said he doesn't know and that doesn't cause you
14           concern. Is that right?
15     A     I don't understand what would be concerning about why he
16           doesn't know.
17     Q     You previously testified that you have great concerns
18           over the safety of your son when he has contact with
19           police and you are very protective of him and very
20           concerned about his safety, et cetera, so I am just
21           curious in itself that under this circumstance, he
22           notifies you he's been stopped, he can't give you any
23           details, and this doesn't concern you.
24     A     Because he doesn't know.
25     Q     I now direct your attention to Page 12 of 20. Is it

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             324
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 629 of 805 Document16CV1089
                                                                     80-21- 0624
 1           correct to say this page contains the phone record logs
 2           for your phone calls for the time period at issue?
 3     A     Yes.
 4     Q     Again, I direct your attention to about the middle of
 5           the page, just to correspond, 2:11 a.m., it states it
 6           is from "unavailable" and it lasted two minutes. Right?
 7     A     Incoming call at 2:11. Yes.
 8     Q     But we know just now, having looked at your son's
 9           records, that that was his phone call to you, even
10           though it states "unavailable." Right?
11     A     Right.
12     Q     I direct you two entries down, 2:17 a.m. Do you see it?
13     A     Yes.
14     Q     Am I correct to say that that was a phone call to your
15           son's phone?
16     A     Yes.
17     Q     I direct your attention one entry down, three minutes
18           later, 2:20 a.m. Do you see it?
19     A     Yes.
20     Q     That was another call to your son's phone.
21     A     That is correct.
22     Q     Two entries down, 2:25 a.m., it indicates a phone call
23           from "unavailable." Is that right?
24     A     Yes.
25     Q     Then another one from "unavailable" at 2:31?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             325
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 630 of 805 Document16CV1089
                                                                     80-21- 0625
 1     A     Yes.
 2     Q     And, then, another call at 2:45 to your son. Right?
 3     A     Yes.
 4     Q     Please go back to Page 19. Are you there?
 5     A     Yes.
 6     Q     I direct your attention to the middle of the page,
 7           2:25 a.m. The second entry for 2:25 a.m. Do you see
 8           that?
 9     A     Yes.
10     Q     This is from the records of your son's phone. Is that
11           right?
12     A     Yes.
13     Q     It indicates that at 2:25 a.m., he made a phone call to
14           your phone and that call lasted three minutes. Right?
15     A     Yes.
16                             MS. WILSON:            Excuse me. Are you
17           saying -- since I don't have the piece of paper, are you
18           saying there was two calls made at 2:25 a.m.?
19                             MR. PEDERSON:          Yes. I will clarify
20           it with the witness.
21     Q     Looking at the records, Ms. Lewandowski, is it correct
22           that there are two entries of outgoing calls from your
23           son's phone at 2:25 a.m.?
24     A     Yes, there are.
25     Q     One is for one minute and the other is for three

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             326
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 631 of 805 Document16CV1089
                                                                     80-21- 0626
 1           minutes?
 2     A     Yes.
 3     Q     Have you had a chance to look and at and review this
 4           document?
 5     A     With you just now.
 6     Q     Do you believe this to be a true and accurate copy of
 7           your phone bill and an accurate representation of the
 8           logs?
 9     A     Sure.
10                             MR. PEDERSON:          I would like to move
11           it into evidence.
12                             MR. MC GAVER:          No objection.
13                             MR. KONRAD:            Exhibit 14 is
14           received.
15     Q     My question to you is that you have just seen that there
16           was a number of calls between your phone and his phone
17           immediately following the time of the accident. Would
18           you agree with me on that?
19     A     Yes.
20     Q     Did you place any of those calls?
21     A     No.
22     Q     Do you have any idea who did?
23     A     Idea? Either probably Joe Goggins or Deb Stacey or
24           William Krumnow. I don't know. I don't know who had my
25           phone.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             327
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 632 of 805 Document16CV1089
                                                                     80-21- 0627
 1     Q     Would you agree with me, based on your own son's
 2           testimony, that if there was a three-minute call at
 3           2:25 a.m., that that is likely when, according to his
 4           testimony, Sergeant Smith answered the phone and spoke
 5           to someone who advised him that you had been in an
 6           accident. Right?
 7     A     I can't speculate because I don't have any idea how long
 8           he was on that traffic stop, when he got picked up.
 9           That could have been Jordan calling for me on my phone.
10           It could have -- I have no idea. I don't know if it
11           logs in one minute or two minutes.
12                             MR. KONRAD:            I think you answered
13           the question. You can't speculate.
14     Q     I am not asking you to speculate. I am just asking you,
15           is that consistent with the testimony that's been
16           provided, to your knowledge?
17                             MR. MC GAVER:          I will object. I
18           think she answered the question, that she didn't know.
19                             MR. PEDERSON:          All right. I will
20           move on.
21           BY MR. PEDERSON:
22     Q     You were transported to the hospital, Froedtert, from
23           the scene. Is that right?
24     A     Yes.
25     Q     Do you now know an approximate time you arrived at the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             328
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 633 of 805 Document16CV1089
                                                                     80-21- 0628
 1           hospital?
 2     A     No.
 3     Q     When you were at the hospital -- Strike that. I want
 4           to ask you about the nature of your injuries. I believe
 5           yesterday, you testified that you had two black eyes.
 6           Is that right?
 7     A     Yes.
 8     Q     When did those develop?
 9     A     About three days after.
10     Q     On the day of the incident, I am wondering, can you tell
11           me what your appearance was at the time? If someone
12           were to look at you when you were at the hospital, what
13           would they see in terms of injuries?
14                             MR. MC GAVER:          I will object. I
15           don't think this witness is qualified to identify the
16           nature of how her injuries appeared.
17                             MR. KONRAD:            She can describe her
18           injuries, but I don't think she can describe how they
19           appeared to others.
20                             MR. PEDERSON:          My question to her --
21           My question to her is a simple thing based on her
22           knowledge of herself. Did she have any obvious injuries
23           to her body or anywhere. That is my question. I think
24           she is competent to answer that.
25                             MR. MC GAVER:          I will renew my

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             329
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 634 of 805 Document16CV1089
                                                                     80-21- 0629
 1           objection.
 2                             MR. KONRAD:            What injuries did you
 3           have?
 4                             THE WITNESS:           That were visible?
 5                             MR. KONRAD:            When you were in the
 6           hospital, how do you believe you were injured?
 7                             THE WITNESS:          I had bruising and
 8           swelling on my entire chest because of the air bag blew
 9           and hit me and on my neck and I had the start of
10           swelling on my nose which ended up giving me black eyes.
11           My right foot was double or triple the size. They took
12           photos of the foot. I have pictures that I have taken.
13           I can get those. I looked like I was disheveled in the
14           car accident.
15     Q     I would like to talk again. Still at the hospital,
16           this time regarding Lieutenant Hanley. I want to
17           clarify your testimony regarding that. You already
18           testified you never spoke to him. Correct?
19     A     Correct.
20     Q     Did you see him at all?
21     A     At the hospital?
22     Q     Yes.
23     A     No.
24     Q     Are you aware that he was actually at the hospital?
25     A     He said he was.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             330
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 635 of 805 Document16CV1089
                                                                     80-21- 0630
 1     Q     I am asking you. Did you have personal knowledge at
 2           any time that he was actually at the hospital?
 3     A     No.
 4     Q     Could you please locate Document No. 10 in front of you?
 5           Do you have it in front of you?
 6     A     Yes.
 7     Q     Go to the last page. Is it correct to say this is one
 8           of your written statements?
 9     A     This is my written statement.
10     Q     I would direct your attention to the top line, last word
11           where it says "lieutenant." Do you see it?
12     A     Yes.
13     Q     I will read it.
14                             "Lieutenant Hanley was at the hospital
15           and never asked me how I was, nor asked me what
16           happened."
17           Did I read that correctly?
18     A     Yes.
19                             MS. MC KENZIE:         What page is that?
20                             THE WITNESS:           The last page.
21                             MR. PEDERSON:          The last page. Would
22           you like me to reread it? I'll indicate for the record
23           that she shook her head "no."
24     Q     Can you explain that discrepancy?
25     A     Yes. I was at the hospital January 19, 2015. I went to

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             331
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 636 of 805 Document16CV1089
                                                                     80-21- 0631
 1           IAD in April before I was even healed. I read a report
 2           with my union representative that said that Lieutenant
 3           Sean Hanley was at the hospital and I wrote this subse-
 4           quently after November 12, 2015, several months after
 5           finding out that he was at the hospital and he never
 6           came and talked to me and he never came and talked to me
 7           at my house and has never called me on the phone to see
 8           how I was. That is why in this report on November 12,
 9           2015 --
10     Q     I want to follow up with that and try to clarify your
11           testimony. Is it your testimony, then, that as you sit
12           here today, you dispute or believe that he was not
13           actually there?
14     A     I am not saying he was or wasn't there. I am saying
15           that he didn't talk to me.
16     Q     So if Lieutenant Hanley indicates that he was, in fact,
17           there, you wouldn't dispute that and say that he is
18           wrong about that or lying.
19     A     No. If he says he was there, he was there. He just
20           didn't talk to me.
21     Q     Very good. Thank you. I will now direct your attention
22           to the phone call that you placed to Lieutenant Hanley.
23           Do you know what I am referencing?
24     A     Yes. 6:38.
25     Q     Since we have the records, please get your phone

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             332
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 637 of 805 Document16CV1089
                                                                     80-21- 0632
 1           records. Go to Page 12. Approximately five entries
 2           from the bottom, it indicates "January 19, 5:24 a.m."
 3           Do you see that?
 4     A     Yes.
 5     Q     It lists there a phone number ending "1573." Is that
 6           right?
 7     A     Yes.
 8     Q     That is Lieutenant Hanley's personal cell phone number.
 9           Is that right?
10     A     If you say it is -- I have him in my cell phone as
11           Lieutenant Sean Hanley. I don't memorize the numbers.
12     Q     I can follow up on that with Lieutenant Hanley, but for
13           now, I'd like you to assume that the phone number ending
14           in "1573" is Lieutenant Hanley's phone number and if it
15           is, you'd agree with me that you placed the phone call
16           to him that lasted one minute. Is that right?
17     A     Yes.
18     Q     Then, I'd ask you to go to the next page. And the
19           second entry --
20                             MR. KONRAD:            What was the date of
21           that phone call?
22                             MR. PEDERSON:          January 19, 5:24 a.m.
23                             MS. WILSON:            That was '14? I
24           don't know what year.
25                             MR. PEDERSON:          2015.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             333
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 638 of 805 Document16CV1089
                                                                     80-21- 0633
 1                             MS. WILSON:            5:20.
 2                             MR. PEDERSON:          No. 5:24 a.m.
 3           BY MR. PEDERSON:
 4     Q     Are you aware how calls that are placed out, but not
 5           answered are recorded on this log here?
 6     A     They get a minute.
 7     Q     So you would agree with me that if it says "one minute"
 8           on this phone call, it doesn't necessarily mean that you
 9           spoke to him for one minute. It could mean that you
10           called him and he didn't answer?
11     A     That is correct.
12     Q     Then on Page 13, second entry, that entry indicates that
13           there was a phone call placed on January 19, 6:38 a.m.
14           to Lieutenant Hanley's personal cell phone from your
15           phone and this log indicates that phone call lasted
16           seven minutes. Do I have all of that correct?
17     A     Yes.
18     Q     With those facts established, can you indicate to me,
19           why did you call Lieutenant Hanley at 5:24 a.m.?
20     A     Probably to see if he was going to come talk to me at
21           the hospital, because I was being discharged.
22     Q     What did you want to talk to him about?
23     A     The accident.
24     Q     At that time, you believed you were in a proper state
25           to have that discussion.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             334
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 639 of 805 Document16CV1089
                                                                     80-21- 0634
 1     A     I cannot say I was in a proper state, but like I
 2           explained yesterday, you just don't go home. You have
 3           to talk to somebody and let them -- I am thinking he is
 4           going to come and see how I am at a minimum.
 5     Q     You heard Lieutenant Hanley indicate that it is depart-
 6           ment policy that they have three days to conduct the
 7           interview with you after an accident?
 8     A     I wasn't referring to the interview. I was just
 9           referring to he is being my lieutenant, wanting to care
10           about me being in an accident.
11     Q     That was the purpose of the 5:24 call? It was just an
12           informal conversation you wanted to have with him, more
13           of a friendly conversation?
14     A     No, not informal or friendly. I was just involved in
15           an accident. I wanted him to -- if he was going to come
16           and interview, talk to me, see if I was okay, let him
17           know that now I am leaving the hospital and where my gun
18           is and where my belt is. I had a series of questions
19           for him and to let him know that now, I am leaving.
20           Does he want me to wait or does he want me to go home
21           with my family?
22     Q     You are indicating you left the hospital at around
23           5:24 a.m.?
24     A     I don't remember when I left.
25     Q     At 6:38 a.m., you placed another call to him.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             335
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 640 of 805 Document16CV1089
                                                                     80-21- 0635
 1     A     Yes, and I was home at that time.
 2     Q     How far did you live at that time?
 3     A     Not far. The border of Wauwatosa.
 4     Q     Can you estimate how many minutes it might take --
 5     A     I live off of 53rd and Washington Boulevard -- or I
 6           used to -- and it would take five, six minutes to
 7           probably get to Froedtert and, mind you, I did go to
 8           District 3 from the hospital first. Then, I went home,
 9           which from District 3, my house is, like, five, six
10           blocks.
11     Q     With all of that said, are you able to provide me any
12           estimate of how long that might have taken you?
13     A     When I got released, approximately between 5:24 and 6:38
14           a.m.
15     Q     At 6:38 a.m., you got ahold of Lieutenant Hanley and
16           actually spoke to him then. Is that right?
17     A     Yes.
18     Q     You have indicated that his report is inaccurate. That
19           is right?
20     A     Yes.
21     Q     I don't believe in your testimony yesterday, you
22           specified exactly what you told him at that time, so I
23           would like to get that in the record. What did you tell
24           him at that time?
25     A     When I reached him on the phone call at 6:38 a.m., I

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             336
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 641 of 805 Document16CV1089
                                                                     80-21- 0636
 1           asked him if he was going to come and talk to me at my
 2           house. I wanted to take some pain medication and I
 3           wanted to go to sleep at that point. So I didn't want
 4           to take it until I knew. He said he wasn't and I said,
 5           "do you want to know what happened?" He said, "yes, go
 6           ahead. Tell me." I said, "I was driving with Juanita."
 7           I just probably did a synopsis of it. I don't know
 8           exactly what I said, but that I was in the accident
 9           going to District 5 and officers are already calling and
10           telling me that Sergeant Riley is stating that I was
11           going to intervene in a traffic stop with my son and I
12           said, "none of that is true, that Melanie is on her way
13           over to my house so if someone wants to talk to her and
14           my son is here. You can talk to them."
15     Q     Did you take notes of your phone call with him?
16     A     No.
17     Q     So if I understand you correctly, what you are saying --
18           what your testimony is today is that you provided
19           essentially the same information that you provided in
20           your written memorandums that followed. Right?
21     A     What memorandums are you talking about?
22     Q     Your Response to Charges, your interview, all of your
23           follow-up statements that you have made since you had
24           that phone call with Lieutenant Hanley.
25     A     I am not sure what you are saying, "all my follow-up

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             337
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 642 of 805 Document16CV1089
                                                                     80-21- 0637
 1           statements." I just made this statement about the phone
 2           call, which is a lot more elaborate than what is in that
 3           synopsis on the memo. What specifically are you talking
 4           about?
 5     Q     You recall giving a statement to Adam Zieger. Right?
 6     A     Yes.
 7     Q     And in that statement, which is contained in his summary
 8           which is an exhibit, certain statements of you are
 9           recorded regarding what you were doing at the time of
10           the accident. Right?
11     A     Yes.
12     Q     I don't know if I have to rehash everything you said,
13           but what I am addressing is the fact that you were with
14           Juanita Carr, that you were going to go to District 5
15           first, et cetera, et cetera. Right?
16     A     Yes, those two things.
17     Q     Do you understand your statements that I am referencing
18           now?
19     A     Do you want to go to the report so you can show me which
20           one specifically you are talking about?
21     Q     No, I don't. I am asking you in total, the statements
22           that you made to Adam Zieger referencing what you were
23           doing that night and the facts and circumstances
24           surrounding it. Do you recall your statements, in
25           general?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             338
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 643 of 805 Document16CV1089
                                                                     80-21- 0638
 1     A     Like I said, that was in April and I don't recall all
 2           the statements as I sit here today of what I said, but
 3           if you want go to the document, that is fine. I don't
 4           remember even how long it lasted. I know that my union
 5           representative, Shawn Lauda, was there, and I was there
 6           and Zieger and somebody else and asked me questions and
 7           I answered them. I will be more than happy if you want
 8           to look at what statements you are referring to. I made
 9           statements. I don't remember all of them.
10     Q     Did you tell Lieutenant Hanley that you were traveling
11           at approximately 45 miles an hour?
12     A     Absolutely not.
13     Q     What did you tell him regarding your speed?
14     A     I am not quite sure I even told him how fast I was
15           going. I don't think he even asked.
16     Q     Would you agree with me that your recollection of the
17           events were better closer in time to when they occurred
18           than it is today?
19     A     It is hard to say because I don't remember exactly what
20           I said in April. That is why it is recorded, because I
21           explained to him during that interview that I had a hard
22           time expressing myself. It said on there that I was
23           stuttering and that I was trying to make things clear to
24           him, but because of my head injury, just to bear with
25           me. So I can't sit here and talk vaguely about a

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             339
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 644 of 805 Document16CV1089
                                                                     80-21- 0639
 1           conversation that probably took a half hour or took an
 2           hour with a head injury back in April.
 3     Q     That is fine. I have asked you if you stated you were
 4           going 45 miles an hour. You said no. And that you
 5           don't recall if you said anything about how fast you
 6           were going. Is that your testimony?
 7     A     To Sean Hanley.
 8     Q     During this phone call on the morning of January 19,
 9           yes.
10     A     I don't recall saying if I was going any speed, much
11           less 45.
12     Q     Detective Hanley indicates in his report that you told
13           him that while driving to District 5 to see Melanie
14           Beasley, you got a phone call from your son indicating
15           where he had been stopped by UWM police, so you were
16           driving to the area of UWM first to find your son and he
17           was going to call you when he found out exactly where he
18           was. Did you make that statement?
19     A     Absolutely not.
20     Q     What statement did you make to him in regard to your son
21           and what you were doing?
22     A     When I was explaining to him that officers were telling
23           me that I was on my way to UWM, I told him that I was
24           not. I was going to District 5 and I was going to deal
25           with Melanie and I was not -- contrary to what rumors

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             340
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 645 of 805 Document16CV1089
                                                                     80-21- 0640
 1           were being said, I was not going to UWM police. First
 2           of all, that doesn't even make sense because when I made
 3           that phone call at 6:38 a.m. on the 19th, I already knew
 4           where my son was.
 5                             MR. PEDERSON:          Ms. Lewandowski, I'll
 6           stop you. Restrict to yourself answering my question.
 7     A     I'm sorry. That was answering that question. My son
 8           wasn't stopped by UWM police and I already know that he
 9           wasn't. So why would I lie? I'm, like, no.
10                             MR. PEDERSON:          Ma'am, please. The
11           question to you is not whether the question makes sense.
12           The question to you was, what did you say regarding?
13           That is it. So restrain yourself to the question.
14                             MR. KONRAD:            If you would repeat
15           what --
16                             MR. PEDERSON:          I am ready to move on
17           to the next question. That answer can stand. I just
18           was -- she was no longer responsive, so I am moving to
19           the next question.
20           BY MR. PEDERSON:
21     Q     Lieutenant Hanley reports that you indicated that your
22           emergency lights were on, but that you were not
23           operating as an emergency vehicle. You just had them on
24           to make cars pull over and get out of your way. Did you
25           make that statement to him?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             341
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 646 of 805 Document16CV1089
                                                                     80-21- 0641
 1     A     Absolutely not.
 2     Q     What did you say to him regarding why your emergency
 3           lights were on?
 4     A     That there was a car impeding traffic. I thought it
 5           was going to pull out because its brake lights went on.
 6           I slowed down, went around it and just wanted to alert
 7           with a horn, but in order to alert with a horn, I have
 8           to go past the lights, like, all one motion. The lights
 9           first, then, the siren. I didn't leave the siren on.
10           It was a blurp. So I moved it to the right and I went
11           around the car.
12     Q     Detective Hanley, then, reports that you stated that
13           there was probably video on North Avenue that would show
14           the accident. Did you make that statement to him?
15     A     Yes.
16     Q     What were you referring to when you made that statement?
17     A     I was referring to three spots that I know there is
18           video. I took a shooting there probably a month or two
19           before and I knew exactly where there would be video at
20           three different locations that would probably catch the
21           entire accident and what happened prior. I gave him a
22           list of the three spots.
23     Q     Did it turn out that there was any video?
24     A     He said there wasn't any located at Subway. I don't
25           know if he checked the cameras on 35th and Garfield

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             342
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 647 of 805 Document16CV1089
                                                                     80-21- 0642
 1           which see the traffic coming north from south where
 2           Ms. Johnson was traveling and, then, there was another
 3           camera, I told him, on a church that would see me
 4           coming, traveling east. I don't know if that was ever
 5           recovered.
 6     Q     Is it a correct statement to say that at the time that
 7           you were talking to Lieutenant Hanley, it was your
 8           belief that there was a high likelihood that there was
 9           going to be some video depicting this accident
10           occurring?
11     A     Yes.
12     Q     Would you agree with me that there are very stark
13           contrasts between what Lieutenant Hanley reported you
14           told him versus what you are testifying to that you told
15           him?
16     A     Most definitely.
17     Q     Would you agree with me that these are not the sort of
18           inconsistencies that could be explained away by a mis-
19           understanding, a simple misstatement, something like
20           that?
21     A     That is why I asked to see his memo book.
22                             MR. PEDERSON:          That doesn't answer
23           my question.
24                             THE WITNESS:           Can you repeat it?
25     Q     Sure. My question to you was, would you agree with me

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             343
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 648 of 805 Document16CV1089
                                                                     80-21- 0643
 1           that the contrasts, the discrepancies between those two
 2           versions are so stark, that this can't be a simple
 3           matter of a misunderstanding. These are two completely
 4           different versions of events.
 5     A     Yes.
 6     Q     When Lieutenant Hanley created this report, it is fair
 7           to say that he either is lying or misrepresenting the
 8           truth purposefully, or you are. Isn't that right?
 9     A     You would have to ask him that, but I am not.
10     Q     I am not asking you to speculate, but do you possess any
11           facts or knowledge as to why Lieutenant Hanley would
12           purposefully misrepresent the facts?
13     A     I went into that yesterday with the fact that I was
14           responding to District 5 with a matter that he and
15           District 5 lieutenants were already aware of and that
16           is exactly how we are trained through the early
17           intervention program; to help officers. When they are
18           in trouble, to help each other. That is exactly what I
19           was doing, because she was not getting that help through
20           supervision. I felt it was very jaded.
21     Q     If you answered my question, I didn't understand it and
22           I apologize. Do you have any facts or knowledge as to
23           what would motivate Lieutenant Hanley to misrepresent
24           the facts of your statement?
25     A     You would have to ask him that.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             344
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 649 of 805 Document16CV1089
                                                                     80-21- 0644
 1     Q     Again, that is not -- is the answer to the question --
 2     A     You are asking me to surmise and speculate again. That
 3           is what that question is asking me; what is in his mind.
 4           You have to ask him that.
 5                             MR. KONRAD:            I think the answer is
 6           "no."
 7                             MR. PEDERSON:           Thank you.
 8           BY MR. PEDERSON:
 9     Q     You would agree with me that Lieutenant Hanley's version
10           of the statement would expose you to discipline. Right?
11     A     That is correct.
12                             MR. MC GAVER:          Objection. It calls
13           for speculation.
14                             MR. PEDERSON:           She has a knowledge
15           of the SOPs and the consequences and experience
16           regarding this.
17                             MR. KONRAD:              She had no problem
18           answering it, so I will overrule the objection. I am
19           going to go back and I am going to sustain the objec-
20           tion. I am going to strike the answer. What bothers
21           me about the question is, at what time period? Are you
22           referring to when she gave the answers or when she saw
23           the report later? At what point do you think she would
24           be -- You are asking her about whether she believed she
25           would be subject to discipline. When she gave the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             345
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 650 of 805 Document16CV1089
                                                                     80-21- 0645
 1           answers or when she saw the report?
 2                             MR. PEDERSON:           I suppose we can go
 3           with both.
 4                             MR. KONRAD:            She called him.
 5                             MR. PEDERSON:          Yes.
 6                             MR. MC GAVER:          Then, I will object
 7           on relevance grounds. What she believed would subject
 8           her to discipline doesn't matter to whether she was
 9           actually subject to discipline, which is why we are
10           here.
11                             MR. PEDERSON:          Well, it goes to
12           credibility and motive to change her story.
13                             MR. KONRAD:            I think it goes to
14           the care with which a person would answer questions. It
15           is one thing to an accident investigation calling up
16           saying, "here is what happened." It is another thing to
17           get served with a PI-21 and you are questioned. I think
18           one would naturally be more careful perhaps in one
19           situation than the other. Let's go to that issue.
20                             MR. PEDERSON:          I can restate the
21           question, if I may.
22           BY MR. PEDERSON:
23     Q     Would you agree with me that if you had actually made
24           the statements that are attributed to you by Lieutenant
25           Hanley during the phone call that occurred on January

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             346
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 651 of 805 Document16CV1089
                                                                     80-21- 0646
 1           19, that that could potentially subject you to
 2           discipline and you would have known that at the time?
 3     A     Yes.
 4     Q     As a matter of follow-up, isn't it also true that
 5           whenever you reviewed this report as it was written by
 6           Lieutenant Hanley, at that time, you became aware that
 7           his version of what you said at that time could subject
 8           you to discipline?
 9     A     I was just more shocked. I was more shocked than
10           anything and that's expressed on tape when I read it in
11           April and, then, I subsequently had a PI-21, saw it the
12           same day that I was questioned.
13                             MR. KONRAD:         A matter of clarifi-
14           cation. The first time you saw Lieutenant Hanley's
15           statement was after you were served PI-21? When is the
16           first time you saw it?
17                             THE WITNESS:           The first time I saw
18           it was the day that I was standing in the hallway going
19           to talk to Sergeant Zieger with my union representative.
20           When I read it, I cried and I was distraught and I was
21           very upset with my union representative, Shawn Lauda,
22           standing there, because I couldn't believe what he had
23           written.
24                             MR. KONRAD:            But that is the first
25           time you saw it.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             347
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 652 of 805 Document16CV1089
                                                                     80-21- 0647
 1                             THE WITNESS:           The first time.
 2                             MS. HEIN:              How long was that
 3           between the accident? I means, are we talking days or
 4           months?
 5                             THE WITNESS:          January to April.
 6           I had not returned to work until August.
 7           BY MR. PEDERSON:
 8     Q     At the time you had the phone call conversation with
 9           Lieutenant Hanley on January 19, what was your expecta-
10           tion of what he was going to do with the information you
11           were providing him?
12                             MR. MC GAVER:          That calls for
13           speculation.
14                             MR. PEDERSON:          I am asking her what
15           was her expectation. She knows what is in her own mind.
16                             MR. MC GAVER:          That is my objection.
17                             MR. KONRAD:            It is overruled.
18                             Go ahead.
19     A     The question, again, was, what was I expecting to
20           happen?
21     Q     Yes.
22     A     I was expecting that my supervisor would come to my home
23           or arrange to come to the hospital while I was there to
24           ask me what happened or to see if I was okay.
25     Q     Let me stop you again. That is not responsive. My

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             348
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 653 of 805 Document16CV1089
                                                                     80-21- 0648
 1           question was, what was your expectation regarding the
 2           phone statements that you were giving Lieutenant Hanley
 3           at that time? What was he going to do with that infor-
 4           mation that you provided him?
 5                             MR. MC GAVER:          That calls for
 6           speculation. She is being asked to speculate as to what
 7           Lieutenant Hanley would have done with a statement that
 8           she may or may not have made.
 9                             MR. KONRAD:            At the time you spoke
10           to the lieutenant, did you have any idea of what he
11           planned to do with the information?
12                             THE WITNESS:           No. I called him
13           so he knew where I was. I was leaving the hospital,
14           waiting for him to come and now going home wanting to
15           know if I can take medication or I can go to sleep or --
16           or find my gun. I had a series of questions. There is
17           also reports that need to be written that he has to do
18           so he can know what was going on and for the medical
19           section so I can get treatment.
20           BY MR. PEDERSON:
21     Q     You already testified that you asked him if he wanted to
22           know what happened. Right?
23     A     Yes.
24     Q     You went into, not excruciating detail, but you gave
25           him a full summary of what happened. Right?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             349
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 654 of 805 Document16CV1089
                                                                     80-21- 0649
 1     A     I gave him a summary, yes.
 2     Q     The facts and circumstances that led to you being with
 3           Juanita Carr in that vehicle, where you were going, what
 4           your intent was, what were the other attending facts and
 5           circumstances surrounding it. Right?
 6     A     No.
 7     Q     You were aware, as you just testified, that Lieutenant
 8           Hanley was responsible for creating an accident report.
 9           Right?
10     A     Or some form of report. I am not sure if he is respon-
11           sible for an accident report.
12     Q     You were aware that Lieutenant Hanley would have to file
13           a report concerning information he gathers in statements
14           made from people who were involved in the accident.
15           Right?
16     A     I imagine so.
17                             MR. PEDERSON:          Sorry for no segue
18           here. I have, sort of, a few clean-up questions here.
19     Q     Do you recall indicating on your written responses to
20           charges that Ms. Johnson was under the influence of
21           THC at the time?
22     A     Yes, I received that information from the court liaison
23           that they were sending -- because I was asking why there
24           wasn't any charges for causing injury. He said they
25           were sending her bloodwork back out because it was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             350
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 655 of 805 Document16CV1089
                                                                     80-21- 0650
 1           either positive for THC or some other unknown drug.
 2           When I wrote that, that is the information that I
 3           received from the court administration liaison that was
 4           handling my case.
 5     Q     You'd agree that you never actually reviewed the
 6           toxicology report?
 7     A     No.
 8     Q     So you have no factual knowledge of what it says or does
 9           not say?
10     A     No.
11     Q     And if I were to indicate to you that there is no
12           indication that that was even tested for, you wouldn't
13           be able to dispute that, based on your personal know-
14           ledge?
15     A     I have no idea.
16     Q     Yesterday, you testified that your son lives on Mary-
17           land?
18     A     Yes.
19     Q     In fact, he was the -- the location where he was, was on
20           Maryland. Right?
21     A     Yesterday, I said I don't know if he was on Murray or
22           Maryland. I don't know what -- I think it is Maryland
23           or Murray. They are right by each other.
24     Q     So he lives in the exact area where he was stopped.
25     A     No. That is in Shorewood. He lives in Milwaukee.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             351
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 656 of 805 Document16CV1089
                                                                     80-21- 0651
 1     Q     How far is that?
 2     A     At least six blocks, because he lives on the -- his
 3           address is 3040 -- either Maryland or Murray, and the
 4           incident traffic stop in Shorewood is the 3600 block,
 5           so that is six blocks into a different jurisdiction.
 6     Q     You'd agree with me he was approximately six blocks
 7           from his personal residence when he was stopped by the
 8           Shorewood Police Department.
 9     A     Yes.
10                             MR. PEDERSON:          That is all I have
11           for cross.
12                             MR. MC GAVER:          I have some questions
13           for redirect, but can we take a short break?
14                             MR. KONRAD:            Sure. Until 20
15           after.
16           (Discussion off the record)
17                             MR. KONRAD:            We are ready to
18           proceed. Before you do your redirect, I will have the
19           commissioners ask any questions if they have any.
20                             MS. MC KENZIE:         I have a question.
21           At the time when you spoke to Lieutenant Hanley at that
22           6:38 a.m. telephone conference call that you had with
23           him, did you talk at all about your son being pulled
24           over? Did you express that to him at all?
25                             THE WITNESS:          Yes.

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             352
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 657 of 805 Document16CV1089
                                                                     80-21- 0652
 1                             MS. MC KENZIE:        You did. Okay.
 2                             MS. WILSON:            That car that you
 3           were involved in the accident with was going north or
 4           south and you were going east. Was the car headed north
 5           or south?
 6                             THE WITNESS:          Her car was headed
 7           north and mine was east.
 8                             MS. WILSON:           I thought yesterday,
 9           that I heard something about a prostitute or something
10           about turning on the lights. Was this the same car you
11           thought was going to pull out?
12                             THE WITNESS:          Yes.
13                             MS. WILSON:           Is the process or
14           procedure, do most detectives make their own decisions
15           about where they are going and when they are going and
16           if they are going?
17                             THE WITNESS:          If they are not on
18           assignment, yes. Sometimes on an assignment also, if it
19           leads you to another house, you decide that is where you
20           have to continue to do the investigation and you, your-
21           self, make that decision. Sometimes, a lieutenant is on
22           the scene. Most of the time. Sometimes, there is not.
23                             MS. WILSON:            So you didn't have to
24           get permission to go with Detective Carr.
25                             THE WITNESS:           No.

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             353
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 658 of 805 Document16CV1089
                                                                     80-21- 0653
 1                             MS. WILSON:            You didn't have to
 2           get permission to go to the fifth district. You can
 3           just go.
 4                             THE WITNESS:           Yes. I can just go.
 5                             MS. WILSON:            So you never told
 6           Lieutenant Hanley that you were going to the fifth
 7           district or anybody other than Detective Carr.
 8                             THE WITNESS:           Right.
 9                             MS. WILSON:            So you regularly just
10           volunteer to go wherever with somebody if -- I don't
11           want to say you do it for everybody, but if you don't
12           have as much to do, you just volunteer, "I will go with
13           you." Right?
14                             THE WITNESS:           It is about how you
15           handle your time. If it is 1:00 in the morning, I am
16           not going to go to somebody's house to interview them on
17           a Monday or a Sunday and wake them up to talk to them
18           about something that I can talk to them preferably in
19           the morning or have day shift do that follow-up. It
20           just depends. I usually keep myself available before I
21           get an assignment to help whoever is on the assignment,
22           because we are very short-handed. I just volunteer.
23                             MS. WILSON:            In this document,
24           nine, where it says that you didn't know the information
25           at the time, only that Detective Carr wanted to go a

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             354
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 659 of 805 Document16CV1089
                                                                     80-21- 0654
 1           second time, I am confused. Could you clarify when you
 2           and Detective Carr left, what exactly did you know about
 3           where she was going?
 4                             THE WITNESS:           I knew that the two
 5           of us were going to go to District 5 and then come back
 6           and do a second check for the gun. She said she had
 7           already been there, but I didn't know that -- I didn't
 8           know that getting the gun was exigent or not exigent.
 9           It was her just telling me, you know, "can you come with
10           me and get the gun? I have already been there. Do you
11           want to go right back?" I have to go to District 5.
12           "No, we can just go to District 5 together and come back
13           around and get it done."        I didn't know any facts of
14           the case other than she said, "a dude shot himself and
15           he is a CCW carrier. I don't even understand why they
16           want us to get the gun." That was the conversation we
17           had.
18                             MS. WILSON:            Did I hear you say
19           that Detective Carr had searched the house when she went
20           there the first time?
21                             MR. PEDERSON:          No, ma'am. I might
22           have, you know, used some shorthand language.
23                             MS. WILSON:            Okay. The other
24           question -- and he may have answered it -- how long
25           have you lived in this area?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             355
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 660 of 805 Document16CV1089
                                                                     80-21- 0655
 1                             THE WITNESS:           My whole life.
 2                             MS. WILSON:            And how long has your
 3           son lived in this area?
 4                             THE WITNESS:           Almost his whole life
 5           except a year, he went to school in Minnesota; college.
 6                             MS. WILSON:            Okay. Thank you.
 7                             MR. KONRAD:            Okay. There being no
 8           more questions, we will now proceed with redirect.
 9                             MR. MC GAVER:          Thank you.
10           REDIRECT EXAMINATION BY MR. MC GAVER:
11     Q     You were asked some questions about the shooting that
12           occurred -- on cross-examination, the shooting that
13           occurred on January 18 or 19, somewhere in there. It
14           later came out, through some investigation, that the
15           shooting may have been a part of a domestic violence-
16           related incident. When, if ever, did you find out about
17           that aspect of the investigation?
18     A     Like, months and months later when some detectives
19           called me up. I wasn't returned to work yet. They said
20           they had to do the follow-up to go get the gun and they
21           were complaining about it.
22     Q     Fair to say that when you rode with Detective Carr on
23           the 19th, that you weren't privy to that piece of the
24           information?
25     A     No.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             356
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 661 of 805 Document16CV1089
                                                                     80-21- 0656
 1                             MR. MC GAVER:          There's been testi-
 2           mony -- in fact, you were asked questions on cross-
 3           examination about your response to certain of these
 4           charges, labeled Exhibit 9. Can you pull that out for
 5           me? Tell me when you have it.
 6                             THE WITNESS:           Okay.
 7     Q     I want you to turn to the last page. Mr. Pederson asked
 8           you some questions about the last sentence in the first
 9           paragraph.
10                             "I did not know this information at the
11           time, only that Detective Carr wanted to return to his
12           home a second time."
13           Now, the question I have is, you were asked on cross-
14           examination -- and I just want to make it very clear
15           that -- I will ask you whether the first time that you
16           presented the information about Detective Carr going to
17           this house, not one time, but two times, was at this
18           hearing or was it previous?
19     A     Can you say it again? Sorry.
20     Q     It was probably a poorly phrased question. This report
21           was dated October 11, 2015. Correct?
22     A     Correct.
23     Q     And that report contains a reference to there being two
24           attempts by Detective Carr to retrieve the gun at the
25           home. Correct?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             357
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 662 of 805 Document16CV1089
                                                                     80-21- 0657
 1     A     Yes.
 2     Q     You wrote that report. Correct?
 3     A     Yes.
 4     Q     So you disclosed that to the department at least on
 5           October 11, 2015. Right?
 6     A     Yes.
 7     Q     So they are not hearing about that. No one in the room
 8           who has been privy to this report should be hearing
 9           about that for the first time. Is that correct?
10     A     Yes. This is at a minimum, the first time, much less
11           when she told them.
12     Q     You were also asked some questions about what you would
13           have done approaching the intersection of 35th Street
14           and North -- 36th Street and North before you got to
15           that intersection if you were driving a civilian
16           vehicle. And what I mean by a "civilian vehicle," I
17           mean one that is not equipped with lights and siren.
18           Are you with me so far?
19     A     Yes.
20     Q     Would you have operated your horn when you saw that car
21           come out in the manner that it did, tapping its brake
22           lights as you described it?
23     A     Yes.
24     Q     Is it fair that you might have flashed your bright
25           lights if you saw the car operating in that manner

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             358
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 663 of 805 Document16CV1089
                                                                     80-21- 0658
 1           driving a civilian car?
 2     A     I could have, yes. I am sure I would have beeped my
 3           horn more and still traveled the same way.
 4     Q     You testified that you turned your lights on in order
 5           to chirp the siren or blurp the siren. Correct?
 6     A     Yes.
 7     Q     Did you intend to leave your emergency lights on as you
 8           traveled through the intersection of 35th and North?
 9     A     No.
10     Q     Just a matter of happenstance that it happened?
11     A     It is just a matter of once I got around the car, I
12           could see through the cell phone store window the car
13           coming down 35th Street. I could see the lights going
14           around in the glass and I knew. That is when I looked
15           up at the green light. I wasn't concerned about turning
16           those lights off at that time.
17     Q     What is the distance you traveled from the moment in
18           time that you turned your emergency lights on to the
19           moment of impact?
20     A     Less than a block, three-quarters of a block.
21     Q     How long would that have taken, if you remember?
22     A     I have no idea.
23     Q     You were asked about your phone records and spent a lot
24           of time on cross-examination talking about the phone
25           records that were generated on January 19, 2015. Let

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             359
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 664 of 805 Document16CV1089
                                                                     80-21- 0659
 1           me ask you. From the two-minute phone call that you
 2           admitted and testified that you had with your son while
 3           he was in the process of being stopped by a Shorewood
 4           police officer to the point in time where your son was
 5           brought to the hospital, did you have any contact
 6           whatsoever with Jordan Lewandowski?
 7     A     None.
 8     Q     No telephone contact?
 9     A     No.
10     Q     No face-to-face contact?
11     A     No.
12     Q     No text messages?
13     A     No.
14     Q     Thank you. The three-minute phone call that was
15           referenced in those phone records, one where, I think,
16           the testimony came out that Sergeant Smith answered the
17           phone, were you a party to that telephone conversation?
18     A     No.
19     Q     You didn't make that phone call?
20     A     No.
21     Q     The first phone call referenced in the records, the
22           5:24 a.m. phone call on January 19, 2015, do you recall
23           whether -- I think it was generated by you. Do you
24           remember whether Lieutenant Hanley picked up the phone?
25     A     I don't recall. I don't think so.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             360
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 665 of 805 Document16CV1089
                                                                     80-21- 0660
 1     Q     Then, as a result of the seven-minute phone call that
 2           you had with Lieutenant Hanley at 6:38 a.m., did
 3           Lieutenant Hanley ever follow up from that phone call
 4           that was generated and occurred on the same morning that
 5           the accident occurred? Did he ever follow up?
 6     A     Like, with me or with the assignment?
 7     Q     With you.
 8     A     No, not at all.
 9     Q     Did he ever ask you anything more about that accident
10           after you hung up the phone?
11     A     No.
12     Q     Just so we are clear, the first time you heard about the
13           apparent discrepancies between your conversation with
14           Lieutenant Hanley on the phone and the AIMS report that
15           was generated by Lieutenant Hanley, when did that occur?
16     A     When I was -- had my conference with IAD and my union
17           representative minutes before I was questioned with the
18           PI-21.
19     Q     When did that take place?
20     A     In April.
21                             MR. MC GAVER:          Thank you. Nothing
22           further.
23                             MR. KONRAD:            April, 2015?
24                             MR. MC GAVER:          Correct.
25                             MS. WILSON:            Could I ask a

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             361
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 666 of 805 Document16CV1089
                                                                     80-21- 0661
 1           question?
 2                             MR. KONRAD:            Go ahead.
 3                             MS. WILSON:            There was some
 4           testimony that at some point, you might have passed out
 5           and that you were incoherent at a point. You stated
 6           that there was some officers or TAC people or something
 7           saying stuff. Were you passed out or were you
 8           incoherent or do you remember what they were saying?
 9           I am trying to figure out to what coherency you were
10           that you can remember what people said.
11                             THE WITNESS:           I don't remember them
12           being on the scene at all. I don't even remember any-
13           body really except Officer Jesse Vollrath, Officer
14           Goggins yelling at me because I was giving the wrong
15           phone number to my son, Deb Stacey and two people that
16           I know from the street that pulled me out of the car.
17           I don't remember anything else.
18                             MR. KONRAD:            Anything further?
19                             MR. MC GAVER:          No.
20                             MR. PEDERSON:          Nothing.
21           (Witness excused)
22                             MR. KONRAD:            Both sides have
23           rested this phase?
24                             MR. MC GAVER:          Yes.
25                             MR. PEDERSON:          We will --

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             362
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 667 of 805 Document16CV1089
                                                                     80-21- 0662
 1                             MR. MC GAVER:          The Petitioner rests.
 2                             MR. PEDERSON:          I would like to call
 3           a number of witnesses in rebuttal.
 4                             MR. KONRAD:            Go ahead.
 5                             MR. PEDERSON:          Thank you. I would
 6           first call Lieutenant Hanley. Should we reswear or
 7           continue?
 8                             MR. KONRAD:            Just to be safe, I
 9           will swear you in again.
10                             SEAN HANLEY, having been first duly sworn
11           on oath to tell the truth, the whole truth, and nothing
12           but the truth testified as follows:
13                             MR. KONRAD:            He's sworn.
14           DIRECT EXAMINATION BY MR. PEDERSON:
15     Q     Lieutenant Hanley, you have testified yesterday in this
16           case. Is that right?
17     A     Yes.
18     Q     I would like to direct your attention to the shooting
19           investigation that is concerned in this matter that's
20           been discussed. Are you familiar with what I am
21           speaking of?
22     A     Yes.
23     Q     What was your part or what was your piece in relation to
24           that?
25     A     We didn't have a scene initially. We believed the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             363
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 668 of 805 Document16CV1089
                                                                     80-21- 0663
 1           person that was shot was lying, that went to the
 2           hospital with a detective who was also sent to the
 3           hospital.
 4     Q     What did you think he was lying about, specifically?
 5     A     Everything he said didn't really make sense. He was
 6           acting as if he was trying to protect the woman that was
 7           being chased by a man and the man was wearing a face
 8           mask and the woman ran in front of his van and he
 9           stopped and got out and opened the door and the guy
10           tries to pull her out. That would be kind of unusual.
11     Q     Is it fair to say, then, that you had inconsistent
12           statements and evidence that you couldn't put together
13           to make sense? Is that fair?
14     A     I don't know that his statements became inconsistent.
15           He didn't really make sense. He had a shooting wound,
16           a gunshot wound to his right hand.
17     Q     Does the Milwaukee Police Department place a high level
18           of priority in investigating shooting incidents?
19     A     Yes.
20     Q     Why is that?
21     A     It is the position of the department to investigate
22           thoroughly every shooting even if the victims or
23           witnesses are uncooperative, we try so that we can
24           identify the people using guns, because many times, they
25           are repeat offenders.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             364
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 669 of 805 Document16CV1089
                                                                     80-21- 0664
 1     Q     Can you tell me specifically at the beginning, how did
 2           you get involved? What was your component in this?
 3     A     He showed up at St. Joseph's Hospital, which is in
 4           Central at the time. It is in Seven, which was not in
 5           Central, but he says saying the shooting happened at
 6           17th and North, which is in Central.
 7     Q     Where is St. Joseph's Hospital?
 8     A     5000 West Chambers.
 9     Q     Again, what did you do? Where were you, that kind of
10           thing? Can you indicate that to us?
11     A     I responded to the hospital to find out what his story
12           was and to oversee the investigation.
13     Q     What did you observe while you were there?
14     A     Detective Troy Johnson responded to the scene. He gave
15           me a preliminary story. He was the only detective at
16           the hospital.
17     Q     Is there any reason why that sort of call would have
18           more than one detective?
19     A     No.
20     Q     When you were there, did you see any other detectives?
21     A     No.
22     Q     Specifically, did you ever see Juanita Carr while you
23           were there?
24     A     No.
25           (A document was marked as Exhibit No. 15)

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             365
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 670 of 805 Document16CV1089
                                                                     80-21- 0665
 1     Q     Lieutenant, I have handed you a document marked for
 2           identification as number 15. Ae you able to tell me
 3           what that document is?
 4     A     It is the CAD printout of the shooting that we were just
 5           discussing.
 6     Q     Does this document reflect who was at the scene of the
 7           hospital in terms of detectives?
 8     A     Yes.
 9     Q     Can you please indicate to me where that is?
10     A     Page 2 of 3, at 22:57, 10:57 p.m., Squad 9271 responded
11           to the hospital.
12     Q     Who is -- does 9271 relate to a specific person?
13     A     Yes. Detective Troy Johnson.
14     Q     Do you know what Juanita Carr's squad number was that
15           evening?
16     A     9288.
17     Q     Does her squad number appear anywhere on this CAD?
18     A     No.
19     Q     Do you recall the testimony -- Strike that. Were you
20           present for the testimony of Juanita Carr yesterday?
21     A     Yes.
22     Q     And were you also present for the testimony of Ms.
23           Lewandowski?
24     A     Yes.
25     Q     Would you agree with me that Ms. Lewandowski testified

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             366
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 671 of 805 Document16CV1089
                                                                     80-21- 0666
 1           that she heard over the radio that Juanita Carr called
 2           herself to the dispatcher indicating she was going to go
 3           to the hospital?
 4     A     Yes.
 5     Q     If that were true, would you expect an entry related to
 6           that to appear in this CAD?
 7     A     Yes.
 8     Q     Can you explain why it is not here if that were true?
 9     A     No.
10     Q     Just for the sake of clarity here, do you have a squad
11           number?
12     A     Yes.
13     Q     Does your squad number appear anywhere in here?
14     A     No.
15     Q     Can you explain why that is?
16     A     A lot of times, there is confusion with dispatch because
17           we are on a different channel. We are not as driven by
18           the radio. We usually dispatch by phone.
19                             MS. MC KENZIE:        When you say "we," do
20           you mean --
21                             THE WITNESS:          As in the detective
22           bureau at the time. Sorry.
23           BY MR. PEDERSON:
24     Q     Did you call yourself in to dispatch to put yourself at
25           this place?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             367
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 672 of 805 Document16CV1089
                                                                     80-21- 0667
 1     A     Probably not.
 2     Q     If you did, would you expect that it -- your squad
 3           number would be here and there would be an entry
 4           correlating to that?
 5     A     Yes.
 6     Q     Did you hear Juanita Carr's testimony that she talked to
 7           you at the hospital and that you told her at that time
 8           to go search the house?
 9     A     Yes.
10     Q     Is that accurate?
11     A     No.
12     Q     Is there any doubt in your mind?
13     A     No.
14     Q     You had previously indicated that you had that conver-
15           sation with her, but it was at District 3. Right?
16     A     Correct.
17     Q     How were you so confident that that is the case?
18     A     Because Troy Johnson was the only detective at the
19           hospital on the scene and I deliberately went to
20           District 3 to see if there was a detective not doing
21           follow-up, not involved in a case so that they could go
22           do this to try to get a consent search immediately.
23                             MS. MC KENZIE:         Why not send
24           Detective Troy?
25                             THE WITNESS:           Because he was at the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             368
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 673 of 805 Document16CV1089
                                                                     80-21- 0668
 1           hospital. He was interviewing the shooting victim. He
 2           also got a consent search for the van. He recovered a
 3           holster and a couple gun magazines, but no gun, which is
 4           another reason we wanted to recover this gun. So he had
 5           a full plate.
 6           (A document was marked as Exhibit No. 16)
 7           BY MR. PEDERSON:
 8     Q     Lieutenant, I have presented you a document marked for
 9           identification as Document 16. Do you have that in
10           front of you?
11     A     Yes.
12     Q     Are you familiar with that document?
13     A     Yes.
14     Q     What is it?
15     A     It is a lineup for District 3 Late Shift, District 3
16           Power Shift and District 3 Early Shift.
17     Q     Does this relate to a specific date?
18     A     Late Shift is January 19. Power Shift is January 18,
19           which would run 8:00 p.m. on the 18th to 4:00 a.m. on
20           the 19th. And Early Shift, which is 4:00 p.m. to
21           midnight on the 18th.
22     Q     If I were to restate what you just said, is it correct
23           to say these documents here are reflecting the shift
24           assignments for District 3 going from January 18 into
25           January 19, 2015?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             369
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 674 of 805 Document16CV1089
                                                                     80-21- 0669
 1     A     Yes.
 2                             MS. WILSON:            Late Shift is --
 3                             THE WITNESS:           Late Shift is
 4           midnight to 8:00 a.m. To be perfectly clear, some
 5           districts might start at 11:00 p.m. and go to 7:00 a.m.
 6           Those are the standards shifts. I don't know what
 7           District 3 does.
 8                             MS. WILSON:            It is in that range,
 9           given or take an hour.
10                             THE WITNESS:           Yes.
11                             MS. WILSON:            So the Power Shift
12           is --
13                             THE WITNESS:           8:00 p.m. to 4:00
14           a.m. Some Power Shifts start at 7:00 p.m. and work to
15           3:00 a.m. I don't know what District 3 does.
16                             MS. WILSON:            Early Shift, that is
17           4:00 p.m. to 12:00?
18                             THE WITNESS:           4:00 p.m. to 12:00
19           or 3:00 p.m. to 11:00.
20                             MS. WILSON:            Okay. Carry on.
21           BY MR. PEDERSON:
22     Q     Have you reviewed these documents?
23     A     Yes.
24     Q     Are they true and accurate, to the best of your know-
25           ledge?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             370
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 675 of 805 Document16CV1089
                                                                     80-21- 0670
 1     A     To my knowledge, yes.
 2     Q     In review of this document -- Strike that. Are you
 3           familiar with the personnel that are listed here on
 4           these documents?
 5     A     I am familiar with a lot of people here. I see one
 6           mistake.
 7     Q     What do you see?
 8     A     In the CAD, Sergeant Allen Perry started out as 3214.
 9     Q     Are you referring to Document 15?
10     A     Yes.
11                             MS. MC KENZIE:         Perry started off as
12           what?
13                             THE WITNESS:           3214.
14                             MS. WILSON:            Allen Perry.
15                             THE WITNESS:           Started out as 3214.
16                             MR. PEDERSON:          Take the time you
17           need to make sense of it, but let me know when you are
18           ready to communicate whatever error you think you have
19           observed.
20                             THE WITNESS:          Okay.
21           BY MR. PEDERSON:
22     Q     What do you have to testify to?
23     A     I thought I saw him change his squad number in here, but
24           I don't see it now.
25                             MR. PEDERSON:          The last question I

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             371
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 676 of 805 Document16CV1089
                                                                     80-21- 0671
 1           was asking you is if you are familiar with personnel.
 2           I will withdraw that question and ask it differently.
 3     Q     Are you familiar with the supervisory personnel that are
 4           listed in the document on Exhibit 16?
 5     A     Yes.
 6     Q     Are you familiar with their sex and race?
 7     A     Yes.
 8     Q     In review of these documents in relation to who was
 9           assigned to work at District 3 on the evening of
10           January 18 into the morning hours of January 19, 2015,
11           were there any black male sergeants working?
12     A     Sergeant Allen Perry.
13     Q     Where is he indicated on Document 16?
14     A     He was Squad 3214.
15     Q     Am I correct that you are looking at the third page of
16           the document?
17     A     Yes.
18     Q     Roughly in the top middle where it says "Patrol
19           Sergeant"?
20     A     Yes.
21     Q     According to this document and your understanding and
22           training and experience, what was his work hours that
23           day?
24     A     He would be working -- he was a roll call sergeant, so
25           either 2:00 p.m. to 10:00 p.m. or 3:00 p.m. to 11:00

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             372
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 677 of 805 Document16CV1089
                                                                     80-21- 0672
 1           p.m.
 2     Q     Is it accurate to say that he would not have been at
 3           District 3, at least in terms of working, between the
 4           hours of midnight and 2:00 a.m.?
 5     A     I believe he was at the hospital on the shooting. He
 6           secured at District 3 at 1:44 a.m. Actually, 1:55 a.m.,
 7           he showed up at District 3.
 8     Q     At what time?
 9     A     The way it is written, he was contacted at 1:44 a.m. by
10           dispatch, which is common. Let me see if it shows when
11           he left the hospital.
12                             MR. KONRAD:            For the record, this
13           is referring to Exhibit 15?
14                             MR. PEDERSON:           Yes.
15     A     He was contacted by the dispatcher at 1:44 a.m., still
16           being at the hospital and he cleared from that at 2:07
17           a.m.
18     Q     You are referring to Document 15?
19     A     Yes.
20     Q     Can you tell me what page that appears on?
21     A     Appears on Page 3 of 3.
22     Q     Based on that information, is it possible that he could
23           have been at District 3 prior to 2:00 a.m. to talk to
24           Juanita Carr?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             373
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 678 of 805 Document16CV1089
                                                                     80-21- 0673
 1     Q     Do you recall seeing Sergeant Perry at the hospital?
 2     A     I don't remember.
 3     Q     Do you recall seeing Sergeant Perry at District 3?
 4     A     No.
 5     Q     Once again, is there a reason why you don't appear on
 6           this CAD in relation to this incident being at District
 7           3?
 8     A     It didn't go out to dispatch most likely.
 9     Q     Did you have any contact with Sergeant Perry at all in
10           relation to this?
11     A     I assume I did at the hospital. I don't remember the
12           exact shooting for that detail, because there are a lot
13           of shootings in District 3.
14     Q     What would be your function as a lieutenant speaking
15           to a sergeant under these circumstances?
16     A     Under the circumstances, I was a bureau lieutenant, so
17           if the detective didn't have it, he would be giving us
18           the initial information of the person's name, his
19           initial story and, then, after that, I am responsible
20           for overseeing the investigative part of the scene. He
21           is responsible for overseeing the police personnel --
22           I should say patrol personnel at the scene.
23     Q     With that given, is there anything necessarily wrong if
24           you were to approach a detective and require him to do a
25           follow-up in a matter that he had been involved in on --

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             374
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 679 of 805 Document16CV1089
                                                                     80-21- 0674
 1     A     No.
 2     Q     Again, relating to the testimony yesterday, you heard
 3           testimony from Ms. Lewandowski indicating that she had
 4           been part of meetings with you and Melanie Beasley where
 5           she made reports to you regarding the alleged sexual
 6           assault. Did you hear that testimony?
 7     A     Yes.
 8     Q     Did that ever happen?
 9     A     No.
10     Q     Did Melanie Beasley ever make a report to you?
11     A     No.
12     Q     Did Shannon Lewandowski ever advise you on Melanie
13           Beasley's behalf regarding that?
14     A     No.
15     Q     When was the first time you ever heard that -- anything
16           in relation to this?
17     A     Detective Lewandowski said October of 2014. I don't
18           know if that is accurate. She told me Melanie was
19           seeing somebody in TAC. I pulled up his photo. I don't
20           know the guy. Everything was fine. Then Melanie
21           approached me -- I don't know -- shortly after that and
22           said, "Shannon told me she told you," and everything was
23           fine. I had no idea everything was not fine until I was
24           called to Internal Affairs by Detective Chris Zimmerman.
25     Q     What were you called to Internal Affairs about?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             375
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 680 of 805 Document16CV1089
                                                                     80-21- 0675
 1     A     An allegation of a sexual assault.
 2     Q     On these two occasions where you said you had these
 3           conversations with Lewandowski and Beasley, is it fair
 4           to characterize those as unofficial business and more of
 5           just friendly conversation, or no?
 6     A     Yes.
 7     Q     One matter of clarification. Is it your testimony that
 8           you don't recall whether you asked Sergeant Perry
 9           specifically to find someone, or how does that relate
10           to you to, yourself, going to District 3 also?
11     A     I wouldn't have asked Sergeant Perry to do that. He was
12           on the scene at the hospital. This was an experimental
13           phase for our department to split up the investigative
14           bureau and it was very hard, as a supervisor, because my
15           desk was at District 5, but half of my people were at
16           District 3, so it was hard to know what everybody was
17           doing at any given time if they were not on assignment
18           and they are supposed to be there. So I went to
19           District 3 to see who was not on an assignment so that
20           I could give them this assignment so they could go do it
21           immediately.
22                             MR. PEDERSON:          That is all I have.
23                             MR. KONRAD:            Commissioners?
24                             MS. MC KENZIE:         I have a question.
25           The issue that I am having now is the autonomy that

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             376
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 681 of 805 Document16CV1089
                                                                     80-21- 0676
 1           detectives have. So from the testimony that Detective
 2           Lewandowski gave, it may seem as if she or any other
 3           detective would have the autonomy to decide what is
 4           important and what is not important. Is that
 5           necessarily the case with detectives?
 6                             THE WITNESS:           Yes and no. If you
 7           are investigating an active shooting, typically, the
 8           most important thing for an investigation of similar
 9           importance, then, that is what you do. But yes; if you
10           are not on an assignment, then detectives have freedom
11           to do their caseload.
12                             MS. MC KENZIE:         Detective Lewandowski
13           indicated that that was not her assignment, that was
14           Detective Carr's assignment. So in her assessment, what
15           I got from her testimony, she could do what she wanted
16           and Carr had to follow through. It wasn't up to her to
17           follow through because that was not her assignment. Was
18           that your understanding?
19                             THE WITNESS:           No. But like I said,
20           I didn't know Detective Lewandowski went with Carr on
21           this assignment. It was incumbent, probably most likely
22           on Carr, to contact me if she was going to do anything
23           else instead because I gave her the assignment. I
24           didn't see Detective Lewandowski at District 3.
25                             MS. MC KENZIE:         Where are you

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             377
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 682 of 805 Document16CV1089
                                                                     80-21- 0677
 1           stationed? Are you stationed at Five even though half
 2           of your people are at Three?
 3                             THE WITNESS:           Yes, at the time.
 4                             MS. MC KENZIE:           You did not --
 5           you did not know -- at the time that you were at the
 6           hospital initially with the gunshot victim, you didn't
 7           know that Detective Carr had gone to the house to
 8           retrieve the gun.
 9                             THE WITNESS:          Detective Carr had
10           nothing to do with this investigation at this point.
11           I don't believe she went to the house or would even know
12           that somebody needed to go to the house. That was the
13           purpose of me going to District 3; to find a detective
14           that was available to give this assignment to. On that
15           note, when I gave this assignment to Detective Carr and
16           briefed her on the assignment and told her, you know,
17           everything. "If you can't get consent, it is not a case
18           at this point that we are going to seek a warrant. We
19           are looking for consent before he is discharged from the
20           hospital."
21                             MS. MC KENZIE:         When you had the
22           telephone conversation with Detective Lewandowski, the
23           one at 6:38 a.m. after the accident, did you indicate to
24           her that you would be drafting a report based on that
25           interview?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             378
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 683 of 805 Document16CV1089
                                                                     80-21- 0678
 1                             THE WITNESS:          I seriously doubt it.
 2           When I was at the hospital, I told both her and Detec-
 3           tive Carr that I needed to talk to them about the
 4           accident and it is kind of assumed, everybody in our
 5           department knows when they are in a vehicle accident, a
 6           supervisor has to do a report, but when she called, no.
 7           I would be shocked if I would have said that.
 8                             MS. MC KENZIE:         Normally, when you
 9           are doing that type of reporting where you are gathering
10           information and you are putting together a report, do
11           you normally have telephone conversations or do you have
12           the detective come in and sit down as you draft that
13           report? In other words, is it normal to just have a
14           telephone conversation?
15                             THE WITNESS:          Since I had already
16           seen her on the scene and already talked to her at the
17           hospital about her welfare and not the particulars of
18           the accident, that wouldn't be unusual. Juanita, since
19           I didn't talk to her on the phone, she didn't call me,
20           I was going to go to both of their houses, but Detective
21           Lewandowski called me, so that is why I went to
22           Juanita's house later on.
23                             MS. WILSON:            Whose supervisor
24           are you, because I got lost in the shuffle. Are you
25           Detective Lewandowski's? Are you her supervisor?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             379
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 684 of 805 Document16CV1089
                                                                     80-21- 0679
 1                             THE WITNESS:           At the time, I was.
 2                             MS. WILSON:            So there are times
 3           you may be different detectives' supervisor.
 4                             THE WITNESS:          I was Detective
 5           Lewandowski's supervisor, Detective Juanita Carr's,
 6           Detective Troy Johnson's. Every detective involved in
 7           here.
 8                             MS. WILSON:            Who is -- is she
 9           Officer Beasley or is she Detective Beasley?
10                             THE WITNESS:           At that time, she was
11           a police officer. Currently, she is a detective.
12                             MS. WILSON:            Who was her super-
13           visor at that time?
14                             THE WITNESS:           She worked out of
15           District 5, so she had patrol supervisors. I never
16           supervised Officer Beasley.
17                             MS. WILSON:            If on that night she
18           was having a concern, was there anybody in the Fifth
19           District that could help her, because I am not sure --
20           I am not clear on what she needed help with, but it is
21           clear she needed help.
22                             THE WITNESS:           Yes. Because even if
23           all the sergeants are on the street, the person sitting
24           in the district lieutenant's office, whether it be a
25           sergeant as the acting lieutenant or the lieutenant, is

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             380
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 685 of 805 Document16CV1089
                                                                     80-21- 0680
 1           always on the premises and that would be her immediate
 2           chain of command.
 3                             MR. PEDERSON:          Nothing further.
 4                             MR. KONRAD:            Further questions?
 5           CROSS-EXAMINATION BY MR. MC GAVER:
 6     Q     Lieutenant, you indicated multiple times, I believe,
 7           that you responded to Saint Joseph's Hospital in
 8           response to the shooting. Right?
 9     A     Yes.
10     Q     If I am not mistaken, your testimony was that at the
11           hospital, you reported there because there was no scene.
12           Correct?
13     A     Correct.
14     Q     Or at least --
15     A     Not known.
16     Q     You didn't know what the scene of the crime was. True?
17     A     Yes.
18     Q     Is it fair that at the hospital, you were in charge of
19           that investigation --
20     A     Yes.
21     Q     -- at that point. What squad number were you assigned
22           to on the 18th and the 19th during that shift?
23     A     9205.
24                             MS. MC KENZIE:         Squad?
25                             MR. MC GAVER:          Squad number. I'm

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             381
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 686 of 805 Document16CV1089
                                                                     80-21- 0681
 1           sorry. I'm going a little fast and I'm not using the
 2           microphone, and I should be.
 3           BY MR. MC GAVER:
 4     Q     9205 you said?
 5     A     Yes.
 6     Q     Can you show me on Exhibit 15 where 9205 shows up?
 7     A     No.
 8     Q     Why not?
 9     A     Because I didn't go out with dispatch.
10     Q     Is it possible that Juanita Carr was at the hospital
11           and her squad number doesn't show up on this CAD report?
12     A     If she stopped by, I didn't see her and she is not in
13           any of the reports.
14     Q     Is it possible she was there?
15     A     It is possible.
16     Q     Do you know whether Shannon Lewandowski was a parti-
17           cipant in this investigation before she went out with
18           Detective Carr in that squad car?
19     A     Yes, I know. She was not.
20     Q     She was not. Thank you. Do you know whether
21           Lewandowski would have been briefed about the particu-
22           lars of this particular investigation before she went
23           out with Detective Carr?
24     A     I didn't brief her.
25     Q     Do you know whether anyone else did?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             382
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 687 of 805 Document16CV1089
                                                                     80-21- 0682
 1     A     No. I briefed Detective Carr.
 2     Q     Is the shooting that is reflected in this Exhibit 15,
 3           is that still being investigated today?
 4     A     I don't believe so.
 5     Q     Is it a closed case?
 6     A     The district attorney refused to issue charges.
 7     Q     So there was no process by the DA's office.
 8     A     No process due to lack of cooperation from the victim.
 9     Q     Is it true that squad numbers change from time to time?
10     A     Yes.
11     Q     When reviewing the CAD report, you seem to at first
12           notice an issue with Sergeant Perry, that his squad
13           number might have changed in the content of the same
14           report. Is that true?
15     A     Yes, that can be. If he is under fill-in on Late Shift
16           or something, it would have changed his squad number,
17           so it does happen. Some of these CAD reports are --
18           they can become quite confusing.
19     Q     It was a little unclear when you were testifying about
20           Sergeant Allen Perry. Is it possible that he could have
21           been at District 3 after the shooting took place at the
22           same time that Detective Carr was at District 3?
23     A     The times here show him at the hospital at 1:44 and,
24           then, still on scene at 1:55 at the hospital and, then,
25           clearing at 2:07 a.m. So actually by this, he'd be

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             383
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 688 of 805 Document16CV1089
                                                                     80-21- 0683
 1           clearing the hospital at 2:07 a.m.
 2     Q     Does that mean he could be arriving at his new desti-
 3           nation as 2:07?
 4     A     This has him clearing from the hospital at 2:07.
 5     Q     What does that mean?
 6     A     He is leaving the hospital and he's done with this
 7           assignment. He has himself clearing this assignment.
 8           I don't know if it is his practice to clear right when
 9           he walks out the door or -- This wouldn't be unusual
10           for him to drive into the boundaries of District 3 and
11           clear because the hospital is actually in District 7,
12           but when the shooting occurs in District 3 and it is
13           determined that it occurred in District 3, District 3
14           responds and takes over.
15     Q     Thank you. You said you became aware that Melanie
16           Beasley was seeing someone in the Tactical Enforcement
17           Unit around October of 2014?
18     A     That is when Detective Lewandowski said she told me.
19     Q     You looked up that picture on the PeopleSoft program at
20           that time?
21     A     Yes. Called "roster."
22     Q     Is there a particular issue why Detective Lewandowski --
23           any particular reason that you can remember as to why
24           Detective Lewandowski would have told you about a then-
25           police officer, who worked at a different district,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             384
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 689 of 805 Document16CV1089
                                                                     80-21- 0684
 1           dating someone in the Tactical Enforcement Unit in
 2           October of 2014?
 3     A     She was just, kind of, happy that Melanie seemed happy,
 4           but I wasn't a good friend with Melanie. I really
 5           didn't care who she was dating, to be quite honest.
 6     Q     If you didn't care, why did you pull up the picture?
 7     A     She asked me to. Detective Lewandowski asked me to.
 8     Q     Do you know whether this gentleman was married at the
 9           time he was seeing Detective Beasley?
10     A     I don't know anything about this man. I never met him.
11                             MR. MC GAVER:          Nothing further.
12                             MS. WILSON:            I have a question.
13           I guess my confusion is this almost seems to be a trial
14           by Melanie Beasley, so I don't quite understand what we
15           are -- When I go to deliberation, I want to be clear on
16           the role of Melanie Beasley. I don't think I am quite
17           clear on that yet. Is it that we are trying to decide
18           why she was going there? Should she have been going
19           there? Is Melanie -- I am about to get confused because
20           we keep on talking about her. What is it you want us to
21           think about?
22                             MR. PEDERSON:          I don't know --
23                             MR. KONRAD:            Maybe you can save
24           that for a closing argument.
25                             MS. WILSON:            As long as I know

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             385
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 690 of 805 Document16CV1089
                                                                     80-21- 0685
 1           before deliberation.
 2                             MR. PEDERSON:          I will address all of
 3           that in my closing argument.
 4                             MR. KONRAD:            Anything further?
 5                             MR. PEDERSON:          Yes.
 6           REDIRECT EXAMINATION BY MR. PEDERSON:
 7     Q     You testified it is possible that Detective Carr could
 8           have physically been at the hospital. Right?
 9     A     It is possible, but I didn't see her and she had nothing
10           to do with this investigation.
11     Q     Is it possible that she could have called over the radio
12           indicating that she was en route in response to this
13           matter and have her number not appear and have no entry
14           relating to her on this CAD?
15     A     That would be an extremely rare oversight by dispatch.
16     Q     You indicated that sometimes, squad numbers change.
17           Right?
18     A     Yes.
19     Q     Do they spontaneously change?
20     A     Not typically in the bureau. I mean, in patrol, they
21           do.
22     Q     Let's limit it to Detective Carr. Is there any reason
23           why in the middle of her assigned shift, her squad
24           number would just suddenly change in the CAD?
25     A     No.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             386
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 691 of 805 Document16CV1089
                                                                     80-21- 0686
 1     Q     Is there any reason why her assigned squad number was
 2           suddenly changed in the middle of her assigned shift?
 3     A     No. In your bureau, your squad number is your squad
 4           number. The reason it changes in patrol is the first
 5           digits of your squad number is your district. The
 6           second digit of your squad number is your shift. In
 7           the bureau, we don't designate by shift, so our squad
 8           numbers don't change like that in the bureau.
 9                             MS. MC KENZIE:         You said "in the
10           bureau"?
11                             THE WITNESS:           The investigation
12           bureau where all the detectives work out of.
13           BY MR. PEDERSON:
14     Q     When you gave the assignment to see if she could search
15           the house when you were in District 3, did Juanita Carr
16           tell you, "I just tried that"?
17     A     No.
18     Q     From your knowledge, is there any reason why she would
19           even have information that she should go --
20     A     No. I had to brief her on the case.
21     Q     If a department member came to you and reported that
22           they had been sexually assaulted by another department
23           member off duty, what would you do?
24     A     Call Internal Affairs.
25     Q     Would you report it as a crime?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             387
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 692 of 805 Document16CV1089
                                                                     80-21- 0687
 1     A     Yes.
 2     Q     Something that should be investigated?
 3     A     Yes.
 4     Q     Is there any record of you having done that?
 5     A     No.
 6     Q     Why didn't you do that?
 7     A     Because it never happened. I don't know if it happened.
 8           I know very little about this case. Nothing was ever
 9           reported to me.
10     Q     Thank you. Would you have any reason to not report it
11           if an officer came and reported to you a sexual assault?
12     A     I know not only of no reason to not report it. I have
13           big reason to report it.
14     Q     To clarify, you never made such a report.
15     A     Correct.
16                             MR. PEDERSON:          That is all I have.
17                             MR. MC GAVER:          Just a few follow-up
18           questions.
19           RECROSS-EXAMINATION BY MR. MC GAVER:
20     Q     At the time of this shooting investigation, Troy Johnson
21           was a new detective. Correct?
22     A     Yes.
23     Q     He was still on probation at the time. Correct?
24     A     I don't know.
25     Q     He was new, at the very least.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             388
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 693 of 805 Document16CV1089
                                                                     80-21- 0688
 1     A     Yes.
 2     Q     If he was on probation, is it common practice to send
 3           another detective to assist him in an investigation?
 4     A     Depends on the investigation and how busy we are. That
 5           is 90 percent of what we investigate; shootings, so to
 6           us, investigating a shooting is just another day. It
 7           would be quite common for him to be there alone.
 8     Q     Is it possible that Juanita Carr could have volunteered
 9           to assist him in that investigation at some point with-
10           out you knowing it?
11     A     No.
12     Q     Why not?
13     A     How is it possible?
14     Q     Is it possible that conversation between Detective
15           Johnson and Detective Carr took place outside the
16           hospital and you just didn't know about it?
17     A     What conversation?
18     Q     The conversation that would have resulted in Juanita
19           Carr getting involved in that investigation.
20     A     It is a possibility.
21                             MR. MC GAVER:             Nothing further.
22                             MR. PEDERSON:             Nothing.
23                             MR. KONRAD:               All right. No
24           further witnesses.
25                             MR. PEDERSON:             I have further

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             389
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 694 of 805 Document16CV1089
                                                                     80-21- 0689
 1           witnesses.
 2           (Witness excused)
 3                             MR. PEDERSON:          I would call
 4           Lieutenant Kelly.
 5                             STEVEN KELLY, having been first duly
 6           sworn on oath to tell the truth, the whole truth, and
 7           nothing but the truth testified as follows:
 8                             MR. KONRAD:            The witness is sworn.
 9           DIRECT EXAMINATION BY MR. PEDERSON:
10     Q     Please state your name and spell your name for the
11           record.
12     A     Steven Kelly. S-t-e-v-e-n         K-e-l-l-y.
13     Q     How are you employed?
14     A     I am a lieutenant with the Milwaukee Police Department.
15     Q     How long have you been with the police department?
16     A     21 years.
17     Q     How long have you been a lieutenant?
18     A     Three years.
19     Q     Do you recall working the evening of January 18 into
20           the early morning hours of January 19, 2015?
21     A     Yes.
22     Q     What were you assigned to at that time?
23     A     I was the supervisor with the Forensic Investigations
24           Unit.
25     Q     Do you recall a call of an accident occurring possibly

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             390
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 695 of 805 Document16CV1089
                                                                     80-21- 0690
 1           involving Milwaukee Police Department personnel around
 2           2:00 a.m.?
 3     A     Yes.
 4     Q     What did you do in response to becoming aware of that
 5           information?
 6     A     I rode along with one of my forensic investigators to
 7           the scene and went to the scene to help out.
 8     Q     What scene was that?
 9     A     It was an accident scene, a squad accident.
10     Q     Who were the officers involved?
11     A     The members involved were Detective Shannon Lewandowski
12           and Detective Juanita Carr.
13     Q     What did you do when you arrived at the scene?
14     A     First, I approached Lieutenant Hanley, asked if he
15           needed any help. He asked if I could go to the hospital
16           with the members. They were in separate medical med
17           rigs. It would be the ambulances. I checked with
18           Lieutenant Hanley and, then, I rode along out to the
19           hospital.
20     Q     You just said you "rode along to the hospital." Where
21           were you? How did that take place?
22     A     I left the forensic investigator at the scene because
23           they documented the scene with photographs and I rode
24           along in the front of one of the cabs. I rode along in
25           the one that Detective Lewandowski was in.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             391
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 696 of 805 Document16CV1089
                                                                     80-21- 0691
 1     Q     So you are actually in the ambulance itself.
 2     A     Yes.
 3     Q     And you traveled with Lewandowski from the scene to the
 4           hospital.
 5     A     I was in the front, she was in the back. We were in
 6           the same vehicle.
 7     Q     What happened when you got to the hospital?
 8     A     I followed the gurneys of the two med rigs. They put
 9           Detective Lewandowski in one room and Detective Carr in
10           another room.
11     Q     How close in proximity to each other?
12     A     I couldn't give you that answer. They were separated.
13           They weren't, like, right in a line. One med rig
14           arrived prior to the other, so they unloaded first.
15     Q     What happened after that?
16     A     Then, I checked in with both detectives, let them know
17           that I was there, if they needed anything. I got the
18           information that was needed for any reports that I could
19           convey to Lieutenant Hanley at a later time and, then, I
20           stayed with both of them back and forth. I think I
21           wasn't with Detective Lewandowski when she went to get
22           x-rays. Then she came back. I was between both rooms
23           throughout the night until I was relieved.
24     Q     How far apart were the two rooms?
25     A     They were both corner rooms on a common corridor, so I

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             392
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 697 of 805 Document16CV1089
                                                                     80-21- 0692
 1           could leave one room and go around the corner to the
 2           other. They abutted to each other at the back of the
 3           rooms. They didn't have access to each other, but the
 4           fronts were maybe 20, 30 feet.
 5     Q     Was there a time that you observed Lieutenant Hanley to
 6           arrive at that scene?
 7     A     There was. I can't recall the exact time, but I know
 8           that I stayed at the scene until he got there and I
 9           briefed him with all the information I had.
10     Q     I want to be careful. I just said "scene." What I mean
11           is the hospital. Was there a time when you were at the
12           hospital with the detectives and Lieutenant Hanley
13           arrived at the hospital with you there?
14     A     Yes.
15     Q     About how long were you there until he arrived?
16     A     Quite a while.
17     Q     When Lieutenant Hanley arrived, did you have any
18           communication with him?
19     A     Yes, I did.
20     Q     What did you guys talk about?
21     A     I briefed him with the room numbers that both detectives
22           were in, the current state of the injuries that the
23           doctors said they had, different type of personal
24           information that is needed for forms, medical informa-
25           tion and, then, I walked him over and showed him each

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             393
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 698 of 805 Document16CV1089
                                                                     80-21- 0693
 1           room.
 2     Q     Did you make any personal observations of what Lieuten-
 3           ant Hanley did next?
 4     A     As I was waiting for my forensic investigator, because
 5           that was my ride home. They came to take pictures of
 6           both detectives. As I was waiting, Lieutenant Hanley
 7           at that time walked into Detective Lewandowski's room.
 8     Q     How big is this room?
 9     A     I am going to say it is probably about ten feet wide,
10           15 feet long.
11     Q     Did you see who else was in the room other than Lieuten-
12           ant Hanley and Shannon Lewandowski?
13     A     I believe she had two relatives in the room. I think
14           one of them was her son, but he was in and out of the
15           room back and forth to use his cell phone, I think. He
16           was at the hospital. I remember that.
17     Q     Were you in uniform?
18     A     Full uniform.
19     Q     Same uniform you have on today?
20     A     Probably the same shirt.
21     Q     Was Lieutenant Hanley in uniform?
22     A     I don't believe he was in uniform. I think he wears
23           a suit when he was in the detective bureau.
24     Q     If someone was casually looking at him and didn't know
25           him, they might not know that he is a police officer.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             394
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 699 of 805 Document16CV1089
                                                                     80-21- 0694
 1           Is that right?
 2     A     Someone from the hospital wouldn't know he was a police
 3           officer other than his identification that he would have
 4           had on. He would have had a lanyard around his neck,
 5           probably with his ID. No, a casual person wouldn't
 6           know.
 7     Q     Again, I want to go to your observations when Lieutenant
 8           Hanley enters the room. Is this a situation where he is
 9           going in there to engage the people in there, or what
10           did you observe specifically?
11     A     The door is set up with privacy. It has three sliding
12           glass doors, so it is wide open that if the nurses
13           enter, they can leave a curtain open, that they can see
14           in to view their patients, but still leave them to have
15           privacy by closing the doors. Then, there is a set of
16           curtains. I had the doors and the curtains closed for
17           their privacy in the room, and he opened one of the
18           sliding doors. As he was entering, he pushed the
19           curtain aside, walked in and, then, he closed the
20           sliding glass door behind him, and I was out.
21     Q     Were you able to hear anything? Were you in a position
22           to be able to do that?
23     A     No, I didn't hear anything.
24     Q     From your perspective, is there any possibility that the
25           people that were in that room could have not noticed

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             395
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 700 of 805 Document16CV1089
                                                                     80-21- 0695
 1           that he was there?
 2     A     If they had their eyes closed.
 3                             MR. PEDERSON:          That is all I have.
 4                             MR. KONRAD:            Any cross?
 5                             MR. MC GAVER:          Do you want the
 6           commissioners to go first?
 7                             MR. KONRAD:            Any questions?
 8                             Go ahead.
 9           CROSS-EXAMINATION BY MR. MC GAVER:
10     Q     Were you interviewed by Detective Zieger in connection
11           with the investigation into Detective Lewandowski's
12           conduct?
13     A     No.
14     Q     Were you interviewed by anyone else in Internal Affairs
15           in connection with this case?
16     A     No.
17     Q     Did you review any reports generated by Internal Affairs
18           before testifying here today?
19     A     No.
20     Q     You supervised -- at the time of this investigation --
21           at the time of the accident, you supervised Officer
22           Vollrath. Correct?
23     A     No.
24     Q     Did you have any personal contact -- what I mean by that
25           is conversation -- with Shannon Lewandowski at the scene

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             396
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 701 of 805 Document16CV1089
                                                                     80-21- 0696
 1           of the accident?
 2     A     At the accident?
 3     Q     Yes.
 4     A     No.
 5     Q     What about in the hospital? Did you talk to her at all?
 6     A     Yes.
 7     Q     What did you say to her?
 8     A     Well, I told her who I was and why I was there to make
 9           sure she understood there was someone from the depart-
10           ment, a supervisor there for her. I explained to her
11           that I needed to get some personal information for a
12           report, which I think she understood. General casual
13           things like that. I didn't talk to her about the acci-
14           dent. I just told her what I was there for.
15     Q     You testified that you got some information from some
16           of the physicians or nurses or hospital staff about
17           some of Shannon Lewandowski's injuries. Is that fair?
18     A     I asked if they had anything for me.
19     Q     Did they?
20     A     They just said she has a bruised ankle and she was
21           getting x-rays. That is all I had.
22     Q     That seems pretty vague. Did you follow it up?
23     A     I did not.
24     Q     Do you know if anyone else did?
25     A     I don't know.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             397
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 702 of 805 Document16CV1089
                                                                     80-21- 0697
 1     Q     You said there were two relatives in Lewandowski's room?
 2     A     There was two people. I thought they were relatives.
 3           I remember one was her son and I don't remember who the
 4           woman was. She introduced them.
 5     Q     Do you know whether Hanley was wearing a badge on the
 6           exterior of his clothing at the time he was at the
 7           hospital?
 8     A     I didn't look for it, so I can't recall. I can't
 9           testify to that.
10     Q     Same question about the ID on the lanyard.
11     A     Again, I wouldn't be able to know if it was inside or
12           outside his jacket. I couldn't testify to viewing it.
13     Q     Did you take any photos about what you observed in the
14           hospital?
15     A     I am sure I did.
16     Q     Did you file a report?
17     A     No.
18     Q     What would have been done with the notes?
19     A     I would have briefed Lieutenant Hanley about anything
20           that I had received from the hospital so that he could
21           put it in his report.
22     Q     Did you retain the notes?
23     A     I am sure they are somewhere.
24     Q     You don't know where they are, though?
25     A     That is three locations ago. I can look for them if

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             398
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 703 of 805 Document16CV1089
                                                                     80-21- 0698
 1           you want me to, but it will take a while.
 2                             MR. MC GAVER:          I don't have anything
 3           further. Thank you.
 4                             MR. PEDERSON:          Nothing.
 5                             MS. WILSON:            I have one question.
 6           This was on January 19, 2015. To your recollection,
 7           was it snowing? Was it cold? Was it a nice January
 8           day?
 9                             THE WITNESS:           My recollection,
10           there was no snow. It was just a normal January day.
11                             MS. WILSON:            Whoever went to the
12           hospital would have had on a jacket. I am not talking
13           about a suit jacket. I am talking about a Wisconsin
14           jacket, like, it was cold.
15                             THE WITNESS:           Who are you referring
16           to, ma'am?
17                             MS. WILSON:            Actually, you said
18           that Lieutenant Hanley may not have had on a uniform,
19           but he would have had on some kind of jacket. Right?
20                             THE WITNESS:           Like a suit coat.
21           The lieutenants who work at the detective bureau, most
22           of them wear suits. And patrol, we wear uniforms. So
23           he would have had a suit coat on and I didn't -- in
24           prior assignments, I have seen him in suit coats, so
25           that is what I am assuming he was wearing that night,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             399
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 704 of 805 Document16CV1089
                                                                     80-21- 0699
 1           but I can't tell you what color it was.
 2                             MR. PEDERSON:          Nothing further.
 3                             MR. KONRAD:            The witness is
 4           excused.
 5           (Witness excused)
 6                              ADAM ZIEGER, having been first duly
 7           sworn on oath to tell the truth, the whole truth, and
 8           nothing but the truth testified as follows:
 9                             MR. KONRAD:         The witness is sworn.
10           DIRECT EXAMINATION BY MR. PEDERSON:
11     Q     Sergeant, again, you testified yesterday. Is that
12           right?
13     A     Yes.
14     Q     You were the primary investigator in the Internal
15           Affairs investigation. Is that right?
16     A     Yes.
17     Q     You were responsible for conducting the investigation
18           insofar as contacting department members that were at
19           the department's scene. Is that right?
20     A     Yes.
21     Q     Did you do that?
22     A     Yes.
23     Q     Specifically, what did you do?
24     A     I contacted supervisors and officers. Do you want me to
25           name them?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             400
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 705 of 805 Document16CV1089
                                                                     80-21- 0700
 1     Q     You don't have to, but did you contact all that you were
 2           aware that were there?
 3     A     I don't believe I contacted every single officer that
 4           responded, no.
 5     Q     Then why not?
 6     A     We briefed about the case quite a bit and a decision was
 7           made that there was no need to keep continuing to call
 8           people up.
 9     Q     Why?
10     A     We interviewed numerous people. I located the TAC squad
11           officers that responded to the scene and acknowledged
12           that they reported the information to Lieutenant Hanley.
13           We located several officers that responded and picked up
14           her son and as I started -- I was directed to interview
15           Sergeant Riley. After interviewing Sergeant Riley,
16           then, follow it with mentioning Tactical Squad officers,
17           that he got information from a TAC squad officer,
18           located that officer. Kept following that officer, made
19           mention that these officers may have picked up the son,
20           which one rode to the hospital, things of that nature.
21     Q     You were specifically investigating, as part of this,
22           the allegations about potential statements that
23           Lewandowski made regarding she was on her way to pick
24           up her son, her son was at UWM. Correct?
25     A     Part of it.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             401
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 706 of 805 Document16CV1089
                                                                     80-21- 0701
 1     Q     Was part of your job trying to determine where that
 2           information came from?
 3     A     I was directed to interview certain sergeants and
 4           because of that interview, I, then, went beyond that and
 5           started interviewing additional personnel, and that was
 6           part of the questioning.
 7     Q     Did you ever locate a specific person, a department
 8           member, who indicated that, "yes, I personally heard
 9           it myself from Shannon Lewandowski some statements
10           regarding her son and UWM"?
11     A     Yes.
12     Q     Who was that department member?
13     A     Officer William Krumnow.
14     Q     What did Officer Krumnow say?
15     A     He indicated when he arrived at the scene, Detective
16           Lewandowski handed him her cell phone and said, "go get
17           my son. He is with a friend at UWM."
18     Q     Can you spell Krumnow?
19     A     K-r-u-m-n-o-w.
20                             MS. WILSON:            You said he was with
21           what? You said, "go get my son because he was" --
22                             THE WITNESS:           He was with a friend
23           at UWM.
24           BY MR. PEDERSON:
25     Q     Did you document this in your summary?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             402
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 707 of 805 Document16CV1089
                                                                     80-21- 0702
 1     A     Yes.
 2                             MR. PEDERSON:          Did you locate your
 3           summary in front of you? I believe it is Document 8.
 4           I direct your attention to Page 14.
 5                             THE WITNESS:           I am there.
 6     Q     Can you, please, review that and indicate where in your
 7           report what you just testified to?
 8     A     It is the third paragraph down.
 9     Q     It is about the middle of the page in the paragraph
10           starting, "during a non-PI-21 interview. Is that right?
11     A     Yes.
12     Q     The second sentence beginning, "Officer Krumnow
13           described." Is that correct?
14     A     Correct.
15     Q     I will read that.
16                       "Officer Krumnow described Detective
17           Lewandowski gave him her telephone and directed to
18           locate her son, and added he was with a friend at UWM."
19           Did I read that correctly?
20     A     Yes.
21     Q     What did Officer Krumnow tell you that he did in
22           response to this?
23     A     That he went to try to pick him up.
24     Q     What did he do?
25     A     He went to the UWM police station.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             403
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 708 of 805 Document16CV1089
                                                                     80-21- 0703
 1     Q     Did he find him there?
 2     A     No.
 3           (A document was marked as Exhibit 17)
 4     Q     I have presented you a document marked for identifica-
 5           tion as number 17. Do you see it?
 6     A     Yes.
 7     Q     Are you familiar with this document?
 8     A     Yes.
 9     Q     What is it?
10     A     This is an entry where a dispatcher received a message
11           from a squad and attaches it to the computer-aided
12           dispatch, CAD report.
13     Q     Did you generate this document yourself?
14     A     The one I am looking at right now?
15     Q     Yes.
16     A     I generated the copy of it.
17     Q     What specifically does this relate to?
18     A     This relates to an officer sending an electronic
19           message from their in-squad computer to a dispatcher
20           indicating that they are changing locations to 3611
21           North Maryland Avenue regarding this assignment that
22           they were assigned to.
23     Q     How did this relate to the scene of the accident at
24           issue here?
25     A     This is a message from the squad computer of Officer

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             404
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 709 of 805 Document16CV1089
                                                                     80-21- 0704
 1           Stacey and Officer Krumnow indicating that they --
 2           they sent a message at 2:30 a.m. saying they were going
 3           to 3611 North Maryland Avenue.
 4     Q     You heard the testimony of Debra Stacey yesterday?
 5     A     Yes.
 6     Q     Does this document contradict the testimony you heard in
 7           any way?
 8     A     Yes.
 9     Q     How does it contradict it?
10     A     It indicates that they were going to a specific location
11           and they knew where that location was.
12     Q     So specifically that it was -- Am I correct in saying
13           that Officer Stacey's testimony yesterday was she just
14           headed to the UWM area, had no idea where Jordan
15           Lewandowski was and she was just driving around and all
16           those sorts of things. Right?
17     A     I believe it turned out they stumbled across -- they
18           came across him.
19     Q     So this indicates that at 2:30 a.m. -- am I correct in
20           saying that this document indicates that she left the
21           scene of the accident at 2:30 a.m. and was en route
22           directly to the exact spot where she eventually located
23           him?
24     A     It indicates at 2:30 and one second, that they indicated
25           that they were now en route to 3611 North Maryland

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             405
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 710 of 805 Document16CV1089
                                                                     80-21- 0705
 1           Avenue.
 2     Q     And does that correspond with the location where Jordan
 3           was eventually found?
 4     A     I don't know if that is the exact address, but it might
 5           be within the same block. It might -- I am not sure
 6           what the exact address is. It might have been 3616.
 7           A difference between a house or two.
 8     Q     Did you address this document in your summary?
 9     A     Yes.
10     Q     I will direct your attention to Page 3, the second full
11           paragraph beginning with, "the CAD documented." Do you
12           see that?
13     A     Yes.
14     Q     It states,
15                       "The CAD documented Squad 3482, Officer Stacey
16           and Officer Krumnow responded to the accident at 2:20
17           a.m. At 2:30, Squad 3482 changed locations to 3611
18           North Maryland Avenue. Message number -- and there is a
19           large number -- was entered stating 'Show us enroute to
20           3611 North Maryland AVE regarding.'"
21           Did I read that correctly?
22     A     Yes.
23     Q     Does that relate to this document?
24     A     Yes.
25                             MR. PEDERSON:          That is all I have.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             406
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 711 of 805 Document16CV1089
                                                                     80-21- 0706
 1                             MR. KONRAD:            Commissioners?
 2                             MS. MC KENZIE:         Just for clarity, why
 3           does this CAD document, which was submitted as 15, look
 4           like this, then, and this one -- This is a CAD
 5           document, too, is it not?
 6                             THE WITNESS:           If you find in the
 7           CAD -- and I think you have it in front of you -- the
 8           actual report of this is not visual. That message
 9           number that is in my summary is the message number in
10           the CAD, which I can look through it and I will find
11           and, then, it corresponds -- when you click on that, it
12           is a hyperlink. It links this entry from this squad
13           directly to that assignment. It is noted in the CAD
14           with a hyperlink that takes you to the documentation
15           for the message to and from the dispatcher.
16                             MS. MC KENZIE:         This is the message?
17           The hyperlink brought you to this.
18                             THE WITNESS:           Correct.
19                             MS. HEIN:              Is there any way to
20           determine if it says, "en route to this address on
21           Maryland" at 2:30, but could it have been at the scene
22           of the accident that they said that, or is there any way
23           to determine it was then or that they were already
24           there?
25                             THE WITNESS:           It is my under-

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             407
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 712 of 805 Document16CV1089
                                                                     80-21- 0707
 1           standing they reported it at the accident scene. It is
 2           my understanding of the documentation of any messages
 3           that are sent, when the dispatcher types it into the
 4           CAD, that the 2:30 time is the time that the actual
 5           message was transmitted or sent electronically from the
 6           squad computer to the communications center and the time
 7           above that, that 20, which would be 2:30 a.m. and 51
 8           seconds, that would be the time the dispatcher was doing
 9           something with it connecting it to the CAD. The time.
10           2:30 and one second would be the time that they
11           transmitted that.
12                             MS. HEIN:              But there is no way
13           to determine where they physically were when they trans-
14           mitted this. You are indicating that you think it is
15           when they were leaving the accident scene, but in the
16           document -- or the CAD report, there is no actual GPS to
17           say they are at the accident scene or they are halfway
18           to Maryland Avenue or --
19                             THE WITNESS:          There is not a way to
20           determine the location that it was sent from, from that
21           report, no.
22                             MS. WILSON:            Could I follow up on
23           her question? When any officer says, "I am around,"
24           wherever, is there is some kind of a policy that you say
25           it when you are getting ready to leave, you say it when

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             408
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 713 of 805 Document16CV1089
                                                                     80-21- 0708
 1           you get there or you say it two minutes before? Is it
 2           based on case-by-case emergencies?
 3                             THE WITNESS:          When you are leaving
 4           from a scene or leaving a location and you are done, you
 5           are supposed to notify the dispatcher at that time that
 6           you are leaving the scene and done, because they need to
 7           be able to have the opportunity to send you to -- they
 8           need to have the control to be able to dispatch you to
 9           what they need to dispatch you to, so they need to know
10           your status.
11                             MR. KONRAD:            Any questions?
12                             MR. MC GAVER:          I do. Thank you.
13           CROSS-EXAMINATION BY MR. MC GAVER:
14     Q     Did you interview Lieutenant Kelly in connection with
15           this internal investigation?
16     A     No.
17     Q     Before you filed your report dated September 9, 2015,
18           did you know he was at the hospital?
19     A     No.
20     Q     Did you know, before you filed your report, that he had
21           direct conversations with Shannon Lewandowski at the
22           hospital?
23     A     No.
24     Q     Knowing that now, would you have wanted to interview
25           him?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             409
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 714 of 805 Document16CV1089
                                                                     80-21- 0709
 1     A     I don't think so, no.
 2     Q     You testified a little bit about Officer Krumnow and
 3           Officer Krumnow's statements in your report.
 4     A     Yes.
 5     Q     Your report says -- attributes a statement from Officer
 6           Krumnow who is attributing a statement from then-
 7           Detective Lewandowski. The quote is, "go get my son.
 8           He is with a friend at UWM." Is that accurately
 9           reflected from your report?
10     A     Yes.
11     Q     Is there any mention of police in that statement from
12           Officer Krumnow?
13     A     I believe he, then, mentions that he was told to go
14           there and that was -- because he was asked why he was
15           told to go there and he said because that is where he
16           was told he would be.
17     Q     You said "go there." Where was "there"?
18     A     I believe it was the UWM Police Department.
19     Q     Do you know the address of the UWM Police Department?
20     A     No.
21     Q     Do you know Jordan Lewandowski's address?
22     A     No.
23     Q     If I told you that Jordan Lewandowski lived less than
24           six blocks from the UWM Police Department, would you
25           quarrel with me?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             410
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 715 of 805 Document16CV1089
                                                                     80-21- 0710
 1     A     No idea.
 2     Q     You testified a little bit about officers clearing
 3           scenes and having that show up on a dispatch. In
 4           practice, do officers forget to clear scenes until they
 5           arrive at another location?
 6     A     I don't think it is a practice, but I believe that you
 7           are probably asking if it happens.
 8     Q     Does it happen?
 9     A     Yes.
10     Q     Do officers occasionally forget to report their location
11           to CAD until several minutes into their arrival -- after
12           their arrival? Does that happen?
13     A     I wouldn't think under those circumstances, that would
14           be --
15     Q     Does it ever happen?
16     A     -- it would happen, but officers often -- not often, but
17           they have a choice of either notifying if they are not
18           assigned to something, notifying the dispatcher when
19           they are en route to something or they could tell them
20           when they get there.
21                             MR. MC GAVER:          Thank you. Nothing
22           further.
23                             MS. WILSON:            To me, "en route"
24           means I am going somewhere. What do you use when you
25           get there? Do you use the same thing?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             411
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 716 of 805 Document16CV1089
                                                                     80-21- 0711
 1                             THE WITNESS:          Most common would be
 2           "on scene." En route, absolutely. I am on my way. "On
 3           scene" is a term that is always used for "I am here" or
 4           simply "I'm here" or "I have arrived." But en route is
 5           us traveling to a location.
 6                             MS. WILSON:            And, then, you say
 7           something when you leave.
 8                             THE WITNESS:           Correct.
 9                             MS. WILSON:            So there is, I am
10           going, I am here, and I am gone.
11                             THE WITNESS:           En route, I haven't
12           gone there yet. I'm still going. I still am on the
13           way.
14                             MS. WILSON:            But when you get
15           there, you don't have to say anything?
16                             THE WITNESS:          You are supposed to
17           say that -- you either provide a -- We have a "10" code
18           for it.
19                             MS. WILSON:            Yes, 10-17, 10-24.
20                             THE WITNESS:           10-23. 10-23 would
21           be the code that an officer should give when they arrive
22           at a location that is indicated that they are traveling
23           to, to notify communications that they are on scene.
24           They'd give a 10-23. They say "10-23" on the radio and
25           give them the squad number. They also have the option,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             412
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 717 of 805 Document16CV1089
                                                                     80-21- 0712
 1           when they are responding, to mark -- On the computer,
 2           there is a big -- several buttons. One of them is "on
 3           scene" and it says -- that is to notify them electron-
 4           ically that I have arrived.
 5                             MS. HEIN:              Is 3611 North
 6           Maryland the address of where the complaint -- the
 7           initial complaint to the Shorewood Police Department?
 8           Is that the same address?
 9                             THE WITNESS:           I don't think 3611
10           is the exact address, but I believe it is within a few
11           numbers. I believe the complaint is, like, 3614 North
12           Maryland as opposed to 3611. It might have been 3611.
13           I am going off my memory and I am not exactly sure what
14           the complaint address is. I could probably find that in
15           my report. We should be talking about a difference of
16           either across the street or a house over.
17                             MR. KONRAD:            Anything further?
18                             MR. PEDERSON:          No.
19                             MR. MC GAVER:          Nothing.
20                             MR. KONRAD:            You both rest?
21                             MR. PEDERSON:          Yes.
22                             MR. MC GAVER:          Yes.
23                             MR. KONRAD:            The witness is
24           excused.
25           (Witness excused)

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             413
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 718 of 805 Document16CV1089
                                                                     80-21- 0713
 1                             MR. KONRAD:            We will give you both
 2           an opportunity to present a closing statement.
 3                             Mr. Pederson, would you like to give your
 4           closing?
 5                             MR. PEDERSON:          I would.
 6           Commissioners, thank you for your time and attention the
 7           last day and a half. I will do my best to sum up this
 8           hearing and the chief's position. At beginning, I told
 9           you I expected the evidence to be somewhat simple from
10           our side, and I still maintain that is true. The
11           chief's belief, understanding and version of events that
12           he came to believe were true and based his discipline
13           decisions on are relatively straightforward and that is
14           that Ms. Lewandowski did violate the three rules that
15           are contained in the charge and specs and in the Com-
16           plaint.
17                             We believe the true facts here are that
18           Juanita Carr was never at the hospital, that that was a
19           collusory statement made after the fact, that that is a
20           fabrication that Lieutenant Hanley was at the hospital,
21           had reason to assign a detective to follow up to go to
22           this house and see if there could be a consent search
23           done. He went to District 3 to find a detective. The
24           detective he located was Juanita Carr. He gave that
25           assignment to her expecting her to do it immediately,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             414
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 719 of 805 Document16CV1089
                                                                     80-21- 0714
 1           because this was a time-sensitive issue. We needed to
 2           get it done before he was -- the shooting victim was
 3           released from the hospital. Unbeknownst to him, there
 4           was this interaction between Detective Lewandowski and
 5           Detective Carr, not that there is anything wrong with
 6           that. It is perfectly fine had they actually followed
 7           through in the way that they had indicated. If
 8           Lewandowski had said, "okay, because you are going to
 9           need some help, you know, not one officer can go in
10           there, I will just go with you and we will do it
11           together and that way, you don't have to call a car out
12           of service that could otherwise be answering calls. So
13           let's do that." Had they done that, drove the block or
14           two, or whatever it was, to the house, they could have
15           done it immediately and maybe they would have knocked on
16           the door and there would have been no answer. Who
17           knows? We don't know. All we know is it wasn't done
18           and they didn't follow the commands of their supervisor
19           and they didn't effectively and efficiently carry out
20           their duties. Now, Juanita Carr isn't part of this, we
21           are not discussing her, but they were together. That is
22           why I say "we." Instead, this is the chief's under-
23           standing of the facts. Shannon Lewandowski decides she
24           is going to go to District 5 to attend to a personal
25           matter. That is, to offer support/comfort to her

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             415
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 720 of 805 Document16CV1089
                                                                     80-21- 0715
 1           friend, Melanie Beasley. Now, there is nothing wrong
 2           with that per se, but there is something wrong when you
 3           are traveling in the middle of a shift when you have
 4           other actual police missions, police objectives, to
 5           meet, to attend to this personal matter. So that
 6           presents an issue. And that is what she was doing.
 7                             The phone records support that at that
 8           exact time or, you know, the line of time, she received
 9           a call from her son and we have to assume, based on the
10           testimony, and she admits that is when she was advised
11           that her son was stopped. She says that she wasn't
12           going to do anything at that time, but it is the chief's
13           belief she made the decision at that time to not go to
14           the house. She's already diverted and going to District
15           5 to now, not go to District 5 and go directly to assist
16           her son. This is based on credible evidence. It is
17           based on, one, the supporting circumstantial evidence
18           of Sergeant Cody himself. I will admit, it is somewhat
19           unusual that -- how Sergeant Cody handled that scene.
20           I'm not sure the Milwaukee Police Department would have
21           handled that scene the way that he did in that, you
22           know, he conducted field sobriety tests and got him to
23           blow a .09, according to him, which would be a viola-
24           tion -- he's 19 -- and, then, we are not sure even
25           if he stayed at the scene until Milwaukee police showed

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             416
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 721 of 805 Document16CV1089
                                                                     80-21- 0716
 1           up or not, I can see that is a little unusual and he
 2           couldn't recall exactly why he did what he did. I don't
 3           know. But one thing is absolutely certain that he was
 4           crystal clear on was that Jordan Lewandowski told them
 5           "my mom is on the way." He didn't equivocate on that
 6           and he has no motive to lie or misrepresent. If he did,
 7           I, frankly, believe he would have said, "I stuck around
 8           and I waited until they were there." He has no upside,
 9           no benefit to him to make a misrepresentation on his
10           understanding and he testified, without any equivoca-
11           tion, "I was told Shannon Lewandowski is on her way."
12           Now, does it prove it in and of itself? No, it doesn't,
13           because maybe Jordan is lying. Right? Maybe he just
14           says that to every police officer he gets pulled over
15           by to -- you know, for whatever reason; if he thinks
16           they might be more lenient. I don't know. That doesn't
17           prove Shannon Lewandowski's state of mind, but it is an
18           important piece of circumstantial evidence, taken in
19           conjunction with everything else, that lends some
20           credence to the notion that she was on her way there,
21           in fact. The most critical piece? Her own statement.
22                             It is the chief's -- I will take the step
23           back. It is the chief's position that she was on her
24           way to District 5. That is clearly a violation of
25           performing duties outside of what she is required to do

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             417
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 722 of 805 Document16CV1089
                                                                     80-21- 0717
 1           and not affecting the mission of the department.
 2                             The chief's position regarding the
 3           emergency lights is, again, consistent with her own
 4           statement, that she was doing that to facilitate her
 5           quick trip to see her son. Why did she want to get
 6           there quickly? Because he is pulled over. She wants
 7           to get there as soon as possible so she can have maximum
 8           effect of whatever she is going to do. Now, I can't
 9           tell you what her plan was. I don't know her state of
10           mind, but it is our position that she was on her way
11           there and it was going to benefit her son that she got
12           there as quick as possible. So that is why she is
13           operating her lights, and that is what she told
14           Lieutenant Hanley, according to Lieutenant Hanley.
15                             So again, if that is the case, if you
16           agree with that finding, then, clearly, she is operating
17           her vehicle in an unsafe manner inconsistent with the
18           law and is unsafe because we had some testimony, I
19           believe, from Shannon Lewandowski that she thought it
20           enhanced safety. "I have my lights on. People know I
21           am there. I mean, that enhances safety." But the
22           reality is, common sense tells you and the way they are
23           trained is that is not true, that that is an element of
24           chaos in a situation out on the streets. If you are
25           driving along and all of a sudden, lights and siren go

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             418
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 723 of 805 Document16CV1089
                                                                     80-21- 0718
 1           on behind you, does that enhance safety? No. That
 2           creates a situation where everyone jumps, looks, pauses.
 3           That can actually cause accidents and distractions. So
 4           for her to say this is enhancing safety is a misrepre-
 5           sentation and that is why it is not safe. And even if
 6           you do believe it somehow enhances safety, it is
 7           contrary to law. So it is still a violation of the SOP
 8           and the rule that she is charged with here, the guiding
 9           principle, just by the mere fact of operating an
10           emergency vehicle contrary to law. That is a violation.
11                             The next set of facts we have to deal
12           with and the last charge is the integrity charge. Where
13           does that come into play? That comes into play when she
14           changes her story because up to the point -- up to that
15           point, the only two violations she's committed is the
16           operating her vehicle in an unsafe manner and not --
17           the idling, loafing charge, not carrying out the mission
18           of the department. When she had the conversation with
19           Lieutenant Hanley, she provides one set of facts that we
20           believe are the true set of facts that we submit was, in
21           fact, what Detective Lewandowski told Lieutenant Hanley
22           and that he accurately reported in his report. If
23           Detective Lewandowski had maintained that, she wouldn't
24           be facing an integrity charge. That only came into play
25           when later on, she completely -- she filed responses to

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             419
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 724 of 805 Document16CV1089
                                                                     80-21- 0719
 1           the charges completly changing the story. Of course, it
 2           is her side that is consistent, but that is a point that
 3           we differ on. And goes so far as to accuse Lieutenant
 4           Hanley of lying. The chief police there is sufficient
 5           evidence deduced here to believe that she did change her
 6           story, that Lieutenant Hanley was telling the truth and
 7           that she did, in fact, say all of those things to him
 8           and that therefore, her changes in story was to say the
 9           lieutenant was a liar and all of that constitutes the
10           integrity charge.
11                             I told you at the very beginning in the
12           opening statement that I believe that in the end,
13           largely, your findings here are going to be a credi-
14           bility determination, and I still believe that to be
15           true. Your decision here is going to hinge on whether
16           or not you believe Shannon Lewandowski actually reported
17           things -- said the statements that are attributed to her
18           by Lieutenant Hanley or if you believe Lieutenant Hanley
19           is lying. That is going to be the biggest decision to
20           make here, and that is a credibility determination,
21           because all you have is two different people that were
22           the only people part of the conversation getting their
23           side of the story.
24                             Here are the things I want you to take
25           into consideration on whether to terminate that

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             420
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 725 of 805 Document16CV1089
                                                                     80-21- 0720
 1           credibility decision. It is Shannon Lewandowski that
 2           has the true motivation to lie, not Lieutenant Hanley.
 3           Why does she have a motivation to lie? Because she
 4           wants to keep her job. She doesn't want to be
 5           disciplined. She knows full well if you believe that
 6           all of those statements that are attributed to her, that
 7           she was on her way to pick up her son, that she was
 8           operating with her lights on, not to be an emergency
 9           vehicle, but just so cars would get out of her way,
10           that she was going 45 miles an hour, et cetera, that
11           she clearly is going to be disciplined. As they say
12           oftentimes in these situations, the cover-up is worse
13           than the crime, I think that is the instance here.
14           She determined she was going to be exposed to discipline
15           for having done that, so she engages in the cover-up,
16           changes the story, tries to contort the whole thing and
17           say now, her position is that is not true. Lieutenant
18           Hanley lied.
19                             So there is a couple of questions. Why
20           would she lie from the very beginning? Well, because
21           she hasn't had an opportunity to collude yet with any
22           other person; namely, Juanita Carr. She doesn't know
23           all the facts. She doesn't know what other people know.
24           Plus, she believes that there is a video out there.
25           Right? That is going to show that she was in the

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             421
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 726 of 805 Document16CV1089
                                                                     80-21- 0721
 1           accident, that her lights were on, her rate of speed, a
 2           lot of these other sorts of things. So that is one of
 3           her big motivations to lie -- I mean, to tell the truth,
 4           because she just can't lie, because she can't customize
 5           the fabrications to the facts, because she doesn't know
 6           what we know. After she finds out what the department
 7           knows, that is when she starts to change the story. So
 8           again, she has all the reasons to do that and Lieutenant
 9           Hanley has no reason. I asked her point blank, "are you
10           aware of any reason why he would be motivated to do
11           that," and she said, "no." Now I can't expect that she
12           knows the mind of Lieutenant Hanley and should be able
13           to read his mind and all of that, but the point remains
14           that she has a motive, he does not. In fact, he has
15           every motive in the world not to lie. Why would he
16           subject himself to discipline himself, to take a state-
17           ment from an officer and completely make something out
18           of whole cloth and, then, attribute it to that so they
19           can get in trouble? Would Lieutenant Hanley seriously
20           risk his career over that, because that is a career --
21           that is something that could you could sacrifice your
22           career on if you were caught. It doesn't make any sense
23           why he would do that.
24                             Furthermore, you would also have to
25           believe that if Shannon Lewandowski's version is true,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             422
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 727 of 805 Document16CV1089
                                                                     80-21- 0722
 1           it wasn't only Lieutenant Hanley that was out to get
 2           her. It was Lieutenant Hanley in conjunction with a
 3           number of other people. I mean, she said that she
 4           accused Lieutenant Hanley of not reporting a sexual
 5           assault that was reported to him. She also said that
 6           Lieutenant Leitzke did the same thing. She said
 7           Sergeant Zieger did the same thing. She called into
 8           question the motivations of the TAC officers who
 9           responded there. These are mass conspiracies and, you
10           know, I can't prove that mass conspiracies are not true,
11           but when you make an extraordinary claim like that, it
12           requires extraordinary evidence. I am presenting to you
13           there was no extraordinary evidence presented here on
14           why she would be the victim of this mass conspiracy.
15           So common sense has to lead you to the conclusion that
16           these simple -- the simple answer here, no Occam's
17           razor, the idea if there is a simple explanation, that
18           it is usually the best and the correct explanation.
19                             So are we to believe that she was on her
20           way to her son and got into an accident and, then, lied
21           to cover herself up? A simple story? Or are we to
22           believe that there is a mass conspiracy that's in effect
23           that requires the inclusion of multiple department
24           members that we are not even sure are connected to one
25           another.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             423
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 728 of 805 Document16CV1089
                                                                     80-21- 0723
 1                             And there are other pieces that call her
 2           credibility into question. Commissioner Wilson asked
 3           about the Melanie Beasley matter and how this connected
 4           in and we went into some of those facts. Here is why I
 5           think we had to go into that, not because I think it is
 6           relevant or important, but because I knew this was going
 7           to be a defense tactic, if you will. This really gets
 8           complicated when the defense gets involved. So the
 9           chief's version of events is pretty straightforward.
10           What the defense here wants to paint as part of this
11           mass conspiracy, that this is all connected with Melanie
12           Beasley and discrimination and retaliation, and so that
13           is why I had to go into those questions regarding
14           Melanie Beasley on "if someone reported sexual assault
15           to you, what would you do?" "I would do my job. I
16           would follow through on that." They are police
17           officers. That is what they do. What possible motiva-
18           tion would Lieutenants Hanley, Leitzke or Zieger have to
19           just blow off a report of a sexual assault? It makes no
20           sense.
21                         Furthermore, we had to get into it because
22           Shannon Lewandowski, in her testimony and in her written
23           statements, sort of, appointed herself the personal
24           bodyguard and representative of Melanie Beasley. That
25           is not to say that in theory, that that is a bad thing.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             424
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 729 of 805 Document16CV1089
                                                                     80-21- 0724
 1           You know, department members supporting each other and
 2           being friends. Being a police officer, just like in the
 3           military, there are very strong bonds made between
 4           department members. I am not suggesting there is any-
 5           thing wrong that she would support her friend and help
 6           her if she thought she was getting a raw deal from
 7           administration. That is fine. Where it becomes a
 8           problem is when she suggests -- not just suggests, but
 9           actually states there is a conspiracy to cover up the
10           Beasley investigation, to cover up her own investi-
11           gation, to turn everything around on them for the sole
12           purpose of discriminating against them because they are
13           females. Those are extraordinary claims. Again, those
14           are extraordinary claims. We need extraordinary
15           evidence, and there is none other than her own personal
16           perceptions and observations and feelings, many of which
17           are not substantiated by the record or contradicted.
18                       For example, she maintains Lieutenant Hanley
19           was never at the hospital. Well, let me retract that.
20           She acknowledged it was possible that he could have been
21           at the hospital, but she maintained that he did not
22           speak to her, did not look in on her. Well, we had
23           Lieutenant Kelly come in to rebut that. As far as I am
24           aware, there isn't any particular accusations made
25           against Lieutenant Kelly and his motivations. Maybe he

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             425
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 730 of 805 Document16CV1089
                                                                     80-21- 0725
 1           is going to be part of the conspiracy now that he's
 2           testified, but as far as we know right now, he is just
 3           a neutral party that came in and completely contradicts
 4           what Shannon Lewandowski says. And that is consistent
 5           throughout the entire record, that her version of the
 6           events, while -- if that was her first story -- might
 7           make sense, was not consistent, is not supported by the
 8           evidence that we do have.
 9                             Now, we have a lot of questions of things
10           that we would like answered that we just can't answer
11           due to the nature of it, but we have to look at the
12           evidence that we do have and the evidence that we do
13           have, when looked at fairly, I respectfully submit,
14           indicates, quite clearly, that Lieutenant Hanley
15           accurately reported what the detective told him on the
16           early morning hours of January 19 and, then, in and of
17           itself, just that statement, even if you had no other
18           facts, in and of itself, justifies a finding of all of
19           those rule violations having occurred.
20                             It is also possible that you could decide
21           that parts of it were true and other parts of it were
22           not true. I've talked long enough, so I won't go into
23           all the possible ways that you could find some viola-
24           tions and not others. One, because of the time con-
25           sideration, but also, two, because again, I respectfully

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             426
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 731 of 805 Document16CV1089
                                                                     80-21- 0726
 1           submit I don't think that is a reasonable conclusion.
 2           Either you believe the whole package or you don't
 3           because she's offered -- the detective has offered a
 4           version of the events that if you believe would be
 5           consistent with her not violating any rules depending on
 6           how you analyzed it. So I won't go down that path and
 7           just urge that you believe Lieutenant Hanley and the
 8           circumstantial evidence that also supports a finding
 9           that she violated all of those rules on the bases that
10           are set forth in his report. Thank you.
11                             MR. KONRAD:            Mr. McGaver?
12                             MR. MC GAVER:          Thank you. Thank
13           you for your time and attention to this obviously very
14           important matter. Just know it doesn't go unnoticed.
15           Nobody, nobody can credibly accuse Shannon Lewandowski
16           of being an idle cop. She tried to stay busy. There
17           was ample testimony she helps out with investigations
18           that are not even her own. She helps out her fellow
19           police officers. She involves herself in any way that
20           she can be helpful. That is her practice. That is her
21           policy. That is what she does as a cop.
22                             Now, on January 19, 2015, she reported
23           for duty. She later met with then-Police Officer
24           Melanie Beasley and discovered that Officer Beasley had
25           a couple of concerns. Now, the city has posited that

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             427
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 732 of 805 Document16CV1089
                                                                     80-21- 0727
 1           they were personal concerns. I dispute that. I think
 2           the stipulation of Melanie Beasley and the testimony of
 3           Shannon Lewandowski lends credibility to the fact that
 4           Shannon Lewandowski offered to assist and Beasley
 5           requested needing Shannon Lewandowski's assistance with
 6           some police reports. Shannon Lewandowski helped out.
 7           She also helped out and provided counsel in what I would
 8           call a personnel matter, but not a personal matter. It
 9           is no secret that Melanie Beasley was going through a
10           rough time. Whether you believe a sexual assault
11           occurred or harassment or none of it, at least in
12           Melanie Beasley's mind, she was going through a rough
13           time and needed some help. Shannon Lewandowski was
14           there to help her.
15                             Again, I disagree with the city's
16           position that it is a personal matter. It is a profes-
17           sional matter. It is a police matter. Officers should
18           look out for one another. And more than that, there was
19           actual police work involved. There's assistance with
20           these reports.
21                             In any event, later on, Shannon
22           Lewandowski is pulled away from the conversation with
23           Officer Beasley because she hears something over the
24           radio. It is something that she hears over the radio
25           that a shooting occurred and Juanita Carr was in some

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             428
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 733 of 805 Document16CV1089
                                                                     80-21- 0728
 1           way involved in the shooting. You heard Juanita Carr's
 2           testimony. She said she reported to the hospital. What
 3           does Shannon do? Shannon leaves Melanie Beasley and
 4           makes her way to the hospital. She gets on the phone
 5           with Detective Carr and Detective Carr tells her that
 6           it is a self-inflicted gun wound from a concealed carry
 7           permit holder, so it is not a huge deal, that she's got
 8           this wrapped up. Lewandowski goes off and does more
 9           police work, works on reports, does whatever, follows
10           up with other investigations that were pending, does
11           whatever she had to do.
12                             Now, later on in the same shift,
13           Lewandowski meets up with Detective Carr and it somehow
14           comes to light that Detective Carr needs to report back
15           to, for the second time, this residence and conduct a
16           knock-and-announce search in an attempt to find the gun
17           that was used in the shooting. It went to Detective
18           Carr, not Lewandowski, but Lewandowski volunteered to
19           assist with the caveat that, "since you were just at
20           that house, Detective Carr, let's do a quick detour so
21           I can handle my business, continue the conversation with
22           Melanie Beasley. We are going to go to District 5 for a
23           second." Detective Carr agreed.
24                             On the way to the squad car, Shannon
25           Lewandowski gets a phone call from her son and it is a

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             429
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 734 of 805 Document16CV1089
                                                                     80-21- 0729
 1           phone call that I am sure every parent dreads getting
 2           and unfortunately, for both Jordan Lewandowski and
 3           Shannon, it is a phone call that happens many times in
 4           that household. Jordan Lewandowski was stopped by the
 5           police. "Where are you?" "I am not sure." "What did
 6           they stop you for?" "I am not sure." Then you heard
 7           Shannon say that there was some conversations in the
 8           background, which, I think, justifies -- at least
 9           explains why that phone call was two minutes long.
10           It ended with Shannon saying, "let me know what happens.
11           Call me back as soon as you realize what is going on."
12           The phone call ended. Shannon Lewandowski got in her
13           squad car with Juanita Carr and they proceeded to make
14           their way to District 5. They never got there. They
15           never got there because just before the intersection of
16           35th and North, Shannon Lewandowski sees a car pulling
17           out in front of her and puts on her squad car lights,
18           operates her siren, uses it as a horn and lets the car
19           know that the squad was behind her and they avoid an
20           accident there, only to enter the intersection and get
21           slammed into by a drunk driver; a drunk driver with a
22           suspended license, a drunk driver with no insurance on
23           the car, a drunk driver with faulty brakes on the car.
24           The accident wasn't Shannon Lewandowski's fault. Nobody
25           here said it was Shannon Lewandowski's fault. Shannon

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             430
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 735 of 805 Document16CV1089
                                                                     80-21- 0730
 1           Lewandowski had the green light. There's been no testi-
 2           mony to the contrary of that. I posit that had that
 3           squad car cleared the intersection without getting into
 4           that accident, the squad lights would have gone off and
 5           they would have proceeded right to District 5.
 6                             Well, what happens in the accident?
 7           Shannon Lewandowski is tossed over the center console
 8           some, ends up in Juanita Carr's lap, passes out. Juanita
 9           Carr is panicking, citizens are coming to aid the two
10           detectives, pulls them out of the car. It is chaos.
11           But Jordan Lewandowski, in dealing with his situation in
12           Shorewood, he is dealing with a little chaos of his own.
13           He's pulled out of the car, performed some field
14           sobriety tests, blows into the Breathalyzer. He is
15           underage. He realizes that he's got some problems.
16           Where that situation ends is after Sergeant Smith
17           searches Jordan Lewandowski and has ahold of his phone,
18           the phone rings, so Sergeant Smith answers the phone and
19           it is an unidentified police officer from the Milwaukee
20           Police Department who tells the sergeant that Shannon
21           Lewandowski had been in a car accident, that she is
22           hurt. What does Officer Smith do? Tosses the phone and
23           the wallet back to Jordan Lewandowski, says, "your mom
24           is in a neck brace." He clears the scene. He doesn't
25           wait around, he doesn't order another officer to wait

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             431
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 736 of 805 Document16CV1089
                                                                     80-21- 0731
 1           around. Just vanishes. So there is panic and chaos
 2           going on at the scene of 35th and North and there is
 3           panic and chaos going on on Maryland Street. And that
 4           chaos is from Jordan Lewandowski, who doesn't know
 5           whether his mother is living or dead, doesn't know what
 6           happened. He repeatedly calls his mother's cell phone.
 7           No answer. Finally, through, it sounds from the testi-
 8           mony in this hearing, some small miracle, somebody gets
 9           ahold of Jordan Lewandowski and Officers Krumnow and
10           Stacey go to pick him up. He ends up at the hospital,
11           reports to the room. His mother is in a neck brace, at
12           least initially. I think she was out of the neck brace
13           by then. And the family is pretty much reunited, which
14           is good.
15                             Now, there is a couple concerns that were
16           raised by the city in their case and in their presenta-
17           tion. Number one is the business card that Jordan
18           Lewandowski presented to Officer Cody Smith, as if there
19           was something wrong with a black gentleman presenting a
20           business card to show that his mother is a Milwaukee
21           police detective. You heard Shannon say, you heard
22           Jordan say that they weren't expecting any preferential
23           treatment because of that. The business card was
24           presented to make sure that a traffic stop, which is
25           generally a very dangerous situation, didn't go poorly.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             432
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 737 of 805 Document16CV1089
                                                                     80-21- 0732
 1           That is all there was to it. You heard Jordan say, you
 2           heard Shannon say, you heard Juanita say, all live
 3           testimony from these witnesses that there was no
 4           intention by anyone to interfere with that investigation
 5           into the UWM Police Department -- into the Shorewood
 6           Police stop of Jordan Lewandowski.
 7                             Now, Lieutenant Hanley reported to the
 8           scene of the accident, did what he needed to do there
 9           and at some point, he reports to the hospital. I think
10           there is enough evidence to demonstrate that he did
11           report to the hospital at some point. But you heard
12           from Jordan Lewandowski, you have heard from Denise
13           Brown, you heard from Officer Vollrath, you heard from
14           Shannon Lewandowski. None of these people say they ever
15           witnessed Lieutenant Sean Hanley have a conversation
16           with Shannon Lewandowski, not a 20-or-30-minute conver-
17           sation at that hospital. So now, Shannon is getting
18           ready to get discharged from the hospital. She realizes
19           that she had not had a conversation with her supervisor
20           yet. What does she do? She goes to her district to
21           pick up her personal car and then to try to have an
22           interaction of some sort with Lieutenant Hanley, letting
23           him know she's okay, letting him know she's going home.
24           Hanley is not at the district, so what does she do? She
25           waits until she gets home and makes one phone call to

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             433
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 738 of 805 Document16CV1089
                                                                     80-21- 0733
 1           him it. Appears from the phone records, that they never
 2           connected. She makes a second phone call. A phone call
 3           occurred at 6:38. It was a seven-minute phone call --
 4           Shannon Lewandowski's accident occurred at 2:18 -- only
 5           a few hours after this accident. Her testimony --
 6           a lot of testimony was that Shannon Lewandowski was
 7           unconscious for a period of time, suffered from a severe
 8           concussion, had other injuries. This is only a few
 9           hours after this accident. You heard testimony about
10           officers on the scene that had conversations with
11           Shannon Lewandowski. They were getting frustrated with
12           her because she was making no sense. She was talking
13           nonsense. She was giving the wrong cell phone number
14           for her son. I think it is pretty clear that she didn't
15           quite know what was going on at that time.
16                             I think something else is quite clear.
17           I think the statement that Sean Hanley attributes to
18           Shannon Lewandowski at 6:38 in the morning, that doesn't
19           make any sense, either. I am not sure if the statement
20           doesn't make any sense because Shannon Lewandowski was
21           just involved in a severe car accident suffering from
22           concussion symptoms and didn't know what was going on
23           and couldn't form her thoughts to follow along with the
24           conversation or what. I am not a medical professional,
25           I don't know if that is the case, or because Lieutenant

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             434
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 739 of 805 Document16CV1089
                                                                     80-21- 0734
 1           Hanley's recollection of the events isn't accurate.
 2           I don't know. But a lot of the things that Shannon
 3           Lewandowski said in that conversation don't make sense.
 4           Why would she admit to going 45 in a 30 and speeding and
 5           violating department protocol through that intersection
 6           to her supervisor? That doesn't make sense. Why would
 7           she admit to going to UWM to intervene in a traffic
 8           stop, which is clearly inappropriate and clearly against
 9           department protocol? It never happened.
10                             The lights and sirens? Well, you have
11           heard ample testimony about why, at least in Shannon's
12           mind, the lights were activated. I would posit that
13           there was a traffic construction in front of her. The
14           light went on. Had she cleared the intersection, the
15           lights would have gone off. And when the lights went on
16           from the point of impact, it is one block, and it's a
17           short block. This was not a long period of time. This
18           car wasn't sitting there for minutes and minutes and
19           minutes with its lights on.
20                             You heard the city say that when you
21           see police lights in front of you, it causes chaos. I
22           disagree. I think when you see police lights before you
23           in a roadway, it causes you to be more careful. When
24           you see police lights in front of you, you are not going
25           to panic and all of a sudden, run into a pole. That

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             435
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 740 of 805 Document16CV1089
                                                                     80-21- 0735
 1           doesn't make any sense. It doesn't create any chaos;
 2           it causes drivers to be careful. That is why officers
 3           use those lights, so other drivers can use caution.
 4                       What does all of it mean? It doesn't make
 5           sense that Shannon Lewandowski would have given untruth-
 6           ful statements in the seven-minute conversation she had
 7           with her supervisor just a few hours after the accident.
 8           At least not intentionally. Several months after the
 9           investigation, we see Adam Zieger's report which is not
10           made available until September 9. That report is
11           riddled with rumors about officers hearing from other
12           unidentified officers about Shannon Lewandowski going to
13           UWM to intervene in some sort of a traffic stop. None
14           of it is substantiated. It is all from unidentified
15           police officers.
16                             After the report was filed, after the
17           investigation is concluded, she is charged with rule
18           violations and she submitted some written responses to
19           those rule violations. You have copies of those.
20           Shannon Lewandowski was frustrated and she is angry that
21           these accusations were made against her. I will admit
22           at best, the written responses are -- they are harsh.
23           That is only because she is frustrated and angry at how
24           she believes she was treated by the department. As a
25           result of this accident, which was not her fault, she's

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             436
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 741 of 805 Document16CV1089
                                                                     80-21- 0736
 1           had to deal with lingering injuries, including -- I
 2           don't think it's ever been disputed -- some injuries to
 3           her head.
 4                             It is not fair to her how this investi-
 5           gation has been treated because instead of giving an
 6           officer, especially only a few hours after the injury
 7           (sic) took place with a severe head injury, the benefit
 8           of the doubt, sending Hanley back to come interview her
 9           again, sending another officer to interview her again,
10           because some of the statements she made didn't make
11           sense. She is charged with rule violations and she
12           is fired. It all happened because of an accident that
13           wasn't her fault. It is not fair, it is not right and
14           the charges should not be sustained. Thank you.
15                             MR. KONRAD:            We will now proceed
16           into --
17                             MR. PEDERSON:          I am sorry. There
18           are a number of documents that I have not moved into
19           evidence at least and I think that is at least 15, 16,
20           and 17, maybe 14. I would move those into evidence.
21                             MR. MC GAVER:          I have no objection.
22                             MR. KONRAD:            Those documents will
23           be received.
24                             You have one document; 12. I assume
25           that's been withdrawn?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             437
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 742 of 805 Document16CV1089
                                                                     80-21- 0737
 1                             MR. MC GAVER:          I think -- I am not
 2           offering it as an exhibit. To the extent that it is
 3           mentioned in the record, I don't know how you want to
 4           treat it, but it has been moved into evidence, and it
 5           will not be.
 6                             MR. KONRAD:            We will leave it in
 7           the record as not offered. 12 is not offered. It is
 8           marked, but not offered.
 9                             MR. MC GAVER:          Thank you.
10                             MR. KONRAD:            Anything further?
11                             MR. PEDERSON:          I don't think so, no.
12                             MR. MC GAVER:          No.
13                             MR. KONRAD:            We will now proceed
14           into closed session with deliberations. The first five
15           "just cause" standards. Are counsel familiar with those
16           standards?
17                             MR. MC GAVER:          Yes.
18                             MR. PEDERSON:          Yes.
19                             MR. KONRAD:            Then I will forego
20           reading them into the record.
21                             In order for us to be in closed session,
22           we have to take a vote, or at least we have to record
23           any objections to closed session, so do any of the
24           commissioners have objections to going into closed
25           session?

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             438
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 743 of 805 Document16CV1089
                                                                     80-21- 0738
 1                             MS. WILSON:            Move to go into
 2           closed session.
 3                             MR. KONRAD:            Any objection?
 4                             MS. MC KENZIE:         I don't have any.
 5           I second.
 6                             MS. HEIN:              No objection.
 7                             MR. KONRAD:            No objection, then,
 8           we will now go into closed session for purposes of
 9           deliberations. It is now 12:30. We will convene at
10           1:25, or would you like to reconvene later?
11           (Discussion off the record)
12                             MR. KONRAD:            I will tell the other
13           participants to be here by 1:25, one hour from now.
14           (Closed session deliberations)
15                             MR. KONRAD:            We are back in
16           session. After deliberation for Phase I of the
17           proceedings, we thank counsel for their hard work in
18           presenting the evidence to us. After deliberation, the
19           members of the Commission have voted to sustain, by a
20           preponderance of the evidence, all three charges against
21           Detective Shannon Lewandowski.
22                             I have also found, by a preponderance of
23           the evidence, that the first five "just cause" standards
24           are satisfied. Therefore, it is appropriate now to move
25           to Phase II of the proceedings.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             439
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 744 of 805 Document16CV1089
                                                                     80-21- 0739
 1                             MR. PEDERSON:          The chief would call
 2           Assistant Chief Yerkes.
 3                             CARIANNE YERKES, having been first duly
 4           sworn on oath to tell the truth, the whole truth, and
 5           nothing but the truth testified as follows:
 6                             MR. KONRAD             The witness is sworn.
 7                             THE WITNESS:           I am sitting in for
 8           the chief. Unfortunately, his mother-in-law passed away
 9           within the last two days and he has to travel to Texas
10           in order to attend her funeral. Just so you are aware.
11                             MR. KONRAD:            Thank you.
12           DIRECT EXAMINATION BY MR. PEDERSON:
13     Q     Please state your name for the record and spell it.
14     A     Carianne Yerkes. C-a-r-i-a-n-n-e. Y-e-r-k-e-s.
15     Q     What is your position?
16     A     Assistant Chief of Police.
17     Q     That is with the Milwaukee Police Department?
18     A     Yes.
19     Q     Is it correct to say you are here today as the chief's
20           representative in terms of Phase II?
21     A     Yes.
22           (A document was marked as Exhibit No. 18)
23     Q     I have presented you a document marked for identifica-
24           tion as Exhibit 18.
25                             MR. MC GAVER:          What is the date on

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             440
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 745 of 805 Document16CV1089
                                                                     80-21- 0740
 1           that?
 2                             MR. PEDERSON:          Here is one for you.
 3     Q     Let's start over. Assistant Chief, I have presented you
 4           a document marked for identification, marked as Exhibit
 5           No. 18. Do you have that in front of you?
 6     A     Yes.
 7     Q     Are you familiar with this document?
 8     A     Yes. It is the Discipline Review Summary.
 9     Q     Can you explain to me what that is?
10     A     This is a report that is filed after the discipline
11           review outlines what was discussed regarding the review
12           at the chief's level.
13     Q     Does this particular document relate to the case at
14           issue?
15     A     Yes, it does.
16     Q     How do you know that?
17     A     It is based off the file number and the charged member.
18     Q     Near the top, it indicates "Members Present." Do you
19           see that box?
20     A     Yes.
21     Q     In there, it indicates a number of personnel, including
22           yourself, as well as Chief Flynn. Is that an accurate
23           statement?
24     A     Yes.
25     Q     Can you, please, indicate what that "Members Present"

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             441
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 746 of 805 Document16CV1089
                                                                     80-21- 0741
 1           box indicates?
 2     A     It indicates the executives that were present during the
 3           discipline summary that was Chief Flynn, Assistant
 4           Chiefs Harpole and Leibold, myself -- I was an inspector
 5           at the time -- Captain Shepherd, Lieutenant Leitzke and
 6           Nicole Fleck, who was our interim HR administrator at
 7           that time.
 8     Q     What is discussed at that meeting?
 9     A     The merits of the case and the discipline to be imposed.
10     Q     And what was your role?
11     A     My role is to offer my opinion and my expertise to the
12           chief prior to making discipline decisions.
13     Q     Were you present for the entire meeting where this was
14           discussed?
15     A     Yes.
16     Q     "Reviewed/Discussed." Do you see that portion?
17     A     Yes.
18     Q     What does this portion relate to?
19     A     This goes over the documents that are provided during
20           the discipline hearing which are the charge specifica-
21           tions, the employee's hardcard, the case file history,
22           any comparables for other individuals that received
23           discipline of the same nature, the lieutenant's cover
24           which summarizes the case, the member's Response to
25           Charges and any other applicable documents.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             442
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 747 of 805 Document16CV1089
                                                                     80-21- 0742
 1     Q     You should have in front of you a pile of documents.
 2           Exhibits?
 3     A     Yes.
 4     Q     If you go through there and find Document No. 5 and
 5           Document No. 6. Actually, all you need is number six.
 6     A     I have Document 6.
 7     Q     This has already been entered into evidence as the
 8           Charges and Specs. Does that relate to any of the
 9           documents that are indicated that were reviewed?
10     A     Yes. This would be what is considered the charge
11           specification which is one of the first documents
12           reviewed.
13           (A document was marked as Exhibit No. 19)
14     Q     Chief, I have handed you another document marked for
15           identification as number 19. Do you have that in front
16           of you?
17     A     Yes.
18     Q     Are you familiar with this document?
19     A     Yes. This is what we call the "hardcard" or the PM-5.
20     Q     Specifically on the Discipline Review Summary on the
21           charge specifications, it indicates PM-5 there. Is that
22           what you are indicating?
23     A     Yes.
24     Q     This is a document that is reviewed in relation to that?
25     A     Yes.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             443
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 748 of 805 Document16CV1089
                                                                     80-21- 0743
 1     Q     Were both of those documents, in fact, reviewed?
 2     A     Yes.
 3     Q     The next category, according to this document, is the
 4           "Case File History." Can you indicate to me what that
 5           document is?
 6     A     The case file history is a document that is an elec-
 7           tronic document that is produced by Internal Affairs,
 8           that outlines all the complaints sustained or not
 9           sustained against the member.
10           (A document was marked as Exhibit No. 20)
11     Q     I am handing you a document marked for identification as
12           Exhibit 20. Are you familiar with this document?
13     A     Yes.
14     Q     What is this document?
15     A     This is the employee's case file history.
16     Q     All right. Is that the same document that was reviewed
17           as part of the summary?
18     A     Yes.
19     Q     I think the next entry on the summary form is
20           "Comparables." Do you see that?
21     A     Yes.
22     Q     What is that indicating?
23     A     The comparables are a list that is produced by Internal
24           Affairs of other Code of Conduct or rule violations that
25           are similar in nature and the discipline that was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             444
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 749 of 805 Document16CV1089
                                                                     80-21- 0744
 1           imposed on the member at the time.
 2           (A document was marked as Exhibit No. 21)
 3     Q     I am presenting you a document marked for identification
 4           as Exhibit 21. Are you familiar with that document?
 5     A     Yes. This document is the comparables regarding this
 6           case.
 7     Q     The next entry indicates "IAS Lieutenant's Cover."
 8           Is that correct?
 9     A     Yes.
10     Q     What is that?
11     A     That is the memorandum that is filed by lieutenants
12           that summarizes the sergeant's investigation and makes a
13           recommendation.
14     Q     All right. Finally, the last entry is "Member's
15           Response to Charges." Did I read that correctly?
16     A     Yes.
17     Q     What is that?
18     A     That is a memorandum that is filed by the member and
19           gives them the opportunity to respond to the charges.
20     Q     Were all of those documents reviewed?
21     A     Yes.
22     Q     Does it indicate that they are reviewed on this docu-
23           ment?
24     A     Yes.
25     Q     How did you do that?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             445
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 750 of 805 Document16CV1089
                                                                     80-21- 0745
 1     A     By circling the word "yes."
 2     Q     I note that there is one final category called "Other."
 3           Do you see that?
 4     A     Yes.
 5     Q     Is there any indication whether there was anything
 6           reviewed or not?
 7     A     There is no indication that there was any other docu-
 8           ments reviewed.
 9     Q     Okay. So does that represent concerns of the reporting
10           on this document, any error? In other words -- Let
11           retract that question. Were there any other materials
12           reviewed or considered at the meeting?
13     A     Not that I am aware of that I recall.
14     Q     So it appears that had this document been completed, it
15           should have probably been circled "no." Is that right?
16           For that question?
17     A     Yes, it should have probably been circled "no."
18     Q     Do you know who prepares this document?
19     A     I believe the lieutenant prepares the document.
20     Q     Again, on your memory, there was no other materials
21           considered.
22     A     Correct.
23     Q     Next, the document goes into breaking out some cate-
24           gories. We will go first. "Employee Motivation."
25           Is that right?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             446
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 751 of 805 Document16CV1089
                                                                     80-21- 0746
 1     A     Yes.
 2     Q     Next, it says, "A-Self-Interest." What does that mean?
 3     A     One of the just causes that is considered for discipline
 4           is employee's motivation. Is it aggravating or is it
 5           mitigating? This document suggestions that the employee
 6           motivation was "aggravating" and that it was based off
 7           of self-interest.
 8     Q     The next in that same box, it says "M-N/A." What does
 9           that mean?
10     A     Mitigating -- "M-N/A" means not applicable.
11     Q     Would it be correct to say, then, at least according to
12           this document, there was no mitigating factors taken
13           into consideration there?
14     A     Yes.
15     Q     Is that consistent with your recollection of what
16           happened at the meeting?
17     A     Yes.
18     Q     When it comes to "Degree of Harm," was that considered
19           an aggravating or mitigating set of circumstances?
20     A     Aggravating.
21     Q     How so?
22     A     Based on the injuries that occurred and the amount of
23           damage to the squad car from the accident, they were
24           both aggravating circumstances. There were serious
25           injuries and the squad car was totaled.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             447
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 752 of 805 Document16CV1089
                                                                     80-21- 0747
 1     Q     Were there any other aggravating circumstances in
 2           relation to this?
 3     A     There are when you go into "Intentional/Unintentional"
 4           and "Employee Experience," but as relates to the "Degree
 5           of Harm," the things that were specifically taken into
 6           consideration were the injuries and the amount of
 7           damage.
 8     Q     Okay. What about lost work time?
 9     A     That would be an aggravating degree of harm because both
10           individuals lost work time. One of the individuals is
11           still, as far as I am aware, not back to full duty.
12     Q     Was Detective Lewandowski's experience an aggravating or
13           mitigating factor?
14     A     Aggravating, based on her amount of time in service.
15     Q     Could you go into that deeper? Why is that aggravating?
16     A     Because we give some leeway to newer officers that make
17           mistakes because they are new to the department.
18           Officers that have a significant amount of time on
19           usually should know better and know what the rules are
20           and what we expect of them.
21     Q     It says "Intentional/Unintentional." What is that
22           category aiming toward?
23     A     The "intentional" or "unintentional" speaks to the act
24           itself, whether or not the employee made a mistake and
25           was their mistake an unintended consequence of something

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             448
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 753 of 805 Document16CV1089
                                                                     80-21- 0748
 1           else that they were doing or was the mistake they made
 2           something that was an intentional act to go against a
 3           rule or a regulation?
 4     Q     Was that considered aggravated or mitigated?
 5     A     Aggravated.
 6     Q     How so?
 7     A     Because it was intentionally operating a squad as an
 8           emergency vehicle without cause, responding to a
 9           location for reasons other than department business and,
10           then, was intentionally untruthful as to her true des-
11           tination at the time of the squad accident.
12     Q     Do any one of those considerations have greater weight
13           than the other?
14     A     Yes. The consideration as it relates specifically to
15           the untruthfulness has a greater weight.
16     Q     Why is that?
17     A     Because untruthfulness is one of the -- is an aggravat-
18           ing factor that usually results in discharge from the
19           department.
20     Q     All right. In terms of her past record, was that con-
21           sidered aggravating or mitigating?
22     A     Aggravating.
23     Q     How so?
24     A     In 2015, behavior that could discredit the department,
25           received a district level reprimand and in 2014, has a

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             449
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 754 of 805 Document16CV1089
                                                                     80-21- 0749
 1           violation of failure to treat department supervisor with
 2           respect.
 3     Q     Are you able to point to any of the documents that
 4           indicate a correlating documentation of what is being
 5           referred to there?
 6     A     I will look at the employee's case file history. On the
 7           first page of Exhibit 20, there is a closed file from
 8           1-23-15 that was an integrity violation. That was
 9           sustained. It has an official reprimand.
10                             Then, on the second page is the 2014 file
11           that has a policy review as it relates to failing the
12           treat a supervisor with courtesy and professionalism.
13     Q     Is it significant that there is a specific integrity
14           violation as well?
15     A     Yes. Integrity violations are taken very seriously.
16     Q     Finally, there is a "Notes" section on the document.
17           Do you see that?
18     A     Yes.
19     Q     It doesn't appear -- Is there anything important there
20           in terms of how this was considered or discussed among
21           the members other than the outcome?
22     A     No. This just has the outcome of this review.
23     Q     I would like to talk about comparables for a second.
24           Those were considered during the meeting. Is that
25           correct?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             450
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 755 of 805 Document16CV1089
                                                                     80-21- 0750
 1     A     Yes.
 2     Q     All right. As you are aware, let's talk first about the
 3           charge relating to the -- it might be the last charge in
 4           Exhibit 6, Competence.
 5                       "All department members shall render service
 6           to the community promptly and efficiently. When not
 7           answering a call for service, member shall use their
 8           time to accomplish the mission of the department."
 9           Do you see that?
10     A     Yes.
11     Q     Do you know what the chief's decision was regarding
12           discipline on that charge?
13     A     A five-day suspension.
14     Q     Specifically as it relates to that charge, how was that
15           deemed an appropriate amount?
16     A     Based off of comparables in which -- I will have to look
17           through them. There is probably another individual that
18           didn't go to an assignment or had some sort of similar
19           circumstances that received comparable discipline.
20     Q     I would direct your attention to the comparables
21           document. I don't know the number.
22     A     21?
23     Q     I direct your attention to that. In that packet in the
24           fourth page relating to Guiding Principle 1.03, I will
25           direct your attention to Dwight Copeland, if you can

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             451
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 756 of 805 Document16CV1089
                                                                     80-21- 0751
 1           find that.
 2     A     Yes.
 3     Q     Could you please --
 4                             THE WITNESS:           Are we talking about
 5           Page 2? I want to make sure.
 6                             MR. PEDERSON:          Unfortunately, mine
 7           are loose, so I cannot give you the --
 8                             MS. HEIN:              Page 2.
 9                             THE WITNESS:           Thank you.
10                             MR. PEDERSON:          It indicates he
11           received five days. That is the entry I am looking for.
12                             THE WITNESS:           Then, I have a
13           different entry.
14                             MS. HEIN:              On the bottom, what
15           does it say? MPD -- what is the number?
16                             MS. MC KENZIE:         Do you have a little
17           number on the bottom?
18                             MR. PEDERSON:          I am referencing
19           Guiding Principle 1.03. It is probably at the rear of
20           the packet.
21                             MR. MC GAVER:          I have Bates 0016,
22           if that helps.
23                             MS. WILSON:            What is the name?
24                             THE WITNESS:           I found it.
25     A     0016, the third entry down is,

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             452
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 757 of 805 Document16CV1089
                                                                     80-21- 0752
 1                       "Police Officer Dwight Copeland failed to
 2           answer the radio while arguing with an ex-girlfriend
 3           while on duty."
 4           He received a five-day suspension.
 5     Q     I don't know if that was a specific one that was
 6           considered, but would you consider that a comparable?
 7     A     Yes.
 8     Q     How so?
 9     A     He wasn't where he was supposed to be or doing what he
10           was supposed to be doing.
11     Q     I don't know. You tell me. We have limited information
12           here, but what is more aggravated? The Detective
13           Lewandowski situation or that of Officer Copeland?
14     A     I would say Detective Lewandowski's because of the
15           accident that was involved and not being where you are
16           supposed to be, doing what you are supposed to be doing.
17           That degree of harm is more aggravating than whatever
18           radio call this individual didn't respond to, which I
19           don't remember it being a significant call in which
20           somebody else was injured.
21     Q     Now, I would like to address the squad accident charge
22           which would be referencing Guiding Principle 1.05 and I
23           believe it is the first charge in the Complaint. This
24           relates to the requirement, and I will read it.
25                       "Operators of Department vehicles shall, in

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             453
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 758 of 805 Document16CV1089
                                                                     80-21- 0753
 1           all instances, operate the vehicle in a safe and courte-
 2           ous manner, comply with all traffic laws and ordinances,
 3           and wear seat belts at all times, except when doing so
 4           would endanger the safety of the operator or another, or
 5           when he/she has provided medical certification that
 6           he/she is unable to do so."
 7           Did I read that correctly?
 8     A     Yes.
 9     Q     What was the determination of the chief as to the amount
10           of discipline that was appropriate for that charge?
11     A     The chief went with significant discipline on that
12           charge, specifically because of the injuries that were
13           incurred not just by the detectives, but there were also
14           citizens that were injured, the amount of damage that
15           was done to the squad car, and the circumstances in
16           which Detective Lewandowski was operating, which was
17           with red lights on, which was not necessary for the
18           call.
19     Q     I don't think we have it quite in the record yet. What
20           was his specific determination?
21     A     30 days.
22     Q     You have listed some reasons why that was aggravated.
23           I would direct your attention to the comparables in
24           number 21 and give you an opportunity to look at that.
25           Is it fair to say that that 30 days in comparison to

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             454
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 759 of 805 Document16CV1089
                                                                     80-21- 0754
 1           what we have available in the comps is greatly higher
 2           than what we have here?
 3     A     Yes.
 4     Q     Given that context, if someone -- Let's talk about the
 5           first one. The entry for PO Lucas McAleer. Do you see
 6           it?
 7     A     Yes.
 8     Q     I will give you a quick moment to look at it. Is it
 9           an accurate statement to say that Officer McAleer was
10           in the legitimate pursuit of his duties and got into an
11           accident and received two days?
12     A     Yes.
13     Q     So if someone is going to receive two days while in the
14           legitimate exercise of their duties, is that a factor in
15           the disparity between 30 days and two days in terms of
16           that decision?
17     A     Yes. The difference is for Officer McAleer, the
18           employee motivation was mitigating which was he was in
19           the line of duty acting in a manner in which he was
20           authorized to act and unfortunately, he had a squad
21           accident. Now, there was an aggravating factor with a
22           degree of harm in which speed was a factor and we lost
23           another squad car. However, he was doing what he was
24           supposed to be doing. The difference between this squad
25           accident and that squad accident was that the detective

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             455
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 760 of 805 Document16CV1089
                                                                     80-21- 0755
 1           wasn't where she said she was going to be and operating
 2           as an emergency vehicle, which it was not necessary to
 3           do, and the amount of injuries to herself and to her
 4           partners and to the civilians was significant.
 5     Q     Isn't it true, to the best of your knowledge, you
 6           actually lost two detectives as a result of that, that
 7           had yet to return to work. Right?
 8     A     Correct.
 9     Q     At least full-time.
10     A     Full duty, correct.
11     Q     Is it a correct statement that they were both out on
12           medical leave doing nothing at all for about eight or
13           nine months? Is that right?
14     A     I believe so. I would have to actually look at the
15           record, but I know both of them lost significant amounts
16           of time from work.
17     Q     So we have a combined approximately 16 months of lost
18           time in that regard as well. Right?
19     A     Yes.
20     Q     Finally, I would direct your attention to the
21           "Integrity" charge where it indicates,
22                       "All department, members shall be forthright
23           and candid, orally or in writing, in connection with any
24           administrative injury or report."
25           Did I read that correctly?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             456
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 761 of 805 Document16CV1089
                                                                     80-21- 0756
 1     A     Yes.
 2     Q     What was the chief's decision of the appropriate disci-
 3           pline for those charges?
 4     A     Dismissal from the department.
 5     Q     Why was that?
 6     A     Because it is an untruthfulness charge and it is an
 7           integrity violation and the integrity violation that is
 8           taken most seriously when an individual is untruthful
 9           and it was found, based on the case file, that Detective
10           Lewandowski was untruthful in her statements and was
11           discharged from the department.
12     Q     Why is it important for officers to be truthful and to
13           not have their truthfulness called into question?
14     A     Because we are keepers of the public trust. As a member
15           of this department, you are given a lot of latitude in
16           your ability to make decisions as it relates to indi-
17           viduals' rights as it relates to investigations. If a
18           member is going to be untruthful, how do we know that
19           member is not going to be untruthful to a citizen,
20           untruthful to an investigation, untruthful during any
21           other aspect of their job, which can have serious
22           consequences, not just for us as an employer, but for
23           the citizens as well.
24     Q     As an assistant chief, do you believe you would have
25           confidence in a department member returning to duty who

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             457
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 762 of 805 Document16CV1089
                                                                     80-21- 0757
 1           had been caught in the type of lie that is at issue
 2           here?
 3     A     No, I don't.
 4     Q     Do you have any additional comments as it relates to
 5           the -- Strike that. I would like to go through the
 6           comparables that relate to integrity. Is there support
 7           in the comparables for a discharge on the issue of
 8           integrity?
 9     A     Yes, there is.
10     Q     What support is that?
11     A     There is several different ones. The first one is
12           Officer Vidmar, who was discharged from the department
13           for an integrity violation as it relates to the posses-
14           sion of an inventoried bicycle. Officer Copeland filed
15           a false official report, was discharged from the depart-
16           ment. And Detective Gomez was discharged from the
17           department as well for an integrity violation.
18     Q     So would you say it is a fair characterization that
19           this administration has an established track record of
20           treating integrity violations most seriously and perhaps
21           even considers it one of the most dischargeable offenses
22           there are?
23     A     Yes.
24     Q     Are there any other observations that you made during
25           the meeting where this was discussed that I have not

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             458
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 763 of 805 Document16CV1089
                                                                     80-21- 0758
 1           covered with you?
 2     A     The only other observation that I would say is when the
 3           chief determines discipline, one of the things he takes
 4           into account is whether or not an employee holds them-
 5           selves accountable for their actions and in this case,
 6           based on Response to Charges and throughout the whole
 7           investigation, this employee did not hold herself
 8           accountable for her actions, but instead, placed blame
 9           on many other individuals in this case, and that is also
10           a factor that is considered, which is, have you held
11           yourself accountable? Are you willing to take the
12           consequences for your actions? If you don't, it also
13           shows somewhat of your character and leans toward the
14           integrity issue.
15                             MR. PEDERSON:          That is all I have.
16                             MR. KONRAD:            Mr. Mc Gaver, do you
17           have any cross?
18                             MR. MC GAVER:           I do.
19           CROSS-EXAMINATION BY MR. MC GAVER:
20     Q     Assistant Chief, how long was this meeting?
21     A     I don't recall.
22     Q     I will direct your attention to Exhibit 18. Are you
23           there?
24     A     Yes.
25     Q     The time is 2:23 to 2:32.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             459
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 764 of 805 Document16CV1089
                                                                     80-21- 0759
 1     A     Yes.
 2     Q     Do you have a better recollection of how long the
 3           meeting lasted now?
 4     A     I don't, because it depends on whether or not this case
 5           was heard by itself or if there were other cases at this
 6           meeting.
 7     Q     So there might have been more than just this case
 8           discussed in that brief, less-than-ten-minute window?
 9           Is that a possibility?
10     A     No, it is not possible this case and another case would
11           have been discussed in less than a ten-minute window.
12           I am not sure if there is an error. That might be
13           something to take a look at, but this was a significant
14           case and it would have taken much longer than nine
15           minutes to determine it.
16     Q     Who is ultimately responsible at the department level
17           for making the ultimate disciplinary decision?
18     A     The chief.
19     Q     Who led the discussion at this meeting?
20     A     The discussion is led by the IA Division, either by the
21           captain or the lieutenant, who presents the case to the
22           chief and to the executive staff.
23     Q     From your recollection, do you remember whether or not
24           it was determined at this meeting whether Shannon
25           Lewandowski was at fault for the accident involved in

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             460
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 765 of 805 Document16CV1089
                                                                     80-21- 0760
 1           this case?
 2     A     I don't recall whether that was determined, whether
 3           it was discussed if she was at fault. There was dis-
 4           cussion about the fact that the other driver that was
 5           involved in the accident had been drinking and also had
 6           a mechanical issue with the vehicle.
 7     Q     Do you know whether Shannon Lewandowski has ever been
 8           suspended from the department before?
 9     A     Yes.
10     Q     Has she?
11     A     As far as I know, yes, according to the hardcard.
12     Q     How long? How long was the suspension?
13     A     According to the hardcard, there was a suspension for
14           two days in 2002 and an additional suspension for one
15           day in 2002, and that is all that is on this hardcard.
16     Q     Was that suspension ultimately reversed by, I believe,
17           the chief?
18     A     Not by this chief. There was a one-day suspension that
19           was rescinded.
20     Q     What year was that suspension?
21     A     2002.
22     Q     Has she been suspended since?
23                             THE WITNESS:           Can I look at the
24           case file?
25                             MR. MC GAVER:          Sure.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             461
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 766 of 805 Document16CV1089
                                                                     80-21- 0761
 1     A     Not that I am aware of. According to this, the last
 2           suspension was 2002 prior to this one.
 3     Q     With regard to the first charge, what I have been
 4           calling the "detour charge." In the comparables, in
 5           your review of the comparables, were you able to
 6           discover any harsher penalty than a five-day suspension
 7           associated with a violation of that rule?
 8     A     By "charge" --
 9     Q     Talking about the first one that Mr. Pederson led you
10           through. I believe it is toward the back of the packet.
11           A specific example was 0016. The rule is Core Value
12           1.00 - Competence. The guiding principle is 1.03. It
13           starts with MPD Bates No. 0013. Does that help direct
14           you?
15     A     Yes.
16     Q     My question was, is there anything harsher that you have
17           seen in the comps than a five-day suspension?
18     A     For failing to render services promptly and efficiently,
19           yes. There is a discharge from the department, there is
20           a demotion. And the five-day is the most comparable.
21     Q     I am going to fast-forward to the integrity charge.
22           Sometimes in these cases, it's been my experience that
23           the department will receive a letter from the district
24           attorney's office, the city attorney's office or the
25           United States Attorney's Office. Do you know whether

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             462
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 767 of 805 Document16CV1089
                                                                     80-21- 0762
 1           any of those types of letters that would question
 2           Shannon Lewandowski's integrity were received by the
 3           department from any of those three entities?
 4     A     I don't know.
 5     Q     If I told you that none of those letters existed, would
 6           you quarrel with me?
 7     A     No. I am unsure whether we asked for that letter or
 8           not. That is why I am unsure. As far as I know, we
 9           don't have one, but I don't know if we asked for one.
10     Q     When a member has been found to be untruthful, are there
11           any examples in the comparables where that member has
12           not been discharged from the department?
13                             THE WITNESS:           You would have to
14           give me a minute.
15                             MR. MC GAVER:          Take as much time as
16           you need.
17     A     Under the untruthfulness section, Section 1.05, there
18           are individuals that received less discipline than
19           discharge.
20                             MR. MC GAVER:          Nothing further.
21                             MR. PEDERSON:          I have no redirect.
22                             MR. KONRAD:            Commissioners with
23           any questions? The witness is excused.
24           (Witness excused)
25                             MR. PEDERSON:           The chief rests for

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             463
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 768 of 805 Document16CV1089
                                                                     80-21- 0763
 1           Phase II.
 2                             MR. MC GAVER:          Shannon Lewandowski
 3           calls Officer Chad Boyack.
 4                             CHAD BOYACK, having been first duly sworn
 5           on oath to tell the truth, the whole truth, and nothing
 6           but the truth testified as follows:
 7                             MR. KONRAD:            The witness has been
 8           sworn.
 9           DIRECT EXAMINATION BY MR. MC GAVER:
10     Q     Please state and spell your first and last name for the
11           record.
12     A     First name is Chad. C-h-a-d. Last name, Boyack.
13           B-o-y-a-c-k.
14     Q     How are you employed?
15     A     I am a police officer for the City of Milwaukee.
16     Q     How long have you been so employed?
17     A     As a police officer, 19 years.
18     Q     Are you acquainted with Shannon Lewandowski?
19     A     Yes.
20     Q     How long have you known Shannon Lewandowski?
21     A     I knew her before when she was a cop in the late 90's/
22           early 2000's and I came to know her in person. After
23           she became a detective, she came to a lot of our scenes
24           after, I think it was, '05, '06.
25     Q     I understand that you have been under subpoena for a

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             464
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 769 of 805 Document16CV1089
                                                                     80-21- 0764
 1           while. Have you seen any of the proceedings?
 2     A     Yes, I have.
 3     Q     Do you have an understanding that Shannon Lewandowski
 4           is now -- the alleged rule violations against Shannon
 5           Lewandowski have now been sustained by this Commission.
 6           Do you understand that?
 7     A     Yes, I do.
 8     Q     Knowing that, do you have an opinion as to whether
 9           Shannon Lewandowski can continue to serve on the
10           Milwaukee Police Department? Or should be able to serve
11           on the Milwaukee Police Department?
12     A     I believe she should be able to.
13     Q     Why do you think that?
14     A     At all the crime scenes that I was involved with her at
15           shootings and robberies, she was always forthright with
16           me with information. She was always candid about the
17           investigations we were involved in. She always gave me,
18           to my knowledge, the best information regarding each
19           case and accurate and concise information regarding each
20           case. I was always happy to see her, along with my
21           partners, happy to see her at the scene because I knew
22           that something was going to get done and the case was
23           going to be either solved and if not solved, to find out
24           what happened in the incident.
25     Q     Do you think she is a good cop?

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             465
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 770 of 805 Document16CV1089
                                                                     80-21- 0765
 1     A     Yes.
 2     Q     Why?
 3     A     Based off what I just previously stated. With those
 4           factors that -- not to put it in quotes, but we always
 5           "got our man" and Shannon always got her man regarding
 6           shootings and robberies and she would contact me or my
 7           partners, via cell phone or text message, trying to get
 8           a suspect that she was looking for, for a shooting and
 9           not to get too far off track, she was looking for a
10           subject we were looking for -- or she was looking for,
11           Thomas Nelson, a very bad person. The night she called
12           Officer Malone (phonetic) and I, and we ended up getting
13           the subject an hour after she asked us, that she was
14           going to be doing a search warrant with the TAC unit and
15           the subject shot up three different houses and he had a
16           gun on him and he fled from my partner and I.
17     Q     You said you have known her for a while. You understand
18           what is going on here today. Do you have anything else
19           to add?
20     A     I feel sad for her. I don't know the -- everything
21           involved in this case, but I feel bad for her because
22           I know she's been through a lot and it is just -- I
23           could put myself in her shoes and I could be the one
24           sitting there if something happened to me and I just --
25           I try and make it -- equate the circumstances and I just

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             466
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 771 of 805 Document16CV1089
                                                                     80-21- 0766
 1           feel -- I feel really bad for her.
 2                             MR. MC GAVER:          Thank you. Nothing
 3           further.
 4                             MR. PEDERSON:          I have no cross.
 5                             MR. MC GAVER:          Any questions from
 6           the commissioners? I don't mean to take your job,
 7           Mr. Konrad.
 8           (Witness excused)
 9                             MR. KONRAD:            Thank you. It's
10           getting late. The board will now deliberate in closed
11           session.
12                             MR. MC GAVER:          I didn't quite rest.
13           I would like to call Shannon Lewandowski.
14                             MR. KONRAD:            Go ahead.
15                             MR. MC GAVER:          I would like to call
16           Shannon Lewandowski.
17                             MR. KONRAD:            You are still under
18           oath.
19                             MR. MC GAVER:          Thank you.
20           DIRECT EXAMINATION BY MR. MC GAVER:
21     Q     Ms. Lewandowski, you were here. You have an under-
22           standing of what happened and that the three charges
23           against you have been sustained. Correct?
24     A     Yes.
25     Q     Do you believe you can still be a productive member of

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             467
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 772 of 805 Document16CV1089
                                                                     80-21- 0767
 1           the Milwaukee Police Department?
 2     A     Yes.
 3     Q     Why?
 4     A     Although I don't agree with your decision, I respect it.
 5           I have 17 years of very dedicated service. I love my
 6           job. I am very well known in this community, very
 7           participatory in this community. I have lived here all
 8           my life. I resonate with a lot of the victims. I stand
 9           by everything that I said here in the last two days and
10           everything that I have said and done in the last 17
11           years. I apologize on behalf of my son for making a bad
12           decision that day. He is human, like anybody else.
13           Like I said, I don't agree with your decision at all,
14           but I so respect it.
15     Q     Do you have anything else to add?
16     A     That is all I have to say.
17                             MR. MC GAVER:          Nothing further.
18                             MR. PEDERSON:          I have no cross.
19                             MS. MC KENZIE:         During this whole
20           proceeding, I found it interesting how driven you were
21           when you testified to be there in your testimony for
22           that person. I guess what I would say to you is, what
23           I need to hear is with the understanding that this is a
24           police force, you are given directives. You are under
25           authority of another following the chain of command.

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             468
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 773 of 805 Document16CV1089
                                                                     80-21- 0768
 1           Is that -- I want to be convinced, knowing if you were
 2           to be put back on the force, that this proceeding wasn't
 3           in vain, that there would be some kind of acceptance,
 4           acknowledgement on your part that, when given things to
 5           do, the priority is not what you want, but what the
 6           department wants; the people. Can you speak to that?
 7                             THE WITNESS:           I guess in hind-
 8           sight, given all this forum, should I question another
 9           detective, who is actually senior than me, about what we
10           are doing? Yes, I guess after this forum, but I trust
11           in Juanita's work. I trust who she is as a detective
12           and I am always going to volunteer myself. I have
13           volunteered myself -- I was volunteered by Melanie who
14           suffered a sexual assault on the job and it hasn't been
15           handled at that point and as part of our training, if I
16           am being told by a citizen on the street that they have
17           been sexually assaulted, I am not just going to continue
18           to go. She counts, even though she is a police officer,
19           just as much as a citizen does. That is where the
20           problem came. If Juanita would have explained to me
21           this is something very exigent, I would hope she would
22           have went on her own and got somebody to help her. I
23           wanted to help her and if I knew that that was so
24           exigent, I would have gone. That is how I handled my
25           cases, but I went on information that I had and I was

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             469
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 774 of 805 Document16CV1089
                                                                     80-21- 0769
 1           going to District 5 and I said, "since I am going out
 2           anyway, we can go together," because my other concern
 3           was Juanita's safety. Streets are not safe. And as you
 4           heard her say, she went to the door and knocked on it
 5           herself. You just don't do that. You don't go to a
 6           house by yourself and knock on the door. So it is hard
 7           for me to sit here and convince you that I did something
 8           wrong because I will take culpability for my son because
 9           I raised him not to do anything like that, but I don't
10           know how to take culpability for what happened to
11           Melanie or what Juanita told me. I want to. Like, if
12           I knew it was exigent, I would have said, "let's go,"
13           because I didn't have to go to Five. I could have saw
14           her after. She would eventually be by my house anyway.
15           She ended up living with my two sons and I because she
16           was too afraid to go home. And additionally, like Chad
17           said, my job important to me. I don't play games at
18           work. I am all about work. I am all about this
19           community getting better. I am all about leadership,
20           and leadership doesn't come in easy times. Leadership
21           comes from a hard time. These were hard times at
22           District 3 and 5, and they still are. I will not walk
23           away from another female employee who is suffering. I
24           was reaching out to everybody. It is just like I was
25           reaching out for Juanita's well-being. I wanted her not

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             470
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 775 of 805 Document16CV1089
                                                                     80-21- 0770
 1           to go to a home by herself. Nobody asked me to do it.
 2           I just said, "hey, do you want to go? Let's get it.
 3           if we have overtime, if you can't do it, I will do it.
 4           It is okay to me."
 5                             MS. MC KENZIE:         Thank you.
 6                             MR. MC GAVER:          Just a follow-up to
 7           the commissioner's question.
 8           REDIRECT EXAMINATION BY MR. MC GAVER:
 9     Q     Very briefly, you understand there is a chain of command
10           in the Milwaukee Police Department. Correct?
11     A     Yes.
12     Q     You understand you are a link in that chain. Are you
13           with me?
14     A     Yes.
15     Q     If you are directed by a superior to do something in the
16           future in the event that this commission gives you your
17           job back, would there be problems doing that?
18     A     Not at all.
19                             MR. MC GAVER:          Thank you. Nothing
20           further.
21                             MR. PEDERSON:          Just a matter of
22           housekeeping. I will move the exhibits into evidence.
23           I believe it is 18 through 21.
24                             MR. KONRAD:            That is right.
25                             MR. MC GAVER:          No objection to any

     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             471
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 776 of 805 Document16CV1089
                                                                     80-21- 0771
 1           of those.
 2                             MR. KONRAD:            Those will be
 3           admitted.
 4                             Anything further?
 5                             MR. MC GAVER:          No. We rest.
 6                             MR. PEDERSON:          No.
 7                             MR. KONRAD:            All right. Thank
 8           you. We will now deliberate in closed session in order
 9           to determine whether the good of the service requires
10           the appellant be discharged or otherwise disciplined.
11                             Do we have a motion to go into closed
12           session?
13                             MS. HEIN:              So move.
14                             MS. MC KENZIE:         Second.
15                             MR. KONRAD:            We have a motion and
16           second. Any objections? No objections heard, closed
17           session.
18           (Closed session deliberations)
19                             MR. KONRAD:            We are now back in
20           open session. The panel has concluded its deliberations
21           for Phase II. The members of the panel have decided
22           unanimously that the discipline of Detective Shannon
23           Lewandowski should be sustained in accordance chief's
24           order of discipline. To wit, the five-day suspension
25           for failure to use time to accomplish the mission.

     SUSAN K. TAYLOR              262-553-1058              COURT REPORTER
                                sueT@wi.rr.com
                                                                             472
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 777 of 805 Document16CV1089
                                                                     80-21- 0772
 1           30-day suspension for failure to driving a department
 2           vehicle in a safe manner and discharge for failure to
 3           be forthright and candid in an administrative inquiry
 4           report.
 5                             Please note the ten-day rule referenced
 6           in Fire and Police Commission Rule 16(10)(f) is being
 7           waived and a written decision will be provided as soon
 8           as practicable.
 9                             We stand adjourned at 3:05 p.m. Thank
10           you.
11           (WHEREUPON, THE PROCEEDINGS WERE ADJOURNED AT 3:05 P.M.)
12

13

14

15

16

17

18

19

20

21

22

23

24

25


     SUSAN K. TAYLOR              262-553-1058             COURT REPORTER
                                sueT@wi.rr.com
                                                                             473
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 778 of 805 Document16CV1089
                                                                     80-21- 0773
 1           STATE OF WISCONSIN )
                                )
 2           COUNTY OF MILWAUKEE)
 3

 4                             I, SUSAN K. TAYLOR, do hereby certify
 5           that I am a stenographic reporter; that I was present at
 6           the hearing in the above entitled action, and that I
 7           recorded the same in shorthand; that the above and
 8           foregoing is a true, correct and exact copy, in
 9           longhand, of my shorthand notes taken at said hearing.
10

11                              Dated this          day of           2016
12

13

14

15

16

17                                              SUSAN K. TAYLOR
18                                              Court Reporter
19

20

21

22

23

24

25




                                                                             474
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 779 of 805 Document16CV1089
                                                                     80-21- 0774
            '              369:18, 369:24,            474:11                    406:17                    334:19, 335:11,
                           372:10, 390:19,           21 [6] - 390:16, 445:2,   35th [8] - 306:24,         335:23, 336:13,
'05 [1] - 464:24           440:22, 440:24,            445:4, 451:22,            307:2, 342:25,            360:22
'06 [1] - 464:24           441:5, 459:22,             454:24, 471:23            358:13, 359:8,
'14 [1] - 333:23           471:23                    22:57 [1] - 366:10         359:13, 430:16,                      6
'Show [1] - 406:19        18th [3] - 369:19,         2:00 [4] - 372:25,         432:2
                           369:21, 381:22             373:4, 373:23, 391:2     3600 [1] - 352:4          6 [3] - 443:5, 443:6,
                                                                                                          451:4
           0              19 [25] - 323:2,           2:07 [5] - 373:16,        3611 [9] - 404:20,
                           323:10, 323:15,            383:25, 384:1,            405:3, 405:25,           6:38 [12] - 332:24,
0013 [1] - 462:13          326:4, 331:25,             384:3, 384:4              406:17, 406:20,           334:13, 335:25,
0016 [3] - 452:21,         333:2, 333:22,            2:11 [4] - 323:15,         413:5, 413:9, 413:12      336:13, 336:15,
 452:25, 462:11            334:13, 340:8,             323:20, 325:5, 325:7     3614 [1] - 413:11          336:25, 341:3,
09 [1] - 416:23            347:1, 348:9,             2:17 [1] - 325:12         3616 [1] - 406:6           352:22, 361:2,
                           356:13, 359:25,           2:18 [1] - 434:4          36th [2] - 307:2,          378:23, 434:3,
                                                                                                          434:18
           1               360:22, 369:18,           2:20 [2] - 325:18,         358:14
                           369:25, 372:10,            406:16                   3:00 [3] - 370:15,
1-23-15 [1] - 450:8        390:20, 399:6,            2:23 [1] - 459:25          370:19, 372:25                       7
1.00 [1] - 462:12          416:24, 426:16,           2:25 [7] - 325:22,        3:05 [2] - 473:9,
1.03 [3] - 451:24,         427:22, 443:13,                                      473:11                   7 [1] - 384:11
                                                      326:7, 326:13,
 452:19, 462:12            443:15, 464:17             326:18, 326:23,                                    7:00 [2] - 370:5,
                          19th [5] - 306:11,                                                              370:14
1.05 [2] - 453:22,                                    328:3                               4
 463:17                    341:3, 356:23,            2:30 [9] - 405:2,
10 [2] - 331:4, 412:17     369:20, 381:22             405:19, 405:21,          414-405-4617 [1] -                    8
10-17 [1] - 412:19        1:00 [1] - 354:15           405:24, 406:17,           321:25
                          1:25 [2] - 439:10,                                   414-405-5138 [2] -        8 [1] - 403:3
10-23 [4] - 412:20,                                   407:21, 408:4,
                           439:13                                               321:23, 322:4            8:00 [3] - 369:19,
 412:24                                               408:7, 408:10
                          1:44 [4] - 373:6, 373:9,                             45 [6] - 294:4, 339:11,    370:4, 370:13
10-24 [1] - 412:19                                   2:31 [1] - 325:25
                           373:15, 383:23                                       340:4, 340:11,           8:30 [1] - 292:2
10:00 [1] - 372:25                                   2:32 [1] - 459:25
10:57 [1] - 366:10        1:55 [2] - 373:6,          2:45 [1] - 326:2           421:10, 435:4
11 [4] - 292:2, 314:18,    383:24                                              4:00 [5] - 369:19,                    9
 357:21, 358:5                                                  3               369:20, 370:13,
                                                                                                         9 [6] - 300:8, 305:19,
11:00 [3] - 370:5,                   2                                          370:17, 370:18
                                                                                                          306:19, 357:4,
 370:19, 372:25                                      3 [42] - 292:17,
                                                                                                          409:17, 436:10
12 [6] - 324:25, 332:4,   2 [3] - 366:10, 452:5,      295:21, 296:16,                     5              90 [1] - 389:5
 332:8, 333:1,             452:8                      297:12, 300:19,
                          20 [8] - 323:2, 324:25,                              5 [41] - 292:23, 293:8,   90's [1] - 464:21
 437:24, 438:7                                        317:5, 336:8, 336:9,
                           352:14, 393:4,                                       293:19, 293:23,          911 [1] - 321:11
12:00 [2] - 370:17,                                   366:10, 368:15,
                           408:7, 444:10,                                       293:24, 294:13,          9205 [3] - 381:23,
 370:18                                               368:20, 369:15,
                           444:12, 450:7              369:16, 369:24,           297:11, 297:13,           382:4, 382:6
12:30 [1] - 439:9
                          20-or-30-minute [1] -       370:7, 370:15,            297:25, 299:4,           9271 [2] - 366:10,
13 [1] - 334:12
                           433:16                     372:9, 373:3, 373:6,      299:18, 303:22,           366:12
14 [6] - 322:6, 322:11,
                          2000's [1] - 464:22         373:7, 373:21,            304:17, 305:9,           9288 [1] - 366:16
 322:14, 327:13,
 403:4, 437:20            2002 [4] - 461:14,          373:23, 374:3,            313:22, 314:12,
15 [10] - 365:25,          461:15, 461:21,            374:7, 374:13,            317:6, 321:1, 321:2,                A
                           462:2                      376:10, 376:16,           321:3, 337:9,
 366:2, 371:9,                                                                                           A-Self-Interest [1] -
                          2014 [7] - 314:12,          376:19, 377:24,           338:14, 340:13,
 373:13, 373:18,                                                                                          447:2
                           315:21, 375:17,            378:13, 383:21,           340:24, 344:14,
 382:6, 383:2,
                           384:17, 385:2,             383:22, 384:10,           344:15, 355:5,           a.m [48] - 292:2,
 394:10, 407:3,
                           449:25, 450:10             384:12, 384:13,           355:11, 355:12,           323:15, 323:20,
 437:19
                          2015 [18] - 305:20,         387:15, 406:10,           376:15, 380:15,           325:5, 325:12,
1573 [2] - 333:5,                                                                                         325:18, 325:22,
                           323:12, 331:25,            414:23, 470:22            415:24, 416:15,
 333:14                                                                                                   326:7, 326:13,
                           332:4, 332:9,             30 [6] - 309:19, 393:4,    417:24, 429:22,
16 [6] - 369:6, 369:9,                                                                                    326:18, 326:23,
                           333:25, 357:21,            435:4, 454:21,            430:14, 431:5,
 372:4, 372:13,                                                                                           328:3, 333:2,
                           358:5, 359:25,             454:25, 455:15            443:4, 470:1, 470:22
 437:19, 456:17                                                                                           333:22, 334:2,
                           360:22, 361:23,           30-day [1] - 473:1        5000 [1] - 365:8
16(10)(f [1] - 473:6                                                                                      334:13, 334:19,
                           369:25, 372:10,           3040 [1] - 352:3          51 [1] - 408:7
17 [5] - 404:3, 404:5,                                                                                    335:23, 335:25,
                           390:20, 399:6,            3214 [4] - 371:8,         53rd [1] - 336:5
 437:20, 468:5,                                                                                           336:14, 336:15,
                           409:17, 427:22,            371:13, 371:15,          5:20 [1] - 334:1
 468:10                                                                                                   336:25, 341:3,
                           449:24                     372:14                   5:24 [8] - 333:2,
17th [1] - 365:6                                                                                          352:22, 360:22,
                          2016 [2] - 292:2,          3482 [2] - 406:15,         333:22, 334:2,
18 [10] - 356:13,                                                                                         361:2, 369:19,

   SUSAN K. TAYLOR                                     262-553-1058                               COURT REPORTER
                                                     sueT@wi.rr.com
                                                                              1
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 780 of 805 Document16CV1089
                                                                     80-21- 0775
 370:4, 370:5,             436:25, 437:12,            408:4, 408:16,            447:19, 447:20,           ambulance [1] - 392:1
 370:14, 370:15,           447:23, 449:11,            416:4, 428:19             447:24, 448:1,            ambulances [1] -
 373:4, 373:6, 373:9,      453:15, 453:21,           Adam [6] - 304:22,         448:9, 448:12,             391:17
 373:15, 373:17,           455:11, 455:21,            304:24, 312:20,           448:14, 448:15,           amount [8] - 447:22,
 373:23, 378:23,           455:25, 460:25,            338:5, 338:22, 436:9      449:21, 449:22,            448:6, 448:14,
 383:25, 384:1,            461:5                     ADAM [1] - 400:6           453:17, 455:21             448:18, 451:15,
 391:2, 405:2,            accidentally [2] -         add [2] - 466:19,         ago [2] - 317:12,           454:9, 454:14, 456:3
 405:19, 405:21,           300:17, 301:4              468:15                    398:25                    amounts [1] - 456:15
 406:17, 408:7            accidents [1] - 419:3      added [1] - 403:18        agree [38] - 294:17,       ample [2] - 427:17,
ability [2] - 294:2,      accomplish [2] -           additional [3] - 402:5,    294:23, 298:5,             435:11
 457:16                    451:8, 472:25              458:4, 461:14             299:24, 302:11,           analyzed [1] - 427:6
able [15] - 294:22,       accordance [1] -           additionally [1] -         303:14, 304:1,            Angela [1] - 292:8
 318:12, 336:11,           472:23                     470:16                    304:10, 304:14,           angry [2] - 436:20,
 351:13, 366:2,           according [11] -           address [14] - 314:15,     305:3, 305:6, 308:2,       436:23
 395:21, 395:22,           303:10, 313:5,             352:3, 386:2, 406:4,      308:18, 308:23,           ankle [1] - 397:20
 398:11, 409:7,            328:3, 372:21,             406:6, 406:8,             308:24, 310:24,           Ann [1] - 292:8
 409:8, 422:12,            416:23, 418:14,            407:20, 410:19,           311:6, 311:12,            announce [1] - 429:16
 450:3, 462:5,             444:3, 447:11,             410:21, 413:6,            312:8, 312:11,            answer [19] - 302:17,
 465:10, 465:12            461:11, 461:13,            413:8, 413:10,            312:16, 315:25,            302:20, 305:16,
absolutely [7] - 313:1,    462:1                      413:14, 453:21            327:18, 328:1,             306:7, 324:11,
 320:16, 339:12,          account [2] - 303:9,       addressed [1] -            333:15, 334:7,             329:24, 334:10,
 340:19, 342:1,            459:4                      303:13                    339:16, 343:12,            341:17, 343:22,
 412:2, 417:3             accountable [5] -          addressing [1] -           343:17, 343:25,            345:1, 345:5,
abutted [1] - 393:2        304:19, 313:7,             338:13                    345:9, 346:23,             345:20, 346:14,
acceptance [1] -           459:5, 459:8, 459:11      adequately [1] -           351:5, 352:6,              392:12, 415:16,
 469:3                    accurate [12] - 299:11,     308:10                    366:25, 418:16,            423:16, 426:10,
accepted [2] - 294:15,     310:9, 327:6, 327:7,      adjourned [1] - 473:9      468:4, 468:13              432:7, 453:2
 299:17                    368:10, 370:24,           ADJOURNED [1] -           agreed [4] - 294:16,       answered [10] -
access [1] - 393:3         373:2, 375:18,             473:11                    299:18, 299:21,            317:22, 328:4,
acci [1] - 397:13          435:1, 441:22,            administration [3] -       429:23                     328:12, 328:18,
accident [74] - 310:13,    455:9, 465:19              351:3, 425:7, 458:19     ahead [10] - 304:2,         334:5, 339:7,
 310:20, 311:9,           accurately [3] - 410:8,    administrative [2] -       307:15, 315:10,            344:21, 355:24,
 311:14, 315:18,           419:22, 426:15             456:24, 473:3             318:15, 337:6,             360:16, 426:10
 315:22, 319:21,          accusa [1] - 318:4         administrator [1] -        348:18, 362:2,            answering [5] - 341:6,
 320:12, 320:13,          accusation [1] -            442:6                     363:4, 396:8, 467:14       341:7, 345:18,
 321:9, 323:23,            315:10                    admission [1] - 322:8     ahold [3] - 336:15,         415:12, 451:7
 327:17, 328:6,           accusations [2] -          admit [4] - 416:18,        431:17, 432:9             answers [3] - 345:22,
 330:14, 334:23,           425:24, 436:21             435:4, 435:7, 436:21     aid [1] - 431:9             346:1, 431:18
 335:7, 335:10,           accuse [2] - 420:3,        admits [1] - 416:10       aided [1] - 404:11         ant [2] - 394:3, 394:12
 335:15, 337:8,            427:15                    admitted [2] - 360:2,     aiming [1] - 448:22        anyway [3] - 298:4,
 338:10, 342:14,          accused [1] - 423:4         472:3                    AIMS [1] - 361:14           470:2, 470:14
 342:21, 343:9,           acknowledged [2] -         advise [1] - 375:12       air [3] - 310:2, 310:4,    apart [1] - 392:24
 346:15, 348:3,            401:11, 425:20            advised [2] - 328:5,       330:8                     apologize [2] -
 350:8, 350:11,           acknowledgement [1]         416:10                   alert [2] - 342:6, 342:7    344:22, 468:11
 350:14, 353:3,            - 469:4                   ae [1] - 366:2            allegation [2] - 316:2,    apparent [1] - 361:13
 361:5, 361:9,            acknowledging [1] -                                   376:1                     Appeal [1] - 292:4
                                                     Affairs [8] - 375:24,
 378:23, 379:4,            302:14                                              allegations [1] -          appear [6] - 366:17,
                                                      375:25, 387:24,
 379:5, 379:18,           acquainted [1] -                                      401:22                     367:6, 367:13,
                                                      396:14, 396:17,
 390:25, 391:9,            464:18                                              alleged [3] - 314:10,       374:5, 386:13,
                                                      400:15, 444:7,
 396:21, 397:1,           act [3] - 448:23, 449:2,                              375:5, 465:4               450:19
                                                      444:24
 397:2, 404:23,            455:20                                              Allen [5] - 295:17,
                                                     affect [1] - 318:14                                  appearance [1] -
 405:21, 406:16,          acting [3] - 364:6,                                   371:8, 371:14,
                                                     affecting [1] - 418:1                                 329:11
 407:22, 408:1,            380:25, 455:19                                       372:12, 383:20
                                                     afraid [1] - 470:16                                  appeared [2] - 329:16,
 408:15, 408:17,          action [2] - 307:20,                                 allows [1] - 310:6
                                                     agencies [1] - 319:23                                 329:19
 422:1, 423:20,            474:6                                               almost [2] - 356:4,
                                                     aggravat [1] - 449:17                                appellant [1] - 472:10
 430:20, 430:24,          actions [4] - 319:5,                                  385:13
                                                     aggravated [4] -                                     applicable [2] -
 431:4, 431:6,             459:5, 459:8, 459:12                                alone [1] - 389:7
                                                      449:4, 449:5,                                        442:25, 447:10
 431:21, 433:8,                                                                ambiguous [4] -
                          activated [1] - 435:12      453:12, 454:22                                      appointed [1] - 424:23
 434:4, 434:5, 434:9,                                                           315:4, 317:17,
                          active [1] - 377:7         aggravating [14] -                                   appreciate [1] -
 434:21, 436:7,                                                                 317:20, 320:9
                          actual [5] - 407:8,         447:4, 447:6,                                        298:13

   SUSAN K. TAYLOR                                     262-553-1058                               COURT REPORTER
                                                     sueT@wi.rr.com
                                                                              2
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 781 of 805 Document16CV1089
                                                                     80-21- 0776
approach [1] - 374:24     305:2, 313:5,            attorney's [2] - 462:24   basic [2] - 298:19,       339:17, 448:19,
approached [2] -          353:18, 354:21,          Attorney's [1] - 462:25    299:2                    460:2, 470:19
 375:21, 391:14           361:6, 376:17,           attribute [1] - 422:18    Bates [2] - 452:21,      between [15] - 307:2,
approaching [4] -         376:19, 376:20,          attributed [3] -           462:13                   327:16, 336:13,
 306:24, 307:10,          377:10, 377:13,           346:24, 420:17,          bear [2] - 299:24,        343:13, 344:1,
 307:24, 358:13           377:14, 377:17,           421:6                     339:24                   348:3, 361:13,
appropriate [4] -         377:21, 377:23,          attributes [2] - 410:5,   Beasley [30] - 297:15,    373:3, 389:14,
 439:24, 451:15,          378:14, 378:15,           434:17                    313:22, 314:11,          392:22, 406:7,
 454:10, 457:2            378:16, 384:7,           attributing [1] - 410:6    314:17, 316:1,           415:4, 425:3,
approxi [1] - 309:17      387:14, 404:21,          August [2] - 292:2,        340:14, 375:4,           455:15, 455:24
approximate [1] -         407:13, 414:25,           348:6                     375:10, 376:3,          beyond [1] - 402:4
 328:25                   451:18                   authority [1] - 468:25     380:9, 380:16,          bias [1] - 318:14
April [9] - 303:12,      assignments [5] -         authorized [1] -           384:16, 385:9,          bicycle [2] - 307:8,
 332:1, 339:1,            299:4, 302:3,             455:20                    385:14, 385:16,          458:14
 339:20, 340:2,           310:25, 369:24,          auto [1] - 311:8           416:1, 424:3,           big [6] - 317:8, 317:11,
 347:11, 348:5,           399:24                   autonomy [2] -             424:12, 424:14,          388:13, 394:8,
 361:20, 361:23          assist [13] - 297:14,      376:25, 377:3             424:24, 425:10,          413:2, 422:3
area [5] - 340:16,        298:2, 298:6, 298:8,     available [5] - 314:5,     427:24, 428:2,          biggest [1] - 420:19
 351:24, 355:25,          298:16, 298:18,           354:20, 378:14,           428:4, 428:9,           bility [1] - 420:14
 356:3, 405:14            299:2, 303:2, 389:3,      436:10, 455:1             428:23, 429:3,          bill [4] - 322:19,
argue [1] - 302:19        389:9, 416:15,           AVE [1] - 406:20           429:22                   322:20, 327:7
arguing [1] - 453:2       428:4, 429:19            Avenue [7] - 306:24,      Beasley's [3] - 318:4,   bit [4] - 308:11, 401:6,
argument [2] - 385:24,   assistance [6] -           342:13, 404:21,           375:13, 428:12           410:2, 411:2
 386:3                    294:15, 299:12,           405:3, 406:1,            became [4] - 347:6,      black [7] - 295:1,
arrange [1] - 348:23      299:17, 300:3,            406:18, 408:18            364:14, 384:15,          295:20, 329:5,
arrival [2] - 411:11,     428:5, 428:19            avoid [1] - 430:19         464:23                   330:10, 372:11,
 411:12                  Assistant [3] - 440:2,    aware [19] - 300:25,      become [2] - 300:25,      432:19
arrive [3] - 393:6,       441:3, 442:3              303:20, 316:4,            383:18                  blame [1] - 459:8
 411:5, 412:21           assistant [3] - 440:16,    330:24, 334:4,           becomes [1] - 425:7      blank [1] - 422:9
arrived [9] - 328:25,     457:24, 459:20            344:15, 347:6,           becoming [1] - 391:4     blew [1] - 330:8
 391:13, 392:14,         associated [1] - 462:7     350:7, 350:12,           beep [1] - 309:9         block [8] - 309:6,
 393:13, 393:15,         assume [5] - 316:24,       384:15, 391:4,           beeped [1] - 359:2        352:4, 359:20,
 393:17, 402:15,          333:13, 374:11,           401:2, 422:10,           beforehand [1] -          406:5, 415:13,
 412:4, 413:4             416:9, 437:24             425:24, 440:10,           321:18                   435:16, 435:17
arriving [1] - 384:2     assumed [1] - 379:4        446:13, 448:11,          begin [2] - 292:11,      blocking [1] - 307:22
aside [1] - 395:19       assuming [2] - 302:2,      451:2, 462:1              292:16                  blocks [5] - 336:10,
aspect [2] - 356:17,      399:25                                             beginning [6] - 365:1,    352:2, 352:5, 352:6,
                         AT [1] - 473:11
 457:21                                                      B                403:12, 406:11,          410:24
assault [12] - 314:10,   attached [1] - 310:3                                 414:8, 420:11,          bloodwork [1] -
 315:17, 317:8,          attaches [1] - 404:11     B-o-y-a-c-k [1] -          421:20                   350:25
 317:11, 375:6,          attempt [2] - 293:13,      464:13                   behalf [2] - 375:13,     blow [2] - 416:23,
 376:1, 388:11,           429:16                   babbling [1] - 311:24      468:11                   424:19
 423:5, 424:14,          attempted [1] - 305:7     background [1] -          behavior [1] - 449:24    blows [1] - 431:14
 424:19, 428:10,         attempts [1] - 357:24      430:8                    behind [3] - 395:20,     blurp [3] - 307:15,
 469:14                  atten [1] - 300:9         bad [5] - 424:25,          419:1, 430:19            342:10, 359:5
assaulted [5] -          attend [3] - 415:24,       466:11, 466:21,          belief [3] - 343:8,      board [1] - 467:10
 313:24, 314:8,           416:5, 440:10             467:1, 468:11             414:11, 416:13          body [2] - 329:23,
 314:20, 387:22,         attending [1] - 350:4     badge [1] - 398:5         believes [2] - 421:24,    362:13
 469:17                  attention [19] - 323:2,   bag [1] - 330:8            436:24                  bodyguard [1] -
assessment [1] -          323:14, 324:25,          based [21] - 298:14,      belt [2] - 310:12,        424:24
 377:14                   325:4, 325:17,            312:6, 315:1, 328:1,      335:18                  bona [1] - 296:5
assign [1] - 414:21       326:6, 331:10,            329:21, 351:13,          belts [1] - 454:3        bonds [1] - 425:3
assigned [10] - 302:5,    332:21, 363:18,           373:22, 378:24,          benefit [5] - 303:8,     book [1] - 343:21
 302:9, 372:9,            403:4, 406:10,            409:2, 414:12,            308:1, 417:9,           border [1] - 336:3
 381:21, 386:23,          414:6, 427:13,            416:9, 416:16,            418:11, 437:7           bothers [1] - 345:20
 387:1, 387:2,            451:20, 451:23,           416:17, 441:17,          best [7] - 302:18,       bottom [3] - 333:2,
 390:22, 404:22,          451:25, 454:23,           447:6, 447:22,            370:24, 414:7,           452:14, 452:17
 411:18                   456:20, 459:22            448:14, 451:16,           423:18, 436:22,         Boulevard [1] - 336:5
assignment [28] -        attorney [3] - 302:19,     457:9, 459:6, 466:3       456:5, 465:18           boundaries [1] -
 298:24, 299:19,          315:25, 383:6            bases [1] - 427:9         better [5] - 292:19,      384:10

   SUSAN K. TAYLOR                                   262-553-1058                              COURT REPORTER
                                                   sueT@wi.rr.com
                                                                             3
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 782 of 805 Document16CV1089
                                                                    80-21- 0777
box [3] - 441:19,         467:20, 471:8           carianne [1] - 440:14    460:7, 460:10,            386:24, 387:8,
 442:1, 447:8                                     Carr [66] - 292:16,      460:14, 460:21,           420:5, 422:7
Boyack [2] - 464:3,                C               293:2, 294:18,          461:1, 461:24,           changed [4] - 383:13,
 464:12                                            295:2, 296:21,          465:19, 465:20,           383:16, 387:2,
BOYACK [1] - 464:4       C-a-r-i-a-n-n-e [1] -     297:2, 297:6,           465:22, 466:21            406:17
brace [3] - 431:24,       440:14                   300:19, 300:21,        case-by-case [1] -        changes [4] - 387:4,
 432:11, 432:12          C-h-a-d [1] - 464:12      303:20, 304:15,         409:2                     419:14, 420:8,
brake [4] - 307:9,       cabs [1] - 391:24         304:25, 305:4,         caseload [3] - 299:6,      421:16
 307:18, 342:5,          CAD [22] - 366:4,         305:7, 305:10,          301:25, 377:11           changing [2] - 404:20,
 358:21                   366:17, 367:6,           305:22, 338:14,        cases [3] - 460:5,         420:1
brakes [1] - 430:23       371:8, 374:6,            350:3, 353:24,          462:22, 469:25           channel [1] - 367:17
break [1] - 352:13        382:11, 383:11,          354:7, 354:25,         casual [2] - 395:5,       chaos [8] - 418:24,
breaking [1] - 446:23     383:17, 386:14,          355:2, 355:19,          397:12                    431:10, 431:12,
Breathalyzer [1] -        386:24, 404:12,          356:22, 357:11,        casually [1] - 394:24      432:1, 432:3, 432:4,
 431:14                   406:11, 406:15,          357:16, 357:24,        catch [1] - 342:20         435:21, 436:1
brief [3] - 382:24,       407:3, 407:4, 407:7,     365:22, 366:20,        cate [1] - 446:23         character [1] - 459:13
 387:20, 460:8            407:10, 407:13,          367:1, 373:24,         category [3] - 444:3,     characterization [1] -
briefed [7] - 378:16,     408:4, 408:9,            377:16, 377:20,         446:2, 448:22             458:18
 382:21, 383:1,           408:16, 411:11           377:22, 378:7,         cation [1] - 347:14       characterize [1] -
 393:9, 393:21,          calculated [2] -          378:9, 378:15,         caught [2] - 422:22,       376:4
 398:19, 401:6            307:24, 309:12           379:3, 382:10,          458:1                    charge [24] - 381:18,
briefly [1] - 471:9      camera [1] - 343:3        382:18, 382:23,        causes [4] - 435:21,       414:15, 419:12,
bright [1] - 358:24      cameras [1] - 342:25      383:1, 383:22,          435:23, 436:2, 447:3      419:17, 419:24,
brought [2] - 360:5,     candid [3] - 456:23,      386:7, 386:22,         causing [1] - 350:24       420:10, 442:20,
 407:17                   465:16, 473:3            387:15, 389:8,         caution [1] - 436:3        443:10, 443:21,
Brown [1] - 433:13       cannot [2] - 335:1,       389:15, 389:19,        cautionary [2] - 307:7,    451:3, 451:12,
                          452:7                    391:12, 392:9,          307:13                    451:14, 453:21,
bruised [1] - 397:20
                         capacity [2] - 298:21,    414:18, 414:24,        cautious [2] - 308:19,     453:23, 454:10,
bruising [1] - 330:7
                          298:22                   415:5, 415:20,          308:25                    454:12, 456:21,
bureau [11] - 367:22,
                         Captain [1] - 442:5       421:22, 428:25,                                   457:6, 462:3, 462:4,
 374:16, 376:14,                                                          caveat [1] - 429:19
                         captain [1] - 460:21      429:5, 429:13,                                    462:8, 462:21
 386:20, 387:3,                                                           CCW [2] - 301:4,
                         car [39] - 306:23,        429:14, 429:18,                                  charged [4] - 419:8,
 387:7, 387:8,                                                             355:15
                          307:5, 307:8,            429:20, 429:23,                                   436:17, 437:11,
 387:10, 387:12,                                                          cell [11] - 322:24,
                          309:10, 309:16,          430:13, 431:9                                     441:17
 394:23, 399:21                                                            322:25, 333:8,
                          321:11, 330:14,         Carr's [7] - 304:20,                              Charges [5] - 337:22,
business [11] - 293:8,                                                     333:10, 334:14,
                          342:4, 342:11,           366:14, 368:6,                                    442:25, 443:8,
 294:13, 297:16,                                                           359:12, 394:15,
                          353:2, 353:4, 353:6,     377:14, 380:5,                                    445:15, 459:6
 301:24, 302:3,                                                            402:16, 432:6,
                          353:10, 358:20,          429:1, 431:8                                     charges [11] - 316:5,
 376:4, 429:21,                                                            434:13, 466:7
                          358:25, 359:1,          carrier [1] - 355:15                               350:20, 350:24,
 432:17, 432:20,                                                          center [2] - 408:6,
                          359:11, 359:12,         carry [3] - 370:20,                                357:4, 383:6, 420:1,
 432:23, 449:9                                                             431:7
                          362:16, 382:18,          415:19, 429:6                                     437:14, 439:20,
busy [3] - 299:5,                                                         Central [4] - 299:3,
                          415:11, 429:24,         carrying [1] - 419:17                              445:19, 457:3,
 389:4, 427:16                                                             365:4, 365:5, 365:6
                          430:13, 430:16,         cars [2] - 341:24,                                 467:22
buttons [1] - 413:2                                                       certain [4] - 338:8,
                          430:17, 430:18,          421:9                                            chased [1] - 364:7
BY [36] - 292:15,                                                          357:3, 402:3, 417:3
                          430:23, 431:3,          Case [1] - 444:4                                  check [1] - 355:6
 306:21, 315:16,                                                          certification [1] -
 317:4, 318:1,            431:10, 431:13,         case [44] - 296:2,       454:5                    checked [3] - 342:25,
 318:16, 319:13,          431:21, 433:21,          302:1, 316:1, 316:5,                              391:17, 392:16
                                                                          certify [1] - 474:4
 322:12, 328:21,          434:21, 435:18,          351:4, 355:14,                                   checking [1] - 316:25
                                                                          cetera [4] - 324:20,
 334:3, 341:20,           447:23, 447:25,          363:16, 368:17,                                  chest [1] - 330:8
                                                                           338:15, 421:10
 345:8, 346:22,           454:15, 455:23           368:21, 377:5,                                   chief [14] - 420:4,
                                                                          Chad [3] - 464:3,
 348:7, 349:20,          card [3] - 432:17,        378:17, 383:5,                                    440:1, 440:8,
                                                                           464:12, 470:16
 356:10, 363:14,          432:20, 432:23           387:20, 388:8,                                    442:12, 443:14,
                                                                          CHAD [1] - 464:4
 367:23, 369:7,          care [4] - 335:9,         396:15, 401:6,                                    454:9, 454:11,
                                                                          chain [4] - 381:2,
 370:21, 371:21,          346:14, 385:5, 385:6     409:2, 418:15,                                    457:24, 459:3,
                                                                           468:25, 471:9,
 381:5, 382:3, 386:6,    career [4] - 295:10,      432:16, 434:25,                                   460:18, 460:22,
                                                                           471:12
 387:13, 388:19,          422:20, 422:22           441:13, 442:9,                                    461:17, 461:18,
                                                                          Chambers [1] - 365:8
 390:9, 396:9,           careful [4] - 346:18,     442:21, 442:24,                                   463:25
                                                                          chance [1] - 327:3
 400:10, 402:24,          393:10, 435:23,          444:6, 444:15,                                   Chief [6] - 440:2,
                                                                          change [9] - 346:12,
 409:13, 440:12,          436:2                    445:6, 450:6, 457:9,                              440:16, 441:3,
                                                                           371:23, 383:9,
 459:19, 464:9,          CARIANNE [1] - 440:3      459:5, 459:9, 460:4,                              441:22, 442:3,
                                                                           386:16, 386:19,

   SUSAN K. TAYLOR                                  262-553-1058                            COURT REPORTER
                                                  sueT@wi.rr.com
                                                                              4
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 783 of 805 Document16CV1089
                                                                     80-21- 0778
 459:20                   380:20, 380:21,          415:18                  completed [1] -           417:19, 423:2
chief's [13] - 414:8,     384:8, 384:11,          comments [1] - 458:4      446:14                  connected [4] -
 414:11, 415:22,          385:15, 385:17,         commission [1] -         completely [4] -          423:24, 424:3,
 416:12, 417:22,          411:4, 417:4,            471:16                   344:3, 419:25,           424:11, 434:2
 417:23, 418:2,           434:14, 434:16          Commission [4] -          422:17, 426:3           connecting [1] - 408:9
 424:9, 440:19,          cleared [3] - 373:16,     292:7, 439:19,          completly [1] - 420:1    connection [4] -
 441:12, 451:11,          431:3, 435:14            465:5, 473:6            complicated [1] -         396:10, 396:15,
 457:2, 472:23           clearing [5] - 383:25,   commissioner [1] -        424:8                    409:14, 456:23
Chiefs [1] - 442:4        384:1, 384:4, 384:7,     424:2                   comply [1] - 454:2       consent [5] - 368:22,
chirp [1] - 359:5         411:2                   commissioner's [1] -     component [1] - 365:2     369:2, 378:17,
choice [1] - 411:17      clearly [6] - 417:24,     471:7                   comps [2] - 455:1,        378:19, 414:22
Chris [1] - 375:24        418:16, 421:11,         commissioners [9] -       462:17                  consequence [1] -
church [1] - 343:3        426:14, 435:8            292:7, 352:19,          computer [7] - 314:14,    448:25
cially [1] - 312:13      clears [1] - 431:24       376:23, 396:6,           314:15, 404:11,         consequences [3] -
cipant [1] - 382:17      click [1] - 407:11        407:1, 414:6,            404:19, 404:25,          345:15, 457:22,
circled [2] - 446:15,    close [2] - 307:12,       438:24, 463:22,          408:6, 413:1             459:12
 446:17                   392:11                   467:6                   computer-aided [1] -     consider [1] - 453:6
circling [1] - 446:1     Closed [2] - 439:14,     Commissioners [1] -       404:11                  consideration [4] -
circumstance [1] -        472:18                   292:8                   con [2] - 426:24,         420:25, 447:13,
 324:21                  closed [15] - 383:5,     committed [1] -           449:20                   448:6, 449:14
circumstances [12] -      395:16, 395:19,          419:15                  concealed [1] - 429:6    considerations [1] -
 338:23, 350:2,           396:2, 438:14,          common [7] - 373:10,     concern [4] - 324:14,     449:12
 350:5, 374:15,           438:21, 438:23,          389:2, 389:7,            324:23, 380:18,         considered [10] -
 374:16, 411:13,          438:24, 439:2,           392:25, 412:1,           470:2                    443:10, 446:12,
 447:19, 447:24,          439:8, 450:7,            418:22, 423:15          concerned [3] -           446:21, 447:3,
 448:1, 451:19,           467:10, 472:8,          communicate [2] -         324:20, 359:15,          447:18, 449:4,
 454:15, 466:25           472:11, 472:16           293:2, 371:18            363:19                   450:20, 450:24,
circumstantial [3] -     closer [1] - 339:17      communication [1] -      concerning [3] -          453:6, 459:10
 416:17, 417:18,         closing [5] - 385:24,     393:18                   297:16, 324:15,         considers [1] - 458:21
 427:8                    386:3, 395:15,          communications [2] -      350:13                  consistent [7] -
citizen [3] - 457:19,     414:2, 414:4             408:6, 412:23           concerns [6] - 297:17,    328:15, 418:3,
 469:16, 469:19          cloth [1] - 422:18       community [4] -           324:17, 427:25,          420:2, 426:4, 426:7,
citizens [3] - 431:9,    clothing [1] - 398:6      451:6, 468:6, 468:7,     428:1, 432:15, 446:9     427:5, 447:15
 454:14, 457:23          co [1] - 294:15           470:19                  concise [1] - 465:19     console [2] - 321:1,
City [1] - 464:15        co-worker [1] - 294:15   comparable [3] -         concluded [2] -           431:7
city [4] - 427:25,       coat [2] - 399:20,        451:19, 453:6,           436:17, 472:20          conspiracies [2] -
 432:16, 435:20,          399:23                   462:20                  conclusion [2] -          423:9, 423:10
 462:24                  coats [1] - 399:24       comparables [12] -        423:15, 427:1           conspiracy [7] -
city's [1] - 428:15      Code [1] - 444:24         442:22, 444:23,         concussion [2] -          315:10, 318:3,
civilian [3] - 358:15,   code [2] - 412:17,        445:5, 450:23,           434:8, 434:22            423:14, 423:22,
 358:16, 359:1            412:21                   451:16, 451:20,         Conduct [1] - 444:24      424:11, 425:9, 426:1
civilians [1] - 456:4    Cody [3] - 416:18,        454:23, 458:6,          conduct [3] - 335:6,     constitutes [1] - 420:9
claim [1] - 423:11        416:19, 432:18           458:7, 462:4, 462:5,     396:12, 429:15          construction [1] -
claims [2] - 425:13,     coherency [1] - 362:9     463:11                  conducted [1] -           435:13
 425:14                  cold [2] - 399:7,        Comparables [1] -         416:22                  contact [12] - 318:24,
clarifi [1] - 347:13      399:14                   444:20                  conducting [1] -          319:22, 320:20,
clarification [2] -      college [1] - 356:5      comparison [1] -          400:17                   324:18, 360:5,
 316:7, 376:7            collision [1] - 309:18    454:25                  conference [2] -          360:8, 360:10,
clarify [7] - 309:20,    collude [1] - 421:21     Competence [2] -          352:22, 361:16           374:9, 377:22,
 316:10, 326:19,         collusory [1] - 414:19    451:4, 462:12           confidence [1] -          396:24, 401:1, 466:6
 330:17, 332:10,         color [1] - 400:1        competent [1] -           457:25                  contacted [4] - 373:9,
 355:1, 388:14           Com [1] - 414:15          329:24                  confident [1] - 368:17    373:15, 400:24,
clarity [2] - 367:10,    combined [1] - 456:17    complaining [2] -        confirming [1] -          401:3
 407:2                   coming [8] - 305:12,      315:21, 356:21           299:25                  contacting [1] -
clean [1] - 350:18        307:5, 307:11,          Complaint [1] -          confused [3] - 305:15,    400:18
clean-up [1] - 350:18     307:21, 343:1,           453:23                   355:1, 385:19           contained [2] - 338:7,
clear [17] - 296:24,      343:4, 359:13, 431:9    complaint [4] - 413:6,   confusing [1] - 383:18    414:15
 315:9, 315:17,          command [3] - 381:2,      413:7, 413:11,          confusion [2] -          contains [2] - 325:1,
 339:23, 357:14,          468:25, 471:9            413:14                   367:16, 385:13           357:23
 361:12, 370:4,          commands [1] -           complaints [1] - 444:8   conjunction [2] -        content [1] - 383:13

   SUSAN K. TAYLOR                                  262-553-1058                            COURT REPORTER
                                                  sueT@wi.rr.com
                                                                              5
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 784 of 805 Document16CV1089
                                                                     80-21- 0779
context [2] - 315:8,       300:12, 316:2,          442:23                     448:7, 454:14            deliberately [1] -
 455:4                     316:5, 319:12,         Cover [1] - 445:7          dangerous [1] -            368:19
continuation [1] -         320:6, 320:22,         cover-up [2] - 421:12,      432:25                   deliberation [4] -
 292:3                     320:25, 322:20,         421:15                    date [6] - 315:19,         385:15, 386:1,
continue [7] - 314:25,     323:8, 323:18,         covered [1] - 459:1         315:22, 323:9,            439:16, 439:18
 315:6, 353:20,            323:22, 325:1,         covering [1] - 301:20       333:20, 369:17,          deliberations [5] -
 363:7, 429:21,            325:14, 325:21,        coworker [1] - 300:2        440:25                    438:14, 439:9,
 465:9, 469:17             326:21, 330:18,        create [2] - 309:2,        dated [2] - 357:21,        439:14, 472:18,
continuing [1] - 401:7     330:19, 331:7,          436:1                      409:17                    472:20
contort [1] - 421:16       334:11, 334:16,        created [1] - 344:6        Dated [1] - 474:11        demonstrate [1] -
contradict [2] - 405:6,    343:6, 345:11,         creates [1] - 419:2        dating [2] - 385:1,        433:10
 405:9                     357:21, 357:22,        creating [1] - 350:8        385:5                    demotion [1] - 462:20
contradicted [1] -         357:25, 358:2,         credence [1] - 417:20      days [13] - 329:9,        Denise [1] - 433:12
 425:17                    358:9, 359:5,          credi [1] - 420:13          335:6, 348:3, 440:9,     dent [1] - 397:14
contradicts [1] - 426:3    361:24, 368:16,        credibility [7] -           452:11, 454:21,          depart [3] - 335:5,
contrary [4] - 340:25,     369:22, 372:15,         318:11, 318:12,            454:25, 455:11,           397:9, 458:15
 419:7, 419:10, 431:2      381:12, 381:13,         346:12, 420:20,            455:13, 455:15,          department [43] -
contrasts [2] - 343:13,    388:15, 388:21,         421:1, 424:2, 428:3        461:14, 468:9             314:9, 314:21,
 344:1                     388:23, 396:22,        credible [1] - 416:16      dead [1] - 432:5           358:4, 364:21,
control [1] - 409:8        401:24, 403:13,                                   deal [7] - 317:8,          376:13, 379:5,
                                                  credibly [1] - 427:15
convene [1] - 439:9        403:14, 405:12,                                    317:11, 340:24,           387:21, 387:22,
                                                  cried [1] - 347:20
conver [2] - 368:14,       405:19, 407:18,                                    419:11, 425:6,            390:15, 400:18,
                                                  crime [9] - 298:11,
 433:16                    412:8, 423:18,                                     429:7, 437:1              402:7, 402:12,
                                                   309:6, 311:25,
                           440:19, 445:8,                                    dealing [2] - 431:11,      418:1, 419:18,
conversation [27] -                                312:3, 312:5,
                           446:22, 447:11,                                    431:12                    422:6, 423:23,
 294:6, 297:7, 324:4,                              381:16, 387:25,
                           450:25, 456:8,                                    Deb [3] - 321:12,          425:1, 425:4, 435:5,
 324:9, 335:12,                                    421:13, 465:14
                           456:10, 456:11,                                    327:23, 362:15            435:9, 436:24,
 335:13, 340:1,                                   critical [1] - 417:21
                           467:23, 471:10,                                   Debra [1] - 405:4          448:17, 449:9,
 348:8, 355:16,                                   cross [11] - 292:11,
                           474:8                                             deceased [1] - 311:4       449:19, 449:24,
 360:17, 361:13,                                   299:1, 352:11,
 376:5, 378:22,           correctly [10] -                                   decide [4] - 353:19,       450:1, 451:5, 451:8,
                                                   356:12, 357:2,
 379:14, 389:14,           300:23, 307:4,                                     377:3, 385:17,            456:22, 457:4,
                                                   357:13, 359:24,
 389:17, 389:18,           310:18, 331:17,                                    426:20                    457:11, 457:15,
                                                   396:4, 459:17,
 396:25, 419:18,           337:17, 403:19,                                   decided [3] - 299:12,      457:25, 458:12,
                                                   467:4, 468:18
 420:22, 428:22,           406:21, 445:15,                                    316:4, 472:21             458:17, 460:16,
                                                  CROSS [5] - 292:15,
 429:21, 433:15,           454:7, 456:25                                                                461:8, 462:19,
                                                   381:5, 396:9,             decides [1] - 415:23
 433:19, 434:24,          correlating [2] -                                                             462:23, 463:3,
                                                   409:13, 459:19            decision [15] - 299:16,
 435:3, 436:6              368:4, 450:4                                                                 463:12, 469:6, 473:1
                                                  cross-examination           353:21, 401:6,
conversations [5] -       correspond [2] -                                                             Department [17] -
                                                   [3] - 292:11, 356:12,      416:13, 420:15,
 376:3, 379:11,            325:5, 406:2                                       420:19, 421:1,            352:8, 364:17,
                                                   359:24
 409:21, 430:7,           corresponds [1] -                                   451:11, 455:16,           390:14, 391:1,
                                                  CROSS-
 434:10                    407:11                                             457:2, 460:17,            410:18, 410:19,
                                                   EXAMINATION [5] -
convey [1] - 392:19       corridor [1] - 392:25                               468:4, 468:12,            410:24, 413:7,
                                                   292:15, 381:5,
convince [1] - 470:7      counsel [4] - 306:14,                               468:13, 473:7             416:20, 431:20,
                                                   396:9, 409:13,
convinced [1] - 469:1      428:7, 438:15,                                    decisions [4] -            433:5, 440:17,
                                                   459:19
cooperation [1] -          439:17                                             353:14, 414:13,           453:25, 465:10,
                                                  crystal [1] - 417:4
 383:8                    counts [1] - 469:18                                 442:12, 457:16            465:11, 468:1,
                                                  culpability [2] - 470:8,
cop [4] - 427:16,         COUNTY [1] - 474:2                                 dedicated [1] - 468:5      471:10
                                                   470:10
 427:21, 464:21,          couple [5] - 297:14,                               deduce [1] - 320:19       department's [1] -
                                                  curious [1] - 324:21
 465:25                    369:3, 421:19,                                    deduced [1] - 420:5        400:19
                                                  current [1] - 393:22
Copeland [4] - 451:25,     427:25, 432:15                                    deemed [1] - 451:15       depicting [1] - 343:9
                                                  curtain [2] - 395:13,
 453:1, 453:13,           course [2] - 311:2,                                deeper [1] - 448:15       des [1] - 449:10
                                                   395:19
 458:14                    420:1                                             defense [3] - 424:7,      describe [2] - 329:17,
                                                  curtains [2] - 395:16
copies [1] - 436:19       court [3] - 318:20,                                 424:8, 424:10             329:18
                                                  cussion [1] - 461:4
copy [4] - 321:16,         350:22, 351:3                                     definitely [1] - 343:16   described [3] -
                                                  customize [1] - 422:4
 327:6, 404:16, 474:8     Court [1] - 474:18                                 Degree [2] - 447:18,       358:22, 403:13,
Core [1] - 462:11         courte [1] - 454:1                                  448:4                     403:16
                          courtesy [1] - 450:12              D                                         designate [1] - 387:7
corner [2] - 392:25,                                                         degree [3] - 448:9,
 393:1                    cover [6] - 421:12,     DA [1] - 316:4              453:17, 455:22           desk [1] - 376:15
correct [60] - 294:20,     421:15, 423:21,        DA's [1] - 383:7           deliberate [2] -          desti [1] - 384:2
 294:24, 296:1,            425:9, 425:10,                                     467:10, 472:8            detail [3] - 304:12,
                                                  damage [3] - 447:23,

   SUSAN K. TAYLOR                                  262-553-1058                               COURT REPORTER
                                                  sueT@wi.rr.com
                                                                              6
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 785 of 805 Document16CV1089
                                                                     80-21- 0780
 349:24, 374:12           detective's [1] - 296:3    directed [4] - 401:14,     442:8, 442:14,            321:2, 321:3, 336:8,
details [2] - 302:1,      detectives [19] -           402:3, 403:17,            450:20, 458:25,           336:9, 337:9,
 324:23                    296:7, 298:2, 311:4,       471:15                    460:8, 460:11, 461:3      338:14, 340:13,
Detec [1] - 379:2          312:22, 353:14,           directives [1] - 468:24   discussing [2] -           340:24, 344:14,
detective [35] -           356:18, 365:20,           directly [3] - 405:22,     366:5, 415:21             344:15, 355:5,
 294:21, 298:9,            366:7, 377:1, 377:5,       407:13, 416:15           Discussion [2] -           355:11, 355:12,
 302:7, 302:9,             377:10, 387:12,           dis [1] - 461:3            352:16, 439:11            368:15, 368:20,
 340:12, 342:12,           392:16, 393:12,           disagree [2] - 428:15,    discussion [3] -           369:15, 369:16,
 364:2, 365:14,            393:21, 394:6,             435:22                    334:25, 460:19,           369:24, 370:7,
 365:15, 365:18,           431:10, 454:13,           discharge [5] -            460:20                    370:15, 372:9,
 366:13, 367:21,           456:6                      449:18, 458:7,           disheveled [1] -           373:3, 373:6, 373:7,
 368:18, 368:20,          detectives' [3] -           462:19, 463:19,           330:13                    373:23, 374:3,
 374:17, 374:24,           298:23, 301:24,            473:2                    dismissal [1] - 457:4      374:6, 374:13,
 377:3, 378:13,            380:3                     dischargeable [1] -       disparity [1] - 455:15     376:10, 376:15,
 379:12, 380:6,           determination [4] -         458:21                   dispatch [11] - 367:16,    376:16, 376:19,
 380:11, 388:21,           420:14, 420:20,           discharged [10] -          367:18, 367:24,           377:24, 378:13,
 389:3, 394:23,            454:9, 454:20              300:17, 334:21,           373:10, 374:8,            380:15, 380:19,
 399:21, 414:21,          determine [7] - 402:1,      378:19, 433:18,           382:9, 386:15,            383:21, 383:22,
 414:23, 414:24,           407:20, 407:23,            457:11, 458:12,           404:12, 409:8,            384:10, 384:11,
 426:15, 427:3,            408:13, 408:20,            458:15, 458:16,           409:9, 411:3              384:12, 384:13,
 432:21, 455:25,           460:15, 472:9              463:12, 472:10           dispatcher [9] - 367:2,    387:15, 414:23,
 464:23, 469:9,           determined [5] -           disci [1] - 457:2          373:15, 404:10,           415:24, 416:14,
 469:11                    292:20, 384:13,           Disciplinary [1] -         404:19, 407:15,           416:15, 417:24,
Detective [77] - 292:4,    421:14, 460:24,            292:4                     408:3, 408:8, 409:5,      429:22, 430:14,
 293:2, 294:18,            461:2                     disciplinary [1] -         411:18                    431:5, 470:1, 470:22
 300:19, 300:21,          determines [1] - 459:3      460:17                   dispute [5] - 301:6,      districts [2] - 298:6,
 305:22, 353:24,          detour [2] - 429:20,       discipline [25] -          332:12, 332:17,           370:5
 354:7, 354:25,            462:4                      345:10, 345:25,           351:13, 428:1            diverted [1] - 416:14
 355:2, 355:19,           develop [1] - 329:8         346:8, 346:9, 347:2,     disputed [1] - 437:2      Division [1] - 460:20
 356:22, 357:11,          differ [1] - 420:3          347:8, 414:12,           distance [1] - 359:17     division [1] - 299:3
 357:16, 357:24,          difference [4] - 406:7,     421:14, 422:16,          distracted [1] - 309:5    doctors [1] - 393:23
 368:24, 375:17,           413:15, 455:17,            441:10, 442:3,           distracting [1] - 309:2   docu [2] - 445:22,
 375:24, 377:1,            455:24                     442:9, 442:12,           distractions [1] -         446:7
 377:12, 377:14,          different [14] - 309:8,     442:20, 442:23,           419:3                    document [61] -
 377:20, 377:24,           318:9, 319:23,             444:25, 447:3,           distraught [1] -           321:14, 322:11,
 378:7, 378:9,             342:20, 344:4,             451:12, 451:19,           347:20                    322:13, 327:4,
 378:15, 378:22,           352:5, 367:17,             454:10, 454:11,          district [25] - 294:18,    339:3, 354:23,
 379:20, 379:25,           380:3, 384:25,             459:3, 463:18,            295:7, 295:9,             365:25, 366:1,
 380:4, 380:5, 380:6,      393:23, 420:21,            472:22, 472:24            296:25, 297:9,            366:3, 366:6, 369:6,
 380:9, 382:18,            452:13, 458:11,           Discipline [2] - 441:8,    298:4, 298:18,            369:8, 369:12,
 382:23, 383:1,            466:15                     443:20                    299:1, 306:3,             371:2, 372:4,
 383:22, 384:18,          differently [2] - 302:6,   disciplined [4] -          306:11, 313:25,           372:16, 372:21,
 384:22, 384:24,           372:2                      314:2, 421:5,             314:8, 315:25,            402:25, 404:3,
 385:7, 385:9, 386:7,     digit [1] - 387:6           421:11, 472:10            316:10, 319:2,            404:4, 404:7,
 386:22, 389:14,          digits [1] - 387:5         disclosed [1] - 358:4      354:2, 354:7,             404:13, 405:6,
 389:15, 391:11,          DIRECT [6] - 363:14,       discover [1] - 462:6       380:24, 383:6,            405:20, 406:8,
 391:12, 391:25,           390:9, 400:10,            discovered [1] -           384:25, 387:5,            406:23, 407:3,
 392:9, 392:21,            440:12, 464:9,             427:24                    433:20, 433:24,           407:5, 408:16,
 394:7, 396:10,            467:20                                               449:25, 462:23            437:24, 440:22,
                                                     discredit [1] - 449:24
 396:11, 402:15,          direct [21] - 300:9,                                 District [78] - 292:17,    440:23, 441:4,
                                                     discrepancies [2] -
 403:16, 410:7,            323:2, 323:14,                                       292:23, 293:8,            441:7, 441:13,
                                                      344:1, 361:13
 415:4, 415:5,             324:25, 325:4,                                       293:19, 293:23,           443:13, 443:14,
                                                     discrepancy [1] -
 419:21, 419:23,           325:12, 325:17,                                      294:12, 295:21,           443:18, 443:24,
                                                      331:24
 429:5, 429:13,            326:6, 331:10,                                       296:16, 297:11,           444:3, 444:5, 444:6,
                                                     discretion [1] - 312:8
 429:14, 429:17,           332:21, 363:18,                                      297:12, 297:13,           444:7, 444:10,
                                                     discriminating [1] -
 429:20, 429:23,           403:4, 406:10,                                       297:25, 299:4,            444:11, 444:12,
                                                      425:12
 439:21, 448:12,           409:21, 451:20,                                      299:18, 300:19,           444:14, 444:16,
                                                     discrimination [1] -
 453:12, 453:14,           451:23, 451:25,                                      303:22, 304:17,           445:2, 445:3, 445:4,
                                                      424:12
 454:16, 457:9,            454:23, 456:20,                                      305:9, 313:22,            445:5, 446:10,
                                                     discussed [9] -
 458:16, 472:22            459:22, 462:13                                       317:5, 317:6, 321:1,      446:14, 446:18,
                                                      363:20, 441:11,

   SUSAN K. TAYLOR                                     262-553-1058                              COURT REPORTER
                                                     sueT@wi.rr.com
                                                                              7
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 786 of 805 Document16CV1089
                                                                     80-21- 0781
 446:19, 446:23,         461:4                      327:23, 344:7,           enroute [1] - 406:19        426:8, 426:12,
 447:5, 447:12,         drivers [2] - 436:2,        351:1, 352:3,            enter [2] - 395:13,         427:8, 433:10,
 450:16, 451:21          436:3                      372:25, 411:17,           430:20                     437:19, 437:20,
Document [10] -         driving [9] - 306:23,       412:17, 413:16,          entered [2] - 406:19,       438:4, 439:18,
 300:8, 331:4, 369:9,    337:6, 340:13,             427:2, 434:19,            443:7                      439:20, 439:23,
 371:9, 372:13,          340:16, 358:15,            460:20, 465:23           entering [1] - 395:18       443:7, 471:22
 373:18, 403:3,          359:1, 405:15,            elaborate [1] - 338:2     enters [1] - 395:8         ex [1] - 453:2
 443:4, 443:5, 443:6     418:25, 473:1             elec [1] - 444:6          entire [4] - 330:8,        ex-girlfriend [1] -
documentation [3] -     drove [1] - 415:13         electron [1] - 413:3       342:21, 426:5,             453:2
 407:14, 408:2, 450:4   drug [1] - 351:1           electronic [1] - 404:18    442:13                    exact [13] - 298:17,
documented [3] -        drunk [4] - 430:21,        electronically [1] -      entities [1] - 463:3        313:23, 315:2,
 391:23, 406:11,         430:22, 430:23             408:5                    entitled [1] - 474:6        315:5, 351:24,
 406:15                 dual [2] - 303:1,          element [1] - 418:23      entries [4] - 325:12,       374:12, 393:7,
documents [14] -         303:12                    emergencies [2] -          325:22, 326:22,            405:22, 406:4,
 369:23, 370:22,        dude [1] - 355:14           308:22, 409:2             333:1                      406:6, 413:10,
 371:4, 372:8,          due [4] - 312:14,          emergency [16] -          entry [17] - 325:17,        416:8, 474:8
 437:18, 437:22,         318:3, 383:8, 426:11       307:1, 308:2,             326:7, 333:19,            exactly [13] - 314:4,
 442:19, 442:25,        duly [5] - 363:10,          308:19, 309:4,            334:12, 367:5,             319:4, 336:22,
 443:1, 443:9,           390:5, 400:6, 440:3,       309:8, 310:10,            368:3, 386:13,             337:8, 339:19,
 443:11, 444:1,          464:4                      341:22, 341:23,           404:10, 407:12,            340:17, 342:19,
 445:20, 450:3          during [12] - 311:1,        342:2, 359:7,             444:19, 445:7,             344:16, 344:18,
domestic [2] - 301:6,    339:21, 340:8,             359:18, 418:3,            445:14, 452:11,            355:2, 413:13, 417:2
 356:15                  346:25, 381:22,            419:10, 421:8,            452:13, 452:25,           examination [5] -
done [23] - 299:8,       403:10, 442:2,             449:8, 456:2              455:5                      292:11, 356:12,
 299:25, 313:18,         442:19, 450:24,           employ [1] - 310:6        equate [1] - 466:25         357:3, 357:14,
 313:21, 314:21,         457:20, 458:24,           employed [3] -            equipment [1] - 310:5       359:24
 319:5, 349:7,           468:19                     390:13, 464:14,          equipped [1] - 358:17      EXAMINATION [15] -
 355:13, 358:13,        duties [4] - 415:20,        464:16                   equivoca [1] - 417:10       292:15, 356:10,
 384:6, 388:4,           417:25, 455:10,           Employee [1] - 448:4      equivocate [1] - 417:5      363:14, 381:5,
 398:18, 409:4,          455:14                    employee [7] -            error [3] - 371:18,         386:6, 388:19,
 409:6, 414:23,         duty [8] - 311:2,           446:24, 447:5,            446:10, 460:12             390:9, 396:9,
 415:2, 415:13,          387:23, 427:23,            448:24, 455:18,          espe [1] - 312:12           400:10, 409:13,
 415:15, 415:17,         448:11, 453:3,             459:4, 459:7, 470:23     especially [2] -            440:12, 459:19,
 421:15, 454:15,         455:19, 456:10,           employee's [4] -           298:11, 437:6              464:9, 467:20, 471:8
 465:22, 468:10          457:25                     442:21, 444:15,          essentially [1] -          examine [1] - 318:12
door [7] - 364:9,       Dwight [2] - 451:25,        447:4, 450:6              337:19                    examiner [1] - 292:5
 384:9, 395:11,          453:1                     employer [1] - 457:22     established [2] -          example [3] - 315:4,
 395:20, 415:16,                                   en [9] - 386:12,           334:18, 458:19             425:18, 462:11
 470:4, 470:6
                                   E                405:21, 405:25,          estimate [3] - 294:2,      examples [1] - 463:11
doors [4] - 395:12,                                 407:20, 411:19,                                     except [4] - 308:5,
                                                                              336:4, 336:12
 395:15, 395:16,        early [5] - 344:16,         411:23, 412:2,                                       356:5, 362:13, 454:3
                                                                             et [4] - 324:20, 338:15,
 395:18                  370:16, 390:20,            412:4, 412:11                                       excruciating [1] -
                                                                              421:10
double [1] - 330:11      426:16, 464:22            end [2] - 312:7, 420:12                               349:24
                                                                             evening [3] - 366:15,
doubt [3] - 368:12,     Early [2] - 369:16,        endanger [1] - 454:4       372:9, 390:19             excuse [2] - 320:16,
 379:1, 437:8            369:20                    ended [5] - 330:10,                                   326:16
                                                                             event [2] - 428:21,
down [12] - 308:3,      easier [1] - 311:5          430:10, 430:12,           471:16                    excused [9] - 362:21,
 308:9, 319:3,          east [7] - 306:23,          466:12, 470:15                                       390:2, 400:4, 400:5,
                                                                             events [7] - 339:17,
 325:12, 325:17,         320:17, 320:19,           ending [2] - 333:5,                                   413:24, 413:25,
                                                                              344:4, 414:11,
 325:22, 342:6,          321:3, 343:4, 353:4,       333:13                                               463:23, 463:24,
                                                                              424:9, 426:6, 427:4,
 359:13, 379:12,         353:7                     ends [3] - 431:8,                                     467:8
                                                                              435:1
 403:8, 427:6, 452:25   easy [1] - 470:20           431:16, 432:10                                      executive [1] - 460:22
                                                                             eventually [5] -
draft [1] - 379:12      effect [4] - 312:24,       Enforcement [2] -                                    executives [1] - 442:2
                                                                              293:25, 324:10,
drafting [1] - 378:24    315:6, 418:8, 423:22       384:16, 385:1                                       exercise [1] - 455:14
                                                                              405:22, 406:3,
dreads [1] - 430:1      effectively [1] - 415:19   engage [1] - 395:9         470:14                    Exhibit [24] - 305:19,
drinking [1] - 461:5    efficiency [1] - 312:14    engages [1] - 421:15      evidence [23] -             306:19, 322:6,
drive [1] - 384:10      efficiently [3] -          enhance [1] - 419:1        327:11, 364:12,            322:11, 327:13,
driven [2] - 367:17,     415:19, 451:6,            enhanced [1] - 418:20      414:9, 416:16,             357:4, 365:25,
 468:20                  462:18                    enhances [2] -             416:17, 417:18,            369:6, 372:4,
driver [5] - 430:21,    eight [1] - 456:12          418:21, 419:6             420:5, 423:12,             373:13, 382:6,
 430:22, 430:23,        either [13] - 295:13,      enhancing [1] - 419:4      423:13, 425:15,            383:2, 404:3,

   SUSAN K. TAYLOR                                   262-553-1058                               COURT REPORTER
                                                   sueT@wi.rr.com
                                                                             8
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 787 of 805 Document16CV1089
                                                                    80-21- 0782
 440:22, 440:24,          438:2                        364:13, 376:3,              450:10, 457:9,             470:13
 441:4, 443:13,          exterior [1] - 398:6          381:18, 397:17,             461:24                   five-day [6] - 451:13,
 444:10, 444:12,         extra [1] - 307:16            437:4, 437:13,            File [1] - 444:4             453:4, 462:6,
 445:2, 445:4, 450:7,    extraordinary [6] -           454:25, 458:18            filed [10] - 312:17,         462:17, 462:20,
 451:4, 459:22            423:11, 423:12,            fairly [1] - 426:13           313:25, 409:17,            472:24
exhibit [2] - 338:8,      423:13, 425:13,            false [1] - 458:15            409:20, 419:25,          flashed [1] - 358:24
 438:2                    425:14                     familiar [14] - 295:21,       436:16, 441:10,          Fleck [1] - 442:6
exhibits [4] - 306:17,   extremely [1] - 386:15        363:20, 369:12,             445:11, 445:18,          fled [1] - 466:16
 306:18, 443:2,          eyes [3] - 329:5,             371:3, 371:5, 372:1,        458:14                   Flynn [2] - 441:22,
 471:22                   330:10, 396:2                372:3, 372:6, 404:7,      filing [3] - 297:15,         442:3
exigency [5] - 299:19,                                 438:15, 441:7,              297:20, 298:16           focus [1] - 320:10
 300:11, 300:14,                     F                 443:18, 444:12,           fill [1] - 383:15          follow [27] - 296:8,
 301:7, 314:7                                          445:4                     fill-in [1] - 383:15         296:13, 300:13,
exigent [6] - 302:14,    fabrication [1] -           family [2] - 335:21,        final [1] - 446:2            302:4, 302:5,
 355:8, 469:21,            414:20                      432:13                    finally [4] - 432:7,         332:10, 333:12,
 469:24, 470:12          fabrications [1] -          far [12] - 336:2, 336:3,      445:14, 450:16,            337:23, 337:25,
existed [1] - 463:5        422:5                       352:1, 358:18,              456:20                     347:4, 354:19,
expect [4] - 367:5,      face [4] - 295:18,            392:24, 420:3,            findings [1] - 420:13        356:20, 361:3,
 368:2, 422:11,            360:10, 364:7               425:23, 426:2,            fine [8] - 293:7, 339:3,     361:5, 368:21,
 448:20                  face-to-face [1] -            448:11, 461:11,             340:3, 375:20,             374:25, 377:16,
expecta [1] - 348:9        360:10                      463:8, 466:9                375:23, 415:6, 425:7       377:17, 388:17,
expectation [4] -        facilitate [1] - 418:4      fast [5] - 309:18,          Fire [2] - 292:6, 473:6      397:22, 401:16,
 293:12, 293:22,         facing [1] - 419:24           339:14, 340:5,            fired [1] - 437:12           408:22, 414:21,
 348:15, 349:1           fact [21] - 298:19,           382:1, 462:21             first [58] - 292:21,         415:18, 424:16,
expected [2] - 294:21,     301:20, 303:20,           fast-forward [1] -            292:23, 293:8,             434:23, 471:6
 414:9                     304:2, 304:15,              462:21                      293:19, 305:3,           follow-up [12] - 296:8,
expecting [4] -            311:7, 313:10,            fault [6] - 430:24,           305:7, 305:12,             302:4, 302:5,
 348:19, 348:22,           332:16, 338:13,             430:25, 436:25,             306:2, 306:5, 306:8,       337:23, 337:25,
 414:25, 432:22            344:13, 351:19,             437:13, 460:25,             306:10, 319:18,            347:4, 354:19,
Experience [1] - 448:4     357:2, 414:19,              461:3                       320:22, 322:10,            356:20, 368:21,
experience [6] -           417:21, 419:9,            faulty [1] - 430:23           336:8, 338:15,             374:25, 388:17,
 298:14, 298:20,           419:21, 420:7,            feelings [1] - 425:16         340:16, 341:1,             471:6
 345:15, 372:22,           422:14, 428:3,            feet [3] - 393:4, 394:9,      342:9, 347:14,           followed [3] - 337:20,
 448:12, 462:22            444:1, 461:4                394:10                      347:16, 347:17,            392:8, 415:6
experienced [1] -        factor [6] - 448:13,        fellow [1] - 427:18           347:24, 348:1,           following [3] - 327:17,
 309:4                     449:18, 455:14,           felon [1] - 300:16            355:20, 357:8,             401:18, 468:25
experimental [1] -         455:21, 455:22,           felony [6] - 297:15,          357:15, 358:9,           follows [6] - 363:12,
 376:12                    459:10                      297:20, 298:11,             358:10, 360:21,            390:7, 400:8, 429:9,
expertise [1] - 442:11   factors [2] - 447:12,         298:16, 298:22              361:12, 363:6,             440:5, 464:6
explain [6] - 311:19,      466:4                     felt [3] - 307:18, 308:8,     363:10, 375:15,          foot [2] - 330:11,
 317:14, 331:24,         facts [21] - 301:15,          344:20                      383:11, 387:4,             330:12
 367:8, 367:15, 441:9      302:11, 304:9,            female [2] - 314:7,           390:5, 391:14,           force [2] - 468:24,
explained [6] -            334:18, 338:23,             470:23                      392:14, 396:6,             469:2
 317:23, 335:2,            344:11, 344:12,           females [1] - 425:13          400:6, 426:6,            forego [1] - 438:19
 339:21, 343:18,           344:22, 344:24,           few [7] - 350:18,             438:14, 439:23,          foregoing [1] - 474:8
 397:10, 469:20            350:2, 350:4,               388:17, 413:10,             440:3, 443:11,           Forensic [1] - 390:23
explaining [1] -           355:13, 414:17,             434:5, 434:8, 436:7,        446:24, 450:7,           forensic [3] - 391:6,
 340:22                    415:23, 419:11,             437:6                       451:2, 453:23,             391:22, 394:4
explains [1] - 430:9       419:19, 419:20,           fide [1] - 296:5              455:5, 458:11,           forget [2] - 411:4,
explanation [2] -          421:23, 422:5,            field [2] - 416:22,           462:3, 462:9, 464:4,       411:10
 423:17, 423:18            424:4, 426:18               431:13                      464:10, 464:12           form [3] - 350:10,
expose [2] - 318:14,     factual [1] - 351:8         fifth [2] - 354:2, 354:6    five [13] - 323:23,          434:23, 444:19
 345:10                  failed [1] - 453:1          Fifth [1] - 380:18            333:1, 336:6, 336:9,     forms [1] - 393:24
exposed [1] - 421:14     failing [2] - 450:11,       figure [3] - 319:21,          438:14, 439:23,          forth [3] - 392:20,
express [1] - 352:24       462:18                      319:24, 362:9               451:13, 452:11,            394:15, 427:10
expressed [1] -          failure [4] - 450:1,        file [12] - 312:4,            453:4, 462:6,            forthright [3] - 456:22,
 347:10                    472:25, 473:1, 473:2        350:12, 398:16,             462:17, 462:20,            465:15, 473:3
expressing [1] -         fair [14] - 319:6, 319:8,     441:17, 442:21,             472:24                   forum [2] - 469:8,
 339:22                    344:6, 356:22,              444:6, 444:15,            Five [4] - 299:4,            469:10
extent [2] - 294:21,       358:24, 364:11,             450:6, 450:7,               316:25, 378:1,           forward [2] - 306:22,

   SUSAN K. TAYLOR                                     262-553-1058                                 COURT REPORTER
                                                     sueT@wi.rr.com
                                                                             9
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 788 of 805 Document16CV1089
                                                                    80-21- 0783
  462:21                     348:16, 349:5,           469:7, 469:10              347:6, 348:9, 349:2,     437:3, 437:7
fourth [1] - 451:24          352:12, 356:9,          Guiding [3] - 451:24,       349:7, 350:8,           headed [3] - 353:4,
frame [1] - 300:1            356:10, 357:1,           452:19, 453:22             350:12, 352:21,          353:6, 405:14
frankly [1] - 417:7          361:21, 361:24,         guiding [2] - 419:8,        354:6, 360:24,          healed [1] - 332:1
freedom [1] - 377:10         362:19, 362:24,          462:12                     361:2, 361:3,           hear [8] - 311:10,
friend [7] - 385:4,          363:1, 381:5,           gun [28] - 293:5,           361:14, 361:15,          319:4, 355:18,
  402:17, 402:22,            381:25, 382:3,           294:8, 295:3, 299:9,       363:6, 363:15,           368:6, 375:6,
  403:18, 410:8,             385:11, 388:17,          299:13, 300:14,            391:14, 391:18,          395:21, 395:23,
  416:1, 425:5               388:19, 389:21,          300:16, 300:17,            392:19, 393:5,           468:23
friendly [3] - 335:13,       396:5, 396:9, 399:2,     300:18, 301:10,            393:12, 393:17,         heard [41] - 305:4,
  335:14, 376:5              409:12, 409:13,          301:11, 301:22,            394:3, 394:6,            305:13, 306:2,
friends [1] - 425:2          411:21, 413:19,          317:1, 335:17,             394:12, 394:21,          306:5, 306:8, 306:9,
Froedtert [2] - 328:22,      413:22, 427:12,          349:16, 355:6,             395:8, 398:5,            306:11, 312:1,
  336:7                      437:21, 438:1,           355:8, 355:10,             398:19, 399:18,          312:6, 312:20,
front [16] - 307:5,          438:9, 438:12,           355:16, 356:20,            401:12, 414:20,          312:23, 312:24,
  331:4, 331:5, 364:8,       438:17, 440:25,          357:24, 369:3,             418:14, 419:19,          312:25, 313:3,
  369:10, 391:24,            452:21, 459:18,          369:4, 378:8, 429:6,       419:21, 420:4,           324:9, 335:5, 353:9,
  392:5, 403:3, 407:7,       459:19, 461:25,          429:16, 466:16             420:6, 420:18,           361:12, 367:1,
  430:17, 435:13,            463:15, 463:20,         guns [1] - 364:24           421:2, 421:18,           375:2, 375:15,
  435:21, 435:24,            464:2, 464:9, 467:2,    gunshot [2] - 364:16,       422:9, 422:12,           402:8, 405:4, 405:6,
  441:5, 443:1, 443:15       467:5, 467:12,           378:6                      422:19, 423:1,           429:1, 430:6,
fronts [1] - 393:4           467:15, 467:19,         gurneys [1] - 392:8         423:2, 423:4,            432:21, 433:1,
frustrated [4] - 320:2,      467:20, 468:17,         guy [2] - 364:9, 375:20     424:18, 425:18,          433:2, 433:11,
  434:11, 436:20,            471:6, 471:8,           guys [1] - 393:20           426:14, 427:7,           433:12, 433:13,
  436:23                     471:19, 471:25,                                     433:7, 433:15,           434:9, 435:11,
                             472:5                                               433:22, 433:24,
ful [1] - 436:6                                                 H                434:17, 437:8
                                                                                                          435:20, 460:5,
full [8] - 349:25, 369:5,   general [2] - 338:25,                                                         470:4, 472:16
  394:18, 406:10,            397:12                  half [6] - 294:4, 307:9,   HANLEY [1] - 363:10      hearing [13] - 292:3,
  421:5, 448:11,            generally [1] - 432:25    340:1, 376:15,            Hanley's [6] - 333:8,     292:5, 305:6,
  456:9, 456:10             generate [1] - 404:13     378:1, 414:7               333:14, 334:14,          305:10, 357:18,
full-time [1] - 456:9       generated [6] -          halfway [1] - 408:17        345:9, 347:14, 435:1     358:7, 358:8, 414:8,
function [2] - 309:25,       359:25, 360:23,         hallway [1] - 347:18       happenstance [1] -        432:8, 436:11,
  374:14                     361:4, 361:15,          hand [2] - 321:6,           359:10                   442:20, 474:6, 474:9
functions [4] - 297:17,      396:17, 404:16           364:16                    happy [5] - 339:7,       hears [2] - 428:23,
  298:5, 298:19, 299:2      gentleman [2] - 385:8,   handed [4] - 354:22,        385:3, 465:20,           428:24
funeral [1] - 440:10         432:19                   366:1, 402:16,             465:21                  hearsay [2] - 314:2,
funny [1] - 319:6           girlfriend [1] - 453:2    443:14                    harassed [1] - 314:20     319:2
Furthermore [2] -           given [9] - 370:9,       handing [1] - 444:11       harassment [1] -         Hein [1] - 292:8
  422:24, 424:21             374:23, 376:17,         handle [4] - 293:8,         428:11                  HEIN [8] - 348:2,
future [1] - 471:16          436:5, 455:4,            294:16, 354:15,           hard [8] - 339:19,        407:19, 408:12,
                             457:15, 468:24,          429:21                     339:21, 376:14,          413:5, 439:6, 452:8,
                             469:4, 469:8            handled [5] - 294:13,       376:16, 439:17,          452:14, 472:13
           G                glass [3] - 359:14,                                  470:6, 470:21           held [2] - 313:7,
                                                      416:19, 416:21,
games [1] - 470:17           395:12, 395:20           469:15, 469:24            hardcard [5] - 442:21,    459:10
Garfield [1] - 342:25       Goggins [3] - 320:23,    handling [2] - 302:8,       443:19, 461:11,         help [23] - 298:2,
gathering [1] - 379:9        327:23, 362:14           351:4                      461:13, 461:15           298:10, 298:12,
gathers [1] - 350:13        Gomez [1] - 458:16       Hanley [84] - 296:16,      Harm [2] - 447:18,        298:24, 302:4,
gation [2] - 425:11,        gories [1] - 446:24       296:21, 297:9,             448:5                    313:25, 314:7,
 437:5                      GPS [1] - 408:16          314:12, 314:13,           harm [3] - 448:9,         344:17, 344:18,
Gaver [1] - 459:16          great [1] - 324:17        330:16, 331:14,            453:17, 455:22           344:19, 354:21,
GAVER [72] - 293:14,        greater [2] - 449:12,     332:3, 332:16,            Harmon [1] - 295:22       380:19, 380:20,
 296:22, 316:13,             449:15                   332:22, 333:11,           Harpole [1] - 442:4       380:21, 391:7,
 316:18, 316:22,            greatly [1] - 455:1       333:12, 334:19,           harsh [1] - 436:22        391:15, 415:9,
 317:15, 318:7,             green [2] - 359:15,       335:5, 336:15,            harsher [2] - 462:6,      425:5, 428:13,
 318:19, 320:8,              431:1                    337:24, 339:10,            462:16                   428:14, 462:13,
 321:17, 322:9,             grounds [1] - 346:7       340:7, 340:12,            hazardous [1] - 309:3     469:22, 469:23
 323:4, 327:12,             guess [9] - 295:10,       341:21, 342:12,           he/she [2] - 454:5,      helped [2] - 428:6,
 328:17, 329:14,             299:10, 306:6,           343:7, 343:13,             454:6                    428:7
 329:25, 345:12,             307:12, 310:1,           344:6, 344:11,            head [5] - 331:23,       helpful [1] - 427:20
 346:6, 348:12,              385:13, 468:22,          344:23, 346:25,            339:24, 340:2,          helps [3] - 427:17,


    SUSAN K. TAYLOR                                    262-553-1058                              COURT REPORTER
                                                     sueT@wi.rr.com
                                                                             10
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 789 of 805 Document16CV1089
                                                                     80-21- 0784
 427:18, 452:22            364:2, 364:3,          household [1] - 430:4        314:9, 377:4, 377:8,      442:1, 442:2,
hereby [1] - 474:4         365:11, 365:16,        housekeeping [1] -           417:18, 424:6,            443:21, 445:7,
herself [10] - 306:12,     366:7, 366:11,          471:22                      427:14, 450:19,           452:10, 456:21
 329:22, 367:2,            367:3, 368:7,          houses [2] - 379:20,         457:12, 470:17          indicating [14] -
 423:21, 424:23,           368:19, 369:1,          466:15                    imposed [2] - 442:9,        304:24, 310:19,
 427:19, 456:3,            373:5, 373:11,         HR [1] - 442:6               445:1                     315:20, 335:22,
 459:7, 470:5, 471:1       373:16, 374:1,         huge [1] - 429:7           impression [2] -            340:14, 350:19,
high [2] - 343:8,          374:11, 376:12,        human [1] - 468:12           317:7, 317:9              367:2, 375:3,
 364:17                    378:6, 378:20,         hung [2] - 324:10,         in-squad [1] - 404:19       386:12, 404:20,
higher [1] - 455:1         379:2, 379:17,          361:10                    inaccurate [1] -            405:1, 408:14,
highly [1] - 312:19        381:11, 381:18,        hurt [1] - 431:22            336:18                    443:22, 444:22
himself [9] - 300:15,      382:10, 383:23,        hyperlink [3] - 407:12,    inappropriate [1] -       indication [3] -
 300:18, 301:5,            383:24, 384:1,          407:14, 407:17              435:8                     351:12, 446:5, 446:7
 301:10, 355:14,           384:4, 384:6,                                     incident [6] - 315:2,     individual [3] -
                           384:11, 386:8,                                                                451:17, 453:18,
 384:7, 416:18,
                           389:16, 391:15,
                                                              I                329:10, 352:4,
 422:16                                                                        356:16, 374:6,            457:8
hind [1] - 469:7           391:19, 391:20,        IA [1] - 460:20              465:24                  individuals [5] -
hinge [1] - 420:15         392:4, 392:7,          IAD [2] - 332:1, 361:16    incidents [1] - 364:18      442:22, 448:10,
history [4] - 442:21,      393:11, 393:12,        IAS [1] - 445:7            include [2] - 303:19,       459:9, 463:18
 444:6, 444:15, 450:6      393:13, 394:16,        ically [1] - 413:4           304:9                   inflicted [1] - 429:6
History [1] - 444:4        395:2, 397:5,          ID [2] - 395:5, 398:10     including [4] - 306:19,   influence [1] - 350:20
hit [2] - 309:16, 330:9    397:16, 398:7,         idea [13] - 297:10,          323:9, 437:1, 441:21    infor [2] - 300:25,
hold [2] - 312:21,         398:14, 398:20,          315:1, 327:22,           inclusion [1] - 423:23      349:3
 459:7                     399:12, 401:20,          327:23, 328:7,           incoherent [2] - 362:5,   informa [2] - 300:6,
holder [2] - 301:4,        409:18, 409:22,          328:10, 349:10,            362:8                     393:24
 429:7                     414:18, 414:20,          351:15, 359:22,          incoming [1] - 325:7      informal [2] - 335:12,
                           415:3, 425:19,           375:23, 405:14,          inconsistencies [1] -       335:14
holds [1] - 459:4
                           425:21, 429:2,           411:1, 423:17              343:18                  information [34] -
holster [1] - 369:3
                           429:4, 432:10,         identifica [2] - 404:4,                                297:23, 300:20,
home [15] - 300:21,                                                          inconsistent [3] -
                           433:9, 433:11,           440:23                                               301:2, 301:3, 301:8,
 305:22, 335:2,                                                                364:11, 364:14,
                           433:17, 433:18                                                                319:10, 337:19,
 335:20, 336:1,                                   identification [8] -         418:17
                          hour [13] - 294:2,        322:13, 366:2,                                       348:10, 349:11,
 336:8, 348:22,                                                              incumbent [1] -
                           294:4, 294:14,           369:9, 395:3, 441:4,                                 350:13, 350:22,
 349:14, 357:12,                                                               377:21
                           314:18, 314:19,          443:15, 444:11,                                      351:2, 354:24,
 357:25, 394:5,                                                              incurred [1] - 454:13
                           339:11, 340:1,           445:3                                                356:24, 357:10,
 433:23, 433:25,                                                             indi [1] - 457:16
                           340:2, 340:4, 370:9,                                                          357:16, 373:22,
 470:16, 471:1                                    identify [2] - 329:15,     indicate [12] - 331:22,
                           421:10, 439:13,                                                               374:18, 379:10,
honest [1] - 385:5                                  364:24                     334:18, 335:5,
                           466:13                                                                        387:19, 391:5,
hope [1] - 469:21                                 idle [1] - 427:16            351:11, 365:10,
                          hours [11] - 294:3,                                                            392:18, 393:9,
horn [17] - 308:14,                               idling [1] - 419:17          366:9, 378:23,
                           294:19, 372:10,                                                               393:24, 397:11,
 308:15, 308:17,                                  II [4] - 439:25, 440:20,     403:6, 441:25,
                           372:22, 373:4,                                                                397:15, 401:12,
 309:9, 309:13,                                     464:1, 472:21              444:4, 445:22, 450:4
                           390:20, 426:16,                                                               401:17, 402:2,
 309:21, 309:23,                                  illuminated [1] - 308:6    indicated [19] -
                           434:5, 434:9, 436:7,                                                          453:11, 465:16,
 309:25, 310:4,                                   imagine [1] - 350:16         294:25, 296:20,
                           437:6                                                                         465:18, 465:19,
 310:6, 310:7, 342:7,                             immediacy [1] -              297:11, 307:1,
                          house [34] - 292:20,                                                           469:25
 358:20, 359:3,                                     317:13                     312:2, 324:3,
                           293:11, 293:13,                                                             informed [2] - 304:25,
 430:18                                           immediate [1] - 381:1        336:18, 341:21,
                           293:20, 293:25,                                                               323:25
horns [1] - 310:2                                 immediately [8] -            368:14, 372:13,
                           294:8, 304:16,                                                              ing [1] - 449:18
Hospital [3] - 365:3,                               303:21, 317:25,            377:13, 381:6,
                           305:1, 305:4, 305:8,                                                        initial [3] - 374:18,
 365:7, 381:7                                       320:11, 327:17,            386:16, 402:8,
                           306:4, 317:24,                                                                374:19, 413:7
hospital [83] - 319:19,                             368:22, 376:21,            402:15, 405:24,
                           332:7, 336:9, 337:2,                                                        injured [3] - 330:6,
 328:22, 329:1,                                     414:25, 415:15             412:22, 415:7, 443:9
                           337:13, 353:19,                                                               453:20, 454:14
 329:3, 329:12,                                   impact [2] - 359:19,       indicates [22] -
                           354:16, 355:19,                                                             injuries [16] - 329:4,
 330:6, 330:15,                                     435:16                     323:15, 323:18,
                           357:17, 368:8,                                                                329:13, 329:16,
 330:21, 330:24,                                  impeding [3] - 307:8,        325:22, 326:13,
                           378:7, 378:11,                                                                329:18, 329:22,
 331:2, 331:14,                                     308:13, 342:4              332:16, 333:2,
                           378:12, 379:22,                                                               330:2, 393:22,
 331:25, 332:3,                                   importance [1] - 377:9       334:12, 334:15,
                           387:15, 406:7,                                                                397:17, 434:8,
 332:5, 334:21,                                   important [16] -             340:12, 405:10,
                           413:16, 414:22,                                                               437:1, 437:2,
 335:17, 335:22,                                    301:21, 304:1,             405:19, 405:20,
                           415:14, 416:14,                                                               447:22, 447:25,
 336:8, 348:23,                                     304:9, 304:12,             405:24, 426:14,
                           429:20, 470:6,                                                                448:6, 454:12, 456:3
 349:13, 360:5,                                     304:15, 313:6,             441:18, 441:21,
                           470:14

   SUSAN K. TAYLOR                                  262-553-1058                               COURT REPORTER
                                                  sueT@wi.rr.com
                                                                             11
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 790 of 805 Document16CV1089
                                                                     80-21- 0785
injury [6] - 339:24,       interview [19] -            400:14                     467:6, 468:6,             402:19
  340:2, 350:24,             302:22, 303:1,          investigators [1] -          469:14, 470:17,          Kathy [1] - 292:8
  437:6, 437:7, 456:24       304:22, 304:25,           391:6                      471:17                   keep [4] - 354:20,
inquiry [1] - 473:3          335:7, 335:8,           involved [25] - 296:3,     Joe [2] - 320:23,           385:20, 401:7, 421:4
inside [1] - 398:11          335:16, 337:22,           302:1, 311:14,             327:23                   keepers [1] - 457:14
insofar [1] - 400:18         339:21, 354:16,           311:17, 318:3,           Johnson [7] - 343:2,       Kelly [5] - 390:4,
inspector [1] - 442:4        378:25, 401:14,           335:14, 350:14,            350:20, 365:14,           390:12, 409:14,
instance [1] - 421:13        402:3, 402:4,             353:3, 365:2,              366:13, 368:18,           425:23, 425:25
instances [1] - 454:1        403:10, 409:14,           368:21, 374:25,            388:20, 389:15           KELLY [1] - 390:5
instead [5] - 316:25,        409:24, 437:8, 437:9      380:6, 389:19,           Johnson's [1] - 380:6      KENZIE [24] - 302:17,
  377:23, 415:22,          interviewed [6] -           391:10, 391:11,          Jordan [21] - 324:12,       319:9, 322:2,
  437:5, 459:8               311:23, 312:22,           424:8, 428:19,             328:9, 360:6,             331:19, 352:20,
instructed [1] - 299:20      314:4, 396:10,            429:1, 434:21,             405:14, 406:2,            353:1, 367:19,
insurance [1] - 430:22       396:14, 401:10            453:15, 460:25,            410:21, 410:23,           368:23, 371:11,
integrity [16] - 419:12,   interviewing [3] -          461:5, 465:14,             417:4, 417:13,            376:24, 377:12,
  419:24, 420:10,            369:1, 401:15, 402:5      465:17, 466:21             430:2, 430:4,             377:25, 378:4,
  450:8, 450:13,           interviews [1] -          involves [1] - 427:19        431:11, 431:17,           378:21, 379:8,
  450:15, 457:7,             304:22                  involving [1] - 391:1        431:23, 432:4,            381:24, 387:9,
  458:6, 458:8,            introduce [2] - 321:15,   IP [1] - 314:15              432:9, 432:17,            407:2, 407:16,
  458:13, 458:17,            322:10                  ironic [1] - 314:1           432:22, 433:1,            439:4, 452:16,
  458:20, 459:14,          introduced [1] - 398:4    irrelevant [2] - 317:17,     433:6, 433:12             468:19, 471:5,
  462:21, 463:2            inventoried [1] -           317:20                   Jordan's [1] - 322:25       472:14
Integrity [1] - 456:21       458:14                  issue [19] - 298:15,       Joseph's [3] - 365:3,      kept [1] - 401:18
intend [1] - 359:7         investi [2] - 425:10,       305:8, 315:14,             365:7, 381:7             key [1] - 312:12
intent [1] - 350:4           437:4                     316:5, 319:9, 325:2,     Juanita [46] - 292:16,     kind [8] - 314:1,
intention [1] - 433:4      investigate [2] -           346:19, 376:25,            295:2, 296:21,            364:10, 365:9,
intentional [2] -            364:21, 389:5             383:6, 383:12,             297:2, 297:6,             379:4, 385:3,
  448:23, 449:2            investigated [2] -          384:22, 404:24,            299:16, 301:4,            399:19, 408:24,
Intentional/                 383:3, 388:2              415:1, 416:6,              303:20, 304:15,           469:3
  Unintentional [2] -      investigating [4] -         441:14, 458:1,             304:20, 304:25,          knock [3] - 300:4,
  448:3, 448:21              364:18, 377:7,            458:7, 459:14, 461:6       305:4, 305:7,             429:16, 470:6
intentionally [3] -          389:6, 401:21           issues [1] - 303:3           305:10, 306:3,           knock-and-
  436:8, 449:7, 449:10     investigation [32] -      itself [7] - 324:21,         306:11, 321:5,            announce [1] -
interaction [2] - 415:4,     296:3, 296:9,             392:1, 417:12,             324:11, 337:6,            429:16
  433:22                     346:15, 353:20,           426:17, 426:18,            338:14, 350:3,           knock-and-talk [1] -
                             356:14, 356:17,           448:24, 460:5              365:22, 366:14,           300:4
interest [2] - 312:11,
                             363:19, 365:12,                                      366:20, 367:1,           knocked [2] - 415:15,
  447:7
Interest [1] - 447:2         377:8, 378:10,                     J                 368:6, 373:24,            470:4
                             381:19, 382:17,                                      379:18, 380:5,           knowing [5] - 320:18,
interested [1] - 301:25
                             382:22, 386:10,         jacket [5] - 398:12,         382:10, 387:15,           389:10, 409:24,
interesting [1] -
                             387:11, 388:20,           399:12, 399:13,            389:8, 389:18,            465:8, 469:1
  468:20
                             389:3, 389:4, 389:9,      399:14, 399:19             391:12, 414:18,          knowledge [17] -
interfere [1] - 433:4
                             389:19, 396:11,         jaded [1] - 344:20           414:24, 415:20,           296:5, 297:8,
interim [1] - 442:6
                             396:20, 400:15,         January [26] - 323:10,       421:22, 428:25,           297:19, 298:14,
interject [1] - 317:16
                             400:17, 409:15,           323:15, 331:25,            429:1, 430:13,            301:15, 302:18,
internal [1] - 409:15
                             425:10, 433:4,            333:2, 333:22,             431:8, 433:2,             328:16, 329:22,
Internal [10] - 318:24,
                             436:9, 436:17,            334:13, 340:8,             469:20, 470:11            331:1, 344:11,
  319:7, 375:24,
                             445:12, 457:20,           346:25, 348:5,           Juanita's [4] - 379:22,     344:22, 345:14,
  375:25, 387:24,
                             459:7                     348:9, 356:13,             469:11, 470:3,            351:8, 371:1,
  396:14, 396:17,
                           Investigations [2] -        359:25, 360:22,            470:25                    387:18, 456:5,
  400:14, 444:7,
                             318:24, 390:23            369:18, 369:24,          judgment [1] - 319:7        465:18
  444:23
                           investigations [7] -        369:25, 372:10,          jumps [1] - 419:2          known [6] - 302:13,
intersection [8] -
                             296:7, 296:13,            390:19, 390:20,          jurisdiction [1] - 352:5    347:2, 381:15,
  358:13, 358:15,
                             298:23, 427:17,           399:6, 399:7,            justifies [3] - 304:2,      464:20, 466:17,
  359:8, 430:15,
                             429:10, 457:17,           399:10, 426:16,            426:18, 430:8             468:6
  430:20, 431:3,
                             465:17                    427:22                                              knows [6] - 348:15,
  435:5, 435:14
intervene [3] - 337:11,
                           investigative [2] -       Jesse [1] - 362:13                    K                379:5, 415:17,
                             374:20, 376:13          job [11] - 298:24,                                     421:5, 422:7, 422:12
  435:7, 436:13
                           investigator [3] -          299:2, 402:1, 421:4,     K-e-l-l-y [1] - 390:12     KONRAD [82] - 292:1,
intervention [1] -
                             391:22, 394:4,            424:15, 457:21,          k-r-u-m-n-o-w [1] -         293:17, 296:25,
  344:17

   SUSAN K. TAYLOR                                     262-553-1058                                 COURT REPORTER
                                                     sueT@wi.rr.com
                                                                             12
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 791 of 805 Document16CV1089
                                                                     80-21- 0786
 305:15, 305:19,        lap [1] - 431:8            left [14] - 293:22,         420:16, 421:1,            314:13, 314:17,
 306:7, 306:13,         large [2] - 312:13,          294:17, 294:19,           424:22, 426:4,            330:16, 331:14,
 306:20, 314:24,          406:19                     297:11, 297:12,           427:15, 428:3,            332:2, 332:16,
 315:9, 316:24,         largely [1] - 420:13         304:16, 305:9,            428:4, 428:6,             332:22, 333:8,
 317:21, 318:13,        lars [1] - 382:22            310:10, 335:22,           428:13, 428:22,           333:11, 333:12,
 320:10, 321:19,        last [17] - 331:7,           335:24, 355:2,            429:8, 429:13,            333:14, 334:14,
 322:7, 327:13,           331:10, 331:20,            373:11, 391:22,           429:18, 429:25,           334:19, 335:5,
 328:12, 329:17,          331:21, 357:7,             405:20                    430:2, 430:4,             336:15, 337:24,
 330:2, 330:5,            357:8, 371:25,           legally [1] - 300:16        430:12, 430:16,           339:10, 341:21,
 333:20, 341:14,          414:7, 419:12,           legitimate [3] - 296:5,     431:1, 431:7,             343:7, 343:13,
 345:5, 345:17,           440:9, 445:14,             455:10, 455:14            431:11, 431:17,           344:6, 344:11,
 346:4, 346:13,           451:3, 462:1,            Leibold [1] - 442:4         431:21, 431:23,           344:23, 345:9,
 347:13, 347:24,          464:10, 464:12,          Leitzke [4] - 314:18,       432:4, 432:9,             346:24, 347:6,
 348:17, 349:9,           468:9, 468:10              423:6, 424:18, 442:5      432:18, 433:6,            347:14, 348:9,
 352:14, 352:17,        lasted [8] - 294:7,        lends [2] - 417:19,         433:12, 433:14,           349:2, 349:7, 350:7,
 356:7, 361:23,           323:20, 325:6,             428:3                     433:16, 434:6,            350:12, 352:21,
 362:2, 362:18,           326:14, 333:16,          lenient [1] - 417:16        434:11, 434:18,           354:6, 360:24,
 362:22, 363:4,           334:15, 339:4, 460:3     less [8] - 309:19,          434:20, 435:3,            361:2, 361:3,
 363:8, 363:13,         Late [2] - 369:15,           340:11, 358:10,           436:5, 436:12,            361:14, 361:15,
 373:12, 376:23,          383:15                     359:20, 410:23,           436:20, 439:21,           363:6, 363:15,
 381:4, 385:23,         late [5] - 369:18,           460:8, 460:11,            453:13, 454:16,           390:4, 391:14,
 386:4, 389:23,           370:2, 370:3,              463:18                    457:10, 460:25,           391:18, 392:19,
 390:8, 396:4, 396:7,     464:21, 467:10           less-than-ten-minute        461:7, 464:2,             393:5, 393:12,
 400:3, 400:9, 407:1,   latitude [1] - 457:15        [1] - 460:8               464:18, 464:20,           393:17, 394:6,
 409:11, 413:17,        Lauda [2] - 339:5,         letter [2] - 462:23,        465:3, 465:5, 465:9,      394:21, 395:7,
 413:20, 413:23,          347:21                     463:7                     467:13, 467:16,           398:19, 399:18,
 414:1, 427:11,         law [4] - 418:18,          letters [2] - 463:1,        467:21, 472:23            401:12, 409:14,
 437:15, 437:22,          419:7, 419:10, 440:8       463:5                   Lewandowski's [16] -        414:20, 418:14,
 438:6, 438:10,         laws [1] - 454:2           letting [2] - 433:22,       379:25, 380:5,            419:19, 419:21,
 438:13, 438:19,        lead [1] - 423:15            433:23                    394:7, 396:11,            420:3, 420:6,
 439:3, 439:7,                                     level [4] - 364:17,         397:17, 398:1,            420:18, 421:2,
                        leadership [3] -
 439:12, 439:15,                                     441:12, 449:25,           410:21, 417:17,           421:17, 422:8,
                          470:19, 470:20
 440:6, 440:11,                                      460:16                    422:25, 428:5,            422:12, 422:19,
                        leads [1] - 353:19
 459:16, 463:22,                                                               430:24, 430:25,           423:1, 423:2, 423:4,
                        leans [1] - 459:13         lewandowski [1] -
 464:7, 467:9,                                                                 434:4, 448:12,            423:6, 425:18,
                        least [16] - 317:6,          341:5
 467:14, 467:17,                                                               453:14, 463:2             425:23, 425:25,
                          352:2, 358:4, 373:3,     Lewandowski [104] -
 471:24, 472:2,                                                              liaison [2] - 350:22,       426:14, 427:7,
                          381:14, 388:25,            292:4, 292:12,
 472:7, 472:15,                                                                351:3                     433:7, 433:15,
                          428:11, 430:8,             297:1, 297:4,
 472:19                                                                      liar [1] - 420:9            433:22, 434:25,
                          432:12, 435:11,            326:21, 360:6,
Konrad [2] - 292:5,                                                          license [1] - 430:22        442:5
                          436:8, 437:19,             366:23, 366:25,
 467:7                                                                       lie [9] - 341:9, 417:6,   Lieutenant's [1] -
                          438:22, 447:11,            375:3, 375:12,
Krumnow [13] -                                                                 421:2, 421:3,             445:7
                          456:9                      375:17, 376:3,
 327:24, 402:13,                                                               421:20, 422:3,          lieutenant's [2] -
                        leave [11] - 309:13,         377:2, 377:12,
 402:14, 402:18,                                     377:20, 377:24,           422:4, 422:15, 458:1      380:24, 442:23
                          309:15, 342:9,
 403:12, 403:16,                                     378:22, 379:21,         lied [2] - 421:18,        Lieutenants [1] -
                          359:7, 393:1,
 403:21, 405:1,                                      382:16, 382:21,           423:20                    424:18
                          395:13, 395:14,
 406:16, 410:2,                                      384:18, 384:22,         Lieuten [2] - 394:2,      lieutenants [3] -
                          408:25, 412:7,
 410:6, 410:12, 432:9                                384:24, 385:7,            394:11                    344:15, 399:21,
                          438:6, 456:12
Krumnow's [1] -                                      391:11, 391:25,         lieutenant [17] -           445:11
                        leaves [1] - 429:3
 410:3                                               392:3, 392:9,             298:20, 331:11,         life [3] - 356:1, 356:4,
                        leaving [9] - 303:21,
                                                     392:21, 394:12,           335:9, 349:10,            468:8
                          335:17, 335:19,
          L               349:13, 384:6,             396:25, 401:23,           353:21, 366:1,          light [4] - 359:15,
                                                     402:9, 402:16,            369:8, 374:14,            429:14, 431:1,
                          408:15, 409:3,
labeled [1] - 357:4                                                            374:16, 380:25,           435:14
                          409:4, 409:6               403:17, 405:15,
lack [1] - 383:8                                                               381:6, 390:14,          lights [50] - 307:2,
                        led [5] - 320:19, 350:2,     409:21, 410:7,
land [1] - 351:17                                    410:23, 414:14,           390:17, 420:9,            307:9, 307:18,
                          460:19, 460:20,
lane [2] - 307:9                                     415:4, 415:8,             446:19, 460:21            308:2, 308:6,
                          462:9
language [1] - 355:22                                415:23, 417:4,          Lieutenant [87] -           308:11, 308:12,
                        ledge [2] - 351:14,
lanyard [2] - 395:4,                                 417:11, 418:19,           296:16, 296:20,           308:13, 308:15,
                          370:25
  398:10                                             419:21, 419:23,           297:9, 314:12,            308:16, 308:19,
                        leeway [1] - 448:16

   SUSAN K. TAYLOR                                   262-553-1058                              COURT REPORTER
                                                   sueT@wi.rr.com
                                                                            13
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 792 of 805 Document16CV1089
                                                                    80-21- 0787
  309:1, 309:4, 309:5,     locations [4] - 342:20,    manage [1] - 294:22        348:16, 349:5,          391:16, 393:24,
  309:7, 310:8,              398:25, 404:20,          manner [9] - 309:10,       352:12, 352:20,         434:24, 454:5,
  310:10, 341:22,            406:17                    318:9, 358:21,            353:1, 356:9,           456:12
  342:3, 342:5, 342:8,     log [2] - 334:5, 334:15     358:25, 418:17,           356:10, 357:1,         medication [2] -
  353:10, 358:17,          logs [4] - 323:8, 325:1,    419:16, 454:2,            361:21, 361:24,         337:2, 349:15
  358:22, 358:25,            327:8, 328:11             455:19, 473:2             362:19, 362:24,        meet [1] - 416:5
  359:4, 359:7,            longhand [1] - 474:9       mark [1] - 413:1           363:1, 367:19,         meeting [11] - 442:8,
  359:13, 359:16,          look [20] - 314:16,        marked [19] - 322:11,      368:23, 371:11,         442:13, 446:12,
  359:18, 418:3,             321:17, 323:5,            322:13, 365:25,           376:24, 377:12,         447:16, 450:24,
  418:13, 418:20,            327:3, 329:12,            366:1, 369:6, 369:8,      377:25, 378:4,          458:25, 459:20,
  418:25, 421:8,             339:8, 398:8,             404:3, 404:4, 438:8,      378:21, 379:8,          460:3, 460:6,
  422:1, 430:17,             398:25, 407:3,            440:22, 440:23,           381:5, 381:24,          460:19, 460:24
  431:4, 435:10,             407:10, 425:22,           441:4, 443:13,            381:25, 382:3,         meetings [1] - 375:4
  435:12, 435:15,            426:11, 428:18,           443:14, 444:10,           385:11, 387:9,         meets [1] - 429:13
  435:19, 435:21,            450:6, 451:16,            444:11, 445:2, 445:3      388:17, 388:19,        Melanie [36] - 297:14,
  435:22, 435:24,            454:24, 455:8,           married [1] - 385:8        389:21, 396:5,          298:1, 299:13,
  436:3, 454:17              456:14, 460:13,          Mary [1] - 351:16          396:9, 399:2, 407:2,    313:22, 314:6,
likelihood [1] - 343:8       461:23                   Maryland [14] -            407:16, 409:12,         314:11, 314:17,
likely [3] - 328:3,        looked [6] - 314:13,        351:20, 351:22,           409:13, 411:21,         316:1, 318:4,
  374:8, 377:21              325:8, 330:13,            352:3, 404:21,            413:19, 413:22,         337:12, 340:13,
limit [1] - 386:22           359:14, 384:19,           405:3, 405:25,            427:12, 437:21,         340:25, 375:4,
limited [1] - 453:11         426:13                    406:18, 406:20,           438:1, 438:9,           375:10, 375:12,
line [6] - 300:10,         looking [10] - 326:21,      407:21, 408:18,           438:12, 438:17,         375:18, 375:20,
  314:24, 331:10,            372:15, 378:19,           413:6, 413:12, 432:3      439:4, 440:25,          384:15, 385:3,
  392:13, 416:8,             394:24, 404:14,          mask [1] - 364:8           452:16, 452:21,         385:4, 385:14,
  455:19                     452:11, 466:8,           mass [5] - 423:9,          459:18, 459:19,         385:16, 385:19,
lines [1] - 301:6            466:9, 466:10             423:10, 423:14,           461:25, 463:15,         416:1, 424:3,
lineup [1] - 369:15        looks [1] - 419:2           423:22, 424:11            463:20, 464:2,          424:11, 424:14,
lingering [1] - 437:1      loose [1] - 452:7          mately [1] - 309:18        464:9, 467:2, 467:5,    424:24, 427:24,
link [1] - 471:12          lost [8] - 314:17,         materials [2] - 446:11,    467:12, 467:15,         428:2, 428:9,
links [1] - 407:12           379:24, 448:8,            446:20                    467:19, 467:20,         428:12, 429:3,
list [2] - 342:22,           448:10, 455:22,          mation [2] - 301:1,        468:17, 468:19,         429:22, 469:13,
  444:23                     456:6, 456:15,            349:4                     471:5, 471:6, 471:8,    470:11
listed [4] - 301:13,         456:17                   matter [26] - 292:3,       471:19, 471:25,        member [17] - 314:20,
  371:3, 372:4, 454:22     loud [1] - 310:7            292:6, 298:16,            472:5, 472:14           387:21, 387:23,
listen [2] - 303:5,        love [1] - 468:5            301:16, 308:12,          Mc [1] - 459:16          402:8, 402:12,
  303:15                   Lucas [1] - 455:5           344:3, 344:14,           McAleer [3] - 455:5,     441:17, 444:9,
lists [1] - 333:5          lying [8] - 301:20,         346:8, 347:4,             455:9, 455:17           445:1, 445:18,
live [3] - 336:2, 336:5,     332:18, 344:7,            347:13, 359:10,          McGaver [1] - 427:11     451:7, 457:14,
  433:2                      364:1, 364:4,             359:11, 363:19,          McKenzie [1] - 292:9     457:18, 457:19,
lived [4] - 355:25,          417:13, 420:4,            374:25, 376:7,           mean [17] - 334:8,       457:25, 463:10,
  356:3, 410:23, 468:7       420:19                    386:13, 415:25,           334:9, 358:16,          463:11, 467:25
lives [4] - 351:16,                                    416:5, 424:3,             358:17, 367:20,        member's [1] - 442:24
                                                                                 384:2, 384:5,          Member's [1] - 445:14
  351:24, 351:25,                     M                427:14, 428:8,
                                                                                 386:20, 393:10,
  352:2                                                428:16, 428:17,                                  Members [2] - 441:18,
living [2] - 432:5,        M-N/A [2] - 447:8,          471:21                    396:24, 418:21,         441:25
  470:15                    447:10                    maximize [1] - 294:23      422:3, 423:3, 436:4,   members [11] -
                           ma'am [3] - 341:10,        maximum [1] - 418:7        447:2, 447:9, 467:6     391:11, 391:16,
loafing [1] - 419:17
                            355:21, 399:16            MC [96] - 293:14,         means [3] - 348:3,       400:18, 423:24,
locate [4] - 331:4,
                           magazines [1] - 369:3       296:22, 302:17,           411:24, 447:10          425:1, 425:4,
  402:7, 403:2, 403:18
                           maintain [1] - 414:10       316:13, 316:18,          meant [2] - 301:3,       439:19, 450:21,
located [6] - 342:24,
                           maintained [2] -            316:22, 317:15,           305:25                  451:5, 456:22,
  401:10, 401:13,
  401:18, 405:22,           419:23, 425:21             318:7, 318:19,           measure [4] - 307:7,     472:21
  414:24                   maintains [1] - 425:18      319:9, 320:8,             307:14, 307:23,        memo [2] - 338:3,
                           majority [1] - 299:4        321:17, 322:2,            307:24                  343:21
location [12] - 320:15,
                           male [3] - 295:1,           322:9, 323:4,            mechanical [1] -        memorandum [2] -
  351:19, 405:10,
  405:11, 406:2,            295:20, 372:11             327:12, 328:17,           461:6                   445:11, 445:18
  408:20, 409:4,           Malone [1] - 466:12         329:14, 329:25,          med [3] - 391:16,       memorandums [2] -
  411:5, 411:10,           man [5] - 364:7,            331:19, 345:12,           392:8, 392:13           337:20, 337:21
  412:5, 412:22, 449:9      385:10, 466:5              346:6, 348:12,           medical [6] - 349:18,   memorize [1] - 333:11


   SUSAN K. TAYLOR                                      262-553-1058                             COURT REPORTER
                                                      sueT@wi.rr.com
                                                                             14
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 793 of 805 Document16CV1089
                                                                     80-21- 0788
memory [2] - 413:13,      348:15, 368:12,          moment [5] - 316:8,       293:16, 293:17,        363:13, 363:14,
 446:20                   417:17, 418:10,           317:10, 359:17,          296:22, 296:25,        367:23, 369:7,
ment [5] - 335:6,         422:12, 422:13,           359:19, 455:8            297:3, 305:15,         370:21, 371:16,
 397:10, 422:17,          428:12, 435:12           Monday [1] - 354:17       305:17, 305:19,        371:21, 373:12,
 445:23, 458:16          mine [2] - 353:7, 452:6   month [1] - 342:18        306:7, 306:13,         373:14, 376:22,
mention [2] - 401:19,    minimize [1] - 294:22     months [10] - 315:18,     306:17, 306:20,        376:23, 381:3,
 410:11                  minimum [2] - 335:4,       315:20, 317:12,          306:21, 311:11,        381:4, 381:5,
mentioned [1] - 438:3     358:10                    332:4, 348:4,            314:24, 315:7,         381:25, 382:3,
mentioning [1] -         Minnesota [1] - 356:5      356:18, 436:8,           315:9, 315:13,         385:11, 385:22,
 401:16                  minute [15] - 326:25,      456:13, 456:17           315:16, 316:13,        385:23, 386:2,
mentions [1] - 410:13     328:2, 328:11,           mony [3] - 357:2,         316:16, 316:18,        386:4, 386:5, 386:6,
ments [1] - 446:8         333:16, 334:6,            431:2, 432:8             316:20, 316:22,        387:13, 388:16,
mere [1] - 419:9          334:7, 334:9, 360:1,     morning [9] - 292:1,      316:24, 317:2,         388:17, 388:19,
merits [1] - 442:9        360:14, 361:1,            340:8, 354:15,           317:4, 317:15,         389:21, 389:22,
message [11] -            434:3, 436:6, 460:8,      354:19, 361:4,           317:21, 318:1,         389:23, 389:25,
 404:10, 404:19,          460:11, 463:14            372:10, 390:20,          318:7, 318:10,         390:3, 390:8, 390:9,
 404:25, 405:2,          minutes [21] - 294:4,      426:16, 434:18           318:13, 318:16,        396:3, 396:4, 396:5,
 406:18, 407:8,           294:13, 314:19,          most [14] - 313:6,        318:19, 318:21,        396:7, 396:9, 399:2,
 407:9, 407:15,           323:20, 323:23,           343:16, 353:14,          319:13, 320:8,         399:4, 400:2, 400:3,
 407:16, 408:5, 466:7     325:6, 325:17,            353:22, 374:8,           320:10, 320:13,        400:9, 400:10,
messages [2] -            326:14, 327:1,            377:8, 377:21,           321:14, 321:17,        402:24, 403:2,
 360:12, 408:2            328:11, 334:16,           399:21, 412:1,           321:19, 321:21,        406:25, 407:1,
met [3] - 305:9,          336:4, 336:6,             417:21, 457:8,           322:1, 322:5, 322:7,   409:11, 409:12,
 385:10, 427:23           361:17, 409:1,            458:20, 458:21,          322:9, 322:12,         409:13, 411:21,
microphone [1] -          411:11, 430:9,            462:20                   323:4, 323:6,          413:17, 413:18,
 382:2                    435:18, 435:19,          mother [4] - 432:5,       326:19, 327:10,        413:19, 413:20,
                          460:15                    432:11, 432:20,          327:12, 327:13,        413:21, 413:22,
middle [8] - 323:15,
                         miracle [1] - 432:8        440:8                    328:12, 328:17,        413:23, 414:1,
 325:4, 326:6,
                         mis [1] - 343:18          Mother [1] - 324:5        328:19, 328:21,        414:5, 427:11,
 372:18, 386:23,
                         misconstrued [1] -        mother's [1] - 432:6      329:14, 329:17,        427:12, 437:15,
 387:2, 403:9, 416:3
                          301:2                    mother-in-law [1] -       329:20, 329:25,        437:17, 437:21,
midnight [3] - 369:21,
                         misrepre [1] - 419:4       440:8                    330:2, 330:5,          437:22, 438:1,
 370:4, 373:4
                         misrepresent [3] -        motion [3] - 342:8,       331:21, 333:20,        438:6, 438:9,
midst [1] - 309:1
                          344:12, 344:23,           472:11, 472:15           333:22, 333:25,        438:10, 438:11,
might [25] - 307:14,
                          417:6                    motiva [1] - 424:17       334:2, 334:3, 341:5,   438:12, 438:13,
 307:18, 311:3,
                         misrepresentation [1]                               341:10, 341:14,        438:17, 438:18,
 318:14, 318:19,                                   motivate [1] - 344:23
                          - 417:9                                            341:16, 341:20,        438:19, 439:3,
 319:24, 336:4,                                    motivated [1] - 422:10
                         misrepresenting [1] -                               343:22, 345:5,         439:7, 439:12,
 336:12, 355:21,                                   Motivation [1] -
                          344:7                                              345:7, 345:8,          439:15, 440:1,
 358:24, 362:4,                                     446:24
                                                                             345:12, 345:14,        440:6, 440:11,
 370:5, 383:13,          mission [4] - 418:1,      motivation [5] - 421:2,
                                                                             345:17, 346:2,         440:12, 440:25,
 394:25, 406:4,           419:17, 451:8,            421:3, 447:4, 447:6,
                                                                             346:4, 346:5, 346:6,   441:2, 452:6,
 406:5, 406:6,            472:25                    455:18
                                                                             346:11, 346:13,        452:10, 452:18,
 413:12, 417:16,         missions [1] - 416:4      motivations [3] -
                                                                             346:20, 346:22,        452:21, 459:15,
 426:6, 451:3, 460:7,    misstatement [1] -         422:3, 423:8, 425:25
                                                                             347:13, 347:24,        459:16, 459:18,
 460:12                   343:19                   motive [4] - 346:12,
                                                                             348:7, 348:12,         459:19, 461:25,
miles [3] - 339:11,      mistake [4] - 371:6,       417:6, 422:14,
                                                                             348:14, 348:16,        463:15, 463:20,
 340:4, 421:10            448:24, 448:25,           422:15
                                                                             348:17, 349:5,         463:21, 463:22,
military [1] - 425:3      449:1                    move [10] - 306:22,
                                                                             349:9, 349:20,         463:25, 464:2,
Milwaukee [14] -         mistaken [1] - 381:10      309:12, 327:10,
                                                                             350:17, 352:10,        464:7, 464:9, 467:2,
 351:25, 364:17,         mistakes [1] - 448:17      328:20, 341:16,
                                                                             352:12, 352:14,        467:4, 467:5, 467:9,
 390:14, 391:1,          misunderstanding [1]       437:20, 439:1,
                                                                             352:17, 355:21,        467:12, 467:14,
 416:20, 416:25,          - 344:3                   439:24, 471:22,
                                                                             356:7, 356:9,          467:15, 467:17,
 431:19, 432:20,         mitigated [1] - 449:4      472:13
                                                                             356:10, 357:1,         467:19, 467:20,
 440:17, 464:15,         mitigating [7] - 447:5,   moved [3] - 342:10,
                                                                             361:21, 361:23,        468:17, 468:18,
 465:10, 465:11,          447:10, 447:12,           437:18, 438:4
                                                                             361:24, 362:2,         471:6, 471:8,
 468:1, 471:10            447:19, 448:13,          moving [1] - 341:18
                                                                             362:18, 362:19,        471:19, 471:21,
MILWAUKEE [1] -           449:21, 455:18           MPD [2] - 452:15,         362:20, 362:22,        471:24, 471:25,
 474:2                   mitted [1] - 408:14        462:13                   362:24, 362:25,        472:2, 472:5, 472:6,
mind [11] - 323:4,       mom [2] - 417:5,          MR [258] - 292:1,         363:1, 363:2, 363:4,   472:7, 472:15,
 336:7, 345:3,            431:23                    292:15, 293:14,          363:5, 363:8,          472:19

   SUSAN K. TAYLOR                                   262-553-1058                            COURT REPORTER
                                                   sueT@wi.rr.com
                                                                            15
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 794 of 805 Document16CV1089
                                                                    80-21- 0789
MS [75] - 302:17,          442:23, 444:25          noise [2] - 310:6,         332:4, 332:8              438:23, 438:24,
 311:10, 319:9,           near [1] - 441:18         310:7                    nowhere [1] - 317:19       472:16
 322:2, 326:16,           necessarily [5] -        non [1] - 309:8           number [55] - 311:7,      objectives [1] - 416:4
 331:19, 333:23,           312:16, 319:10,         non-emergency [1] -        320:24, 320:25,          observation [1] -
 334:1, 348:2,             334:8, 374:23, 377:5     309:8                     321:22, 321:24,           459:2
 352:20, 353:1,           necessary [4] - 308:7,   non-PI-21 [1] - 403:10     322:3, 322:14,           observations [4] -
 353:2, 353:8,             308:8, 454:17, 456:2    none [9] - 310:1,          322:24, 322:25,           394:2, 395:7,
 353:13, 353:23,          neck [5] - 330:9,         319:5, 337:12,            323:9, 323:19,            425:16, 458:24
 354:1, 354:5, 354:9,      395:4, 431:24,           360:7, 425:15,            327:16, 333:5,           observe [2] - 365:13,
 354:23, 355:18,           432:11, 432:12           428:11, 433:14,           333:8, 333:13,            395:10
 355:23, 356:2,           need [16] - 300:3,        436:13, 463:5             333:14, 362:15,          observed [4] - 297:5,
 356:6, 361:25,            302:10, 303:25,         nonsense [1] - 434:13      363:3, 366:2,             371:19, 393:5,
 362:3, 367:19,            307:22, 349:17,         normal [2] - 379:13,       366:14, 366:17,           398:13
 368:23, 370:2,            371:17, 401:7,           399:10                    367:11, 367:13,          obvious [1] - 329:22
 370:8, 370:11,            409:6, 409:8, 409:9,    normally [2] - 379:8,      368:3, 371:23,           obviously [1] - 427:13
 370:16, 370:20,           415:9, 425:14,           379:11                    381:21, 381:25,          Occam's [1] - 423:16
 371:11, 371:14,           443:5, 463:16,          North [17] - 306:23,       382:11, 383:13,          occasion [1] - 297:4
 376:24, 377:12,           468:23                   306:24, 342:13,           383:16, 386:13,          occasionally [1] -
 377:25, 378:4,           needed [13] - 299:8,      358:14, 359:8,            386:24, 387:1,            411:10
 378:21, 379:8,            378:12, 379:3,           365:6, 404:21,            387:3, 387:4, 387:5,     occasions [1] - 376:2
 379:23, 380:2,            380:20, 380:21,          405:3, 405:25,            387:6, 404:5,            occur [4] - 297:20,
 380:8, 380:12,            391:15, 392:17,          406:18, 406:20,           406:18, 406:19,           314:10, 315:17,
 380:17, 381:24,           392:18, 393:24,          413:5, 413:11,            407:9, 412:25,            361:15
 385:12, 385:25,           397:11, 415:1,           430:16, 432:2             423:3, 432:17,           occurred [18] -
 387:9, 399:5,             428:13, 433:8           north [4] - 343:1,         434:13, 437:18,           315:18, 317:12,
 399:11, 399:17,          needing [1] - 428:5       353:3, 353:4, 353:7       441:17, 441:21,           321:9, 323:22,
 402:20, 407:2,           needs [3] - 298:24,      nose [1] - 330:10          443:5, 443:15,            339:17, 346:25,
 407:16, 407:19,           299:25, 429:14          note [3] - 378:15,         451:21, 452:15,           356:12, 356:13,
 408:12, 408:22,          Nelson [1] - 466:11       446:2, 473:5              452:17, 454:24            361:4, 361:5,
 411:23, 412:6,           neutral [1] - 426:3      noted [1] - 407:13        numbers [10] -             384:13, 426:19,
 412:9, 412:14,           never [23] - 297:10,     notes [4] - 337:15,        312:13, 322:21,           428:11, 428:25,
 412:19, 413:5,            298:21, 298:22,          398:18, 398:22,           322:23, 333:11,           434:3, 434:4, 447:22
 439:1, 439:4, 439:6,      304:5, 309:4, 320:4,     474:9                     383:9, 386:16,           occurring [2] -
 452:8, 452:14,            330:18, 331:15,                                    387:8, 393:21,            343:10, 390:25
                                                   Notes [1] - 450:16
 452:16, 452:23,           332:5, 332:6, 332:7,                               413:11
                                                   nothing [29] - 295:15,                              occurs [1] - 384:12
 468:19, 471:5,            351:5, 354:5,                                     numerous [1] - 401:10
                                                    311:6, 311:13,                                     October [7] - 305:19,
 472:13, 472:14            380:15, 385:10,                                   nurses [2] - 395:12,
                                                    311:15, 320:16,                                     314:12, 357:21,
multiple [2] - 381:6,      388:7, 388:14,                                     397:16
                                                    361:21, 362:20,                                     358:5, 375:17,
 423:23                    414:18, 425:19,          363:11, 378:10,                                     384:17, 385:2
Murray [3] - 351:21,       430:14, 430:15,          381:3, 385:11,                     O               OF [2] - 474:1, 474:2
 351:23, 352:3             434:1, 435:9             386:9, 388:8,                                      offenders [1] - 364:25
                          new [4] - 384:2,                                   oath [7] - 292:14,
                                                    389:21, 389:22,                                    offenses [1] - 458:21
           N               388:21, 388:25,          390:7, 399:4, 400:2,      363:11, 390:6,
                                                                                                       offer [3] - 298:11,
                           448:17                                             400:7, 440:4, 464:5,
                                                    400:8, 411:21,                                      415:25, 442:11
N/A [2] - 447:8, 447:10   newer [1] - 448:16                                  467:18
                                                    413:19, 416:1,                                     offered [8] - 294:14,
nail [1] - 319:3          next [11] - 333:18,                                objec [1] - 345:19
                                                    440:5, 456:12,                                      299:16, 427:3,
name [14] - 292:5,         341:17, 341:19,                                   object [6] - 293:14,
                                                    463:20, 464:5,                                      428:4, 438:7, 438:8
 295:5, 295:17,            394:3, 419:11,           467:2, 468:17,            316:13, 320:9,
                                                                                                       offering [3] - 300:6,
 295:19, 295:20,           444:3, 444:19,           471:19                    328:17, 329:14,
                                                                                                        319:22, 438:2
 374:18, 390:10,           445:7, 446:23,                                     346:6
                                                   notice [3] - 307:11,                                office [4] - 380:24,
 400:25, 440:13,           447:2, 447:8                                      objection [17] -
                                                    309:13, 383:12                                      383:7, 462:24
 452:23, 464:10,          nice [1] - 399:7                                    296:22, 316:17,
                                                   noticed [1] - 395:25                                Office [1] - 462:25
 464:12                   Nicole [1] - 442:6                                  317:16, 317:19,
                                                   notifies [1] - 324:22                               Officer [32] - 320:23,
namely [1] - 421:22                                                           317:25, 318:8,
                          night [5] - 338:23,      notify [4] - 307:16,                                 362:13, 380:9,
names [1] - 313:21         380:17, 392:23,                                    323:6, 327:12,
                                                    409:5, 412:23, 413:3                                380:16, 396:21,
nation [1] - 384:3         399:25, 466:11                                     330:1, 345:12,
                                                   notifying [2] - 411:17,                              402:14, 403:12,
naturally [1] - 346:18    nine [3] - 354:24,                                  345:18, 348:16,
                                                    411:18                                              403:16, 403:21,
nature [7] - 315:11,       456:13, 460:14                                     437:21, 439:3,
                                                   notion [1] - 417:20                                  404:25, 405:1,
 329:4, 329:16,           nobody [4] - 427:15,                                439:6, 439:7, 471:25
                                                   November [4] -                                       405:13, 406:15,
 401:20, 426:11,           430:24, 471:1                                     objections [5] - 318:7,
                                                    314:18, 315:21,                                     406:16, 410:2,

   SUSAN K. TAYLOR                                   262-553-1058                              COURT REPORTER
                                                   sueT@wi.rr.com
                                                                             16
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 795 of 805 Document16CV1089
                                                                     80-21- 0790
 410:3, 410:5,            297:14, 298:5,           454:24                   450:10, 451:24             296:12, 311:1,
 410:12, 427:23,          298:19, 299:1,          opposed [1] - 413:12     Page [11] - 323:2,          311:3, 374:22,
 427:24, 428:23,          308:24, 310:2,          option [1] - 412:25       324:25, 326:4,             380:15, 386:20,
 431:22, 432:18,          321:15, 325:17,         orally [1] - 456:23       333:1, 334:12,             387:4, 399:22
 433:13, 453:1,           325:25, 326:25,         order [10] - 308:15,      366:10, 373:21,           Patrol [1] - 372:18
 453:13, 455:9,           328:11, 331:7,           313:24, 320:22,          403:4, 406:10,            pauses [1] - 419:2
 455:17, 458:12,          333:16, 334:7,           342:7, 359:4,            452:5, 452:8              Pederson [3] - 357:7,
 464:3, 466:12            334:9, 338:20,           431:25, 438:21,         pain [1] - 337:2            414:3, 462:9
officer [34] - 296:11,    342:8, 346:15,           440:10, 472:8,          paint [1] - 424:10         PEDERSON [105] -
 298:10, 312:3,           346:18, 357:17,          472:24                  panel [3] - 292:7,          292:15, 293:16,
 312:5, 312:17,           358:7, 358:17,          ordinances [1] - 454:2    472:20, 472:21             297:3, 305:17,
 313:23, 314:7,           360:15, 365:18,         oriented [1] - 304:12    panic [3] - 432:1,          306:17, 306:21,
 321:2, 360:4,            371:5, 376:7,           otherwise [2] -           432:3, 435:25              311:11, 315:7,
 380:11, 384:25,          378:23, 391:6,           415:12, 472:10          panicking [1] - 431:9       315:13, 315:16,
 388:11, 394:25,          391:24, 391:25,         ous [1] - 454:2          paper [1] - 326:17          316:16, 316:20,
 395:3, 401:3,            392:9, 392:13,          outcome [2] - 450:21,    paperwork [1] - 294:9       317:2, 317:4, 318:1,
 401:17, 401:18,          393:1, 394:14,           450:22                  parades [1] - 309:7         318:10, 318:16,
 402:13, 404:18,          395:17, 398:3,          outgoing [1] - 326:22    paragraph [4] - 357:9,      318:21, 319:13,
 408:23, 412:21,          399:5, 401:20,          outlines [2] - 441:11,    403:8, 403:9, 406:11       320:13, 321:14,
 415:9, 417:14,           404:14, 405:24,          444:8                   parent [1] - 430:1          321:21, 322:1,
 422:17, 425:2,           407:4, 408:10,          outside [3] - 389:15,    part [23] - 298:23,         322:5, 322:12,
 431:19, 431:25,          413:2, 415:9,            398:12, 417:25           298:24, 307:23,            323:6, 326:19,
 437:6, 437:9,            416:17, 417:3,          overheard [1] - 318:25    308:14, 309:12,            327:10, 328:19,
 458:14, 464:15,          419:19, 422:2,                                    310:25, 311:24,            328:21, 329:20,
                                                  overrule [1] - 345:18
 464:17, 469:18           423:24, 426:24,                                   313:15, 356:15,            331:21, 333:22,
                                                  overruled [1] - 348:17
Officers [1] - 432:9      428:18, 432:17,                                   363:23, 374:20,            333:25, 334:2,
                                                  oversee [1] - 365:12
officers [45] - 298:2,    433:25, 435:16,                                   375:4, 401:21,             334:3, 341:5,
                                                  overseeing [2] -
 298:6, 298:18,           437:24, 439:13,                                   401:25, 402:1,             341:10, 341:16,
                                                   374:20, 374:21
 299:2, 310:15,           441:2, 443:11,                                    402:6, 415:20,             341:20, 343:22,
                                                  oversight [1] - 386:15
 310:20, 310:25,          446:2, 447:3,                                     420:22, 424:10,            345:7, 345:8,
                                                  overtime [3] - 294:11,
 311:7, 311:13,           448:10, 449:12,                                   426:1, 444:17,             345:14, 346:2,
                                                   294:23, 471:3
 311:16, 312:13,          449:17, 453:5,                                    469:4, 469:15              346:5, 346:11,
                                                  own [15] - 299:12,
 312:21, 313:8,           455:5, 458:11,                                   parti [1] - 382:16          346:20, 346:22,
                                                   300:16, 301:10,
 313:11, 313:19,          458:21, 459:3,                                                               348:7, 348:14,
                                                   301:24, 324:3,          participants [1] -
 314:3, 318:2,            461:14, 461:18,                                                              349:20, 350:17,
                                                   328:1, 348:15,           439:13
 318:24, 319:24,          462:2, 462:9, 463:9,                                                         352:10, 355:21,
                                                   353:14, 417:21,         participatory [1] -
 337:9, 340:22,           466:23                                                                       362:20, 362:25,
                                                   418:3, 425:10,           468:7
 344:17, 362:6,          one-day [1] - 461:18                                                          363:2, 363:5,
                                                   425:15, 427:18,         particu [1] - 382:21
 391:10, 400:24,         ones [1] - 458:11                                                             363:14, 367:23,
                                                   431:12, 469:22          particular [5] - 382:22,
 401:11, 401:13,         open [3] - 395:12,                                                            369:7, 370:21,
                                                  owned [1] - 300:16        384:22, 384:23,
 401:16, 401:19,          395:13, 472:20                                                               371:16, 371:21,
                                                                            425:24, 441:13
 411:2, 411:4,           opened [2] - 364:9,                                                           371:25, 373:14,
 411:10, 411:16,          395:17                            P              particulars [1] -
                                                                                                       376:22, 381:3,
                                                                            379:17
 423:8, 424:17,          opening [1] - 420:12                                                          385:22, 386:2,
                                                  p.m [14] - 366:10,       partner [1] - 466:16
 427:19, 428:17,         operate [1] - 454:1                                                           386:5, 386:6,
                                                   369:19, 369:20,         partners [3] - 456:4,
 434:10, 436:2,          operated [1] - 358:20                                                         387:13, 388:16,
                                                   370:5, 370:13,           465:21, 466:7
 436:11, 436:12,         operates [1] - 430:18                                                         389:22, 389:25,
                                                   370:14, 370:17,         parts [2] - 426:21
 436:15, 448:16,         operating [10] -                                                              390:3, 390:9, 396:3,
                                                   370:18, 370:19,         party [2] - 360:17,
 448:18, 457:12           341:23, 358:25,                                                              399:4, 400:2,
                                                   372:25, 373:1, 473:9     426:3
official [2] - 450:9,     418:13, 418:16,                                                              400:10, 402:24,
                                                  P.M [1] - 473:11         passed [3] - 362:4,
 458:15                   419:9, 419:16,                                                               403:2, 406:25,
                                                  package [1] - 427:2       362:7, 440:8
often [3] - 296:12,       421:8, 449:7,                                                                413:18, 413:21,
                                                  packet [3] - 451:23,     passes [1] - 431:8
 411:16                   454:16, 456:1                                                                414:5, 437:17,
                                                   452:20, 462:10          passing [1] - 295:15
oftentimes [1] -         operator [1] - 454:4                                                          438:11, 438:18,
                                                  page [16] - 300:9,       past [5] - 308:15,
 421:12                  operators [1] - 453:25                                                        440:1, 440:12,
                                                   325:1, 325:5, 326:6,     308:16, 310:8,
omitted [1] - 303:4      opinion [2] - 442:11,                                                         441:2, 452:6,
                                                   331:7, 331:19,           342:8, 449:20
once [3] - 305:1,         465:8                                                                        452:10, 452:18,
                                                   331:20, 331:21,         path [1] - 427:6
 359:11, 374:5           opportunity [5] -                                                             459:15, 463:21,
                                                   333:18, 357:7,          patients [1] - 395:14
oncoming [1] - 308:3      409:7, 414:2,                                                                463:25, 467:4,
                                                   372:15, 373:20,         patrol [11] - 295:15,
one [78] - 296:2,         421:21, 445:19,                                                              468:18, 471:21,
                                                   403:9, 450:7,            296:6, 296:10,             472:6

   SUSAN K. TAYLOR                                  262-553-1058                              COURT REPORTER
                                                  sueT@wi.rr.com
                                                                             17
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 796 of 805 Document16CV1089
                                                                     80-21- 0791
penalty [1] - 462:6        428:8, 428:16,           402:16, 416:7,           PM-5 [2] - 443:19,        428:16, 440:15
pending [1] - 429:10       433:21                   429:4, 429:25,            443:21                  positive [1] - 351:1
people [25] - 309:3,      personally [5] -          430:1, 430:3, 430:9,     PO [1] - 455:5           posses [1] - 458:13
 309:5, 313:2, 313:3,      296:12, 305:14,          430:12, 431:17,          point [22] - 300:6,      possess [1] - 344:10
 319:3, 350:14,            317:13, 321:6, 402:8     431:18, 431:22,           302:22, 317:18,         possibility [3] -
 362:6, 362:10,           personnel [10] -          432:6, 433:25,            337:3, 345:23,           389:20, 395:24,
 362:15, 364:24,           312:12, 371:3,           434:1, 434:2, 434:3,      360:4, 362:4, 362:5,     460:9
 371:5, 376:15,            372:1, 372:3,            434:13, 466:7             378:10, 378:18,         possible [21] - 301:19,
 378:2, 395:9,             374:21, 374:22,         phonetic [1] - 466:12      381:21, 389:9,           307:6, 308:23,
 395:25, 398:2,            391:1, 402:5, 428:8,    phonetic) [1] - 295:22     419:14, 419:15,          373:22, 382:10,
 401:8, 401:10,            441:21                  photo [1] - 375:19         420:2, 422:9,            382:14, 382:15,
 418:20, 420:21,          perspective [1] -        photographs [1] -          422:13, 433:9,           383:20, 386:7,
 420:22, 421:23,           395:24                   391:23                    433:11, 435:16,          386:9, 386:11,
 423:3, 433:14, 469:6     Petitioner [1] - 363:1   photos [2] - 330:12,       450:3, 469:15            389:8, 389:13,
PeopleSoft [1] -          Phase [6] - 292:10,       398:13                   points [1] - 316:10       389:14, 418:7,
 384:19                    439:16, 439:25,         phrased [1] - 357:20      pole [1] - 435:25         418:12, 424:17,
per [2] - 311:25, 416:2    440:20, 464:1,          physically [2] - 386:8,   police [38] - 319:23,     425:20, 426:20,
percent [1] - 389:5        472:21                   408:13                    324:1, 324:19,           426:23, 460:10
perceptions [1] -         phase [2] - 362:23,      physicians [1] -           340:15, 341:1,          possibly [1] - 390:25
 425:16                    376:13                   397:16                    341:8, 360:4,           potential [1] - 401:22
perfectly [2] - 370:4,    phone [104] - 320:24,    PI-21 [6] - 306:15,        374:21, 380:11,         potentially [1] - 347:1
 415:6                     320:25, 321:4,           310:9, 346:17,            384:25, 390:15,         power [2] - 295:14,
perform [2] - 292:21,      321:6, 321:10,           347:11, 347:15,           394:25, 395:2,           369:18
 293:20                    321:12, 321:13,          361:18                    403:25, 410:11,         Power [3] - 369:16,
performed [2] -            321:19, 321:22,         pick [5] - 401:23,         416:4, 416:25,           370:11, 370:14
 296:13, 431:13            321:24, 322:19,          403:23, 421:7,            417:14, 420:4,          practicable [1] - 473:8
performing [1] -           322:20, 322:21,          432:10, 433:21            424:16, 425:2,          practice [5] - 384:8,
 417:25                    322:23, 323:8,          picked [4] - 328:8,        427:19, 428:6,           389:2, 411:4, 411:6,
perhaps [3] - 301:19,      323:9, 323:18,           360:24, 401:13,           428:17, 428:19,          427:20
 346:18, 458:20            323:19, 323:25,          401:19                    429:9, 430:5,           preferably [1] - 354:18
period [4] - 325:2,        324:9, 324:10,          picture [3] - 314:13,      431:19, 432:21,         preferential [1] -
 345:21, 434:7,            325:1, 325:2, 325:9,     384:19, 385:6             435:21, 435:22,          432:22
 435:17                    325:14, 325:15,         pictures [2] - 330:12,     435:24, 436:15,         preliminary [1] -
permission [2] -           325:20, 325:22,          394:5                     464:15, 464:17,          365:15
 353:24, 354:2             326:10, 326:13,         piece [6] - 310:5,         468:24, 469:18          premise [1] - 314:25
permit [1] - 429:7         326:14, 326:23,          326:17, 356:23,          Police [22] - 292:6,     premises [1] - 381:1
perry [1] - 371:11         327:7, 327:16,           363:23, 417:18,           352:8, 364:17,          prepares [2] - 446:18,
Perry [11] - 295:17,       327:25, 328:4,           417:21                    390:14, 391:1,           446:19
 371:8, 371:14,            328:9, 332:7,           pieces [1] - 424:1         410:18, 410:19,         preponderance [2] -
 372:12, 374:1,            332:22, 332:25,         pile [1] - 443:1           410:24, 413:7,           439:20, 439:22
 374:3, 374:9, 376:8,      333:5, 333:8,           place [8] - 327:20,        416:20, 427:23,         present [6] - 366:20,
 376:11, 383:12,           333:10, 333:13,          361:19, 364:17,           431:20, 433:5,           366:22, 414:2,
 383:20                    333:14, 333:15,          367:25, 383:21,           433:6, 440:16,           442:2, 442:13, 474:5
person [13] - 297:25,      333:21, 334:8,           389:15, 391:21,           440:17, 453:1,
                                                                                                      Present [2] - 441:18,
 299:5, 311:25,            334:13, 334:14,          437:7                     465:10, 465:11,
                                                                                                       441:25
 346:14, 364:1,            334:15, 336:25,         placed [7] - 323:19,       468:1, 471:10, 473:6
                                                                                                      presenta [1] - 432:16
 366:12, 380:23,           337:15, 337:24,          332:22, 333:15,          policy [4] - 335:6,
                                                                                                      presented [8] -
 395:5, 402:7,             338:1, 340:8,            334:4, 334:13,            408:24, 427:21,
                                                                                                       357:16, 369:8,
 421:22, 464:22,           340:14, 341:3,           335:25, 459:8             450:11
                                                                                                       404:4, 423:13,
 466:11, 468:22            346:25, 348:8,          plain [1] - 318:6         poorly [2] - 357:20,
                                                                                                       432:18, 432:24,
person's [1] - 374:18      349:2, 359:12,          plaint [1] - 414:16        432:25
                                                                                                       440:23, 441:3
personal [21] - 297:15,    359:23, 359:24,                                   portion [2] - 442:16,
                                                   plan [2] - 293:19,                                 presenting [6] - 303:6,
 297:16, 303:3,            360:1, 360:14,                                     442:18
                                                    418:9                                              322:13, 423:12,
 308:1, 331:1, 333:8,      360:15, 360:17,                                   posit [2] - 431:2,
                                                   planned [1] - 349:11                                432:19, 439:18,
 334:14, 351:13,           360:19, 360:21,                                    435:12
                                                   plate [1] - 369:5                                   445:3
 352:7, 393:23,            360:22, 360:24,                                   posited [1] - 427:25
                                                   play [4] - 419:13,                                 presents [2] - 416:6,
 394:2, 396:24,            361:1, 361:3,                                     position [9] - 364:21,
                                                    419:24, 470:17                                     460:21
 397:11, 415:24,           361:10, 361:14,                                    395:21, 414:8,
                                                   plenty [1] - 302:12                                presiding [1] - 292:6
 416:5, 424:23,            362:15, 367:18,                                    417:23, 418:2,
                                                   pline [1] - 457:3                                  pretty [5] - 315:3,
 425:15, 428:1,            379:19, 394:15,                                    418:10, 421:17,
                                                   plus [1] - 421:24                                   397:22, 424:9,

   SUSAN K. TAYLOR                                   262-553-1058                             COURT REPORTER
                                                   sueT@wi.rr.com
                                                                             18
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 797 of 805 Document16CV1089
                                                                     80-21- 0792
 432:13, 434:14           protect [1] - 364:6        313:19, 314:25,           403:15, 403:19,          record [21] - 323:18,
previous [3] - 317:22,    protective [1] - 324:19    402:6                     406:21, 422:13,           325:1, 331:22,
 317:24, 357:18           protocol [2] - 435:5,     questions [22] - 300:5,    445:15, 453:24,           336:23, 352:16,
previously [4] -           435:9                     335:18, 339:6,            454:7, 456:25             373:12, 388:4,
 294:25, 324:17,          prove [3] - 417:12,        346:14, 349:16,          reading [1] - 438:20       390:11, 425:17,
 368:14, 466:3             417:17, 423:10            350:18, 352:12,          ready [5] - 341:16,        426:5, 438:3, 438:7,
primary [1] - 400:14      provide [3] - 297:23,      352:19, 356:8,            352:17, 371:18,           438:20, 438:22,
Principle [3] - 451:24,    336:11, 412:17            356:11, 357:2,            408:25, 433:18            439:11, 440:13,
 452:19, 453:22           provided [10] -            357:8, 358:12,           reality [1] - 418:22       449:20, 454:19,
principle [2] - 419:9,     318:11, 322:24,           381:4, 388:18,           realize [1] - 430:11       456:15, 458:19,
 462:12                    328:16, 337:18,           396:7, 409:11,           realizes [2] - 431:15,     464:11
printout [1] - 366:4       337:19, 349:4,            421:19, 424:13,           433:18                   recorded [4] - 334:5,
prioritize [1] - 299:12    428:7, 442:19,            426:9, 463:23, 467:5     really [6] - 362:13,       338:9, 339:20, 474:7
priority [2] - 364:18,     454:5, 473:7             quick [6] - 307:20,        364:5, 364:15,           records [12] - 321:20,
 469:5                    provides [1] - 419:19      309:13, 418:5,            385:4, 424:7, 467:1       325:9, 326:10,
privacy [3] - 395:11,     providing [1] - 348:11     418:12, 429:20,          rear [1] - 452:19          326:21, 332:25,
 395:15, 395:17           proximity [1] - 392:11     455:8                    reason [24] - 296:6,       333:1, 359:23,
privy [2] - 356:23,       public [1] - 457:14       quickly [1] - 418:6        297:24, 300:18,           359:25, 360:15,
 358:8                    pull [9] - 307:14,        quite [14] - 319:6,        301:22, 303:12,           360:21, 416:7, 434:1
probation [2] -            307:17, 309:11,           339:14, 383:18,           304:21, 308:9,           recover [1] - 369:4
 388:23, 389:2             341:24, 342:5,            385:5, 385:14,            314:6, 320:25,           recovered [2] - 343:5,
problem [4] - 313:23,      353:11, 357:4,            385:16, 389:7,            365:17, 369:4,            369:2
 345:17, 425:8,            364:10, 385:6             393:16, 401:6,            374:5, 384:23,           RECROSS [1] -
 469:20                   pulled [9] - 324:5,        426:14, 434:15,           386:22, 387:1,            388:19
problems [2] - 431:15,     324:7, 352:23,            434:16, 454:19,           387:4, 387:18,           RECROSS-
 471:17                    362:16, 375:19,           467:12                    388:10, 388:12,           EXAMINATION [1] -
procedure [1] -            417:14, 418:6,           quote [1] - 410:7          388:13, 414:21,           388:19
 353:14                    428:22, 431:13           quotes [1] - 466:4         417:15, 422:9,           red [1] - 454:17
proceed [4] - 352:18,     pulling [2] - 307:18,                                422:10                   redirect [4] - 352:13,
 356:8, 437:15,            430:16                             R               reasonable [1] - 427:1     352:18, 356:8,
 438:13                   pulls [1] - 431:10                                  reasons [7] - 297:14,      463:21
proceeded [2] -           purpose [7] - 303:1,      race [1] - 372:6           302:12, 308:24,          REDIRECT [3] -
 430:13, 431:5             303:2, 304:19,           radio [8] - 367:1,         309:8, 422:8, 449:9,      356:10, 386:6, 471:8
proceeding [3] -           315:13, 335:11,           367:18, 386:11,           454:22                   refer [1] - 300:8
 292:11, 468:20,           378:13, 425:12            412:24, 428:24,          rebut [1] - 425:23        reference [1] - 357:23
 469:2                    purposefully [2] -         453:2, 453:18            rebuttal [1] - 363:3      referenced [3] -
proceedings [3] -          344:8, 344:12            raised [2] - 432:16,      receive [2] - 455:13,      360:15, 360:21,
 439:17, 439:25,          purposely [1] - 310:10     470:9                     462:23                    473:5
 465:1                    purposes [1] - 439:8      raising [1] - 315:15      received [15] - 327:14,   referencing [6] -
PROCEEDINGS [1] -         pursuit [1] - 455:10      ran [1] - 364:8            350:22, 351:3,            297:4, 332:23,
 473:11                   pushed [1] - 395:18       range [1] - 370:8          398:20, 404:10,           338:17, 338:22,
process [6] - 316:4,      put [9] - 304:2, 324:3,   rare [1] - 386:15          416:8, 437:23,            452:18, 453:22
 319:10, 353:13,           364:12, 367:24,          rate [1] - 422:1           442:22, 449:25,          referred [1] - 450:5
 360:3, 383:7, 383:8       392:8, 398:21,           raw [1] - 425:6            451:19, 452:11,          referring [12] - 306:15,
produced [2] - 444:7,      466:4, 466:23, 469:2     rays [2] - 392:22,         453:4, 455:11,            310:4, 335:8, 335:9,
 444:23                   puts [1] - 430:17          397:21                    463:2, 463:18             339:8, 342:16,
productive [1] -          putting [1] - 379:10      razor [1] - 423:17        recognize [2] -            342:17, 345:22,
 467:25                                             re [2] - 316:21, 317:3     295:18, 315:11            371:9, 373:13,
                                                    re-ask [2] - 316:21,      recognized [1] -           373:18, 399:15
profes [1] - 428:16                  Q
professional [1] -                                   317:3                     313:20                   reflect [1] - 366:6
 434:24                   qualified [1] - 329:15    reach [1] - 302:6         recollection [10] -       reflected [2] - 383:2,
professionalism [1] -     quarrel [2] - 410:25,     reached [1] - 336:25       319:20, 320:5,            410:9
 450:12                    463:6                    reaching [2] - 470:24,     320:6, 339:16,           reflecting [1] - 369:23
program [2] - 344:17,     quarters [1] - 359:20      470:25                    399:6, 399:9, 435:1,     refused [1] - 383:6
 384:19                   quently [1] - 332:4       read [19] - 300:13,        447:15, 460:2,           regard [3] - 340:20,
promptly [2] - 451:6,     ques [1] - 313:5           300:23, 302:6,            460:23                    456:18, 462:3
 462:18                   questioned [3] -           315:3, 318:20,           recommendation [1] -      regarding [27] - 296:9,
proper [2] - 334:24,       346:17, 347:12,           318:22, 331:13,           445:13                    296:16, 297:19,
 335:1                     361:17                    331:17, 332:1,           reconvene [1] -            303:2, 313:14,
prostitute [1] - 353:9    questioning [3] -          347:10, 347:20,           439:10                    330:16, 330:17,

   SUSAN K. TAYLOR                                    262-553-1058                              COURT REPORTER
                                                    sueT@wi.rr.com
                                                                             19
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 798 of 805 Document16CV1089
                                                                     80-21- 0793
 338:9, 339:13,            384:23, 394:16,           312:12, 313:18,          436:18, 436:22              Discussed [1] -
 341:12, 342:2,            398:3, 453:19,            341:21, 342:12,         responsibility [2] -         442:16
 345:16, 349:1,            460:23                    349:17, 375:5,           298:10, 299:24            reviewing [2] - 303:8,
 375:5, 375:13,           render [2] - 451:5,        382:13, 383:17,         responsible [7] -            383:11
 401:23, 402:10,           462:18                    392:18, 396:17,          305:2, 313:4, 350:8,      riddled [1] - 436:11
 404:21, 406:20,          renew [1] - 329:25         428:6, 428:20,           374:19, 374:21,           ride [1] - 394:5
 418:2, 424:13,           repeat [3] - 341:14,       429:9, 432:11, 433:9     400:17, 460:16            rig [1] - 392:13
 441:11, 445:5,            343:24, 364:25           represent [1] - 446:9    responsive [3] -           rights [1] - 457:17
 451:11, 465:18,          repeatedly [1] - 432:6    representation [1] -      298:13, 341:18,           rigs [2] - 391:17,
 465:19, 466:5            rephrase [1] - 318:18      327:7                    348:25                      392:8
regular [2] - 310:7,      report [71] - 304:20,     representative [7] -     rest [3] - 413:20,         Riley [6] - 311:21,
 311:1                     311:23, 312:1,            332:2, 339:5,            467:12, 472:5               312:20, 313:1,
regularly [5] - 296:6,     312:4, 312:6,             347:19, 347:21,         restate [3] - 305:18,        337:10, 401:15
 296:10, 296:11,           312:17, 312:23,           361:17, 424:24,          346:20, 369:22            rings [1] - 431:18
 299:1, 354:9              313:9, 313:21,            440:20                  rested [1] - 362:23        risk [1] - 422:20
regulation [1] - 449:3     314:3, 315:3, 319:2,     reprimand [2] -          restrain [1] - 341:13      roadway [1] - 435:23
rehash [1] - 338:12        332:1, 332:8,             449:25, 450:9           restraining [1] -          robberies [2] - 465:15,
reiterate [1] - 318:8      336:18, 338:19,          requested [2] -           313:24                      466:6
reiterated [1] - 301:24    340:12, 344:6,            300:19, 428:5           restrict [1] - 341:6       rode [7] - 356:22,
relate [10] - 366:12,      345:23, 346:1,           require [2] - 294:11,    rests [2] - 363:1,           391:6, 391:18,
 369:17, 376:9,            347:5, 350:8,             374:24                   463:25                      391:20, 391:23,
 404:17, 404:23,           350:10, 350:11,          required [1] - 417:25    result [3] - 361:1,          391:24, 401:20
 406:23, 441:13,           350:13, 351:6,           requirement [1] -         436:25, 456:6             role [3] - 385:16,
 442:18, 443:8, 458:6      357:20, 357:23,           453:24                  resulted [1] - 389:18        442:10, 442:11
related [3] - 301:16,      358:2, 358:8,            requires [3] - 423:12,   results [1] - 449:18       roll [1] - 372:24
 356:16, 367:5             361:14, 375:10,           423:23, 472:9           reswear [1] - 363:6        room [16] - 358:7,
relates [11] - 304:17,     378:24, 379:6,           reread [1] - 331:22      retain [1] - 398:22          392:9, 392:10,
 404:18, 448:4,            379:10, 379:13,          rescinded [1] - 461:19   retalia [1] - 313:15         393:1, 393:21,
 449:14, 450:11,           382:11, 383:11,          residence [2] - 352:7,   retaliation [2] - 318:3,     394:1, 394:7, 394:8,
 451:14, 453:24,           383:14, 387:25,           429:15                   424:12                      394:11, 394:13,
 457:16, 457:17,           388:10, 388:12,          resonate [1] - 468:8     retract [2] - 425:19,        394:15, 395:8,
 458:4, 458:13             388:13, 388:14,          respect [3] - 450:2,      446:11                      395:17, 395:25,
relating [4] - 375:2,      397:12, 398:16,           468:4, 468:14           retrieve [4] - 300:8,        398:1, 432:11
 386:14, 451:3,            398:21, 403:7,           respectfully [2] -        300:18, 357:24,           rooms [4] - 392:22,
 451:24                    404:12, 407:8,            426:13, 426:25           378:8                       392:24, 392:25,
relation [7] - 363:23,     408:16, 408:21,          respon [1] - 350:10                                   393:3
                                                                             retrieving [1] - 300:14
 372:8, 374:6,             409:17, 409:20,          respond [5] - 310:20,                               roster [1] - 384:21
                                                                             return [4] - 300:21,
 374:10, 375:16,           410:3, 410:5, 410:9,      311:4, 312:14,                                     rough [2] - 428:10,
                                                                              305:22, 357:11,
 443:24, 448:2             411:10, 413:15,           445:19, 453:18                                       428:12
                                                                              456:7
relatively [1] - 414:13    419:22, 424:19,          responded [11] -         returned [3] - 303:16,     roughly [1] - 372:18
relatives [3] - 394:13,    427:10, 429:14,           310:16, 311:8,           348:6, 356:19             route [9] - 386:12,
 398:1, 398:2              433:11, 436:9,            365:11, 365:14,         returning [1] - 457:25       405:21, 405:25,
released [2] - 336:13,     436:10, 436:16,           366:10, 381:7,          reunited [1] - 432:13        407:20, 411:19,
 415:3                     441:10, 456:24,           401:4, 401:11,          revealed [1] - 305:7         411:23, 412:2,
relevance [2] - 318:8,     458:15, 473:4             401:13, 406:16,         reversed [1] - 461:16        412:4, 412:11
 346:7                    reported [15] - 343:13,    423:9                   Review [2] - 441:8,        Rudolph [1] - 292:5
relevant [1] - 424:6       381:11, 387:21,          responding [7] -          443:20                    rule [11] - 419:8,
relieved [1] - 392:23      388:9, 388:11,            309:3, 311:13,          review [11] - 297:15,        426:19, 436:17,
remain [2] - 311:22,       401:12, 408:1,            311:15, 313:22,          327:3, 371:2, 372:8,        436:19, 437:11,
 312:21                    419:22, 420:16,           344:14, 413:1, 449:8     396:17, 403:6,              444:24, 449:3,
remains [1] - 422:13       423:5, 424:14,           responds [3] - 311:25,    441:11, 450:11,             462:7, 462:11,
remember [22] -            426:15, 427:22,           312:5, 384:14            450:22, 462:5               465:4, 473:5
 303:4, 309:16,            429:2, 433:7
                                                    response [5] - 357:3,    reviewed [14] - 316:1,     Rule [1] - 473:6
 313:12, 335:24,          Reporter [1] - 474:18      381:8, 386:12,           347:5, 351:5,             rules [4] - 414:14,
 339:4, 339:9,            reporter [2] - 318:20,     391:4, 403:22            370:22, 443:9,              427:5, 427:9, 448:19
 339:19, 359:21,           474:5                    Response [4] -            443:12, 443:24,           rumors [3] - 319:2,
 360:24, 362:8,           reporting [3] - 379:9,     337:22, 442:24,          444:1, 444:16,              340:25, 436:11
 362:10, 362:11,           423:4, 446:9              445:15, 459:6            445:20, 445:22,           run [2] - 369:19,
 362:12, 362:17,          reports [18] - 302:7,     responses [4] -           446:6, 446:8, 446:12        435:25
 374:2, 374:11,            304:6, 312:9,             350:19, 419:25,         Reviewed/

   SUSAN K. TAYLOR                                    262-553-1058                              COURT REPORTER
                                                    sueT@wi.rr.com
                                                                             20
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 799 of 805 Document16CV1089
                                                                     80-21- 0794
                          432:2, 433:8,            359:12, 359:13,            409:17, 436:10           361:1, 434:3, 436:6
          S
                          434:10, 465:21           365:20, 365:22,           sergeant [16] - 295:2,   Seven [1] - 365:4
sacrifice [1] - 422:21   scenes [5] - 309:6,       368:20, 371:5,             295:5, 295:11,          seven-minute [3] -
sad [1] - 466:20          411:3, 411:4,            371:7, 371:24,             295:15, 295:17,          361:1, 434:3, 436:6
safe [9] - 307:16,        464:23, 465:14           373:10, 376:19,            296:6, 296:11,          several [7] - 309:7,
 308:10, 308:11,         school [1] - 356:5        377:24, 382:12,            297:5, 298:21,           332:4, 401:13,
 309:10, 363:8,          se [1] - 416:2            386:9, 387:14,             312:19, 372:12,          411:11, 413:2,
 419:5, 454:1, 470:3,    Sean [5] - 332:3,         394:11, 395:13,            372:24, 374:15,          436:8, 458:11
 473:2                    333:11, 340:7,           404:5, 406:12,             380:25, 400:11,         severe [3] - 434:7,
safety [10] - 297:16,     433:15, 434:17           414:22, 417:1,             431:20                   434:21, 437:7
 324:18, 324:20,         SEAN [1] - 363:10         418:5, 435:21,            Sergeant [28] -          sex [1] - 372:6
 418:20, 418:21,         search [16] - 292:21,     435:22, 435:24,            300:19, 302:22,         sexual [12] - 314:10,
 419:1, 419:4, 419:6,     293:13, 293:20,          436:9, 441:19,             303:7, 303:10,           315:17, 317:8,
 454:4, 470:3             299:8, 299:13,           442:16, 444:20,            311:20, 313:1,           317:11, 375:5,
Saint [1] - 381:7         300:4, 304:3, 305:8,     446:3, 450:17,             314:15, 328:4,           376:1, 388:11,
sake [1] - 367:10         317:24, 368:8,           451:9, 455:5,              337:10, 347:19,          423:4, 424:14,
salient [1] - 304:9       368:22, 369:2,           465:20, 465:21             360:16, 371:8,           424:19, 428:10,
sation [2] - 368:15,      387:14, 414:22,         seeing [5] - 374:1,         372:19, 374:1,           469:14
 433:17                   429:16, 466:14           374:3, 375:19,             374:3, 374:9, 376:8,    sexually [5] - 313:23,
satisfied [1] - 439:24   searched [5] - 303:21,    384:16, 385:9              376:11, 383:12,          314:8, 314:19,
save [1] - 385:23         304:16, 305:1,          seek [2] - 313:2,           383:20, 401:15,          387:22, 469:17
saw [15] - 297:10,        305:4, 355:19            378:18                     416:18, 416:19,         shall [4] - 451:5,
 307:21, 312:1,          searches [1] - 431:17    seem [3] - 317:18,          423:7, 431:16,           451:7, 453:25,
 312:6, 345:22,          seat [2] - 310:12,        377:2, 383:11              431:18                   456:22
 346:1, 347:11,           454:3                   sees [1] - 430:16          sergeant's [1] -         Shannon [69] - 292:4,
 347:14, 347:16,         second [24] - 299:22,    segue [1] - 350:17          445:12                   297:1, 297:4,
 347:17, 347:25,          300:22, 305:22,         self [3] - 353:21,         sergeants [8] -           375:12, 375:22,
 358:20, 358:25,          306:4, 307:14,           429:6, 447:7               295:20, 295:24,          382:16, 391:11,
 371:23, 470:13           326:7, 333:19,          Self [1] - 447:2            296:2, 296:12,           394:12, 396:25,
scene [68] - 298:11,      334:12, 355:1,          self-inflicted [1] -        372:11, 380:23,          397:17, 402:9,
 310:16, 310:20,          355:6, 357:12,           429:6                      402:3                    409:21, 415:23,
 311:8, 311:14,           387:6, 403:12,          self-interest [1] -        series [2] - 335:18,      417:11, 417:17,
 311:17, 311:22,          405:24, 406:10,          447:7                      349:16                   418:19, 420:16,
 311:24, 311:25,          408:10, 429:15,         selves [1] - 459:5         serious [2] - 447:24,     421:1, 422:25,
 312:3, 312:5,            429:23, 434:2,          send [3] - 368:23,          457:21                   424:22, 426:4,
 312:18, 312:21,          439:5, 450:10,           389:2, 409:7              seriously [5] - 379:1,    427:15, 428:3,
 313:3, 314:3,            450:23, 472:14,         sending [5] - 350:23,       422:19, 450:15,          428:4, 428:5, 428:6,
 318:25, 319:21,          472:16                   350:25, 404:18,            457:8, 458:20            428:13, 428:21,
 320:14, 321:9,          seconds [1] - 408:8       437:8, 437:9              serve [2] - 465:9,        429:3, 429:24,
 328:23, 353:22,         secret [1] - 428:9       senior [1] - 469:9          465:10                   430:3, 430:7,
 362:12, 363:25,         Section [1] - 463:17     sense [19] - 341:2,        served [3] - 297:5,       430:10, 430:12,
 365:14, 366:6,          section [3] - 349:19,     341:11, 364:5,             346:17, 347:15           430:16, 430:24,
 368:19, 374:20,          450:16, 463:17           364:13, 364:15,           service [6] - 415:12,     430:25, 431:7,
 374:22, 376:12,         secured [1] - 373:6       371:17, 418:22,            448:14, 451:5,           431:20, 432:21,
 379:16, 381:11,         see [65] - 293:20,        422:22, 423:15,            451:7, 468:5, 472:9      433:2, 433:14,
 381:16, 383:24,          295:18, 297:7,           424:20, 426:7,            services [1] - 462:18     433:16, 433:17,
 391:7, 391:8, 391:9,     299:13, 300:11,          434:12, 434:19,           serving [1] - 292:7       434:4, 434:6,
 391:13, 391:22,          314:6, 314:14,           434:20, 435:3,            session [14] - 438:14,    434:11, 434:18,
 391:23, 392:3,           314:16, 315:9,           435:6, 436:1, 436:5,       438:21, 438:23,          434:20, 435:2,
 393:6, 393:8,            315:10, 319:4,           437:11                     438:25, 439:2,           436:5, 436:12,
 393:10, 396:25,          321:1, 322:16,          sensitive [1] - 415:1       439:8, 439:14,           436:20, 439:21,
 400:19, 401:11,          323:2, 323:16,          sent [5] - 364:2, 405:2,    439:16, 467:11,          460:24, 461:7,
 402:15, 404:23,          325:12, 325:18,          408:3, 408:5, 408:20       472:8, 472:12,           463:2, 464:2,
 405:21, 407:21,          326:7, 329:13,          sentation [1] - 419:5       472:17, 472:18,          464:18, 464:20,
 408:1, 408:15,           330:20, 331:11,         sentence [3] - 305:25,      472:20                   465:3, 465:4, 465:9,
 408:17, 409:4,           332:7, 333:3,            357:8, 403:12             set [7] - 395:11,         466:5, 467:13,
 409:6, 412:2, 412:3,     334:20, 335:4,          separate [2] - 306:18,      395:15, 419:11,          467:16, 472:22
 412:23, 413:3,           335:16, 340:13,          391:16                     419:19, 419:20,         Shannon's [1] -
 416:19, 416:21,          343:1, 343:3,           separated [1] - 392:12      427:10, 447:19           435:11
 416:25, 431:24,          343:21, 348:24,         September [2] -            seven [4] - 334:16,      Shawn [2] - 339:5,


   SUSAN K. TAYLOR                                  262-553-1058                               COURT REPORTER
                                                  sueT@wi.rr.com
                                                                             21
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 800 of 805 Document16CV1089
                                                                     80-21- 0795
 347:21                 showed [4] - 365:3,         349:15                   322:2, 325:8,            349:6
Shepherd [1] - 442:5     373:7, 393:25,            sliding [3] - 395:11,     325:15, 325:20,         speed [4] - 339:13,
Shift [11] - 369:15,     416:25                     395:18, 395:20           326:10, 326:23,          340:10, 422:1,
 369:16, 369:18,        shows [3] - 373:10,        slow [1] - 308:3          328:1                    455:22
 369:20, 370:2,          382:6, 459:13             slowed [1] - 342:6       sons [1] - 470:15        speeding [1] - 435:4
 370:3, 370:11,         shuffle [1] - 379:24       slowing [1] - 308:9      soon [3] - 418:7,        spell [4] - 390:10,
 370:16, 383:15         sible [1] - 350:11         small [1] - 432:8         430:11, 473:7            402:18, 440:13,
shift [14] - 295:12,    sic [1] - 437:7            Smith [6] - 328:4,       SOP [2] - 311:25,         464:10
 295:13, 295:14,        side [7] - 310:2,           360:16, 431:16,          419:7                   spent [1] - 359:23
 312:7, 354:19,          320:17, 320:19,            431:18, 431:22,         SOPs [1] - 345:15        spinning [1] - 317:19
 369:23, 381:22,         321:3, 414:10,             432:18                  sorry [6] - 341:7,       split [1] - 376:13
 386:23, 387:2,          420:2, 420:23             snow [1] - 399:10         350:17, 357:19,         spontaneously [1] -
 387:6, 387:7, 416:3,   sideration [1] - 426:25    snowing [1] - 399:7       367:22, 382:1,           386:19
 429:12                 sidered [1] - 449:21       sobriety [2] - 416:22,    437:17                  spot [1] - 405:22
Shifts [1] - 370:14     sides [2] - 315:12,         431:14                  sort [8] - 320:19,       spots [2] - 342:17,
shifts [2] - 294:19,     362:22                    sole [1] - 425:11         343:17, 350:18,          342:22
 370:6                  sight [1] - 469:8          solved [2] - 465:23       365:17, 424:23,         Squad [5] - 366:10,
shirt [1] - 394:20      significant [7] -          someone [16] - 304:4,     433:22, 436:13,          372:14, 401:16,
shocked [3] - 347:9,     448:18, 450:13,            308:2, 308:13,           451:18                   406:15, 406:17
 379:7                   453:19, 454:11,            313:8, 328:5,           sorts [2] - 405:16,      squad [47] - 366:14,
shoes [1] - 466:23       456:4, 456:15,             329:11, 337:13,          422:2                    366:17, 367:10,
shook [1] - 331:23       460:13                     376:9, 384:16,          sounds [2] - 316:9,       367:13, 368:2,
shooting [27] -         similar [3] - 377:8,        385:1, 394:24,           432:7                    371:23, 381:21,
 300:15, 301:5,          444:25, 451:18             395:2, 397:9,           south [3] - 343:1,        381:24, 381:25,
 342:18, 356:11,        simple [10] - 309:11,       424:14, 455:4,           353:4, 353:5             382:11, 382:18,
 356:12, 356:15,         311:12, 329:21,            455:13                  speaking [2] - 363:21,    383:9, 383:12,
 363:18, 364:15,         343:19, 344:2,            sometimes [5] -           374:14                   383:16, 386:16,
 364:18, 364:22,         414:9, 423:16,             353:18, 353:21,         speaks [1] - 448:23       386:23, 387:1,
 365:5, 366:4, 369:1,    423:17, 423:21             353:22, 386:16,         special [1] - 310:25      387:3, 387:5, 387:6,
 373:5, 374:12,         simply [3] - 308:3,         462:22                  specific [8] - 366:12,    387:7, 391:9,
 377:7, 381:8, 383:2,    308:9, 412:4              somewhat [3] - 414:9,     369:17, 402:7,           401:10, 401:17,
 383:21, 384:12,        single [4] - 303:2,         416:18, 459:13           405:10, 450:13,          404:11, 404:19,
 388:20, 389:6,          312:3, 312:17, 401:3      somewhere [4] -           453:5, 454:20,           404:25, 407:12,
 415:2, 428:25,         sion [1] - 458:14           323:14, 356:13,          462:11                   408:6, 412:25,
 429:1, 429:17, 466:8   sional [1] - 428:17         398:23, 411:24          specifica [1] - 442:20    429:24, 430:13,
shootings [4] -         siren [7] - 342:9,         son [49] - 313:8,        specifically [17] -       430:17, 430:19,
 374:13, 389:5,          358:17, 359:5,             313:15, 315:4,           312:19, 338:3,           431:3, 431:4,
 465:15, 466:6           418:25, 430:18             315:5, 319:1,            338:20, 364:4,           447:23, 447:25,
Shorewood [7] -         sirens [3] - 308:19,        319:14, 320:15,          365:1, 365:22,           449:7, 449:11,
 351:25, 352:4,          309:1, 435:10              320:24, 322:24,          376:9, 395:10,           453:21, 454:15,
 352:8, 360:3, 413:7,   sit [5] - 332:11, 339:2,    323:9, 323:19,           400:23, 401:21,          455:20, 455:23,
 431:12, 433:5           339:25, 379:12,            324:11, 324:18,          404:17, 405:12,          455:24, 455:25
short [5] - 304:16,      470:7                      326:2, 337:11,           443:20, 448:5,          St [2] - 365:3, 365:7
 307:11, 352:13,        sitting [4] - 380:23,       337:14, 340:14,          449:14, 451:14,         Stacey [7] - 321:12,
 354:22, 435:17          435:18, 440:7,             340:16, 340:20,          454:12                   327:23, 362:15,
short-handed [1] -       466:24                     341:4, 341:7,           specification [1] -       405:1, 405:4,
 354:22                 situation [12] - 302:8,     351:16, 352:23,          443:11                   406:15, 432:10
shorthand [3] -          305:21, 309:3,             356:3, 360:2, 360:4,    specifications [1] -     Stacey's [1] - 405:13
 355:22, 474:7, 474:9    318:4, 346:19,             362:15, 394:14,          443:21                  staff [2] - 397:16,
shortly [3] - 305:5,     395:8, 418:24,             398:3, 401:14,          specified [1] - 336:22    460:22
 305:8, 375:21           419:2, 431:11,             401:19, 401:24,         Specs [1] - 443:8        stand [4] - 292:13,
shot [6] - 300:15,       431:16, 432:25,            402:10, 402:17,         specs [1] - 414:15        341:17, 468:8, 473:9
 301:10, 301:21,         453:13                     402:21, 403:18,         speculate [10] -         standards [4] - 370:6,
 355:14, 364:1,         situations [1] - 421:12     410:7, 416:9,            294:12, 294:14,          438:15, 438:16,
 466:15                 six [8] - 323:23, 336:6,    416:11, 416:16,          302:16, 302:21,          439:23
show [9] - 313:19,       336:9, 352:2, 352:5,       418:5, 418:11,           328:7, 328:13,          standing [5] - 347:18,
 338:19, 342:13,         352:6, 410:24, 443:5       421:7, 423:20,           328:14, 344:10,          347:22, 408:1,
 382:6, 382:11,         size [1] - 330:11           429:25, 434:14,          345:2, 349:6             415:23, 467:22
 383:23, 411:3,         slammed [1] - 430:21        468:11, 470:8           speculation [3] -        stark [2] - 343:12,
 421:25, 432:20         sleep [2] - 337:3,         son's [8] - 321:22,       345:13, 348:13,          344:2

   SUSAN K. TAYLOR                                   262-553-1058                             COURT REPORTER
                                                   sueT@wi.rr.com
                                                                            22
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 801 of 805 Document16CV1089
                                                                    80-21- 0796
start [4] - 330:9,      stayed [3] - 392:20,      stuck [1] - 417:7          297:25, 298:9,          390:8, 400:7, 400:9,
 370:5, 370:14, 441:3    393:8, 416:25            stuff [1] - 362:7          298:20, 299:20,         440:4, 440:6, 464:4,
started [5] - 371:8,    stenographic [1] -        stumbled [1] - 405:17      302:5, 348:22,          464:8
 371:11, 371:15,         474:5                    stuttering [1] - 339:23    376:14, 379:6,         symptoms [1] -
 401:14, 402:5          step [2] - 294:25,        subject [9] - 345:25,      379:23, 379:25,         434:22
starting [1] - 403:10    417:22                    346:7, 346:9, 347:1,      380:3, 380:5,          synopsis [2] - 337:7,
starts [2] - 422:7,     STEVEN [2] - 390:5,        347:7, 422:16,            390:23, 397:10,         338:3
 462:13                  390:12                    466:10, 466:13,           415:18, 433:19,
STATE [1] - 474:1       Steven [1] - 390:12        466:15                    435:6, 436:7, 450:1,               T
state [9] - 334:24,     still [22] - 292:10,      submit [3] - 419:20,       450:12
 335:1, 390:10,          292:13, 296:24,           426:13, 427:1            supervisors [4] -       TAC [21] - 310:15,
 393:22, 417:17,         297:3, 303:17,           submitted [4] -            298:6, 298:17,           310:19, 310:24,
 418:9, 422:16,          317:17, 330:15,           306:18, 306:19,           380:15, 400:24           311:1, 311:7,
 440:13, 464:10          359:3, 373:15,            407:3, 436:18            supervisory [1] -         311:13, 311:16,
statement [31] -         383:3, 383:24,           subpoena [1] - 464:25      372:3                    313:10, 313:19,
 299:11, 305:20,         388:23, 395:14,          subse [1] - 332:3         support [4] - 416:7,      313:20, 313:23,
 324:4, 331:9, 338:1,    412:12, 414:10,          subsequently [1] -         425:5, 458:6, 458:10     314:2, 314:20,
 338:5, 338:7,           419:7, 420:14,            347:11                   support/comfort [1] -     318:2, 318:24,
 340:18, 340:20,         448:11, 467:17,          substantiated [2] -        415:25                   362:6, 375:19,
 341:25, 342:14,         467:25, 470:22            425:17, 436:14           supported [1] - 426:7     401:10, 401:17,
 342:16, 343:6,         stipulating [1] - 322:7   Subway [1] - 342:24       supporting [2] -          423:8, 466:14
 344:24, 345:10,        stipulation [1] - 428:2   sudden [3] - 307:20,       416:17, 425:1          tactic [1] - 424:7
 347:15, 349:7,         stop [13] - 299:18,        418:25, 435:25           supports [1] - 427:8    Tactical [3] - 384:16,
 410:5, 410:6,           314:23, 321:2,           suddenly [3] - 309:1,     suppose [1] - 346:2       385:1, 401:16
 410:11, 414:2,          328:8, 337:11,            386:24, 387:2            supposed [11] -         tape [2] - 303:5,
 414:19, 417:21,         341:6, 348:25,           suffered [2] - 434:7,      298:17, 312:5,           347:10
 418:4, 420:12,          352:4, 430:6,             469:14                    316:14, 376:18,        tapping [1] - 358:21
 426:17, 434:17,         432:24, 433:6,           suffering [3] - 317:7,     409:5, 412:16,         TAYLOR [2] - 474:4,
 434:19, 441:23,         435:8, 436:13             434:21, 470:23            453:9, 453:10,           474:17
 455:9, 456:11          stopped [12] - 324:1,     sufficient [1] - 420:4     453:16, 455:24         teamed [1] - 297:1
statements [35] -        324:12, 324:22,          suggesting [2] -          surmise [1] - 345:2     telephone [7] -
 303:19, 306:14,         340:15, 341:8,            301:23, 425:4            surrounding [2] -         352:22, 360:8,
 306:15, 311:20,         351:24, 352:7,           suggestions [2] -          338:24, 350:5            360:17, 378:22,
 311:21, 312:20,         360:3, 364:9,             319:23, 447:5            SUSAN [2] - 474:4,        379:11, 379:14,
 313:3, 313:14,          382:12, 416:11,          suggests [2] - 425:8       474:17                   403:17
 315:2, 315:3,           430:4                                              suspect [1] - 466:8     temporary [1] -
                                                  suit [5] - 394:23,
 315:12, 331:8,         store [1] - 359:12                                  suspended [3] -           313:24
                                                   399:13, 399:20,
 337:23, 338:1,         story [15] - 302:14,       399:23, 399:24            430:22, 461:8,         ten [6] - 294:13,
 338:8, 338:17,          313:14, 346:12,                                     461:22                   314:19, 394:9,
                                                  suits [1] - 399:22
 338:21, 338:24,         365:11, 365:15,                                    suspension [13] -         460:8, 460:11, 473:5
                                                  sum [2] - 311:11,
 339:2, 339:8, 339:9,    374:19, 419:14,                                     451:13, 453:4,         ten-day [1] - 473:5
                                                   414:7
 346:24, 349:2,          420:1, 420:6, 420:8,                                461:12, 461:13,        ten-minute [1] -
                                                  summarizes [2] -
 350:13, 364:12,         420:23, 421:16,                                     461:14, 461:16,          460:11
                                                   442:24, 445:12
 364:14, 401:22,         422:7, 423:21, 426:6                                461:18, 461:20,        term [1] - 412:3
                                                  Summary [2] - 441:8,
 402:9, 410:3,          straightforward [2] -                                462:2, 462:6,          terminate [1] - 420:25
                                                   443:20
 420:17, 421:6,          414:13, 424:9                                       462:17, 472:24,        terms [8] - 299:6,
                                                  summary [10] - 338:7,
 424:23, 436:6,         Street [5] - 306:24,                                 473:1                    329:13, 366:7,
                                                   349:25, 350:1,
 437:10, 457:10          358:13, 358:14,                                    sustain [3] - 317:25,     373:3, 440:20,
                                                   402:25, 403:3,
states [4] - 325:5,      359:13, 432:3                                       345:19, 439:19           449:20, 450:20,
                                                   406:8, 407:9, 442:3,
 325:10, 406:14,        street [4] - 362:16,                                sustained [7] -           455:15
                                                   444:17, 444:19
 425:9                   380:23, 413:16,                                     437:14, 444:8,         terrible [1] - 317:11
                                                  Sunday [1] - 354:17
States [1] - 462:25      469:16                                              444:9, 450:9, 465:5,   tested [1] - 351:12
                                                  super [1] - 380:12
stating [5] - 303:13,   streets [3] - 309:6,                                 467:23, 472:23         testi [3] - 357:1, 431:1,
                                                  superior [1] - 471:15
 310:9, 323:18,          418:24, 470:3                                      swear [1] - 363:9         432:7
                                                  supervised [3] -
 337:10, 406:19         strike [1] - 345:20                                 swelling [2] - 330:8,   testified [30] - 301:17,
                                                   380:16, 396:20,
station [3] - 296:24,   Strike [6] - 308:23,                                 330:10                   303:7, 310:15,
                                                   396:21
 297:9, 403:25           312:2, 329:3,                                      switch [3] - 308:16,      310:22, 317:5,
                                                  supervision [4] -
stationed [2] - 378:1    366:19, 371:2, 458:5                                309:24, 310:8            319:14, 324:17,
                                                   312:8, 312:11,
status [1] - 409:10     striking [1] - 300:17                               sworn [10] - 363:10,      329:5, 330:18,
                                                   314:1, 344:20
stay [1] - 427:16       strong [1] - 425:3                                   363:13, 390:6,           349:21, 350:7,
                                                  supervisor [20] -

   SUSAN K. TAYLOR                                  262-553-1058                             COURT REPORTER
                                                  sueT@wi.rr.com
                                                                            23
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 802 of 805 Document16CV1089
                                                                    80-21- 0797
  351:16, 359:4,            355:4, 356:1, 356:4,     Thursday [1] - 292:2       469:15                    309:20, 316:20,
  360:2, 363:12,            357:6, 362:11,           time-sensitive [1] -     trans [1] - 408:13          319:24, 332:10,
  363:15, 366:25,           367:21, 368:25,            415:1                  transmitted [2] -           364:23, 368:22,
  386:7, 390:7,             370:3, 370:10,           Timothy [1] - 314:17       408:5, 408:11             403:23, 433:21,
  397:15, 400:8,            370:13, 370:18,          tination [1] - 449:11    transported [1] -           466:25
  400:11, 403:7,            371:13, 371:15,          tion [12] - 300:7,         328:22                  trying [8] - 319:6,
  410:2, 411:2,             371:20, 377:6,             300:10, 313:16,        travel [1] - 440:9          319:21, 339:23,
  417:10, 426:2,            377:19, 378:3,             345:20, 348:10,        traveled [4] - 359:3,       362:9, 364:6,
  440:5, 464:6, 468:21      378:9, 379:1,              393:25, 404:5,           359:8, 359:17, 392:3      385:17, 402:1, 466:7
testify [4] - 313:13,       379:15, 380:1,             416:24, 417:11,        traveling [7] - 309:17,   turn [3] - 342:23,
  371:22, 398:9,            380:4, 380:10,             424:18, 432:17,          339:10, 343:2,            357:7, 425:11
  398:12                    380:14, 380:22,            440:24                   343:4, 412:5,           turned [4] - 307:1,
testifying [4] - 316:8,     387:11, 399:9,           tioning [1] - 313:6        412:22, 416:3             359:4, 359:18,
  343:14, 383:19,           399:15, 399:20,          tions [3] - 318:5,       treat [4] - 302:8,          405:17
  396:18                    402:22, 403:5,             426:24, 442:21           438:4, 450:1, 450:12    turning [4] - 308:25,
testimony [62] - 295:1,     407:6, 407:18,           tive [1] - 379:3         treated [2] - 436:24,       309:4, 353:10,
  295:3, 296:17,            407:25, 408:19,          today [10] - 318:2,        437:5                     359:15
  297:13, 301:12,           409:3, 412:1, 412:8,       332:12, 337:18,        treating [1] - 458:20     two [45] - 294:2,
  303:10, 307:4,            412:11, 412:16,            339:2, 339:18,         treatment [3] - 303:17,     294:19, 297:17,
  309:17, 309:20,           412:20, 413:9,             383:3, 394:19,           349:19, 432:23            311:4, 322:21,
  310:16, 310:18,           440:7, 452:4, 452:9,       396:18, 440:19,        trial [1] - 385:13          322:23, 323:20,
  312:3, 313:16,            452:12, 452:24,            466:18                 tried [3] - 311:11,         325:6, 325:12,
  313:17, 317:9,            461:23, 463:13,          together [6] - 355:12,     387:16, 427:16            325:22, 326:18,
  317:22, 318:2,            469:7, 473:11              364:12, 379:10,        tries [2] - 364:10,         326:22, 328:11,
  318:5, 318:11,           then-Police [1] -           415:11, 415:21,          421:16                    329:5, 338:16,
  318:15, 318:17,           427:23                     470:2                  trip [1] - 418:5            342:18, 344:1,
  319:20, 319:25,          theory [1] - 424:25       toggle [3] - 308:16,     triple [1] - 330:11         344:3, 355:4,
  320:18, 328:2,           therefore [5] - 301:18,     309:24, 310:8          tronic [1] - 444:7          357:17, 357:23,
  328:4, 328:15,            301:21, 320:18,          took [8] - 307:23,                                   360:1, 362:15,
                                                                              trouble [2] - 344:18,
  330:17, 332:11,           420:8, 439:24              330:11, 340:1,                                     376:2, 392:8,
                                                                                422:19
  336:21, 337:18,          thinking [1] - 335:3        342:18, 383:21,                                    392:24, 394:13,
                                                                              troubling [1] - 313:4
  340:6, 360:16,           thinks [1] - 417:15         389:15, 437:7                                      398:1, 398:2, 406:7,
                                                                              Troy [6] - 365:14,
  362:4, 366:19,           third [5] - 300:9,        top [3] - 331:10,                                    409:1, 415:14,
                                                                                366:13, 368:18,
  366:20, 366:22,           300:10, 372:15,            372:18, 441:18                                     419:15, 420:21,
                                                                                368:24, 380:6,
  368:6, 375:2, 375:3,      403:8, 452:25            tossed [2] - 324:10,                                 426:25, 430:9,
                                                                                388:20
  375:6, 376:7, 377:1,     Thomas [1] - 466:11         431:7                                              431:9, 440:9,
                                                                              true [27] - 299:11,
  377:15, 381:10,          thoroughly [1] -          tosses [1] - 431:22                                  455:11, 455:13,
                                                                                302:15, 319:16,
  405:4, 405:6,             364:22                   total [1] - 338:21                                   455:15, 456:6,
                                                                                327:6, 337:12,
  405:13, 416:10,          thoughts [1] - 434:23                                                          461:14, 468:9,
                                                     totaled [1] - 447:25       347:4, 367:5, 367:8,
  418:18, 424:22,          threatened [1] -                                                               470:15
                                                     tour [1] - 311:2           370:24, 381:16,
  427:17, 428:2,            314:20                                                                      two-minute [1] - 360:1
                                                     toward [4] - 313:16,       383:9, 383:14,
  429:2, 433:3, 434:5,     three [20] - 306:18,                                                         type [5] - 298:15,
                                                       448:22, 459:13,          414:10, 414:12,
  434:6, 434:9,             325:17, 326:14,                                                               298:17, 379:9,
                                                       462:10                   414:17, 418:23,
  435:11, 468:21            326:25, 328:2,                                                                393:23, 458:1
                                                     toxicology [1] - 351:6     419:20, 420:15,
tests [2] - 416:22,         329:9, 335:6,                                                               types [2] - 408:3,
                                                     track [2] - 458:19,        421:2, 421:17,
  431:14                    342:17, 342:20,                                                               463:1
                                                       466:9                    422:25, 423:10,
Texas [1] - 440:9           342:22, 359:20,                                                             typically [2] - 377:7,
                                                     traffic [16] - 307:8,      426:21, 426:22,
text [2] - 360:12, 466:7    360:14, 390:18,                                                               386:20
                                                       307:22, 308:4,           449:10, 456:5, 474:8
THC [2] - 350:21,           395:11, 398:25,            308:13, 309:1,         trust [3] - 457:14,
  351:1                     414:14, 439:20,            321:2, 328:8,            469:10, 469:11                     U
THE [71] - 306:1,           463:3, 466:15,             337:11, 342:4,         truth [19] - 314:5,
  306:10, 319:12,           467:22                                                                      ultimate [2] - 311:5,
                                                       343:1, 352:4,            344:8, 363:11,
  322:4, 330:4, 330:7,     Three [2] - 299:3,                                                            460:17
                                                       432:24, 435:7,           363:12, 390:6,
  331:20, 343:24,           378:2                                                                       ultimately [2] -
                                                       435:13, 436:13,          390:7, 400:7, 400:8,
  347:17, 348:1,           three-minute [2] -                                                            460:16, 461:16
                                                       454:2                    420:6, 422:3, 440:4,
  348:5, 349:12,            328:2, 360:14                                                               unable [1] - 454:6
                                                     trained [6] - 298:22,      440:5, 464:5, 464:6
  352:25, 353:6,           three-quarters [1] -                                                         unanimously [1] -
                                                       308:12, 308:18,        truthful [1] - 457:12
  353:12, 353:17,           359:20                                                                       472:22
                                                       308:25, 344:16,        truthfulness [1] -
  353:25, 354:4,           throughout [3] -                                                             unavailable [4] -
                                                       418:23                   457:13
  354:8, 354:14,            392:23, 426:5, 459:6                                                         325:6, 325:10,
                                                     training [2] - 372:22,   try [10] - 293:5,

   SUSAN K. TAYLOR                                     262-553-1058                             COURT REPORTER
                                                     sueT@wi.rr.com
                                                                             24
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 803 of 805 Document16CV1089
                                                                     80-21- 0798
 325:23, 325:25           457:10, 457:18,         uses [1] - 430:18        violate [1] - 414:14        364:7, 398:5, 399:25
unbeknownst [1] -         457:19, 457:20,         UWM [22] - 313:15,       violated [1] - 427:9       wears [1] - 394:22
 415:3                    463:10                   319:1, 320:20,          violating [2] - 427:5,     weight [2] - 449:12,
unclear [1] - 383:19     untruthfulness [4] -      340:15, 340:16,          435:5                      449:15
unconscious [1] -         449:15, 449:17,          340:23, 341:1,          violation [11] - 417:24,   welfare [1] - 379:17
 434:7                    457:6, 463:17            341:8, 401:24,           419:7, 419:10,            well-being [1] -
uncooperative [1] -      unusual [15] - 295:11,    402:10, 402:17,          450:1, 450:8,              470:25
 364:23                   310:19, 310:23,          402:23, 403:18,          450:14, 457:7,            WERE [1] - 473:11
under [15] - 292:13,      311:6, 311:13,           403:25, 405:14,          458:13, 458:17,           West [1] - 365:8
 303:17, 324:21,          311:15, 311:16,          410:8, 410:18,           462:7                     west [1] - 306:23
 350:20, 374:15,          312:17, 312:19,          410:19, 410:24,         violations [9] -           whatsoever [1] -
 374:16, 383:15,          313:10, 364:10,          433:5, 435:7, 436:13     419:15, 426:19,            360:6
 407:25, 411:13,          379:18, 384:9,                                    436:18, 436:19,           wheels [1] - 317:19
 415:22, 463:17,          416:19, 417:1                     V               437:11, 444:24,           WHEREUPON [1] -
 464:25, 467:17,         up [78] - 296:8,                                   450:15, 458:20,            473:11
 467:21, 468:24           296:14, 296:20,         vague [6] - 293:15,       465:4                     whole [15] - 314:25,
underage [1] - 431:15     297:1, 301:20,           296:22, 316:14,         violence [1] - 356:15       318:4, 318:5, 356:1,
underlying [1] -          302:4, 302:5, 305:5,     316:23, 317:20,         visible [1] - 330:4         356:4, 363:11,
 301:15                   305:9, 307:21,           397:22                  visor [1] - 380:13          390:6, 400:7,
understood [2] -          311:11, 313:14,         vaguely [1] - 339:25     visual [1] - 407:8          421:16, 422:18,
 397:9, 397:12            313:17, 313:20,         vain [1] - 469:3         Vollrath [3] - 362:13,      427:2, 440:4, 459:6,
unexpected [1] -          314:13, 314:16,         valid [1] - 313:24        396:22, 433:13             464:5, 468:19
 307:21                   324:10, 328:8,          Value [1] - 462:11       volunteer [5] - 299:23,    wide [2] - 394:9,
unfortunately [4] -       330:10, 332:10,         van [2] - 364:8, 369:2    354:10, 354:12,            395:12
 430:2, 440:8, 452:6,     333:12, 337:23,         vanishes [1] - 432:1      354:22, 469:12            William [2] - 327:24,
 455:20                   337:25, 346:15,         vehicle [22] - 308:1,    volunteered [6] -           402:13
unidentified [3] -        347:4, 350:18,           308:4, 308:5,            292:24, 306:4,            willing [1] - 459:11
 431:19, 436:12,          354:17, 354:19,          308:10, 309:21,          389:8, 429:18,            Wilson [2] - 292:8,
 436:14                   356:19, 356:20,          310:3, 310:5,            469:13                     424:2
uniform [6] - 394:17,     359:15, 360:24,          341:23, 350:3,          vote [1] - 438:22          WILSON [43] - 311:10,
 394:18, 394:19,          361:3, 361:5,            358:16, 379:5,          voted [1] - 439:19          326:16, 333:23,
 394:21, 394:22,          361:10, 365:3,           392:6, 418:17,                                      334:1, 353:2, 353:8,
                          368:21, 373:7,           419:10, 419:16,
 399:18
                          374:25, 375:19,
                                                                                      W                353:13, 353:23,
uniforms [1] - 399:22                              421:9, 449:8, 454:1,                                354:1, 354:5, 354:9,
unintended [1] -          376:13, 377:16,          456:2, 461:6, 473:2     wait [3] - 335:20,          354:23, 355:18,
 448:25                   382:6, 382:11,          vehicles [1] - 453:25     431:25                     355:23, 356:2,
unintentional [1] -       384:19, 385:6,          version [7] - 345:9,     waited [1] - 417:8          356:6, 361:25,
 448:23                   388:17, 395:11,          347:7, 414:11,          waiting [3] - 349:14,       362:3, 370:2, 370:8,
union [5] - 332:2,        397:22, 401:8,           422:25, 424:9,           394:4, 394:6               370:11, 370:16,
 339:4, 347:19,           401:13, 401:19,          426:5, 427:4            waits [1] - 433:25          370:20, 371:14,
 347:21, 361:16           401:24, 403:23,         versions [2] - 344:2,    waived [1] - 473:7          379:23, 380:2,
                          408:22, 411:3,           344:4                                               380:8, 380:12,
unit [1] - 466:14                                                          wake [1] - 354:17
                          414:7, 414:21,          versus [1] - 343:14                                  380:17, 385:12,
Unit [3] - 384:17,                                                         walk [1] - 470:22
                          417:1, 419:14,          via [1] - 466:7                                      385:25, 399:5,
 385:1, 390:24                                                             walked [3] - 393:25,
                          421:7, 421:12,          victim [9] - 300:15,                                 399:11, 399:17,
United [1] - 462:25                                                         394:7, 395:19
                          421:15, 423:21,          300:16, 301:19,                                     402:20, 408:22,
unknown [3] - 297:5,                                                       walks [1] - 384:9
                          425:9, 425:10,           369:1, 378:6, 383:8,                                411:23, 412:6,
 351:1                                                                     wallet [1] - 431:23
                          429:8, 429:10,           415:2, 423:14                                       412:9, 412:14,
unless [2] - 300:6,                                                        wants [5] - 337:13,
                          429:13, 431:8,          victims [2] - 364:22,                                412:19, 439:1,
 302:1                                                                      418:6, 421:4,
                          432:10, 433:21,          468:8                                               452:23
unloaded [1] - 392:14                                                       424:10, 469:6
                          466:12, 466:15,         video [6] - 342:13,
unnoticed [1] - 427:14                                                     warrant [3] - 300:4,       window [3] - 359:12,
                          470:15, 471:6            342:18, 342:19,
unofficial [1] - 376:4                                                      378:18, 466:14             460:8, 460:11
                         upset [1] - 347:21        342:23, 343:9,
unrelated [1] - 315:14                                                     Washington [1] -           WISCONSIN [1] -
                         upside [1] - 417:8        421:24                                              474:1
unsafe [3] - 418:17,                                                        336:5
                         urge [1] - 427:7         Vidmar [1] - 458:12                                 Wisconsin [1] -
 418:18, 419:16                                                            Wauwatosa [1] -
                         urgency [4] - 299:20,    viduals' [1] - 457:17                                399:13
unsure [2] - 463:7,                                                         336:3
                          316:11, 317:13,         view [1] - 395:14                                   wit [1] - 472:24
 463:8                                                                     ways [1] - 426:23
                          317:24                  viewing [1] - 398:12
untruth [1] - 436:5                                                        wear [3] - 399:22,         withdraw [1] - 372:2
                         urgent [2] - 316:7,      viola [2] - 416:23,
untruthful [8] -                                                            454:3                     withdrawn [1] -
                          317:6                    426:23
 449:10, 457:8,                                                            wearing [4] - 310:12,       437:25

   SUSAN K. TAYLOR                                  262-553-1058                              COURT REPORTER
                                                  sueT@wi.rr.com
                                                                            25
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 804 of 805 Document16CV1089
                                                                    80-21- 0799
Witness [6] - 362:21,    works [3] - 295:12,        470:6
 390:2, 400:5,            295:13, 429:9
 413:25, 463:24,         world [1] - 422:15                   Z
 467:8                   worse [1] - 421:12
witness [10] - 323:5,    wound [3] - 364:15,       ZIEGER [1] - 400:6
 326:20, 329:15,          364:16, 429:6            Zieger [15] - 302:23,
 390:8, 400:3, 400:9,    wrapped [1] - 429:8        303:7, 303:10,
 413:23, 440:6,          write [7] - 311:22,        304:22, 304:24,
 463:23, 464:7            312:1, 312:6, 312:9,      305:11, 313:1,
WITNESS [70] - 306:1,     312:23, 313:9, 314:3      314:15, 338:5,
 306:10, 319:12,         writing [2] - 304:6,       338:22, 339:6,
 322:4, 330:4, 330:7,     456:23                    347:19, 396:10,
 331:20, 343:24,         written [15] - 303:19,     423:7, 424:18
 347:17, 348:1,           306:14, 306:15,          Zieger's [1] - 436:9
 348:5, 349:12,           331:8, 331:9,            Zimmerman [1] -
 352:25, 353:6,           337:20, 347:5,            375:24
 353:12, 353:17,          347:23, 349:17,
 353:25, 354:4,           350:19, 373:9,
 354:8, 354:14,           424:22, 436:18,
 355:4, 356:1, 356:4,     436:22, 473:7
 357:6, 362:11,          wrote [3] - 332:3,
 367:21, 368:25,          351:2, 358:2
 370:3, 370:10,
 370:13, 370:18,
                                    X
 371:13, 371:15,
 371:20, 377:6,          x-rays [2] - 392:22,
 377:19, 378:3,           397:21
 378:9, 379:1,
 379:15, 380:1,                     Y
 380:4, 380:10,
 380:14, 380:22,         Y-e-r-k-e-s [1] -
 387:11, 399:9,           440:14
 399:15, 399:20,         year [3] - 333:24,
 402:22, 403:5,           356:5, 461:20
 407:6, 407:18,          years [5] - 390:16,
 407:25, 408:19,          390:18, 464:17,
 409:3, 412:1, 412:8,     468:5, 468:11
 412:11, 412:16,         yelling [1] - 362:14
 412:20, 413:9,          Yerkes [2] - 440:2,
 440:7, 452:4, 452:9,     440:14
 452:12, 452:24,         YERKES [1] - 440:3
 461:23, 463:13,         yesterday [19] -
 469:7                    301:17, 307:4,
witnessed [1] - 433:15    310:15, 313:13,
witnesses [5] - 363:3,    319:14, 319:20,
 364:23, 389:24,          329:5, 335:2,
 390:1, 433:3             336:21, 344:13,
woman [3] - 364:6,        351:16, 351:21,
 364:8, 398:4             353:8, 363:15,
wonder [1] - 301:18       366:20, 375:2,
wondering [1] -           400:11, 405:4,
 329:10                   405:13
word [2] - 331:10,       yesterday's [1] -
 446:1                    297:13
words [4] - 315:5,       yourself [13] - 299:23,
 324:3, 379:13,           301:18, 303:6,
 446:10                   321:7, 341:6,
worker [1] - 294:15       341:13, 367:24,
workload [2] - 294:22,    376:10, 404:13,
 299:6                    441:22, 459:11,


   SUSAN K. TAYLOR                                   262-553-1058          COURT REPORTER
                                                   sueT@wi.rr.com
                                                                            26
    Case 2:16-cv-01089-WED Filed 04/22/19 Page 805 of 805 Document16CV1089
                                                                    80-21- 0800
